Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 1 of 761 PageID #: 6108



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

                                             )
 ALLERGAN SALES, LLC, FOREST
                                             )
 LABORATORIES HOLDINGS, LTD.,
                                             )
 ALLERGAN USA, INC., and IRONWOOD
                                             )
 PHARMACEUTICALS, INC.
                                             )
                                             )     C.A. No. 16-1114 (RGA)
                        Plaintiffs,
                                             )     Consolidated
                                             )
                v.
                                             )     REDACTED - PUBLIC
 TEVA PHARMACEUTICALS USA, INC.              )     VERSION
                                             )
 and SANDOZ INC.
                                             )
                                             )
                        Defendants.
                                             )
                        JOINT PROPOSED FINAL PRETRIAL ORDER
                               VOLUME 2 OF 2 – EXHIBITS 9-16

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP            SHAW KELLER LLP
 Jack B. Blumenfeld (#1014)                      John W. Shaw (# 3362)
 Jeremy A. Tigan (#5239)                         Karen E. Keller (# 4489)
 1201 North Market Street                        Andrew E. Russell (# 5382)
 P.O. Box 1347                                   David M. Fry (# 5486)
 Wilmington, DE 19899                            1105 N. Market Street, 12th Floor
 (302) 658-9200                                  Wilmington, DE 19801
 jblumenfeld@mnat.com                            (302) 298-0700
 jtigan@mnat.com                                 jshaw@shawkeller.com
                                                 kkeller@shawkeller.com
 Attorneys for Plaintiffs                        arussell@shawkeller.com
                                                 dfry@shawkeller.com
 OF COUNSEL:
                                                 Attorneys for Defendant Teva
 Peter J. Armenio, P.C.                          Pharmaceuticals USA, Inc.
 Robert B. Wilson
 Anne S. Toker                                   OF COUNSEL:
 Krista M. Rycroft
 Sky Adams                                       George C. Lombardi
 Christopher P. Hill                             Christopher B. Essig
 Allyson Parks                                   Ivan M. Poullaos
 QUINN EMANUEL URQUHART                          Jason Z. Pesick
  & SULLIVAN, LLP                                Nathan R. Gilbert
 51 Madison Avenue                               Courtney S. Block
 New York, NY 10010                              WINSTON & STRAWN LLP
 (212) 849-7000                                  35 West Wacker Drive
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 2 of 761 PageID #: 6109



 Gregory A. Morris                      Chicago, IL 60601
 Vikram A. Mathrani                     (312) 558-5600
 Simeon G. Papacostas
 HONIGMAN LLP                           Noorossadat Torabi
 155 North Wacker Drive, Suite 3100     WINSTON & STRAWN LLP
 Chicago, IL 60606                      275 Middlefield Road, Suite 205
 (312) 701-9300                         Menlo Park, CA 94025
                                        (650) 858-6500

                                        Sharon Lin
                                        WINSTON & STRAWN LLP
                                        1700 K ST NW
                                        Washington, DC 20006
                                        (202) 282-5000

                                        PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
                                        John C. Phillips, Jr. (#110)
                                        David A. Bilson (#4986)
                                        1200 North Broom Street
                                        Wilmington, DE 19806
                                        (302) 655-4200
                                        jcp@pgmhlaw.com
                                        dab@pgmhlaw.com

                                        Attorneys for Defendant Sandoz, Inc.

                                        OF COUNSEL:

                                        William A. Rakoczy
                                        Paul J. Molino
                                        Deanne M. Mazzochi
                                        Jeffery A. Marx
                                        Kevin P. Burke
                                        Lauren M. Lesko
                                        Cynthia H. Sun
                                        RAKOCZY MOLINO MAZZOCHI SIWIK LLP
                                        6 West Hubbard Street, Suite 500
                                        Chicago, IL 60654
                                        (312) 222-6304
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 3 of 761 PageID #: 6110



                                   INDEX OF EXHIBITS

 STATEMENT OF ADMITTED FACTS WHICH REQUIRE NO PROOF

 Joint                                                      Exhibit 1

 STATEMENT OF FACTS THAT REMAIN TO BE LITIGATED

 Plaintiffs                                                 Exhibit 2
 Defendants                                                 Exhibit 3

 STATEMENT OF ISSUES OF LAW THAT REMAIN TO BE LITIGATED

 Plaintiffs                                                 Exhibit 4
 Defendants                                                 Exhibit 5

 TRIAL EXHIBITS

 Joint                                                      Exhibit 6
 Plaintiffs                                                 Exhibit 7
 Defendants                                                 Exhibit 8

 TRIAL WITNESSES

 Plaintiffs                                                 Exhibit 9
         Curriculum Vitae of Lin Chang, M.D.                Exhibit 9.A
         Curriculum Vitae of William DeGrado, Ph.D.         Exhibit 9.B
         Curriculum Vitae of Kim E. Barrett                 Exhibit 9.C
         Curriculum Vitae of Alexander M. Klibanov, Ph.D.   Exhibit 9.D

 Defendants                                                 Exhibit 10
       Curriculum Vitae of Stephen B.H. Kent, Ph.D.         Exhibit 10.A
       Curriculum Vitae of Stephen B.H. Kent, Ph.D.         Exhibit 10.B
       Curriculum Vitae of Jeffrey L. Barnett, M.D.         Exhibit 10.C
       Curriculum Vitae of Pardeep K. Gupta, Ph.D.          Exhibit 10.D
       Curriculum Vitae of DeForest McDuff, Ph.D.           Exhibit 10.E

 DEPOSITION DESIGNATIONS

 Plaintiffs                                                 Exhibit 11
 Defendants                                                 Exhibit 12

 STATEMENT OF INTENDED PROOFS

 Plaintiffs                                                 Exhibit 13
 Defendants                                                 Exhibit 14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 4 of 761 PageID #: 6111



 MOTIONS IN LIMINE

 Plaintiffs’ Opening MIL 1                      Exhibit 15.A
 Defendants’ Opp. to MIL 1                      Exhibit 15.B
 Plaintiffs’ Reply MIL 1                        Exhibit 15.C

 Defendants’ Opening MIL 1                      Exhibit 16.A
 Plaintiffs’ Opp. to MIL 1                      Exhibit 16.B
 Defendants’ Reply MIL 1                        Exhibit 16.C




                                       2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 5 of 761 PageID #: 6112




                           EXHIBIT 9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 6 of 761 PageID #: 6113



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

                                       )
 ALLERGAN SALES, LLC, FOREST
                                       )
 LABORATORIES HOLDINGS, LTD.,
                                       )
 ALLERGAN USA, INC., and IRONWOOD
                                       )
 PHARMACEUTICALS, INC.
                                       )
                                       )   C.A. No. 16-1114 (RGA)
                  Plaintiffs,
                                       )   Consolidated
                                       )
             v.
                                       )
                                       )
 TEVA PHARMACEUTICALS USA, INC.
                                       )
 and SANDOZ INC.
                                       )
                                       )
                  Defendants.
                                       )

                          PRETRIAL ORDER EXHIBIT 9:
                           PLAINTIFFS' WITNESS LIST
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 7 of 761 PageID #: 6114



         Pursuant to D. Del. LR 16.3(c)(7), Plaintiffs Allergan Sales, LLC, Forest Laboratories

 Holdings, Ltd., Allergan USA, Inc., (collectively, "Allergan") and Ironwood Pharmaceuticals,

 Inc. ("Ironwood") (Allergan and Ironwood, collectively, "Plaintiffs") identify the witnesses they

 presently intend to call to testify at trial, or may call to testify at trial, either in person or by

 deposition designation. Plaintiffs reserve the right to amend this list to add or remove witnesses

 consistent with D. Del. LR 16 and the Joint Pretrial Order.

         This list is not a commitment that Plaintiffs will call any particular witness at trial, or a

 representation that any of the witnesses listed are available or will appear for trial. If any witness

 listed as a person who Plaintiffs intend to call to testify in person is unavailable, Plaintiffs

 reserve the right to offer deposition testimony from such witness in lieu of live examination.

         Plaintiffs further reserve the right to introduce testimony through deposition or live

 examination for any witness that Defendants Teva Pharmaceuticals USA, Inc. ("Teva") and/or

 Sandoz Inc. ("Sandoz") (Teva and Sandoz, collectively, "Defendants") identify on Defendants'

 list; for any expert witness that submitted an expert report on behalf of Defendants in this action;

 or as necessary to establish authenticity or admissibility of any trial exhibit if the authenticity or

 admissibility of the exhibit is challenged by Defendants.

         A.      Witnesses Whose Testimony Plaintiffs Intend to Offer at Trial

              1. Mark Currie, Ph.D. (live)

              2. Lin Chang, M.D. (live)

              3. William DeGrado, Ph.D. (live)

              4. Alexander M. Klibanov, Ph.D. (live)




                                                      1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 8 of 761 PageID #: 6115



       B.      Witnesses Whose Testimony Plaintiffs May Offer at Trial

            1. Angelika Fretzen, Ph.D. (by deposition)

            2. Caroline Kurtz, Ph.D. (by deposition)

            3. Kim E. Barrett, Ph.D. (live)

            4. Lawrence H. Block, Ph.D. (by deposition)

            5. Bernard Domnic (by deposition)

            6. Parag Shah (by deposition)

            7. Melissa Henry (by deposition)

            8. Kinjal Suchak (by deposition)




                                                2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 9 of 761 PageID #: 6116




                               TAB A
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 10 of 761 PageID #: 6117
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 11 of 761 PageID #: 6118
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 12 of 761 PageID #: 6119
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 13 of 761 PageID #: 6120
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 14 of 761 PageID #: 6121
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 15 of 761 PageID #: 6122
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 16 of 761 PageID #: 6123
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 17 of 761 PageID #: 6124
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 18 of 761 PageID #: 6125
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 19 of 761 PageID #: 6126
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 20 of 761 PageID #: 6127
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 21 of 761 PageID #: 6128
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 22 of 761 PageID #: 6129
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 23 of 761 PageID #: 6130
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 24 of 761 PageID #: 6131
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 25 of 761 PageID #: 6132
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 26 of 761 PageID #: 6133
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 27 of 761 PageID #: 6134
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 28 of 761 PageID #: 6135
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 29 of 761 PageID #: 6136
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 30 of 761 PageID #: 6137
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 31 of 761 PageID #: 6138
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 32 of 761 PageID #: 6139
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 33 of 761 PageID #: 6140
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 34 of 761 PageID #: 6141
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 35 of 761 PageID #: 6142
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 36 of 761 PageID #: 6143
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 37 of 761 PageID #: 6144
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 38 of 761 PageID #: 6145
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 39 of 761 PageID #: 6146
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 40 of 761 PageID #: 6147
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 41 of 761 PageID #: 6148
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 42 of 761 PageID #: 6149
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 43 of 761 PageID #: 6150
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 44 of 761 PageID #: 6151
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 45 of 761 PageID #: 6152
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 46 of 761 PageID #: 6153
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 47 of 761 PageID #: 6154
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 48 of 761 PageID #: 6155
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 49 of 761 PageID #: 6156
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 50 of 761 PageID #: 6157
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 51 of 761 PageID #: 6158
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 52 of 761 PageID #: 6159
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 53 of 761 PageID #: 6160
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 54 of 761 PageID #: 6161
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 55 of 761 PageID #: 6162
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 56 of 761 PageID #: 6163
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 57 of 761 PageID #: 6164
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 58 of 761 PageID #: 6165
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 59 of 761 PageID #: 6166
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 60 of 761 PageID #: 6167
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 61 of 761 PageID #: 6168
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 62 of 761 PageID #: 6169
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 63 of 761 PageID #: 6170
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 64 of 761 PageID #: 6171
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 65 of 761 PageID #: 6172
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 66 of 761 PageID #: 6173
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 67 of 761 PageID #: 6174
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 68 of 761 PageID #: 6175
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 69 of 761 PageID #: 6176
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 70 of 761 PageID #: 6177
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 71 of 761 PageID #: 6178
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 72 of 761 PageID #: 6179
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 73 of 761 PageID #: 6180
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 74 of 761 PageID #: 6181
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 75 of 761 PageID #: 6182
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 76 of 761 PageID #: 6183
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 77 of 761 PageID #: 6184
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 78 of 761 PageID #: 6185
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 79 of 761 PageID #: 6186
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 80 of 761 PageID #: 6187
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 81 of 761 PageID #: 6188
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 82 of 761 PageID #: 6189
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 83 of 761 PageID #: 6190
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 84 of 761 PageID #: 6191
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 85 of 761 PageID #: 6192
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 86 of 761 PageID #: 6193
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 87 of 761 PageID #: 6194
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 88 of 761 PageID #: 6195
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 89 of 761 PageID #: 6196
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 90 of 761 PageID #: 6197
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 91 of 761 PageID #: 6198
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 92 of 761 PageID #: 6199
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 93 of 761 PageID #: 6200
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 94 of 761 PageID #: 6201
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 95 of 761 PageID #: 6202
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 96 of 761 PageID #: 6203
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 97 of 761 PageID #: 6204
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 98 of 761 PageID #: 6205
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 99 of 761 PageID #: 6206
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 100 of 761 PageID #: 6207
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 101 of 761 PageID #: 6208
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 102 of 761 PageID #: 6209
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 103 of 761 PageID #: 6210
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 104 of 761 PageID #: 6211
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 105 of 761 PageID #: 6212
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 106 of 761 PageID #: 6213




                                TAB B
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 107 of 761 PageID #: 6214
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 108 of 761 PageID #: 6215
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 109 of 761 PageID #: 6216
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 110 of 761 PageID #: 6217
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 111 of 761 PageID #: 6218
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 112 of 761 PageID #: 6219
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 113 of 761 PageID #: 6220
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 114 of 761 PageID #: 6221
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 115 of 761 PageID #: 6222
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 116 of 761 PageID #: 6223
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 117 of 761 PageID #: 6224
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 118 of 761 PageID #: 6225
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 119 of 761 PageID #: 6226
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 120 of 761 PageID #: 6227
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 121 of 761 PageID #: 6228
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 122 of 761 PageID #: 6229
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 123 of 761 PageID #: 6230
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 124 of 761 PageID #: 6231
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 125 of 761 PageID #: 6232
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 126 of 761 PageID #: 6233
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 127 of 761 PageID #: 6234
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 128 of 761 PageID #: 6235
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 129 of 761 PageID #: 6236
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 130 of 761 PageID #: 6237
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 131 of 761 PageID #: 6238
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 132 of 761 PageID #: 6239
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 133 of 761 PageID #: 6240
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 134 of 761 PageID #: 6241
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 135 of 761 PageID #: 6242
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 136 of 761 PageID #: 6243
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 137 of 761 PageID #: 6244
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 138 of 761 PageID #: 6245




                                TAB C
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 139 of 761 PageID #: 6246
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 140 of 761 PageID #: 6247
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 141 of 761 PageID #: 6248
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 142 of 761 PageID #: 6249
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 143 of 761 PageID #: 6250
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 144 of 761 PageID #: 6251
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 145 of 761 PageID #: 6252
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 146 of 761 PageID #: 6253
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 147 of 761 PageID #: 6254
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 148 of 761 PageID #: 6255
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 149 of 761 PageID #: 6256
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 150 of 761 PageID #: 6257
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 151 of 761 PageID #: 6258
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 152 of 761 PageID #: 6259
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 153 of 761 PageID #: 6260
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 154 of 761 PageID #: 6261
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 155 of 761 PageID #: 6262
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 156 of 761 PageID #: 6263
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 157 of 761 PageID #: 6264
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 158 of 761 PageID #: 6265
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 159 of 761 PageID #: 6266
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 160 of 761 PageID #: 6267
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 161 of 761 PageID #: 6268
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 162 of 761 PageID #: 6269
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 163 of 761 PageID #: 6270
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 164 of 761 PageID #: 6271
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 165 of 761 PageID #: 6272
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 166 of 761 PageID #: 6273
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 167 of 761 PageID #: 6274
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 168 of 761 PageID #: 6275
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 169 of 761 PageID #: 6276
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 170 of 761 PageID #: 6277
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 171 of 761 PageID #: 6278
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 172 of 761 PageID #: 6279
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 173 of 761 PageID #: 6280
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 174 of 761 PageID #: 6281
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 175 of 761 PageID #: 6282
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 176 of 761 PageID #: 6283
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 177 of 761 PageID #: 6284
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 178 of 761 PageID #: 6285
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 179 of 761 PageID #: 6286
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 180 of 761 PageID #: 6287
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 181 of 761 PageID #: 6288
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 182 of 761 PageID #: 6289
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 183 of 761 PageID #: 6290
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 184 of 761 PageID #: 6291




                                TAB D
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 185 of 761 PageID #: 6292



                                     Curriculum vitae

                              ALEXANDER M. KLIBANOV


  Date and Place of Birth:   July 15, 1949, in Moscow (Russia)

  Nationality:               Naturalized U.S. Citizen (1983)

  Education:
        1974                 Ph.D. in Chemical Enzymology, Moscow University
        1971                 M.S. in Chemistry, Moscow University

  Honors:
        2015                 Tau Beta Pi's Leonardo Da Vinci Lecturer, MIT
        2007-11 and 2014-    Novartis Chair Endowed Professorship, MIT
        2012-13              Roger and Georges Firmenich Endowed Professorship, MIT
        2011                 MIT Biological Engineering Senior Class Faculty Award
        2006                 Distinguished GRUM Lecturer in Drug Discovery & Development,
                                 University of Montreal (Canada)
         2004                UNAM Distinguished Lecturer, National University of Mexico (Mexico City)
         2001                Walter Enz Lecturer in Pharmaceutical Chemistry, University of Kansas
         2001                Elected a Corresponding Fellow of the Royal Society of Edinburgh
                                 (Scotland's National Academy of Science and Letters)
         2000                Merck Distinguished Lecturer, Rutgers University
         2000                Top 20 Biotechnology & Bioengineering Papers of the Last Forty Years
         1998                Robert Lutz Lecturer, University of Virginia
         1996                Perkin-Elmer Distinguished Lecturer, University of Pittsburgh
         1995                Elected to the National Academy of Sciences of the U.S.A.
         1995                Nathan 0. Kaplan Memorial Lecturer in Biological Chemistry, University of
                                 California at San Diego
         1994                R.W. Johnson PRI Lecturer, Pharmaceutical Research Institute
         1994                Warren McCabe Lecturer, North Carolina State University
         1993                Elected to the National Academy of Engineering of the U.S.A.
         1993                Arthur C. Cope Scholar Award of the American Chemical Society
         1993                Biotechnology Divisional Lectureship Award of the Institute of Food
                                 Technologists
         1992                Charles Sabat Lecturer, Rutgers University
         1992                Elected a Founding Fellow of the American Institute for Medical and
                                 Biological Engineering
         1992                Louis C. Jordy Research Scholar Lecturer, Drew University
         1991                International Enzyme Engineering Award
         1991                Marvin J. Johnson Award of the American Chemical Society
         1990                Monsanto Lecturer, Ohio State University
         1990                NRC Distinguished Lecturer, Academia Sinica (Taiwan)
         1989                lpatieff Prize of the American Chemical Society
         1989                Backer Lecturer, Groningen University (Holland)
         1988                Dow Lecturer, University of Ottawa (Canada)
         1987                Distinguished Scholar Lecturer, Hope College
         1986                Leo Friend Award of the American Chemical Society
         1984                Who's Who in Frontier Science and Technology




                                                                                                   LINZ 0173099
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 186 of 761 PageID #: 6293



         1984                 Sohio Lecturer, Case Western Reserve University
         1982                 American Men and Women of Science
         1981-1983            Henry L. Doherty Career Development Professorship, MIT
         1975                 U.S.S.R. Ministry of Higher Education Prize

  Professional Experience:
        2019-present          Novartis Chair Professor Emeritus of Chemistry and Bioengineering, MIT

         2014-2019            Novartis Chair Endowed Professor of Chemistry and Bioengineering, MIT

         2012-2013            Roger and Georges Firmenich Professor of Natural Products Chemistry
                              Department of Chemistry, MIT

         2007-2011             Novartis Chair Endowed Professor of Chemistry and Bioengineering, MIT

         2000-2019            Professor of Bioengineering
                              Department of Biological Engineering, MIT

         1988-2019            Professor of Chemistry
                              Department of Chemistry, MIT

         1987-1988            Professor of Applied Biochemistry
                              Department of Applied Biological Sciences, MIT

         1983-1987            Associate Professor of Applied Biochemistry
                              Department of Applied Biological Sciences (formerly
                              Department of Nutrition and Food Science), MIT

         1979-1983            Assistant Professor of Applied Biochemistry
                              Department of Nutrition and Food Science, MIT

         1977-1979            Postdoctoral Associate, Department of Chemistry
                              University of California at San Diego

         1974-1977            Research Chemist
                              Department of Chemistry, Moscow University

  Current Journal Editorial/Advisory Boards:
        "Biocatalysis and Biotransformation", "Applied Biochemistry and Biotechnology'', "Open
        Chemistry Journal", "Biotechnology Progress", "Biotechnology & Bioengineering", "Microbial
        Biotechnology'', "Open Journal of Pharmacology'', "Nanocarriers", "Journal of Antivirals and
        Antiretrovirals", "Open Access Academic Books in Chemistry'', "Journal of Biological Chemistry
        and Molecular Pharmacology'', "Archives of Natural Products and Medicinal Chemistry'', "Recent
        Patents in Biotechnology'', "Current Pharmaceutical Biotechnology'', and "Archives of Medical
        Biotechnology'', "International Journal of Drug Design, Delivery and Safety''

  Professional Societies:
        U.S. National Academy of Sciences, U.S. National Academy of Engineering, American Chemical
        Society, American Institute for Medical and Biological Engineering

  Current Research Interests:
        Enzyme chemistry and biotechnology           Medicinal and formulation chemistry
                                               2




                                                                                                   LINZ 0173100
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 187 of 761 PageID #: 6294



         Protein drug delivery                       Antimicrobial polymers
         Enzymes as stereoselective catalysts in organic syntheses
         Stabilization and formulation of macromolecular pharmaceuticals

 Publications:
   1.    Varfolomeyev, S.D., Klibanov, AM., Berezin, I.V. 1971. Light-initiated enzymic activity
         caused by photostereoisomerization of cis-4-nitrocinnamoyl-a-chymotrypsin. FEBS Lett. 1.§:
         118 -120.

   2.    Varfolomeyev, S.D., Klibanov, AM., Martinek, K., Berezin, I.V. 1972. Light-sensitive catalysts.
         4-Nitrocinnamoyl residue as a chromophoric reporter group in the a-chymotrypsin active center.
         Dokl. Acad. Nauk SSSR 203: 616-619.

   3.    Klibanov, AM., Samokhin, G.P., Martinek, K., Berezin, I.V. 1974. Mechanochemistry of
         catalytic systems. Regulation by a mechanical action of the enzymatic properties of
         a-chymotrypsin covalently attached to a nylon fiber. Dokl. Acad. Nauk SSSR 218: 715-718.

   4.    Berezin, I.V., Varfolomeyev, S.D., Klibanov, A.M., Martinek, K. 1974. Light and ultrasonic
         regulation of a-chymotrypsin catalytic activity. Proflavin as a light- and sound- sensitive
         competitive inhibitor. FEBS Lett. 39: 329-331.

   5.    Berezin, I.V., Klibanov, A.M., Martinek, K. 1974. The mechanochemistry of immobilized
         enzymes. How to steer a chemical process at the molecular level by a mechanical device.
         Biochim. Biophys. Acta 364: 193-199.

   6.    Berezin, I.V., Klibanov, A.M., Goldmacher, V.S., Martinek, K. 1974. Mechanochemistry of
         catalytic systems. Regulation by a mechanical action of the enzymatic activity of trypsin
         entrapped in polyacrylamide gel. Dokl. Acad. Nauk SSSR 218: 367-370.

   7.    Klibanov, A.M., Martinek, K., Berezin, I.V. 1974. The effect of ultrasound on a-chymotrypsin.
         A novel approach to studying conformational transitions in active centers of enzymes.
         Biochemistry SSSR 39: 878-887.

   8.    Berezin, I.V., Klibanov, A.M., Klyosov, A.A., Martinek, K., Svedas, V.K. 1975. The effect of
         ultrasound as a new method of studying conformational transitions in enzyme active centers.
         pH- and temperature-induced conformational transitions in the active center of penicillin
         amidase. FEBS Lett. 49: 325-328.

   9.    Berezin, I .V., Klibanov, A.M., Martinek, K. 1975. Kinetic and thermodynamic aspects of
         catalysis by immobilized enzymes. Russ. Chem. Revs. 44: 17-47.

  10.    Martinek, K., Goldmacher, V.S., Klibanov, A.M., Berezin, I.V. 1975. Denaturing agents (urea,
         acrylamide) protect enzymes against irreversible thermoinactivation: a study with native and
         immobilized a-chymotrypsin and trypsin. FEBS Lett. 51: 152-155.

  11.    Martinek, K., Klibanov, A.M., Tchernysheva, A.V., Berezin, I.V. 1975. The stabilization of
         a-chymotrypsin by entrapment in polymethacrylate gels. Dokl. Acad. Nauk SSSR 223: 233-236.

  12.    Tchernysheva, A.V., Goldmacher, V.S., Klibanov, A.M., Martinek, K., Berezin, I.V. 1975. The
         catalytic activity and thermostability of a-chymotrypsin oligomers entrapped in cross-linked
         polymeric gels. Bull. Moscow Univ. 1..§!: 428-431.


                                                 3




                                                                                                         LINZ 0173101
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 188 of 761 PageID #: 6295




  13.   Tchernysheva, A.V., Martinek, K., Klibanov, A.M., Mevkh, A.T., Berezin, I.V. 1975. The catalytic
        properties and thermostability of a-chymotrypsin in different polymethacrylate gels. Izvestia
        Acad. Nauk SSSR. Ser. Khim. No.8: 1764-1768.

  14.   Klibanov, A.M., Samokhin, G.P., Martinek, K., Berezin, I.V. 1976. Enzymatic mechano-
        chemistry: a new approach to studying the mechanism of enzyme action. Biochim. Biophys.
        Acta 438: 1-12.

  15.   Berezin, I.V., Klibanov, A.M., Samokhin, G.P., Martinek, K. 1976. Mechanochemistry of
        immobilized enzymes: a new approach to studies in fundamental enzymology. Regulation by a
        mechanical device of the catalytic properties of enzymes covalently attached to elastic polymeric
        supports. Meth. Enzymol. 44: 558-571.

  16.   Berezin, I.V., Klibanov, A.M., Geldmacher, V.S., Martinek, K. 1976. Mechanochemistry of
        immobilized enzymes: a new approach to studies in fundamental enzymology. Regulation by a
        mechanical device of the catalytic activity of enzymes trapped in polyacrylamide gel. Meth.
        Enzymol. 44: 571-576.

  17.   Klibanov, AM., Kazanskaya, N.F., Larionova, N.I., Martinek, K., Berezin, I.V. 1976. A
        comparative study of the dynamic structures of the active centers of proteolytic enzymes by the
        ultrasonic method. The effect of ultrasound on a-trypsin, !!>-trypsin, and trypsinogen. J. Bioorg.
        Chem. (Russ.)~: 828-836.

  18.   Martinek, K., Geldmacher, V.S., Klibanov, A.M., Torchilin, V.P., Smirnov, V.N., Chazov, E.I.,
        Berezin, I. V. 1976. Thermal stabilization of a-chymotrypsin by covalent attachment to a
        complementary surface of a polymeric matrix. Dokl. Acad. Nauk SSSR 228: 1468-1471.

  19.   Poglazov, B.F., Samokhin, G.P., Klibanov, A.M., Levitsky, D.I., Martinek, K., Berezin, I.V. 1977.
        Mechanochemistry of the myosin molecule. Dokl. Acad. Nauk SSSR 234: 482-485.

  20.   Berezin, I.V., Klibanov, A.M., Samokhin, G.P., Geldmacher, V.S., Martinek, K. 1977.
        Mechanosensitive and sound-sensitive systems as chemical amplifiers of weak signals. In:
        Biomedical Applications of Immobilized Enzymes and Proteins (T.M.S. Chang, ed.), vol. 2, pp.
        237-251, Plenum Press, New York.

  21.   Klibanov, A.M., Samokhin, G.P., Martinek, K., Berezin, I.V. 1977. A new mechanochemical
        method of enzyme immobilization. Biotechnol. Bioeng. _ill: 211-218.

  22.   Martinek, K., Klibanov, A.M., Samokhin, G.P., Semenov, A.M., Berezin, I.V. 1977. Preparative
        enzymatic synthesis in biphasic water-organic systems. J. Bioorg. Chem. (Russ.)~: 696-702.

  23.   Klibanov, A.M., Samokhin, G.P., Martinek, K., Berezin, I.V. 1977. A new approach to
        preparative enzymatic synthesis. Biotechnol. Bioeng. 19: 1351-1361.

  24.   Martinek, K., Klibanov, A.M., Geldmacher, V.S., Berezin, I.V. 1977. The principles of enzyme
        stabilization. I. Increase in thermostability of enzymes covalently bound to a complementary
        surface of a polymeric support in a multipoint fashion. Biochim. Biophys. Acta 485: 1-12.




                                                 4




                                                                                                        LINZ 0173102
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 189 of 761 PageID #: 6296



  25.   Martinek, K., Klibanov, A.M., Goldmacher, V.S., Tchernysheva, A.V., Mozhaev, V.V., Berezin,
        I.V., Glotov, B.O. 1977. The principles of enzyme stabilization. II. Increase in thermostabilityof
        enzymes as a result of multipoint non-covalent interactions with a polymeric support. Biochim.
        Biophys. Acta 485: 13-28.

  26.   Torchilin, V.P., Maksimenko, A.V., Smirnov, V.N., Martinek, K., Klibanov, A.M., Berezin, I.V.
        1978. The principles of enzymes stabilization. 111. The effect of the length of intramolecular
        cross-linking agents on the thermostability of enzymes. Biochim. Biophys. Acta 522: 277-283.

  27.   Samokhin, G.P., Klibanov, A.M., Martinek, K. 1978. Photochemical immobilization of enzymes.
         Bull. Moscow Univ. _ill: 433-436.

  28.   Poglazov, B.F., Samokhin, G.P., Klibanov, A.M., Levitsky, D.I., Martinek, K., Berezin, I.V. 1978.
        The effect of mechanical stretching of myosin rod part (fragment LMM + HMM S-2) on the
        ATPase activity of myosin. Biochim. Biophys. Acta 524: 245-253.

  29.   Klibanov, A.M., Semenov, A.N., Samokhin, G.P., Martinek, K. 1978. Enzymatic reactions in
        water-organic solutions. The criterion for selecting optimal organic co-solvents. J. Bioorq.
        Chem. (Russ.) 4: 236-242.

  30.   Sinitsyn, A.P., Klibanov, A.M., Klesov, A.A., Martinek, K. 1978. The dependence of stability of
        immobilized glycoamylase on the method of immobilization. Appl. Biochem. Microbial. (Russ.)
        14: 236-242.

  31.   Klibanov, A.M., Mozhaev, V.V. 1978. On the mechanism of irreversible thermoinactivation of
        enzymes and possibilities for reactivation of "irreversibly'' inactivated enzymes. Biochem.
        Biophys. Res. Commun. 83: 1012-1017.

  32.   Klibanov, A.M., Kaplan, N.O., Kamen, M.D. 1978. A rationale for stabilization of oxygen-labile
        enzymes: application to a clostridial hydrogenase. Proc. Natl. Acad. Sci. USA 75: 3640-3643.

  33.   Torchilin, V.P., Maksimenko, A.V., Smirnov, V.N., Berezin, I.V., Klibanov, A.M., Martinek, K.
        1979. The principles of enzyme stabilization. IV. Modification of "key'' functional groups in the
        tertiary structure of proteins. Biochim. Biophys. Acta 567: 1-11.

  34.   Klibanov, A.M., Kaplan, N.O., Kamen, M.D. 1979. Chelating agents protect hydrogenase
        against oxygen inactivation. Biochim. Biophys. Acta 547: 411-416.

  35.   Klibanov, A. M. 1979. Stabilization of enzymes by immobilization. Anal. Biochem. 93: 1-25.

  36.   Klibanov, A.M., Kaplan, N.O., Kamen, M.D. 1980. Thermal stabilities of membrane-bound,
        solubilized and artificially immobilized hydrogenase from Chromatium vinosum. Arch. Biochem.
        Biophys. 199: 545-549.

  37.   Klibanov, A.M., Puglisi, A.V. 1980. The regeneration of coenzymes using immobilized
        hydrogenase. Biotechnol. Lett. 2: 445-450.

  38.   Klibanov, A.M., Kaplan, N.O., Kamen, M.D. 1980. Approaches to stabilization of hydrogenase
        and nitrogenase against oxygen inactivation. In: Enzyme Engineering V (H.H. Weetall and G.P.
        Royer, eds.), pp.135-142, Plenum Press, NewYork.



                                                 5




                                                                                                        LINZ 0173103
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 190 of 761 PageID #: 6297



  39.   Klibanov, A.M., Alberti, B.N., Morris, E.D., Felshin, L.M. 1980. Enzymatic removal of toxic
        phenols and anilines from waste waters. J. Appl. Biochem. ~: 414-421.

  40.   Khan, S.M., Klibanov, A.M., Kaplan, N.O., Kamen, M.D. 1981. The effect of electron carriers
        and other ligands on oxygen stability of clostridial hydrogenase. Biochim. Biophys. Acta 659:
        457-465.

  41.   Klibanov, A.M., Morris, E.D. 1981. Horseradish peroxidase for the removal of carcinogenic
        aromatic amines from water. Enzyme Microb. Technol. ~: 119-122.

  42.   Klibanov, A.M., Huber, J. 1981. Application of immobilized hydrogenase for the de-tritiation of
        water. Biotechnol. Bioeng. 23: 1537-1551.

  43.   Klibanov, A.M., Barta, T.E. 1981. Protection of immobilized sulfhydryl groups against auto-
        oxidation by alterations in their microenvironment. Appl. Biochem. Biotechnol. 6: 201-207.

  44.   Alberti, B.N., Klibanov, AM. 1981. Enzymatic removal of dissolved aromatics from industrial
        aqueous effluents. Biotechnol. Bioeng. Symp.11: 373-379.

  45.   Klibanov, A.M., Berman, Z., Alberti, B.N. 1981. Preparative hydroxylation of aromatic
        compounds catalyzed by peroxidase. J. Am. Chem. Soc. 103: 6263-6264.

  46.   Klibanov, A.M., Alberti, B.N., Zale, S.E. 1982. Enzymatic synthesis of formic acid from H2 and
        CO 2 and production of hydrogen from formic acid. Biotechnol. Bioeng. 24: 25-36.

  47.   Maneepun, S., Klibanov, A.M. 1982. Stabilization of microbial proteases against autolysis using
        acylation with dicarboxylic acid anhydrides. Biotechnol. Bioeng. 24: 483-486.

  48.   Klibanov, A.M., Giannousis, P.P. 1982. Geometrically specific oxidation of G-arylacroleins
        catalyzed by xanthine oxidase: the preparative potential. Biotechnol. Lett. _1: 57-60.

  49.   Alberti, B.N., Klibanov, A.M. 1982. Preparative production of hydroquinone from benzoquinone
        catalyzed by immobilized glucose oxidase. Enzyme Microb. Technol. 4: 47-49.

  50.   Klibanov, A.M., Siegel, E.H. 1982. Geometric specificity of porcine liver carboxyl esterase and
        its application for the production of cis arylacrylic esters. Enzyme Microb. Technol. _1: 172-174.

  51.   Klibanov, A.M., Giannousis, P.P. 1982. Geometric specificity of alcohol dehydrogenases and its
        potential for separation of trans and cis isomers of unsaturated aldehydes. Proc. Natl. Acad.
        Sci. USA 79: 3462-3465.

  52.   Klibanov, A.M., Weare, N.M. 1982. Oxygen inactivation and stabilization of Azotobacter
        nitrogenase. In: From Cyclotrones to Cytochromes (N.O. Kaplan and A.B. Robinson, eds.),
        pp. 509-516, Academic Press, New York.

  53.   Zale, S.E., Klibanov, A.M. 1982. Application of immobilized hydrogenase to H2 storage in
        concentrated solutions of methyl viologen. Appl. Biochem. Biotechnol. 7: 317-323.

  54.   Klibanov, A.M., Alberti, B.N., Marietta, M.A. 1982. Stereospecific oxidation of aliphatic alcohols
        catalyzed by galactose oxidase. Biochem. Biophys. Res. Commun. 108: 804-808.



                                                 6




                                                                                                        LINZ 0173104
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 191 of 761 PageID #: 6298



  55.    Pungor, E., Klibanov, A.M., Cooney, C.L., Weaver, J.C. 1982. Continuous 2 HHO determination
         in H2 0 solutions by a computer-controlled mass spectrometer. Biomed. Mass Spectrom. 2: 181-
         -185.

  56.    Klibanov, A.M. 1983. Unconventional catalytic properties of conventional enzymes: applications
         in organic chemistry. In: The Biological Basis of New Developments in Biotechnology (A.
         Hollaender, A.I. Laskin, and P. Rogers, eds.), pp. 497-518, Plenum Press, New York.

  57.    Klibanov, A.M. 1983. Biotechnological potential of the enzyme hydrogenase. Process
         Biochem. 1§.: 13-16.

  58.    Pelsy, G., Klibanov, A.M. 1983. Remarkable positional (regio-) specificity of xanthine oxidase
         and some dehydrogenases in the reactions with substituted benzaldehydes. Biochim. Biophys.
         Acta 742: 352-357.

   59.   Klibanov, A.M. 1983. Stabilization of enzymes against thermal inactivation. Adv. Appl.
         Microbial. 29: 1-28.

  60.    Klibanov, A.M., Chendrasekhar, A., Alberti, B.N. 1983. Enzymatic separation of cis and trans
         isomers of alicyclic alcohols. Enzyme Microb. Technol. §: 265-268.

  61.    Klibanov, A.M. 1983. Immobilized enzymes and cells as practical catalysts. Science 219:
         722-727.

  62.    Pelsy, G., Klibanov, A.M. 1983. Preparative separation of a- and Is- naphthols catalyzed by
         immobilized sulfatase. Biotechnol. Bioeng. 25: 919-928.

  63.    Zale, S.E., Klibanov, A.M. 1983. On the role of reversible denaturation (unfolding) in the
         irreversible thermal inactivation of enzymes. Biotechnol. Bioeng. 25: 2221-2230.

  64.    Klibanov, A.M., Tu, T.-M., Scott, K.P. 1983. Peroxidase-catalyzed removal of phenols from coal
         conversion wastewaters. Science 221: 259-261.

  65.    Atlow, S.C., Bonadonna-Aparo, L., Klibanov, A.M. 1984. Dephenolization of industrial
         wastewaters catalyzed by polyphenol oxidase. Biotechnol. Bioeng. 26: 599-603.

  66.    Cambou, B., Klibanov, A.M. 1984. Preparative production of optically active esters and alcohols
         using esterase-catalyzed stereospecific transesterifications in organic media. J. Am. Chem.
         Soc. 106: 2687-2692.

  67.    Dropsy, E.P., Klibanov, A.M. 1984. Cholinesterase-catalyzed resolution of D,L-carnitine.
         Biotechnol. Bioeng. 26: 911-915.

  68.    Cambou, B., Klibanov, A.M. 1984. Lipase-catalyzed production of optically active acids via
         asymmetric hydrolysis of esters: effect of the alcohol moiety. Appl. Biochem. Biotechnol. 2:
         255-260.

  69.    Zaks, A., Klibanov, A.M. 1984. Enzymatic catalysis in organic media at 100°C. Science 224:
         1249-1251.




                                                 7




                                                                                                        LINZ 0173105
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 192 of 761 PageID #: 6299



  70.   Cambou, B., Klibanov, A.M. 1985. Comparison of different strategies for the lipase-catalyzed
        preparative resolution of racemic acids and alcohols: asymmetric hydrolysis, esterification, and
        transesterification. Biotechnol. Bioeng. 26: 1449-1454.

  71.   Scollar, M.P., Sigal, G., Klibanov, A.M. 1985. Preparative resolution of D,L-threonine catalyzed
        by immobilized phosphatase. Biotechnol. Bioeng. 27: 247-252.

  72.   Ahern, T.J., Klibanov, A.M. 1985. The mechanism of irreversible enzyme inactivation at 100°C.
        Science 228: 1280-1284.

  73.   Cesti, P., Zaks, A., Klibanov, A.M. 1985. Preparative regioselective acylation of glycols by
        enzymatic transesterification in organic solvents. Appl. Biochem. Biotechnol. 11: 401-407.

  74.   Zaks, A., Klibanov, A.M. 1985. Enzyme-catalyzed processes in organic solvents. Proc. Natl.
        Acad. Sci. USA 82: 3192-3196.

  75.   Kazandjian, R.Z., Klibanov, A.M. 1985. Regioselective oxidation of phenols catalyzed by
        polyphenol oxidase in chloroform. J. Am. Chem. Soc. 107: 5448-5450.

  76.   Kirchner, G., Scollar, M.P., Klibanov, A.M. 1985. Resolution of racemic mixtures via lipase
        catalysis in organic solvents. J. Am. Chem. Soc. 107: 7072-7076.

  77.   Lavin, A., Sung, C., Klibanov, A.M., Langer, R.S. 1985. Enzymatic removal of bilirubin from the
        blood: a potential treatment of neonatal jaundice. Science 230: 543-545.

  78.   Hammond, D.A., Karel, M., Klibanov, A.M., Krukonis, V.J. 1985. Enzymatic reactions in
        supercritical gases. Appl. Biochem. Biotechnol.11: 393-400.

  79.   Sung, C., Lavin, A., Klibanov, A.M., Langer, R. 1986. An immobilized enzyme reactor for the
        treatment of severe jaundice. Trans. Am. Soc. Artif. Intern. Organs. fil: 264-269.

  80.   Kazandjian, R.Z., Dordick, J.S., Klibanov, A.M. 1986. Enzymatic analyses in organic solvents.
        Biotechnol. Bioeng. 28: 417-421.

  81.   Klibanov, A.M. 1986. Enzymes that work in organic solvents. CHEMTECH .1.§_: 354-359.

  82.   Dordick, J.S., Klibanov, A.M., Marietta, M.A. 1986. Horseradish peroxidase-catalyzed
        hydroxylations: mechanistic studies. Biochemistry. 25: 2946-2951.

  83.   Sung, C., Lavin, A., Klibanov, A.M., Langer, R. 1986. An immobilized enzyme reactor for the
        detoxification of bilirubin. Biotechnol. Bioeng. 28: 1531-1539.

  84.   Zaks, A., Klibanov, A.M. 1986. Substrate specificity of enzymes in organic solvents vs. water is
        reversed. J. Am. Chem. Soc. 108: 2767-2768.

  85.   Dordick, J.S., Marietta, M.A., Klibanov, A.M. 1986. Peroxidases depolymerize lignin in organic
        media but not in water. Proc. Natl. Acad. Sci. USA 83: 6255-6257.

  86.   Zale, S.E., Klibanov, A.M. 1986. Why does ribonuclease irreversibly inactivate at high
        temperatures? Biochemistry 25: 5432-5444.



                                                8




                                                                                                       LINZ 0173106
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 193 of 761 PageID #: 6300



  87.    Grunwald, J., Wirz, B., Scollar, M.P., Klibanov, A.M. 1986. Asymmetric oxidoreductions
         catalyzed by alcohol dehydrogenase in organic solvents. J. Am. Chem. Soc. 108: 6732-6734.

  88.    Therisod, M., Klibanov, A.M. 1986. Facile enzymatic preparation of monoacylated sugars in
         pyridine. J. Am. Chem. Soc. 108: 5638-5640.

  89.    Boeriu, C.G., Dordick, J.S., Klibanov, A.M. 1986. Enzymatic reactions in liquid and solid
         paraffins: application for enzyme-based temperature abuse sensors. Bio/Technol. 4: 997-999.

  90.    Klibanov, A.M., Cambou, B. 1987. Enzymatic production of optically active compounds in
         biphasic aqueous-organic systems. Meth. Enzymol. 136C: 117-137.

  91.    Ahern, T.J., Casal, J.I., Petsko, G.A., Klibanov, A.M. 1987. Control of oligomeric enzyme
         thermostability by protein engineering. Proc. Natl. Acad. Sci. USA 84: 675-679.

  92.    Shaw, J.F., Klibanov, A.M. 1987. Preparation of various glucose esters via lipase-catalyzed
         hydrolysis of glucose pentaacetate. Biotechnol. Bioeng. 29: 648-651.

  93.    Casal, J.I., Ahern, T.J., Davenport, R.C., Petsko, G.A., Klibanov, A.M. 1987. Subunit interface
         of triosephosphate isomerase: site-directed mutagenesis and characterization of the altered
         enzyme. Biochemistry 26: 1258-1264.

  94.    Dordick, J.S., Marietta, M.A., Klibanov, A.M. 1987. Polymerization of phenols catalyzed by
         peroxidase in non-aqueous media. Biotechnol. Bioeng. 30: 31-36.

  95.    Visuri, K., Klibanov, A.M. 1987. Enzymatic production of high fructose corn syrup (HFCS)
         containing 55% fructose in aqueous ethanol. Biotechnol. Bioeng. 30: 917-920.

  96.    Margolin, A.L., Crenne, J.-Y., Klibanov, A.M. 1987. Stereoselective oligomerizations catalyzed
         by lipase in organic solvents. Tetrahedron Lett. 28: 1607-1610.

  97.    Volkin, D.B., Klibanov, A.M. 1987. Thermal destruction processes in proteins involving cystine
         residues. J. Biol. Chem. 262: 2945-2950.

  98.    Therisod, M., Klibanov, A.M. 1987. Regioselective acylation of secondary hydroxyl groups in
         sugars catalyzed by Ii pases in organic solvents. J. Am. Chem. Soc. 109: 3977-3981.

  99.    Ahern, T.J., Klibanov, A.M. 1987. Analysis of processes causing thermal inactivation of
         enzymes. Meth. Biochem. Analysis 33: 91-127.

  100.   Margolin, A.L., Klibanov, A.M. 1987. Peptide synthesis catalyzed by lipases in anhydrous
         organic solvents. J. Am. Chem. Soc. 109: 3802-3804.

  101.   Barzana, E., Klibanov, A.M., Karel, M. 1987. Enzyme-catalyzed gas phase reactions. 6QQL
         Biochem. Biotechnol. 15: 25-34.

  102.   Margolin, A.L., Tai, D.-F., Klibanov, A.M. 1987. Incorporation of D-amino acids into peptides via
         enzymatic condensation in organic solvents. J. Am. Chem. Soc. 109: 7885-7887.




                                                 9




                                                                                                       LINZ 0173107
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 194 of 761 PageID #: 6301



  103.   Chopineau, J., McCafferty, F.D., Therisod, M., Klibanov, A.M. 1988. Production of
         biosurfactants from sugar alcohols and vegetable oils catalyzed by lipases in a non-aqueous
         medium. Biotechnol. Bioeng. 31: 208-214.

  104.   Mullon, C.J.P., Klibanov, A.M., Langer, R. 1988. Kinetics of soluble bilirubin oxidase and
         modelling of an immobilized bilirubin oxidase reactor for bilirubin detoxification. Biotechnol.
         Bioeng. 31: 536-546.

  105.   Riva, S., Chopineau, J., Kieboom, A.P.G., Klibanov, A.M. 1988. Protease-catalyzed
         regioselective esterification of sugars and related compounds in anhydrous dimethylformamide.
         J. Am. Chem. Soc. 11 0: 584-589.

  106.   Tomazic, S.J., Klibanov, A.M. 1988. Mechanisms of irreversible thermal inactivation of Bacillus
         a-amylases. J. Biol. Chem. 263: 3086-3091.

  107.   Tomazic, S.J., Klibanov, A.M. 1988. Why is one Bacillus a-amylase more resistant against
         irreversible thermoinactivation than another? J. Biol. Chem. 263: 3092-3096.

  108.   Zaks, A., Klibanov, A.M. 1988. Enzymatic catalysis in non-aqueous solvents. J. Biol. Chem.
         263: 3194-3201.

  109.   Riva, S., Klibanov, A.M. 1988. Enzymo-chemical regioselective oxidation of steroids without
         oxidoreductases. J_ Am. Chem. Soc. 110: 3291-3295.

  110.   Zaks, A., Klibanov, A.M. 1988. The effect of water on enzyme action in organic media. J. Biol.
         Chem. 263: 8017-8021.

  111.   Russell, A.J., Klibanov, A.M. 1988. Inhibitor-induced enzyme activation in organic solvents.
         J_ Biol. Chem. 263: 11624-11626.

  112.   Weaver, J.C., Williams, G.B., Klibanov, A.M., Demain, A.L. 1988. Gel microdroplets: rapid
         detection and enumeration of individual microorganisms by their metabolic activity.
         Bio/Technology 6: 1084-1089.

  113.   Kitaguchi, H., Tai, D.-F., Klibanov, A.M. 1988. Enzymatic formation of an isopeptide bond
         involving the £-amino group of lysine. Tetrahedron Lett. 29: 5487-5488.

  114.   Sakurai, T., Margolin, A.L., Russell, A.J., Klibanov, A.M. 1988. Control of enzyme enantio-
         selectivity by the reaction medium. J_ Am. Chem. Soc. 110: 7236-7237.

  115.   Volkin, D.B., Klibanov, A.M. 1989. Mechanism of thermoinactivation of immobilized glucose
         isomerase. Biotechnol. Bioeng. 33: 1104-1111.

  116.   Chinsky, N., Margolin, A.L., Klibanov, A.M. 1989. Chemoselective enzymatic monoacylation of
         bifunctional compounds. J_ Am. Chem. Soc. fil: 386-388.

  117.   Russell, A.J., Trudel, L.J., Skipper, P.L., Groopman, J.D., Tannenbaum, S.R., Klibanov, A.M.
         1989. Antibody-antigen binding in organic solvents. Biochem. Biophys. Res. Commun. 158:
         80-85.




                                                  10




                                                                                                           LINZ 0173108
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 195 of 761 PageID #: 6302



  118.   Barzana, E., Karel, M., Klibanov, A.M. 1989. Enzymatic oxidation of ethanol in the gaseous
         phase. Biotechnol. Bioeng. 34: 1178-1185.

  119.   Kitaguchi, H., Fitzpatrick, P.A., Huber, J.E., Klibanov, A.M. 1989. Enzymatic resolution of
         racemic amines: crucial role of the solvent. J. Am. Chem. Soc. ill: 3094-3095.

  120.   Dorval, B.L., Chow, M., Klibanov, A.M. 1989. Stabilization of poliovirus against heat
         inactivation. Biochem. Biophys. Res. Commun. 159: 1177-1183.

  121.   Barzana, E., Klibanov, A.M., Karel, M. 1989. A colorimetric method for the enzymatic analysis of
         gases: the determination of ethanol and formaldehyde vapors using solid alcohol oxidase. Anal.
         Biochem. 182: 109-115.

  122.   Volkin, D.B., Klibanov, A.M. 1989. Minimizing protein inactivation. In: Protein Function -A
         Practical Approach (T.E. Creighton, ed.), pp. 1-24, IRL Press, Oxford.

  123.   Klibanov, A.M. 1989. Enzymatic catalysis in anhydrous organic solvents. Trends Biochem.
         Sci. 14: 141-144.

  124.   Kanerva, L.T., Klibanov, A.M. 1989. Hammett analysis of enzyme action in organic solvents.
         J. Am. Chem. Soc. ill: 6864-6865.

  125.   Burke, P.A., Smith, S.O., Bachovchin, W.W., Klibanov, A.M. 1989. Demonstration of structural
         integrity of an enzyme in organic solvents by solid-state NMR. J. Am. Chem. Soc. ill: 8290-
         8291.

  126.   Kitaguchi, H., Klibanov, A.M. 1989. Enzymatic peptide synthesis via segment condensation in
         the presence of water mimics. J. Am. Chem. Soc. ill: 9272-9273.

  127.   Braco, L., Dabulis, K., Klibanov, A.M. 1990. Design of novel receptors by molecular imprinting
         of proteins. Proc. Natl. Acad. Sci. USA 87: 274-277.

  128.   Margolin, A.L., Klibanov, A.M. 1990. Enzymatic synthesis of peptides in anhydrous organic
         solvents. In: Peptides. Chemistry, Structure and Biology (J.E. Rivier and G.R. Marshall, eds.),
         pp. 355-359, ESCOM Science Publishers, Leiden.

  129.   Dorval, B.L., Chow, M., Klibanov, A.M. 1990. Lysine and other diamines dramatically stabilize
         poliovirus against thermoinactivation. Biotechnol. Bioeng. 35: 1051-1054.

  130.   Klibanov, A.M. 1990. Asymmetric transformations catalyzed by enzymes in organic solvents.
         Acc. Chem. Res. 23: 114-120.

  131.   Adams, K.A.H., Chung, S.-H., Klibanov, A.M. 1990. Kinetic isotope effect investigation of
         enzyme mechanism in organic solvents. J. Am. Chem. Soc. 112: 9418-9419.

  132.   Liu, W.R., Langer, R., Klibanov, A.M. 1991. Moisture-induced aggregation of lyophilized
         proteins in the solid state. Biotechnol. Bioeng. 37: 177-184.

  133.   Rubio, E., Fernandez-Mayorales, A., Klibanov, A.M. 1991. Effect of the solvent on enzyme
         regioselectivity. J. Am. Chem. Soc. 113: 695-696.



                                                 11




                                                                                                           LINZ 0173109
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 196 of 761 PageID #: 6303



  134.   Chang, N., Hen, S.J., Klibanov, A.M. 1991. Protein separation and purification in neat dimethyl
         sulfoxide (DMSO). Biochem. Biophys. Res. Commun. 176: 1462-1468.

  135.   Volkin, D.B., Staubli, A., Langer, R., Klibanov, A.M. 1991. Enzyme thermoinactivation in
         anhydrous organic solvents. Biotechnol. Bioeng. 37: 843-853.

  136.   Schulze, B., Klibanov, A.M. 1991. Inactivation and stabilization of subtilisins in neat organic
         solvents. Biotech. Bioeng. 38: 1001-1006.

  137.   Fitzpatrick, P.A., Klibanov, A.M. 1991. How can the solvent affect enzyme enantioselectivity?
         J. Am. Chem. Soc. 113: 3166-3171.

  138.   Margolin, A.L., Fitzpatrick, P.A., Dubin, P.L., Klibanov, A.M. 1991. Chemo-enzymaticsynthesis
         of optically active (meth)acrylic polymers. J. Am. Chem. Soc. 113: 4693-4694.

  139.   Sluzky, V., Tamada, J.A., Klibanov, A.M., Langer, R. 1991. Kinetics of insulin aggregation in
         aqueous solutions upon agitation in the presence of hydrophobic surfaces. Proc. Natl. Acad.
         Sci. USA 88: 9377-9381.

  140.   Gardossi, L., Bianchi, D., Klibanov, A.M. 1991. Selective acylation of peptides catalyzed by
         lipases in organic solvents. J. Am. Chem. Soc. 113: 6328-6329.

  141.   Kitaguchi, H., Ono, M., Itch, I., Klibanov, A.M. 1991. Regioselective modification of lysine's
         amino groups by proteases. Agric. Biol. Chem. 55: 3067-3073.

  142.   Dabulis, K., Klibanov, A.M. 1992. Molecular imprinting of proteins and other macromolecules
         resulting in new adsorbents. Biotechnol. Bioeng. 39: 176-185.

  143.   Chang, N., Klibanov, A.M. 1992. Chromatographic separation of proteins in neat organic
         solvents. Biotechnol. Bioeng. 39: 575-578.

  144.   Tawaki, S., Klibanov, A.M. 1992. Inversion of enzyme enantioselectivity mediated by the
         solvent. J. Am. Chem. Soc. 114: 1882-1884.

  145.   Fitzpatrick, P.A., Ringe, D., Klibanov, A.M. 1992. Computer-assisted modeling of subtilisin
         enantioselectivity in organic solvents. Biotechnol. Bioeng. 40: 735-742.

  146.   Sluzky, V., Klibanov, A.M., Langer, R. 1992. Mechanism of insulin aggregation and stabilization
         in agitated aqueous solutions. Biotechnol. Bioeng. 40: 895-903.

  147.   Burke, P.A., Griffin, R.G., Klibanov, A.M. 1992. Solid-state NMR assessment of enzyme active
         center structure under nonaqueous conditions. J. Biol. Chem. 267: 20057-20064.

  148.   Klyachko, N.L., Klibanov, A.M. 1992. Oxidation of dibenzothiophene catalyzed by hemoglobin
         and other hemoproteins in various aqueous-organic media. Appl. Biochem. Biotechnol. 37: 53-
         68.

  149.   Narayan, V.S., Klibanov, A.M. 1993. Are water-immiscibility and apolarity of the solvent relevant
         to enzyme efficiency? Biotechnol. Bioeng. 41: 390-393.




                                                  12




                                                                                                           LINZ 0173110
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 197 of 761 PageID #: 6304



  150.   Dabulis, K., Klibanov, A.M. 1993. Dramatic enhancement of enzymatic activity in organic
         solvents by lyoprotectants. Biotechnol. Bioeng . .11_: 566-571.

  151.   Terradas, F., Teston-Henry, M., Fitzpatrick, P.A., Klibanov, A.M. 1993. Marked dependence of
         enzyme prochiral selectivity on the solvent. J. Am. Chem. Soc. 115: 390-396.

  152.   Burke, P.A., Griffin, R.G., Klibanov, A.M. 1993. Solid-state NMR investigation of the solvent
         dependence of tyrosyl ring motion in an enzyme. Biotechnol. Bioeng. 42: 87-94.

  153.   Wescott, C.R., Klibanov, A.M. 1993. Solvent variation inverts substrate specificity of an
         enzyme. J. Am. Chem. Soc. 115: 1629-1631.

  154.   Fitzpatrick, P.A., Steinmetz, A.C.U., Ringe, D., Klibanov, A.M. 1993. Enzyme crystal structure in
         a neat organic solvent. Proc. Natl. Acad. Sci. USA 90: 8653-8657.

  155.   Tawaki, S., Klibanov, A.M. 1993. Chemoselectivityof enzymes in anhydrous media is strongly
         solvent dependent. Biocatalysis §_: 3-19.

  156.   Klibanov, A.M. 1993. Enzyme catalysis without water. R&D Innovator _g(4): 1-7.

  157.   Ikeda, I., Klibanov, A.M. 1993. Lipase-catalyzed acylation of sugars solubilized in hydrophobic
         solvents by complexation. Biotechnol. Bioeng. 42: 788-791.

  158.   Wescott, C.R., Klibanov, A.M. 1993. Predicting the solvent dependence of enzymatic substrate
         specificity using semi-empirical thermodynamic calculations. J. Am. Chem. Soc. 115: 10362-
         10363.

  159.   Costantino, H.R., Langer, R., Klibanov, A.M. 1994. Moisture-induced aggregation of lyophilized
         insulin. Pharm. Res.11: 21-29.

  160.   Bromberg, L.E., Klibanov, A.M. 1994. Detergent-enabled transport of proteins and nucleic acids
         through hydrophobic solvents. Proc. Natl. Acad. Sci. USA fil.: 143-147.

  161.   Chin, J.T., Wheeler, S.L., Klibanov, A.M. 1994. On protein solubility in organic solvents.
         Biotechnol. Bioeng. 44: 140-145.

  162.   Fitzpatrick, P.A., Ringe, D., Klibanov, A.M. 1994. X-Ray crystal structure of cross-linked subtilisin
         Carlsberg in water vs. acetonitrile. Biochem. Biophys. Res. Commun. 198: 675-681.

  163.   Wescott, C.R., Klibanov, A.M. 1994. The solvent dependence of enzyme specificity. Biochim.
         Biophys. Acta 1206: 1-9.

  164.   Orsat, B., Drtina, G.J., Williams, M.G., Klibanov, A.M. 1994. Effect of support material and
         enzyme pretreatment on enantioselectivity of immobilized subtilisin in organic solvents.
         Biotechnol. Bioeng. 44: 1265-1269.

  165.   Desai, U.R., Osterhout, J.J., Klibanov, A.M. 1994. Protein structure in the lyophilized state: a
         hydrogen isotope exchange/NMR study with bovine pancreatic trypsin inhibitor. J. Am. Chem.
         Soc. 116: 9420-9422.




                                                   13




                                                                                                          LINZ 0173111
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 198 of 761 PageID #: 6305



  166.   Costantino, H.R., Langer, R., Klibanov, A.M. 1994. Solid-phase aggregation of proteins under
         pharmaceutically relevant conditions. J. Ph arm. Sci. 83: 1662-1669.

  167.   Bromberg, L.E., Klibanov, A.M. 1995. Transport of proteins dissolved in organic solvents
         across biomimetic membranes. Proc. Natl. Acad. Sci. USA 92: 1262-1266.

  168.   Magner, E., Klibanov, A.M. 1995. The oxidation of chiral alcohols catalyzed by catalase in
         organic solvents. Biotechnol. Bioeng. 46: 175-179.

  169.   Desai, U.R., Klibanov, A.M. 1995. Assessing the structural integrity of a lyophilized protein in
         organic solvents. J. Am. Chem. Soc. 117: 3940-3945.

  170.   Ferrante, A.A., Augliera, J., Lewis, K., Klibanov, A.M. 1995. Cloning of an organic solvent
         resistance gene in E. coli: the unexpected role of alkylhydroperoxide reductase. Proc. Natl.
         Acad. Sci. USA 92: 7617-7621.

  171.   Costantino, H.R., Langer, R., Klibanov, A.M. 1995. Aggregation of a lyophilized pharmaceutical
         protein, recombinant human albumin: effect of moisture and stabilization by excipients.
         Bio/Technology 13: 493-496.

  172.   Klibanov, A.M. 1995. Enzyme memory-What is remembered and why? Nature 374: 596.

  173.   Griebenow, K., Klibanov, A.M. 1995. Lyophilization-inducedchanges in the secondary structure
         of proteins. Proc. Natl. Acad. Sci. USA 92: 10969-10976.

  174.   Costantino, H.R., Griebenow, K., Mishra, P., Langer, R., Klibanov, A.M. 1995. Fourier-
         transform infrared (FTIR) spectroscopic investigation of protein stability in the lyophilized form.
         Biochim. Biophys. Acta 1253: 69-74.

  175.   Schwendeman, S.P., Costantino, H.R., Gupta, R.K., Siber, G.R., Klibanov, A.M., Langer, R.
         1995. Stabilization of tetanus and diphtheria toxoids against moisture-induced aggregation.
         Proc. Natl. Acad. Sci. USA 92: 11234-11238.

  176.   Almarsson, 0., Klibanov, A.M. 1996. Remarkable activation of enzymes in nonaqueous media
         by denaturing organic cosolvents. Biotechnol. Bioeng. 49: 87-92.

  177.   Schwendeman, S.P., Cardamone, M., Klibanov, A.M., Langer, R., Brandon, M.R. 1996. Stability
         of proteins and their delivery from biodegradable polymer microspheres. In: Microparticulate
         Systems for the Delivery of Proteins and Vaccine (S. Cohen and H. Bernstein, eds.), pp. 1-49,
         M. Dekker, New York.

  178.   Louwrier, A., Drtina, G.J., Klibanov, A.M. 1996. On the issue of interfacial activation of lipase in
         nonaqueous media. Biotechnol. Bioeng. 50: 1-5.

  179.   Schmitke, J.L., Wescott, C.R., Klibanov, A.M. 1996. The mechanistic dissection of the plunge
         in enzymatic activity upon transition from water to anhydrous solvents. J_ Am. Chem. Soc. 118:
         3360-3365.

  180.   Noritomi, H., Almarsson, 0., Barletta, G.L., Klibanov, A.M. 1996. The influence of the mode of
         enzyme preparation on enzymatic enantioselectivity in organic solvents and its temperature
         dependence. Biotechnol. Bioeng. §1: 95-99.


                                                   14




                                                                                                            LINZ 0173112
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 199 of 761 PageID #: 6306




  181.   Ke, T., Wescott, C.R., Klibanov, A.M. 1996. Prediction of the solvent dependence of enzymatic
         prochiral selectivity by means of structure-based thermodynamic calculations. J. Am. Chem.
         Soc. 118: 3366-3374.

  182.   Mishra, P., Griebenow, K., Klibanov, A.M. 1996. Structural basis for the molecular memory of
         imprinted proteins in anhydrous media. Biotechnol. Bioeng. 52: 609-614.

  183.   Xu, K., Klibanov, A.M. 1996. pH Control of the catalytic activity of cross-linked enzyme crystals
         in organic solvents. J. Am. Chem. Soc. 118: 9815-9819.

  184.   Koskinen, A.M.P., Klibanov, A.M., eds. 1996. Enzymatic Reactions in Organic Media, Blackie
         Academic & Professional, London.

  185.   Wescott, C.R., Noritomi, H., Klibanov, A.M. 1996. Rational control of enzymatic enantio-
         selectivity by salvation thermodynamics. J. Am. Chem. Soc. 118: 10365-10370.

  186.   Costantino, H.R., Schwendeman, S.P., Griebenow, K., Klibanov, A.M., Langer, R. 1996. The
         secondary structure and aggregation of lyophilized tetanus toxoid. J. Pharm. Sci. 85: 1290-
         1293.

  187.   Griebenow, K., Klibanov, A.M. 1996. On protein denaturation in aqueous-organic mixtures but
         not in pure organic solvents. J_ Am. Chem. Soc. 118: 11695-11700.

  188.   Costantino, H.R., Shieh, L., Klibanov, A.M., Langer, R. 1997. Heterogeneity of serum albumin
         samples with respect to solid-state aggregation via thiol-disulfide interchange - implications for
         sustained release from polymers. J_ Controlled Release 44: 255-261.

  189.   Costantino, H.R., Griebenow, K., Langer, R., Klibanov, A.M. 1997. On the "pH memory'' of
         lyophilized compounds containing protein functional groups. Biotechnol. Bioeng. 53: 345-348.

  190.   Schmitke, J.L., Stern, L.J., Klibanov, A.M. 1997. Crystal structure of subtilisin Carlsberg in
         anhydrous dioxane and its comparison with those in water and acetonitrile. Proc. Natl. Acad.
         Sci. USA 94: 4250-4255.

  191.   Griebenow, K., Klibanov, A.M. 1997. Can conformational changes be responsible for solvent
         and excipient effects on the catalytic behavior of subtilisin Carlsberg in organic solvents?
         Biotechnol. Bioeng. 53: 351-362.

  192.   Klibanov, A.M. 1997. Why are enzymes less active in organic solvents than in water? Trends
         Biotechnol. 15: 97-101.

  193.   Wescott, C.R., Klibanov, A.M. 1997. Thermodynamic analysis of the solvent effect on substrate
         specificity of lyophilized enzymes suspended in organic media. Biotechnol. Bioeng. 56: 340-344.

  194.   Costantino, H.R., Liauw, S., Mitragotri, S., Langer, R., Klibanov, A.M., Sluzky, V. 1997. The
         pharmaceutical development of insulin: historical perspectives and future directions. ACS Symp.
         Ser. 675: 29-66.

  195.   Xu, K., Griebenow, K., Klibanov, A.M. 1997. Correlation between catalytic activity and
         secondary structure of subtilisin dissolved in organic solvents. Biotechnol. Bioeng. 56: 485-491.

                                                 15




                                                                                                          LINZ 0173113
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 200 of 761 PageID #: 6307




  196.   Rariy, R.V., Klibanov, AM. 1997. Correct protein folding in glycerol. Proc. Natl. Acad. Sci. USA
         94: 13520-13523.

  197.   Ke, T., Tidor, B., Klibanov, AM. 1998. Molecular-modeling calculations of enzymatic
         enantioselectivitytaking hydration into account. Biotechnol. Bioenq. 57: 741-745.

  198.   Costantino, H.R., Schwendeman, S.P., Langer, R., Klibanov, AM. 1998. Deterioration of
         lyophilized pharmaceutical proteins. Biochemistry (Moscow) 63: 422-429.

  199.   Ke, T., Klibanov, A.M. 1998. On enzymatic activity in organic solvents as a function of enzyme
         history. Biotechnol. Bioenq. 57: 746-750.

  200.   Luque, S., Ke, T., Klibanov, AM. 1998. On the role of transition-state substrate desolvation in
         enzymatic enantioselectivity in aqueous-organic mixtures. Biocatalysis Biotrans. 1.§_: 233-248.

  201.   Schmitke, J.L., Stern, L.J., Klibanov, A.M. 1998. Comparison of X-ray crystal structures of an
         acyl-enzyme intermediate of subtilisin Carlsberg formed in water and in anhydrous acetonitrile.
         Proc. Natl. Acad. Sci. USA 95: 12918-12923.

  202.   Ke, T., Klibanov, A.M. 1998. Insights into the solvent dependence of chymotryptic prochiral
         selectivity. J. Am. Chem. Soc. 120: 4259-4263.

  203.   Schmitke, J.L., Stern, L.J., Klibanov, A.M. 1998. Organic solvent binding to crystalline subtilisin
         in mostly aqueous media and in the neat organic solvents. Biochem. Biophys. Res. Commun.
         248: 273-277.

  204.   Knubovets, T., Osterhout, J.J., Connolly, P.J., Klibanov, A.M. 1999. Structure, thermostability,
         and conformational flexibility of hen egg-white lysozyme dissolved in glycerol. Proc. Natl. Acad.
         Sci. USA96: 1262-1267.

  205.   Ke, T., Rariy, R.V., Schmitke, J.L., Klibanov, A.M. 1999. Computational and experimental
         examination of the effect of inorganic salts on chymotryptic enantioselectivity in water.
         Biocatalysis Biotrans.17: 81-93.

  206.   Rariy, R.V., Klibanov, AM. 1999. Protein refolding in predominantly organic media markedly
         enhanced by common salts. Biotechnol. Bioenq. 62: 704-710.

  207.   Fu, K., Griebenow, K., Hsieh, L., Klibanov,A.M., Langer, R. 1999. FTIRcharacterizationofthe
         secondary structure of proteins encapsulated within PLGA microspheres. J. Controlled Release
         58: 357-366.

  208.   Knubovets, T., Osterhout, J.J., Klibanov, AM. 1999. Structure of lysozyme dissolved in neat
         organic solvent as assessed by NMR and CD spectroscopies. Biotechnol. Bioenq. 63: 242-248.

  209.   Ke, T., Klibanov, A.M. 1999. Markedly enhancing enzymatic enantioselectivity in organic
         solvents by forming substrate salts. J. Am. Chem. Soc. 121: 3334-3340.

  210.   Dai, L., Klibanov, A.M. 1999. Striking activation of oxidative enzymes suspended in nonaqueous
         media. Proc. Natl. Acad. Sci. USA 96: 9475-9478.



                                                  16




                                                                                                         LINZ 0173114
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 201 of 761 PageID #: 6308



  211.   Fu, K., Pack, D.W., Klibanov, A.M., Langer, R. 2000. Visual evidence of acidic environment
         within degrading poly(lactic-co-glycolicacid) (PLGA) microspheres. Pharm. Res.11: 100-106.

  212.   Arredondo, A.R., Dorval, B.L., Klibanov, A.M., Lewis, K. 2000. Rapid immunodetection of
         Escherichia coli. Biotechnol. Lett. 22: 547-550.

  213.   Shin, J.-S., Luque, S., Klibanov, A.M. 2000. Improving lipase enantioselectivity in organic
         solvents by forming substrate salts with chiral agents. Biotechnol. Bioeng. 69: 577-583.

  214.   Rariy, R.V., Klibanov, A.M. 2000. On the relationship between enzymatic enantioselectivity in
         organic solvents and enzyme flexibility. Biocatalysis Biotrans . .1.§.: 401-407.

  215.   Bonner, G., Klibanov, A.M. 2000. Structural stability of DNA in nonaqueous solvents.
         Biotechnol. Bioeng. 68: 339-344.

  216.   Klibanov, A.M. 2000. Answering the question "Why did biocatalysis in organic media not take
         off in the 1930s?". Trends Biotechnol. .1.§.: 85-86.

  217.   Burova, T.V., Grinberg, N.V., Grinberg, V. Ya., Rariy, R.V., Klibanov, A.M. 2000. Calorimetric
         evidence for a native-like conformation of hen egg-white lysozyme dissolved in glycerol.
         Biochim. Biophys. Acta 1478: 309-317.

  218.   Fu, K., Klibanov, A.M., Langer, R. 2000. Protein stability in controlled release systems. Nature
         Biotechnol. .1.§.: 24-25.

  219.   Arntzen, C.J., Dale, B.E., Beachy, R.N., Bemiller, J.N., Burgess, R.R., Gallagher, P., Hardy,
         R.W.F., Johnson, D.L., Kirk, T.K., Kishore, G.M., Klibanov, A.M., Pierce, J., Shanks, J.V., Wang,
         D.I.C., Westpheling, J., Zeikus, J.G. 2000. Biobased Industrial Products. National Academy
         Press, Washington, D.C.

  220.   Dai, L., Klibanov, A.M. 2000. Peroxidase-catalyzed asymmetric sulfoxidation in organic
         solvents vs. in water. Biotechnol. Bioeng. 70: 353-357.

  221.   Ozawa, S., Klibanov, A.M. 2000. Myoglobin-catalyzed epoxidation of styrene in organic
         solvents accelerated by bioimprinting. Biotechnol. Lett. 22: 1269-1272.

  222.   Wise, D.L., Klibanov, A.M., Langer, R., Mikos, A., Brannon-Peppas, L., Peppas, N.A., Trantolo,
         D.J., Wnek, G.E., Yaszemski, M.J., Eds. 2000. Handbook of Pharmaceutical Controlled
         Release Technology. M. Dekker, New York.

  223.   Tiller, J.C., Bonner, G., Pan, L.-C., Klibanov, A.M. 2001. Improving biomaterial properties of
         collagen films by chemical modification. Biotechnol. Bioeng. 73: 246-252.

  224.   Tiller, J., Liao, C.-J., Lewis, K., Klibanov, A.M. 2001. Designing surfaces that kill bacteria on
         contact. Proc. Natl. Acad. Sci. USA 98: 5981-5985.

  225.   Mathiowitz, E., Jacob, J.S., Jong, Y.S., Hekal, T.M., Spano, W., Guemonprez, R., Klibanov,
         A.M., Langer, R. 2001. Novel desiccants based on designed polymeric blends. J. Appl.
         Polymer Sci. 80: 317-327.




                                                   17




                                                                                                             LINZ 0173115
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 202 of 761 PageID #: 6309



  226.   Klibanov, A.M. 2001. Improving enzymes by using them in organic solvents. Nature 409: 241-
         246.

  227.   Choi, W.S., Krishna Murthy, G.G., Edwards, D.A., Langer, R., Klibanov, A.M. 2001. Inhalation
         delivery of proteins from ethanol suspensions. Proc. Natl. Acad. Sci. USA 98: 11103-11107.

  228.   Xie, Y., Das, P.K., Klibanov, A.M. 2001. Excipients activate peroxidases in specific but not in
         nonspecific reactions in organic solvents. Biotechnol. Lett. 23: 1451-1454.

  229.   Das, P.K., Caaveiro, J.M.M., Luque, S., Klibanov, A.M. 2002. Binding of hydrophobic
         hydroxamic acids enhances peroxidase's stereoselectivity in nonaqueous sulfoxidations. J. Am.
         Chem. Soc. 124: 782-787.

  230.   Das, P.K., Caaveiro, J.M.M., Luque, S., Klibanov, A.M. 2002. Asymmetric sulfoxidations
         mediated by a-chymotrypsin. Biotechnol. Bioeng. 78: 104-109.

  231.   Xie, Y., Das, P.K., Caaveiro, J.M.M., Klibanov, A.M. 2002. Unexpectedly enhanced
         stereoselectivity of peroxidase-catalyzed sulfoxidation in branched alcohols. Biotechnol. Bioeng.
         79:105-111.

  232.   Lin, J., Tiller, J.C., Lee, S.B., Lewis, K., Klibanov, A.M. 2002. Insights into bactericidal action of
         surface-attached poly(vinyl-N-hexylpyridinium) chains. Biotechnol. Lett. 24: 801-805.

  233.   Tiller, J.C., Lee, S.B., Lewis, K., Klibanov, A.M. 2002. Polymer surfaces derivatized with
         poly(vinyl-N-hexylpyridinium) kill airborne and waterborne bacteria. Biotechnol. Bioeng. 79:
         465-471.

  234.   Thomas, M., Klibanov, A.M. 2002. Enhancing polyethylenimine's delivery of plasmid DNA into
         mammalian cells. Proc. Natl. Acad. Sci. USA 99: 14640-14645.

  235.   Lin, J., Shuyi, Q., Lewis, K., Klibanov, A.M. 2002. Bactericidal properties of flat surfaces and
         nanoparticles derivatized with alkylated polyethylenimines. Biotechnol. Progr. 18: 1082-1086.

  236.   Fu, K., Harrell, R., Zinski, K., Um, C., Jaklenec, A., Frazier, J., Lotan, N., Burke, P., Klibanov,
         A.M., Langer, R. 2003. A potential approach for decreasing the burst effect of protein from
         PLGA microspheres. J. Pharm. Sci. 92: 1582-1591.

  237.   Kamiya, N., Klibanov, A.M. 2003. Controlling the rate of protein release from polyelectrolyte
         complexes. Biotechnol. Bioeng. 82: 590-594.

  238.   Lin, J., Shuyi, Q., Lewis, K., Klibanov, A.M. 2003. The mechanism of bactericidal and fungicidal
         activities of textiles covalently modified with alkylated polyethylenimine. Biotechnol. Bioeng. 83:
         168-172.

  239.   Thomas, M., Klibanov, A.M. 2003. Non-viral gene therapy: polycation-mediated DNA delivery.
         Appl. Microbial. Biotechnol. 62: 27-34.

  240.   Klibanov, A.M. 2003. Asymmetric enzymatic oxidoreductions in organic solvents. Curr. Opinion
         Biotechnol. 14: 427-431.




                                                    18




                                                                                                               LINZ 0173116
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 203 of 761 PageID #: 6310



  241.   Chakrabarti, R., Klibanov, A.M. 2003. Nanocrystals modified by peptide nucleic acids (PNAs)
         for selective self-assembly and DNA detection. J. Am. Chem. Soc. 125: 12531-12540.

  242.   Thomas, M., Klibanov, A.M. 2003. Conjugation to gold nanoparticles enhances
         polyethylenimine's transfer of plasmid DNA into mammalian cells. Proc. Natl. Acad. Sci. USA
         100: 9138-9143.

  243.   Lin, J., Murthy, S.K., Olsen, B.D., Gleason, K.K., Klibanov, A.M. 2003. Making thin polymeric
         materials including fabrics microbicidal and also water-repellent. Biotechnol. Lett. 25: 1661-
         1665.

  244.   Dzyuba, S.V., Klibanov, A.M. 2003. Asymmetric thiosulfinations catalyzed by bovine serum
         albumin and horseradish peroxidase. Biotechnol. Lett. 25: 1961-1965.

  245.   Klibanov, A.M., Schefiliti, J.A. 2004. On the relationship between conformation and stability in
         solid pharmaceutical protein formulations. Biotechnol. Lett. 26: 1103-1106.

  246.   Dzyuba, S.V., Klibanov, A.M. 2004. Stereoselective oxidations and reductions catalyzed by
         non-redox proteins. Tetrahedron Asymmetry 15: 2771-2777.

  247.   Gelman, F., Lewis, K., Klibanov, A.M. 2004. Drastically lowering the titer of waterborne
         bacteriophage PRD1 by exposure to immobilized hydrophobic polycations. Biotechnol. Lett.
         26: 1695-1700.

  248.   Thomas, M., Ge, Q., Lu, J.J., Chen, J., Klibanov, A.M. 2005. Cross-linked small
         polyethylenimines: while still non-toxic, deliver DNA efficiently to mammalian cells in vitro and
         in vivo. Pharm. Res. 22: 373-380.

  249.   Sharma, V., Thomas, M., Klibanov, A.M. 2005. Mechanistic studies on aggregation of
         polyethylenimine-DNAcomplexes and its prevention. Biotechnol. Bioeng. 90: 614-620.

  250.   Varga, C.M., Tedford, N.C., Thomas, M., Klibanov, A.M., Griffith, L.G., Lauffenburger, DA
         2005. Quantitative comparison of polyethylenimine formulations and adenoviral vectors in
         terms of intracellular gene delivery processes. Gene Therapy .12_: 1023-1032.

  251.   Akinc, A., Thomas, M., Klibanov, A.M., Langer, R. 2005. Exploring polyethylenimine-mediated
         DNA transfection and the proton sponge hypothesis. J. Gene Medicine 7: 657-663.

  252.   Milovic, N., Wang, J., Lewis, K., Klibanov, A.M. 2005. Immobilized N-alkylated
         polyethylenimine avidly kills bacteria by rupturing cell membranes with no resistance
         developed. Biotechnol. Bioeng. 90: 715-722.

  253.   Thomas, M., Ge, Q., Lu, J.J., Klibanov, A.M., Chen, J. 2005. Polycation-mediated delivery of
         short interfering RNAs for prophylaxis and treatment of influenza virus infection. Expert Opinion
         Biol. Therapy 5: 495-505.

  254.   Lewis, K., Klibanov, A.M. 2005. Surpassing nature: rational design of sterile-surface materials.
         Trends Biotechnol. 23: 343-348.

  255.   Thomas, M., Lu, J.J., Ge, Q., Zhang, C., Chen, J., Klibanov, A.M. 2005. Full deacylation of
         polyethylenimine dramatically boosts its gene delivery efficiency and specificity to mouse lung.


                                                  19




                                                                                                         LINZ 0173117
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 204 of 761 PageID #: 6311



         Proc. Natl. Acad. Sci. USA 102: 5679-5684.

  256.   Chakrabarti, R., Klibanov, AM., Friesner, R.A. 2005. Computational prediction of native
         protein ligand-binding and enzyme active site sequences. Proc. Natl. Acad. Sci. USA 102:
         10153-10158.

  257.   Chakrabarti, R., Klibanov, AM., Friesner, R.A. 2005. Sequence optimization and designability
         of enzyme active sites. Proc. Natl. Acad. Sci. USA 102: 12035-12040.

  258.   Park, D., Wang, J., Klibanov, AM. 2006. One-step, painting-like coating procedures to make
         surfaces highly and permanently bactericidal. Biotechnol. Progr. 22: 584-589.

  259.   Yu, J.-H., Klibanov, AM. 2006. Co-lyophilization with D-proline greatly enhances peroxidase's
         stereoselectivity in a nonaqueous medium. Biotechnol. Lett. 28: 555-558.

  260.   Haldar, J., An, D., Alvarez de Cienfuegos, L., Chen, J., Klibanov, AM. 2006. Polymeric
         coatings that inactivate both influenza virus and pathogenic bacteria. Proc. Natl. Acad. Sci.
         USA 103: 17667-17671.

  261.   Sharma, V.K., Klibanov, AM. 2007. Moisture-induced aggregation of lyophilized DNA and its
         prevention. Pharm. Res. 24: 168-175.

  262.   Rojas, AM., Gonzalez, P.A., Antipov, E., Klibanov, AM. 2007. Specificity of a DNA-based
         (DNAzyme) peroxidative biocatalyst. Biotechnol. Lett. 29: 227-232.

  263.   Thomas, M., Lu, J.J., Chen, J., Klibanov, AM. 2007. Non-viral siRNA delivery to the lung.
          Adv. Drug Delivery Revs. 59: 124-133.

  264.   Watanabe, W., Thomas, M., Clarke, R., Klibanov, AM., Langer, R., Katstra, J., Fuller, G.G.,
         Griel, LC., Fiegel, J., Edwards, D. 2007. Why inhaling salt water changes what we exhale.
         J. Colloid Interface Sci. 307: 71-78.

  265.   Lipovsek, D., Antipov, E., Armstrong, K.A., Olsen, M.J., Tidor, B., Wittrup, K.D. 2007. Selection
         of horseradish peroxidase variants with enhanced enantioselectivity by yeast surface display.
         Chem. Biol. 14: 1176-1185.

  266.   Thomas, M., Lu, J.J., Zhang, C.C., Chen, J., Klibanov, AM. 2007. Novel superior polycationic
          vectors for gene delivery prepared by high-throughput synthesis and screening of a
          combinatorial library. Pharm. Res. 24: 1564-1571.

  267.   Klibanov, AM. 2007. Permanently microbicidal materials coatings. J. Mater. Chem. 17: 2479-
         2482.

  268.   Haldar, J., Weight, AK, Klibanov, AM. 2007. Preparation, application, and testing of
         permanently antibacterial and antiviral coatings. Nature Protocols 2: 2412-2417.

  269.   Devitt, G., Thomas, M., Klibanov, AM., Pfeiffer, T., Bosch, V. 2007. Optimized protocol for the
         large-scale production of HIV pseudovirions by transient transfection of HEK293T cells with
         linear fully deacylated polyethylenimine. J. Virol. Meth. 146: 298-304.




                                                 20




                                                                                                         LINZ 0173118
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 205 of 761 PageID #: 6312



  270.    Haldar, J., Chen, J., Tumpey, T.M., Gubareva, L.V., Klibanov, A.M. 2008. Hydrophobic
          polycationic coatings inactivate wild-type and zanamivir- and/or oseltamivir- resistant human
          and avian influenza viruses. Biotechnol. Lett. 30: 475-479.

  271.    Mukherjee, K., Rivera, J.J., Klibanov, A.M. 2008. Practical aspects of hydrophobic polycationic
          "bactericidal paints". Appl. Biochem. Biotechnol. 151: 61-70.

  272.   Antipov, E., Cho, A.E., Wittrup, K.D., Klibanov, A.M. 2008. Highly L- and D- enantioselective
         variants of horseradish peroxidase discovered by an ultra high-throughput selection method. Proc.
         Natl. Acad. Sci. USA 105: 17694-17699.

  273.   Singleton, P.A., Chatchavalvanich, S., Fu, P., Xing, J., Birukova, A.A., Fortune, L., Klibanov, A.M.,
         Garcia, J.G.N., Birukov, K.G. 2009. Akt-mediated transactivation of the S1 P1 receptor in
         caveolin-enriched microdomains regulates endothelial barrier enhancement by oxidized
         phospholipids. Circulation Res. 104: 978-986.

  274.   Antipov, E., Cho, A.E., Klibanov, A.M. 2009. How a single-point mutation in horseradish
         peroxidase markedly enhances enantioselectivity. J. Am. Chem. Soc. 131: 11155-11160.

  275.   Haldar, J., Alvarez de Cienfuegos, L., Tumpey, T.M., Gubareva, L.V., Chen, J., Klibanov, A.M.
         Bifunctional polymeric inhibitors of human influenza A viruses. 2010. Pharm. Res. 27: 259-263.

  276.   Agresti, J.J., Antipov, E., Abate, A.R., Ahn, K., Rowat, A.C., Baret, J.-C., Marquez, M., Klibanov,
         A.M., Griffiths, A.D., Weitz, DA 2010. Ultrahigh-throughput screening in drop-based microfluidics
         for directed evolution. Proc. Natl. Acad. Sci. USA 107: 4004-4009.

  277.    Fortune, J.A., Wu, B.-1., Klibanov, A.M. 2010. Radio frequency radiation (RFR) causes no non-
         thermal damage in enzymes and living cells. Biotechnol. Progr. 26: 1772-1776.

  278.   Wong, S.Y., Li, Q., Veselinovic, J., Kim, B.-S., Klibanov, A.M., Hammond, P.T. 2010. Bactericidal
         and virucidal ultrathin films assembled layer by layer from polycationic N-alkylated polyethylenimines
         and polyanions. Biomaterials ill_: 4079-4087.

  279.   Birukova, A.A., Xing, J., Fu, P., Yakubov, B., Dubrovskyi, 0., Fortune, J.A., Klibanov, A.M., Birukov,
         K.G. 2010. Atrial natriuretic peptide attenuates LPS-induced lung vascular leak: role of PAK1.
         Am. J_ Physiol. 299: L652-L663.

  280.   Wong, S.Y., Moskowitz, J.S., Veselinovic, J., Rosario, R.A., Timachova, K., Blaisse, M.R., Smith,
         R.C., Klibanov, A.M., Hammond, P.T.          2010.    Dual functional polyelectrolyte multilayer
         coatings for implants: permanent microbicidal base with controlled release of therapeutic agents. _J,_
         Am. Chem. Soc. 132: 17840-17848.

  281.   Du, W., Klibanov, A.M. 2011. Hydrophobic salts markedly diminish viscosity of concentrated protein
          solutions. Biotechnol. Bioeng. 108: 632-636.

  282.   Fortune, J.A., Novobrantseva, T., Klibanov, A.M. 2011. Highly effective gene transfection in vivo by
          alkylated polyethylenimine. J. Drug Delivery 2011: 6 pages, doi: 10.1155/2011 /204058.

  283.   Larson, A.M., Hsu, B.B., Rautaray, D., Haldar, J., Chen, J., Klibanov, A.M. 2011. Hydrophobic
         polycationic coatings disinfect poliovirus and rotavirus. Biotechnol. Bioeng. 108: 720-723.



                                                  21




                                                                                                          LINZ 0173119
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 206 of 761 PageID #: 6313



  284.   Weight, A.K., Haldar, J., Alvarez de Cienfuegos, L., Tumpey, T.M., Gubareva, L.V., Chen, J.,
         Klibanov, A.M. 2011. Attachment to a polymer markedly enhances activity of zanamivir against
         drug-resistant strains of influenza A virus. J. Pharm. Sci. 100: 831-835.

  285.   Hsu, B.B., Klibanov, A.M. 2011. Light-activated covalent coating of cotton with hydrophobic
         polycations. Biomacromolecules .12_: 6-9.

  286.   Hsu, B.B., Ouyang, J., Wong, S.Y., Hammond, P.T., Klibanov, A.M. 2011. On structural damage
         incurred by bacteria upon exposure to hydrophobic polycationic coatings. Biotechnol. Lett. 33: 411-
         416.

  287.   Fortune, J.A., Klibanov, A.M. 2011. Attaching anti-ACE monoclonal antibody to polyethylenimine
         (PEI) does not enhance specificity of in vivo PEI-mediated gene delivery. Open J. Pharmacol. 1-2:
         5 pages.

  288.   Onnis-Hayden, A., Hsu, B.B., Klibanov, A.M., Gu, A.Z. 2011. An antimicrobial polycationic
         sand filter for water disinfection. Water Sci. Technol. 63: 1997-2003.

  289.   Sharma, A., Tandon, A., Tovey, J.C.K., Gupta, R.R., Robertson, J.D., Fortune, J.A., Klibanov, A.M.,
         Cowden, J.W., Rieger, F.G., Mohan, R.R. 2011. Polyethylenimine-conjugated gold nanoparticles:
         gene transfer potential and low toxicity in the cornea. Nanomedicine 7: 505-513.

  290.   Hsu, B.B., Wong, S.Y., Hammond, P.T., Chen, J., Klibanov, A.M. 2011. On the mechanism of
          influenza virus inactivation by immobilized hydrophobic polycations. Proc. Natl. Acad. Sci. USA
         108: 61-66.

  291.   Long, F., Gao, C., Shi, H.C., He, M., Zhu, A.N., Klibanov, A.M., Gu, A.Z. 2011. Reusable
         evanescent-wave DNA biosensor for a rapid, highly sensitive, and selective detection of mercury
         ions. Biosensors Bioelectron. 26: 4018-4023.

  292.   Behlau, I., Mukherjee, K., Todani, A., Tisdale, A.S., Cade, F., Wang, L., Leonard, E.M., Zakka, F.R.,
         Gilmore, M.S., Jakobiec, F.A., Dahlman, C.H., Klibanov, A.M. 2011. Biocompatibility and biofilm
         inhibition of N,N-hexyl,methyl-polyethylenimine bonded to Boston Keratoprosthesis artificial cornea
         materials. Biomaterials 32: 8783-8796.

  293.   Wong, S.Y., Han, L., Timachova, K., Veselinovic, J., Hyder, M.N., Ortiz, C., Klibanov, A.M.,
         Hammond, P.T. 2012. Drastically lowered protein adsorption on microbicidal
         hydrophobic/hydrophilic polyelectrolyte multilayers. Biomacromolecules: 13: 719-726.

  294.   Schaer, T.P., Stewart, S., Hsu, B.B., Klibanov, A.M. 2012. Hydrophobic polycationic coatings
         that inhibit biofilms and support bone healing during infection. Biomaterials 33: 1245-1254.

  295.   Nassar, R.A., Brown, E.P., Chen, J., Klibanov, A.M. 2012. Removing human immunodeficiency
         virus (HIV) from the blood using immobilized heparin. Biotechnol. Lett. 34: 853-856.

  296.   Larson, A.M., Wang, H., Cao, Y., Jiang, T., Chen, J., Klibanov, A.M. 2012. Conjugating drug
         candidates to polymeric chains does not necessarily enhance anti-influenza activity. J. Pharm.
         Sci. 101: 3896-3905.

  297.   Sharma, A., Rodier, J.T., Tandon, A., Klibanov, A.M., Mohan, R.R. 2012. Attenuation of corneal
         myofibroblast development through nanoparticle-mediated soluble transforming growth factor-13


                                                  22




                                                                                                         LINZ 0173120
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 207 of 761 PageID #: 6314



         type II receptor (sTGFl3RII) gene transfer. Molecular Vision 1§_: 2598-2607.

  298.   Guo, Z., Chen, A., Nassar, RA, Helk, B., Mueller, C., Tang, Y., Gupta, K., Klibanov, A.M. 2012.
         Structure-activity relationship for hydrophobic salts as viscosity-lowering excipients for
         concentrated aqueous solutions of monoclonal antibodies. Pharm. Res. 29: 3102-3109.

  299.   Grant, E.V., Thomas, M., Fortune, J., Klibanov, A.M., Letvin, N.L. 2012. Enhancement of plasmid
         DNA immunogenicitywith linear polyethylenimine. Eur. J. lmmunol. 42: 2937-2948.

  300.   Lee, C.M., Weight, A.K., Haldar, J., Wang, L., Klibanov, A.M., Chen, J. 2012. Polymer-attached
         zanamivir inhibits synergistically both early and late stages of influenza virus infection. Proc.
         Natl. Acad. Sci. USA 109: 20385-20390.

  301.   Larson, A.M., Oh, H.S., Knipe, D.M., Klibanov, A.M. 2013. Decreasing herpes simplex viral
         infectivity in solution by surface-immobilized and suspended N,N-dodecyl,methyl-
         polyethylenimine. Pharm. Res. 30: 25-31.

  302.   Park, D., Larson, A.M., Klibanov, A.M., Wang, Y. 2013. Antiviral and antibacterial
         polyurethanes of various modalities. Appl. Biochem. Biotechnol. 169: 1134-1146.

  303.   Srinivasan, C., Weight, A.K., Bussemer, T., Klibanov, A.M. 2013. Non-aqueous suspensions of
         antibodies are much less viscous than equally concentrated aqueous solutions. Pharm. Res.
         30: 1749-1757.

  304.   Larson, A.M., Klibanov, A.M. 2013. Biocidal packaging of pharmaceuticals, foods, and other
         perishables. Ann. Rev. Chem. Biomolec. Eng. _1: 171-186.

  305.   Gerrard, S.E., Larson, A.M., Klibanov, A.M., Slater, N.K.H., Hanson, C.V., Abrams, B.F., Morris,
         M.K. 2013. Reducing infectivity of HIV upon exposure to surfaces coated with N,N-
         dodecyl,methyl-polyethylenimine. Biotechnol. Bioeng. 110: 2058-2062.

  306.   Larson, A.M., Chen, J., Klibanov, A.M. 2013. Conjugation to polymeric chains of influenza
         drugs targeting M2 ion channels partially restores inhibition of drug-resistant mutants. J. Pharm.
         Sci. 102: 2450-2459.

  307.   Weight, A.K., Belser, J.A., Tumpey, T.M., Chen, J., Klibanov, A.M. 2013. Zanamivir conjugated to
         poly-L-glutamine is much more active against influenza viruses in mice and ferrets than the drug
         itself. Pharm. Res. 31: 466-474.

  308.   Tandon, A., Sharma, A., Rodier, J.T., Klibanov, A.M., Rieger, F.G., Mohan, R.R. 2013. BMP7
         gene transfer via gold nanoparticles into stroma inhibits corneal fibrosis in vivo. PLOS ONE 8(6):
         e66434, 1-9.

  309.   Liu, H., Kim, Y., Mello, K., Lovaasen, J., Shah, A., Rice, N., Yim, J.H., Pappas, D., Klibanov,
         A.M. 2014. Aerosol-assisted plasma deposition of hydrophobic polycations makes surfaces
         highly antimicrobial. Appl. Biochem. Biotechnol. 172: 1254-1264.

  310.   Zhu, A., Liu, H.K., Long, F., Su, E., Klibanov, A.M. 2015. Biocidal action of electric current
         applied to composite membranes containing carbon nanotubes. Appl. Biochem. Biotechnol.
         175: 666-676.


                                                  23




                                                                                                           LINZ 0173121
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 208 of 761 PageID #: 6315




  311.   Liu, K., Elkin, I., Chen, J., Klibanov,A.M. 2015. WhydosomeimmobilizedN-alkylated
         polyethylenimines far surpass others in inactivating influenza viruses? Biomacromolecules 1.§:
         351-356.

  312.   Su, E., Klibanov, A.M. 2015. Low-transition-temperature mixtures (LTTMs) for dissolving
         proteins and for drug formulation. Appl. Biochem. Biotechnol. 177: 753-758.

  313.   Elkin, I., Weight, A.K., Klibanov, A.M. 2015. Markedly lowering the viscosity of aqueous
         solutions of DNA by additives. Int. J. Pharmaceutics 494: 66-72.

  314.   Weikart, C.M., Klibanov, A.M., Breeland, A.P., Taha, A.H., Mauer, B.R., Martin, S. 2017.
         Plasma-treated microplates with enhanced protein recoveries and minimized leachables.      Jc
         Lab. Automation 22: 98-105.

  315.   Larson, A.M., Weight, A.K., Love, K., Bonificio, A., Wescott, C.R., Klibanov, A.M. 2017.
         Bulky polar additives that greatly reduce the viscosity of concentrated solutions of therapeutic
         monoclonal antibodies. J. Pharm. Sci. 106: 1211-1217.

  316.   Kumar, A., Klibanov, A.M. 2017. Viscosity-lowering bulky-salt excipients prevent gelation of
         protein, but not carbohydrate, solutions. Appl. Biochem. Biotechnol. 182: 1491-1496.

  317.   Weight, A.K., Sule, S.V., Bonificio, A.S., Gupta, K., Wescott, C.R., Klibanov, A.M. 2017.
         Excipients that lower viscosity of concentrated protein solutions by reducing intermolecular
         interactions. Pharm. Res., submitted.


  Patents:
   1.    Klibanov, A.M., Langer, R.S. Methods of decreasing the hydrophobicity of fibroblast and other
         interferons. U.S. Patent No. 4,414,147; November 8, 1983.

   2.    Klibanov, A.M., Kirchner, G. Enzymatic production of optical isomers of 2-halopropionic acids.
         U.S. Patent No. 4,601,987; July 22, 1986.

   3.    Klibanov, A.M. Removal of combined organic substances from aqueous solutions. U.S. Patent
         No. 4,623,465; November 18, 1986.

   4.    Klibanov, A.M. Enzymatic resolution of racemic mixtures of hydroxy compounds. U.S. Patent
         No. 4,659,671; 1987.

   5.    Klibanov, A.M., Dordick, J.S. Enzymatic temperature change indicator. U.S. Patent No.
         4,826,762; May 2, 1989.

   6.    Dorval, B.L., Denham, L., Klibanov, A.M. Radial flow assay, delivering membrane, test kit, and
         methods. U.S. Patent No. 5,547,833; August 20, 1996.

   7.    Dorval, B.L., Denham, L., Klibanov, A.M. Detection reagent, particle, and immunoassay method.
         U.S. Patent No. 5,561,045; October 1, 1996.

   8.    Dorval, B.L., Chow, M., Klibanov, A.M. Stabilized vaccine compositions. U.S. Patent No.
         5,618,539; April 8, 1997. European Patent No. 0 487 632; March 4, 1998.


                                                  24




                                                                                                            LINZ 0173122
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 209 of 761 PageID #: 6316




   9.   Klibanov, A.M., Lewis, K., Ferrante, A.A., Coyle, C.L., Zylstra, G., Logan, M.S.P., Grossman,
        M.J. Solvent-resistant microorganisms. U.S. Patent No. 5,807,735; September 15, 1998.

  10.   Gresser, J.D., Trantolo, D.J., Langer, R., Klibanov, A.M., Wise, D.L. Material for buffered
        resorbable internal fixation devices and method for making the same. U.S. Patent No.
        5,817,328; October 6, 1998.

  11.   Hekal, I.M., Langer, R.S., Klibanov, A.M., Mathiowitz, E. Monolithic polymer composition having
        a water absorption material. U.S. Patent No. 6,174,952; January 16, 2001.

  12.   Gresser, J.D., Trantolo, D.J., Langer, R., Lewandrowski, K.-U., Klibanov, A.M., Wise, D.L.
        Resorbable interbody spinal fusion devices. U.S. Patent No. 6,241,771; June 5, 2001.

  13.   Trantolo, D.J., Langer, R., Klibanov, A.M., Wise, D.L. Buffered resorbable internal fixation
        devices and methods for making material therefor. U.S. Patent No. 6,419,945; July 16, 2002.

  14.   Gresser, J.D., Trantolo, D.J., Langer, R., Lewandrowski, K.-U., Klibanov, AM., Wise, D.L.
        Method of making biodegradable interbody spinal fusion devices. U.S. Patent No. 6,548,002;
        April 15, 2003.

  15.   Klibanov, A. M. Nonaqueous solutions and suspensions of macromolecules for pulmonary
        delivery. U.S. Patent No. 6,660,715; December 9, 2003.

  16.   Tiller, J.C., Lewis, K., Liao, C.-J., Klibanov, A.M. Antimicrobial polymeric surfaces. U.S. Patent
         No. 7,151,139; December 19, 2006.

  17.   Hirsh, J.C., Fleming, A.B., Rariy, RV, Klibanov, A.M. Abuse-deterrent drug formulations.
        U.S. Patent No. 7,771,707; August 10, 2010.

  18.   Hirsh, J.C., Fleming, A.B., Rariy, RV, Klibanov, A.M. Abuse-deterrent drug formulations.
        U.S. Patent No. 8,449,909; May 28, 2013.

  19.   Rariy, R.V., Fleming, A.B., Hirsh, J.C., Klibanov, A.M. Abuse-deterrent pharmaceutical
        compositions of opioids and other drugs. U.S. Patent No. 8,557,291; October 15, 2013.

  20.   Hirsh, J., Fleming, A.B., Rariy, R.V., Klibanov, A.M. Abuse-deterrent drug formulations.
        U.S. Patent No. 8,758,813; June 24, 2014.

  21.   Hirsh, J.C., Klibanov, A.M., Swager, T.M., Buchwald, S.L., Lo, W.Y., Fleming, Rariy, R.V.
        Abuse-deterrent pharmaceutical compositions of opioids and other drugs. U.S. Patent No.
        9,044,398; June 2, 2015.

  22.   Schaer, T.P., Stewart, S., Klibanov, A.M. Antibacterial coatings that inhibit biofilm formation on
        implants. U.S. Patent No. 9,089,407; July 28, 2015.

  23.   Rariy, R.V., Fleming, A.B., Hirsh, J.C., Klibanov, A.M. Abuse-deterrent pharmaceutical
        compositions of opioids and other drugs. U.S. Patent No. 9,248,195; February 2, 2016.

  24.   Rariy, R.V., Fleming, A.B., Hirsh, J., Klibanov, A.M. Abuse-deterrent pharmaceutical
        compositions of opioids and other drugs. U.S. Patent No. 9,592,200; March 14, 2017.


                                                  25




                                                                                                             LINZ 0173123
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 210 of 761 PageID #: 6317



  25.    Schaer, P.T., Hsu, B.B., Stewart, S., Klibanov, A.M. Hydrophobic polycationic coatings that inhibit
         biofilm formation on orthopedic implants and support healing during infection, pending.

  26.    Haldar, J., An, D., Alvarez de Cienfuegos, L., Chen, J., Klibanov, A.M. Polymeric coatings that
         inactivate viruses and bacteria. U.S. Patent Appl. Publ. No. 2010/0136072; June 3, 2010.

  27.    Pedersen, M., Stanley, M., Gouin, S., Klibanov, A.M, Hsu, B.B. Antimicrobial quat coating on
         fabrics. PCT Intl. Appl. WO 2012/06561, 2012.

  28.    Haldar, J., Alvarez de Cienfuegos, L., Klibanov, A.M., Chen, J. Bi-functional polymer-attached
         inhibitors of influenza virus. PCT Intl. Appl.WO 2009/032605, 2012.

  29.    Klibanov, A.M., Su, E. Neat liquid pharmaceutical formulations. U.S. Patent No. 9,731,026;
         August 15, 2017.

  30.    Hirsh, J.C., Fleming, A.B., Rariy, R.V., Klibanov, A.M. Abuse-deterrent pharmaceutical
         compositions. U.S. Patent No. 9,763,883; September 19, 2017.

  31.    Larson, A.M.,Weight, A.K., Love, K., Crane, A., Langer, R.S., Klibanov, A.M. Liquid
         pharmaceutical formulations for injection comprising thiamine pyrophosphate 1-(3-aminopropyl)-
         2-methyl-1 H-imidazole and uses thereof. U.S. Patent No. 9,913,905; March 13, 2018.

  32.    Larson, A.M., Love, K., Weight, A.K., Crane, A., Langer, R.S., Klibanov, A.M. Liquid
         pharmaceutical formulations for injection comprising procaine and uses thereof. U.S. Patent No.
         9,925,263; March 27, 2018.

  33.    Larson, A.M., Love, K., Weight, A.K., Crane, A., Langer, R.S., Klibanov, A.M. Liquid
         pharmaceutical formulations for injection comprising Yellow 5 Orange G and uses thereof. U.S.
         Patent No. 10,179,172; March 27, 2018.


  Invited Lectures:

   1.   Gordon Conference on Immobilized Enzymes, Complexes, and Cells (Plymouth, NH). August
        1978.

   2.   5th International Conference on Enzyme Engineering (Henniker, NH). August 1978.

   3.   Miles Laboratories (Elkhart, IN). February 1980.

   4.   Gordon Conference on Immobilized Species (Henniker, NH). August 1980.

   5.   Novo Laboratories (Wilton, CT). October 1980.

   6.   Corning Glass Works Co. (Corning, NY). October 1980.

   7.   Stauffer Chemical Co. (Dobbs Ferry, NY). December 1980.

   8.   DuPont Experimental Station (Wilmington, DE). January 1981.

   9.   Dow Chemical Co. (Wayland, MA). April 1981.

                                                  26




                                                                                                        LINZ 0173124
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 211 of 761 PageID #: 6318



  10. Cetus Corp. (Berkeley, CA). April 1981.

  11. Exxon Research & Engineering Co. (Linden, NJ). April 1981.

  12. Meeting of the American Solar Energy Society (Philadelphia, PA). May 1981.

   13. 6th International Conference on Enzyme Engineering (Kashikojima, Japan). September 1981.

   14. Genex Corp. (Rockville, MD). October 1981.


   15. ILP Symposium for Senior Executives (London, England). November 1981.

  16. California Institute of Technology (Pasadena, CA). December 1981.

  17. Symposium of the American Society for Microbiology (Atlanta, GA). March 1982.

  18. Kodak Research Center (Rochester, NY). March 1982.

  19. Repligen Corp. (Cambridge, MA). April 1982.

  20. Symposium on the Biological Basis of New Developments in Biotechnology (Minneapolis, MN).
      May 1982.

  21. Meeting of the Biochemical Society (Oxford, England). July 1982.

  22. Meeting of the American Chemical Society (Kansas City, MO). September 1982.

  23. Roten burger Symposium on Enzyme Technology (Kassel, Germany). September 1982.

  24. Genetics Institute (Boston, MA). September 1982.

  25. Meeting of the American Institute of Chemical Engineers (Los Angeles, CA). November 1982.

  26. G.D. Searle Co. (Chicago, IL). October 1982.

  27. Halcon International Research Center (Montvale, NJ). October 1982.

  28. International Workshop on Immobilized Enzymes and Cells (Bangkok, Thailand). December
      1982.

  29. Amoco Research Center (Naperville, IL). January 1983.

  30. University College London (London, England). May 1983.

  31. International Conference on Biotechnology Biotech '83 (London, England). May 1983.

  32. Tufts University Workshop on Immobilized Enzymes and Proteins (Medford, MA). June 1983




                                                27




                                                                                                  LINZ 0173125
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 212 of 761 PageID #: 6319



  33. Gordon Conference on Organic Reactions and Processes (New Hampton, NH). July 1983.

  34. Symposium "Biocatalysis: New Discoveries and Uses", Meeting of the American Society for
      Industrial Microbiology (Sarasota, FL). August 1983.

  35. Monsanto Co. (St. Louis, MO). September 1983.

  36. Pasteur Biosciences '83 Conference (Paris, France). September 1983.

  37. 7th International Conference on Enzyme Engineering (White Haven, PA). September 1983.

  38.   University of Iowa (Iowa City, IA). October 1983.

  39. CPC Moffett Technical Center (Summitt-Argo, IL). December 1983.

  40.   General Foods Co. (Dobbs Ferry, NY). December 1983.

  41.   U.S. National Bureau of Standards (Gaithersburg, MD). April 1984.

  42.   Millipore Corp. (Bedford, MA). April 1984.

  43. Technical University of Munich (Munich, F.R.G.). May 1984.

  44.   Danish Academy of Technical Sciences (Copenhagen, Denmark). May 1984.

  45.   Novo International Biotechnology Symposium (Copenhagen, Denmark). May 1984.

  46. CRA Scientific Conference (St. Charles, IL). June 1984.

  47.   Gordon Conference on Immobilized Species in Biotechnology (Plymouth, NH). August 1984.

  48.   Meeting of the American Chemical Society (Philadelphia, PA). August 1984.

  49.   International Biotechnology Conference Biotech '84 (Washington, DC). September 1984.

  50. Staley Manufacturing Co. (Decatur, IL). October 1984.

  51. Case Western Reserve University (Cleveland, OH). October 1984.

  52.   IMC Corp. (Terre Haute, IN). October 1984.

  53. Syracuse University (Syracuse, NY). November 1984.

  54.   National University of Mexico (Mexico City, Mexico). November 1984.

  55.   National Starch & Chemical Corp. (Bridgewater, NJ). November 1984.

  56.   Mead Corp. (Chillicothe, OH). November 1984.

  57.   Hebrew University of Jerusalem (Jerusalem, Israel). November 1984.

                                                     28




                                                                                                 LINZ 0173126
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 213 of 761 PageID #: 6320



  58. U.S. Army Chemical R&D Center (Aberdeen Proving Ground, MD). December 1984.

  59. Allied Corp. (Morristown, NJ). December 1984.

  60. Bristol Laboratories (Syracuse, NY). January 1985.

  61. University of Rochester (Rochester, NY). January 1985.

  62. G.D. Searle Co. (Chicago, IL). February 1985.

  63. Wellcome Research Laboratories (Research Triangle Park, NC). February 1985.

  64. UCLA Symposium on Protein Structure, Folding and Design (Keystone, CO). April 1985.

  65. International Conference on Application of Biocatalysts in Organic Synthesis (Noordwijkerhout,
      Holland). April 1985.

  66. Guido Donegani Research Institute (Novara, Italy). April 1985.

  67. Hoffmann-LaRoche Co. (Basel, Switzerland). April 1985.

  68. Pittsburgh-Cleveland Catalysis Society Meeting (Pittsburgh, PA). May 1985.

  69. Ethyl Corp. (Baton Rouge, LA). May 1985.

  70. Stony Brook Symposium on Protein Engineering (Stony Brook, NY). May 1985.

  71. Amgen Corp. (Thousand Oaks, CA). June 1985.

  72. Gordon Conference on Applied Microbiology (New London, NH). August 1985.

  73. International Congress of Biochemistry (Amsterdam, Holland). August 1985.

  74. IUPAC Congress (Manchester, England). September 1985.

  75. International Enzyme Engineering Conference (Heisinger, Denmark). September 1985.

  76. Biotechnica '85 (Hannover, West Germany). October 1985.

  77. Biotec 85 (Dusseldorf, West Germany). October 1985.

  78. Smith Kline & French Co. (Philadelphia, PA). November 1985.

  79. Exxon Corporate Research (Anandale, NJ). December 1985.

  80. Pennsylvania State University (University Park, PA). December 1985.

  81. Georgetown University (Washington, DC). February 1986.

  82. Columbia University (New York, NY). February 1986.

                                                 29




                                                                                                       LINZ 0173127
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 214 of 761 PageID #: 6321



  83. Upjohn Co. (Kalamazoo, Ml). February 1986.

  84. UNIDO Workshop on Biotechnology (Trieste, Italy). March 1986.

  85. Eniricherche (Monterotondo, Italy). March 1986.

  86. EEC Biomolecular Engineering Meeting (Compiegne, France). April 1986.

  87. ACS Conference on Chemical Aspects of Biotechnology (Gaithersburg, MD). May 1986.

  88. Biotech '86 Europe International Conference (London, England). May 1986.


  89. IUPAC International Symposium on Organic Chemistry in Technological Perspective (Jerusalem,
      Israel). June 1986.

  90. University of Tel-Aviv (Ramat-Aviv, Israel). June 1986.

  91. Annual Meeting of the Canadian Biochemical Society (Guelph, Canada). June 1986.

  92. International Symposium on Biologically Engineered Polymers (Cambridge, England).
      July 1986.

  93. TNO Institute of Applied Chemistry (Zeist, The Netherlands). August 1986.

  94. IUPAC International Symposium on the Chemistry of Natural Products (The Hague, The
      Netherlands). August 1986.

  95. American Chemical Society National Meeting (Anaheim, CA). September 1986.

  96. Catalytica Annual Science and Technology Symposium (San Jose, CA). September 1986.

  97. International Conference on Enzyme Engineering (Cambridge, England). September 1986.

  98. Ohio State University (Columbus, OH). October 1986.

  99. Michigan State University (Lansing, Ml). October 1986.

  100. Biotechnology Process Engineering Symposium (Cambridge, MA). October 1986.

  101. University of Delaware (Newark, DE). November 1986.

  102. American Red Cross Blood Research Institute (Bethesda, MD). November 1986.

  103. International Symposium on Biocatalysis in Non-Aqueous Solvents (Wageningen, The
       Netherlands). December 1986.

  104. University of Trondheim (Trondheim, Norway). December 1986.

  105. Colgate-Palmolive Research Center (Piscataway, NJ). January 1987.

  106. International Paper Co. (Tuxedo Park, NY). January 1987.

                                                30




                                                                                               LINZ 0173128
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 215 of 761 PageID #: 6322



  107. University of Massachusetts (Amherst, MA). February 1987.

  108. American Society for Microbiology Biocatalysis Symposium (Atlanta, GA). March 1987.

  109. Hope College (Holland, Ml). March 1987.

  110. Pfizer Corporate Research Center (Groton, CT). April 1987.

  111. OBBS Symposium on Protein Engineering (Ottawa, Canada). April 1987.

  112. University of Texas (Austin, TX). April 1987.

  113. Florida Catalysis Conference (Palm Coast, FL). May 1987.

  114. PPG Industries (Barberton, OH). May 1987.

  115. Abbott Laboratories (North Chicago, IL). May 1987.

  116. American Oil Chemists Society Symposium on Lipases (New Orleans, LA). May 1987.

  117. Argonne National Laboratory (Argonne, IL). June 1987.

  118. Canadian Chemical Conference (Quebec City, Canada). June 1987.

  119. Squibb Co. (New Brunswick, NJ). June 1987.

  120. FEBS Annual Meeting (Ljubljana, Yugoslavia). July 1987.

  121. L'Oreal Research Institute (Paris, France). July 1987.

  122. International Symposium on Biointeractions (Cambridge, England). July 1987.

  123. Eli Lilly Co. (Indianapolis, IN). August 1987.

  124. Upjohn Co. (Kalamazoo, Ml). September 1987.

  125. International Enzyme Engineering Conference (Santa Barbara, CA). October 1987.

  126. Shell Development Co. (Houston, TX). October 1987.

  127. DuPont Experimental Station (Wilmington, DE). October 1987.

  128. University of Helsinki (Helsinki, Finland). November 1987.

  129. International Conference on Bioreactors and Biotransformations (Gleneagles, Scotland).
       November 1987.

  130. Sandoz Co. (Basel, Switzerland). November 1987.

  131. University of Waterloo (Waterloo, Canada). December 1987.

  132. Norwegian Biochemical Society Annual Meeting (Bejito, Norway). January 1988.
                                                   31




                                                                                                LINZ 0173129
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 216 of 761 PageID #: 6323




  133. Rutgers University (New Brunswick, NJ). February 1988.

  134. University of Ottawa (Ottawa, Canada). February 1988.

  135. Boston Biomedical Research Institute (Boston, MA). March 1988.

  136. Princeton University (Princeton, NJ). March 1988.

  137. Royal Society of Chemistry Meeting (Kent, England). April 1988.

  138. Stanford University (Stanford, CA). May 1988.

  139. University of Graz (Graz, Austria). May 1988.

  140. Belgian Organic Chemistry Symposium (Ghent, Belgium). May 1988.

  141. Dow Chemical Co. (Midland, Ml). May 1988.

  142. Michigan State University (Lansing, Ml). May 1988.

  143. American Chemical Society Meeting (Toronto, Canada). June 1988.

  144. Proctor & Gamble Co. (Cincinnati, OH). June 1988.

  145. International Congress of Biochemistry (Prague, Czechoslovakia). July 1988.

  146. International Biotechnology Symposium (Paris, France). July 1988.

  147. Gordon Conference on Catalysis (Newport, RI). August 1988.

  148. Conference on Biocatalytic Synthesis of Organic Compounds (Saratoga, NY). August 1988.

  149. International Symposium on Thermodynamics Applied to Biological Systems (Santa Margherita,
       Italy). September 1988.

  150. Cornell University (Ithaca, NY). September 1988.

  151. Eastman Kodak Co. (Kingsman, TN). September 1988.

  152. Symposium on Biotechnology Challenges in the Food Industry (Williamsburg, VA). October 1988.

  153. University of California at Irvine (Irvine, CA). October 1988.

  154. UCSF Symposium on Protein and Drug Design (San Francisco, CA). October 1988.

  155. Boston University (Boston, MA). October 1988.

  156. Wayne State University (Detroit, Ml). November 1988.

  157. Kyoto Symposium on Frontiers in Biocatalysis (Kyoto, Japan). November 1988.

                                                   32




                                                                                                LINZ 0173130
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 217 of 761 PageID #: 6324



  158. Rohm & Haas Co. (Spring House, PA). January 1989.

  159. Block Drug Co. (Jersey City, NJ). January 1989.

  160. State University of New York (Albany, NY). March 1989.

  161. Scripps Clinic and Research Foundation (La Jolla, CA). April 1989.

  162. Texas A&M University (College Station, TX). May 1989.

  163. University of Texas (Austin, TX). May 1989.

  164. International Congress of Food Engineering (Cologne, F.R.G.). May 1989.

  165. University of Groningen (Groningen, The Netherlands). June 1989.

  166. Gordon Conference on Enzymes, Coenzymes, and Metabolic Pathways (Meridan, NH). July 1989.

  167. American Peptide Symposium (La Jolla, CA). July 1989.

  168. International Symposium on Prospects in Protein Engineering (Haren, The Netherlands).
       August 1989.

  169. Connaught Laboratories (Toronto, Canada). September 1989.

  170. University of Georgia (Athens, GA). October 1989.

  171. Spanish National Congress of Biochemistry (Alicante, Spain). October 1989.

  172. Symposium on Receptor- and Enzyme-Based Drug Design (Chapel Hill, NC). October 1989.

  173. Wesleyan University (Middletown, CT). November 1989.

  174. University of Wisconsin (Madison, WI). February 1990.

  175. Merck Sharp & Dahme Research Laboratories (Rahway, NJ). February 1990.

  176. International Symposium on Biochemical Engineering (Stuttgart, F.R.G.). March 1990.

  177. University of Geneva (Geneva, Switzerland). March 1990.

  178. University of Lausanne (Lausanne, Switzerland). March 1990.

  179. University of Bern (Bern, Switzerland). March 1990.

  180. University of Fribourg (Fribourg, Switzerland). March 1990.

  181. International Conference on Protein Stability (Cambridge, England). March 1990.




                                                 33




                                                                                               LINZ 0173131
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 218 of 761 PageID #: 6325



  182. AFRC Institute of Food Research (Reading, England). March 1990.

  183. Lehigh University (Bethlehem, PA). April 1990.

  184. Biotechnology Research Institute (Montreal, Canada). April 1990.

  185. Ohio State University (Columbus, OH). April 1990.

  186. Pharmaceutical Manufacturers Association Annual Meeting (St. Louis, MO). April 1990.

  187. International Conference on Industrial Use of Enzymes (Chicago, IL). May 1990.

  188. Korea Advanced Institute of Science and Technology (Seoul, Korea). June 1990.

  189. Academia Sinica and National Taiwan University (Taipei, Taiwan). June 1990.

  190. Gordon Conference on Biocatalysis (Plymouth, NH). June 1990.

  191. IUPAC Conference on Organic Synthesis (Helsinki, Finland). July 1990.

  192. International Conference on Solution Chemistry (Ottawa, Canada). August 1990.

  193. Gordon Conference on Biomolecular Recognition (Plymouth, NH). August 1990.

  194. University of Naples (Naples, Italy). September 1990.

  195. International Conference on Water and Life (Crans-sur-Sierre, Switzerland). September 1990.

  196. International Symposium on Thermodynamic Basis of Protein Structure and Function (Kansas
       City, MO). October 1990.

  197. Johns Hopkins University (Baltimore, MD). October 1990.

  198. Institute of Medicine Workshop on Microheterogeneity of Biological Macromolecules
       (Arlington, VA). November 1990.

  199. U.S.-Japan Biotechnology Conference (Honolulu, HI). January 1991.

  200. Ciba-Geigy Corp. (Summit, NJ). February 1991.

  201. City University of New York (New York, NY). March 1991.

  202. Rensselaer Polytechnic Institute (Troy, NY). March 1991.

  203. Bristol-Myers Squibb Co. (Wallingford, CT). April 1991.

  204. British Biochemical Society Meeting (Reading, England). April 1991.

  205. University of California at Berkeley (Berkeley, CA). April 1991.

  206. California Institute of Technology (Pasadena, CA). April 1991.

                                                  34




                                                                                                     LINZ 0173132
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 219 of 761 PageID #: 6326



  207. Merck, Sharp & Dohme Research Laboratories (West Point, PA). May 1991.

  208. Bristol-Myers Squibb Research Institute (Princeton, NJ). May 1991.

  209. International Conference on Biocatalysis (Orlando, FL). June 1991.

  210. U.S. Army Research, Development and Engineering Center (Natick, MA). July 1991.

  211. Gordon Conference on Natural Products (Plymouth, NH). July 1991.
  212. Lederle-Praxis Biologicals Co. (Sanford, NC). July 1991.

  213. International Biochemistry Congress (Jerusalem, Israel). August 1991.

  214. American Chemical Society Meeting (New York, NY). August 1991.

  215. International Enzyme Engineering Conference (Kona, HI). September 1991.

  216. University of Lowell (Lowell, MA). October 1991.

  217. Rutgers University (Piscataway, NJ). November 1991.

  218. International Symposium on Enzymes in Organic Synthesis (New Delhi, India). January 1992.

  219. International BioSymposium Nagoya '92 (Nagoya, Japan). January 1992.

  220. International Symposium on Biomolecules in Organic Solvents (Taxco, Mexico).
       February 1992.

  221. Rockefeller University (New York, NY). March 1992.

  222. Symposium on Molecular Chirality of the Pharmaceutical Society of Japan (Tokyo, Japan).
       April 1992.

  223. Conference on Enzymes in Organic Chemistry of the Dutch Chemical Society
       (Wageningen, The Netherlands). April 1992.

  224. International Symposium on Bioprocessing of Coal (Clearwater Beach, FL). May 1992.

  225. Exxon Workshop on New Leads in Coal Depolymerization (Montgomery, TX). May 1992.

  226. Italian Symposium on Biochemical Biotechnology (Capri, Italy). June 1992.

  227. Gordon Conference on Biocatalysis (Meriden, NH). July 1992.

  228. FEBS Meeting (Dublin, Ireland). August 1992.

  229. International Biotechnology Symposium (Washington, DC). August 1992.

  230. International Symposium Bio Japan '92 (Yokohama, Japan). August 1992.

  231. Texas College of Osteopathic Medicine (Fort Worth, TX). October 1992.

                                                35




                                                                                                   LINZ 0173133
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 220 of 761 PageID #: 6327



  232. Rutgers University (Newark, NJ). October 1992.

  233. Schering-Plough Co. (Bloomfield, NJ). November 1992.

  234. International Symposium ISOPOW-V: Properties of Water in Foods (Peniscola, Spain).
       November 1992.

  235. Carlsberg Laboratory (Copenhagen, Denmark). November 1992.

  236. International Food Technology Conference (The Hague, The Netherlands). November 1992.

  237. Singapore Institute of Standards and Industrial Research (Singapore). November 1992.

  238. Drew University (Madison, NJ). December 1992.

  239. Northeastern University (Boston, MA). January 1993.

  240. Ciba Corning Diagnostics Corp. (Irvine, CA). January 1993.

  241. University of Kansas (Lawrence, KS). January 1993.

  242. 6th International Symposium on Recent Advances in Drug Delivery Systems (Salt Lake City, UT).
       February 1993.

  243. Pennsylvania State University (University Park, PA). March 1993.

  244. Northwestern University (Evanston, IL). March 1993.

  245. International Symposium on Technologies for the Production of Enantiomerically Pure Chemicals
       (Amelia Island, FL). March 1993.

  246. Gordon Conference on Bioanalytical Sensors (Ventura, CA). March 1993.

  247. Pharmaceutical Manufacturers Association Analytical R&D/Pharmaceutical Development
       Subsections Joint Annual Meeting (Lake Buena Vista, FL). April 1993.

  248. University of Massachusetts Symposium on Breakthrough Technologies: Paradigms for a New
       Century (Amherst, MA). May 1993.

  249. Parke-Davis Corp. (Ann Arbor, Ml). May 1993.

  250. Nutrasweet Co. (Mt. Prospect, IL). June 1993.

  251. IGT/GRI Workshop on Novel Concepts for the Production of Regio- and Stereospecific
       Compounds (Chicago, IL). June 1993.

  252. Northeast Regional Meeting of the American Chemical Society (Boston, MA). June 1993.

  253. Institute of Food Technologists' Biotechnology Meeting (Chicago, IL). July 1993.

  254. Annual Meeting of Department of Energy's Biological and Chemical Technology Research
       Program Principal Investigators (Tiburon, CA). July 1993.

                                                 36




                                                                                                  LINZ 0173134
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 221 of 761 PageID #: 6328



  255. Allied-Signal Corp. (Des Plains, IL). July 1993.

  256. American Chemical Society Meeting (Chicago, IL). August 1993.

  257. University of Illinois at Urbana-Champaign (Urbana, IL). September 1993.


  258. International Enzyme Engineering Conference (Deauville, France). September 1993.

  259. Queens College (Flushing, NY). November 1993.

  260. Exxon Chemical Research Meeting (Galveston, TX). November 1993.

  261. Hoffmann-LaRoche Co. (Nutley, NJ). December 1993.

  262. U.S.-Japan Symposium on Drug Delivery (Maui, HI). December 1993.

  263. North Dakota State University (Fargo, ND). February 1994.

  264. Annual Meeting of the American Institute for Medical and Biological Engineering
       (Washington, DC). March 1994.

  265. Rhone-Poulenc Rorer Symposium on Visions in Chemistry (Collegeville, PA). May 1994.

  266. International Flavors & Fragrances R&D (Union Beach, NJ). May 1994.

  267. lstituto degli Ormoni (Milan, Italy). June 1994.

  268. Gordon Conference on Enzymes, Coenzymes, and Metabolic Pathways (Meriden, NH). July 1994.

  269. Annual Meeting of Department of Energy's Biological and Chemical Technology Research
       Program Principal Investigators (Denver, CO). July 1994.

  270. William S. Johnson Symposium in Organic Chemistry (Stanford, CA). October 1994.

  271. R.W. Johnson Pharmaceutical Research Institute (Spring House, PA). October 1994.

  272. International Congress of Biochemical Engineering (Mexico City, Mexico). October 1994.

  273. National University of Mexico (Mexico City, Mexico). October 1994.

  274. DuPont Merck Pharmaceutical Co. (Deepwater, NJ). December 1994.

  275. Symposium on Therapeutic Protein Production and Processing (Cambridge, MA). January 1995.

  276 International Symposium on Biocatalysts for Flavor Production, Bio Flavour '95 (Dijon, France).
      February 1995.

  277. lnstitut Pasteur (Paris, France). February 1995.

  278. Florida State University (Tallahassee, FL). March 1995.

  279. Abbott Laboratories (North Chicago, IL). March 1995.
                                                   37




                                                                                                        LINZ 0173135
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 222 of 761 PageID #: 6329



  280. University of Maryland, Baltimore County (Baltimore, MD). March 1995.

  281   University of California at San Diego (La Jolla, CA). April 1995.

  282. Great Lakes Regional Meeting of the American Chemical Society (Lacrosse, WI). June 1995.

  283. Gordon Conference on Bioorganic Chemistry (Andover, NH). June 1995.

  284. Annual Meeting of Department of Energy's Biochemical and Chemical Technology Research
       Principal Investigators (Albuquerque, NM). July 1995.

  285. International Symposium "Biocatalysis-95" (Suzdal, Russia). August 1995.

  286. International Enzyme Engineering Conference (San Diego, CA). October 1995.

  287. Symposium on Biomacromolecules: From 3-0 Structure to Applications (Pasco, WA). October
       1995.

  288. Enzymol International Inc. (Columbus, OH). December 1995.

  289. International Symposium Pacifichem '95 (Honolulu, HI). December 1995.

  290. 3rd U.S.-Japan Symposium on Drug Delivery (Maui, HI). December 1995.

  291. New England Section of the Society for Industrial Microbiology (Cambridge, MA). February 1996.

  292. Brown University (Providence, RI). February 1996.

  293. University of Pittsburgh (Pittsburgh, PA). February 1996.

  294. Food Research Institute (Reading, England). March 1996.

  295. International Symposium Chiral USA '96 (Boston, MA). May 1996.

  296. BP Catalyst Colloquium (Uxbridge, England). June 1996.

  297. International Symposium on Homogeneous Catalysis (Princeton, NJ). August 1996.

  298. Juan March Foundation's International Workshop on Novel Biocatalysts (Madrid, Spain). March
       1997.

  299. University of Kentucky (Lexington, KY). April 1997.

  300. Gordon Conference on Organic Reactions and Processes (Henniker, NH). August 1997.

  301. Novo Nordisk Symposium on Protein Stability (Klampenborg, Denmark). August 1997.

  302. International Enzyme Engineering Conference (Beijing, China). October 1997.

  303. Biogen Inc. (Cambridge, MA). December 1997.



                                                  38




                                                                                                  LINZ 0173136
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 223 of 761 PageID #: 6330



  304. INBIO Europe'98 Conference on Advances in Industrial Biocatalysis (Amsterdam, The
       Netherlands). February 1998.


  305. International Symposium on Stability and Stabilization of Biocatalysts (Cordoba, Spain). April
       1998.

  306. International Symposium on Protein Structure, Stability and Folding: Fundamental and Medical
       Aspects (Moscow, Russia). June 1998.

  307. International Conference on Protein Stabilization (Leeds, England). June 1998.

  308. University of Virginia (Charlottesville, VA). September 1998.

  309. Danish Biotechnology Conference (Vejle, Denmark). May 1999.

  310. International Conference on Biocatalysis and Biotransformation Biotrans '99 (Giardini Naxos,
       Italy). September 1999.

  311. Annual Meeting of the American Association of Pharmaceutical Scientists (New Orleans, LA).
       November 1999.

  312. Brandeis University (Waltham, MA). November 1999.

  313. Rutgers University (Piscataway, NJ). March 2000.

  314. Chiral USA 2000 Conference (Boston, MA). May 2000.

  315. Land O'Lakes Conference on Solid-State Reactivity in Pharmaceutical Systems
       (Merrimac, WI). June 2000.

  316. Agouron Pharmaceuticals Inc. (San Diego, CA). July 2000.

  317. U.S. Patent and Trademark Office Technology Fair (Arlington, VA). July 2000.

  318. 23 rd Gulf Coast Chemistry Conference (Pensacola, FL). September 2000.

  319. Avon Products (Suffern, NY). November 2000.

  320. Procter & Gamble Co. (Cincinnati, OH). November 2000.

  321. Flamel Technologies (Venissieux, France). December 2000.

  322. BioVision 2001 International Conference (Lyon, France). February 2001.

  323. 9th Baxter Science and Technology Symposium (Hyland, IL). May 2001.

  324. International Symposium on Applications of Enzymes in Chemical and Biological Defense
       (Orlando, FL). May 2001.

  325. International Conference on Applied Biocatalysis (Trondheim, Norway). June 2001.

  326. PPG Industries (Allison Park, PA). August 2001.
                                                 39




                                                                                                        LINZ 0173137
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 224 of 761 PageID #: 6331



  327. University of Kansas (Lawrence, KS). August 2001.

  328. Alkermes Inc. (Cambridge, MA). October 2001.

  329. 6th U.S.-Japan Symposium on Drug Delivery Systems (Maui, HI). December 2001.

  330. Acambis Inc. (Cambridge, MA). January 2002.

  331. Baxter BioScience Co. (Duarte, CA). January 2002.

  332. International Symposium on Challenges in Drug Discovery and Development in the 21 st Century
       (Kolkata, India). March 2002.

  333. National Institute of Standards and Technology (Gaithersburg, MD). April 2002.

  334. Albany Molecular Research, Inc. (Mt. Prospect, IL). April 2002.

  335. Institute for International Research Conference on Protein and Peptide Formulation Strategies for
       Drug Development and Delivery (San Francisco, CA). August 2002.

  336. R&D Management Council Meeting of the Technical Association of the Pulp and Paper Industry
       (Cambridge, MA). November 2002.

  337. DuPont Central R&D Center (Wilmington, DE). December 2002.

  338. ACTIVEPack 2003 Conference (Ponte Verde Beach, FL). February 2003.

  339. International Symposium on Industrial Applications of Biocatalysis: Chemical Development
       Issues (Boston, MA). September 2003.

  340. U.S. Army Workshop on Self-Decontaminating Materials and Multifunctional Coatings (Arlington,
       VA). October 2003.

  341. British Royal Society Meeting on Biocatalysis in Alternative Media (London, England). December
       2003.

  342. National Autonomous University of Mexico (Mexico City, Mexico). March 2004.

  343. Healthcare Research Initiative Workshop on the Effect of Radiofrequency Radiation on
       Pharmaceutical Product Quality (Cambridge, MA). June 2004.

  344. Rensselaer Biotechnology Symposium on Biological Discoveries That Will Change the
       World (Troy, NY). September 2004.

  345. Barnett International Conference: The Consequences of Aggregation in Drug Development,
       Immunology, Quality Control, and Disease Genesis (Philadelphia, PA). September 2004.

  346. 4 th Annual IBC Conference on Formulation Strategies for Protein Therapeutics (Boston, MA).
       October 2004.

  347. U.S. Army Edgewood Chemical Biological Center (Aberdeen Proving Ground, MD). August 2005.


                                                40




                                                                                                     LINZ 0173138
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 225 of 761 PageID #: 6332



  348. World Congress on Synthetic Receptors (Salzburg, Austria). September 2005.

  349. International Conference "Celebrating 30 Years of Robert Langer's Science" (Cambridge, MA).
       July 2006.

  350. University of Montreal (Montreal, Quebec, Canada). October 2006.

  351. The Boeing Company Research Center (Everett, WA). December 2006.

  352. Instrumentation Laboratory (Lexington, MA). December 2006.

  353. Acambis Inc. (Cambridge, MA). January 2007.

  354. 6th International Symposium on Industrial Microbiology and Biotechnology (Cambridge, MA).
       August 2007.

  355. Scientific Conference on Chemical & Biological Defense Research (Timonium, MD). November
       2007.

  356. MIT Research and Development Conference (Cambridge, MA). November 2007.

  357. Nanotech '2008 International Conference (Boston, MA). June 2008.

  358. Materials Research Society Symposium (Boston, MA). December 2008.

  359. Johnson & Johnson Research Briefing at MIT (Cambridge, MA). January 2009.

  360. 3 rd Annual Lyophilization Conference: Ensuring Optimum Formulations for Pharmaceuticals
       and Biologics (Boston, MA). February 2010.

  361. DSM Corporate Research Center (Geleen, The Netherlands). June 2010.

  362. Merck Serono Pharmaceutical Co. (Darmstadt, Germany). June 2010.

  363. NanoFormulations '2010 International Conference (Stockholm, Sweden). June 2010.

  364. Covidien Surgical Devices and Vascular Therapies Divisions (Cambridge, MA). October 2010.

  365. World Lyophilization Summit (Cambridge, MA). May 2011.

  366. Alvogen (Cambridge, MA). March 2012.

  367. Colgate-Palmolive Co. (Cambridge, MA). April 2012.

  368. FDA Parenteral Drug Association Glass Quality Conference (Washington, DC). June 2012.

  369. University of Puerto Rico (Humacao, Puerto Rico). January 2013.

  370. International Conference on Creating and Leveraging Intellectual Property in Developing
       Countries (Durban, South Africa - via teleconference). November 2013.



                                                41




                                                                                                   LINZ 0173139
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 226 of 761 PageID #: 6333



  371. Northwestern University (Evanston, IL). April 2015.

  372. FDA and Parenteral Drug Association Joint Regulatory Conference (Washington, DC).
       September 2016.

  373. Annual Partnership Opportunities in Drug Delivery (PODD) Conference (Boston, MA).
       October 2017.




                                                42




                                                                                           LINZ 0173140
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 227 of 761 PageID #: 6334




                                     43




                                                                             LINZ 0173141
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 228 of 761 PageID #: 6335




                           EXHIBIT 10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 229 of 761 PageID #: 6336



              DEFENDANTS’ LIST OF WITNESSES TO BE CALLED AT TRIAL


                  Pursuant to Local Rule 16.3(c), Defendants identify the following witnesses whom

  they may call live or by deposition at trial.


  I.   Witnesses Whom Defendants Will Call to Testify Live

        1.    Stephen Kent, Ph.D.
        2.    Jeffrey Barnet, M.D.
        3.    Pardeep Gupta, Ph.D.

  II. Witnesses Who Defendants May Call Live or By Deposition:

        1.    Kim Barrett
        2.    Andrew Chien
        3.    Angelika Fretzen
        4.    Ralph Giannella
        5.    Linda Kunka
        6.    Caroline Kurtz
        7.    Shalina Mahajan-Miklos
        8.    Henry Wolfe
        9.    Hong Zhao
        10.   DeForest McDuff

                  This above list is not a commitment that Defendants will call any particular witness

  at trial, or a representation that any of the witnesses listed are available or will appear for trial. If

  any witness listed as a person who Defendants intend to call to testify in person is unavailable,

  Defendants reserve the right to offer deposition testimony from such witness in lieu of live

  examination. Defendants further reserve the right to introduce testimony through deposition or

  live examination for any witness that: Plaintiffs identify on their list; for any expert witness that

  submitted an expert report on behalf of Plaintiffs in this action; or as necessary to establish

  authenticity or admissibility of any trial exhibit if the authenticity or admissibility of the exhibit is

  challenged by Plaintiffs. Defendants also reserve the right to call additional witnesses live in




                                                     1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 230 of 761 PageID #: 6337




                                TAB A
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 231 of 761 PageID #: 6338


                              Academic CV & Bibliography
                                       (November 2019)

  Name:               Stephen Brian Henry KENT

  Address (office):
                      Gordon Center, Room #W406
                      University of Chicago
                      929 East 57th Street,
                      Chicago, IL 60637, USA
  Phone (mobile) :    +1 415 849 6906
  Email:              skent@uchicago.edu

  EDUCATION:
  1975                Ph.D., University of California, Berkeley
                      (Organic Chemistry)

  1970                M.Sc., Massey University, Palmerston North, New Zealand
                      (Chemistry/Biochemistry)

  1968                B.Sc., Victoria University of Wellington, New Zealand
                      (Chemistry and Biochemistry, double major)

  PROFESSIONAL APPOINTMENTS:
  2002 - Present Professor of Chemistry
  2001- Present  Professor, Biochemistry & Molecular Biology
                 Institute for Biophysical Dynamics
                 The College
                 The University of Chicago
  2003 -2009          Director, Institute for Biophysical Dynamics
                      The University of Chicago
  2000-2001           Chief Technology Officer
  1999-2000           CEO
  1997-2000           President & Chief Scientist
                      Gryphon Sciences, South San Francisco, California
  1991-1996           Member, Cell Biology
                      Professor, Macromolecular and Cellular Structure and Chemistry
                      The Scripps Research Institute

  1989-1990           Professor and Associate Dean
                      Graduate School of Science and Technology
                      Bond University, Queensland, Australia
                      Joint Director, Burroughs Wellcome-Bond University Research
                      Program (Protease Inhibitor AIDS Drug Development)



                                          -Page 1 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 232 of 761 PageID #: 6339
                         Stephen Kent - CV & Bibliography


  1983-1989        Senior Research Associate
                   Division of Biology
                   California Institute of Technology
                   Pasadena, California
  1982             Director of Protein Chemistry
                   Molecular Genetics Inc., Minnesota
  1977-1981        Assistant Professor
                   Laboratory of R.B. Merrifield
                   The Rockefeller University, New York
  1974-1977        Research Associate
                   Laboratory of R.B. Merrifield
                   The Rockefeller University, New York
  HONORS:
      2018         Inaugural Ernesto Scoffone Award
                   Italian Peptide Society
         2017      Prelog Medal
                   ETH Zurich
         2013      Leach Medal
                   Lorne Conference on Protein Structure and Function
         2011      Bader National Award in Bioorganic Chemistry
                   American Chemical Society
         2010      Akabori Memorial Award
                   Japanese Peptide Society
         2010      Josef Rudinger Memorial Lecture Award
                   European Peptide Society
         2009      R. Bruce Merrifield Award
                   American Peptide Society
         2008      Fellow
                   Royal Society of Chemistry
         2006      Honorary Fellow
                   Royal Society of New Zealand
         2004      Vincent du Vigneaud Award
                   American Peptide Society
         2002      E T Kaiser Award
                   The Protein Society
         2000      Fellow
                   American Association for the Advancement of Science
         1994      Hirschmann National Award in Peptide Chemistry
                   American Chemical Society

                                       -Page 2 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 233 of 761 PageID #: 6340
                           Stephen Kent - CV & Bibliography


  ACADEMIC ADVISORY BOARDS (selected)

  2018-2019   Chair, American Peptide Society Awards
  2016-2017   Chair, American Peptide Society Awards

  2001-2004   Scientific Advisory Board, Institute for Molecular Bioscience,
              University of Queensland, Australia
  1991-1996   Scientific Advisory Board, The New York Blood Center, New York
  1990-1992   Scientific Advisory Board, National Biomolecular Mass Spectrometry
              Resource, The Rockefeller University, New York

                                    BIBLIOGRAPHY
  Dissertations

  M.Sc.       Peptide Sequences by Mass Spectrometry.
              Massey University, New Zealand, 1970

  Ph.D.       Specific Chemical Modification and 13C-NMR Properties of the
              Lysine at the Active Site of Liver Alcohol Dehydrogenase (LADH).
              University of California, Berkeley, 1975.




                                         -Page 3 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 234 of 761 PageID #: 6341
                            Stephen Kent - CV & Bibliography


  Primary Publications in Refereed Journals

  1.    The mass spectra of permethylated acetylpeptides. Hodges R., Kent S.B.H.,
        Richardson B.C. Biochim Biophys Acta 257, 54 (1972).

  2.    Formation of non-amidine products in the reaction of primary amines with imido
        esters. Browne D.T., Kent S.B.H. Biochem Biophys Res Comm 67, 126 (1975).

  3.    Formation of non-amidine products in the chemical modification of horse liver
        alcohol dehydrogenase with imido esters. Browne D.T., Kent S.B.H. Biochem
        Biophys Res Comm 67, 133 (1975).

  4.    Preparation of aminomethyl-polystyrene resin by direct amidomethylation.
        Mitchell A.R., Kent S.B.H., Erickson B.W., Merrifield R.B. Tetrahedron Lett, 17,
        3795-98 (1976).

  5.    Test for racemization in model peptide synthesis by direct chromatographic
        separation of the diastereoisomers of the tetrapeptide leucylalanylglycylvaline.
        Kent S.B.H., Mitchell A.R., Barany G., Merrifield R.B. Anal Chem 50, 155-159
        (1978).

  6.    Quantitative determination of D- and L-amino acids: Reaction with tert-
        butyloxycarbonyl-L-leucine N-hydroxysuccinimide ester and chromatographic
        separation as L,D and L,L dipeptides. Mitchell A.R., Kent S.B.H., Chu I.R.,
        Merrifield R.B. Anal Chem 50, 637 (1978).

  7.    A new synthetic route to tert-butyloxycarbonylaminoacyl-4-
        (oxymethyl)phenylacetamidomethyl-resin, an improved support for solid phase
        peptide synthesis. Mitchell A.R., Kent S.B.H., Engelhard M., Merrifield R.B. J.
        Organic Chem 43, 2845-2852 (1978).

  8.    Mechanisms and prevention of trifluoroacetylation in solid phase peptide
        synthesis. Kent S.B.H., Mitchell A.R., Engelhard M., Merrifield R.B. Proc Natl
        Acad Sci USA 76, 2180-2184 (1979).

  9.    Preparation and properties of tert-butyloxycarbonylaminoacyl-4-
        (oxymethyl)phenylacetamidomethyl-(Kel F-g-styrene) resin, an insoluble,
        noncrosslinked support for solid phase peptide synthesis. Kent S.B.H., Merrifield
        R.B. Isr. J Chem 17, 243 (1978).

  10.   Improved synthesis of Boc-aminoacyl-4-oxymethylphenylacetic acids for use in
        solid phase peptide synthesis. Tam J.P., Kent S.B.H., Wong T.-W., Merrifield
        R.B. Synthesis, 955 (1979).



                                         -Page 4 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 235 of 761 PageID #: 6342
                            Stephen Kent - CV & Bibliography


  11.   Properties of swollen polymer networks: Solvation and swelling of peptide-
        containing resins in solid phase peptide synthesis. Sarin V.K., Kent S.B.H.,
        Merrifield R.B. J Am Chem Soc 102, 5463-5470 (1980).

  12.   Preparation and characterization of a biologically active gastrin derivative
        modified with an 125I-labeled imido ester. Praissman M., Praissman L., Kent
        S.B.H., Berkowitz J.M. Anal Biochem 115, 287 (1981).

  13.   Quantitative monitoring of solid phase peptide synthesis by the ninhydrin
        reaction. Sarin V.K., Kent S.B.H., Tam J.P., Merrifield R.B. Anal Biochem 117,
        147-157 (1981).
  14.   Weak acid-catalysed pyrrolidone carboxylic acid formation from glutamine during
        solid phase peptide synthesis. Minimization by rapid coupling. Dimarchi R.D.,
        Tam J.P., Kent S.B.H., Merrifield R.B. Int. J Pept Protein Res. 19, 88-93 (1982).

  15.   Specificity of antibodies elicited by a synthetic peptide having a sequence in
        common with a fragment of a virus protein - the hepatitis B surface antigen.
        Neurath A.R., Kent S.B.H., Strick N. Proc Natl Acad Sci USA 79, 7871 (1982).

  16.   A chemical mechanism to account for the artifactual formation of shortened
        peptides with free alpha-amino groups in solid phase peptide synthesis. Kent
        S.B.H., Merrifield R.B., Int. J Pept Protein Res. 22, 57-65 (1983).

  17.   Protein microsequencing by post-column fluorescent phenylisothiocyanates.
        L'Italien J.J. and Kent S.B.H. J Chromatog, 283, 149-156 (1984).

  18.   A microchemical facility for the analysis and synthesis of genes and proteins.
        Hunkapiller M., Kent S.B.H., Caruthers M., Dreyer W., Firca J., Giffin C., Horvath
        S.J., Hunkapiller T., Tempst P. and Hood L. Nature, 310, 105-111 (1984).

  19.   Antibodies to hepatitis B surface antigen (HBsAg) elicited by immunization with a
        synthetic peptide not linked to protein carriers. Neurath A.R., Kent S.B.H. and
        Strick N. J Gen Virology, 65, 1009 (1984).

  20.   Antibody response to two synthetic peptides corresponding to residues 45-68
        and 69-79 of the major protein of hepatitis B surface antigen. Neurath A.R., Kent
        S.B.H. and Strick N. Virus Research 1, 321 (1984).

  21.   Monoclonal antibodies to hepatitis B surface antigen with anti-a specificity
        recognize a synthetic peptide analogue (S135-155) with unmodified lysine 141.
        Neurath A.R., Kent S.B.H. and Strick N. J Virol Methods, 9, 341-346 (1984).

  22.   Location and chemical synthesis of an immunodominant epitope coded for by the
        Pre-S region of hepatitis B virus DNA. Neurath A.R., Kent S.B.H. and Strick N.,
        Science, 224, 392-395 (1984).
                                         -Page 5 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 236 of 761 PageID #: 6343
                             Stephen Kent - CV & Bibliography


  23.   Purification to apparent homogeniety of a factor stimulating the growth of multiple
        lineages of hemopoietic cells, Clark-Lewis I., Kent S.B.H. and Schrader J.W. J
        Biol Chem, 259, 7488-7494 (1984).
  24.   Purification and structural studies of a major scrapie prion protein. Prusiner S.,
        Groth D.F., Bolton D.C., Kent S.B.H. and Hood L. Cell, 38, 127-134 (1984).
  25.   Presence of Pre-S gene coded domains in hepatitis B virus (HBV) and their
        function. Neurath A.R., Kent S.B.H., Strick N., Taylor P. and Stevens C.E.
        Nature, 315, 154-156 (1985).
  26.   Synthetic efficiency as a function of peptide chain length in solid phase peptide
        synthesis. Sarin V.K., Kent S.B.H., Mitchell A.R. and Merrifield R.B. J Am Chem
        Soc, 106, 7845-7850 (1984).
  27.   The Mr 28,000 gap junction proteins from rat heart and liver are different but
        related. Nicholson B.J., Gros D.B., Kent S.B.H., Hood L.E. and Revel J-P. J Biol
        Chem, 260, 6514-6517 (1985).
  28.   A cellular gene encodes scrapie PrP 27-30 protein. Oesch B, Westaway D,
        Walchli M, McKinley M, Barry R.A., Kent, S.B.H., Teplow D, Aebersold R, Tempst
        P, Hood L, Prusiner S and Weissman C. Cell, 40, 735-746 (1985).
  29.   Enhanced immunogenicity of the pre-S domain of hepatitis B surface antigen.
        Milich D.R., Thornton G.B., Neurath A.R., Kent S.B.H., Michel M., Tiollais P. and
        Chisari F.V. Science, 228, 1195-1199 (1985).
  30.   Expression in E. coli of a cloned DNA sequence encoding the pre-S2 region of
        hepatitis B virus. Offensperger W., Wahl S., Neurath A.R., Price P., Strick N.,
        Kent S.B.H. and Christman J.K., Acs G. Proc Natl Acad Sci USA, 82, 7540-7544
        (1985).
  31.   Genetic restriction of immune responsiveness to synthetic peptides
        corresponding to sequences in the pre-S region of the hepatitis B virus envelope
        gene. Neurath A.R., Kent S.B.H., Strick N, Stark D and Sproul P. J Med Virol,
        17, 119-125 (1985).
  32.   Design of hepatitis B vaccines. Neurath A.R., Kent S.B.H. and Strick N.
        Advances in Immunopharmacology, 3, 337-345 (1986).
  33.   Multiple copy genes: Production and modification of monomeric peptides from
        large multimeric fusion proteins. Kempe T., Kent S.B.H., Chow F., Peterson
        S.M., Sundquist W.I., L'Italien J.J., Harbrecht D., Plunkette D. and Delorbe W.J.
        Gene, 39, 239-245 (1985).
  34.   Identification of a peptide fragment from the carboxyl terminal extension region
        (E-domain) of rat proinsulin-like growth factor-II. Hylka V.W., Teplow D.B., Kent
        S.B.H. and Straus D.S. J Biol Chem, 14, 417-420 (1985).
  35.   Electroblotting onto activated glass: I. high efficiency preparation of proteins from
        analytical SDS-PAGE gels for direct sequence analysis. Aebersold R.H., Teplow
        D.B., Hood L.E. and Kent S.B.H. J Biol Chem, 261, 4229-4238 (1986).


                                          -Page 6 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 237 of 761 PageID #: 6344
                            Stephen Kent - CV & Bibliography


  36.   Antibodies to a synthetic peptide from the Pre-S (120-145) region of the hepatitis
        B virus envelope are virus-neutralizing. Neurath A.R., Kent S.B.H., Prince A.M.,
        Strick N., Brotman B. and Sproul P. Vaccine, 4, 35-37 (1985).
  37.   Detection of a rare foetal hemoglobin chain in adult baboons after treatment with
        5-azacytidine. DeSimone J., Schroeder W.A., Shelton J.B., Shelton J.R., Kent
        S.B.H. and Hood L.E. Hemoglobin, 9, 217-226 (1985).
  38.   Automated total chemical synthesis of a protein growth factor for hemopoietic
        cells, interleukin-3. Clark-Lewis I., Aebersold R.A., Ziltener H., Schrader J.W.,
        Hood L.E. and Kent S.B.H. Science, 231, 134-139 (1986).
  39.   Enzyme-linked immunoassays of pre-S gene coded sequences in hepatitis B
        vaccines. Neurath A.R., Strick N., Kent S.B.H., Offensberger W., Wahl S. and
        Christman J.K. J Virol Methods, 12, 185-192 (1986).

  40.   Detection of antiviral antibodies with predetermined specificity using synthetic
        peptide-beta-lactamase conjugates: Application to antibodies specific for the pre-
        S region of the hepatitis B virus envelope proteins. Neurath A.R., Kent S.B.H.
        and Strick N. J Gen Virol, 67, 453-461 (1986).

  41.   Microscale structure analysis of a high molecular weight, hydrophobic membrane
        glycoprotein fraction with PDGF-dependent kinase activity. Tempst P., Woo D.,
        Aebersold R., Teplow D., Hood L.E. and Kent S.B.H.
        J Chromatography, 359, 403-412 (1986).

  42.   Fluorescence detection in automated DNA sequence analysis. Smith L.M.,
        Sanders J.Z., Kaiser R.J., Hughes P., Dodd C., Kent S.B.H. and Hood L.E.
        Nature, 321, 674-679 (1986).

  43.   Identification and chemical synthesis of a host cell receptor binding site on
        hepatitis B virus. Neurath A.R., Kent S.B.H., Strick N. and Parker K. Cell, 46,
        429-436 (1986).

  44.   Characterization of monoclonal antibodies specific for the pre-S(2) region of the
        hepatitis B virus envelope proteins. Neurath A.R., Adamowicz P., Kent S.B.H.,
        Riottot M.M., Strick N., Parker K., Offensperger W., Petit M.A., Wahl S.,
        Budkowska A., Girard M. and Pillot J. Molec Immunol, 23, 991-997 (1986).

  45.   Antipeptide antibodies of predetermined specificity recognize and neutralize the
        bioactivity of the pan-specific hemopoietin interleukin 3. Ziltener H.J., Clark-Lewis
        I., Hood L.E., Kent S.B., Schrader J.W. J Immunol, 138, 1099-1104 (1986).

  46.   Antipeptide antibodies define the N-terminal structure of the natural pan-specific
        hemopoietin interleukin 3. Ziltener H.J., Clark-Lewis I., Fazekas de St. Groth B.,
        Hood L.E., Kent S.B.H. and Schrader J.W. J Immunol, 138, 1105-1108 (1986).


                                          -Page 7 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 238 of 761 PageID #: 6345
                             Stephen Kent - CV & Bibliography


  47.   Scrapie and cellular prion proteins share polypeptide epitopes. Barry R.A., Kent
        S.B.H., McKinley M.P., Meyer R.K., DeArmond S.J., Hood L.E. and Prusiner S.B.
        J Infect Disease, 153, 848-854 (1986).

  48.   Immune response to the pre-S(1) region of the hepatitis B surface antigen
        (HBsAg): a pre-S(1)-specific T-cell response can bypass nonresponsiveness to
        the pre-S(2) and S regions of HBsAg. Milich D.R., McLachlan A., Chisari F.V.,
        Neurath A.R., Kent S.B.H. and Thornton G.B. J Immunol, 137, 315-322 (1986).

  49.   E-domain peptide of rat pro-insulin-like growth factor II: Validation of a
        radioimmunoassay and measurement in culture media and rat serum. Hylka
        V.W., Kent S.B.H. and Straus D.S. Endocrinology, 120, 2050-2058 (1987).

  50.   Immunological cross-reactivity between pre-S(2) sequences of the hepatitis B
        virus envelope proteins corresponding to serological subtypes adw2 and ayw.
        Neurath A.R., Kent S.B.H., Adamowicz P., Riottot M.M., Price P., Strick N.,
        Parker K., Petit M.A., Budkowska A., Girard M. and Pilott J. Molec Immunol, 24,
        561-568 (1987).

  51.   Antibodies to synthetic peptides from the pre-S(1) and pre-S(2) regions of one
        subtype of the hepatitis B virus envelope protein recognize all HBV subtypes.
        Neurath A.R., Kent S.B.H., Strick N., Parker K., Courouce A-M, Riottot M.M.,
        Petit M.A., Budkowska A., Girard M. and Pillot J. Molec Immunol, 24, 975-980
        (1987).

  52.   Approaches to subpicomole protein sequencing. Kent S.B.H., Hood L.E.,
        Aebersold R., Teplow D., Smith L., Hines W., Farnsworth V., Cartier P., Hughes
        P. and Dodd C. Biotechniques, 5, 314-321 (1987).

  53.   Internal amino acid sequence analysis after in situ protease digestion on
        nitrocellulose of proteins separated by one- or two-dimensional gel
        electrophoresis. Aebersold R.A., Leavitt J., Saavedra R., Hood L.E. and Kent
        S.B.H. Proc Natl Acad Sci USA, 84, 6970-6974 (1987).

  54.   Characterization of prion proteins with nonspecific antisera to synthetic peptides.
        Barry R.A., Vincent M.T., Kent S.B.H., Hood L.E. and Prusiner S.B. J Immunol,
        140, 1188-1193 (1988).

  55.   Isolation and characterization of a corticotropin releasing factor-like peptide from
        human placenta. Sasaki A., Liotta A.S., Margioris A.N., Tempst P., Hood L.E.,
        Kent S.B.H. and Krieger D.T. J Clin Endocrinol and Metab, 67, 768-773 (1988).
  56.   Role of disulfide bridges in determining the biological activity of interleukin-3.
        Clark-Lewis I., Hood L.E. and Kent S.B.H. Proc Natl Acad Sci USA, 85, 7897-
        7901 (1988).


                                          -Page 8 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 239 of 761 PageID #: 6346
                             Stephen Kent - CV & Bibliography




  57.   Monoclonal antipeptide antibodies recognize interleukin-3 and neutralize its
        bioactivity in vivo. Ziltener H.J., Clark-Lewis I., de St. Groth B.F., Orban P.C.,
        Hood L.E., Kent S.B.H. and Schrader J.W. J Immunology, 140, 1182-1187
        (1988).

  58.   Delineation of contiguous determinants essential for biological functions of the
        pre-S sequence of the hepatitis B virus envelope protein: antigenicity,
        immunogenicity, cell-receptor recognition. Neurath A.R., Kent S.B.H., Strick N.
        and Parker K. Ann Inst Pasteur/Virol, 139, 13-38 (1988).

  59.   Structure-function studies of human granulocyte-macrophage colony-stimulating
        factor: identification of amino acids required for activity, and an 84-residue active
        fragment. Clark-Lewis I., Lopez A., Luen B., Vadas M., Schrader J.W., Hood L.E.
        and Kent S.B.H. J Immunol, 141, 881-889 (1988).

  60.   Covalent immobilization of proteins for high sensitivity sequence analysis:
        electroblotting onto chemically-activated glass from SDS-polyacrylamide gels.
        Aebersold R.A., Pipes G.D., Nika H., Hood L.E. and Kent S.B.H. Biochemistry,
        27, 6860-6867 (1988).

  61.   Location and chemical synthesis of a binding site for HIV-1 on the CD4 protein.
        Jameson B.A., Rao P.E., Kong L., Hahn B., Shaw G., Hood L.E. and Kent S.B.H.
        Science, 240, 1335-1339 (1988).

  62.   Molecular characterization of plastin: a human leukocyte protein expressed in
        transformed human fibroblasts. Lin C-S., Aebersold R.H., Kent S.B.H., Varma M.
        and Leavitt J. Molecular and Cellular Biology, 8, 4659-4668 (1988).

  63.   Enzymatic activity of a synthetic 99 residue protein corresponding to the putative
        HIV-1 protease. Schneider J., Kent S.B.H. Cell 54, 363-368 (1988).

  64.   N-terminal and internal sequence determination of microgram amounts of
        proteins separated in immobiline isoelectric focusing gels. Aebersold R.H., Pipes
        G., Hood L.E. and Kent S.B.H. Electrophoresis, 9, 520-530 (1988).

  65.   Identification of a novel retroviral gene unique to HIV-2 and simian
        immunodeficiency virus SIVMAC. Kappes J.C., Morrow C.D., Lee S.-W.,
        Jameson B.A., Kent S.B.H., Hood L.E., Shaw G.M., Hahn B.H. J. Virol. 62,
        3501-3505 (1988).

  66.   Antibodies recognizing human serum albumin are not elicited by immunization
        with preS(2) sequences of the hepatitis B virus envelope protein. Neurath A.R.,
        Strick N., Parker K., Kent S.B.H. J. Med. Virol. 24, 137-151 (1988).

                                           -Page 9 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 240 of 761 PageID #: 6347
                            Stephen Kent - CV & Bibliography


  67.   Chemical synthesis in protein engineering: total synthesis, purification, and
        covalent structural characterization of a mitogenic protein, human transforming
        growth factor-α. Woo D. D.-L., Clark-Lewis I., Chait B.T., Kent S.B.H. Protein.
        Eng., 3, 29-37 (1989).

  68.   Substitutions engineered by chemical synthesis at three conserved sites in
        mitochondrial cytochrome c: thermodynamic and functional consequences.
        Wallace C.J.A., Mascagni P., Chait B.T., Collawn J.F., Paterson Y., Proudfoot
        A.E.I., Kent S.B.H., J. Biol. Chem., 264, 15199-15209 (1989).

  69.   Crystal structure of synthetic HIV-1 protease: conserved fold in retroviral
        proteases. Wlodawer A., Miller M., Jaskolski M., Sathyanarayana B.K., Baldwin
        E., Weber I.T., Selk L.M., Clawson L., Schneider J., and Kent, S.B.H. Science,
        245, 616-621 (1989).

  70.   Structure of a complex of synthetic HIV-1 protease with a substrate-based
        inhibitor at 2.3Å resolution. Miller M., Schneider J., Sathyanarayana B.K., Toth
        M.V., Marshall G.R, Clawson L., Selk L., Kent S.B.H.*, Wlodawer A*. Science,
        246, 1149-1152 (1989).

  71.   Hydroxyethylamine analogues of the p17/p24 substrate cleavage site are tight-
        binding inhibitors of HIV Protease. Rich D.H., Green J., Toth M.V., Marshall
        G.R., Kent S.B.H. J. Med. Chem. 3, 1285-1288 (1990).

  72.   X-ray crystallographic structure of a complex between synthetic HIV-1 protease
        and a substrate-based hydroxyethylamine inhibitor. A.L. Swain, M. Miller, J.
        Green, D.H. Rich, J. Schneider, S.B.H. Kent, A. Wlodawer, Proc. Natl. Acad. Sci.
        USA 87, 8805-8809 (1990).

  73.   Structure at 2.5Å resolution of chemically synthesized HIV-1 protease complexed
        with a hydroxyethylene-based inhibitor. M. Jaskolski, A.G. Tomasselli, T.K.
        Sawyer, D.G. Staples, R.L. Heinrikson, J. Schneider, S.B.H. Kent, A. Wlodawer,
        Biochemistry 30, 1600-1609 (1991).

  74.   Inhibition of intercellular adhesion molecule 1-dependent biological activities by a
        synthetic peptide analog. J.V. Fecondo, S.B.H. Kent, A.W. Boyd, Proc. Natl.
        Acad. Sci. USA 88, 2879-82 (1991).

  75.   Solid phase synthesis of hydroxyethylamine isosteres: synthesis of the potent
        HIV-1 protease inhibitor JG365. P.F. Alewood, R.J. Dancer, R.I. Brinkworth,
        S.B.H. Kent, Tetrahedron. Lett., 33, 977-980 (1992).

  76.   Constructing proteins by dovetailing unprotected synthetic peptides: backbone
        engineered HIV protease. M. Schnölzer, S.B.H. Kent Science, 256, 221-225
        (1992).

                                         -Page 10 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 241 of 761 PageID #: 6348
                             Stephen Kent - CV & Bibliography


  77.   Ionspray mass spectrometry in peptide synthesis: structural characterization
        of minor by-products in the synthesis of ACP(65-74). M. Schnölzer, A.
        Jones, P.F. Alewood, S.B.H. Kent, Anal. Biochem. 204, 335-343 (1992)

  78.   Direct observation by electrospray mass spectrometry of a ternary complex
        between the dimeric enzyme HIV protease and a substrate-based inhibitor. M.
        Baca, S.B.H. Kent , J.Am.Chem.Soc. 114, 3992-3993 (1992)

  79.   Total chemical synthesis of a D-enzyme: the enantiomers of HIV-1 protease
        demonstrate reciprocal chiral substrate specificity, R.C deLisle Milton, S.C.F.
        Milton, and S.B.H. Kent, Science, 256, 1445-1448 (1992). Cover Erratum: (Title
        & Fig. 3 labels)

  80.   "In situ" neutralization protocols in Boc-chemistry solid phase peptide synthesis:
        rapid, high yield assembly of difficult sequences. Schnölzer M., Alewood P.,
        Alewood D., Kent S.B.H., Int.J.Pept.Prot.Res., 40, 180-193 (1992).

  *Republished, with commentary & posthumous dedication to R.Bruce Merrifield:
       "In situ" neutralization protocols in Boc-chemistry solid phase peptide synthesis:
       rapid, high yield assembly of difficult sequences. Schnölzer M., Alewood P.,
       Alewood D., Kent S.B.H., International Journal of Peptide Research and
       Therapeutics, 13, 31–44 (2007).

  81.   Weighing naked proteins: practical, high-accuracy mass measurement of
        peptides and proteins, B.T. Chait, S.B.H. Kent, Science, 257, 1885-1894 (1992).

  82.   Efficient method for the preparation of peptoids [oligo N-substituted glycines] by
        sub-monomer solid phase synthesis. R. N. Zuckermann, J.M. Kerr, S.B.H. Kent,
        W.H. Moos, J. Am. Chem. Soc. 114, 10646-10647 (1992).

  83.   Identification of proteolytic processing sites within the Gag and Pol polyproteins
        of feline immunodeficiency virus. J. Elder, M. Schnölzer, C.S. Hasselkus-Light, M.
        Henson, D.A. Lerner, T.R. Philips, P.C. Wagaman, S.B.H. Kent, J. Virology,. 67,
        1869-1876 (1993).

  84.   Structural engineering of HIV-1 protease with a β-turn mimic of fixed geometry.
        Baca M., Alewood P., Kent S.B.H., Protein Science , 2, 1085-1091 (1993).

  85.   Convenient total synthesis of a 4-Helix TASP molecule by chemoselective
        ligation. Philip E. Dawson, Stephen B.H. Kent, J.Am.Chem.Soc., 115, 7263-7266
        (1993).

  86.   Protein ladder sequencing. B.T. Chait, R.Wang, R. Beavis, S.B.H. Kent ,
        Science, 262, 89-92 (1993).


                                         -Page 11 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 242 of 761 PageID #: 6349
                             Stephen Kent - CV & Bibliography


  87.   Catalytic contribution of flap-substrate hydrogen bonds in HIV-1 protease
        explored by chemical synthesis. Manuel Baca and Stephen B.H. Kent, Proc. Natl.
        Acad. Sci. U.S., 90, 11638-42 (1993).

  88.   1H NMR determination of the three dimensional structures of mirror image forms
        of a Leu5 variant of the trypsin inhibitor Ecballium elaterium (EETI-II), Katherine
        J. Nielsen, Dianne Alewood, John Andrews, Stephen B.H. kent, David J. Craik,
        Protein Science, 3, 291-302 (1994).

  89.   Design and chemical synthesis of an artificial neoprotein designed to mimic the
        cytoplasmic domains of the multichain integrin receptor 2b3a. T. W. Muir, M. J.
        Williams, M. H. Ginsberg, S.B.H. Kent, Biochemistry, 33, 7701-7708 (1994).

  90.   The primary structure of halocyanin, an archaeal blue copper protein, predicts a
        lipid anchor for membrane fixation. S. Mattar, B. Schaff, S. Kent, K. Rodewald, D.
        Oesterhelt, M. Engelhard, J. Biol. Chem., 269, 14939-945 (1994).
  91.   Total chemical synthesis of a folded β-sandwich protein domain: a fibronectin
        type 3 module. M. Williams, T. Muir, M. Ginsberg, S.B.H. Kent, J.Am.Chem.Soc,
        116, 10797-798 (1994).
  92.   Detection of synthetic protein isomers & conformers by electrospray mass
        spectrometry. T. Muir, M. Williams, S.B.H. Kent, Analytical Biochemistry, 224,
        100-109 (1995).
  93.   Synthesis of proteins by native chemical ligation. Philip E. Dawson, Tom W. Muir,
        Ian Clark-Lewis, Stephen B.H. Kent, Science, 266, 776-779 (1994).
  94.   Chemical ligation of cysteine-containing peptides: synthesis of a 22kDa tethered
        dimer of HIV-1 protease. Manuel Baca, Tom W. Muir, Martina Schnölzer,
        Stephen B.H. Kent, J.Am.Chem.Soc, 117, 1881- 87 (1995).

  95.   Total chemical synthesis of a unique transcription factor-related protein: cMyc-
        Max. L.E. Canne, A.R. Ferré-D'Amaré, S.K. Burley, S.B.H. Kent,
        J.Am.Chem.Soc, 117, 2998-3007 (1995).

  96.   A convenient general synthesis of Boc-aminoacyl-thioester resins for use in
        peptide synthesis. L.E. Canne, S. Walker, S.B.H. Kent, Tetrahed. Letters, 36,
        1217-20 (1995)

  97.   Kinetic properties of HIV-1 protease produced by total chemical synthesis with
        cysteine residues replaced by isosteric L-α-amino-n-butyric acid. Doug A.
        Bergman, Dianne Alewood, Paul F. Alewood, John L. Andrews, Ross Brinkworth,
        Darren Englebretsen, Stephen B.H. Kent, Letters in Peptide Science, 2, 99
        (1995).



                                          -Page 12 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 243 of 761 PageID #: 6350
                              Stephen Kent - CV & Bibliography


  98.    Analysis of the structure of chemically synthesized HIV-1 protease complexed
         with a hexapeptide inhibitor. Part I: crystallographic refinement of 2Å data. M.
         Miller, M. Geller, M. Gribskov, S.B.H. Kent, Proteins (Structure, Function,
         Genetics), 27 184-94 (1997).

  99.    Total chemical synthesis and catalytic properties of the enzyme enantiomers D-
         & L-4-oxalocrotonate tautomerase. M. C. Fitzgerald, I. Chernushevich, K.G.
         Standing, S.B.H. Kent, C.P. Whitman, J.Am.Chem.Soc., 117, 11075-80 (1995).

  100.   Mapping protein-protein interactions by affinity-directed mass spectrometry. Y.-M.
         Zhao, T.W. Muir, S.B.H. Kent, E. Tischer, J. M. Scardina, B.T. Chait,
         Proc.Natl.Acad.Sci.U.S., 93, 4020-4024 (1996).

  101.   Template-directed chemical ligation of peptides to oligonucleotides. Richard K.
         Bruick, Philip E. Dawson, Stephen B.H. Kent, Nassim Usman, Gerald F. Joyce,
         Chemistry & Biology, 3 49-56 (1996).

  102.   Probing the oligomeric structure of an enzyme by electrospray ionization time-of-
         flight mass spectrometry. M. C. Fitzgerald, I. Chernushevich, K.G. Standing,
         C.P. Whitman, S.B.H. Kent, Proc.Natl.Acad.Sci.U.S., 93, 6851-6856 (1996).

  103.   Extending the applicability of native chemical ligation. Lynne E. Canne, Steven J.
         Bark, Stephen B.H. Kent, J.Am.Chem.Soc. 118, 5891-96 (1996).

  104.   Ionization states of the catalytic residues in HIV-1 Protease. Ross Smith, Ian M.
         Brereton, Richard Y. Chai, Stephen B. H. Kent. Nature Structural Biology, 3, 946-
         950 (1996).

  105.   Comparative total synthesis of turkey ovomucoid third domain by both stepwise
         solid phase peptide synthesis and native chemical ligation. W. Lu, M.A. Qasim,
         S.B.H. Kent, J.Am.Chem.Soc., 118, 8518-8523 (1996).

  106.   Comparative enzymatic properties of feline immunodeficiency virus and HIV-1
         proteinases prepared by total chemical synthesis. M. Schnölzer, H-R. Rackwitz,
         G. S. Laco, J. Elder, S.B.H. Kent, Virology, 224, 268-275 (1996).

  107.    Modulation of reactivity in native chemical ligation through the use of thiol
         additives. P. E. Dawson, M. Churchill, M. R. Ghadiri, S.B.H. Kent.
         J.Am.Chem.Soc., 119, 4325-29 (1997).

  108.   Probing the chemical basis of binding activity in an SH3 domain by protein
         signature analysis. Tom W. Muir, Philip E. Dawson, Michael C. Fitzgerald,
         Stephen B.H. Kent. Chemistry & Biology, 3, 817-825 (1996).



                                           -Page 13 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 244 of 761 PageID #: 6351
                             Stephen Kent - CV & Bibliography


  109.   Synthesis of a versatile purification handle for use with Boc chemistry solid phase
         peptide synthesis. L.E. Canne, R.L. Winston, S.B.H. Kent, Tetrahedron Lett., 38,
         3361-3364 (1997).

  110.   Rapid, sensitive structure analysis of oligosaccharides. Yingming Zhao, Stephen
         B.H. Kent, Brian T. Chait. Proc.Natl.Acad.Sci.U.S., 94, 1629-33 (1997).

  111.   Methods for the chemical synthesis and readout of self-encoded arrays of
         polypeptide analogues. P.E. Dawson, M.C. Fitzgerald, T. W. Muir, S.B.H. Kent.
         J.Am.Chem.Soc., 119, 7917-27 (1997).

  112.   Probing intermolecular main chain H-bonding in serine proteinase-protein
         inhibitor complexes: chemical synthesis of a backbone-engineered turkey
         ovomucoid third domain. W. Lu, M.A. Qasim, M. Laskowski, Jr., S.B.H. Kent,
         Biochemistry, 36, 673-79 (1997).

  113.   Total chemical synthesis of enzymatically active human type II secretory
         phospholipase A2. T.M. Hackeng, C.M. Mounier, C. Bon, P.E. Dawson, J.H.
         Griffin, S.B.H. Kent, Proc. Natl. Acad. Sci. USA 94, 7845-7850 (1997).

  114.   Direct monitoring of organic reactions on polymeric supports. M.R. Carrasco,
         M.C. Fitzgerald, Y. Oda, S.B.H. Kent, Tetrahedron Lett., 38, 6331-34 (1997).

  115.   Molecular analysis of the feline immunodeficiency virus protease: generation of a
         novel form of the protease by autoproteolysis and construction of cleavage-
         resistant proteases. Laco GS, Fitzgerald MC, Morris GM, Olson AJ, Kent SB,
         Elder JH, J Virol., 71, 5505-11 (1997).

  116.   Probing the structural basis of the catalytic activity of HIV-1 protease through
         total chemical protein synthesis. M. Miller, M. Baca, J.K.M. Rao, S. Kent, J.
         Molec. Structure (THEOCHEM), 423,137-152 (1998).

  117.   A continuous fluorometric assay for the FIV protease. M.C. Fitzgerald, G.S. Laco,
         J.H. Elder, S.B.H. Kent, Anal. Biochem., 254, 226-30 (1997).

  118.   Chemically synthesis of human ‘protein S’ thrombin-sensitive module and first
         epidermal growth factor module. T.M. Hackeng, P.E. Dawson, S.B.H. Kent, J.H.
         Griffin. Biopolymers, 46, 53-63 (1998).

  119.   A novel method for the synthesis of cyclic peptides. Yang Shao, Wuyuan Lu,
         Stephen B.H. Kent, Tetrahedron Lett., 39, 3911-14 (1998).

  120.   Total chemical synthesis of bovine pancreatic trypsin inhibitor by native chemical
         ligation. Wuyuan Lu, Melissa A. Starovasnik, Stephen B.H. Kent, FEBS Lett, 429,
         31-35 (1998).

                                          -Page 14 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 245 of 761 PageID #: 6352
                             Stephen Kent - CV & Bibliography


  121.   Characterization of Agouti-related protein binding to melanocortin receptors. Y-k.
         Yang, D.A. Thompson, C.J. Dickinson, J. Wilken, G.S. Barsh, S.B.H. Kent, I.
         Gantz, Molecular Endocrinology, 13, 148-155 (1999).

  122.   Total chemical synthesis and crystal structure of the potent anti-HIV protein AOP-
         RANTES. Jill Wilken, David Hoover, Darren A. Thompson, Paul N. Barlow, Helen
         McSparron, Laurent Picard, Alex Wlodawer, Jacek Lubkowski, Stephen B.H.
         Kent, Chemistry & Biology, 6, 43-51 (1999).

  123.   Chemical protein synthesis by solid phase ligation of unprotected peptide
         segments. Lynne E. Canne, Paolo Botti, Reyna J. Simon, Yijun Chen, Edward A.
         Dennis, Stephen B.H. Kent, J.Am.Chem.Soc., 121, 8720-27 (1999).

  124. Characterization of the DNA binding properties of the bHLH domain of the
        transcription factor Deadpan to single and tandem sites. Rachel L. Winston,
        David P. Millar, Joel M. Gottesfeld, Stephen B.H. Kent, Biochemistry, 38, 5138-
        46 (1999).

  125.   NMR structure of a minimized human agouti-related protein prepared by total
         chemical synthesis. K.A. Bolin, D.J. Anderson, J.A. Trulson, I. Gantz, D.A.
         Thompson, J. Wilken, S.B.H. Kent, G.L. Milhauser, FEBS Letters, 451, 125-131
         (1999).

  126.   Probing intermolecular backbone H-bonding in serine-proteinase protein-inhibitor
         complexes. Wuyuan Lu, Michael Randal, Anthony Kossiakoff, Stephen B.H.
         Kent, Chemistry & Biology, 6, 419-427 (1999)

  127.   Design, total chemical synthesis, and binding properties of a [(N1-Me-7-
         aza)Trp91]Ras-binding domain of c-Raf-1. Jens R. Sydor, Christian Herrmann,
         Stephen B.H. Kent, Roger S. Goody, Martin Engelhard, Proc. Natl. Acad. Sci.
         USA, 96, 7865-7870 (1999).

  128.   Total chemical synthesis of the integral membrane protein influenza A virus M2
         proton channel: role of its cytoplasmic domain for pore assembly. Gerd G.
         Kochendoerfer, David Salom, James D. Lear, Stephen B. H. Kent, William F.
         DeGrado, Biochemistry, 38, 11905-13 (1999).

  129.   Engineering an unnatural Nα-Anchored Disulfide into BPTI by Total Chemical
         Synthesis: Structural and Functional Consequences, Steven J. Bark, Stephen B.
         H. Kent, FEBS Letters, 460, 67-76 (1999).

  130.   Chemical synthesis and spontaneous folding of a multidomain protein:
         anticoagulant microprotein S. Tilman M. Hackeng, Jose A. Fernandez, Philip E.
         Dawson, Stephen B.H. Kent, John H. Griffin, Proc. Natl. Acad. Sci. USA 97,
         14074-78 (2000).

                                          -Page 15 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 246 of 761 PageID #: 6353
                              Stephen Kent - CV & Bibliography


  131.   Fmoc-based synthesis of peptide-athioesters: application to the total chemical
         synthesis of a glycoprotein by native chemical ligation. Y. Shin, K.A. Winans, B.J.
         Backes, S.B.H. Kent, J.A. Ellman, C.R. Bertozzi, J. Am. Chem. Soc., 121, 11684-
         11689 (1999).

  132.   Deciphering the role of the electrostatic interactions involving Gly70 in Eglin C by
         total chemical protein synthesis. Wei-Yue Lu, Melissa A. Starovasnik, John J.
         Dwyer, Anthony A. Kossiakoff, Stephen B.H. Kent, Wuyuan Lu, Biochemistry, 39,
         3575-84 (2000).

  133.   Sexual dimorphism in diverse metazoans is regulated by a novel class of
         intertwined zinc-finger proteins. L. Zhu, J. Wilken, N. B. Phillips, U. Narendra, G.
         Chan, S.M. Stratton, S.B. Kent, M.A. Weiss, Genes & Development, 14, 1750-
         1764 (2000).

  134.   Protein backbone engineering through total chemical synthesis: new insight into
         the mechanism of HIV-1 protease catalysis. Manuel Baca and Stephen B.H. Kent
         Tetrahedron, 56, 9503-9513 (2000).

  135.   A sensitive fluorescence monitor for the detection of activated Ras: Total
         chemical synthesis of site specifically-labelled Ras-binding domain of c-Raf1
         immobilised on a surface. Christian F.W. Becker, Christie L. Hunter, Ralf P.
         Seidel, Stephen B.H. Kent, Roger S. Goody, and Martin Engelhard, Chemistry &
         Biology, 8, 243-252 (2001).

  136.   Native chemical ligation using removable Na-(1-phenyl-2-mercaptoethyl)
         auxiliaries. Paolo Botti, Michael R. Carrasco & Stephen B. H. Kent, Tetrahedron
         Letters, 42,1831–1833 (2001)

  137.   Chemical synthesis of lymphotactin: a glycosylated chemokine with a C-terminal
         mucin-like domain. Lisa A. Marcaurelle, Laura S. Mizoue, Jill Wilken, Lisa
         Oldham, Stephen B.H. Kent, Tracy M. Handel, Carolyn R. Bertozzi, Chem. Eur.
         J., 7, 1129-1132 (2001)

  138.   Total synthesis of cytochrome b562 by native chemical ligation using a
         removable auxiliary. D.W. Low, M.G. Hill, M.R. Carrasco, P. Botti, S.B. Kent,
         Proc. Nat. Acad. Sci. USA, 98, 6554-9 (2001)

  139.   Total chemical synthesis of a functional protein pair: the proto-oncogene hRas
         and the Ras-binding domain of its effector c-Raf1. Christian F.W. Becker, Christie
         L. Hunter, Ralf Seidel, Stephen B.H. Kent, Roger S. Goody, Martin Engelhard,
         Proc. Nat. Acad. Sci. USA, 100, 5075-80 (2003).




                                           -Page 16 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 247 of 761 PageID #: 6354
                             Stephen Kent - CV & Bibliography


  140.   Design and chemical synthesis of a homogeneous polymer-modified
         erythropoiesis protein. Gerd G. Kochendoerfer, Shiah-Yun Chen, Feng Mao,
         Sonya Cressman, Stacey Traviglia, Haiyan Shao, Christie Hunter, Don Low, Neil
         Cagle, Maia Carnevali, Vincent Gueriguian, Peter Keogh, Heather Porter,
         Stephen M. Stratton, M. Con Wiedeke, Jill Wilken, Jie Tang, Jay J. Levy, Les P.
         Miranda, Milan Crnogorac, Suresh Kalbag, Paolo Botti, Janice Schindler-Horvath,
         Laura Savatski, John W. Adamson, Ada Kung, Stephen B. H. Kent, James A.
         Bradburne, Science, 299, 884-887 (2003).

  141.   Total chemical synthesis of Crambin. D. Bang, N. Chopra, S.B.H. Kent, J. Am.
         Chem. Soc., 126, 1377-83 (2004).

  142.   A one-pot chemical synthesis of Crambin. D. Bang, S.B.H. Kent, Angew. Chem.
         Int. Ed. Eng., 43, 2534-8 (2004).

  143.   Medicinal chemistry applied to a synthetic protein: development of highly potent
         HIV entry inhibitors. O. Hartley, H. Gaertner, J. Wilken, D. Thompson, R. Fish, A.
         Ramos, C. Pastore, A. Melotti, F. Cerini, N. Heveker, L. Picard, M. Alizon, D.
         Mosier, S.B.H. Kent, R. Offord, Proc. Nat. Acad. Sci. USA, 101, 16460-16465
         (2004).

  144.   His6 tag-assisted chemical protein synthesis. D. Bang, S.B.H. Kent, Proc. Nat.
         Acad. Sci. USA, 102, 5014-5019 (2005).

  145.   Synthetic erythropoietic proteins: tuning biological performance by site-specific
         polymer attachment. Shiah-Yun Chen, Sonya Cressman, Feng Mao, Haiyan
         Shao, Donald W. Low, Hal S. Beilan, E. Neil Cagle, Maia Carnevali, Vincent
         Gueriguian, Peter J. Keogh, Heather Porter, Stephen M. Stratton, 8, M. Con
         Wiedeke, Laura Savatski, John W. Adamson, Carlos E. Bozzini, Ada Kung,
         Stephen B.H. Kent, James A. Bradburne, Gerd G. Kochendoerfer, Chemistry &
         Biology, 12, 371-383 (2005).

  146.   Total chemical synthesis and X-ray crystal structure of a protein diastereomer:
         [D-Gln35]Ubiquitin. Duhee Bang, George I. Makhatadze, Valentina Tereshko,
         Anthony A. Kossiakoff, Stephen B. Kent, Angew. Chem. Int. Ed. Eng., 44, 3852-
         3856 (2005).

  147.   Optimizing thiophosphorylation in the presence of competing phosphorylation
         with MALDI-TOF-MS detection. Laurie L. Parker, Alexander B. Schilling, Stephen
         J. Kron, Stephen B.H. Kent, J. Proteome Research, 4, 1863-6 (2005)

  148.   Dissecting the energetics of protein α-helix C-cap termination through chemical
         protein synthesis. Duhee Bang, Alexey V. Gribenko, Valentina Tereshko,
         Anthony A. Kossiakoff, Stephen B. Kent*, George I. Makhatadze*, Nature
         Chemical Biology, 2, 139-43 (2006). Cover



                                          -Page 17 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 248 of 761 PageID #: 6355
                             Stephen Kent - CV & Bibliography


  149.   Direct on-resin synthesis of peptide-αthiophenylesters for use in native chemical
         ligation. Duhee Bang, Brad L. Pentelute, Zachary P. Gates, and Stephen B. Kent,
         Organic Letters, 8, 1049-52 (2006).

  150.   Insights into the mechanism and catalysis of the native chemical ligation reaction.
         Erik C.B. Johnson, Stephen B.H. Kent, J. Am. Chem. Soc., 128, 6640-6 (2006).

  151.   Studies on the insolubility of a transmembrane peptide from Signal Peptide
         Peptidase. Erik C.B. Johnson, Stephen B.H. Kent, J. Am. Chem. Soc., 128,
         7140-1 (2006).

  152.   Synthesis, stability and optimized photolytic cleavage of 4-methoxy-2-nitrobenzyl
         backbone-protected peptides. Erik C.B. Johnson and Stephen B.H. Kent,
         Chemical Communications, 1557-9 (2006).

  153.   Kinetically-controlled ligation for the convergent chemical synthesis of proteins.
         Duhee Bang, Brad Pentelute, Stephen B.H. Kent, Angew Chem Int Ed, 45, 3985-
         3988 (2006). Cover

  154.   Total chemical synthesis, folding, and assay of a small protein on a water-
         compatible solid support. Erik C.B. Johnson, Thomas Durek, Stephen B.H. Kent,
         Angew Chem Int Ed Eng, 45, 3283-7 (2006).

  155.   Control of the yeast cell cycle with a photocleavable α-factor analog. Laurie L.
         Parker, Stephen B. H. Kent, Stephen J. Kron, Angew Chem Int Ed Eng, 45,
         6322-5 (2006).

  156.   Towards the total chemical synthesis of integral membrane proteins: a general
         method for the synthesis of hydrophobic peptide- thioester building blocks. Erik
                                                           α



         C.B. Johnson, Stephen B.H. Kent, Tetrahedron Letters, 48, 1795-99 (2007).

  157.   An exploratory synthesis of peptide-αthioester segments spanning the
         polypeptide sequence of the δ-opioid receptor, a G protein-coupled receptor. Erik
         C.B. Johnson, Stephen B.H. Kent, Biopolymers: Peptide Science, 88, 340-9.
         (2007).

  158.   Convergent chemical synthesis and crystal structure of a 203 amino acid
         ‘covalent dimer’ HIV-1 protease enzyme molecule. Vladimir Yu. Torbeev,
         Stephen B. H. Kent, Angew Chem Int Ed Eng, 46, 1667-70 (2007).

  159.   Selective desulfurization of cysteine in the presence of Cys(Acm) in polypeptides
         obtained by native chemical ligation. Bradley L. Pentelute, Stephen B.H. Kent,
         Organic Letters, 9, 687-90 (2007).

  160.   Total Synthesis by modern chemical ligation methods & high resolution (1.1Å) X-
         ray structure of ribonuclease A. David J. Boerema, Valentina A. Tereshko,
         Stephen B. H. Kent, Biopolymers – Peptide Science, 90, 278-286 (2008).

                                          -Page 18 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 249 of 761 PageID #: 6356
                            Stephen Kent - CV & Bibliography


  161.   Convergent chemical synthesis and high resolution X-ray structure of human
         lysozyme. Thomas Durek, Vladimir Yu. Torbeev, Stephen B. H. Kent, Proc. Natl.
         Acad. Sci. USA, 104, 4846-4851 (2007).

  162.   Synthesis of a C-terminal thioester derivative of the lipopeptide Pam2CSKKKK
         using Fmoc SPPS. Paul W.G.R. Harris, Margaret A. Brimble, Rod Dunbar,
         Stephen B.H. Kent, SYNLETT, 713–16 (2007).

  163.   Total chemical synthesis and biophysical characterization of the minimal isoform
         of the KChIP2 potassium channel regulatory subunit. Sudarshan Rajagopal,
         Stephen B.H. Kent, Protein Sci, 16, 2056-64 (2007).

  164.   Biomimetic total chemical synthesis of an HIV-1 protease. Erik C.B. Johnson,
         Enrico Malito, Yuequan Shen, Dan Rich, Wei-Jen Tang, Stephen B.H. Kent, J Am
         Chem Soc, 129, 11480-90 (2007).

  165.   Insights from atomic-resolution X-ray structures of chemically synthesized HIV-1
         protease in complex with inhibitors. Erik C.B. Johnson, Enrico Malito, Yuequan
         Shen, Brad Pentelute, Dan Rich, Jan Florián, Wei-Jen Tang, Stephen B.H. Kent.
         J Molecular Biol, 373, 573-86 (2007).

  166.   Synthesis of photo-active analogs of a cystine knot trypsin inhibitor protein.
         Thomas Durek, Junliang Zhang, Chuan He, Stephen B.H. Kent, Organic Letters,
         9, 5497-500 (2007).

  167.   Comparative properties of insulin-like growth factor 1 (IGF-1) and [Gly7D-
         Ala]IGF-1 prepared by total chemical synthesis. Youhei Sohma, Brad L.
         Pentelute, Jonathan Whittaker, Qin-xin Hua, Linda J. Whittaker, Michael A.
         Weiss, and Stephen B. H. Kent, Angewandte Chemie Int Ed Engl, 47, 1102-1106
         (2008).

  168.   Mirror image forms of snow flea antifreeze protein prepared by total chemical
         synthesis have identical antifreeze activities. Brad L. Pentelute, Zachary P.
         Gates, Jennifer Dashnau, Jane M. Vanderkooi, Stephen B. H. Kent, J Am Chem
         Soc, 130, 9702-9707 (2008).

  169.   X-ray structure of snow flea antifreeze protein determined by racemic
         crystallization of synthetic protein enantiomers. Brad L. Pentelute, Zachary P.
         Gates, Valentina Tereshko, Jennifer Dashnau, Jane M. Vanderkooi, Anthony A.
         Kossiakoff, Stephen B. H. Kent, J Am Chem Soc, 130, 9695-9701 (2008).

  170.   Crystal structure of chemically synthesized HIV-1 protease and a ketomethylene
         isostere inhibitor based on the p2/NC cleavage site. V. Yu. Torbeev, K. Mandal,
         V. A. Terechko, S. B. H. Kent, Bioorganic & Medicinal Chemistry Letters, 18,
         4554-7 (2008).



                                         -Page 19 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 250 of 761 PageID #: 6357
                             Stephen Kent - CV & Bibliography


  171.   Dynamics of ‘flap’ structures in three HIV-1 protease/inhibitor complexes probed
         by total chemical synthesis and pulse-EPR spectroscopy. Vladimir Yu. Torbeev,
         H. Raghuraman, Kalyaneswar Mandal, Sanjib Senapati, Eduardo Perozo,
         Stephen B. H. Kent, J Am Chem Soc, 131, 884-5 (2009).

  172.   X-ray structure of native scorpion toxin BmBKTx1 by racemic protein
         crystallography using direct methods. Kalyaneswar Mandal, Brad L. Pentelute,
         Valentina Tereshko, Anthony A. Kossiakoff, Stephen B. H. Kent, J Am Chem
         Soc, 131, 1362-3 (2009).

  173.   Racemic crystallography of synthetic protein enantiomers used to determine the
         X-ray structure of plectasin by direct methods. Kalyaneswar Mandal, Brad L.
         Pentelute, Valentina Tereshko, Anthony A. Kossiakoff, Stephen B. H. Kent,
         Protein Science, 18, 1146-1154 (2009). Cover

  174.   Role of a salt bridge in the model protein crambin explored by chemical protein
         synthesis: X-ray structure of a unique protein analogue, [V15A]crambin-alpha-
         carboxamide. Duhee Bang, Valentina Tereshko, Anthony A. Kossiakoff, Stephen
         B.H. Kent, Molecular BioSystems, 5, 750 - 756 (2009).

  175.   Biomimetic synthesis of lispro insulin via a chemically synthesized ‘mini-
         proinsulin’ prepared by oxime-forming ligation. Youhei Sohma, Stephen B. H.
         Kent, J Am Chem Soc, 131, 16313-8 (2009).

  176.   A one-pot approach to neoglycopeptides using orthogonal native chemical
         ligation and click chemistry. Dong Jun Lee, Kalyaneswar Mandal, Paul W. R.
         Harris, Margaret A. Brimble, and Stephen B. H. Kent, Organic Letters, 11, 5270-
         3 (2009).

  177.   Contribution of residue B5 to the folding and function of insulin and IGF-I:
         constraints and fine tuning in the evolution of a protein family. Youhei Sohma,
         Qing-xin Hua, Ming Liu, Nelson B. Phillips, Shi-Quan Hu, Jonathan Whittaker,
         Linda J. Whittaker, Aubree Ng, Charles T. Roberts, Jr., Peter Arvan, Stephen B.
         H. Kent*, & Michael A. Weiss*, J Biol Chem, 285, 5040-55 (2010).

  178.   A semisynthesis platform for investigating structure-function relationships in the
         N-terminal domain of the anthrax lethal factor. Brad L. Pentelute, Adam P.
         Barker, Blythe E. Janowiak, Stephen B. H. Kent, R. John Collier, ACS Chemical
         Biology, 5, 359-64 (2010).

  179.   Design and total synthesis of [GluA4(OβThrB30)]insulin (‘ester insulin’): a
         minimal proinsulin surrogate that can be chemically converted into human insulin.
         Youhei Sohma, Qing-Xin Hua, Jonathan Whittaker, Michael A. Weiss, Stephen B.
         H. Kent, Angewandte Chemie Int Ed Engl, 49, 5489 - 5493 (2010). Cover




                                          -Page 20 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 251 of 761 PageID #: 6358
                              Stephen Kent - CV & Bibliography


  180.   Synthesis and comparative properties of two amide-generating resin linkers for
         use in solid phase peptide synthesis. Fang-Kun Deng, Kalyaneswar Mandal,
         Sam Luisier, Stephen B.H. Kent, J. Peptide Science, 16, 545-550 (2010).

  181.   Determination of the X-ray structure of the snake venom protein Omwaprin by
         total chemical synthesis and racemic protein crystallography. James R. Banigan,
         Kalyaneswar Mandal, Michael R. Sawaya, Vilasak Thammavongsa, Antoni P.
         Hendrickx, Olaf Schneewind, Todd O. Yeates, Stephen B. Kent, Protein Science,
         19, 1840-1849 (2010).

  182.   Total chemical synthesis and X-ray structure of kaliotoxin by racemic protein
         crystallography. Brad L. Pentelute, Kalyaneswar Mandal, Zachary P. Gates,
         Michael R. Saway, Todd O. Yeates, Stephen B. H. Kent, Chem. Commun., 46,
         8174 - 8176 (2010).

  183.   Total chemical synthesis of human proinsulin. Samuel Luisier, Michal Avital-
         Shmilovici, Michael A. Weiss, Stephen B.H. Kent, Chem. Commun., 46, 8177 –
         8179 (2010).

  184.   An investigation into the origin of the dramatically reduced reactivity of peptide-
         prolyl-thioesters in native chemical ligation. Samuel B. Pollock, Stephen B.H.
         Kent, Chem. Commun., 47, 2342 – 2344 (2011).

  185.   Total chemical synthesis of biologically active vascular endothelial growth factor.
         Kalyaneswar Mandal, Stephen B.H. Kent, Angewandte Chem Int Ed, 50, 8029–
         8033, (2011).

  186.   On the role of protein conformational dynamics in the chemical mechanism of
         HIV-1 protease catalysis. Vladimir Yu. Torbeev, H. Raghuraman, Donald
         Hamelberg, Marco Tonelli, William M. Westler, Eduardo Perozo & Stephen B. H.
         Kent, Proc Natl Acad Sci USA, 108, 20982-20987 (2011).

  187.   Single-molecule studies of HIV-1 Protease catalysis enabled by chemical protein
         synthesis. Vladimir Yu. Torbeev, Sua Myong, Taekjip Ha, Stephen B.H. Kent,
         Israel J. Chem., 51, 960-967 (2011). Cover

  188.   Synthesis of tripeptide mimetics based on dihydroquinolinone and
         benzoxazinone scaffolds. Aline D. de Araujo, Caspar Christensen, Jens
         Buchardt, Stephen B. H. Kent, Paul F. Alewood, Chem - Eur Journal, 17, 13983-
         13986 (2011).

  189.   Convergent chemical synthesis of [Lys24,38,83]human erythropoietin. Suhuai Liu,
         Brad L. Pentelute, Stephen B. H. Kent, Angewandte Chem, 51, 993-999 (2012).

  190.   Single wavelength phasing strategy for quasi-racemic protein crystal diffraction
         data. Michael Sawaya, Bradley Pentelute, Stephen Kent, Todd Yeates, Acta
         Crystallographica Section D, 68(Pt 1), 62-8 (2012).

                                           -Page 21 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 252 of 761 PageID #: 6359
                             Stephen Kent - CV & Bibliography


  191.   Design, total chemical synthesis, and X-ray structure of a protein having a novel
         linear-loop polypeptide chain topology. Kalyaneswar Mandal, Brad L. Pentelute,
         Duhee Bang, Zachary P. Gates, Vladimir Yu. Torbeev, Stephen B. H. Kent,
         Angewandte Chem Int Ed, 51, 1481-1486 (2012).

  192.   Ionization state of the catalytic dyad Asp25/25’ in the HIV-1 protease: NMR
         studies of site-specifically 13C labeled HIV-1 protease prepared by total chemical
         synthesis. Vladimir Yu. Torbeev, Stephen B. H. Kent, Organic & Biomolecular
         Chemistry, 10, 5887–5891 (2012).

  193.   Chemical synthesis and X-ray structure of a heterochiral {D-protein antagonist
         plus VEGF-A} protein complex by racemic crystallography. Kalyaneswar
         Mandal, Maruti Uppalapati, Dana Ault-Riché, John Kenney, Joshua Lowitz,
         Sachdev Sidhu, Stephen B.H. Kent, Proc Natl Acad Sci USA, 109, 14779-14784
         (2012).
                                             α
  194.   Rapid formal hydrolysis of peptide- thioesters. Zachary P. Gates, Jules Stephan,
         Dong Jun Lee, Stephen B.H. Kent, Chem. Commun., 49, 786-788 (2013).

  195.   Convergent chemical synthesis of ester insulin: determination of the high
         resolution X-ray structure by racemic protein crystallography. Michal Avital-
         Shmilovici, Kalyaneswar Mandal, Zachary P. Gates, Nelson Phillips, Michael A.
         Weiss, Stephen B.H. Kent, J. Am. Chem. Soc., 135, 3173–3185 (2013).

  196.   Total chemical synthesis of fully functional photoactive yellow protein. Wendy R.
         Gordon, Duhee Bang, Wouter D. Hoff, Stephen B.H. Kent, Bioorganic &
         Medicinal Chemistry, 21, 3436-42 (2013).

  197.   Native chemical ligation at Asx-Cys, Glx-Cys: chemical synthesis and high
         resolution X-ray structure of ShK toxin by racemic crystallography. Bobo Dang,
         Tomoya Kubota, Kalyaneswar Mandal, Francisco Bezanilla, Stephen B.H. Kent,
         J. Am. Chem. Soc., 135, 11911-9 (2013).

  198.   Total chemical synthesis of the enzyme Sortase AΔN59 with full catalytic activity.
         Fang-Kun Deng, Liang Zhang, Ya-Ting Wang, Olaf Schneewind, Stephen B. H.
         Kent, Angewandte Chem Int Ed, 53, 4662-6 (2014).

  199.   Total chemical syntheses and biological activities of glycosylated and non-
         glycosylated forms of the chemokines CCL1 and Ser-CCL1. Ryo Okamoto,
         Kalyaneswar Mandal, Morris Ling, Andrew Luster, Yasuhiro Kajihara, Stephen B.
         H. Kent, Angewandte Chem Int Ed, 53, 5188-93 (2014).

  200.   (Quasi-)racemic X-ray structures of glycosylated and non-glycosylated forms of
         the chemokine Ser-CCL1 prepared by total chemical synthesis. Ryo Okamoto,
         Kalyaneswar Mandal, Michael R. Sawaya, Yasuhiro Kajihara, Todd O. Yeates
         Stephen B. H. Kent, Angewandte Chem Int Ed, 53, 5194-8 (2014).


                                          -Page 22 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 253 of 761 PageID #: 6360
                              Stephen Kent - CV & Bibliography


  201.   Deciphering a molecular mechanism of neonatal diabetes mellitus by the
         chemical synthesis of a protein diastereomer, [D-AlaB8]human proinsulin. Michal
         Avital-Shmilovici, Jonathan Whittaker, Michael A. Weiss, Stephen B. H. Kent, J.
         Biol. Chem., 289, 23683-92 (2014).

  202.   Total chemical synthesis of biologically active fluorescent dye-labeled Ts1 toxin.
         Bobo Dang, Tomoya Kubota, Ana M. Correa, Francisco Bezanilla, Stephen B. H.
         Kent, Angewandte Chem Int Ed, 53, 8970-4 (2014).

  203.   A functional role of Rv1738 in Mycobacterium tuberculosis persistence suggested
         by racemic protein crystallography. Richard D. Bunker, Kalyaneswar Mandal,
         Ghader Bashiri, Jessica J. Chaston, Brad Pentelute, J. Shaun Lott, Stephen B. H.
         Kent*, Edward N. Baker*, Proc Natl Acad Sci USA, 112, 4310-5 (2015).

  204.   Enhanced solvation of peptides attached to a ‘solid-phase’ resin: straightforward
         synthesis of the elastin sequence Pro-Gly-Val-Gly-Val-Pro-Gly-Val-Gly-Val. B.
         Dang, B. Dhayalan, S.B.H. Kent, Organic Letters, 17, 3521-3 (2015).

  205.   Efficient total chemical synthesis of 13C=18O isotopomers of human insulin for
         isotope-edited FTIR. B. Dhayalan, A. Fitzpatrick, K. Mandal, J. Whittaker, M. A.
         Weiss, A. Tokmakoff,* S. B. H. Kent*, ChemBioChem, 17, 415-420 (2016).

  206.   Spontaneous resolution of crystalline insulins from quasi-racemic solutions: Xray
         structure determination of isotope-labeled ester-insulin and human insulin. K.
         Mandal, B. Dhayalan, M. Avital-Shmilovici, A. Tokmakoff, S.B.H. Kent,
         ChemBioChem, 17, 421-425 (2016).

  207.   A potent D-protein antagonist of VEGF-A is non-immunogenic, metabolically
         stable and longer-circulating in vivo. Maruti Uppalapati, Dong Jun Lee,
         Kalyaneswar Mandal, Hongyan Li, Les P. Miranda, Joshua Lowitz, John Kenney,
         Jarrett J. Adams, Dana Ault-Riché, Stephen B. H. Kent, Sachdev S. Sidhu, ACS
         Chemical Biology, 11, 1058-65 (2016).

  208.   β1 Subunit-Induced Structural Rearrangements of the Ca2+- and Voltage-
         Activated (BK) Channel. Juan P Castillo, Jorge E Sánchez-Rodríguez, H Clark
         Hyde, Cristian A Zaelzer, Daniel Aguayo, Romina V Sepúlveda, Louis Y.P. Luk,
         Stephen B.H. Kent, Fernando D Gonzalez-Nilo, Francisco Bezanilla, Ramon
         Latorre, Proc.Nat.Acad.Sci., 113, E3231-9 (2016).

  209.   Elucidation of the covalent and tertiary structures of biologically active Ts3 toxin.
         Bobo Dang, Tomoya Kubota, Kalyaneswar Mandal, Ana M. Correa, Francisco
         Bezanilla, Stephen B. H. Kent, Angewandte Chemie Int. Ed., 55, 8639-42 (2016).




                                           -Page 23 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 254 of 761 PageID #: 6361
                             Stephen Kent - CV & Bibliography


  210.   Chemical synthesis and enzymatic properties of RNase A analogues designed to
         enhance second-step catalytic activity. David J. Boerema, Valentina A. Tereshko,
         JunLiang Zhang, Stephen B. H. Kent, Org. Biomol. Chem, 14, 8804 – 8814
         (2016).

  211.   Perplexing cooperative folding and stability of a low sequence complexity, poly-
         proline 2 protein lacking a hydrophobic core. Zachary Gates, Michael C Baxa,
         Wookyung Yu, Joshua A Riback, Hui Li, Benoit Roux, Stephen Kent, Tobin R
         Sosnick, Proc.Nat.Acad.Sci. 2017;114:2241-2246. doi:
         10.1073/pnas.1609579114

  212.   Obviation of hydrogen fluoride in Boc chemistry solid phase peptide synthesis of
         peptide-αthioesters. Zachary P. Gates, Balamurugan Dhayalan, Stephen B.H.
         Kent, Chem. Comm., 52,13979-13982 (2016).

  213.   Scope & limitations of Fmoc chemistry SPPS-based approaches to the total
         synthesis of Insulin Lispro via ester insulin. Balamurugan Dhayalan, Kalyaneswar
         Mandal, Nischay Rege, Michael A. Weiss, Simon H. Eitel, Thomas Meier, Ralph
         O. Schoenleber, Stephen B.H. Kent, Chem. Eur. J., 23, 1709-1716 (2017).

  214.   Inversion of Thr and Ile side chain stereochemistry in a protein molecule: impact
         on the folding, stability, and structure of the ShK toxin protein molecule. Bobo
         Dang, Tomoya Kubota, Rong Shen, Kalyaneswar Mandal, Francisco Bezanilla,
         Benoit Roux, Stephen B. H. Kent, Angewandte Chemie Int. Ed. 2017;56:3324-
         3328. doi: 10.1002/anie.201612398

  215.   Mapping of voltage sensor positions in resting and inactivated mammalian
         sodium channels by LRET. Tomoya Kubota , Thomas Durek , Bobo Dang , Rocio
         K. Finol-Urdaneta , David J Craik , Stephen B.H. Kent , Robert J French ,
         Francisco Bezanilla, Ana M Correa, Proc Natl Acad Sci U S A. 2017;114:E1857-
         E1865 2017. doi: 10.1073/pnas.1700453114

  216.   Reinvestigation of the biological activity of D-allo-ShK protein. Dang B, Chhabra
         S, Pennington MW, Norton RS, Kent SBH. J Biol Chem. 2017; 292:12599-12605.
         doi: 10.1074/jbc.M117.793943

  217.   Chemical synthesis of an enzyme containing an artificial catalytic apparatus.
         Vladimir Torbeev, Stephen B.H. Kent. Aust J Chem 2019; in press.




                                          -Page 24 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 255 of 761 PageID #: 6362
                            Stephen Kent - CV & Bibliography


  On-Line Web Seminars

  1.    Chemical protein synthesis: total synthesis of proteins for biological research.
        S.B.H. Kent in Austin, D. (ed.), Chemical Biology: The role of Chemistry in our
        fundamental understanding of Biology, The Biomedical & Life Sciences
        Collection, Henry Stewart Talks Ltd, London 2008 (online at
        http://www.hstalks.com/?t=BL0331277-Kent )

  2.    Solid-phase peptide synthesis. S.B.H. Kent in Austin, D. (ed.), Chemical Biology:
        The role of Chemistry in our fundamental understanding of Biology, The
        Biomedical & Life Sciences Collection, Henry Stewart Talks Ltd, London (online
        at http://www.hstalks.com/?t=BL0331751-Kent )


  Perspectives

  1.    Chemical synthesis of peptides and proteins. Kent S.B.H. Ann. Rev. Biochem.
        57, 957-984 (1988).

  2.    Chemical synthesis of proteins. Tom Muir, Stephen B.H. Kent, in Current Opinion
        in Biotechnology, 4, 420-427 (1993).

  3.    Protein splicing: occurrence, mechanisms and related phenomena. Yang Shao,
        Stephen BH Kent, Chemistry & Biology 4 : 187-194 (1997).

  4.    Chemical protein synthesis. Wilken J, Kent SBH: Current Opinion in
        Biotechnology 9, 412-426 (1998).

  5     Chemical protein synthesis. Gerd Kochendoerfer, Stephen Kent, Current Opinion
        in Chemical Biology, 3: 665-671 (1999).

  6.    Synthesis of native proteins by chemical ligation. Dawson, P.E., Kent S.B.H.
        Ann. Rev. Biochem. 69, 925-962 (2000).

  7.    Total chemical synthesis of enzymes. Stephen Kent, J. Peptide Sci., 9, 574-593
        (2003). Cover

  8.    Novel forms of chemical protein diversity in nature and in the laboratory. Stephen
        B.H. Kent, Curr. Opinion Biotech., 15, 607–614 (2004).

  9.    Total chemical synthesis of proteins. Stephen B.H. Kent, Chemical Society
        Reviews, 38, 338-51 (2009).




                                         -Page 25 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 256 of 761 PageID #: 6363
                            Stephen Kent - CV & Bibliography


  10.   Origin of the chemical ligation concept for the total synthesis of enzymes
        (proteins). Stephen Kent, Biopolymers – Peptide Science, 94(4), pp. iv-ix (2010).

  11.   Through the looking glass – a new world of proteins enabled by chemical
        synthesis. Stephen Kent, Youhei Sohma, Suhuai Liu, Duhee Bang, Brad
        Pentelute, Kalyaneswar Mandal, J. Peptide Sci., 18, 428-36 (2012).

  12.   Racemic protein crystallography. Todd O. Yeates, Stephen B.H. Kent, Ann.
        Review Biophysics, 41, 41–61 (2012).

  13.   Bringing the science of proteins into the realm of organic chemistry: total
        chemical synthesis of SEP (synthetic erythropoiesis protein). Stephen B.H. Kent,
        Angew. Chem. Int. Ed., 52, 11988–11996 (2013).

  14.   Chemical protein synthesis: inventing synthetic methods to decipher how proteins
        work. Kent SBH. Bio Org Med Chem., 25, 4926-4937 (2017). doi:
        10.1016/j.bmc.2017.06.020

  15.   Racemic & quasi-racemic protein crystallography enabled by chemical protein
        synthesis. Kent SBH. Current Opinion in Chemical Biology 2018; 46:1–9

  16.   Novel protein science enabled by total chemical synthesis. Kent SBH. Protein
        Science 2019; 28:313–328. [Cover]


  Chapters in Books

  1.    New aspects of solid phase peptide synthesis. Kent S.B.H. in Biomedical
        Polymers, E. P. Goldberg, Akio Nakajima, eds., Acad. Press, 1980, pp. 213-242.

  2.    Fundamental aspects of the Chemical applications of cross linked polymers. Live
        D.H., Kent S.B.H., in Elastomers and Rubber Elasticity, J.E. Mark, ed., American
        Chemical Society Symposia Series, American Chemical Society, Washington,
        D.C., 1982, pp. 501-515.
  3.    Kent, S.B.H., Riemen, M., LeDoux, M., and Merrifield, R.B., in "Methods in
        Protein Sequence Analysis", M. Elzinga, ed., Humana Press, New Jersey, 1982,
        pp.205-213
  4.    Antigenic structures of human hepatitis viruses. Neurath A.R., Kent S.B.H. in
        Immunochemistry of Viruses, M.V.H. Van Regenmortel, A.R. Neurath, eds.,
        Elsevier, Amsterdam, 1985, pp. 325-366.
  5.    Synthetic peptides in immunoprophylaxis and diagnosis of hepatitis B. Neurath
        A.R., Kent S.B.H., Strick N. in Synthetic Peptides in Biology and Medicine, K.
        Alitalo, P. Partanen, A. Vaheri, eds., Elsevier, Amsterdam, 1985, pp. 113-131.


                                        -Page 26 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 257 of 761 PageID #: 6364
                            Stephen Kent - CV & Bibliography


  6.    Modern methods for the chemical synthesis of biologically active peptides. Kent
        S.B.H., Clark-Lewis I. in Synthetic Peptides in Biology and Medicine, K. Alitalo, P.
        Partanen, A. Vaheri, eds., Elsevier, Amsterdam, 1985, pp. 29-57.
  7.    Practical high performance liquid chromatography of proteins and peptides.
        Tempst P., Hood L.E., Kent S.B.H. for: Modern Methods of Plant Analysis:
        HPLC in Plant Sciences, H.F. Linskens, J.F. Jackson, eds., Springer-Verlag,
        Heidelberg 5, 1987, 170-208.
  8.    Vaccination with synthetic hepatitis B virus peptides. Neurath A.R., Kent S.B.H.,
        Strick N. in Applied Virology Research, E. Kurstak, R.G. Marusyk, F.A. Murphy,
        M.H.V. Van Regenmortel, eds., Plenum Press, New York, 1987, pp. 107-128.
  9.    Biological role of Pre-S sequences of the hepatitis B virus envelope protein.
        Neurath A.R., Kent S.B.H., Strick N., Parker K. in Hepadna Viruses, William
        Robinson, ed., Alan R. Liss, Inc., New York, 1987, pp. 189-203.
  10.   Purification of synthetic proteins (total chemical synthesis of human transforming
        growth factor-alpha). Woo D. D.-L., Kent S.B.H. in Protein Purification: Micro to
        Macro, R. Burgess, ed. (UCLA Symposia on Molecular and Cellular Biology, 68),
        Alan R. Liss, New York, 1987, pp. 49-73.
  11.   (Review) The Pre-S region of hepadnavirus envelope proteins. Neurath A.R.,
        Kent S.B.H. in Advances in Virus Research, K. Maramorosh, F.A. Murphy, A.J.
        Shatkin, eds., Academic Press, New York, 1988, 34, 65-142.
  12.   Protein chemistry and the development of diagnostics and therapeutics. Kent
        S.B.H., in Proceedings of the Pharmaceutical Manufacturers Association
        Symposium on Biotechnology and Human Health Care, Washington, D.C., 1988,
        pp. 43-59.
  13.   The chemical synthesis of therapeutic peptides and proteins. Kent S.B.H., Parker
        K.F., in Therapeutic Peptides and Proteins: Assessing the New Technologies,
        D.R. Marshak, D.T. Liu, eds., Cold Spring Harbor Press, New York, 1988, pp. 3-
        16.
  14.   Synthesis, purification and characterization of biologically active peptides. Clark-
        Lewis I., Kent S.B.H. in Receptor Biochemistry and Methodology Vol. 14 (J.C.
        Venter, L.C. Harrison, series eds.) - The use of HPLC in Protein Purification and
        Characterization, A.R. Kerlavage, vol. ed., Alan R. Liss, Inc., New York, 1989, pp
        43-79.
  15.   Chemical synthesis approach to the molecular biology of retroviral proteases:
        Structure-function studies of the HIV-1 and HIV-2 enzymes and their substrates.
        Kent S.B.H., Schneider J., Clawson L., Selk L., Delahunty C., Chen Q. in Viral
        Proteinases as Therapeutic Targets, E. Wimmer, H.G. Krauslich, eds., Cold
        Spring Harbor Press, New York, 1989, pp. 223-230.




                                         -Page 27 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 258 of 761 PageID #: 6365
                            Stephen Kent - CV & Bibliography


  16.   X-ray analysis of the HIV-1 protease and its complexes with inhibitors. M. Miller,
        A.L. Swain, M. Jaskolski, B.K. Sathyanarayana, G.R. Marshall, D.H. Rich, S.B.H.
        Kent, A. Wlodawer, In: Retroviral Proteases: Control of Maturation and
        Morphogenesis, L.H. Pearl, ed., MacMillan Press, 1990, pp.93-106.

  17.   Total chemical synthesis of proteins: evolution of solid phase synthetic methods
        illustrated by total chemical syntheses of the HIV-1 protease. Stephen B.H. Kent,
        D. Alewood, P. Alewood, M. Baca, A. Jones, M. Schnölzer, in "Innovation &
        Perspectives in Innovations and Perspectives in Solid Phase Synthesis 1992", R.
        Epton, ed., Intercept, Andover, U.K., 1992, pp.1-22.

  18.   Synthesis of proteins by chemical ligation of unprotected peptide segments:
        mirror-image enzyme molecules, D- & L-HIV protease analogues. R. deL. Milton,
        Saskia Milton, Martina Schnölzer, Stephen B.H. Kent, in "Techniques in Protein
        Chemistry IV", R. Angeletti, ed., Academic Press, New York, 1993, pp. 257-267.

  19.   Breaking the Shackles of the Genetic Code: Engineering Retroviral Proteases
        through Total Chemical Synthesis. Stephen B.H. Kent, Manuel Baca, John Elder,
        Maria Miller, Raymond Milton, Saskia Milton, Mohan Rao, Martina Schnölzer, in
        "Aspartyl Proteinsases 1993", K. Takahashi, ed., Plenum, New York, 1994, pp. -

  20.   Total chemical synthesis of proteins. Michael C. Fitzgerald, & Stephen B.H.
        Kent, in "Bioorganic Chemistry: Peptides and Proteins", Sidney M. Hecht, ed.,
        Oxford University Press, New York,1998, pp.65-99.

  21.   Protein signature analysis: a practical new approach for studying structure-
        activity relationships in peptides and proteins. T.W. Muir, P.E. Dawson, M.C.
        Fitzgerald, S.B.H. Kent, in “Methods in Enzymology: Solid Phase Peptide
        Synthesis”, Vol. 289, G.B. Fields, ed., Academic Press, 1997, pp.545-564.

  22.   Protein synthesis by chemical ligation of unprotected peptide segments in
        aqueous solution. T.W. Muir, P.E. Dawson, S.B.H. Kent, in “Methods in
        Enzymology: Solid Phase Peptide Synthesis”, Vol. 289, G.B. Fields, ed.,
        Academic Press, 1997, pp.266-298.

  23.   Building proteins through chemistry: total synthesis of protein molecules by
        chemical ligation of unprotected peptide segments. Stephen B.H. Kent, in
        “Biological Molecules in Nanotechnology”, Stephen C. Lee, ed., IBC Library
        Series, 1998, pp.75-92.

  24.   Chemical protein synthesis: inventing new chemistries to reveal how proteins
        work (Merrifield Award address). Stephen B.H. Kent, in “Proceedings of the 21st
        American Peptide Symposium”, M. Lebl, ed., Prompt Scientific Publishing, San
        Diego, CA, 2009, pp.3-8.


                                         -Page 28 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 259 of 761 PageID #: 6366
                              Stephen Kent - CV & Bibliography


  25.     Medicinal chemistry applied to the protein molecule - total protein synthesis by
          native chemical ligation of synthetic peptides. Youhei Sohma, Stephen B.H. Kent,
          in "Modern Peptide Synthesis Technology and its application to Medicinal
          Chemistry", Y. Kiso, ed., 2012.

  26.     Total chemical protein synthesis for the determination of novel X-ray structures
          by racemic protein crystallography. Kalyaneswar Mandal & Stephen B.H. Kent ,
          in Advancing Methods for Biomolecular Crystallography (Proceedings of the
          NATO Conference on Advanced Methods in X-Ray Crystallography), Randy
          Reid, Alexandre G. Urzhumtsev, Vladimir Y. Lunin, eds., Springer, 2013, pp.11-
          22.

  Selected Book Reviews, Commentaries, etc.

  1.    (Letter) Determining the 3D structure of HIV-1 protease. S. Kent, GR Marshall, A
        Wlodawer, Science, 288,1590 (2000).

  2.    [Obituary] Bruce Merrifield (1921–2006). Inventor of solid phase peptide synthesis.
        Nature, 441, 824 (2006).




                                           -Page 29 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 260 of 761 PageID #: 6367
                          Stephen Kent - CV & Bibliography



  US Patents

                                      [45 issued]


  9,285,372      Methods and compositions for identifying D-peptidic compounds that
                 specifically bind target proteins
  8,618,049      Ester insulin
  8,034,900      Water-soluble thioester and selenoester compounds and method
  7,674,881      Convergent synthesis of proteins by kinetically controlled ligation
  7,588,906      Hydrogels for biomolecule analysis and corresponding method to
                 analyze biomolecules
  7,482,425      Compositions for lipid matrix-assisted chemical ligation
  7,408,026      Synthesis of proteins by native chemical ligation
  7,341,874      Method for detecting post-translation modifications of peptides
  7,135,279      D-receptor compositions and methods of their use
  7,118,856      D-enzyme compositions and methods of their use
  7,118,737      Polymer-modified synthetic proteins
  7,094,871      Solid phase native chemical ligation of unprotected or N-terminal
                 cysteine protected peptides in aqueous solution
  7,030,218      Pseudo native chemical ligation

  7,030,217      Solid phase native chemical ligation of unprotected or N-terminal
                 cysteine protected peptides in aqueous solution
  6,977,292      Nucleophile-stable thioester generating compounds, methods of
                 production and use
  6,844,161      Modular protein libraries and methods of preparation
  6,750,061      Sequence determination of peptides using a mass spectrometer
  6,642,357      Process for preparing modified proteins
  6,548,279      D-enzyme compositions and methods of their use
  6,495,314      Process for characterizing proteins.
  6,476,190      Process for preparing modified proteins.
  6,451,543      Lipid matrix-assisted chemical ligation and synthesis of membrane
                 polypeptides
  6,326,468      Solid phase native chemical ligation of unprotected or n-terminal
                 cysteine protected peptides in aqueous solution
  6,307,018      General chemical ligation

                                       -Page 30 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 261 of 761 PageID #: 6368
                          Stephen Kent - CV & Bibliography


  6,271,037      Method and product for the sequence determination of peptides using
                 a mass spectrometer
  6,228,654      Methods for structure analysis of oligosaccharides
  6,184,344      Synthesis of proteins by native chemical ligation
  6,040,133      D-enzyme compositions and methods of their use
  5,977,301      Synthesis of N-substituted oligomers
  5,910,437      D-enzyme compositions and methods of their use
  5,891,993      Template assembled synthetic protein
  5,854,389      Process for preparing modified proteins
  5,831,005      Synthesis of N-substituted oligomers
  5,792,664      Methods for producing and analyzing biopolymer ladders
  5,620,844      Assays for detecting hepatitis B virus envelope antigens or antibodies
                 thereto and diagnostic test kits for use in performing the assays
  5,565,548      Pre-S gene coded peptide hepatitis B immunogens and synthetic lipid
                 vesicle carriers
  5,273,715      Automated system for providing a sequence of chemicals to a
                 reaction process
  5,204,096      Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                 diagnostics, and synthetic lipid vesicle carriers
  5,186,898      Automated polypeptide synthesis apparatus
  5,158,769      Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                 diagnostics, and synthetic lipid vesicle carriers
  4,861,588      Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                 diagnostics, and synthetic lipid vesicle carriers
  4,847,080      Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                 diagnostics, and synthetic lipide vesicle carriers
  4,816,513      Automated polypeptide synthesis process
  4,668,476      Automated polypeptide synthesis apparatus
  4,548,904      Protein sequencing method




                                      -Page 31 -
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 262 of 761 PageID #: 6369



  rebuttal to issues raised in Plaintiffs. Defendants also reserve the right to revise or supplement this

  list consistent with the Pretrial Order or as otherwise permitted by the Court.




                                                    2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 263 of 761 PageID #: 6370




                                TAB B
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 264 of 761 PageID #: 6371
  Stephen Kent - Professional CV                                                -P. 1 -

                        PROFESSIONAL CURRICULUM VITAE


  Name:                 Stephen B. H. KENT, Ph.D.

  Address (Work)
                        Room W406
                        Gordon Center for Integrative Science
                        University of Chicago
                        929 East 57th Street
                        Chicago, Illinois 60637, USA

  Email:                skent@uchicago.edu

  Citizenships:         United States of America
                        New Zealand

  EDUCATION:

  1975                  Ph.D., University of California, Berkeley
                        (Organic Chemistry)

  1970                  M.Sc., Massey University, New Zealand
                        (Chemistry/Biochemistry, hybrid major)

  1968                  B.Sc., Victoria University of Wellington, New Zealand
                        (Chemistry and Biochemistry, double major)

  ACADEMIC HONORS:
  2018         Scoffone Award
               Italian Peptide Society

  2017                  Prelog Medal
                        ETH, Zurich

  2013                  Leach Medal
                        Lorne Conference on Protein Structure & Function

  2011                  Bader National Award (Bioorganic Chemistry)
                        American Chemical Society

  2010                  Akabori Award
                        Japan Peptide Society

  2010                  Josef Rudinger Award
                        European Peptide Society
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 265 of 761 PageID #: 6372
  Stephen Kent - Professional CV                                                 -P. 2 -



  2009                  R. Bruce Merrifield Award
                        American Peptide Society

  2008                  Fellow, Royal Society of Chemistry

  2006                  Honorary Fellow, Royal Society of New Zealand

  2004                  Vincent du Vigneaud Award, American Peptide Society

  2002                  Kaiser Award, The Protein Society

  2000                  Fellow, American Association for the
                        Advancement of Science

  1994                  Hirschmann National Award (Peptide Science)
                        American Chemical Society

  1968                  Senior University Scholar, Victoria University of Wellington,
                        New Zealand [top graduate in Biochemistry]

  ADVISORY BOARDS (selected):
  2018/2019             Chair, American Peptide Society Awards Committee
  2016/2017             Chair, American Peptide Society Awards Committee
  2008 - present        Reflexion Pharmaceuticals
  2008                  Scientific Advisory Board, CBL Patras Inc.
  2007 - 2008           Scientific Advisory Board, AlChemie-Ethos, Inc.
  2005 - 2008           Scientific Advisory Board, Amylin Pharmaceuticals
  2004 - 2005           Board of the Center for Functional Genomics, Victoria University of
                        Wellington, New Zealand
  2003 - 2005           Scientific Advisory Board, Biosciences Division, Argonne National
                        Laboratory
  2001 – 2005           Scientific Advisory Board, Institute for Molecular Bioscience, The
                        University of Queensland, Australia
  2002 - 2005           Advisory Panel for the NIH Program Project Grant on the MscL ion
                        channel, California Institute of Technology
  1991 – 1997           Scientific Advisory Board, New York Blood Center & Kimball
                        Research Institute
  1990 – 1992           Scientific Advisory Board, National Biomolecular Mass
                        Spectrometry Center, The Rockefeller University;
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 266 of 761 PageID #: 6373
  Stephen Kent - Professional CV                                       -P. 3 -

  Technical Consulting (selected):

  Reflexion Pharmaceuticals                2008- present; also see below
  Bachem AG                                2014-2016
  Amylin                                   2005-2007
  Pfizer                                   2005
  Sepracor                                 2005
  Gryphon                                  1994-2004; also see below
  Biomeasure                               2002
  Ciphergen                                1994-1997; also see below
  Amgen                                    1983-1996
  Chiron                                   1991-1993
  Allied Signal Corporate Research         1985-1989
  Applied Biosystems                       1983-1987
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 267 of 761 PageID #: 6374
  Stephen Kent - Professional CV                                                  -P. 4 -

                                           US Patents
                                           [45 issued]


  8,618,049           Ester insulin
  8,034,900           Water-soluble thioester and selenoester compounds and method
  7,674,881           Convergent synthesis of proteins by kinetically controlled ligation
  7,588,906           Hydrogels for biomolecule analysis and corresponding method to
                      analyze biomolecules
  7,482,425           Compositions for lipid matrix-assisted chemical ligation
  7,408,026           Synthesis of proteins by native chemical ligation
  7,341,874           Method for detecting post-translation modifications of peptides
  7,135,279           D-receptor compositions and methods of their use
  7,118,856           D-enzyme compositions and methods of their use
  7,118,737           Polymer-modified synthetic proteins
  7,094,871           Solid phase native chemical ligation of unprotected or N-terminal
                      cysteine protected peptides in aqueous solution7,030,218Pseudo
                      native chemical ligation
  7,030,218           Pseudo native chemical ligation

  7,030,217           Solid phase native chemical ligation of unprotected or N-terminal
                      cysteine protected peptides in aqueous solution
  6,977,292           Nucleophile-stable thioester generating compounds, methods of
                      production and use
  6,844,161           Modular protein libraries and methods of preparation
  6,750,061           Sequence determination of peptides using a mass spectrometer
  6,642,357           Process for preparing modified proteins
  6,548,279           D-enzyme compositions and methods of their use
  6,495,314           Process for characterizing proteins.
  6,476,190           Process for preparing modified proteins.
  6,451,543           Lipid matrix-assisted chemical ligation and synthesis of membrane
                      polypeptides
  6,326,468           Solid phase native chemical ligation of unprotected or n-terminal
                      cysteine protected peptides in aqueous solution
  6,307,018           General chemical ligation
  6,271,037           Method and product for the sequence determination of peptides using
                      a mass spectrometer
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 268 of 761 PageID #: 6375
  Stephen Kent - Professional CV                                                -P. 5 -

  6,228,654           Methods for structure analysis of oligosaccharides
  6,184,344           Synthesis of proteins by native chemical ligation
  6,040,133           D-enzyme compositions and methods of their use
  5,977,301           Synthesis of N-substituted oligomers
  5,910,437           D-enzyme compositions and methods of their use
  5,891,993           Template assembled synthetic protein
  5,854,389           Process for preparing modified proteins
  5,831,005           Synthesis of N-substituted oligomers
  5,792,664           Methods for producing and analyzing biopolymer ladders
  5,620,844           Assays for detecting hepatitis B virus envelope antigens or antibodies
                      thereto and diagnostic test kits for use in performing the assays
  5,565,548           Pre-S gene coded peptide hepatitis B immunogens and synthetic lipid
                      vesicle carriers
  5,273,715           Automated system for providing a sequence of chemicals to a reaction
                      process
  5,204,096           Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                      diagnostics, and synthetic lipid vesicle carriers
  5,186,898           Automated polypeptide synthesis apparatus
  5,158,769           Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                      diagnostics, and synthetic lipid vesicle carriers
  4,861,588           Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                      diagnostics, and synthetic lipid vesicle carriers
  4,847,080           Pre-S gene coded peptide hepatitis B immunogens, vaccines,
                      diagnostics, and synthetic lipide vesicle carriers
  4,816,513           Automated polypeptide synthesis process
  4,668,476           Automated polypeptide synthesis apparatus
  4,548,904           Protein sequencing method
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 269 of 761 PageID #: 6376
  Stephen Kent - Professional CV                                              -P. 6 -

  PROFESSIONAL APPOINTMENTS:

  2001-present          Professor
                        Department of Chemistry;
                        Department of Biochemistry & Molecular Biology
                        The University of Chicago

  Accomplishments:
  *Set up, equipped, staffed, and secured $8 millions grant funding for a 10 person
    academic research laboratory
  *Created world-leading research program in chemical peptide & protein synthesis - from
    scratch, in less than 18 months (including training new students)
  *Trained 9 undergraduate students, 10 Ph.D. students, and 16 post-doctoral fellows
  *Published more than 80 scientific papers to date in leading international journals,
    based on work carried out at the University of Chicago


  2003-2009             Director
                        Institute for Biophysical Dynamics
                        The University of Chicago

  Accomplishments:
  *Co-founder of an interdisciplinary graduate program leading to a Ph.D. in Biophysical
    Sciences
  *$1 million grant from HHMI for the creation of a new interdisciplinary graduate program
    at the interface of the physical and biological sciences
  *$2.5 million grant from NIH/NIBIB for the funding of the new interdisciplinary Graduate
    Program in Biophysical Sciences
  *Initiated ‘Koshland Science@theInterface’ annual scientific conference
  *Initiated annual Frederick Seitz Lectureships in interdisciplinary science
  *Initiated weekly Interdisciplinary Research Forums
  *Appointed 5 Yen Fellows to the Institute
  *Institute installed in new $200 million ‘Gordon Center for Integrative Science’
  *Appointed 2 Assistant Professors, 3 Associate Professors and 4 Full Professors to the
    Institute faculty
  *Worked with 8 Departments spanning both the Physical Sciences Division & the
    Biological Sciences Division to recruit outstanding interdisciplinary faculty
  *Negotiated committed resources for recruitment of 10 new faculty - for a total of 22
    Institute professorial faculty (approx 200 total Institute personnel)


  2008 –                Co-Founder
                        Reflexion Pharmaceuticals, Inc.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 270 of 761 PageID #: 6377
  Stephen Kent - Professional CV                                              -P. 7 -




  2007-2012             Lead Independent Director
                        Board of Directors
                        Enzo Biochem (NYSE: ENZ)


  1994-2002             Director
                        Board of Directors
                        Gryphon Sciences, Inc.
  2000-2001             Chief Technology Officer
                        Gryphon Sciences
                        South San Francisco, California
  Accomplishments:
  *Directed the development of ‘Synthetic Erythropoiesis Protein’ (subsequently licensed
    to Roche Pharmaceuticals for $155 millions in milestone payments plus double digit
    royalties)
  *Filed US Patent Applications – 9 issued to date
  *Recruited key scientists

  1999-2000             President & CEO
                        Gryphon Sciences
                        South San Francisco, California
  Accomplishments:
   *Developed a new Business Plan focused on performance-enhanced protein
     therapeutics.
   *Recapitalized the company.
   *Recruited Friedhelm Blobel, Ph.D., as CEO-designate
   *Recruited James A. Bradburne, Ph.D., as V.P. Strategic Technologies [Bradburne
     was a rising star in Cooley Godward’s litigation department; he joined Gryphon
     Sciences on 1st June 1999].
   *Negotiated and closed cash deal with Bayer AG for application of Gryphon’s chemical
     protein synthesis technology to certain protein therapeutic targets.

  1997-1998             President and Chief Scientist
                        Gryphon Sciences
                        South San Francisco, California
  Accomplishments:
   * Filed US Patent applications – 6 issued to date
   * Directed the total chemical synthesis of >100 proteins, based on gene sequence
     data; this resulted in the discovery of novel biology, and in the determination of
     novel crystal and nmr protein molecular structures.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 271 of 761 PageID #: 6378
  Stephen Kent - Professional CV                                                -P. 8 -

  1998       Gryphon Sciences’ researchers recorded the following ‘firsts’ under my
   leadership in 1998:
   * Established access to membrane proteins by total chemical synthesis;

   * Synthesized a modular protein library based on gene sequence data of a protein
     family;

   * Demonstrated the capabilities of SPCL by the total chemical synthesis of an enzyme
      in 24 hours.

   * Invented and directed the development of ‘Solid Phase Protein Synthesis’ (SPCL),
     for the total synthesis of proteins on water-compatible solid supports.

   * Synthesized numerous members of a family of proteins based on gene sequence
     data;

   * Completed a pilot study for ‘genomic’ Xray crystallographic structural biology (i.e.
     experimental structures for all members of a family of proteins);

  1997
   * Directed the total synthesis of numerous protein molecules from gene sequence
     data

   * Recruited Ph.D. scientists from Harvard, Columbia, Cornell, Edinburgh, U.C.
     Berkeley, U. British Columbia, & the California Institute of Technology.

   * Invented ‘chemical recombination’ protein libraries, for the systematic refinement of
     protein properties.


  1994                  Founder
                        Gryphon Sciences
  Accomplishments:
   *   Wrote business plan
   *   Recruited Board members
   *   Recruited VC and corporate investors
   *   Recruited CEO
   *   Raised a total of more than $20 millions in funding.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 272 of 761 PageID #: 6379
  Stephen Kent - Professional CV                                                  -P. 9 -

  Founder, Ciphergen Biosystems (1994)           (BOD 1994-1997)

  Accomplishments:
   * Wrote business plan
   * Recruited Board members (including John Young, President & CEO, Hewlett-
     Packard Corporation)
   * Recruited VC and corporate investors
   * Recruited CEO
   * Raised a total of more than $20 millions in funding.



  1991-1996             Member,
                        The Scripps Research Institute
                        Professor,
                        Macromolecular & Cellular Structure and Chemistry.

  Accomplishments:
  *1996       ‘Protein signature analysis’ - the first application of combinatorial synthetic
    chemistry to proteins, utilizing self-encoded arrays of protein analogues.

  *1994       Invented ‘native chemical ligation’, the robust, truly practical method for the
    reproducible total chemical synthesis of protein molecules.

  *1992-96     Total chemical synthesis of >60 proteins, up to 22kDa.

  *1993       Invented ‘protein ladder sequencing’ (with Brian Chait, The Rockefeller
    University).

  *1992-93 Total chemical synthesis of a mirror image ‘D- protein’ enzyme molecule;
    crystal structure (with Maria Miller, NCI Frederick) of ligated D-HIV-1 protease.

  *1992-93 Pioneered ‘backbone engineered proteins’, a novel class of protein
    analogues, for the study of interactions not accessible to any previous protein
    engineering approach.

  *1992        Invented the ‘submonomer method’, a novel polymer-supported synthetic
    route to peptoids [poly(N-alkyl)glycines], the first example of non-amino acid unit
    combinatorial organic synthesis for drug lead generation (as consultant for Chiron
    Corporation).

  *1991-92 Invented and pioneered the application of ‘chemical ligation’, a radically new
    approach to the total synthesis of proteins, based on chemoselective reaction of
    unprotected peptides in aqueous solution.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 273 of 761 PageID #: 6380
  Stephen Kent - Professional CV                                                -P. 10 -

  1989-1990 Professor & Associate Dean
                   Graduate School of Science and Technology
                   Bond University, Queensland, Australia

                        Joint Director
                        Burroughs Wellcome-Bond University
                        Joint Research Program (AIDS Drug Development)

  Accomplishments:
  * Negotiated $5 million research program for HIV protease inhibitor development.

  *Set up, from scratch, world-leading protein science and drug development (with Peter
    Andrews) programs

  1983-1989             Senior Research Associate
                        Division of Biology
                        California Institute of Technology
                        Pasadena, California

  Accomplishments:
  *1989        Total chemical synthesis of crystalline HIV-1 protease; first X-ray structures
    (with A. Wlodawer, M. Miller, NCI Frederick) of the HIV-1 protease empty & co-
    crystallized with inhibitors; these data formed the basis for development of the
    ‘protease inhibitor’ AIDS therapeutics by structure based drug design.

  *1983-88 Directed (under Leroy Hood) biological instrumentation development
    program at Caltech; managed team that developed automated fluorescent DNA
    sequencing, the core technology for the original Genome Sequencing Projects.

  *1982-87 Founding consultant, Applied Biosystems, Inc.: brought to ABI its third product
    line; directed the development of chemistry and instrumentation for automated peptide
    synthesis.

  *1982-87 Mapped immunodominant B- and T-cell epitopes of Hepatitis B virus;
    developed synthetic HBV vaccine; elucidated the hepatocyte-binding domain of novel
    HBV envelope proteins [all with A.R. Neurath, New York Blood Center].

  *1985     Negotiated $1.5 million HBV vaccine development license to J&J
    Pharmaceutical Co.

  *1985-87 Pioneered the synthetic protein chemistry approach to the molecular biology
    of the cytokines IL-3 and GM-CSF.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 274 of 761 PageID #: 6381
  Stephen Kent - Professional CV                                              -P. 11 -

  1982                  Director of Protein Chemistry
                        Molecular Genetics, Inc., Minnesota

  Accomplishments:
  *Set up synthetic peptide research program. Developed synthetic peptide vaccines for
    FMDV used in successful animal trials in South America.

  *Developed fundamental insights into the origins of difficult sequences in solid phase
    peptide synthesis. This formed the basis for three generations, in 1984, 1987, and
    1991, of improved methodologies for the stepwise synthesis of peptide chains.


  1977-1981             Assistant Professor
                        Laboratory of R.B. Merrifield (Nobel Prize, 1984)
                        The Rockefeller University, New York

  Accomplishments:
  *Developed a rapid method for the quantitative evaluation of residual unreacted amino
    groups during peptide bond formation in solid phase synthesis.

  *Elucidated fundamental physico-chemical principles underlying polymer-supported
    peptide synthesis.

  1974-1977             Research Associate
                        Laboratory of R.B. Merrifield

  Accomplishments:
  *Elucidated the mechanisms of, and minimized the occurrence of, chronic chemical side
    reactions in stepwise solid phase peptide synthesis.

  *Developed (with Alex Mitchell) highly optimized aminoacyl-resins for solid phase
    peptide synthesis.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 275 of 761 PageID #: 6382




                                TAB C
     Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 276 of 761 PageID #: 6383


                                                  CURRICULUM VITAE

PERSONAL DATA
     Name:                                 Jeffrey L. Barnett
     Home address:                         3425 Vintage valley
                                           Ann Arbor, MI 48105

EDUCATION
    High School:                           Waukegan High School
                                           Waukegan, Illinois, 1969-1973
        College:                           B.S., Washington University
                                           St. Louis, Missouri, 1973-1977
        Graduate:                          M.D., University of Chicago Pritzker School of Medicine,
                                           Chicago, Illinois, 1977-1981

POST GRADUATE TRAINING
     Internship:                           University of Michigan Hospitals
                                           Ann Arbor, Michigan, 1981-1982
        Residency:                         University of Michigan Hospitals
                                           Ann Arbor, Michigan, 1982-1984
        Fellowship:                        University of Michigan Hospitals
                                           Ann Arbor, Michigan, 1984-1987

ACADEMIC APPOINTMENTS
    Instructor:                            University of Michigan
                                           Internal Medicine, Division of Gastroenterology
                                           Ann Arbor, Michigan, 7/87-6/90
        Assistant Professor:               University of Michigan
                                           Internal Medicine, Division of Gastroenterology
                                           Ann Arbor, Michigan, 6/90-9/94
        Associate Professor:               University of Michigan
                                           Internal Medicine, Division of Gastroenterology
                                           Ann Arbor, Michigan, 9/94-5/02
        Clinical Professor                 Private Practice. 2002-present:
                                                 Huron Gastroenterology
                                                 5300 Elliott Dr.
                                                 Ypsilanti, MI 48197
                                                 734-434-6262


SCIENTIFIC ACTIVITIES
        Ad hoc reviewer in past for U of M Clinical Research Center Pilot Feasibility, NEJM, Gastroenterology, Diabetes, Diabetes
Care, Diabetes, Nutrition and Metabolism, Digestive Diseases, American Journal of Medicine, American Journal of Physiology,
American Journal of Gastroenterology, J. of Pharm Care in Pain and Symptom Control, J. American Geriatrics Society, Arthritis and
Rheumatism
    Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 277 of 761 PageID #: 6384
                                                                                                       2
GRANT SUPPORT
Multiple in past at University of Michigan Medical Center—not listed

CERTIFICATION AND LICENSURE
     Diplomate: National Board of Medical Examiners, 1982
     Diplomate: American Board of Internal Medicine, 1984 (License. #4301045556).
     Board Certified - Gastroenterology, 1988
     State of Michigan License, 1981

HONORS AND AWARDS
    Phi Beta Kappa: Washington University, 1977
    Graduation with highest honors: Washington University, 1977
    Recipient Young Investigators Award: American Motility Society, October 1986
    Recipient Clinical Research Award: American College of Gastroenterology, Sept. 1986
    Top Ten Instructor in M1 ICS Course, 1991
    Selected- "Best Doctors in America" listing (1996-1999), listing (2005-2018). Best Doctors, Inc.
    Selected- Top Docs listing Hour Detroit magazine 2007, 2008, 2011, 2015

HURON GASTROENTEROLOGY
    Medical Director-Center for Digestive Care- 5 room Ambulatory Endoscopy Center 2004-present
    Physician Director- St Joseph Mercy Hospital Endoscopy Unit 2007-2016

MEMBERSHIPS IN PROFESSIONAL SOCIETIES
    American College of Physicians, 1986, Fellowship 1995-present
    American Motility Society, 1986
    American Gastroenterological Association, 1987-present
    Detroit Gastrointestinal Society, 1988
      Secretary-Treasurer 1993; Vice President 1994; President 1995
    American Society for Gastrointestinal Endoscopy, 1990-present
    Crohn’s and Colitis Foundation, 1990
    Midwest Gut Club, 1990
    American College of Gastroenterology, 1991, Fellowship 2000-present
    Michigan Society of Gastrointestinal Endoscopy 1992
     Board of Directors 1995 - 1996
     Secretary-Treasurer 1996 - 1998
     Vice President 1998 - 1999
     President 2000 - 2001

TEACHING ACTIVITIES
   Past- University of Michigan Medical Center
       Academic preceptor:
         2nd year medical students 1985-86, 88-89
         2nd year medical students physical examination course 1990
         3rd year medical students 1984-86
         3rd year medical students oral exam 1989-93
         4th year dental students 1985
         Preclinical 1st year medical student preceptor 1991-93
               Clarence Waiyat 1991
               David Cooke 1992
         Special medical wards preceptor 3rd year student 1993
         Preceptor/mentor 3rd year medical student - George Moore 1997
    Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 278 of 761 PageID #: 6385
                                                                                                3
      Rounding activities:
        3rd year medical student teaching during Medicine rounds 1 mo/year 1987-96
        4th year medical student and GI fellow teaching during GI rounds 2-3 mos/year 1987-96

      Clinic activities
         4th year medical student and GI fellow teaching 1/2 day/week GI clinic 1987-98

      Endoscopy activities
        GI endoscopy - GI fellows teaching 1 day/week 1987-2002
        ERCP endoscopy - GI fellows teaching 1 days/week 1987-2002

      Other activities
         Weekly clinical conference preceptor - GI fellows 1988 -2002
         Basic science GI lectures 1987 -1995
         Journal club preceptor - GI fellows 1987 - 2002
         GI clinical/endoscopy orientation lectures - GI fellows 1987 -2002
         GI Clinical/summer lecture series - GI fellows 1987 -2002
         Endoscopy journal club lectures - 1992 -2002
         Grand Rounds, noon conferences – Dept. of Internal Medicine – 1987 -2002

      Medical student lectures: (ICS 501-601)
        1st, 2nd, 3rd year medical students- multiple-1987 -1996

      Advances in Internal Medicine - Annual Course, Lectures
        Chronic constipation 1988
        Approach to the irritable bowel syndrome 1989
        Evaluation and management of fecal incontinence 1991
        Anorectal disease - diagnosis and management 1992
        Approach to the patient with diarrhea 1993
        Anorectal disorders 1996
        Endoscopic management of GI bleeding 1997
        Screening for GI Cancer 1998
        Evaluation of dysphagia 1999

    St Joseph Mercy Hospital
       Miscellaneous-visiting fellows ERCP, local residents, local med students

   Invited Lectures
        Multiple- not listed


COMMITTEES AND ADMINISTRATIVE SERVICES
  University of Michigan Medical Center
     PEN Steering Committee, 1987-
     Advances in Internal Medicine - Course Planning Committee, 1988-.
     Liver Transplantation Committee, 1988-1993.
     Director Weekly Clinical GI Conference, 1987-
     Laser Safety Office, 1989-
     Director Monthly GI Radiology Conference 1989-94.
     Director YAG Laser Program, 1990-2002
     Director Gastroenterology Physiology Laboratory, 1990-94.
     Gastroenterology Education Committee, 1990-1999
     Director Gastroenterology Education Committee, 1996-1999
     Director Gastroenterology Division Fellow's Evaluation Committee, 1991-2002
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 279 of 761 PageID #: 6386
                                                                                                                                    4
         Medical Procedures Unit Publicity and Dedication Committee, 1991.
         Internal Medicine MSP Executive Committee, 1992-1994
         Director, Annual "DDW Wrap-Up" Course, 1994-2002
         Gastroenterology Division QA Director, 1994-2001
         Associate Director Medical Procedures Unit, 1995-2002
         Departmental Education Committee, 1995-1996
         Observation Case Task Force, 1996
         MPU/GI Clinic Call-back Committee, 1996
         Livonia Satellite Project, 1996-1998
         HomeMed Research Committee, 1996-1998
         Hospital Conscious Sedation Committee, 1998
         Director, National "DDW Wrap-up Course", 2000, 2001

BIBLIOGRAPHY

Completed Publications in Scientific Journals

Peer Reviewed

1.    Barnett JL, Wilson JAP: Alcoholic pancreatitis and parotitis: Utility of lipase and urinary amylase clearance determinations.
      South Med J 1986; 79:832-835.

2.    Barnett JL, Elta G: Bacterial peritonitis following endoscopic variceal sclerotherapy. Gastrointest Endosc 1987; 33(4):316.

3.    Barnett JL, Owyang C: Serum glucose concentration as a modulator of interdigestive gastric motility. Gastroenterology 1988;
      94:739-744.

4.    Johnson TL, Barnett JL, Appelman HD, Nostrant TT: Candida hepatitis: Histopathologic diagnosis. Am J Surg Path 1988;
      12(9):716-720.

5.    Barnett JL, Scheiman JM and Elta GH: The cystic duct remnant: an unusual case of a biliary intraluminal filling defect. Am J
      Gastro 1988; 83:1189-1191.

6.    Barnett JL, Behler EM, Appelman HD, Elta GH: Campylobacter pylori is not associated with gastroparesis. Dig Dis Sci 1989;
      34:1677-1680.

7.    Elta GH, Murphy R, Behler EM, Barnett JL, Nostrant TT, Kern S, Appelman H: Campylobacter pylori in patients with dyspeptic
      symptoms and endoscopic evidence of erosion(s). Am J Gastro 1989; 84:643-646.

8.    Dressman JB, Berardi RR, Dermentzogolou LC, Russell TL, Schmaltz SP, Barnett JL, Jarvenpara KM: Upper gastrointestinal
      (GI) pH in healthy men and women. Pharm Res 1990; 7:756-761.

9.    Turgeon DK, Barnett JL: Meckel's diverticulum: a clinical review. Am J Gastro 1990; 85:777-781.

10.   Barnett JL, Eisenman R, Nostrant TT, Elta GH. Witzel pneumatic dilation for achalasia: safety and long-term efficacy.
      Gastrointest Endosc 1990; 36:482-485.

11.   Oberle RL, Chen TS, Lloyd C, Barnett JL, Owyang C, Meyer J, Amidon GL. The influence of the interdigestive migrating
      myoelectric complex on the gastric emptying of liquids. Gastroenterology 1990; 99:1275-1282.

12.   Arrindell EL, Trobe JD, Sieving PA, Barnett JL. Pupillary and electroretinographic abnormalities in a family with neuronal
      intranuclear hyaline inclusion disease. Arch Ophthalmol 1991; 109:373-8.

13.   Eckhauser F, Raper S, Knol J, Mulholland M, Elta G, Barnett J, Nostrant TT, Sonda P, Wang S. Extracorporeal lithotripsy is an
      important adjunct in the nonoperative management of retained or recurrent common duct stones. Archives Surg 1991;
      126:7;829-835.
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 280 of 761 PageID #: 6387
                                                                                                                                   5
14.   Guynn TP, Eckhauser FE, Knol JA, Raper SE, Mulholland MW, Nostrant TT, Elta GH, Barnett JL. Injection sclerotherapy-
      induced esophageal strictures. Risk factors and prognosis. Am Surg 1991; 57:567-571.

15.   Barnett JL, McDonnell WM, Appelman HD, Dobbins WO. Familial visceral neuropathy with neuronal intranuclear inclusions:
      Diagnosis by rectal biopsy. Gastroenterology 1992; 102:684-691.

16.   Barnett JL, Moseley RH, Appelman HD. Familial septal cirrhosis. Gastroenterology 1992; 102:674-678.

17.   Elta GH, Barnett JL, Ellis JH, Ackermann R, Wahl R. Delayed biliary drainage is common in asymptomatic post-
      cholecystectomy volunteers. Gastrointest Endosc 1992; 38:435-439.

18.   Russell TL, Berardi RR, Barnett JL, Dermentazoglu LC, Jarvenpaa KM, Schmaltz SP, Dressmann JB. Upper gastrointestinal pH
      in seventy-nine healthy elderly north american men and women. Pharmaceutical Research 1993; 40:187-196.

19.   Dressman JB, Adair CH, Barnett JL, Berardi RR, Dunn-Kucharski VA, Jarvenpaa KM, Parr DD, Sowle CA, Swidan SZ, Tobey
      SW, Reppas C. High molecular weight hydroxypropylmethylcellulose - a cholesterol-lowering agent. Arch Intern Med 1993;
      153:1345-1353.

20.   Reppas C, Adair CH, Barnett JL, Berardi RR, DuRoss D, Swidan DZ, Thill PF, Tobey SW, Dressman JB. High viscosity
      hydroxypropylmethylcellulose reduces postprandial blood glucose concentrations in NIDDM patients. Diabetes Res Clin Pract
      1993; 22:61-69.

21.   Elta G, Barnett JL. Meperidine need not be proscribed during sphincter of Oddi manometry. Gastrointest Endosc 1994; 40:7-9.

22.   Russell TL, Barnett JL, Berardi RR, O'Sullivan TL, Dressman JB. pH related changes in the absorption of dipyridamole in the
      elderly. Pharmaceutical Research 1994; 11:136-143.

23.   Barnett JL, Knol J. The use of a novel "adoptable" baby cholangioscope: Diagnosis of a biliary papillary adenoma. Gastrointest
      Endosc 1995; 41:70-72.

24.   Lown KS, Kolars JC, Thummel KE, Barnett JL, Kunzel KL, Wrighton SA, Watkins PB. Interpatient heterogeneity in expression
      of CYP3A4 and CYP3A5 in small bowel: lack of prediction by the erythromycin breath test. Drug Metab and Dispos 1994:
      22:947-955.

25.   Brown, KA, Carpenter S, Barnett JL, Williams D. Proximal migration of a biliary stent:                Treatment by combined
      percutaneous/endoscopic approach. Gastrointest Endosc 1995; 41:611-612.

26.   Elta GH, Scheiman JM, Barnett JL, Nostrant TT, Behler EM, Crause I, Appelman HD. Long-term follow-up of Helicobacter
      pylori treatment in non-ulcer dyspepsia patients. Am J Gastro 1995; 90:1089-1093.

27.   Henderson JM, Barnett JL, Behler EM, Crause I, Elta GH, Nostrant TT, Turgeon DK. Single day divided dose oral sodium
      phosphate laxative vs. intestinal lavage as a preparation for colonoscopy: efficacy and patient tolerance. Gastrointest Endosc
      1995; 42:238-243.

28.   Henderson LM, Brewer GJ, Dressman JB, Swidan SZ, DuRoss DJ, Adair CH, Barnett JL, Berardi RR. Effect of intragastric pH
      on the absorption of oral zinc acetate and zinc oxide in young healthy volunteers. J Parenter and Enteral Nutr 1995; 19:393-397.

29.   Swidan SZ, Reppas C, Barnett JL, Greenwood DE, Tallman AM, Tobey SW, Dressman JB. Ability of two comestible
      formulations of hydroxypropylmethylcellulose to lower serum cholesterol concentrations. European J of Pharm Sciences 1996;
      4:239-245.

30.   Fontana RJ, Barnett JL. Jejunostomy tube placement in refractory diabetic gastroparesis: a retrospective review. Am J Gastro
      1996; 91:2174-2178.

31.   Henderson LM, Brewer GJ, Dressman JB, DuRose DJ, Swidan SZ, Adair CH, Barnett JL, Berardi RR. Use of zinc tolerance test
      and 24-hour urinary zinc content to assess oral zinc absorption. J Am Coll Nutr 1996; 15(1):79-83.

32.   Goff JS, Barnett JL, Pelke T, Appelman HD. Collagenous colitis: histopathology and clinical course. Am J Gastro 1997;92:57-
      60.
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 281 of 761 PageID #: 6388
                                                                                                                                 6
33.   Takamatsu N, Welage LS, Idkaidek, NM, Liu DY, Lee PI, Hayashi Y, Rhie JK, Lennernas H, Barnett JL, Shah VP, Lesko L,
      Amidon GL. Human intestinal permeability of piroxicam, propranolol, phenylalanine and PEG 400 determined by jejunal
      perfusion. Pharm Research 1997; 14:1127-1132.

34.   Chey WD, Fisher L, Elta GH, Barnett JL, Nostrant T, Delvalle J, Hasler WL, Scheiman JM. Bismuth subsalicylate instead of
      metronidazole with lansoprazole and clarithromycin for H-pylori infection: a randomized trial. Am J Gastro 1997; 92:1483-6.

35.   Greenson JK, Stein RA, Carpenter SL, Barnett JL. The clinical significance of focal active colitis. Hum Pathol 1997; 28:729-
      33.

36.   Elta GH, Barnett JL, Brown KA. Pure cut electrocautery current for sphincterotomy causes less post-procedure pancreatitis than
      blended current. Gastrointest Endosc 1998; 47:149-153.

37.   Rhie JK, Hayashi Y, Welage LS, Frens J, Wald RJ, Barnett JL, Amidon GE, Putcha L, Amidon GL. Drug marker absorption in
      relation to pellet size, gastric motility and viscous meals in humans. Pharm Res 1998; 2:233-238.

38. Barnett JL. Vascular ectasia of the gastric antrum. Images in Clinical Medicine. NEJM 1998; 339:166.

39. Chey WD, Fisher L, Barnett J, Delvalle J, Elta GH, Hasler WL, Nostrant T, Palaniapan J, Scheiman. Low – versus high dose
     azithromycin triple therapy for Helicobacter pylori infection. Aliment Pharmacol Ther 1998; 12:1253-1267.

40.   Castell DD, Sigmund C, Patterson D, Lambert R, Hasner D, Clyde C, Zeldis, J. CIS-USA- 52 Investigator Group. Cisapride 20
      mg b.i.d. provides symptomatic relief of heartburn and related symptoms of chronic mild to moderate gastroesophageal reflux
      disease. Am J Gastro 1998;93:547-52.

41.   Patterson D, Abell T, Rothstein R, Koch K, Barnett JL. A double-blind multicenter comparison of domperidone and
      metoclopramide in the treatment of diabetic patients with symptoms of gastroparesis. Am J Gastro 1999; 94:1230-1234.

42. Lieberman AP, Trojanowski JQ, Leonard DGB, Chen K, Barnett JL, Leverenz J, Robitaille Y, Malandrini A, Fischbeck KH.
    Ataxin 1 and Ataxin 3 in neuronal intranuclear inclusion disease. Ann Neurol, 1999; 46:271-3.

43.   Kim B, Barnett JL, Kleer CG, Appelman HD. Endoscopic and histologic patchiness in treated ulcerative colitis. Am J Gastro
      1999; 94:3258-62.

44. Wille RT, Barnett JL, Chey WD, Scheiman JM, Elta GH. Routine droperidol pre-mediation improves sedation for ERCP.
    Gastrointest Endosc 2000;52:362-6.

45.   Gorelick AB, Cannon ME, Barnett JL, Chey, WD, Scheiman JM, Elta GH. First cut, then blend: an electrocautery technique
      affecting sphincterotomy outcome. Gastrointest Endosc 2001:33(11);976-980.

46.   Hornbuckle K and Barnett JL.       The diagnosis and work-up of the patient with gastroparesis.         J Clini Gastroenterol
      2000:30(2):117-124.

47. Wille RT, Chaffee BW, Ryan ML, Elta GH, Walter V, Barnett JL. Pharmacoeconomic evaluation of flumazenil for routine
    outpatient esophagogastroduodenoscopy. Gastrointest Endosc 2000:282-287.

48. Rabine JC and Barnett JL. Management of the patient with gastroparesis. J Clin Gastroenterol 2001;32(1):11-18.

49.   Takamatsu N, Kim O, Welage LS, Idkaidek NM, Hayashi Y, Barnett JL, Yamamoto R, Lipka E, Lennernas H, Hussain A, Lesko
      L, Amidon GL. Human jejunal permeability of two polar drugs: cimetidine and ranitidine. Pharmaceutical Research
      2001:18(6):742-744.

50.   Scheiman JM, Carlos R, Barnett JL, Elta GH, Nostrant TT, Chey WD, Francis I, Nandi PS. Can endoscopic ultrasound (EUS) or
      magnetic resonance cholangiopancreatopgraphy replace ERCP in patients with suspected biliary disease? A prospective trial and
      cost analysis. Am J Gastroenterol 2001;96:2900-4.

51.   Gorelick AB, Inadomi JM, Barnett JL. Unsedated small-caliber EGD: less expensive and time consuming than conventional
      EGD. J Clin Gastro 2001:33(3);210-4.
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 282 of 761 PageID #: 6389
                                                                                                                                 7
52.    Takamatsu N, Welage LS, Hayashi Y, Yamamoto R, Barnett JL, Shah VP, Lesko LJ, Chandrasekharan R, Amidon GL.
       Variability in cimetidine absorption and plasma double peaks following oral administration in the fasted state in
       humans:correlation with antral gastric motility. Eur J of Pharm Biopharm 2002:53;37-47.

53.    Sun D, Lennernas H, Welage LS, Barnett JL, Landowski CP, Foster D, Fleisher D, Lee KD, Amidon GL. Comparison of human
       duodenum and Caco-2 gene expression profiles for 12,000 gene sequences tags and correlation with permeability of 26 drugs.
       Pharm Res. 2002 Oct;19(10):1400-16.

54. Van Leeuwen K., Geiger JD, Barnett JL, Coran AG, Teitelbaum, DH. Stooling and manometric findings after primary
    pullthroughs in Hirschprung's disease: perineal versus abdominal approaches. J Pediatr Surg. 2002 Sep;37(9):1321-5.

55.    Choe SY, Neudeck BL, Welage LS, Amidon GE, Barnett JL, Amidon GL. Novel method to assess gastric emptying in humans:
       the pellet gastric emptying test. Eur J of Pharm Sci 2001:14(4);347-53.

56.    Quallich LG, Stern MA, Rich M, Chey WD, Barnett JL, Elta GH. Bile duct crystals do not contribute to sphincter of Oddi
       dysfunction. Gastrointest Endosc 2002;55:163-66.

57.    Barnett JL. Endoscopic management of biliary disease. Curr Opin Gastroenterol. 2002 May;18(3):378-82.

58. Bansal R, Nostrant TT, Scheiman JM, Koshy S, Barnett JL, Elta GH, Chey WD. Intrasphincteric botulinum toxin versus
pneumatic balloon dilation for treatment of primary achalasia. J Clin Gastroenterol. 2003 Mar;36(3):209-14.

59. Landowski CP, Sun D, Foster DR, Menon SS, Barnett JL, Welage LS, Ramachandran C, Amidon GL. Gene expression in the
human intestine and correlation with oral valacyclovir pharmacokinetic parameters. J Pharmacol Exp Ther. 2003 Aug;306(2):778-86.

60. Sherman S, Blaut U, Watkins JL, Barnett JL, Freeman M, Geenen J, Ryan M, Parker H, Johanson J, Fogel EL, Silverman W,
Kulwinder SD, Aliperti G, Yakshe P, Uzer M, Jones W, Goff J, Earle D, Lehman GA. Does prophylactic steroid administration reduce
the risk and severity of post-ERCP pancreatitis: randomized prospective multicenter study. Gastrointest Endosc. 2003 Jul;58(1):23-9.

61. Cheng CL, Sherman S, Watkins JL, Barnett J, Freeman M, Geenen J, et al. Risk factors for post-ERCP pancreatitis: A
    prospective multicenter study. Am J Gastroenterol 2006;101:139-47

62.    Deenadayalu VP, Blaut U, Watkins JL, Barnett J, Freeman M, Geenen J, et al. Does obesity confer an increased risk and/or
      more severe course of post ERCP pancreatitis? J Clin Gastroenterol 2008; 42: 1103-9.

63.     Almalouf P, Shehab TM, Daniel AM, Robinson EA, Barnett JL. Therapeutic hydrogen peroxide enema causing severe acute
      colitis. Int J Colorectal Dis. 2008 Nov;23(11):1139-40.

Non-Peer Reviewed

1.     Nostrant TT, Barnett JL. Peptic ulcer disease - New developments. Comp Ther 1989; 15:45-51.

2.     Barnett JL, Nostrant TT. Management of irritable bowel syndrome. Mod Med 1989; 57:100-113.

3.     Barnett JL. Practical use of the Witzel pneumatic balloon dilator for achalasia. Endoscopy Review 1991; 8:20-24.

4.     Barnett JL. Evaluation and management of fecal incontinence. Michigan Postgraduate Review 1991; 8:84-90.

5.     Barnett JL. Taking care of constipation. Diabetes Forecast 1992; 45:25-27.

6.     Barnett JL. Cholangitis and endoscopic drainage - Hepatology Elsewhere. Hepatology 1992; 16:1302-1303.

7.     Barnett, JL. Will the nausea ever end? Diabetes Forecast 1997; 50:30-36.

8.     Barnett, JL. Gut Reactions II. Diabetes Forecast 1997; 50:26-29.

9.     Barnett JL, Robinson M. Optimizing acid-suppression therapy. Managed Care (supplement) 2001:10;17-21.


Book Chapters
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 283 of 761 PageID #: 6390
                                                                                                                                  8
1.    Barnett JL, Snape WJ: Approach to the patient with constipation. In: Kelley WN (ed). Textbook of Internal Medicine.
      Philadelphia: J.B. Lippincott, 1989; pp 680-683.

2.    Barnett JL, Snape WJ: Motor disorders of the gastrointestinal tract. In: Kelley WN (ed). Textbook of Internal Medicine.
      Philadelphia: J.B. Lippincott, 1989; pp 513-519.

3.    Barnett JL, Raper S. Anorectal disease. In: Yamada T (ed). Textbook of Gastroenterology. Philadelphia: JB Lippincott, 1990;
      pp 1813-1835.

4.    Barnett JL. Approach to the patient with constipation. In: Kelley WN (ed). Textbook of Internal Medicine 2nd edition.
      Philadelphia: J.B. Lippincott, 1992; pp 629-632..

5.    Nostrant TT, Barnett JL. Intestinal bloating and gas. In: Taylor RB (ed). Difficult Diagnosis 2 Philadelphia: W.B. Saunders
      Co, 1992; pp 274-280.

6.    Barnett JL, Raper S. Anorectal disease. In: Yamada T (ed). Atlas of Gastroenterology. Philadelphia: JB Lippincott, 1992; pp
      295-300.

7.    Barnett JL. Colon. In: Yamada T, Kolars JC (eds.). Textbook of Gastroenterology: Self-Assessment Review. Philadelphia: JB
      Lippincott, 1993; pp 69-94.

8.    Barnett JL, Vinik A. Gastrointestinal disturbances in the diabetic patient. In: Lebovitz HE (ed). Therapy for Diabetes Mellitus
      and Related Disorders. Alexandria: American Diabetes Assn, 1991; pp 279-287, new edition 1994.

9.    Barnett JL, Raper S. Anorectal disease. In: Yamada T (ed). Textbook of Gastroenterology 2nd edition. Philadelphia: JB
      Lippincott, 1995; pp 2027-2050.

10.   Barnett JL. Diseases of the anus. In: Boland CR (volume ed). Colon, Rectum and Anus Vol. 2; Gastroenterology and
      Hepatology. Comprehensive Visual Reference. Feldman M (series ed). Philadelphia: Current Medicine, 1996; pp 6.2-6.11.

11.   Barnett JL. Esophageal carcinoma: palliation with intubation and laser. In: Orringer MB, Zuidema GD (eds). Shackelford's
      Surgery of the Alimentary Tract, 4th ed. Philadelphia: WB Saunders Co, 1996; pp 358-368.

12.   Barnett JL. Approach to the patient with constipation and fecal incontinence. In: Kelley WN (ed). Textbook of Internal
      Medicine, 3rd edition. Philadelphia: JB Lippincott, 1996; 632-637.

13.   Barnett JL. Medical management of colorectal Crohn’s disease. In: Yamada, T (ed). Current Opinion in Gastroenterology.
      Large Intestine. 1996, 12(1): pp 26-31.

14.   Barnett JL. Colon. In: Yamada T, Hasler WL. Textbook of Gastroenterology: Self-Assessment Review. 2nd edition.
      Philadelphia: JB Lippincott, 1996; pp 87-128.

15.   Barnett JL, Owyang C. Chronic pancreatitis: medical management. In: Howard JM, et. al. (eds). Surgical Diseases of the
      Pancreas. 3rd edition., Baltimore, Md; Williams and Wilkins, 1998; pp 335-341.

16. Barnett JL. Anorectal Disease. In: Yamada T. (ed.). Textbook of Gastroenterology 3rd Edition. Philadelphia JB Lippincott,
     1999; 2083-2106.

17. Barnett JL. Approach to the patient with constipation, fecal incontinence and gas. In: Kelley WN. (ed.). Textbook of Internal
     Medicine, 4th ed. Philadelphia JB Lippincott, 2000; pp 755-763.

18. Barnett JL. Colon. In Yamada T, Chey WD. Textbook of Gastroenterology: Self Assessment Review, 3rd ed. Philadelphia JB
     Lippincott, 2000; pp 49-72.

19.   Knol JA, Barnett JL, Eckhauser FE. Endoscopy and endoscopic surgery in hepatobiliary and pancreatic disease. In: Turcotte JG
      (ed). Surgery of the Ailmentary Tract, 5th ed., Vol. 3, Philadelphia WB Saunders Co., 2000 (submitted).

20.   Barnett JL. Anorectal disease. In Yamada (ed). Textbook of Gastroenterology, 4th ed, Philadelphia JB Lippincott, 2001
      (submitted).
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 284 of 761 PageID #: 6391
                                                                                                                                 9
21.   Quallich, L, Barnett JL, Radiation proctopathy and anorectal diseases. In: Wu, G (ed). Acute Gastrointestinal Bleeding:
      Diagnosis and Treatment (submitted 2001).

Book Editor/Consultant

1.    Berardi RR, Barnett JL. Digestive disease course book. CMR Institute. Minneapolis, MN 1998. (4th ed., 5th ed).

2. Barnett JL, Teasley-Strausberg K. Nutrition: Wellness and disease. CMR Institute. Minneapolis, MN 1998-2009.

3. Tietze KJ, Barnett JL. Human body, pathology and treatment. CMR Institute. Minneapolis, MN 1999-2008.


Abstracts and Presentations

1.    Barnett JL, Wilson JAP: Alcoholic pancreatitis and hyperamylasemia. American College of Physicians, Regional Meeting,
      Michigan Chapter, October 1984. (ACP poster presentation)

2.    Barnett JL, Owyang C: Serum glucose concentration as a modulator of gastric motility. Gastroenterology 1986; 90:1710. (AMS
      poster presentation)

3.    Barnett JL, Johnson T, Falk GW, Nostrant T, Appelman H: Hepatic candidiasis: Antemortem diagnosis. Gastroenterology 1986;
      90:1710. (AGA poster presentation)

4.    Wilson JAP, Barnett JL: Massive hemorrhage in Crohn's disease: Role for nonsurgical management. Gastroenterology 1986;
      90:1693.

5.    Barnett JL, Behler EM, Appelman HD, Elta GH: Campylobacter pylori is not associated with gastroparesis. Gastroenterology
      1988; 94:A23. (AGA poster presentation)

6.    Montbriand JR, Tietze C, Barnett JL, Owyang C, Nostrant TT: Regulation of postprandial spontaneous lower esophageal
      sphincter relaxations in normal subjects. Gastroenterology 1988; 94:A309. (AGA poster presentation)
7.    Murphy R, Behler EM, Appelman HD, Barnett JL, Elta GH: Four year follow-up of gastroduodenitis and its association with
      campylobacter pylori. Gastroenterology 1988; 94:A317. (AGA poster presentation)

8.    Oberle RL, Chen TS, Lloyd C, Amidon GL, Barnett JL, Owyang C, Meyer J: The influence of the interdigestive migrating
      motor complex on gastric emptying of liquids. Gastroenterology 1988; 94:A328. (AGA poster presentation)

9.    Oberle RL, Chen TS, Lloyd C, Amidon GL, Barnett JL, Owyang C, Meyer J: The effect of the interdigestive migrating
      myoelectric complex (IMMC) on the oral absorption of cimetidine. Amer Assoc Pharm Sci 1988.

10.   Felman R, Barnett JL, Vinik A: Diabetic gastroparesis: Features and complications associated with delayed gastric emptying.
      American College of Physicians, Regional Meeting, Michigan Chapter, Sept. 1988 and Gastroenterology 1990; 98:A350.
      (Poster presentations).

11.   Barnett JL, Flint A, Moseley RH, Nostrant TT, Lucey MR, Fleckenstein JK, Appelman HD: Hepatotoxicity of methotrexate
      therapy in psoriasis. Hepatology, June 1989.

12.   Malinoff HL, Barnett JL, Juni JE, Gross MD, Shapiro B: Measurement of postprandial augmentation of hepatic portal blood
      flow in man. American Federation of Clinical Research,
      November 1989. (Poster presentation).

13.   Eckhauser F, Raper S, Knol J, Mulholland M, Elta G, Barnett JL, Nostrant T, Sonda P, Wang S: Extracorporeal lithotripsy is an
      important adjunct in the nonoperative management of retained or recurrent common duct stones. AGA, Spring 1990.

14.   Eisenman R, Elta G, Nostrant T, Barnett JL:        Witzel pneumatic dilation for achalasia:     safety and long-term efficacy.
      Gastrointestinal Endoscopy 1990; 36:195.

15.   Barnett JL, McDonnell WM, Appelman HD, Dobbins WO:                Familial visceral neuropathy:    diagnosis by rectal biopsy.
      Gastroenterology 1990; 98:A325. (AGA poster presentation).
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 285 of 761 PageID #: 6392
                                                                                                                                  10
16.   Perez AM, Maksym CJ, Barnett JL. Rechallenging the gut in a long-term TPN recipient: A case report. American Society for
      Parenteral and Enteral Nutrition, 1990. (Poster presentation).

17.   Russell TL, Barnett JL, Berardi RR, Dermentzoglou LC, Dressman JB, Schmaltz SP. Incidence of elevated gastric pH in 80
      healthy, older subjects (>65 years). American Assn of Pharm Scientists, 1991. (Poster presentation).

18.   Elta GH, Barnett JL, Ellis J, Ackermann R, Wahl R. Delayed biliary drainage is common in asymptomatic post-
      cholecystectomy normals. Gastroenterology 1991; 100:A314. (AGA oral presentation).

19.   Gracie WA, Morse J, Barnett JL, Ransohoff DF. The natural history of silent gallstones: Extended follow-up at the University
      of Michigan screening program. Gastroenterology 1991; 100:A317. (AGA oral presentation).

20.   Russell T, Berardi R, Dressman J, Barnett JL. Gastric emptying of liquids is delayed in achlorhydric, healthy, older subjects.
      American College of Gastroenterology 1991. (Poster presentation).

21.   Badhwar M, Barnett JL, Elta GH, Nostrant TT. Effects of witzel dilatation on esophageal wave forms in patients with achalasia:
      Correlation with treatment response. American College of Physicians 1991. (Poster presentation).

22.   Elta G, Barnett J, Scheiman J, Nostrant T, Behler E, Loeffler K, Appelman H. The effect of treatment for helicobacter pylori on
      non-ulcer dyspepsia symptoms. Gastroenterology 1992;102:A63. (Poster presentation).

23.   Oberle RL, Chen TS, Lloyd C, Barnett JL, Owyang C, Meyer J, Amidon GL. Cimetidine shortens the interdigestive gastric
      motility cycle in healthy subjects. Gastroenterology 1992;102:A494. (Poster presentation).

24.   Oberle RL, Chen TS, Lloyd C, Barnett JL, Owyang C, Meyer J, Amidon GL. Cimetidine shortens the interdigestive gastric
      motility cycle in healthy subjects. Gastroenterology 1992;102:A494. (Poster presentation).

25.   Judge TA, Soudah HC, Barnett JL. Is bacterial overgrowth associated with diabetic gastroparesis? American College of
      Gastroenterology 1992:87:1262. (Poster presentation).

26. Elta G, Barnett JL. Meperidine need not be proscribed during sphincter of Oddi manometry. Gastrointes Endosc 1993:39:313.
     (Poster presentation).

27.   Lown KS, Kolars JC, Barnett JL, Schmiedlin-Ren P, Turgeon DK, Watkins PB. The erythromycin breath test predicts
      enterocyte phenotype of P450IIIA4 (CYP3A4) in patients. Gastroenterology 1993:104:A945. (Poster presentation).

28.   Patterson D, Abell T, Rothstein RD, Koch K, Barnett J, Long J. A double-blind multicenter comparison of domperidone and
      metoclopramide in the treatment of symptomatic diabetic gastroparesis. The World Congresses of Gastroenterology 1994.

29.   Henderson JM, Barnett JL, Elta GH, Nostrant TT, Turgeon DK. Single day oral sodium phosphate laxative preparation for
      colonoscopy vs. intestinal lavage: efficacy and patient tolerance. Gastrointest Endosc 1994. (Poster presentation)

30.   Rhie JK, Hayaski Y, Welage LS, Barnett JL, Wald RJ, Amidon GE, Lakshmi P, Amidon GL. The relationship between gastric
      motility and plasma level profiles of enteric coated caffeine and acetaminophen pellets in humans. Pharmaceutics Graduate
      Student Research Meeting 1994. (Poster presentation)

31.   Rhie JK, Hayaski Y, Welage LS, Barnett JL, Wald RJ, Amidon GE, Lakshmi P, Amidon GL. The effect of meal viscosity on
      the gastric empyting of 0.71 mm caffeine and 3.6 mm acetaminophen enteric coated pellets in humans. American Association of
      Pharmaceutical Scientists 9th Annual Meeting and Exposition 1994. (Poster presentation)

32.   Peppercorn M, Das K, Elson C, Geraci R, Robinson M, Rubin A, Salzberg B, Wruble L, Dude L, Rountree L, Broutman L and
      Multicenter Study Group (Barnett JL). Zileuton, a 5-lipoxygenase inhibitor, in the treatment of active ulcerative colitis: a
      double-blind, placebo controlled trial. Gastroenterology 1994;A751.

33.   Bansal R, Scheiman JM, Barnett JL, Elta GH, Nostrant TT. Intrasphincteric injection of botulinum toxin for achalasia.
      Gastrointestinal Endoscopy 1995;41:A5.

34.   Bansal R, Scheiman JM, Barnett JL, Nostrant TT. A randomized trial of witzel pneumatic dilation vs. intrasphincteric injection
      of botulinum toxin for achalasia. Gastrointestinal Endoscopy 1995;108:A52. (Oral presentation)
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 286 of 761 PageID #: 6393
                                                                                                                                 11
35.   Goff JS, Barnett JL, Pelke T, Appelman HD. Collagenous colitis: natural history and clinical remission rates. Gastroenterology
      1995;108:A824. (Poster presentation)

36.   Fontana RJ, Barnett JL. Severe refractory diabetic gastroparesis. What is the utility of jejunostomy tube placement? A long-
      term retrospective review of 26 patients. Gastroenterology 1995;108:A599. (Oral presentation)

37.   Stern RA, Carpenter SL, Barnett JL, Greenson JK.        The clinical significance of focal active colitis.   Gastroenterology
      1995;108:A922. (Poster presentation)

38.   Elta GH, Barnett JL, Brown KA. Pure cut electrocautery current for sphincterotomy causes less post-procedure pancreatitis than
      blended current. Gastrointestinal Endoscopy 1995;41:A400. (Poster presentation)

39.   Sherman S, Lehman G, Earle D, Watkins J, Freeman M, Parker H, Ryan M, Barnett J, Johanson J, Geenen J, Silverman W,
      Yakshe P, Slivka A, Flueckiger J, Uzer M, Goff J, Dua K, Aliperti G, Jones W. Does prophylactic steroid administration reduce
      the frequency and severity of post-ERCP pancreatitis? Randomized prospective multicenter study. Gastrointest Endosc
      1996;43:320.
40.   Bansal R, Koshy S, Scheiman JM, Barnett JL, Nostrant TT. Interim analysis of a randomized trial of witzel pneumatic dilation
      vs. intrasphincteric injection of botulinum toxin (botox) for achalasia. Gastroenterology 1996;110:A56 (poster presentation).

41.   Chey WD, Murthy UK, Linscheer WG, Weisenfeld B, Bennett T, Barnett J, Elta GH, Hasler W, Nostrant T, Scheiman JM. A
      comparison between 4 different commercially available serology tests for helicobacter pylori. Gastroenterology 1996;110:A80
      (poster presentation).

42.   Wille RT, Chaffee BW, Walter V, Elta G, Barnett JL. Pharmacoeconomic evaluation of flumazenil for routine outpatient
      esophagogastroduodenoscopy. Gastrointest Endosc 1997; 45(4):AB58.

43.   Wille RT, Barnett JL, Elta G. Long-term outcome after endoscopic sphincterotomy (ES) in patients with sphincter of oddi
      dysfunction (SOD). Gastrointest Endosc, 1997;45(4):AB152.

44.   Wille RT, Barnett JL, Chey WD, Scheiman JM, Elta G. Randomized controlled trial of droperidol as routine premedication for
      endoscopic retrograde cholangiopancreatography. Gastrointest Endosc 1997; 45(4):AB153.

45.   Sherman S, Lehman G, Earle D, Watkins J, Barnett J, Johanson J, Freeman M, Geenen J, Ryan M, Parker H, Lazaridis E,
      Flueckiger J, Silverman W, Dua K, Aliperti G, Yakshe P, Uzer M, Jones W, Goff J. Does obesity increase the incidence and
      severity of post-ERCP pancreatitis? Gastrointest Endosc, 1997;45(4):AB164.

46.   Sherman S, Lehman G, Earle D, Watkins J, Barnett J, Johanson J, Freeman M, Geenen J, Ryan M, Parker H, Lazaridis E, Fogel
      E, Flueckiger J, Silverman W, Dua K, Aliperti G, Yakshe P, Uzer M, Jones W, Goff J. Does prophylactic oral steroid
      administration reduce the frequency and severity of post-ERCP pancreatitis? Gastrointest Endosc 1997; 45(4):AB165.

47. Canto M, Chak A, Sivak MV, Pollack BJ, Elta G, Barnett JL, Kochman M, Long W, Ginsberg G, Bedford R, Khandelwal M,
McGarrity T, Damianos A, Wassef W, Zfass A, Foxx-Orrenstein A, Dabezies M. Acquisition of cognitive and technical competence
in ERCP: a prospective multicenter study. Gastrointest Endosc, 1997;45(4):AB46.

48.   Sherman S, Lehman G, Freeman M, Earle D, Watkins J, Barnett J, Johanson J, Geenen J, Ryan M, Parker H, Lazaridis E,
      Flueckiger J, Silverman W, Dua K, Aliperti G, Yakshe P, Uzer M, Jones W, Goff J. Risk factors for post-ERCP pancreatitis: a
      prospective multicenter study. Am J Gastro, 1997;92:1639.

49.   Canto M, Chak A, Sivak MV, Pollack BJ, Elta G, Barnett JL, Kochman M, Long W, Ginsberg G, Bedford R, Khandelwal M,
      McGarrity T, Damianos A, Wassef W, Zfass A, Foxx-Orrenstein A, Dabezies M. Outcome of training in diagnostic and
      therapeutic ERCP: a prospective multicenter study. Gastrointest Endosc, 1997;45(4):AB46.

50.   Lehman G, Sherman S, Geenen J, Tarnasky P, Goldberg M, Kruse A, Aliperti G, Barnett JL, Elta GH, Howell D, Goff J,
      Gottleib K, Howard T, Madura J, Hawes R. ERCP findings in mucinous/cystic tumors of the pancreas - a multicenter series.
      Gastrointest Endosc, 1997;45(4):AB161.

51.   Lehman G, Sherman S, Barnett JL, Tarnasky P, Howell D, Aliperti G, Goff J, Hamelman L, Fraiberg E, Yakshe P, Elta GH.
      Intraductal tissue sampling in mucinous and cystic tumors of the pancreas. Gastrointest Endosc, 1997;45(4):AB161.
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 287 of 761 PageID #: 6394
                                                                                                                                  12
52.   Sherman S, Lehman G, Earle D, Watkins J, Barnett JL, Johanson J, Freeman M, Geenen J, Ryan M, Parker H, Lazaridis E,
      Flueckiger J, Silverman W, Dua K, Aliperti G, Yakshe P, Uzer M, Jones W, Goff J. Risk factors for post-ERCP pancreatitis: a
      prospective multicenter study. Gastrointest Endosc, 1997;45(4):AB165 (poster presentation).

53.   Chey WD, Fisher L, Elta G, Barnett JL, Nostrant T, Delvalle J, Hasler W, Scheiman. One week, BID therapy for H. pylori: a
      randomized comparison of two strategies. Gastroenterology, 1997;112(4):AB87.

54.   Chey WD, Linscheer W, Barnett JL, Elta G, Fisher L, Nostrant T, Scheiman J, Zawadski A, Fayyad A, Murthy U. A
      comparison of 2 commercially available fingerstick whole blood antibody tests for H. pylori. Gastroenterology, 1998;114:A90-
      91.

55.   Chey WD, Fisher L, Barnett JL, Delvalle J, Elta G, Nostrant T, Palaniappan J, Scheiman J. Triple therapy with low versus high
      dose azithromycin to treat H. pylori infection. Gastroenterology, 1998;114:A91.

56.   Sherman S, Lehman G, Freeman M, Watkins J, Barnett JL, Fogel E, Johanson J, Geenen J, Ryan M, Parker H, Lazaridis E,
      Flueckiger J, Silverman W, Dua K, Aliperti G, Yakshe P, Uzer M, Jones W, Goff J. Risk factors for post-ERCP pancreatitis: a
      prospective multicenter study. Gastroenterology, 1998;114:A497.

57. Kim B, Barnett JL, Kleer CG, Appelman HD. Endoscopic and histologic patchiness in treated ulcerative colitis. Am J Gastro,
     1998;93:A328.

58.   Jednak MA, Barnett JL, Schieman JM, Elta GH. A randomized trial of needle knife fistulotomy versus needle knife precut
      sphincterotomy for biliary access. Gastrointest Endosc, 1999;49:AB216.

59.   Nandi PS, Barnett JL, Nostrant TT. A prospective, blinded comparison of EUS and MRCP with ERCP in patients with
      suspected extrahepatic biliary disease. Gastrointest Endosc, 1999;49:AB95.

60.   Nandi PS, Barnett JL, Scheiman J, Elta, GH. Endoscopic ultrasound (EUS) is the most cost-effective initial method of evaluating
      patients with suspected choledocholithiasis. Gastrointest Endosc, 1999;116:A83.

61.   Stern M, Barnett JL, Elta GH. Do bile duct crystals contribute to post-cholecystectomy syndrome? Gastrointest Endosc,
      1999;49:AB185.

62.   Kalayci C, Schmaltz J, Howell D, Barnett JL, Yakshe P, Howard T, Sherman S. Intraductal tissue sampling in mucin-secreting
      and cystic tumors of the pancreas – a multicenter series. Gastrointest Endosc, 1999;49:AB57.

63.   Kim B, Barnett JL. Prevalence of lymphocytic colitis (LC) and collangeous colitis (CC) in patients with unexplained diarrhea
      and normal endoscopy: a prospective study. Gastroenterology 2000; 118:A1127.

64.   Gorelick AB, Barnett JL, Chey WD, Elta GH. A novel method to reduce post-ERCP pancreatitis in patients with sphincter of
      oddi dysfunction: botulinum toxin injection of the residual pancreatic sphincter. Gastrointest Endosc, 2000;51:AB239.

65.   Gorelick AB, Inadomi JM, Barnett JL. Small caliber esophagogastroduodenoscopy without sedation: less expensive and less
      time consuming than conventional endoscopy. Gastro Endosc, 2000;51:AB135 (oral presentation).

66.   Devereaux BM, Olsson M, Rerknimitr R, Phillips SD, Lehman GA, Barnett JL, Troiano F, Vargo JJ, Goldberg M. A multicenter
      series of mucinous/cystic tumors of the pancreas: ERCP findings. Gastro Endosc, 2000;51:AB187 (poster).

67.   Anderson MA, Barnett JL, Chey WD, Elta GH. SF-12 analysis of patients with suspected SOD dysfunction. Gastrointest Endosc
      2000;51:AB197 (poster).

68.   Sherman S, Lehman GA, Geenen J, Chuttani R, Kozarek RA, Pribble J, Elliott L, Souza S, Evaluation of recombinant human
      platelet-activating factor acetylhydrolase (RPAF-AH) for reducing the incidence and severity of post-ERCP acute pancreatitis
      (AP). Gastrointest Endosc 2000;51:AB67 (poster).

69.   Lo WYF, Barnett JL, Appelman HD. Why aren't reflux-type squamous changes next to Barrett's mucosa more common. US and
      Canadian Academy of Pathology.

70.   Biliary sphincterotomy - comparing standard pure cut/blend cautery to the ERBE endocut technique. Digestive Disease Week
      2001.
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 288 of 761 PageID #: 6395
                                                                                                                                   13
71.   Patient tolerance to unsedated transnasal endoscopy comparing the 6 mm and 5.3 mm endoscopes. Digestive Disease Week
      2001.

72.   Sun D, Lennernas H, Welage LS, Barnett JL, Lardowski CP, Foster D, Fleisher D, Lee K, Amidon GL. In vivo/in vitro intestinal
      drug permeability correlations of intestinal transporter expression (submitted to AAPS).

73.   Gorelick AB, Barnett JL, Chey WD, Anderson MA, Elta GH. A study to botulinum toxin injection into the residual pancreatic
      sphincter after biliary sphincterotomy in patients with sphincter of Oddi dysfunction Gastro Endosc, 2001;53:5 AB94.

74.   Quallich LG, Stern MA, Rich M, Chey WD, Barnett JL, Elta GH. Bile duct crystals do not contribute to post-cholecystectomy
      Gastrointest Endosc, 2001;53:5 AB94.



Audio-Visual Educational Materials

1.    Barnett JL. Diseases of the anus. In: Boland CR (volume ed). Colon, Rectum and Anus Vol. 2; Gastroenterology and
      Hepatology. Comprehensive Visual Reference. Feldman M (series ed). Philadelphia: Current Medicine, 1996; pp 6.2-6.11.

2.    Barnett JL, Horn JR, Katzeff HL, Lazzara R. Current concepts in prokinetic therapy. Panel discussion. Videotape. Medicom of
      Princeton, Inc. Princeton, NJ 1998.

3.    Barnett JL. The dyspeptic patient: a therapeutic approach. Videotape. Medicom of Princeton, Inc. Princeton, NJ 1998.

4.    Barnett JL. Screening for GI cancer. Audio-Digest tape. General Surgery 1998;45:20.

5.    Barnett JL. Miscellaneous clinical issues–DDW Wrap-up. Audio-Digest tape. Gastroenterology 1999; 13:06.

6.    Barnett JL. GERD and its complications. Focus on acid suppression. Videotape. Medicom of Princeton Inc., Princeton, NJ
      1999.

7.    Barnett JL. Diagnosis and treatment of ulcers and screening for colon cancer. Audio-digest tape. Internal Medicine 2000; 47:02.

8.    Barnett JL. GERD: what to do about it? Audio-digest tape. Internal Medicine 2000; 47:08.

9.    Barnett JL. GI diseases in the elderly. Audio-digest tape. Gastroenterology 2000; 14:11.

10.   Barnett JL. Esophageal disease update. Audio-digest tape. Gastroenterology 2001; 15:12.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 289 of 761 PageID #: 6396




                                TAB D
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 290 of 761 PageID #: 6397
                                                                            Pardeep K. Gupta, 2019


                                       Curriculum Vitae

                                       Pardeep K. Gupta

  University of the Sciences in Philadelphia                          Home Address:
  600 South Forty-third Street                                        240 Oxford Road
  Philadelphia PA 19104                                               West Chester, PA 19380
  215-895-1141 (work)                                                 610-344-0994 (home)
  email: p.gupta@usciences.edu                                        484-678-8579 (cell)

  Education
                University of Wisconsin, Madison, WI
                Ph.D. (Major: Pharmaceutics; Minor: Physical Chemistry)               1990
                Thesis Title:       Processing of Liquids and Solids

                                       by the Fasted Canine Stomach
                Research Advisor:      Joseph R. Robinson

                University of the Sciences in Philadelphia, Philadelphia, PA
                M.S. (Medicinal Chemistry)                                            1984
                Thesis Title:        Binding of Digoxin on Activated Charcoal
                Research Advisor: Grafton D. Chase

                Panjab University, Chandigarh, India
                M. Pharm. (Pharmaceutical Chemistry)                                1981
                Thesis Title:       Isolation and Characterization of Non-nitrogeneous

                                       Sterols in Strychnos Nuxvomica
                Research Advisor:      Vijay K. Kapoor

                Panjab University, Chandigarh, India
                B. Pharm. (Major: Pharmacy)                                           1979

  Experience

  Academic (Teaching)
  2014-present Professor of Pharmaceutics and Burroughs Wellcome Endowed Chair, Director
  of Industrial Pharmacy Laboratory, Department of Pharmaceutical Sciences. Philadelphia
  College of Pharmacy, University of the Sciences in Philadelphia. Teaching responsibilities:
  Pharmaceutical Solutions, Drug Diffusion, Controlled Drug Delivery, Pharmaceutical Rate
  Processes, Drug Stability

  1996-2014 Associate Professor of Pharmacy at Philadelphia College of Pharmacy, University
  of the Sciences in Philadelphia. Teaching responsibilities: Pharmaceutical Solutions, Drug
  Diffusion, Controlled Drug Delivery, Pharmaceutical Rate Processes, Drug Stability



                                                 1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 291 of 761 PageID #: 6398
                                                                             Pardeep K. Gupta, 2019


  1990-1996 Assistant Professor of Pharmacy at University of the Sciences in Philadelphia.
  Teaching responsibilities: Pharmaceutical Solutions, Drug Diffusion, Controlled Drug
  Delivery, Pharmaceutical Rate Processes, Drug Stability


  1984-1990 Teaching assistant at the School of Pharmacy, University of Wisconsin-Madison.
  Courses taught-Biopharmaceutics, Drug Delivery Systems, and Industrial Pharmacy

  1982-1984 Teaching assistant at the University of the Sciences in Philadelphia
  Courses taught-Radioisotopes and Radiochemistry, Advanced Analytical Techniques, and
  Chromatography

  1979-1981 Teaching assistant at the Panjab University, India. Courses taught-Pharmaceutical
  Analysis


  Honors:
  1979-1981 Junior Research Fellowship at the Panjab University, India
  1981-1982 Senior Research Fellowship at the Panjab University, India
  1987-1988 Best Teaching Assistant Award at University of Wisconsin-Madison
  2002-2003 Outstanding student advisor of the year at USciences
  2014-2015 Researcher of the year by Philadelphia Business Journal


  Affiliations:

     •   American Association for the Advancement of Science
     •   American Chemical Society
     •   American Association of Pharmaceutical Scientists
     •   Rho Chi Pharmaceutical Honor Society
     •   Sigma Xi Research Society
     •   Controlled Release Society


  Technical Expert:

     1. Recognized by the Philadelphia Business Journal as Educator/Researcher of the year for
        annual innovation awards, 2014.

     2. Served as a technical expert on patent litigation/anti-trust cases on formulations and
        stability for the following law firms.

         •   Husch Blackwell
         •   Jenner and Block
         •   Keker and Van Nest
         •   Stern, Kessler, Goldstein and fox

                                                  2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 292 of 761 PageID #: 6399
                                                                               Pardeep K. Gupta, 2019


         •   Kenyon and Kenyon
         •   Goodmans LLP
         •   Heim, Payne & Chorush, L.L.P.

     3. Interviewed by the Philadelphia Inquirer for an article on effect of body temperature on
        drug release from transdermal systems. Contributed a diagram of a transdermal system to
        the article published in the Inquirer on March 5, 2006.

         Dawn Fallik INQUIRER STAFF WRITER
         PUBLICATION: Philadelphia Inquirer, The (PA)

         SECTION: NATIONAL
         DATE: March 5, 2006

         EDITION: CITY-D

         Caption: LAURENCE KESTERSON / Inquirer Staff Photographer
         A transdermal patch on the back of a patient delivers birth-control medication. In 2004, two
         teenagers died while wearing this kind of birth control.
         DIAGRAM
         How Transdermal Patches Work (SOURCE: Dr. Pardeep Gupta, University of the Sciences in
         Philadelphia; CYNTHIA GREER / Inquirer Staff)
         CHART
         Problem Patches - These five medications are among the top patches reported to the FDA
         linked to serious medical incidents. (Data analysis by Dawn Fallik; CYNTHIA GREER / Inquirer
         Staff Artist)




  Editorial Positions on Books and Journals:

     1. Served as section editor for two sections (Pharmaceutical Chemistry, and Pharmaceutical
        Testing, Analysis and Control), Remington-The Science and Practice of Pharmacy, 21st
        edition (Publication date: January 2005).
     2. Served as member of the scientific advisory board on the Indian Journal of
        Pharmaceutical Education, 1997-2001.


  Consultant Positions:

  Served as consultant to the following companies/organizations:

         •   Center for Professional Advancement, New Jersey, 2000-present
         •   Terumo Heart, Michigan, 2005-2011
         •   Phasebio Inc., North Carolina, 2008-present
         •   Hylo Technologies, 2011-present
         •   Pharmaceutical Manufacturers Association (PMA), Washington, DC, 1992-1993.
         •   B. Braun Inc., Bethelhem, PA, 1990-1994.
         •   Biosyn Inc., Philadelphia, PA, 1992-1994.
         •   BioRexis Pharmaceuticals, PA 1999-2005

                                                   3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 293 of 761 PageID #: 6400
                                                                              Pardeep K. Gupta, 2019




  Book Reviews:
  Reviewed book titled “Drug Stability for Pharmaceutical Scientists” by Thorsteinn Loftsson for
  publications by Elsevier publishing company, 2012.

  Journal Reviewer Position:
  Served as a reviewer for the following journals.

     •   Journal of Pharmaceutical Sciences
     •   International Journal of Pharmaceutics
     •   Reviewed 30 abstracts for the annual AAPS meeting for PDD section.
     •   Journal of Pharmaceutical Polymers
     •   Iranian Polymer Journal
     •   Journal of Biomaterial Applications
     •   Served as co-chair of the PDD section of AAPS for 2008

  External Reviewer:
     • Served as external program reviewer for the Pharmaceutical Product Development
        program at West Chester University, PA, 2005.
     • Served as external assessor for dossier of a candidate for promotion from assistant
        professor to associate professor at University Sains Malaysia, Penang, Malaysia, 2014
     • Served as external examiner for Ph.D. dissertation of 2 students at the National Institute
        of Pharmaceutical Education and Research, and at the Punjab Technical University,
        India, 2013-2014.

  Pharmacy License:
  Active pharmacist license in State of Pennsylvania, USA (license number RP039716L).


  External Courses Taught:

     1. Taught courses for the Center for Professional Advancement on the topic of “Drug
        Stability and Shelf-life”. This course is offered to industry participants 3-4 times a year
        in New Jersey, California, Amsterdam and Dublin. This course has been taught for the
        past 12 years to approximately 2000 participants from industry from 50 different
        countries.

     2. Taught invited courses on drug stability in pharmaceutical companies in Unites States,
        Switzerland, Italy, Romania, Brazil and Netherlands. The companies include Merck,
        Abbott, Guidant, Coty, Ranbaxy, BMS, Schering, Chiesi and J&J.


  Patents:



                                                     4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 294 of 761 PageID #: 6401
                                                                             Pardeep K. Gupta, 2019


  Pardeep K. Gupta, Geetha Goparaju and Xiumin Cui, Trans-membrane Peptide-mediated Gene
  Delivery-full patent application filed in September 2012.

  Pardeep K. Gupta and Snehal Atwe, Fragments of Growth Hormone Binding Protein, Patent
  Number 10383919.

  Pardeep K. Gupta and Vaishnavi Parikh, Polymer Compositions for Storage and Release of
  Polypeptides-provisional patent application filed March 2019.

  Book chapters and other publications:

  Pardeep K. Gupta, Solutions and Phase Equilibria, Chapter 28, Remington-The Science and
  Practice of Pharmacy, 22nd Edition. Editor-Loyd V. Allen, 2011.

  Pardeep K. Gupta, Inorganic Pharmaceutical Chemistry, Chapter 5, Remington-The Science
  and Practice of Pharmacy, 22nd Edition. Editor-Loyd V. Allen, 2011.

  Pardeep K. Gupta, Solutions and Phase Equilibria, Chapter 16, Remington-The Science and
  Practice of Pharmacy, 20th Edition. Editor-Alfonso R. Gennaro, 2000.

  Mandip Singh and Pardeep Gupta, Reorienting pharmacy education for future challenges in
  pharmacy practice, research and industry needs. University institute of pharmaceutical sciences,
  India, 2007.

  Pardeep K. Gupta, Solutions and Phase Equilibria, Chapter 16, Remington-The Science and
  Practice of Pharmacy, 21st Edition. Editor-Randy Hendrickson, 2005.

  Pardeep K. Gupta, Drug Nomenclature United States Adopted Names, Chapter 28, Remington-
  The Science and Practice of Pharmacy, 21st Edition. Editor-Randy Hendrickson, 2005.

  Pardeep K. Gupta, Clyde Ofner and Roger Schnaare, Emulsions as Pharmaceutical Systems,
  FMC Tutorial Book, 1996.

  Pardeep K. Gupta and Joseph R. Robinson, Oral Drug Delivery, in: Treatise on Controlled
  Release Technology, Agis Kydonieus (chief ed.), Marcel Dekker Inc., New York, 1990.

  Pardeep K. Gupta, Sau-Hung S. Leung and Joseph R. Robinson, Bioadhesives/Mucoadhesives
  in Drug Delivery to the Gastrointestinal Tract, in: Bioadhesive Drug Delivery Systems, Lenaerts
  and Gurny (eds) CRC Press, Inc., Florida, 1989.



  Research Publications:

  Vaishnavi Parikh and Pardeep K. Gupta. Structural stability of recombinant human growth
  hormone (r-hGH) as a function of polymer surface properties, Pharm. Res, 2018.

                                                  5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 295 of 761 PageID #: 6402
                                                                              Pardeep K. Gupta, 2019


  Geetha N. Goparaju and Pardeep K. Gupta. Design of amphiphilic oligopeptides as models for
  fine tuning peptide assembly with plasmid DNA, Drug Discoveries and Therapeutics, 2014;
  8(4): 165-172.

  Geetha N. Goparaju, Michael F. Bruist, C. Satishchandran and Pardeep K. Gupta. Influence of
  N-terminal hydrophobicity of cationic peptides on thermodynamics of their interaction with
  plasmid DNA, Chemical Biology and Drug Design, 2009; 73: 502–510.

  Geetha N. Goparaju, C. Satishchandran, Pardeep K. Gupta. The effect of the structure of small
  cationic peptides on the characteristics of peptide-DNA complexes, International Journal of
  Pharmaceutics 369 (2009) 162–169.

  Anchalee An Aii and Pardeep K. Gupta, Effect of arginine and hydroxypropyl cellulose as
  stabilizers on the physical stability of high drug loading nanosuspensions of a poorly soluble
  compound, Int. J. Pharm., 351: 282-288 (2008).

  Pardeep K. Gupta and Joseph R. Robinson, Effect of Volume and Viscosity of Coadministered
  Fluid on Gastrointestinal Distribution of Small Particles, Int. J. Pharm., 125: 185-193 (1995).

  Budhi A. Simon, Howard Ando and Pardeep K. Gupta, Circulation Time and Body
  Distribution of 14-C Labeled Amino Modified Polystyrene Nanoparticles in Mice, J. Pharm.
  Sci., 84(10): 1249-1253 (1995).

  David B. Lebo and Pardeep K. Gupta, Modulation of Membrane Cholesterol Content in
  Cultured LLC-PK1 Cells, Int. J. Pharm., 125: 1-5 (1995).

  Budhi A. Simon, Howard Ando and Pardeep K. Gupta, Circulation Time and Body
  Distribution of Protein-A Coated Amino Modified Polystyrene Nanoparticles in Mice, Int. J.
  Pharm., 121: 233-237 (1995).

  Pardeep K. Gupta and John G. Nikelly, Multidimensional Chromatography Using a Single
  Detector in Capillary GC, Anal. Chem., 63: 1264-1270 (1991).

  Pardeep K. Gupta, Processing of Liquids and Solids by The Fasted Canine Stomach, Ph.D.
  Thesis, University of Wisconsin, 1990.

  Pardeep K. Gupta and Joseph R. Robinson, Gastric Emptying of Liquids in the Fasted Dog, Int.
  J. Pharm. 43: 45-52 (1988).

  Pardeep K. Gupta and John G. Nikelly, Determination of UV-transparent Compounds by
  Liquid Chromatography using the UV Detector, J. High Res. Chrom. & Chrom. Comm. 1986 pp
  572-576.

  Pardeep K. Gupta and John G. Nikelly, A Pneumatic Pulse Dampener for Liquid
  Chromatography, J. High Res. Chrom. & Chrom. Comm. 1985 pp 177-180.



                                                  6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 296 of 761 PageID #: 6403
                                                                          Pardeep K. Gupta, 2019



  Research Abstracts:

  Alice Park and Pardeep K. Gupta, Effect of Surface Modification of Biodegradable
  Poly(Lactic-Co-Glycolic Acid) Nanoparticles on Surface-Protein Interaction, Annual AAPS
  Meeting, San Diego, 2014.

  Manik A. Parikh and Pardeep K. Gupta, Interaction of r-hGH with Functionalized PLGA
  Microspheres, AAPS Northeast Regional Discussion Group (NERDG) Annual Meeting, 2014.

  Snehal Atwe and Pardeep K. Gupta. Interaction of recombinant Human Growth Hormone with
  Albumin-coated Nanoparticles. The 40th Annual Meeting & Exposition of the Controlled
  Release Society, 2013, Honolulu, Hawaii.

  S.Atwe and P. Gupta. Development of Albumin-coated Nanoparticle Carrier systems for Human
  Growth Hormone. The 39th Annual Meeting & Exposition of the Controlled Release Society,
  2012, Quebec City, Canada.

  Tammy Yoxtheimer, Pardeep Gupta, and Gagan Kaushal. Development and validation of
  various methods for the determination of enantiomeric purity of D-Cycloserine. American
  Association of Pharmaceutical Scientists meeting 2012, Chicago, IL.

  Snehal Atwe and Pardeep K. Gupta. Characterization of covalently immobilized albumin on
  the surfaces of polymeric nanoparticles. American Association of Pharmaceutical Scientists
  meeting 2011, Washington DC.

  Snehal Atwe and Pardeep K. Gupta. Chemical conjugation strategies for protein
  immobilization on model nanoparticles. American Association of Pharmaceutical Scientists
  meeting 2010, New Orleans, LA.

  Edgar Torres and Pardeep K. Gupta. Study of Ion Trap Mobility Spectrometry (ITMS) for PAT
  Applications (Phase 3.) American Association of Pharmaceutical Scientists meeting 2009, Los
  Angeles, CA.

  Jian Yin and Pardeep K Gupta. Preparation of Bovine Serum Albumin Covalent-Bound Amino
  Polystyrene Nanoparticles as a Human Growth Hormone Carrier. American Association of
  Pharmaceutical Scientists meeting 2010, San Francisco, CA.

  Gagan Kaushal and Pardeep Gupta. Adsorption of Recombinant Human Growth Hormone onto
  PLGA Particles: Effect of Competing Proteins and Surfactants. CRS Annual Meeting 2009,
  Denmark.

  Xiumin Cui, and Pardeep K. Gupta. Delivery of the Complexes of Amphiphilic Peptide and
  Plasmid DNA Associated with Glycoprotein Asialofetuin to Hepatocytes. American Association
  of Pharmaceutical Scientists Annual Biotechnology Meeting, 2009, Seattle, WA.
                                                7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 297 of 761 PageID #: 6404
                                                                            Pardeep K. Gupta, 2019


  Preeti G. Desai, Pardeep K. Gupta. Calorimetric Studies of the Interaction of Recombinant
  Human Growth Hormone (rhGH) with a Hydrophobic Surface. American Association of
  Pharmaceutical Scientists Annual Biotechnology Meeting, 2009, Seattle, WA.

  Association of Pharmaceutical Scientists meeting 2009, Los Angeles, CA.

  Gagan Kaushal and Pardeep K. Gupta. Study of the Effect of Competing Proteins on
  Adsorption of (r-hGH) on Zwitterionic Polystyrene Nanoparticles. American Association of
  Pharmaceutical Scientists meeting 2009, Los Angeles, CA.

  Xiumin Cui and Pardeep K. Gupta. Characterization of the Complexes of Amphiphilic Peptides
  and Plasmid DNA. American Association of Pharmaceutical Scientists meeting 2008, Toronto,
  Canada.

  Geetha Goparaju, Satish Chandran and Pardeep K. Gupta. Study of Electrokinetic and Particle
  Size Changes in DNA-Peptide Complexes. American Association of Pharmaceutical Scientists
  meeting 2008, Toronto, Canada.

  Ken Yin, Gagan Kaushal, and Pardeep Gupta. Study of the Interaction of Human Growth
  Hormone (hGH) with Various Proteins in Solution. American Association of Pharmaceutical
  Scientists meeting 2008 GA.

  Anchalee Ain-ai and Pardeep K. Gupta. Effect of Arginine Hydrochloride as a Stabilizer on the
  Physical Stability of Naproxen Nanosuspensions. American Association of Pharmaceutical
  Scientists meeting 2008, Toronto, Canada.

  Edgar Torres and Pardeep K. Gupta. Study of Ion Trap Mobility Spectrometry (ITMS) for PAT
  Applications (Phase 2) American Association of Pharmaceutical Scientists meeting 2008,
  Toronto, Canada.

  Preeti G. Desai, Pardeep K. Gupta. Fluorimetric Investigation of the Interaction of
  Recombinant Human Growth Hormone (rhGH) Adsorbed on to Polystyrene Nano-particles.
  American Association of Pharmaceutical Scientists meeting 2008, Toronto, Canada.

  Edgar Torres and Pardeep Gupta. Study of Ion Trap Mobility Spectrometry (ITMS) as a PAT
  Application. American Association of Pharmaceutical Scientists meeting 2008, Toronto, Canada.

  Geetha Goparaju, Satish Chandran and Pardeep K. Gupta. Thermodynamic characterization of
  pDNA with TAT-PTD and modified TAT-PTD. American Association of Pharmaceutical
  Scientists meeting 2008, Toronto, Canada.

  Ching-fang Hsiung and Pardeep K. Gupta. Glucose Uptake Study of TATPTD-Insulin
  Conjugates. American Association of Pharmaceutical Scientists meeting 2008, Toronto, Canada.



                                                8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 298 of 761 PageID #: 6405
                                                                          Pardeep K. Gupta, 2019


  Geetha Goparaju, Satish Chandran and Pardeep K. Gupta. Small Amphiphilic Peptides as
  Non-viral Gene Delivery Vectors. American Association of Pharmaceutical Scientists meeting
  2008, Toronto, Canada.

  Geetha Goparaju, Satish Chandran, Xiumin Cui and Pardeep K. Gupta. Amphiphilic Peptide
  Mediated Gene Transfer to Hepatocytes. American Association of Pharmaceutical Scientists
  meeting 2007, San Diego, CA.

  Edgar Torres and Pardeep K. Gupta. Study of Ion Trap Mobility Spectrometry (ITMS) as a
  PAT Application. American Association of Pharmaceutical Scientists meeting 2007, San Diego,
  CA.

  Preeti G. Desai, Pardeep K. Gupta. Fluorescence Studies of the Interaction of Recombinant
  Human Growth Hormone (r-hGH) to Polystyrene Nano-particles. American Association of
  Pharmaceutical Scientists meeting 2007, San Diego, CA.

  Ching-fang Hsiung, Pardeep K. Gupta. Synthesis and characterization of glutaraldehyde linked
  Insulin-TATPTD conjugate. American Association of Pharmaceutical Scientists meeting 2007,
  San Diego, CA.

  Ching-fang Hsiung and Pardeep K. Gupta. Synthesis and Characterization of Glutaraldehyde
  Linked Insulin-TATPTD Conjugate. American Association of Pharmaceutical Scientists meeting
  2007, San Diego, CA.

  Preeti G. Desai and Pardeep K. Gupta. Study of Particle Size and Electrokinetic Changes in
  Binding of Recombinant Human Growth Hormone (r-hGH) to Negatively and Positively
  Charged Polystyrene Nano-particles. American Association of Pharmaceutical Scientists Annual
  Biotechnology Meeting, 2006, Boston, MA.

  Ching-fang Hsiung, Pardeep K. Gupta. Bioactivity Study of Tat-Insulin Conjugates Using
  HPAC Cell Line. Presented at the 2005 American Association of Pharmaceutical Scientists
  meeting in Nashville, TN.

  Anchalee Ain-ai and Pardeep K Gupta. Electrokinetic Properties of High Drug Loading
  Naproxen Nano-suspensions Under Different pH Conditions: Effect of Arginine (Arg) and
  Hydroxy propyl Cellulose (HPC). Presented at the 2005 American Association of
  Pharmaceutical Scientists meeting in Nashville, TN.

  Preeti G. Desai, Rajeshwar Motheram, and Pardeep K. Gupta. Thermodynamic
  Characterization of Interaction of Recombinant Human Growth Hormone (r-hGH) with
  Negatively Charged Polystyrene Particles. Presented at the 2005 American Association of
  Pharmaceutical Scientists meeting in Nashville, TN.



                                                9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 299 of 761 PageID #: 6406
                                                                             Pardeep K. Gupta, 2019


  Anchalee Ain-ai and Pardeep K. Gupta. The Use of Arginine as a Stabilizer for Nano-
  Suspensions of Naproxen: Study of the Effect of the Stabilizers, Buffer, and the Zeta Potential on
  the Nanosuspensions Stability. Presented at the 2005 American Association of Pharmaceutical
  Scientists meeting in Nashville, TN.

  Weijun Ren and Pardeep Gupta. Permeability and Uptake of Insulin-TAT-peptide Conjugates
  to Caco-2 Cell Monolayers. Presented at the 2004 American Association of Pharmaceutical
  Scientists meeting in Baltimore, MD.

  Weijun Ren and Pardeep Gupta. Synthesis and Study of TAT PTD-Insulin Conjugate in
  Enterocyte-like Caco-2 Cells. Presented at the 2004 American Association of Pharmaceutical
  Scientists meeting in Baltimore, MD.

  Anchalee Ain-ai and Pardeep K. Gupta. The Use of Arginine as a Stabilizer for Nano-
  Suspensions of Naproxen: Study of the Effect of the Dissolution Rate and the Zeta Potential on
  the Nanosuspensions Stability. Presented at the 2004 American Association of Pharmaceutical
  Scientists meeting in Baltimore, MD.

  Anchalee An Aii and Pardeep Gupta. Study of arginine and its peptides as a stabilizer for nano-
  suspensions of poorly soluble drugs. Presented at the 2004 American Association of
  Pharmaceutical Scientists meeting in Baltimore, MD.

  Raj Motheram and Pardeep Gupta. Behavior of Recombinant Human Growth Hormone (r-
  hGH) at Solid/Liquid Interfaces: Study of the Effect of Solution pH on Adsorption of (r-hGH)
  onto Negatively and Positively Charged Polystyrene Latex Particles. Presented at the 2004
  American Association of Pharmaceutical Scientists meeting in Baltimore, MD.

  Ye Zhu and Pardeep Gupta. Evaluation of TAT-PTD and its Derivatives as Permeability
  Enhancers. Presented at the 2004 American Association of Pharmaceutical Scientists meeting in
  Baltimore, MD.

  Raj Motheram and Pardeep Gupta. Behavior of Recombinant Human Growth Hormone (r-
  hGH) at Solid/Liquid Interfaces: Modulation of Adsorption Characteristics of r-hGH onto
  Positively and Negatively Charged Polystyrene Latex Particles by Change of Ionic Strength and
  Dielectric Constant of the Solvent Medium. Presented at the 2004 American Association of
  Pharmaceutical Scientists meeting in Baltimore, MD.

  Anchalee Ain-ai, Pardeep Gupta. Study of arginine peptides as stabilizers of naproxen nano-
  suspensions. Presented at the 2003 American Association of Pharmaceutical Scientists meeting
  in Salt Lake City, UT.

  Ye Zhu and Pardeep Gupta. Effect of TAT-PTD Derivatives on TEER of Caco-2 Cell
  Monolayer., Presented at the 2003 American Association of Pharmaceutical Scientists meeting in
  Salt Lake City, Utah.

                                                 10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 300 of 761 PageID #: 6407
                                                                           Pardeep K. Gupta, 2019


  Anchalee Ain-Ai and Pardeep Gupta. Study of arginine peptides as stabilizers of naproxen
  nano-suspensions. Presented at the 2002 American Association of Pharmaceutical Scientists
  meeting in Toronto, Canada.

  Weijun Ren and Pardeep Gupta. Synthesis of Insulin-peptide Conjugate and Study of it Binding
  to Lipid Bilayers. Presented at the 2002 American Association of Pharmaceutical Scientists
  meeting in Toronto, Canada.

  Ye Zhu and Pardeep Gupta. Effect of TAT-PTD Derivatives on Permeability of Caco-2 Cell
  Monolayer. Presented at the 2002 American Association of Pharmaceutical Scientists meeting in
  Toronto, Canada.

  Weijun Ren and Pardeep Gupta. Effect of Peptide Charge on its Binding and Permeation
  Across Lipid Bilayers, Presented at the American Association of Pharmaceutical Scientists
  meeting, 2001, Denver, CO.

  Damayanti Patel and Pardeep K. Gupta. Effect of the Peptide Charge on Permeation of Met-
  Leu-Phe across MDCK Cell Monolayer. American Association of Pharmaceutical Scientists
  meeting, November 1998, San Francisco, CA.

  B. A. Alizadeh and Pardeep K. Gupta. Study the Effect of Nature of Charge on Permeation of
  Lipophilic Peptides through Lipid Bilayers. May 29-31, 1998, Graduate Research Association of
  Pharmaceutics, 18th Annual Meeting (GRASP), Clark, NJ.

  B. A. Alizadeh and P. K. Gupta. The Effect of Charge on permeation of Hydrophobic Peptides
  across Lipid Bilayer. March 12, 1998, Philadelphia Pharmaceutical Forum (PPF) Poster Night,
  Philadelphia, PA.

  B. A. Alizadeh and P. K. Gupta. Interaction of Small Peptides with Egg Lecithin
  Vesicles. 1997, Philadelphia Pharmaceutical Forum (PPF) Poster Night, Philadelphia, PA.

  Damayanti Patel and Pardeep K. Gupta. Study of Degradation of Chemotactic Peptides by
  MDCK monolayers. American Association of Pharmaceutical Scientists meeting, November
  1997, Boston, MA.

  Behnam Abdolalizadeh and Pardeep K. Gupta. Study of the Kinetics of Release of
  Hydrophobic Peptides from Egg Phosphatidylcholine Membranes. American Association of
  Pharmaceutical Scientists meeting, November 1997, Boston, MA.

  Behnam Abdolalizadeh and Pardeep K. Gupta. Study of the Interaction of Hydrophobic
  Peptides with Egg Phosphatidylcholine Membranes. GRASP meeting, October 1997, New
  Jersey.




                                                11
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 301 of 761 PageID #: 6408
                                                                         Pardeep K. Gupta, 2019


  Damayanti Patel, David B. Lebo, and Pardeep K. Gupta. Protection of N-derivatized
  Chemotactic Peptide from Degradation by LLC-PK1 Cells. American Association of
  Pharmaceutical Scientists meeting, October 1996, Seattle, Washington.

  Damayanti Patel, David B. Lebo, and Pardeep K. Gupta. Transport of Chemotactic Peptides in
  LLC-PK1 Cell Monolayers. American Association of Pharmaceutical Scientists meeting,
  October 1996, Seattle, Washington.

  David B. Lebo and Pardeep K. Gupta, Effect of Membrane Cholesterol on p-aminohippurate
  transport in LLC-PK1 cells, Eastern Regional Meeting, June 1996 New Brunswick, NJ.

  David B. Lebo and Pardeep K. Gupta. Effect of Membrane Fluidity on Drug Transport in LLC-
  PK1 cells. American Association of Pharmaceutical Scientists meeting, October 1996, Seattle,
  Washington.

  Behnam Abdolalizadeh and Pardeep K. Gupta. Study of the Interaction of Hydrophobic
  Peptides with Egg Phosphatidylcholine Membranes, American Association of Pharmaceutical
  Scientists meeting, October 1996, Seattle, Washington.

  David B. Lebo and Pardeep K. Gupta. The Thermotropic Analysis of LLC-PK1 Cell
  Membranes After Cholesterol Treatment. American Association of Pharmaceutical Scientists
  meeting, November 1995, Miami Beach, Florida.

  David B. Lebo and Pardeep K. Gupta. Effect of membrane fluidity on uptake of p-
  aminohippurate (PAH) in cultured LLC-PK1 cells. Annual Graduate Research Association of
  Students in Pharmaceutics, June 1994, Rutgers University, New Jersey.

  David B. Lebo and Pardeep K. Gupta. The dosing of LLC-PK1 cell using a cholesterol-
  polyvinylpyrrolidone-albumin complex. American Association of Pharmaceutical Scientists
  meeting, November 1994, San Diego, California.

  Budhi H. Simon, Howard Y. Ando and Pardeep K. Gupta. Preparation and characterization of
  labeled protein-A coated amino modified nanoparticle. American Association of Pharmaceutical
  Scientists meeting, November 1994, San Diego, California.

  David B. Lebo and Pardeep K. Gupta. The Effect of Cell Membrane Fluidity on Transport of p-
  Aminohippurate in LLC-Pt-1 Cells. Annual Graduate Research Association of Students in
  Pharmaceutics, June 1993, New Brunswick, New Jersey.

  David B. Lebo and Pardeep K. Gupta. The Effect of Cell Membrane Fluidity on Transport of p-
  Aminohippurate in LLC-Pt-1 Cells. Annual Graduate Research Association of Students in
  Pharmaceutics, June 1993, New Brunswick, New Jersey.




                                               12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 302 of 761 PageID #: 6409
                                                                           Pardeep K. Gupta, 2019


  Budhi H. Simon, Howard Y. Ando and Pardeep K. Gupta. Circulation Times and Body
  Distribution of 14C-labeled Aminopolystyrene Nanoparticles in Mice. American Association of
  Pharmaceutical Scientists meeting, November 1993, Orlando, Florida.

  Budhi H. Simon, Howard Y. Ando and Pardeep K. Gupta. Study of Circulation Time of
  Protein-A Coated 14C-Labeled Aminopolystyrene Nanoparticles in Mice. American Association
  of Pharmaceutical Scientists meeting, November 1993, Orlando, Florida.

  Trisha Murphy and Pardeep K. Gupta. Use of biological Amphiphiles as Buffer Additives in
  the Analysis of Peptides by Capillary Electrophoresis. American Association of Pharmaceutical
  Scientists meeting, November 1992, San Antonio, Texas.

  John G. Nikelly and Pardeep K. Gupta. The Effect of Pre-columns on the Sample Capacity of
  GC Capillary Columns, Zimeng Yang, Annual Pittsburgh Conference, March 1992, New
  Orleans Louisiana.

  Pardeep K. Gupta and John G. Nikelly. Evaluation of Chromophore Buffers For Indirect
  Detection in CE. 3rd Annual Conference on Capillary Electrophoresis, June 1991, Frederick,
  Maryland.

  Pardeep K. Gupta and John G. Nikelly. Parallel Column Gas Chromatography Using a Single
  Detector. ACS National Meeting, September, 1990, Washington, D.C.

  Pardeep K. Gupta and Joseph R. Robinson. Effect of Co-administered Liquid on Gastric
  Emptying of Particles in the Fasted Dog. American Association of Pharmaceutical Scientists
  meeting, November, 1989, Atlanta, Georgia.

  Pardeep K. Gupta and Joseph R. Robinson. Gastric Emptying of Liquids in the Fasted Dog.
  American Association of Pharmaceutical Scientists meeting, November, 1986, Washington D.C.

  Pardeep K. Gupta. HPLC Analysis of Alcohols and Carbohydrates Using UV Detector. Annual
  Indian Pharmaceutical Congress Meeting, December, 1985, New Delhi, India.




                                                13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 303 of 761 PageID #: 6410




                                 TAB E
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 304 of 761 PageID #: 6411




                                                                              November 2019


  DeForest McDuff, Ph.D.


  DeForest McDuff, Ph.D. is an expert in applied business economics with extensive experience in
  consulting, finance, and economic research. Dr. McDuff provides economic expertise in a variety
  of areas in litigation and business consulting, including economic damages, lost profits,
  reasonable royalty, intellectual property (including patents, trade secrets, trademarks, and other
  IP rights), commercial success, licensing, negotiation, antitrust, competition, financial analysis,
  and valuation.
  Dr. McDuff’s business consulting experience ranges from start‐ups to Fortune 500 companies to
  professional sports teams, and includes licensing, valuation, negotiation, pricing, business design,
  product launches, strategic decision‐making, government regulation, and a range of other topics.
  His expert witness experience includes expert analysis and/or testimony on more than 75 expert
  reports and declarations, 50 depositions, and 15 trials in a diverse range of courts across the
  country. His expert opinions have been relied upon and cited by clients, courts, and government
  agencies across the United States.
  Dr. McDuff earned his Ph.D. in Economics from Princeton University. At Princeton, Dr. McDuff
  received a National Science Foundation Graduate Research Fellowship (awarded to 25 graduate
  students in economics nationwide each year) for his academic research in financial economics
  and applied microeconomics. He has published research in several peer‐reviewed academic
  journals and in widely reviewed industry publications. Dr. McDuff graduated summa cum laude
  with undergraduate degrees in economics and mathematics from the University of Maryland.




  Insight Economics                                              DeForest McDuff
  177 Huntington Ave, 17th Floor                                 617‐917‐5551
  Boston, MA 02115                                               deforest@InsightEconomics.com
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 305 of 761 PageID #: 6412




  Education

  Ph.D. in Economics, Princeton University, 2009.
  M.A. in Economics, Princeton University, 2006.
  B.A. in Economics, University of Maryland, College Park, summa cum laude, 2004.
  B.S. in Mathematics, University of Maryland, College Park, summa cum laude, 2004.


  Professional Experience

  Insight Economics, LLC (www.insighteconomics.com). Boston MA. Co‐Founder and Partner.
  2017 to present.
  Integrity Seminars, LLC (www.integrityseminar.org, formerly Academic Integrity Seminar).
  Boston MA. Co‐Founder and Partner. 2006 to present.
  Intensity Corporation (formerly Quant Economics). San Diego CA and Boston MA. Economist
  from 2009 to 2012, Senior Economist from 2012 to 2013, Vice President from 2013 to 2017, Head
  of Boston Office from 2015 to 2017.
  JPMorgan Chase & Co. New York NY. Trading Analyst. 2006 to 2007.
  Princeton University. Princeton NJ. Economic Research Assistant. 2004 to 2006.
  Academic Referee. Review of Economics and Statistics; Journal of Urban Economics; Economics
  of Education Review; Journal of Housing Economics; Journal of Real Estate Economics and
  Finance.


  Professional Memberships

  American Economic Association (AEA).
  Licensing Executives Society (LES).




                                           Page 2 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 306 of 761 PageID #: 6413




  Publications

  McDuff, DeForest and Nathan Koterba: “Formal Fridays: 60+ Strategies for Standing Out &
  Getting Promoted,” (2018) CreateSpace Publishing.
  McDuff, DeForest, Gary Pavela, and Donald McCabe: “Updated: Ten Principles of Academic
  Integrity for Faculty,” (2017) IS Newsletter.
  McDuff, DeForest, Ryan Andrews, and Matthew Brundage: “Thinking Economically About
  Commercial Success,” (2017) Landslide, Volume 9, Number 4, 37‐40.
  McDuff, DeForest: “Splitting the Atom: Economic Methodologies for Profit Sharing in Reasonable
  Royalty Analysis,” (2016) les Nouvelles June 2016, 70‐73.
  McDuff, DeForest and Daryl Fairweather: “Measuring Marketing: Using Content Analysis to
  Evaluate Relative Value in Valuation and Reasonable Royalty Analysis,” (2016) les Nouvelles. June
  2016, 88‐93.
  McDuff, DeForest, Ryan Sullivan, and Justin Skinner: “Downgrade to ‘Neutral’: A Diminishing Role
  of the Georgia‐Pacific Factors in Reasonable Royalty Analyses,” (2015) les Nouvelles 50(3), 134‐
  137. Licensing Executives Society Article of the Month: March 2016.
  McDuff, DeForest and Ryan Sullivan: “AstraZeneca and Damages In ‘At‐Risk’ Generic Drug
  Launches,” April 28, 2015, Law360.
  McDuff, DeForest and Justin Skinner: “Reasonable Royalties: All About that Base … Or That Rate,”
  December 18, 2014, Law360.
  McDuff, DeForest, Susan McDuff, Jennifer Farace, Carolyn Kelley, Maria Sovoia, and Jess Mandel:
  “Evaluating a Grading Change at UCSD School of Medicine: Pass/Fail Grading is Associated with
  Decreased Performance on Preclinical Exams but Unchanged Performance on USMLE Step 1
  Scores” (2014) BioMed Central Medical Education 14:127.
  McDuff, DeForest and Justin Skinner: “Apple v. Motorola May Help Defenders of Daubert
  Challenges” with Justin Skinner, May 21, 2014, Law360.
  McDuff, DeForest: “Home Price Risk, Local Market Shocks, and Index Hedging,” (2012) The
  Journal of Real Estate Finance and Economics 45(1), 212–237.
  McDuff, DeForest: “Demand Substitution Across U.S. Cities: Observable Similarity and Home
  Price Correlation,” (2011) Journal of Urban Economics 70(1), 1–14.
  McDuff, DeForest: “Quality, Tuition, and Applications to In‐State Public Colleges,” (2007)
  Economics of Education Review 26(4), 433–449.
  McDuff, DeForest: “Analyzing Income and Happiness: The Effects of Placing Too Much Emphasis
  on Income in a Job” (2005), Princeton manuscript.



                                            Page 3 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 307 of 761 PageID #: 6414




  Speaking Engagements

  “Price Optimization in E‐Commerce,” Presenter, Global Big Data Conference, Boston MA, 2016.

  “Damages Whirlwind: Navigating Reasonable Royalties in 2015,” Presenter, Boston Patent Law
  Association, Boston MA, 2015.

  “Asset Valuation and Patent Monetization: A Review of Valuation Methods and Transaction
  Structures,” Presenter, Law Seminars International, San Francisco CA, 2015.

  “Jury Trials for At‐Risk Generic Launches,” Presenter, Continuing Legal Education, Los Angeles CA,
  2015.

  “Careers for PhDs in Start‐ups,” Panelist, University of California at San Diego, San Diego CA,
  2014.

  “How to Prove Reasonable Royalty in Patent Damages,” Panelist, The Knowledge Congress, San
  Diego CA, 2013.

  “Careers in Economics and Finance,” Presenter, University of California at San Diego, San Diego
  CA, 2010.

  “Home Price Risk, Local Market Shocks, and Index Hedging,” Presenter, National Bureau of
  Economic Research, Boston MA, 2008.


  Awards

  National Science Foundation Graduate Research Fellowship. Awarded to 25 graduate students
  in economics nationwide each year, Princeton University.

  Princeton University Graduate Research Fellowship. Full tuition fellowship and stipend for
  graduate research, Princeton University.

  Towbes Teaching Prize for Outstanding Teaching. Awarded to top 4 teaching assistants in the
  economics department each semester, Princeton University.

  Dillard Prize. Awarded to top undergraduate in economics, University of Maryland.




                                             Page 4 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 308 of 761 PageID #: 6415




  Expert Testimony

  1.   Sanofi‐Aventis Us LLC, Sanofi‐Aventis Deutschland GMBH, And Sanofi Winthrop Industrie,
       Biocon Limited, Biocon Research Ltd., Biocon S.A., Biocon Sdn. Bhd. v. Mylan GMBH, Mylan
       Inc., Mylan NV, And Mylan Pharmaceuticals Inc., United States District Court, District of
       New Jersey, Case No. 17‐cv‐09105‐SRC‐CLW. Expert report, deposition, and trial testimony.
       Evaluation of commercial success related to Lantus Vial and Lantus SoloStar (insulin
       glargine) for the treatment of diabetes.
  2.   In the Inter Partes Review of U.S. Patent 8,679,069; 8,992,486; 9,526,844; 9,604,008;
       8,992,486 (Mylan Pharmaceuticals Inc. and Pfizer Inc. v. Sanofi‐Aventis Deutschland
       GMBH), United States Patent and Trademark Office, Patent Trial and Appeal Board,
       IPR2018‐01670, IPR2018‐01678, IPR2018‐01680, IPR2018‐01682, IPR2018‐01684,
       IPR2019‐00122. Expert declaration and deposition. Evaluation of commercial success
       related to Lantus SoloStar (insulin glargine) for the treatment of diabetes.
  3.   Align Technology, Inc. v. Strauss Diamond Instruments, Inc., United States District Court,
       Northern District of California, Case No. 18‐cv‐06663‐TSH. Expert report. Evaluation of
       trademark infringement, false advertising, unfair competition, and other claims related to
       dental imaging products.
  4.   L.A. International Corp., Manhattan Wholesalers Inc., Excel Wholesale Distributors Inc.,
       Value Distributor, Inc., Border Cash & Carry, Inc., AKR Corporation, U.S. Wholesale Outlet &
       Distribution, Inc.; Sanoor, Inc. (D/B/A L.A. Top Distributor); Pittsburg Wholesale Grocers,
       Inc.; And Pacific Groservice, Inc. v. Prestige Brands Holdings, Inc. And Medtech Products Inc.
       United States District Court, Central District of California, Case No. 18‐cv‐06809‐MWF‐
       MRW. Expert report, deposition, and trial testimony. Evaluation of restitution and antitrust
       damages related to price discrimination for consumer health care products.
  5.   ON Semiconductor Corporation, et al. v. Power Integrations, Inc. United States District
       Court, Northern District of California, San Jose Division, Case Nos. 17‐cv‐03189‐BLF, 16‐cv‐
       06371‐BLF. Expert report and deposition. Evaluation of parent infringement including
       reasonable royalty damages related to electronics and semiconductor products.
  6.   Bristol‐Myers Squibb Company and Pfizer Inc. v. Aurobindo Pharma USA, Inc. and Aurobindo
       Pharma Ltd., Sigmapharm Laboratories, LLC, Unichem Laboratories, Ltd., and Zydus
       Pharmaceuticals (USA), Inc. United States District Court, District of Delaware, Case No. 17‐
       cv‐00374. Expert report and deposition. Evaluation of secondary considerations related
       to Eliquis (apixaban) for the treatment of deep vein thrombosis, pulmonary embolism, and
       stroke prevention in nonvalvular atrial fibrillation.
  7.   Millennium Pharmaceuticals, Inc. v. Apotex Corp., Apotex, Inc., Hospira, Inc., Zydus
       Pharmaceuticals (USA) Inc., Cadila Healthcare Ltd. United States District Court, District of
       Delaware, Case No. 13‐cv‐01874. Expert report and deposition. Evaluation of secondary


                                            Page 5 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 309 of 761 PageID #: 6416




       considerations related to Velcade (bortezomib) for the treatment of multiple myeloma and
       mantle cell lymphoma.
  8.   US Wholesale Outlet & Distribution, Inc., Trepco Imports & Distribution, Ltd., L.A.
       International Corporation, California Wholesale, YNY International Inc., Eashou, Inc. dba
       San Diego Cash and Carry, Sanoor, Inc. dba L.A. Top Distributor v. Living Essentials, LLC and
       Innovation Ventures, LLC. United States District Court, Central District of California, Case
       No. 2:18‐cv‐1077. Expert report and deposition. Evaluation of restitution and antitrust
       damages related to price discrimination for food and beverage products.
  9.   Allergan Sales, LLC; Forest Laboratories Holdings, Ltd.; Allergan USA, Inc.; and Ironwood
       Pharmaceuticals, Inc. V. Teva Pharmaceuticals USA, Inc. and Sandoz Inc. United States
       District Court, District of Delaware, Case No. 16‐1114‐RGA. Expert report and deposition.
       Evaluation of secondary considerations including commercial success, long‐felt need,
       skepticism, and copying related to Linzess (linaclotide) for the treatment of irritable bowel
       syndrome.
  10. Stayma Consulting Services, LLC v. Teligent, Inc. American Arbitration Association. Expert
      report. Evaluation of business harm related to pharmaceuticals products.
  11. Orexo AB and Orexo US, Inc. v. Actavis Elizabeth LLC, Actavis Pharma, Inc., Teva
      Pharmaceuticals USA, Inc., and Teva Pharmaceutical Industries, Ltd. United States District
      Court, District of Delaware, Case No. 17‐00205‐CFC. Expert report, deposition, and trial
      testimony. Evaluation of patent infringement including reasonable royalty related to
      pharmaceuticals.
  12. Sumitomo Dainippon Pharma Co., Ltd. and Sunovion Pharmaceuticals Inc. v. Emcure
      Pharmaceuticals Ltd., Aurobindo Pharma Ltd., Dr. Reddy’s Laboratories, Ltd., Dr. Reddy’s
      Laboratories, Inc., Lupin Ltd., Sun Pharma Global Fze, Accord Healthcare Inc., Amneal
      Pharmaceuticals, LLC, Invagen Pharmaceuticals, Inc., Torrent Pharmaceuticals Ltd., Zydus
      Pharmaceuticals (USA) Inc. United States District Court, Central District of California, Case
      No. 2:18‐cv‐02065‐SRC‐CLW, 2:18‐cv‐02620‐SRC‐CLW. Expert report and deposition.
      Evaluation of commercial success related to Latuda (lurasidone) for the treatment of
      schizophrenia and bipolar disorders.
  13. Carl Zeiss AG & ASML Netherlands B.V. v. Nikon Corporation, Sendai Nikon Corporation, and
      Nikon Inc. United States District Court, Central District of California, Case No. 2:17‐cv‐
      07083‐RGK‐MRW. Expert report, deposition, and trial testimony. Evaluation of patent
      infringement including reasonable royalty related to digital cameras.
  14. In the Inter Partes Review of U.S. Patent 7,476,652 and 7,713,930 (Mylan Pharmaceuticals
      Inc., v. Sanofi‐Aventis Deutschland GMBH), United States Patent and Trademark Office,
      Patent Trial and Appeal Board, IPR2017‐01526 and IPR2017‐01528. Expert declaration and
      deposition. Evaluation of commercial success related to Lantus Vial (insulin glargine) for
      the treatment of diabetes.


                                            Page 6 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 310 of 761 PageID #: 6417




  15. Carl Zeiss AG & ASML Netherlands B.V. v. Nikon Corporation, Sendai Nikon Corporation, and
      Nikon Inc. United States District Court, Central District of California, Case No. 2:17‐cv‐
      03221‐RGK‐MRW. Expert report, deposition, and trial testimony. Evaluation of patent
      infringement including reasonable royalty related to digital cameras.
  16. Merck Sharp & Dohme Corp., Cubist Pharmaceuticals LLC, Optimer Pharmaceuticals LLC
      MSD Investment Holdings (Ireland), and MSD International GMBH v. Actavis Laboratories
      Fl, Inc., Actavis Pharma, Inc., and Actavis Inc. United States District Court of New Jersey,
      Case No. 2:15‐cv‐06541‐WHW‐CLW. Expert report. Evaluation of commercial success of
      Dificid (fidaxomicin) for the treatment of Clostridium difficile‐associated diarrhea.
  17. Gilead Sciences, Inc. v. Mylan Pharmaceuticals Inc. United States District Court of Delaware,
      Case No. 16‐cv‐00192‐RGA. Expert report and deposition. Evaluation of commercial success
      related to Tybost, Evotaz, Prezcobix, Stribild, and Genvoya for the treatment of HIV.
  18. Immunex Corporation, Amgen Manufacturing, Limited, and Hoffmann‐LA Roche Inc., v.
      Sandoz Inc., Sandoz International GMBH, and Sandoz GMBH. United States District Court
      of New Jersey, Case No. 2:16‐cv‐01118‐CCC‐MF. Expert reports (x2), deposition, and trial
      testimony. Evaluation of indications for and commercial success of Enbrel (etanercept) for
      the treatment of rheumatoid arthritis, psoriasis, and other indications.
  19. United Therapeutics Corporation and Supernus Pharmaceuticals, Inc., v. Actavis
      Laboratories FL, Inc. United States District Court of New Jersey, Case No. 3:16‐cv‐01816‐
      PGS‐PHG. Expert report. Evaluation of commercial success related to Orenitram
      (treprostinil) for the treatment of pulmonary arterial hypertension.
  20. Cipla Ltd. v. Sunovion Pharmaceuticals Inc., United States District Court of Delaware, Case
      No. 15‐cv‐00424‐LPS. Expert reports (x2) and deposition. Evaluation of patent infringement
      including reasonable royalty related to Xopenex HFA (levalbuterol tartrate) for the
      treatment of bronchospasm.
  21. Cave Consulting Group, Inc. v. Truven Health Analytics Inc., United States District Court,
      Northern District of California, San Francisco Division, Case No. 3:15‐cv‐02117‐SI. Expert
      report. Evaluation of patent infringement including reasonable royalty related to
      healthcare analytics software products.
  22. In the Inter Partes Review of U.S. Patent 9,358,240 (United Therapeutics Corporation v.
      Watson Laboratories, Inc.), United States Patent and Trademark Office, Patent Trial and
      Appeal Board, IPR2017‐10621; In the Inter Partes Review of U.S. Patent 9,339,507, United
      States Patent and Trademark Office, Patent Trial and Appeal Board, IPR2017‐10622. Expert
      declarations (x2) and deposition. Evaluation of commercial success related to Tyvaso
      (treprostinil) for the treatment of pulmonary arterial hypertension.
  23. United Therapeutics Corporation v. Watson Laboratories, Inc. United States District Court
      of New Jersey, Case No. 3:15‐cv‐05723. Expert report and deposition. Evaluation of


                                           Page 7 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 311 of 761 PageID #: 6418




       commercial success related to Tyvaso (treprostinil) for the treatment of pulmonary arterial
       hypertension.
  24. In the Inter Partes Review of U.S. Patent 6,881,745 (Merck Sharp & Dogme Corp. vs. Mayne
      Pharma International PTY Ltd.). United States Patent and Trademark Office, Patent Trial
      and Appeal Board, IPR2016‐01186. Expert declaration and deposition. Evaluation of
      commercial success related to Noxafil (posaconazole) for the treatment of fungal
      infections.
  25. Sanofi‐Aventis U.S. LLC, Aventis Pharma S.A. and Sanofi v. Fresenius Kabi USA, LLC, Accord
      Healthcare, Inc., BPI Labs, LLC, Belcher Pharmaceuticals, LLC, Apotex Corp., Apotex, Inc.,
      Breckenridge Pharmaceutical, Inc., Mylan Laboratories Ltd., Actavis LLC, Dr. Reddy’s
      Laboratories, Inc., Dr. Reddy’s Laboratories, Ltd., Glenmark Pharmaceuticals, Inc., USA, and
      Glenmark Pharmaceuticals Ltd. United States District Court, District of New Jersey, Case
      Nos. 3:14‐cv‐07869; 3:14‐cv‐08082; 3:15‐cv‐02631; 3:14‐cv‐08079; 3:15‐cv‐02520; 3:14‐cv‐
      08081; 3:15‐cv‐02521; 3:15‐cv‐00287; 3:15‐cv‐01835; 3:15‐cv‐00289; 3:15‐cv‐01836; 3:15‐
      cv‐00290; 3:15‐cv‐03392; 3:15‐cv‐00776; 3:15‐cv‐03107; 3:15‐cv‐02522; and 3:15‐cv‐
      02523. Expert report, deposition, and trial testimony. Evaluation of commercial success
      related to Jevtana (cabazitaxel) for the treatment of prostate cancer.
  26. Carucel Investments, L.P. v. Novatel Wireless, Inc., AT&T Mobility, LLC, and Verizon
      Communications, Inc. United States District Court, Southern District of California, Case No.
      3:16‐cv‐00118. Expert reports (x2), deposition, and trial. Evaluation of patent infringement
      including reasonable royalty related to telecommunications for MiFi devices.
  27. Vivus, Inc. v. Actavis Laboratories, FL, Inc. United States District Court, District of New
      Jersey, Case No. 2:14‐cv‐03786; Vivus, Inc. v. Dr. Reddy’s Laboratories, S.A., and Dr. Reddy’s
      Laboratories, Inc., United States District Court, District of New Jersey, Case No. 2:15‐cv‐
      02693‐SRC‐CLW. Expert reports (x2) and deposition. Evaluation of commercial success
      related to Qsymia (phentermine and topiramate) for the treatment of obesity.
  28. ABC Distributing, Inc., Elite Wholesale, Inc., Tonic Wholesale, Inc. dba Ace Wholesale v.
      Living Essentials, LLC and Innovation Ventures, LLC. United States District Court, Central
      District of California, Case No. 1:14‐cv‐00395. Expert reports (x2) and depositions (x2).
      Evaluation of class action restitution and antitrust damages related to price discrimination
      for food and beverage products.
  29. Gilead Sciences, Inc. and Royalty Pharma Collection Trust v. Watson Laboratories, Inc. and
      SigmaPharm Laboratories, LLC. United States District Court, District of New Jersey, Case
      No. 1:15‐cv‐02350. Expert report and deposition. Evaluation of commercial success related
      to Letairis (ambrisentan) for the treatment of pulmonary arterial hypertension.
  30. In the Inter Partes Review of U.S. Patent RE38,551 E1 (UCB, Inc., UCB Biopharma SPRL,
      Research Corporation Technologies, Inc., and Harris FRC Corporation v. Mylan
      Pharmaceuticals, Inc.). United States Patent and Trademark Office, Patent Trial and Appeal


                                            Page 8 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 312 of 761 PageID #: 6419




       Board, IPR2016‐00204. Expert declaration and deposition. Evaluation of commercial
       success related to Vimpat (lacosamide) for the treatment of epilepsy.
  31. GlaxoSmithKline LLC, SmithKline Beecham (Cork) Limited v. Glenmark Pharmaceutical Inc.,
      USA. United States District Court, District of Delaware, Case No. 1:14‐cv‐00877. Expert
      reports (x2) and deposition. Evaluation of patent infringement including lost profits,
      reasonable royalty, and commercial success related to Coreg (carvedilol) for the treatment
      of congestive heart failure.
  32. In the Inter Partes Review of U.S. Patent RE44,186 (AstraZeneca AB v. Mylan
      Pharmaceuticals Inc., Wockhardt Bio AG, Teva Pharmaceuticals USA Inc., and Aurobindo
      Pharma U.S.A. Inc.). United States Patent and Trademark Office, Patent Trial and Appeal
      Board, IPR2015‐01340. Expert declaration and deposition. Evaluation of commercial
      success related to Onglyza (saxagliptin) and Kombiglyze (saxagliptin and metformin HCI
      extended‐release) for the treatment of type 2 diabetes.
  33. Pfizer Inc., Wyeth LLC, Pfizer Pharmaceuticals LLC, PF Prism C.V., and Pfizer Manufacturing
      Holdings LLC v. Mylan Laboratories Limited. United States District Court, District of
      Delaware, Case No. 1:15‐cv‐00026. Expert report and deposition. Evaluation of commercial
      success related to Tygacil (tigecycline) for the treatment of infections.
  34. Pfizer Inc., and UCB Pharma GmBH v. Mylan Pharmaceuticals, Inc. United States District
      Court, District of Delaware, Case No. 1:15‐cv‐00079. Expert reports (x2), deposition, and
      trial testimony. Evaluation of commercial success related to Toviaz (fesoterodine) for the
      treatment of overactive bladder.
  35. DNA Genotek, Inc. v. Spectrum Solutions LLC and Spectrum DNA. United States District
      Court, Southern District of California, Case No. 3:16‐cv‐01544. Expert declaration and
      deposition. Evaluation of economic harm related to genetic testing kits.
  36. Acorda Therapeutics, Inc. and Alkermes Pharma Ireland Limited v. Aurobindo Pharma USA
      Inc., Alkem Laboratories Ltd., Roxane Laboratories, Inc., Accord Healthcare Inc., Mylan
      Pharmaceuticals Inc., Teva Pharmaceuticals USA Inc., Apotex Corp., and Apotex Inc. United
      States District Court, District of Delaware, Case No. 1:14‐cv‐00882 (consolidated). Expert
      report, deposition, and trial. Evaluation of commercial success related to Ampyra (4‐
      aminopyridine) for the treatment of multiple sclerosis.
  37. Eli Lilly and Company, Eli Lilly Exports S.A., and Acrux DDS Pty Ltd. v. Watson Laboratories,
      Inc., Actavis, Inc., and Actavis Pharma, Inc. United States District Court, Southern District of
      Indiana, Case No. 1:13‐cv‐01799. Expert reports (x2). Evaluation of irreparable harm related
      to Axiron (testosterone) for the treatment of male hypogonadism.
  38. Art Cohen (individually and on behalf of all others similarly situated) v. Donald J. Trump.
      United States District Court, Southern District of California, Case No. 3:13‐cv‐02519. Expert



                                             Page 9 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 313 of 761 PageID #: 6420




       report and deposition. Evaluation of class action damages related to RICO allegations
       related for alleged misrepresentations regarding Trump University.
  39. Orexo AB and Orexo US, Inc. v. Actavis Elizabeth LLC. United States District Court, District
      of Delaware, Case No. 1:14‐cv‐00829. Expert report and deposition. Evaluation of
      commercial success related to Zubsolv (buprenorphine and naloxone) for the treatment of
      opioid dependence.
  40. In the Inter Partes Review of U.S. Patent Nos. 6,858,650; 7,384,980; 7,855,230; 7,985,772;
      and 8,338,478 (Pfizer Inc., and UCB Pharma GmBH v. Mylan Pharmaceuticals, Inc.). United
      States Patent and Trademark Office, Patent Trial and Appeal Board, IPR2016‐00510;
      IPR2016‐06136; IPR2016‐01665; and IPR2016‐01596. Expert declaration. Evaluation of
      commercial success related to Toviaz (fesoterodine) for the treatment of overactive
      bladder.
  41. Sanofi and Sanofi‐Aventis U.S., LLC v. Glenmark Generics Inc., USA, Glenmark
      Pharmaceuticals Limited, Watson Laboratories Inc., Alkem Laboratories Ltd., First Time US
      Generics LLC, Sun Pharma Global FZE, Sun Pharmaceutical Industries, Ltd., Alembic
      Pharmaceuticals Limited, and Sandoz Inc. United States District Court, District of Delaware,
      Case No. 1:14‐cv‐00264. Expert report, deposition and trial. Evaluation of commercial
      success related to Multaq (dronedarone) for the treatment of atrial fibrillation.
  42. NCR Corporation v. Documotion Research, Inc. United States District Court, District of
      Delaware, Case No. 1:14‐cv‐00395. Expert report and deposition. Evaluation of patent
      infringement including lost profits and reasonable royalty for food and beverage labeling
      products.
  43. In the Inter Partes Review of U.S. Patent No. 8,822,438 (Janssen Oncology, Inc. v. Amerigen
      Pharmaceuticals Limited). United States Patent and Trademark Office, Patent Trial and
      Appeal Board, IPR2016‐00286. Expert declarations (x2) and deposition (x2). Evaluation of
      commercial success related to Zytiga (abiraterone) and the treatment of prostate cancer.
  44. CH2O, Inc. v. Meras Engineering, Inc., Houweling’s Nurseries Oxnard, Inc., HNL Holdings,
      Ltd., Houweling Utah Operations, Inc., and Houweling’s Nurseries, Ltd. United States
      District Court, Central District of California, Case No. 2:13‐cv‐08418. Expert report,
      deposition, declaration, and trial. Evaluation of patent infringement including lost profits
      and reasonable royalty for patent infringement related to agricultural technology.
  45. TrendSettah USA Inc. and Trend Settah, Inc. v. Swisher International, Inc. United States
      District Court, Central District of California, Case No. 8:14‐cv‐01664. Expert report,
      declaration, deposition, and trial. Evaluation of antitrust liability and damages, including
      evaluation of market definition, market power, monopolization, and damages related to
      tobacco products.




                                          Page 10 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 314 of 761 PageID #: 6421




  46. Lights Out Holdings, LLC and Shawne Merriman v. Nike, Inc. United States District Court,
      Southern District of California, Case No. 3:14‐cv‐00872. Expert report and deposition.
      Evaluation of trademark infringement and false endorsement related to athletic apparel.
  47. Enzo Life Sciences, Inc. v. Abbott Laboratories and Abbott Molecular, Inc. United States
      District Court, District of Delaware, Case No. 1:12‐cv‐00274. Expert reports (x4) and
      deposition. Evaluation of patent infringement including economic prejudice and
      reasonable royalties related to molecular diagnostics.
  48. Merck Sharp & Dohme B.V. v. Warner Chilcott Company, LLC and Warner Chilcott (US), LLC.
      United States District Court, District of Delaware, Case No. 1:13‐cv‐02088. Expert report,
      deposition, and trial. Evaluation of commercial success related to NuvaRing
      (estonogestrel/ethinyl estradiol) and contraception products.
  49. DNA Genotek, Inc. v. Spectrum DNA, Spectrum Solutions, LLC, and Spectrum Packaging, LLC.
      United States District Court, District of Delaware, Case No. 1:15‐cv‐00661. Expert
      declaration and deposition. Evaluation of patent infringement including economic harm
      related to genetic testing kits.
  50. Eisai Co., Ltd., and Novartis Pharma AG v. Glenmark Pharmaceuticals Ltd., Glenmark
      Generics Ltd., Glenmark Generics Inc., USA, Hetero Labs LTD., Hetro USA, Inc., Lupin Ltd.,
      Lupin Pharmaceuticals, Inc., Mylan Pharmaceuticals Inc., and Roxane Laboratories, Inc.
      United States District Court, District of Delaware, Case Nos. 13‐1279‐LPS; 13‐1280‐LPS; 13‐
      1281‐LPS; 13‐1282‐LPS; 13‐1284‐LPS. Expert report and deposition. Evaluation of
      commercial success related to Banzel (rufinamide) for the treatment of epilepsy.
  51. UCB, Inc., UCB Biopharma SPRL, Research Corporation Technologies, Inc., and Harris FRC
      Corporation v. Accord Healthcare, Inc., Intas Pharmaceuticals, Ltd., Alembic
      Pharmaceuticals, Ltd., Alembic Pharma Limited, Amneal Pharmaceuticals, LLC, Amneal
      Pharmaceuticals of New York, LLC, Apotex Corp., Apotex, Inc., Aurobindo Pharma Ltd.,
      Aurobindo Pharma USA, Inc., Breckenridge Pharmaceutical, Inc., Vennoot Pharmaceuticals,
      LLC, Hetero USA, Inc., Hetero Labs Limited, Mylan Pharmaceuticals, Inc., Mylan, Inc.,
      Sandoz, Inc., Sun Pharma Global FZE, Sun Pharmaceuticals Industries Ltd., Watson
      Laboratories, Inc.‐Florida, Watson Pharma, Inc., Actavis, Inc., Zydus Pharmaceuticals (USA),
      Inc., and Cadila Healthcare Ltd. dba Zydus Cadila. United States District Court, District of
      Delaware, Case No. 1:13‐cv‐01206. Expert report, deposition, and trial. Evaluation of
      commercial success related to Vimpat (lacosamide) for the treatment of epilepsy.
  52. Omega Patents, LLC v. CalAmp Corp. United States District Court, Middle District of Florida,
      Case No. 6:13‐cv‐1950. Expert report and deposition. Evaluation of patent infringement
      including reasonable royalty related to vehicle tracker devices on automobiles.
  53. Tessera, Inc. v. UTAC (Taiwan) Corporation. United States District Court, Northern District
      of California, Case No. 5:10‐cv‐04435. Expert report, deposition, and declaration.



                                          Page 11 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 315 of 761 PageID #: 6422




       Evaluation of breach of contract damages including lost royalties and prejudgment interest
       related to semiconductor packaging.
  54. nQueue, Inc. v. Control Systems (USA) Inc. United States District Court, Central District of
      California, Case No. 8:12‐cv‐01365‐BPO‐RNBx. Expert report. Evaluation of patent
      infringement including reasonable royalty related to expense tracking systems for multi‐
      function copy devices.
  55. Kevin O’Halloran v. Harris Corporation and RPX Corporation. United States Bankruptcy
      Court, Middle District of Florida, Case No. 8:13‐ap‐00571. Expert report, deposition
      testimony, and trial testimony. Evaluation of patent valuation including patent portfolios,
      valuation, and valuation context related to telecommunications technologies.
  56. UCB, Inc. and UCB Manufacturing, Inc. v. Teva Pharmaceuticals USA, Inc. United States
      District Court, Northern District of Georgia, Case No. 12‐cv‐04420‐CAP. Expert reports (x2),
      deposition testimony (x2), and hearing testimony. Evaluation of patent infringement
      including lost profits, reasonable royalty, and commercial success related to Metadate CD
      (methylphenidate hydrochloride) for the treatment of ADHD.
  57. In re: Victoria J. Wagner (Debtor Victoria J. Wagner v. Trustee Leonard J. Ackerman). United
      States Bankruptcy Court, Southern District of California, Case No. 13‐06596‐MM7. Expert
      declaration. Evaluation of labor and employment including analysis of expenditures, living
      standards, taxation.
  58. Invensas Corp. v. Renesas Electronics Corp. United States District Court, District of
      Delaware, Case No. 11‐cv‐00448‐GMS. Expert report. Evaluation of patent infringement
      including reasonable royalty related to semiconductor packaging.
  59. In re Sanitec Industries, Inc, Debtor; Sanitec Industries, Inc. v. Micro‐Waste Corp., et al. and
      related claims. United States District Court, Central District of California, Western Division,
      Case No. 09‐cv‐03488‐PA. Expert report. Evaluation of breach of contract, false advertising,
      unfair competition, trademark infringement related to hospital microwave disinfection
      units.
  60. Aqua‐Lung America, Inc. v. American Underwater Products, Inc., d/b/a Oceanic and Two
      Forty Deuce. United States District Court, Northern District of California, Case No. 5:07‐cv‐
      02346‐RS. Expert report and deposition testimony. Evaluation of patent infringement and
      trade secret misappropriation including lost profits, reasonable royalty, and unjust
      enrichment related to scuba diving equipment.




                                            Page 12 of 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 316 of 761 PageID #: 6423




                           EXHIBIT 11
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 317 of 761 PageID #: 6424



                              Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.
                                                      C.A. 16-1114 (RGA)

                                                 ANGELIKA FRETZEN, PHD
                                                     August 16, 2018

 PLAINTIFFS’ DESIGNATIONS AND DEFENDANTS’ OBJECTIONS                           DEFENDANTS’ COUNTER-DESIGNATIONS
                                                                                   AND PLAINTIFFS’ OBJECTIONS
Designation           Defendants’ Objections                       Designation                     Plaintiffs’ Objections
Pages: Line #s                                                     Pages: Line #s
7:11-13                                                            7:14-17
10:11-19                                                           9:8-10
21:16-24              F, R, SP, U, H                               15:4-7
23:18-25              F, R, PK, SP, U, H, I                        15:19 – 16:12
24:2-5                F, R, PK, SP, U, H, I                        18:19 – 19:10
25:17-25              F, R, PK, SP, U, H, I                        21:25 – 23:17
26:2-3                F, R, PK, SP, U, H, I                        31:2-18
47:20-23              F, R, SP, U, H                               32:6-21                            MR, MT, P
58:11-15              F, R                                         33:6-13
64:11-25              F, R, U, H, I                                34:3-18
65:2-6                F, R, U, H, I                                38:6-12
69:13-25              F, R, PK, U, H, I                            39:9-25                            MR, MT, I
70:2                  F, R, PK, U, H, I                            40:18 – 41:2                       MR, MT, I
71:4-7                F, R, PK, SP, U, H, I                        41:6-21                            MR, MT, I
71:9-13               F, R, PK, SP, U, H, I                        42:4-6
83:18-25              F, R, U, H, I                                42:11 – 44:3                       MR, MT, I
84:2-4                F, R, U, H, I                                44:10 – 47:8
86:11-24              F, R, SP, U, H                               47:12-19
96:5-12               F, R, U, H                                   47:24 – 48:15
96:25                 F, R, PK, U, H, I                            65:7-17
97:2                  F, R, PK, U, H, I                            66:4-22

                                                               1
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 318 of 761 PageID #: 6425



 PLAINTIFFS’ DESIGNATIONS AND DEFENDANTS’ OBJECTIONS                     DEFENDANTS’ COUNTER-DESIGNATIONS
                                                                             AND PLAINTIFFS’ OBJECTIONS
Designation           Defendants’ Objections                 Designation                     Plaintiffs’ Objections
Pages: Line #s                                               Pages: Line #s
97:4-9                F, R, PK, SP, U, H                     67:24 – 68:19
97:11-14              F, R, PK, SP, U, H                     70:10-21
100:20-25             F, R, U, H, I                          74:3-22
101:2-11              F, R, U, H, I                          80:9-23
126:10-14             F, R, U, I                             81:23-25
128:10-13             F, R, U, H                             82:3-10
128:17-20             F, R, U, H                             84:5-6
135:20-25             F, R, SP, U, H, I                      84:8-23
136:2                 F, R, SP, U, H, I                      85:2-6
141:6-15              F, R, U                                87:25                             I
144:9-25              F, R, U, H, I                          89:8-12
145:2-13              F, R, U, H, I                          90:3 – 91:2
155:12-24             F, R, U                                105:21-22
160:17-25             F, R, SP, U, H, I                      106:2-9
161:2-6               F, R, SP, U, H, I                      107:23 – 108:19
164:18-25             F, R, SP, U, H, I                      110:4 – 112:2
165:2-11              F, R, SP, U, H, I                      112:25 – 113:7
171:15-17             F, R, PK, U, H                         114:6-7
172:11-14             F, R, U                                114:10-11
178:24-25             F, R, U, H, I                          122:3-18
179:2-11              F, R, U, H, I                          124:20 – 125:15
180:16-17             F, R, U, H                             126:6-9
180:19-25             F, R, U, H, I                          126:22 – 127:7
181: 2-3              F, R, U, H, I                          127:11-14
181:5-6               F, R, U, H                             127:21 – 128:9
181:9-17              F, R, PK, SP, U, H                     128:14-16


                                                         2
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 319 of 761 PageID #: 6426



 PLAINTIFFS’ DESIGNATIONS AND DEFENDANTS’ OBJECTIONS                     DEFENDANTS’ COUNTER-DESIGNATIONS
                                                                             AND PLAINTIFFS’ OBJECTIONS
Designation           Defendants’ Objections                 Designation                     Plaintiffs’ Objections
Pages: Line #s                                               Pages: Line #s
236:3-14              F, R, SP, U, H                         128:21 – 129:20
243:11-15             F, R, U                                129:23 – 130:3
244:9-17              F, R, U, H                             135:16-19
258:19-25             F, R, U, H, I                          136:3-18
259:2                 F, R, U, H, I                          138:7-15
259:7-11              F, R, U, H                             140:10 – 141:5
                                                             145:14 – 146:2
                                                             146:22-24
                                                             147:6-7
                                                             155:8-11
                                                             155:25 – 157:20
                                                             158:11-19
                                                             158:23 – 159:3
                                                             160:8-12
                                                             161:7-10
                                                             161:13 – 162:15
                                                             162:18-23
                                                             163:2-23
                                                             164:2-17
                                                             165:20-23
                                                             166:20 – 167:4
                                                             169:16 – 170:16
                                                             171:10-14
                                                             170:18 – 172:10
                                                             172:15 – 173:14
                                                             174:12 – 175:7


                                                         3
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 320 of 761 PageID #: 6427



 PLAINTIFFS’ DESIGNATIONS AND DEFENDANTS’ OBJECTIONS                     DEFENDANTS’ COUNTER-DESIGNATIONS
                                                                             AND PLAINTIFFS’ OBJECTIONS
Designation           Defendants’ Objections                 Designation                     Plaintiffs’ Objections
Pages: Line #s                                               Pages: Line #s
                                                             175:10 – 176:6
                                                             176:10-12
                                                             177:17-19
                                                             177:22-25
                                                             178:4-23
                                                             180:8-15
                                                             181:18-21
                                                             181:23 – 183:8
                                                             183:20-23
                                                             183:25 – 184:11
                                                             193:6-17
                                                             194:17 – 196:7
                                                             196:13-21
                                                             197:16-23
                                                             197:25
                                                             213:8 – 214:2
                                                             214:20 – 215:12
                                                             215:15 – 216:15
                                                             219:23 – 220:9
                                                             220:21 – 221:24
                                                             222:17 – 223:19
                                                             224:19 – 226:3
                                                             230:7-13
                                                             230:17
                                                             231:23 – 232:21
                                                             232:24 – 233:11


                                                         4
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 321 of 761 PageID #: 6428



 PLAINTIFFS’ DESIGNATIONS AND DEFENDANTS’ OBJECTIONS                     DEFENDANTS’ COUNTER-DESIGNATIONS
                                                                             AND PLAINTIFFS’ OBJECTIONS
Designation           Defendants’ Objections                 Designation                     Plaintiffs’ Objections
Pages: Line #s                                               Pages: Line #s
                                                             233:14-23
                                                             243:7-10
                                                             243:16 – 244:2
                                                             244:4-7
                                                             247:8-20
                                                             247:23 – 248:6
                                                             248:8 – 250:20
                                                             250:22 – 251:18
                                                             252:7-13
                                                             252:17-23
                                                             252:25 – 253:2
                                                             258:12-18
                                                             259:3-6
                                                             266:3 – 267:4
                                                             267:7-21
                                                             273:25 – 274:3
                                                             274:5-7
                                                             274:9-12
                                                             274:14-18
                                                             276:17 – 277:3
                                                             278:11-13
                                                             278:16-17                         LA
                                                             279:4-5
                                                             279:7-22
                                                             279:24-25
                                                             285:18-22


                                                         5
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 322 of 761 PageID #: 6429



 PLAINTIFFS’ DESIGNATIONS AND DEFENDANTS’ OBJECTIONS                     DEFENDANTS’ COUNTER-DESIGNATIONS
                                                                             AND PLAINTIFFS’ OBJECTIONS
Designation           Defendants’ Objections                 Designation                     Plaintiffs’ Objections
Pages: Line #s                                               Pages: Line #s
                                                             286:4-20
                                                             287:4-8
                                                             293:5-9




                                                         6
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 323 of 761 PageID #: 6430



                              Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.
                                                      C.A. 16-1114 (RGA)

                                                         CAROLINE KURTZ
                                                          September 7, 2018

                  PLAINTIFFS’ DESIGNATIONS                                       DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                                          AND PLAINTIFFS’ OBJECTIONS
Designation                     Defendants’ Objections               Designation                      Plaintiffs’ Objections
Pages: Line #s                                                       Pages: Line #s
9:24-25                           I                                  32:10-18, 33:19-34:12               I
10:2
13:16-22                          I                                  14:7-15
15:5-21                           I                                  17:2-18
22:3-25                           I, PK, IE, O, H, F                 23:6-8, 23:11-12, 64:8-13, 67:9-    NE (as to 136:9-21)
                                                                     18, 136:9-21, 149:16-150:5,
                                                                     150:7-10, 151:16-152:8, 160:2-3,    MT, I (as to 149:25-150:5,
                                                                     161:5-13, 162:16-163:11             150:7-10)
23:2-5                            I, PK, IE, O, H, F                 23:6-8, 23:11-12, 64:8-13, 67:9-    NE (as to 136:9-21)
                                                                     18, 136:9-21, 149:16-150:5,
                                                                     150:7-10, 151:16-152:8, 160:2-3,    MT, I (as to 149:25-150:5,
                                                                     161:5-13, 162:16-163:11             150:7-10)
70:8-20                           F, IE, O, H, I                     71:22-73:4, 73:22-74:2, 74:6-9,     MTI, I (as to 149:25-150:5,
                                                                     149:16-150:5, 150:7-10, 151:16-     150:7-10)
                                                                     152:8
84:19-25                          I, O, IE, LC                       85:7-11
85:2-6                            I, O, IE, LC                       85:7-11
89:3-7                            H, I                               89:18-90:14
95:3-10                           I, H, IE, O, U                     94:19-25, 104:4-23
110:6-25                          I, IE, O, H, U                     109:5-110:5, 111:22-112:7,          MT, I (as to 112:4-7)
                                                                     114:4-9, 114:21-23


                                                                 1
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 324 of 761 PageID #: 6431



                  PLAINTIFFS’ DESIGNATIONS                                DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                                   AND PLAINTIFFS’ OBJECTIONS
Designation                     Defendants’ Objections        Designation                      Plaintiffs’ Objections
Pages: Line #s                                                Pages: Line #s
111:2-21                          I, IE, O, H, U              109:5-110:5, 111:22-112:7,          MT, I (as to 112:4-7)
                                                              114:4-9, 114:21-23
198:24-25                         IE, O, H, U, R, I           25:4-15, 202:14-19, 202:24-203:2    MT, P, I (as to 25:4-15)
199:2-25                          IE, O, H, U, R, I           25:4-15, 202:14-19, 202:24-203:2    MT, P, I (as to 25:4-15)
200:2-25                          IE, O, H, U, R, I           25:4-15, 202:14-19, 202:24-203:2    MT, P, I (as to 25:4-15)
201:2-11                          IE, O, H, U, R, I           25:4-15, 202:14-19, 202:24-203:2    MT, P, I (as to 25:4-15)
205:23-25                         R, U, IE, O, H, I, PK       148:12-149:10, 209:19-22
206:2-25                          R, U, IE, O, H, I, PK       148:12-149:10, 209:19-22
207:2-25                          R, U, IE, O, H, I, PK       148:12-149:10, 209:19-22
208:2-24                          R, U, IE, O, H, I, PK       148:12-149:10, 209:19-22
212:3-19                          H, R, U, I                  107:5-7, 107:9-108:5                R
                                                                                                  I (as to 107:7)




                                                          2
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 325 of 761 PageID #: 6432



                               Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.
                                                       C.A. 16-1114 (RGA)

                                                    LAWRENCE H. BLOCK, PH.D.
                                                         March 9, 2019

                  PLAINTIFFS’ DESIGNATIONS                                   DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                                      AND PLAINTIFFS’ OBJECTIONS
Designation                  Defendants’ Objections             Designation                     Plaintiffs’ Objections
Pages: Line #s                                                  Pages: Line #s
7:18-22
14:11-20
16:18-21                       R
34:11-16                       I, U                             34:17-21; 34:23-25; 35:2-25;       H, P
                                                                36:2-7; 36:10-17
54:22-25                       I, U, R, AA, NR                  55:2-6; 55:9-11                    H, P
100:23-25
101:2-6
102:18-25                      I, U, R, AA, NR, L               103:7-17                           H
108:6-9                        I, U, R, AA, L                   107:21-24; 108:3-4; 108:10-25;     H, P
                                                                109:2-20
116:8-11                       I, U, R, L                       115:9-24                           H
124:10-14                      I, U, R, L                       124:3-9; 125:11-17                 H
128:13-18                      I, U, AA, R, L                   129:3-5; 129:8; 129:11-14          H, P
128:21-24                      I, U, AA, R, L                   129:3-5; 129:8; 129:11-14          H, P
132:8-17                       I, U, AA, R, NR, L               74:3-9; 74:12-18; 74:20-25;        H, P
                                                                75:2; 75:4-11; 76:5-9; 76:11-16;
                                                                76:18-21; 76:24-25; 77:4-5;
                                                                77:9-15; 131:24-25; 132:2-7;
                                                                133:3-13; 133:25; 134:2-6


                                                                1
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 326 of 761 PageID #: 6433



                  PLAINTIFFS’ DESIGNATIONS                            DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                               AND PLAINTIFFS’ OBJECTIONS
Designation                  Defendants’ Objections      Designation                     Plaintiffs’ Objections
Pages: Line #s                                           Pages: Line #s
132:19-22                      I, U, AA, R, NR, L        74:3-9; 74:12-18; 74:20-25;        H, P
                                                         75:2; 75:4-11; 76:5-9; 76:11-16;
                                                         76:18-21; 76:24-25; 77:4-5;
                                                         77:9-15; 131:24-25; 132:2-7;
                                                         133:3-13; 133:25; 134:2-6
133:16-24                      I, U, R, NR, L            133:3-13; 133:25; 134:2-6          H, P
166:3-25                       U, R, NR, L
167:2                          U, R, NR, L
169:8-20                       I, U, L, H                167:16-25
170:7-16                       U, L, H
171:16-25                      I, U, R, L                172:6-12; 172:15-17                H, P
172:2-5                        I, U, R, L                172:6-12; 172:15-17                H, P
173:20-25
174:2-3
174:16-22                      I, U, R, L                175:5-19; 176:7-16                 H, P
179:16-20                      I, U, L                   179:21-24; 180:2-5                 H, P
194:20-24                      I, U, AA, NR, L           190:20-25; 191:2-7; 194:5-12;      H, P
                                                         194:15-17;195:14-15; 195:18-19
195:3-8                        I, U, AA, NR, L           190:20-25; 191:2-7; 194:5-12;      H, P
                                                         194:15-17;195:14-15; 195:18-19
195:11-12                      I, U, AA, NR, L           190:20-25; 191:2-7; 194:5-12;      H, P
                                                         194:15-17;195:14-15; 195:18-19
195:21-25                              I, U, AA, NR, L   190:20-25; 191:2-7; 194:5-12;      H, P
                                                         194:15-17;195:14-15; 195:18-19
196:2-3                                I, U, AA, NR, L   190:20-25; 191:2-7; 194:5-12;      H, P
                                                         194:15-17;195:14-15; 195:18-19


                                                         2
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 327 of 761 PageID #: 6434



                  PLAINTIFFS’ DESIGNATIONS                            DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                               AND PLAINTIFFS’ OBJECTIONS
Designation                  Defendants’ Objections      Designation                     Plaintiffs’ Objections
Pages: Line #s                                           Pages: Line #s
196:6-7                                I, U, AA, NR, L   190:20-25; 191:2-7; 194:5-12;      H, P
                                                         194:15-17;195:14-15; 195:18-19
208:25                                   I, U, NR, L     207:16-25; 208:2-24; 210:17-18;    H, P
                                                         210:21-25; 211:2-5
209:2-6                                I, U, AA, NR, L   207:16-25; 208:2-24; 210:17-18;    H, P
                                                         210:21-25; 211:2-5
211:7-22                                      I, U       214:2-5; 214:8-10                  H, P
220:24-25                                I, U, AA, NR    220:4-11; 220:18-23                H, P
221:2-12                                 I, U, AA, NR    220:4-11; 220:18-23                H, P
234:2-16                                I, U, AA, R, L   232:13-18; 232:24-25; 233:2-5      H, P




                                                         3
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 328 of 761 PageID #: 6435



                               Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.
                                                       C.A. 16-1114 (RGA)

                                                        BERNARD DOMNIC
                                                          August 28, 2018

                   PLAINTIFFS’ DESIGNATIONS                                     DEFENDANTS’ COUNTER-DESIGNATIONS
                  AND DEFENDANTS’ OBJECTIONS                                        AND PLAINTIFFS’ OBJECTIONS
Designation                    Defendants’ Objections               Designation                   Plaintiffs’ Objections
Pages: Line #s                                                      Pages: Line #s
11:13-18
12:2-8
60:2-3                          F, U, V
60:10-11                        F, U, V
69:5-12
79:13-19                        F, L, U, V
80:25                           BTS, CP, L, LC, U, V
81:2-5                          BTS, CP, L, LC, U, V
108:23-25                       F, L
109:7-11
117:3-8                         I, MIS, U, DSFI                     117:9, 117:11-13                             H, P




                                                                1
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 329 of 761 PageID #: 6436



                               Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.
                                                       C.A. 16-1114 (RGA)

                                                         PARAG SHAH
                                                         August 30, 2018

                   PLAINTIFFS’ DESIGNATIONS                                      DEFENDANTS’ COUNTER-DESIGNATIONS
                  AND DEFENDANTS’ OBJECTIONS                                         AND PLAINTIFFS’ OBJECTIONS
Designation                    Defendants’ Objections               Designation                       Plaintiffs’ Objections
Pages: Line #s                                                      Pages: Line #s
7:15-18
8:6-8
13:6-10                                                             14:10-25; 15:2-7
                                                                    32:12-20
45:19-20                        H, I, F, R                          45:21-22                             H, P
46:24-25                        F, R
47:2-5                          F, R
52:6-9                          F, R, SP, U
56:24-25                        F, R, SP, U
57:2-7                          F, R, SP, U
61:6-15                         F, R, SP, U
62:16-19                        F, R, SP, U
63:5-6                          H, F, R
63:19-24                        F, R, SP, U
69:17-25                        F, R, SP, U
70:2-4                          F, R, SP, U
95:2-3                          H, F, R, U
95:22-25                        F, R, SP, U
96:2-4                          F, R, SP, U
98:9-15                         F, R, SP, U, H, I                   98:20-25; 99:2-4                     H, F, P
133:4-6                         F
133:25                          F, R


                                                                1
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 330 of 761 PageID #: 6437



                   PLAINTIFFS’ DESIGNATIONS                               DEFENDANTS’ COUNTER-DESIGNATIONS
                  AND DEFENDANTS’ OBJECTIONS                                  AND PLAINTIFFS’ OBJECTIONS
Designation                    Defendants’ Objections        Designation                       Plaintiffs’ Objections
Pages: Line #s                                               Pages: Line #s
134:2-13                        F, R                         179:9-14
                                                             184:5-9
                                                             184:13-25; 185:2-10
                                                             185:12-25; 186:2-16
                                                             190:16-25; 191:2-5
                                                             191:15-24
                                                             192:7-13




                                                         2
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 331 of 761 PageID #: 6438



                              Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.
                                                      C.A. 16-1114 (RGA)

                                                        MELISSA HENRY
                                                         August 21, 2018

                  PLAINTIFFS’ DESIGNATIONS                                     DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                                        AND PLAINTIFFS’ OBJECTIONS
Designation                    Defendants’ Objections              Designation                    Plaintiffs’ Objections
Pages: Line #s                                                     Pages: Line #s
6:16-18                                                            13:14-16
8:25                                                               13:18-25
9:2-5                                                              14:2-4                            H, P
40:3-8                           F, PK, R, SP, U                   15:6-9                            H, P
40:22-24                         F, PK, R, SP, U, V                39:7-9                            H, P, MT (as to 39:7-9,
116:5-11                         R, U                              39:12-19                          39:12)
116:18-21                        R, U                              41:25                             H, P
144:8-11                         R, U                              42:2
144:18-24                        R, U                              42:6-9
150:3-4                          F, PK, R, SP, U, H                116:12-14                         H, P
150:7-16                         F, PK, R, SP, U, H                150:5-6                           H, P, MR
151:10-13                        F, PK, R, SP, U, H                151:14-19
153:3-10                         F, PK, R, SP, U, H                151:23-25
153:14                           F, PK, R, SP, U, H                152:5
                                                                   153:15-17
                                                                   153:20-23
                                                                   154:2-4
                                                                   154:12-21
                                                                   158:17-25                         H, P
                                                                   159:2-9
                                                                   160:15-17
                                                                   160:20


                                                               1
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 332 of 761 PageID #: 6439



                  PLAINTIFFS’ DESIGNATIONS                               DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                                  AND PLAINTIFFS’ OBJECTIONS
Designation                    Defendants’ Objections        Designation                    Plaintiffs’ Objections
Pages: Line #s                                               Pages: Line #s
                                                             179:21-24
                                                             182:21-25
                                                             183:2-11




                                                         2
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 333 of 761 PageID #: 6440



                              Allergan Sales, LLC, et al. v. Teva Pharmaceuticals USA, Inc., et al.
                                                      C.A. 16-1114 (RGA)

                                                  KINJAL (RICKY) SUCHAK
                                                     September 14, 2018

                  PLAINTIFFS’ DESIGNATIONS                                     DEFENDANTS’ COUNTER-DESIGNATIONS
                 AND DEFENDANTS’ OBJECTIONS                                        AND PLAINTIFFS’ OBJECTIONS
Designation           Defendants’ Objections                       Designation                 Plaintiffs’ Objections
Pages: Line #s                                                     Pages: Line #s
9:4-8                                                              73:17-23                     H, I (as to 73:17-23), MT, P
9:16-17                                                            74:2
9:20-21                                                            74:4-23
73:2-13                F, PK, R, SP, U, F, H                       75:6-8
105:23-25              F, PK, R, SP, U, F, H                       75:15-17
106:2-6                F, PK, R, SP, U, F, H                       75:24-25
115:13-19              F, PK, R, SP, U, F, H                       76:2
                                                                   76:5
                                                                   107:4-7                      H, MT, P
                                                                   108:6-15
                                                                   109:24-25
                                                                   110:3-4
                                                                   163:23-24                    H, P
                                                                   163:4




                                                               1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 334 of 761 PageID #: 6441



  Designations
   Obj.    Description
   AA      Asked and answered; Fed. R. Evid. 611(a)
   BE      Best evidence; Fed. R. Evid. 1002
   BTS     Beyond the scope of examination or of 30(b)(6) topic; Fed. R. Evid. 611, Fed. R.
           Civ. P. 30(b)(6)
   CP      Compound question
   CU      Misleading, Confusing and/or Cumulative/Waste of time; Fed. R. Evid. 403
   F       No foundation or assumes facts not in evidence; Fed. R. Evid. 104, 602, 703, 901
   H       Hearsay if offered for the truth of the matter asserted; Fed. R. Evid. 801, 802, 803,
           805
   I       Incomplete designation; Fed. R. Evid. 106, 403
   IC      Improper counter designation
   L       Leading; Fed. R. Evid. 611(c)
   LAW     Lawyer argument or colloquy
   LC      Legal conclusion; Fed. R. Evid. 701
   MIS     Mischaracterization of testimony or evidence
   O       Unqualified opinion testimony; Fed. R. Evid. 701, 703
   OB      Attorney objection improperly designated
   P       Privileged; Fed. R. Evid. 501, Fed. R. Civ. P. 26(b)(3), (4)
   PK      Lack of personal knowledge; Fed. R. Evid. 602
   R       Not relevant; Fed. R. Evid. 401, 402
   SP      Speculation, Fed. R. Evid. 602, 701, 702
   T       Improper use of deposition at trial; Fed. R. Civ. P. 32
   U       Unfairly prejudicial, misleading, confusing, and/or cumulative/waste of time; Fed.
           R. Evid. 403
   V       Vague or ambiguous; Fed. R. Evid. 611(a)
   OV      Overbroad
   DSFI    Document speaks for itself
   NAR     Calls for a narrative
   NR      Non-responsive answer
   MS      Motion to strike
   PE      Parol evidence
   IE      Improper expert testimony
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 335 of 761 PageID #: 6442
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 336 of 761 PageID #: 6443




                           EXHIBIT 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 337 of 761 PageID #: 6444




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                Defendants'
   Defendants'                                   Plaintiffs'
                                                                Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                to Plaintiffs' Counter
   Designations                                  Designations
                                                                Designations
   10:14-10:16
   12:19-13:7
   13:16-14:8
   15:16-15:25
   16:13-16:24
   17:13-17:15
   17:21-17:22
   17:24-17:25
   18:2-18:4
   18:6-18:9                                     Errata 18:8
   18:11-18:12
   18:14-18:16
   18:18-18:20
   18:22-19:8
   19:10-20:7
   20:9-20:12                                    Errata 20:11
   20:14-20:15
   20:17-20:22
   20:24-21:4
   21:5-21:13
   21:15-21:17
   22:5-22:11
   22:13-22:15
   22:17-22:20             I                     22:21-23
   24:18-24:20
   25:17-25:24
   26:18-26:19
   26:22-26:25
   27:2-27:10              I                     Errata 27:9
   32:2-32:6
   32:8-32:8
   32:12-32:17
   32:19-32:21
   32:23-32:25
   33:3-33:5               I
   33:11-33:11
   33:13-33:21
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 338 of 761 PageID #: 6445




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                       Defendants'
   Defendants'                                   Plaintiffs'
                                                                       Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                       to Plaintiffs' Counter
   Designations                                  Designations
                                                                       Designations
   34:14-34:23                                   Errata 34:16
   35:11-36:13
   37:13-37:15
   37:16-37:18
   37:20-38:3
   39:2-39:7
   39:15-39:18
   40:5-40:16                                    40:17-41:4, 41:8-11   SP, T
   42:1-42:7                                     41:19-25              SP, T
   44:20-45:5
                                                 49:13-16,             NR, T
   48:8-48:11                                    49:18-50:1            T
   51:2-51:2
   51:6-51:13
   52:23-52:24             I                     52:20-22              T
   53:1-53:2                                     242:24-243:15         IC, MIS, T
   53:14-53:15
   53:17-53:18
   53:20-54:5
   54:21-54:25
   59:6-59:15                                    59:17-20              T
   59:16-59:16
   59:21-60:5
   61:13-61:16
   61:19-61:21
   61:24-62:10                                   63:15-16,             IC, T
   63:9-63:9                                     63:18                 IC, T
   63:11-63:13
   64:15-64:16
   64:18-64:18
   64:24-65:7
   65:14-65:14
                                                 66:11-13,             NR, T
   66:2-66:10                                    66:15-18              NR ,T
   68:14-68:18
   68:19-68:22
   68:23-69:18
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 339 of 761 PageID #: 6446




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                 Defendants'
   Defendants'                                   Plaintiffs'
                                                                 Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                 to Plaintiffs' Counter
   Designations                                  Designations
                                                                 Designations
   69:20-69:24
   70:10-70:11
   70:12-70:19
   78:22-79:3
   79:9-79:12
   80:22-81:4
   81:8-81:9
   82:14-82:16
   82:18-82:18
   82:20-82:23
   83:6-83:10
   83:12-83:13
   83:15-83:23
   84:5-84:12
   87:19-87:21
   88:8-88:10
   88:14-90:4
   90:18-90:22             I                     90:24           MIS, T
   97:12-97:17
   101:20-101:22
   101:24-102:2
   102:5-102:9                                   Errata 102:8
   102:11-102:17
   105:21-105:21
   105:23-106:10                                 106:11-17       T
   106:18-106:19
   106:21-106:22
   108:3-108:4
   108:9-108:20
   108:21-109:15
   109:21-109:23           I                     109:24-25       U, T
                           I                     Errata 110:11
   110:1-110:11                                  110:12-13       NR, SP, R, T
   110:14-111:9
   111:11-111:12
   111:15-111:15
   111:17-111:18
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 340 of 761 PageID #: 6447




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                       Defendants'
   Defendants'                                   Plaintiffs'
                                                                       Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                       to Plaintiffs' Counter
   Designations                                  Designations
                                                                       Designations
   112:7-112:8
   112:13-112:23
   113:6-113:12
   113:14-113:15
   113:17-114:7                                  114:8,                MIS, SP, T
                           I                     114:10-12,            MIS, SP, T
   114:14-114:16                                 114:17-21             NR, R, PK, T
   114:22-115:5
   115:8-115:11
   115:16-115:19
   115:20-116:5
   116:6-116:8
   116:10-116:12
   117:5-117:8
   117:13-118:5            I                     118:7-10              NR, R, T
   118:14-119:4
   121:7-121:10                                  121:11-19            MIS, T
   124:4-124:19            I                     Errata 124:18 125:6-
   125:1-125:5             I                     9                    T
   127:14-128:11
   128:12-128:15
   129:13-129:20
   129:23-130:16
   132:10-132:10
   133:6-133:8
   135:4-135:16
   136:13-136:15                                 135:17-23, 135:25-    F, O, SP, MIS, IC, T
                                                 136:2                 F, O, SP, MIS, IC, T
                                                 136:21-22, 136:24-    F, O, SP, MIS, IC, T
                                                 137:1, 137:3-5,
   136:17-136:19                                 137:7-12, 137:14-22
   139:6-139:8                                   139:9-10              T
   139:19-139:24
   140:21-141:1                                  141:2-15, 141:22-     T
   141:16-141:21                                 142:4                 T
   142:5-142:17            I                     142:18-24             T
   143:12-143:14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 341 of 761 PageID #: 6448




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                       Defendants'
   Defendants'                                   Plaintiffs'
                                                                       Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                       to Plaintiffs' Counter
   Designations                                  Designations
                                                                       Designations
   143:16-143:17
   143:19-143:19
   143:21-144:4
   144:6-144:9
   144:21-145:3                                  144:13-19, 145:6-18   SP, F, T
   146:24-147:10
   148:8-148:22
   148:25-149:19
   150:1-150:3
   150:8-150:19
   150:22-150:23
   151:1-151:4
   152:12-152:18                                 152:19-153:3          F, SP, MIS, T
   153:4-153:8
   153:10-153:21
   153:22-153:25
   154:9-154:13
   154:15-154:16
   154:18-154:19
                                                 159:5-6,              T
   158:22-159:4                                  159:8-10              T
   159:14-159:21
   159:23-159:25
   160:17-160:18
   161:3-161:17
   161:23-161:24
   162:1-162:2
   162:4-162:6
   162:19-163:3
   163:15-164:4
   164:16-164:17
   164:19-164:19           I
   165:2-165:16
   166:3-166:11
   167:15-170:2
   170:10-170:24
   171:1-171:2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 342 of 761 PageID #: 6449




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                      Defendants'
   Defendants'                                   Plaintiffs'
                                                                      Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                      to Plaintiffs' Counter
   Designations                                  Designations
                                                                      Designations
   171:4-171:5
   171:7-171:11
   171:13-171:21
   171:25-172:16
   173:22-174:8            I
   174:12-174:14
   175:2-175:3
   175:5-175:13
                                                 Errata 178:5         T
                                                 178:11-12, 178:15-   T, SP, F, MIS,
   178:2-178:10                                  16
   179:2-179:8                                   175:18-25,           IC, T
   179:11-179:17           I                     176:6-12             IC, MIS, T
   179:21-180:8                                  178:18-19, 178:21-   IC, T
   180:12-180:19                                 24                   SP, T
   181:19-181:23                                 179:18-20            SP, T
   181:25-181:25
   182:2-182:8
   186:22-186:24           I                     187:1-2              NR, SP, T
   187:4-187:7
   187:8-187:11
   187:12-187:21
   187:22-187:24
   191:13-191:14
   191:16-191:17
   191:19-191:23
                                                 192:15-16, 192:18-   MIS, T
   193:1-193:6                                   19
   194:23-194:24           I                     Errata 194:20
   195:5-195:7
   195:9-195:10
   195:12-195:14
   196:8-196:25
   197:2-197:5
   198:21-199:9                                  Errata 199:2
                                                 201:17-19, 201:21-   T
   200:9-201:16                                  24
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 343 of 761 PageID #: 6450




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                      Defendants'
   Defendants'                                   Plaintiffs'
                                                                      Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                      to Plaintiffs' Counter
   Designations                                  Designations
                                                                      Designations
   202:20-202:20           I                     202:21-25            T
   203:11-203:22
   205:22-205:25                                 205:19-21            NR, T
   208:2-208:16                                  210:11-16            T
   213:8-214:17                                  211:2-6              NR, T
                                                 211:8-16             NR, T
                                                 211:21-25            F, SP, MIS, T
                                                 212:8-16             MIS, F, SP, T
                                                 215:4-19, 216:20-    F, SP, MIS, NR T
   215:20-216:19                                 217:11
   218:6-218:9
   218:15-218:18
                                                 220:23-221:5         MIS, F, SP, T
                                                                      F, SP, MIS, NR T .
   220:13-220:22                                                      T
   221:13-221:19
   227:11-227:14           Scope
   227:16-227:18
   227:20-227:23
   227:25-228:1
   229:18-229:21           CLC; R; P
   229:24-230:6
   230:8-230:17
   230:19-230:24
   231:9-231:12
   231:19-232:9                                  232:10-17, 232:22-   T
   232:18-232:21                                 233:1                T
   233:4-233:10                                  233:16-21            IC, NR, T
   233:22-234:2                                  234:3-6              V, NR, T
   235:22-235:22
   235:24-236:1
                                                 237:6-238:7          CU, IC, MI, SP, U,
                                                 239:8-13,            DSFI, T
                                                 239:15-240:12,
   239:3-239:7                                   241:11-242:4,
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 344 of 761 PageID #: 6451




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Barrett, Kim (March 14, 2019)
                                                                 Defendants'
   Defendants'                                   Plaintiffs'
                                                                 Objections
   Affirmative          Plaintiffs' Objections   Counter
                                                                 to Plaintiffs' Counter
   Designations                                  Designations
                                                                 Designations
                                                 243:16-244:18   CU, IC, MI, SP, U,
                                                                 DSFI, T
   245:6-245:10                                                  T
                                                 246:1-247:16,   CU, IC, MI, SP, U,
                                                 247:18          DSFI, T
   245:13-245:25
   248:9-248:13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 345 of 761 PageID #: 6452




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Chien, Andrew (September 20, 2018)
                                                                Defendants'
   Defendants'                                   Plaintiffs'    Objections
   Affirmative          Plaintiffs' Objections   Counter        to Plaintiffs'
   Designations                                  Designations   Counter
                                                                Designations
   6:23-7:2
   7:13-7:18               I
   7:22-7:24
   9:13-10:7
   10:20-11:3
   11:7-11:11
   11:12-11:15
   11:16-12:4
   12:24-13:6
   13:20-15:14
   15:15-16:10                                   59:2-60:11,    IC, I
                                                 65:3-15,
                                                 67:18-68:2
   16:25-17:7
   17:11-17:22
   18:11-18:17             I
   18:18-19:6
   19:7-20:9
   20:13-21:3
   21:8-22:8
   22:9-22:14
   22:22-23:17
   23:18-23:23
   24:10-25:2              I
   25:3-26:4                                     Errata 26:3
   26:16-26:25
   29:10-29:12
   32:17-32:23
   32:24-33:7
   33:23-34:6
   34:14-34:20
   35:8-35:13
   35:14-35:18
   36:4-36:8
   36:11-36:11
   36:13-36:14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 346 of 761 PageID #: 6453




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Chien, Andrew (September 20, 2018)
                                                                Defendants'
   Defendants'                                   Plaintiffs'    Objections
   Affirmative          Plaintiffs' Objections   Counter        to Plaintiffs'
   Designations                                  Designations   Counter
                                                                Designations
   36:17-36:22
   36:23-36:25
   37:4-37:8
   37:9-37:10
   37:13-37:15
   37:16-37:18
   37:21-37:22
   37:23-38:4
   38:7-38:8
   38:9-38:11
   38:12-38:16
   38:17-38:21
   38:22-39:10
   39:11-39:14
   39:15-39:22
   49:5-49:11
   50:20-51:3
   52:9-52:13
   52:14-52:25
   53:2-53:19
   59:2-60:11
   60:13-60:14
   61:16-61:21
   63:15-63:23
   63:24-64:7
   65:3-65:10
   65:11-65:15
   66:4-66:15
   66:16-66:20
   67:3-67:7
   67:8-67:17
   67:18-67:23
   67:24-68:2
   68:3-68:6
   68:14-68:17
   68:18-69:7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 347 of 761 PageID #: 6454




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Chien, Andrew (September 20, 2018)
                                                                Defendants'
   Defendants'                                   Plaintiffs'    Objections
   Affirmative          Plaintiffs' Objections   Counter        to Plaintiffs'
   Designations                                  Designations   Counter
                                                                Designations
   69:8-69:12
   77:22-78:5              F, NPK
   78:8-78:11
   79:17-79:24
   79:25-80:5              F, NPK
   81:25-82:4
   83:4-83:10
   84:12-84:19
   84:20-84:25
   85:2-85:6               F, NPK
   85:11-85:14
   85:15-85:21
   85:25-85:25
   86:6-86:15
   86:16-87:5
   87:6-87:15
   87:21-87:25
   88:6-88:16
   88:17-89:3              MR
   89:6-89:7
   89:8-89:17
   89:18-89:22             F, NPK
   90:2-90:3
   91:12-91:14
   91:15-91:18
   91:19-91:21
   91:22-91:24
   91:25-92:3
   92:11-92:13
   92:14-92:18
   92:19-92:21
   92:22-92:24
   92:25-93:4
   93:10-94:2
   94:3-94:20
   94:21-95:10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 348 of 761 PageID #: 6455




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Chien, Andrew (September 20, 2018)
                                                                Defendants'
   Defendants'                                   Plaintiffs'    Objections
   Affirmative          Plaintiffs' Objections   Counter        to Plaintiffs'
   Designations                                  Designations   Counter
                                                                Designations
   96:20-97:3
   97:24-98:6              MR
   98:9-98:13
   98:14-98:19
   98:22-98:25
   117:9-118:7
   118:8-118:16
   118:17-118:18
   118:21-118:22
   118:24-119:5
   119:6-119:10                                  120:4-6        IC, I
   119:11-119:22                                                IC, I
   123:17-124:7                                                 IC, I
   124:15-124:19
   124:20-124:24
   125:20-126:2
   129:6-129:9             F, NPK
   129:13-129:17
   140:25-141:5
   141:6-141:8
   142:8-143:4             R, P
   143:5-143:13
   144:3-144:8
   144:11-144:15
   144:16-144:20
   145:2-145:8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 349 of 761 PageID #: 6456




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                         Currie, Mark G. (August 8, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   13:6-13:11
   14:5-14:12
   19:16-19:25
   20:2-20:17
   21:12-21:25
   22:2-22:6
   22:10-22:25
   23:2-23:25
   24:2-24:6
   25:3-25:14
   26:18-26:25
   27:2-27:9
   29:15-29:25
   30:2-30:5              MT, MR, I             30:6-25        OB, I
   31:11-31:23
   32:3-32:25                                   Errata
                                                32:14-15
   33:2-33:25
   34:2-34:4
   34:6-34:25
   35:2-35:20
   35:22-35:23
   36:3-36:9
   37:3-37:5
   37:8-37:25
   38:2-38:8              MR, I, P
                          (38:6-8)
   38:12-38:25
   39:2-39:22
   40:17-40:25
   41:2-41:15
   42:14-42:16
   44:6-44:24
   45:6-45:7
   45:11-45:25
   46:2-46:10             MR, I, P
                          (46:8-10)
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 350 of 761 PageID #: 6457




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                         Currie, Mark G. (August 8, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   46:12-46:25
   47:2-47:22
   48:5-48:25
   49:2-49:25
   50:6-50:15
   51:23-51:25
   52:2-52:25
   53:2-53:6
   53:17-53:21
   54:2-54:25
   55:2-55:14
   56:3-56:25
   57:2-57:25
   58:2-58:3
   59:3-59:22
   60:20-60:21
   60:24-60:25
   61:2-61:2
   61:20-61:25
   62:2-62:25
   63:2-63:25
   64:2-64:25                                   Errata
                                                64:3
   65:2-65:25
   66:2-66:22
   67:4-67:25
   68:2-68:21
   69:15-69:25
   70:2-70:25
   71:2-71:25                                   Errata
                                                71:12
   72:2-72:25
   73:2-73:25                                   Errata
                                                73:14
   74:2-74:25
   75:5-75:25
   76:2-76:25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 351 of 761 PageID #: 6458




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                         Currie, Mark G. (August 8, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   77:2-77:7
   77:9-77:16
   78:8-78:13
   79:14-79:17
   80:6-80:25
   81:2-81:11
   81:17-81:25
   82:2-82:25
   83:2-83:9
   83:14-83:25
   84:2-84:14
   84:16-84:18
   84:22-84:25
   85:2-85:22
   90:16-90:25
   91:4-91:20
   93:5-93:25
   95:3-95:25
   96:2-96:18
   97:14-97:25
   98:2-98:25
   99:2-99:17                                                  u
   101:3-101:7            I                     101:8-11       V, U, CU, O, IE
   101:12-101:25
   102:2-102:25
   103:2-103:16
   104:17-104:25
   105:2-105:25
   106:2-106:21
   110:18-110:23
   111:12-111:16
   116:11-116:25
   117:2-117:25
   118:2-118:4            I                     118:5-25,      NR, R, CU, U, O,
                                                119:2          IE, IC
   119:16-119:25
   120:2-120:25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 352 of 761 PageID #: 6459




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                         Currie, Mark G. (August 8, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   122:6-122:10
   122:14-122:25                                Errata
                                                122:22-23
   123:2-123:6            I                     123:7-24       R, CU, U, IE, O
   126:22-126:23
   127:24-127:25
   128:2-128:25
   129:2-129:25
   130:2-130:13
   131:7-131:9
   131:13-131:25
   132:2-132:2            I                     132:20-25,     NR, H, R, CU, U,
                                                133:2-25,      IE, O, IC
                                                134:2-21
   132:11-132:19
   136:7-136:11
   136:13-136:25
   137:2-137:25
   138:2-138:14
   139:3-139:25
   140:2-140:25
   141:2-141:25
   142:2-142:24
   145:9-145:13
   145:17-145:25
   146:2-146:25
   147:2-147:25
   148:2-148:25
   149:4-149:25
   150:2-150:25
   151:2-151:25
   152:2-152:24
   154:5-154:25
   155:2-155:21
   160:7-160:25
   161:2-161:25
   162:2-162:4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 353 of 761 PageID #: 6460




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                         Currie, Mark G. (August 8, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   175:9-175:25           I, P                  175:2-5
   176:2-176:15
   177:20-177:25
   178:2-178:25
   179:2-179:6            I, P                  179:7-10
   179:11-179:25
   180:2-180:25                                 Errata
                                                180:23-24
   181:2-181:25
   182:2-182:25                                 Errata
                                                182:25
   183:2-183:25                                 Errata
                                                183:22
   184:2-184:25
   185:2-185:18
   186:2-186:18
   192:20-192:25
   193:2-193:25
   202:23-202:25
   203:2-203:25
   204:7-204:25
   205:2-205:24
   211:16-211:25
   212:2-212:10
   213:20-213:25
   214:2-214:25
   215:2-215:21                                 Errata
                                                215:3-4
   222:14-222:25
   223:2-223:25
   224:2-224:13
   228:8-228:10
   228:14-228:25
   229:2-229:9
   229:24-229:25
   230:2-230:25
   231:2-231:17
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 354 of 761 PageID #: 6461




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                         Currie, Mark G. (August 8, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   231:21-231:25          AF, P, MT
                          (231:16-17)
   232:2-232:19
   239:20-239:25
   240:2-240:2
   242:19-242:25
   243:9-243:12
   243:24-243:25
   244:2-244:25
   245:2-245:2
   245:10-245:13
   247:9-247:25
   248:2-248:25
   249:2-249:2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 355 of 761 PageID #: 6462




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Fretzen, Angelika (August 16, 2018)
                                                                      Defendants'
   Defendants'                                  Plaintiffs'
                                                                      Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                                      to Plaintiffs' Counter
   Designations                                 Designations
                                                                      Designations
   6:7-6:8
   6:22-6:23
   7:2-7:8
   7:11-7:17
   9:8-9:10                                     10:10-19              F, I
   15:4-15:7
   15:19-16:12
   18:19-19:10
   21:22-23:5                                   21:16-24              F, R, SP, U, H
   23:18-24:5                                   23:18-25,             F, R, PK, SP, U, H
                                                24:2-5
   25:17-26:3                                   25:17-25,             F, R, PK, SP, U, H
                                                26:2-3
   31:2-31:18
   32:6-32:21             MR, MT, P             32:22-33:3,           OB
                                                Errata Sheet 32:20-
                                                21
   33:6-33:13
   34:3-34:18
   38:6-38:12
   39:9-39:25             MR, MT, I             40:2-17               OB
   40:18-41:2             MR, MT, I             41:3-5                OB
   41:6-41:21             MR, MT, I             42:7-10               OB
   42:4-42:6
   42:11-43:7
   43:8-44:3              MR, MT, I             44:4-8                OB
   44:10-47:8
   47:12-48:15                                  49:3-10
   65:7-65:17                                   58:11-15              F, R, U, H, PK
                                                64:11-25,
                                                65:2-6,
                                                65:18-25,
                                                66:2-3
   66:4-66:16
   66:17-66:22
   67:24-68:19
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 356 of 761 PageID #: 6463




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Fretzen, Angelika (August 16, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   69:13-70:2                                   69:13-25,      F, R, PK, U, H
                                                70:2
   70:10-70:21                                  71:4-7,        F, R, PK, SP, U, H,
                                                71:9-13        I
   74:3-74:22                                   75:6-9,        F, R, U, H
                                                75:11-15
   80:9-80:23
   81:23-81:25
   82:3-82:10
   84:5-84:6                                    83:18-25,      F, R, U, H
                                                84:2-4
   84:8-84:23
   85:2-85:6
   86:25-86:25                                  86:11-24       F, R, U, H
   89:8-89:12
   90:3-91:2                                    96:5-12,       F, R, PK, U, H, SP
                                                96:25,
                                                97:2,
                                                97:4-9,
                                                97:11-14,
                                                100:20-25,
                                                101:2-11
   105:21-105:22
   106:2-106:9
   107:23-108:19                                108:20-25,     F, R, U, H
                                                109:2-10
   110:4-110:16                                 110:4-111:21
   110:17-112:2
   112:25-113:7
   114:6-114:7                                  114:12-15,     F, R, U, H, SP
   114:10-114:11                                114:17-23
   122:3-122:18
   124:20-124:23
   124:24-125:15                                125:18-25,     F, R, U, H
                                                126:2-3
   126:6-126:14
   126:22-127:7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 357 of 761 PageID #: 6464




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Fretzen, Angelika (August 16, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   127:11-127:14                                127:15-20      F, R, U, H
   127:21-128:9
   128:10-129:20                                128:10-13,
                                                128:17-20
   129:23-130:3                                 130:4-8,       F, R, U, H, PK
                                                130:11-14
   135:16-136:18                                135:20-25,
                                                136:2
   138:7-138:15
   140:10-140:25
   141:2-141:15                                 141:6-15
   144:9-145:13                                 144:9-25,
                                                145:2-13
   145:14-146:2
   146:22-146:24                                146:3-21       F, R, U, H
   147:6-147:7
   155:8-155:24                                 155:12-24
   155:25-157:20
   158:11-158:19
   158:23-159:3
   160:8-160:12
   160:14-161:6                                 160:17-25,
                                                161:2-6
   161:7-161:10
   161:13-162:15
   162:18-162:23
   163:2-163:3
   163:4-163:23
   164:2-164:17
   164:18-165:2                                 164:18-25,     F, R, SP, U, H
                                                165:2-11
   165:20-165:23
   166:20-167:4
   169:16-170:11
   170:12-170:16
   171:10-172:10
   172:11-172:17
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 358 of 761 PageID #: 6465




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Fretzen, Angelika (August 16, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   172:18-173:14
   174:12-175:7
   175:10-176:6
   176:10-176:12                                176:13-14,     F, R, U, H
                                                176:16-25,
                                                177:2-9
   177:17-177:19
   177:22-177:25
   178:4-178:9                                  178:24-25,     F, R, U, H
                                                179:2-11
   178:10-178:23
   180:8-180:17                                 180:16-17,     F, R, PK, SP, U, H
   180:19-180:23                                180:19-25,
   181:18-181:21                                181:2-3,
   181:23-182:3                                 181:5-6,
                                                181:9-17
   182:4-182:25
   183:2-183:8
   183:20-183:23
   183:25-184:11
   193:6-193:17
   194:17-196:7
   196:13-196:21
   197:16-197:23
   197:25-197:25
   213:8-214:2
   214:20-215:12
   215:15-216:15
   219:23-220:9
   220:21-221:8
   221:9-221:24
   222:17-223:9
   223:10-223:19
   224:19-225:21
   225:22-226:3
   230:7-230:13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 359 of 761 PageID #: 6466




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Fretzen, Angelika (August 16, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   230:17-230:17          I                     227:23-25,     F, R, U, H
                                                228:3-9,
                                                230:25,
                                                231:2-21
   231:23-232:21
   232:24-233:9
   233:10-233:11
   233:14-233:16
   233:17-233:23                                236:3-14       F, R, SP, U, H
   243:7-244:2
   244:4-244:7                                  244:9-17       F, R, U, H
   247:8-247:20
   247:23-247:25
   248:2-248:6
   248:8-248:23
   248:24-249:22
   249:24-250:19
   250:20-250:20
   250:22-250:25
   251:2-251:18
   252:7-252:13
   252:17-252:23
   252:25-253:2
   258:12-259:11                                259:12-25,     F, R, U, H
                                                260:2-12
   266:3-266:24
   266:25-267:4
   267:7-267:21
   273:25-274:3
   274:5-274:7
   274:9-274:12
   274:14-274:18
   276:17-277:3
   278:11-278:13
   278:16-278:17          LA
   279:4-279:5
   279:7-279:22
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 360 of 761 PageID #: 6467




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Fretzen, Angelika (August 16, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   279:24-279:25
   285:18-285:22
   286:4-286:20
   287:4-287:8                                  287:9-12,      F, R, U, H, PK
                                                287:16-25,
                                                288:2-8
   293:5-293:9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 361 of 761 PageID #: 6468




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS


                      Giannella, Ralph (September 14, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   5:23-5:24
   6:14-6:17
   8:14-8:16
   9:12-9:14
   12:9-12:14
   12:22-13:6
   15:2-15:7
   15:8-15:9
   15:11-15:11
   15:18-15:19
   15:22-15:24
   16:11-16:12         I, CLC
   16:15-16:15
   16:16-16:17         CLC
   16:19-16:19
   18:17-18:20         SET
   19:6-19:7
   19:8-19:12
   19:20-20:2
   20:4-20:12
   22:4-22:17                                   24:13-16       I, SP, U
   25:5-25:10
   25:14-25:21         SET (as to 25:19-21)     24:13-16       I, SP, U
   25:24-26:2          SET
   26:3-26:7
   26:10-26:10
   26:11-26:13
   30:6-30:8           SET
   30:9-30:10
   30:13-30:13
   30:14-30:15
   30:18-30:24
   30:25-31:8
   31:20-31:25
   32:2-32:8
   32:14-32:18
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 362 of 761 PageID #: 6469




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                      Giannella, Ralph (September 14, 2018)
                                                                Defendants'
   Defendants'                                  Plaintiffs'
                                                                Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                                to Plaintiffs' Counter
   Designations                                 Designations
                                                                Designations
   32:19-33:24                                  146:5-17,       IC
   33:25-34:2                                   146:24-147:2,   IC, V, SP
   34:14-34:17                                  147:4-11,       IC, V, SP
   34:18-34:21                                  147:12-148:6,   IC, V, SP, L
   36:2-36:4                                    148:20-23       IC
   36:7-36:21
   37:12-37:15
   37:19-37:21                                  37:9-11,        U
   37:21-37:24                                  38:14-15,       U
   38:8-38:13                                   38:18           U
   39:22-39:23                                  146:5-17,       IC
   39:25-40:2                                   146:24-147:2,   IC, V, SP
   40:3-41:7                                    147:4-11,       IC, V, SP
   41:11-41:13                                  147:12-148:6,   IC, V, SP, L
   41:21-42:5                                   148:20-23       IC
   42:7-42:7
   42:14-42:18
   42:18-42:19
   43:13-43:22
   43:23-44:5
   44:8-44:12
   44:18-45:4
   45:5-45:7
   45:10-45:11
   45:16-45:20
   45:22-45:22
   46:5-46:18
   51:16-51:22
   55:17-55:25
   56:2-56:9
   56:12-56:17
   56:18-56:19         I
   57:7-57:17          SET
   57:20-57:25
   58:4-58:10
   58:13-58:16
   58:18-58:19
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 363 of 761 PageID #: 6470




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                      Giannella, Ralph (September 14, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   58:23-58:25
   59:4-59:5
   68:17-68:19         SET
   68:22-68:22
   69:3-69:4
   69:7-69:9
   69:10-69:11
   69:14-69:14
   69:15-69:15
   69:17-69:18
   73:8-73:14
   73:21-74:2
   74:8-74:9
   74:16-74:17         SET
   74:20-74:20
   75:15-75:18         F, SET
   75:21-76:16
   78:23-79:12                                  79:13-16,      NR, U
   79:21-80:13                                  79:18-20,      NR, U
                                                148:3-6,       IC, V, SP, L
                                                148:20-23      IC
   82:18-82:25
   83:3-83:6
   83:7-83:21
   83:22-84:7
   84:12-84:13
   84:16-84:17
   84:24-85:23         F, SET (as to 85:16-     83:15-16,
                       23)                      83:22-84:2     I
   86:5-86:6           F, SET
   86:9-86:9
   87:11-87:18         I, F, SET
   88:15-88:19         F, SET
   88:22-89:2
   89:6-89:9
   89:12-89:12
   89:13-90:5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 364 of 761 PageID #: 6471




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                      Giannella, Ralph (September 14, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   92:10-92:13         SET
   92:16-92:16         F, SET
   93:22-94:6
   94:10-94:14
   94:16-94:21
   95:2-95:3
   95:4-95:13
   95:16-96:14
   96:17-96:17
   96:18-96:23
   96:25-96:25
   97:14-97:16
   97:19-98:4
   98:5-98:19          F, SET                   98:15-16       I
   98:22-98:24
   101:14-101:25
   102:2-102:2
   102:10-102:13
   102:16-102:23       F, SET                   102:21-23
   103:3-103:9
   104:11-105:4
   105:7-105:7
   105:14-105:21
   105:24-105:24
   105:25-106:10
   106:12-106:13
   109:23-110:22       F, SET (as to 110:21-    146:5-13       IC
                       22)
   110:25-110:25       F, SET
   111:2-111:3
   111:6-111:6
   111:7-111:7
   111:10-111:10
   111:11-111:12
   111:15-111:18
   112:12-113:5
   113:8-113:10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 365 of 761 PageID #: 6472




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                      Giannella, Ralph (September 14, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   113:13-113:15
   113:20-113:24
   114:3-114:19
   115:4-115:5
   115:8-115:8
   115:9-115:12
   116:2-116:15
   116:16-117:4
   117:6-117:23
   117:24-117:25
   118:3-118:3
   118:4-118:8
   118:25-119:8                                 146:5-13       IC
   121:7-121:8            CLC
   121:11-121:11
   121:12-121:21
   122:14-122:24
   123:6-123:12
   123:18-123:20
   123:23-124:9           MR                    124:13-14
   124:16-124:21
   124:22-124:22
   124:23-125:5
   125:8-125:8
   125:21-125:22
   125:25-126:3
   126:5-126:6
   126:9-126:24
   127:3-127:25                                 128:14-16,     SP, PK, NR
   128:24-128:25                                128:18-19,     SP, PK, NR
   129:2-129:2                                  146:5-13       IC
   133:17-133:19          F, SET
   133:22-133:23
   133:24-134:11
   134:12-134:14          F, SET
   134:17-134:17
   134:18-134:25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 366 of 761 PageID #: 6473




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                      Giannella, Ralph (September 14, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   135:2-135:5            F, SET
   135:9-135:10
   142:7-142:17
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 367 of 761 PageID #: 6474




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kunka, Linda (September 26, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   6:16-6:19                                    Errata 6:16
   8:5-8:8                I
   14:5-14:8
   14:9-14:16
   15:4-15:16
   15:17-15:24
   15:25-16:6
   17:2-17:12             I
   17:14-17:22
   20:3-20:22
   21:4-21:13
   21:23-22:2
   22:8-22:19
   23:7-23:10
   23:11-23:22
   24:10-24:17
   24:18-25:10
   25:19-25:25
   26:2-26:13
   27:2-27:15
   27:16-28:2
   28:9-28:9
   28:13-28:19                                  28:20-25,      CU, IC
                                                29:8-11
   29:12-30:2
   30:3-30:4
   30:5-30:17
   31:9-31:12
   31:13-31:24
   33:4-33:21
   34:2-34:2
   38:23-39:8
   39:9-39:11
   41:9-41:12             R, P, F, NPK
   41:15-41:16
   41:22-41:22            I
   42:3-42:9              R, P, F, NPK
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 368 of 761 PageID #: 6475




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kunka, Linda (September 26, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   43:5-43:8
   43:13-43:13
   43:14-43:16
   47:14-47:16
   47:17-47:21
   72:2-72:15             R, P, NPK
   72:16-72:24
   73:5-73:14
   75:21-76:22
   78:7-78:16
   79:5-79:9
   79:10-79:12
   79:17-80:12
   84:12-84:14
   87:4-87:25
   88:2-88:16
   88:17-88:18
   89:3-89:6
   89:23-90:18
   90:22-90:23
   93:24-94:4
   94:7-94:16
   101:1-101:11
   101:14-101:14
   101:18-101:24
   112:13-112:17
   112:19-112:21
   113:12-113:18
   113:22-113:25
   114:21-114:24
   115:5-115:6
   115:7-115:9
   115:12-115:13
   115:14-115:16
   115:21-115:21
   115:22-115:25
   116:2-116:4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 369 of 761 PageID #: 6476




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kunka, Linda (September 26, 2018)
                                                                Defendants'
   Defendants'                                  Plaintiffs'
                                                                Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                                to Plaintiffs' Counter
   Designations                                 Designations
                                                                Designations
   116:9-116:13
   116:14-116:20
   116:21-116:24
   117:5-117:17
   117:25-118:7
   121:8-121:11
   121:14-121:18
   121:19-122:3
   122:6-122:13
   123:12-123:16          CS
   123:20-123:25
   126:2-126:8
   127:3-127:5            I
   127:11-127:13
   129:23-130:2           CS
   130:7-130:12
   131:3-131:6
   131:12-131:22
   140:13-140:19
   140:20-140:22
   141:3-141:4
   141:10-141:13
   141:16-141:20
   142:4-142:10
   150:19-150:22
   152:8-152:11
   152:12-152:23          I
   153:13-153:20                                Errata 153:16
   153:21-154:7
   154:8-154:12
   154:18-155:2
   155:3-155:7
   159:5-160:5            I
   160:6-160:18
   160:20-160:22          I
   161:3-161:4
   161:5-161:8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 370 of 761 PageID #: 6477




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kunka, Linda (September 26, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   161:11-161:11
   161:16-161:18          F                     161:21-22      IC
   161:23-161:25                                               IC
   162:4-162:5                                                 IC
   165:18-165:22
   165:23-166:8
   166:11-166:17
   166:20-166:23          R, P                  167:2-4        IC
   167:10-168:6                                                IC
   168:7-168:20                                                IC
   168:22-169:2           I, R, P                              IC
   169:7-169:15           R, P                                 IC
   169:19-169:19                                               IC
   169:20-169:22
   170:3-170:5
   170:7-170:7            I
   170:12-170:12
   173:5-173:7            R, P
   173:10-173:11
   173:12-173:15
   173:17-173:17
   173:18-173:22
   174:7-174:11
   175:6-175:9            R, P, F               175:11-14      IC
   175:15-176:7                                                IC
   176:12-176:15                                               IC
   176:23-176:25                                               IC
   177:4-177:5                                                 IC
   177:8-177:20                                                IC
   177:23-177:23                                               IC
   179:24-180:3           R, P, F               180:7-9        IC
   180:10-180:14                                               IC
   187:3-187:18           R, P
   187:23-187:24
   187:25-188:5
   188:9-188:10
   188:14-188:17          I, R, P
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 371 of 761 PageID #: 6478




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kunka, Linda (September 26, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   188:21-188:24          R, P, F
   188:25-189:11
   189:15-189:15
   189:16-189:20
   189:24-189:24
   189:25-190:5
   190:11-190:12                                190:13-18,
                                                190:20,
                                                190:24-191:2
   190:13-190:18
   190:20-190:20
   190:24-191:2
   191:3-191:7
   191:10-191:11
   191:13-191:16          R, P, F, NPK          191:19,        IC
   192:2-192:4                                  191:25         IC
   192:8-192:9                                                 IC
   192:12-192:13                                               IC
   192:16-192:16          R, P, F, NPK          194:6-8        IC
   193:12-193:13                                               IC
   193:17-193:17                                               IC
   193:21-193:23                                               IC
   194:9-194:10                                                IC
   194:14-194:18                                               IC
   194:19-194:20                                               IC
   194:24-194:25                                               IC
   195:3-195:13                                                IC
   196:2-196:4                                                 IC
   196:6-196:8                                                 IC
   196:9-196:12                                                IC
   196:16-196:18          R, P, F, NPK          196:21-23      IC
   196:24-197:3                                                IC
   203:16-203:18          R, P, F, NPK          203:19-20      IC
   203:22-204:12                                               IC
   208:22-208:24
   209:4-209:6
   210:7-210:13           R, P, F, NPK          196:21-23      IC
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 372 of 761 PageID #: 6479




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kunka, Linda (September 26, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   213:25-214:20                                               IC
   214:24-215:3
   215:5-215:19
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 373 of 761 PageID #: 6480




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kurtz, Caroline (September 7, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   11:24-12:3                                   9:24-25,
                                                10:2
   13:16-13:22
   14:7-14:15
   15:9-15:21                                   15:5-8         R, U
   17:2-17:18
   20:3-20:8
   22:6-22:25
   23:2-23:8                                    22:3-5         R, U
   23:11-23:12
   25:4-25:15             I                     25:16-25,
                                                26:2-3
   32:10-32:18
   33:19-34:12
   56:7-56:12
   58:5-58:25
   59:2-59:25
   60:2-60:25
   61:2-61:4
   64:8-64:13
   64:24-64:25
   65:2-65:5
   67:9-67:18                                   67:19-25,      F, R, U, H, IE, O
                                                68:2-7,
                                                70:8-20
   72:12-72:25
   73:2-73:4                                    73:5-21        F, R, U, H, IE, O
   73:22-73:25
   74:2-74:2
   74:6-74:9
   84:19-84:25
   85:2-85:11
   86:7-86:15
   86:21-86:25
   87:2-87:9                                    89:3-7         R, U, H
   89:18-89:25
   90:2-90:14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 374 of 761 PageID #: 6481




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kurtz, Caroline (September 7, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   94:19-94:25                                  95:3-10        R, H, IE, O, U
   96:5-96:9              I                     96:10-13
   96:14-96:15
   97:23-97:25
   98:2-98:11             I                     98:12-22       R, H, IE, O, U
   101:2-101:25
   102:2-102:17
   104:4-104:23
   107:5-107:7
   107:9-107:25
   108:2-108:5
   109:5-109:25
   110:2-110:5                                  110:6-25,      IE, O, H, U
                                                111:2-21
   111:22-111:25
   112:2-112:7            I                     112:8-9
   112:10-112:25
   113:2-113:6
   114:4-114:9
   114:21-114:23
   126:2-126:18
   137:9-137:21
   142:25-142:25
   143:2-143:24
   144:10-144:17
   144:18-145:3
   145:4-145:14
   148:3-148:6
   148:12-148:25
   149:2-149:10
   149:16-149:25
   150:2-150:5
   150:7-150:10           I                     150:11-12
   151:16-152:8
   160:2-160:3
   161:5-161:13
   162:16-162:25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 375 of 761 PageID #: 6482




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                       Kurtz, Caroline (September 7, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   163:2-163:11
   167:25-167:25
   168:2-168:5
   168:13-168:19
   197:5-197:21                                 198:24-25,     R, U, IE, O, H
                                                199:2-25,
                                                200:2-25,
                                                201:2-11
   202:14-202:19
   202:24-202:25
   203:2-203:2
   205:14-205:20                                205:23-25,     R, U, IE, O, H, PK
                                                206:2-25,
                                                207:2-25,
                                                208:2-24,
                                                212:3-19
   209:19-209:22
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 376 of 761 PageID #: 6483




                     DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                     Mahajan-Miklos, Shalina (September 13, 2018)
                                                                         Defendants'
      Defendants'                                   Plaintiffs'
                                                                         Objections
      Affirmative         Plaintiffs' Objections1   Counter
                                                                         to Plaintiffs' Counter
      Designations                                  Designations
                                                                         Designations
      18:9-19:21
      24:5-24:13
      25:20-25:23
      38:6-38:9               I                     37:23-25,            SP, O, MIS, IC, I, F
                                                    38:3-4,
                                                    38:10-13
      43:12-43:19             R
      58:20-59:3              I                     60:20-61:3,
      59:5-59:6               I                     61:6-9
      59:8-59:10              I
      60:1-60:19              I
      61:10-61:11             I, SET




  1
     Plaintiffs object to the entirety of Defendants’ affirmative designations from the deposition of
  Dr. Mahajan-Miklos. Defendants stipulated at that deposition that they would not use the
  testimony of Dr. Mahajan-Miklos in any way if Plaintiffs did not rely on her as a witness at trial.
  (See Depo. Tr. at 62:17-63:18, 64:4-10.) Plaintiffs have not identified Dr. Mahajan-Miklos as a
  trial witness (PTO Ex. 9 (Plaintiffs’ Witness List)) and have not designated any of her deposition
  testimony in their affirmative case. (PTO Ex. 11 (Plaintiffs’ Deposition Designations).) To the
  extent that the Court permits Defendants to rely on any deposition testimony of Dr. Mahajan-
  Miklos at trial, Plaintiffs reserve the right to rely on our specific objections and counter-
  designations and also to identify additional objections and counter-designations.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 377 of 761 PageID #: 6484




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS


                        Wolfe, Henry (September 27, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   5:21-5:23
   6:15-6:17
   6:19-6:25
   8:19-9:2
   14:9-14:22
   18:8-18:18
   18:19-18:21
   18:23-19:4
   21:22-21:25
   22:3-22:6
   23:7-24:14
   39:18-39:21                                  44:12-15,      R, CU, U, PK, H, O,
                                                44:18,         IC
   39:24-39:25                                  44:20-25,      R, CU, U, PK, H, O,
                                                45:3-6,        IC
   40:2-41:12                                   45:9-10,       R, CU, U, PK, H, O,
                                                45:12-15,      IC
   41:13-42:21                                  45:17-18,      R, CU, U, PK, H, O,
                                                45:20,         IC
   42:25-43:8                                   45:23-25,      R, CU, U, PK, H, O,
                                                46:2-3         IC
   46:5-46:19                                                  R, CU, U, PK, H, ,
                                                               O, IC
   49:19-49:21            CLC
   49:24-50:11            CLC (49:24-
                          50:4)
   52:8-52:10
   52:13-52:21
   54:3-54:5
   55:11-55:13
   55:16-55:16
   55:18-55:20
   55:22-55:23
   55:25-56:3
   56:4-56:4
   56:5-56:8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 378 of 761 PageID #: 6485




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                        Wolfe, Henry (September 27, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   56:10-56:10
   56:12-56:15
   56:17-56:18
   58:8-59:14
   60:12-60:15
   60:21-61:15
   61:16-62:3
   62:11-62:12
   62:15-62:16
   63:2-63:4
   63:7-63:19
   63:22-64:2
   64:4-64:5
   64:8-64:20
   64:22-65:4
   65:22-66:5
   66:7-66:12
   67:4-67:8
   67:10-67:22
   67:24-67:24
   68:2-68:4
   68:6-68:13
   68:15-68:19
   70:20-71:5
   71:8-71:15
   71:17-72:10
   72:15-72:17
   72:19-72:19
   73:2-73:12
   73:14-73:21
   73:24-74:9
   74:12-74:18
   74:20-75:2
   75:4-75:7
   75:10-75:15
   75:17-75:18
   79:5-79:11
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 379 of 761 PageID #: 6486




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                        Wolfe, Henry (September 27, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   79:14-79:17
   80:9-80:25
   81:2-81:13
   81:14-81:19
   81:20-82:2
   82:11-82:17
   83:2-83:3
   83:5-83:8
   83:10-83:13                                  85:7-19,       R, CU, U, PK, IC
   83:15-83:20            SET (83:19-20)        86:18-23,      R, CU, U, PK, IC
   83:23-83:23            SET                   86:25, 87:2    R, CU, U, PK, IC
   84:4-84:8              I, SET                83:25,
                                                84:2
   84:10-84:14            SET                   85:7-19,       R, CU, U, PK, IC
   84:17-84:19            SET                   86:18-23,      R, CU, U, PK, IC
                                                86:25,
                                                87:2
   87:9-87:16
   87:18-87:24
   88:2-88:2
   88:5-88:12
   88:16-88:18
   88:21-89:2
   89:9-89:10
   89:11-90:4
   90:6-90:12
   90:15-90:17
   91:14-92:11
   92:13-93:4
   93:6-94:3
   94:6-94:21
   100:7-100:18                                 100:19-23      R, CU, U
   100:24-100:25
   102:14-103:14
   103:15-104:20
   104:22-105:3
   105:4-105:7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 380 of 761 PageID #: 6487




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                        Wolfe, Henry (September 27, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   105:8-105:10
   105:16-105:18
   105:20-105:23
   106:10-106:12
   106:13-106:20                                106:21-25,
                                                107:2-8
   111:11-111:14          I                     111:16-17
   111:19-111:24                                111:25,        R, CU, U, PK, IC
                                                112:2-4,
                                                112:7
   112:9-112:18
   112:20-112:25
   113:8-113:14
   113:16-114:4
   114:6-114:16           SET (114:14-16)
   114:19-114:20          SET
   118:9-118:15
   118:17-119:5
   119:15-120:11
   120:12-120:21
   120:24-121:6
   121:8-121:17           I                     121:19
   121:21-121:23
   122:2-122:9
   122:20-123:6
   123:7-123:18
   123:23-124:15          SET (124:3-6,
                          124: 9-15); NE
                          (124:7-8)
   124:18-124:18          SET
   124:21-125:3           SET
   125:5-125:15
   125:16-125:22
   125:24-127:17
   127:23-128:5
   128:12-128:24
   129:15-129:20
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 381 of 761 PageID #: 6488




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                        Wolfe, Henry (September 27, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   132:12-132:13
   132:16-132:23
   133:3-133:8
   133:11-133:12
   133:14-133:24
   134:3-134:17
   135:10-135:12           SET
   135:15-135:22           SET
   136:17-136:21
   137:4-137:9
   137:11-137:20
   140:12-140:20
   140:21-140:23
   140:25-141:3
   141:5-141:7
   141:9-141:9
   141:11-141:15
   141:19-141:19
   141:21-141:22
   142:4-142:5
   142:8-142:9
   146:14-146:19                                146:20-22,     R, CU, U
                                                146:24-25,
                                                147:2
   147:4-147:6            SET
   147:9-147:10           SET
   147:12-147:13          SET
   147:16-147:17          SET
   147:19-147:23          SET
   147:23-147:25          SET
   148:5-148:8            SET
   150:11-150:16          I, SET                150:4-7
   150:18-150:19          SET
   150:22-150:22          SET
   151:18-151:20          SET
   151:25-152:2           SET
   152:8-152:11           SET
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 382 of 761 PageID #: 6489




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                        Wolfe, Henry (September 27, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   152:13-152:16          SET
   152:19-152:22          SET
   156:8-156:13           SET
   156:17-156:18          SET
   156:21-156:22          SET
   156:24-157:3           SET
   157:7-157:17           SET
   157:18-157:25
   158:3-159:5
   159:8-159:8
   159:10-160:10
   160:14-160:18
   160:21-161:2
   161:6-161:20
   161:24-162:7
   162:9-162:15
   162:16-162:20
   162:22-164:16          I
   165:3-165:8            I
   166:10-166:15
   166:22-167:23                                168:10-12      I
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 383 of 761 PageID #: 6490




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Zhao, Hong (August 23, 2018)
                                                                  Defendants'
   Defendants'                                  Plaintiffs'
                                                                  Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                                  to Plaintiffs' Counter
   Designations                                 Designations
                                                                  Designations
   6:21-6:25
   7:2-7:2
   7:5-7:6
   13:10-13:18
   30:3-30:25
   31:2-31:7
   33:4-33:19             I                     33:20
   33:25-33:25
   34:2-34:7
   35:2-35:4
   35:7-35:13
   35:19-35:25
   36:2-36:5              I, MT                 36:13-17
   36:23-36:25
   37:2-37:9
   39:18-39:22
   40:2-40:3              MT                    Errata (40:2-3)
   42:3-42:7
   43:20-43:25
   44:2-44:8
   44:16-44:16
   44:19-44:24
   45:3-45:4
   45:15-45:23
   46:2-46:25
   47:2-47:5
   49:5-49:9
   49:11-49:12
   49:15-49:17
   50:18-50:20
   50:22-50:25
   51:2-51:4
   51:6-51:6
   59:4-59:7
   59:10-59:12            I                     59:13-15
   59:19-59:23            I, MT                 59:25
   60:2-60:6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 384 of 761 PageID #: 6491




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Zhao, Hong (August 23, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   60:10-60:15
   60:20-60:21
   74:5-74:13
   74:15-74:20
   74:23-74:25            I                     75:2,          F, R, U, H
                                                75:4-11
   76:8-76:10
   78:7-78:9
   78:12-78:15
   78:17-78:21
   78:23-78:25
   79:2-79:2
   79:4-79:5
   79:10-79:11
   79:13-79:15
   81:2-81:3
   81:13-81:16
   83:15-83:23
   83:25-83:25
   85:11-85:13            I                     85:8-10
   85:16-85:18
   86:10-86:24
   89:19-89:25
   90:2-90:12
   90:25-90:25
   91:2-91:19             P (90:25, 91:2-
                          12)
   94:23-94:25
   95:2-95:6
   95:8-95:12             I                     95:13
   95:23-95:25
   96:6-96:9
   96:12-96:13
   96:17-96:25
   97:2-97:2
   97:8-97:21
   99:10-99:25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 385 of 761 PageID #: 6492




                  DEFENDANTS' AFFIRMATIVE DEPOSITION DESIGNATIONS

                           Zhao, Hong (August 23, 2018)
                                                               Defendants'
   Defendants'                                  Plaintiffs'
                                                               Objections
   Affirmative         Plaintiffs' Objections   Counter
                                                               to Plaintiffs' Counter
   Designations                                 Designations
                                                               Designations
   100:2-100:23
   101:22-101:25
   102:2-102:20
   103:8-103:21
   129:8-129:9
   129:12-129:12          I, MT                 129:11         R, U
   129:14-129:17
   141:24-141:25
   142:3-142:13
   151:6-151:25
   152:2-152:11
   152:23-152:25
   153:2-153:2
   153:5-153:6
   154:3-154:20
   155:4-155:20
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 386 of 761 PageID #: 6493
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 387 of 761 PageID #: 6494




                           EXHIBIT 13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 388 of 761 PageID #: 6495



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                        )
  ALLERGAN SALES, LLC, FOREST
                                        )
  LABORATORIES HOLDINGS, LTD.,
                                        )
  ALLERGAN USA, INC., and IRONWOOD
                                        )
  PHARMACEUTICALS, INC.
                                        )
                                        )   C.A. No. 16-1114 (RGA)
                     Plaintiffs,
                                        )   Consolidated
                                        )
              v.
                                        )
                                        )
  TEVA PHARMACEUTICALS USA, INC.
                                        )
  and SANDOZ INC.
                                        )
                                        )
                     Defendants.
                                        )


                           PRETRIAL ORDER EXHIBIT 13:
                   PLAINTIFFS' STATEMENT OF INTENDED PROOFS
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 389 of 761 PageID #: 6496



          Pursuant to Local Rule 16.3(c)(8), Plaintiffs Allergan Sales, LLC, Forest Laboratories

  Holdings, Ltd., Allergan USA, Inc., (collectively, "Allergan") and Ironwood Pharmaceuticals,

  Inc. ("Ironwood") (Allergan and Ironwood, collectively, "Plaintiffs") submit the following brief

  statement of the primary matters that Plaintiffs intend to prove at trial. Plaintiffs reserve the right

  to provide additional proof to rebut any proof offered by Defendants Teva Pharmaceuticals USA,

  Inc. ("Teva") and/or Sandoz Inc. ("Sandoz") (Teva and Sandoz, collectively, "Defendants")

  before or during trial, in response to any rulings by the Court, or for any other good cause.

  Plaintiffs reserve the right to supplement or amend this statement to fairly respond to any new

  issues that Defendants may raise. By including an issue herein, Plaintiffs do not assume the

  burden of proof or production with respect to that issue. Plaintiffs incorporate by reference their

  expert reports and expert deposition testimony in support of any proof to be presented by expert

  testimony.1

  I.      NO INVALIDITY BASED ON 35 U.S.C. § 103

          1.       Plaintiffs will show that the Defendants cannot prove, by the required clear and

  convincing evidence, that any of the following asserted claims of the Patents-in-Suit are invalid

  under 35 U.S.C. § 103 over the references and/or combinations of references relied upon by

  Defendants as alleged prior art:

               •   Claims 2, 9, 33, 37, 39, 43, and 44 of the '036 patent;

               •   Claims 3 and 6 of the '727 patent;

               •   Claims 2, 4, and 14 of the '947 patent;

               •   Claims 1 and 2 of the '526 patent;


          1
            Plaintiffs rely on the parties' stipulations reflected in D.I. 279 as proof of, inter alia,
  their ownership and right to enforce the Patents-in-Suit and Defendants' infringement of the
  asserted claims of those patents. (See D.I. 279.)


                                                      1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 390 of 761 PageID #: 6497



              •   Claims 1-2 and 7-8 of the '573 patent; and,

              •   Claims 1, 16, 17, 20, and 21 of the '628 patent.

         2.       Plaintiffs will also show that objective indicia of nonobviousness, including but

  not limited to skepticism, unexpected results, long-felt but unsolved need, failure of others,

  acquiescence/licensing, teaching away, and praise, further demonstrate that the asserted claims of

  the '036 patent, the '727 patent, the '947 patent, and the '526 patent would not have been obvious

  in view of the alleged prior art.

         3.       Plaintiffs will also show that objective indicia of nonobviousness, including but

  not limited to skepticism, unexpected results, failure of others, acquiescence/licensing, teaching

  away, and copying, further demonstrate that the asserted claims of the '573 patent and the '628

  patent would not have been obvious in view of the alleged prior art.

  II.    NO INVALIDITY BASED ON 35 U.S.C. § 112, ¶ 1 (WRITTEN DESCRIPTION)

         4.       Plaintiffs will show that the Defendants cannot prove, by the required clear and

  convincing evidence, that any of the asserted claims of the following Patents-in-Suit are invalid

  under 35 U.S.C. § 112, ¶ 1 for lack of adequate written description:

              •   Claims 2, 9, 33, 37, 39, 43, and 44 of the '036 patent;

              •   Claims 3 and 6 of the '727 patent; and,

              •   Claims 2, 4, and 14 of the '947 patent.

  III.   NO INVALIDITY BASED ON 35 U.S.C. § 112, ¶ 1 (ENABLEMENT)

         5.       Plaintiffs will show that the Defendants cannot prove, by the required clear and

  convincing evidence, that any of claims 33, 37, 39, 43, and 44 of the '036 patent are invalid

  under 35 U.S.C. § 112, ¶ 1 for lack of enablement.

  IV.    DAMAGES, REMEDIES, AND RELIEF

         6.       Plaintiffs will show they are entitled to all of the relief sought in their operative


                                                     2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 391 of 761 PageID #: 6498



  Complaints and Answers to Defendants' counterclaims, including a permanent injunction against

  Defendants, under §§ 271(e)(4)(A), §§ 271(e)(4)(B), and/or otherwise. (C.A. No. 16-114

  (RGA), D.I. 1, D.I. 29, D.I. 31, D.I. 174; C.A. No. 18-198 (RGA), D.I. 1.)

         A.      With Respect to Defendant Teva

         7.      Plaintiffs request the following relief from the Court with respect to Teva's

  ANDA No. 209568 and the proposed Teva generic linaclotide capsules (145 µg and 290 µg):

              a) An order that each of the asserted claims of the Patents-in-Suit is infringed and

                 not invalid;

              b) That, pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any approval of

                 Teva's ANDA No. 209568 shall not be earlier than the expiration date of the last

                 to expire of the '036 patent, the '727 patent, the '947 patent, the '526 patent, the

                 '573 patent, and the '628 patent, including any extensions or exclusivities; and,

              c) That Teva, its officers, agents, servants, and employees, and those persons in

                 active concert or participation with any of them, are preliminarily and

                 permanently enjoined from commercially manufacturing, using, offering for sale,

                 or selling in the United States, or importing into the United States, the proposed

                 Teva generic linaclotide capsules (145 µg and 290 µg), and any other product that

                 infringes or induces or contributes to the infringement of the '036 patent, the '727

                 patent, the '947 patent, the '526 patent, the '573 patent, and the '628 patent, prior to

                 the expiration date of the last to expire of those patents, including any extensions

                 or exclusivities.

         8.      Plaintiffs request the following relief from the Court with respect to Teva's

  ANDA No. 211255 and the proposed Teva generic linaclotide capsules (72 µg):




                                                    3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 392 of 761 PageID #: 6499



               a) An order that each of the asserted claims of the Patents-in-Suit is infringed and

                  not invalid;

               b) That, pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any approval of

                  Teva's ANDA No. 211255 shall not be earlier than the expiration date of the last

                  to expire of the '036 patent, the '727 patent, the '947 patent, and the '526 patent,

                  including any extensions or exclusivities; and,

               c) That Teva, its officers, agents, servants, and employees, and those persons in

                  active concert or participation with any of them, are preliminarily and

                  permanently enjoined from commercially manufacturing, using, offering for sale,

                  or selling in the United States, or importing into the United States, the proposed

                  Teva generic linaclotide capsules (72 µg), and any other product that infringes or

                  induces or contributes to the infringement of the '036 patent, the '727 patent, the

                  '947 patent, and the '526 patent, prior to the expiration date of the last to expire of

                  those patents, including any extensions or exclusivities.

         9.       Plaintiffs also reserve the right to seek monetary damages if the Teva generic

  linaclotide capsules (72 µg, 145 µg, and/or 290 µg) are manufactured, used, sold, or offered for

  sale in the United States, or imported into the United States, prior to the expiration date of any of

  the applicable Patents-in-Suit.

         10.      That Plaintiffs be awarded such other and further relief as this Court deems just

  and proper.

         B.       With Respect to Defendant Sandoz

         11.      Plaintiffs request the following relief from the Court with respect to Sandoz's

  ANDA No. 209630 and the proposed Sandoz generic linaclotide capsules (145 µg and 290 µg):




                                                     4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 393 of 761 PageID #: 6500



               a) An order that each of the asserted claims of the Patents-in-Suit is infringed and

                  not invalid;

               b) That, pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any approval of

                  Sandoz's ANDA No. 209630 shall not be earlier than the expiration date of the

                  last to expire of the '036 patent, the '727 patent, the '947 patent, the '526 patent,

                  the '573 patent, and the '628 patent, including any extensions or exclusivities; and,

               c) That Sandoz, its officers, agents, servants, and employees, and those persons in

                  active concert or participation with any of them, are preliminarily and

                  permanently enjoined from commercially manufacturing, using, offering for sale,

                  or selling in the United States, or importing into the United States, the proposed

                  Sandoz generic linaclotide capsules (145 µg and 290 µg), and any other product

                  that infringes or induces or contributes to the infringement of the '036 patent, the

                  '727 patent, the '947 patent, the '526 patent, the '573 patent, and the '628 patent,

                  prior to the expiration date of the last to expire of those patents, including any

                  extensions or exclusivities.

         12.      Plaintiffs reserve the right to seek monetary damages if the Sandoz generic

  linaclotide capsules (145 µg and/or 290 µg) are manufactured, used, sold, or offered for sale in

  the United States, or imported into the United States, prior to the expiration date of any of the

  applicable Patents-in-Suit.

         13.      That Plaintiffs be awarded such other and further relief as this Court deems just

  and proper.

  V.     EXCEPTIONAL CASE

         14.      Plaintiffs will prove, by a preponderance of the evidence, that this is an

  exceptional case under 35 U.S.C. § 285 with respect to Teva and Sandoz.


                                                     5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 394 of 761 PageID #: 6501



         15.     To the extent necessary, Plaintiffs will rebut Defendants' allegation that they are

  entitled to attorneys' fees under 35 U.S.C. § 285.




                                                   6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 395 of 761 PageID #: 6502




                           EXHIBIT 14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 396 of 761 PageID #: 6503



                        EXHIBIT 14 TO THE JOINT PRETRIAL ORDER

                    DEFENDANTS’ STATEMENT OF INTENDED PROOFS

         Defendants respectfully submit this brief statement of what they intend to prove at trial

  with respect to their defenses and counterclaims. This statement is not intended to be exhaustive,

  and Defendants reserve the right to prove any matters identified in the pleadings, fact and expert

  discovery, and any of the accompanying statements of facts and legal issues to be litigated at

  trial. With respect to proof to be presented by expert testimony, Defendants incorporate by

  reference the reports of Defendants’ expert witnesses addressing the issues identified below.

         Defendants reserve the right to prove or respond to any issues of fact or law set forth in

  Defendants’ Statement of Issues of Fact and Defendants’ Statement of Issues of Law. Defendants

  further reserve the right to amend and/or supplement this statement to the extent necessary to

  respond to issues raised by Plaintiffs, and to rebut any alleged proof(s) offered by Plaintiffs

  before and during trial, in response to rulings by the Court, or for any other reason.

  II.    WRITTEN DESCRIPTION

         1.      Defendants will prove by clear and convincing evidence that asserted claims 2, 9,

  33, 37, 39, 43, and 44 of the ’036 patent, claims 3 and 6 of the ’727, and claims 2, 4, and 14 of

  the ’947 patent are invalid under 35 U.S.C. § 112, ¶ 1 for lack of a written description. In

  particular, the asserted claims do not specify the disulfide bonds that provide the peptide with its

  molecular formation, and thus a person of ordinary skill in the art (POSA) would understand that

  the asserted claims encompass peptides having three disulfide bonds, two disulfide bonds, one

  disulfide bond, no disulfide bonds, and variations having alternative covalent cross-links.

  However, the specification of the ’036 patent, the ’727 patent and the ’947 patent do not convey

  to a POSA that the inventors were in possession of the full scope of the claimed invention as of

  any priority date asserted by Plaintiffs.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 397 of 761 PageID #: 6504



  III.     ENABLEMENT

           2.     Defendants will prove by clear and convincing evidence that asserted claims 33,

  37, 39, 43, and 44 of the ’036 patent are invalid under 35 U.S.C. § 112, ¶ 1 for lack of

  enablement because the specification of the ’036 patent does not enable a POSA to use the full

  scope of the claimed methods of treatment without undue experimentation. In particular, the

  specification of the ’036 patent does not teach a POSA how to treat patients with IBS, IBS-C,

  chronic constipation, and idiopathic constipation by administering “an effective amount” of a

  pharmaceutical composition containing a peptide consisting of the amino acid sequence: Cys Cys

  Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID NO:31), including peptides having

  three disulfide bonds, two disulfide bonds, one disulfide bond, no disulfide bonds, and variations

  having alternative covalent cross-links, without undue experimentation.

  IV.      OBVIOUSNESS

           A.     The ’036 Patent

           3.     Defendants will prove by clear and convincing evidence that subject matter

  encompassed by asserted claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent are invalid under

  35 U.S.C. § 103(a), because they would have been obvious as of the effective priority date in

  view of the prior art, including the ’097 Patent,1 the ’670 patent,2 the ’101 patent,3 the ’888

  patent,4 the ’931 patent,5 2002 PDR,6 Aimoto,7 Albano,8 Appel,9 Aye-Kyaw 1995,10 Baillie,11




  1
      U.S. Patent No. 5,969,097 (DTX-109).
  2
      U.S. Patent No. 5,489,670 (DTX-022).
  3
      U.S. Patent No. 5,554,101(DTX-132).
  4
      U.S. Patent No. 5,518,888 (DTX-023).
  5
      U.S. Patent No. 4,545,931 (DTX-021).
  6
      PHYSICIANS’ DESK REFERENCE 1007 (56th Ed. 2002) (DTX-169).

                                                  2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 398 of 761 PageID #: 6505



  Beltowski,12 Burks 1994,13 Camilleri 2000,14 Camilleri 2001,15 Carpick 1991,16 Carpick 1993,17

  Chang 2002,18 Cohen 1986,19 Cohen 1988,20 Cohen 1989,21 Cohen 1990,22 Cohen & Giannella


  7
   Aimoto et al., Chemical Synthesis of a Highly Potent and Heat-stable Analog of an Enterotoxin
  Produced by a Human Strain of Enterotoxigenic Escherichia coli, 112(1) BIOCHEM. BIOPHY.
  RES. COMMUN.32 (1983) (DTX-028).
  8
   Albano et al., Structural and Functional Features of Modified Heat-Stable Toxins Produced by
  Enteropathogenic Klebsiella Cells, 48(5) PEDIATRIC RES. 685 (2000) (DTX-026).
  9
   Appel, Chymotrypsin: Molecular and Catalytic Properties, 19 CLINICAL BIOCHEM. 317 (1986)
  (DTX-027).
  10
    Aye-Kyaw et al., Intracellular Distribution of Radio-labelled Enterotoxigenic Escherichia coli
  Heat-Stable Toxin (STa) in the Intestine of Suckling Rat, 13(4) J. DIARRHOEAL DIS. RES. 232
  (1995) (DTX-115).
  11
    Baillie, Drug Metabolites in Safety Testing, 182 TOXICOLOGY & APPLIED PHARMACOLOGY 188
  (2002) (DTX-163).
  12
     Beltowski, Guanylin and Related Peptides, 52(3) J. PHYSIOLOGY & PHARMACOLOGY 351
  (2001) (DTX-133).
  13
     Thomas F. Burks, Gastrointestinal Drugs, HUMAN PHARMACOLOGY: MOLECULAR                    TO
  CLINICAL, 801–14 (2d ed. 1994) (DTX-152).
  14
    Camilleri et al., Efficacy and Safety of Alosetron in Women with Irritable Bowel Syndrome: A
  Randomised, Placebo-Controlled Trial, 355 LANCET 1035 (Mar. 2000) (DTX-030).
  15
    M. Camilleri, Review Article: Tegasorod, 15 ALIMENT PHARMACOL. THER. 277 (2001) (DTX-
  164).
  16
     Carpick et al., Structural Characterization of Functionally Important Regions of the
  Escherichia coli Heat-Stable Enterotoxin STlb, 30 BIOCHEMISTRY 4803 (1991) (DTX-031).
  17
    Carpick et al., The Escherichia coli Heat-Stable Enterotoxin is a Long-Lived Superagonist of
  Guanvlin, 61(11) INFECTION & IMMUNITY 4710 (1993) (DTX-032).
  18
    Chang et al., Evolving Pathophysiological Model of Functional Gastrointestinal Disorders:
  Implications for Treatment, Suppl. 587 EUR. J. SURG. 3 (2002) (DTX-366).
  19
    Mitchell B. Cohen et al., The Immature Rat Small Intestine Exhibits an Increased Sensitivity
  and Response to Escherichia coli Heat-Stable Enterotoxin, 20(6) PEDIATRIC RESEARCH 555
  (1986) (DTX-343).
  20
     Mitchell B. Cohen et al., Age-Related Differences in Receptors for Escherichia coli Heat-
  Stable Enterotoxin in the Small and Large Intestine of Children, 94(2) GASTROENTEROLOGY 367
  (1988) (DTX-346).
  21
    Mitchell B. Cohen et al., Differences in Jejunal and Ileal Response to E. Coli Enterotoxin:
  Possible Mechanisms, 257 (1) AM. J. PHYSIOLOGY-GASTROINTESTINAL & LIVER PHYSIOLOGY
  G118 (Jul. 1989) (DTX-345).

                                                 3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 399 of 761 PageID #: 6506



  1992,23 Cuppoletti 2002,24 Dahm & Jones,25 Dahoff,26 Drossman 1999,27 Dürr,28 Eberle,29 Evans

  1988,30 Ewe,31 Forte,32 Gariépy I,33 Gariépy II,34 Gariépy and Scchoolnik,35 Giannella,36




  22
     Cohen et al., E. Coli Heat-Stable Enterotoxin (STa) Induced Secretion: Differences Between
  Adult Rat Jejunum and Ileum Correlate with Differences in Metabolic Fate of STa, 7 ADVANCES
  IN RES. ON CHOLERA & RELATED DIARRHEAS 99 (DTX-344).
  23
    Mitchell B. Cohen and Ralph A. Giannella, Jejunal Toxin Inactivation Regulates Susceptibility
  of the Immature Rat to STa, 102(2) GASTROENTEROLOGY 1988 (1992) (DTX-348).
  24
   Cuppoletti et al., Recombinant and Native Intestinal Cell ClC-2 C - Channels Are Activated by
  RU-0211, 122(4) (1 Suppl.) GASTROENTEROLOGY A-538 (2002) (DTX-372).
  25
    Dahm & Jones, Rat Jejunum Controls Luminal Thiol-Risulfide Redox, AM. SOC. NUTRITIONAL
  SCI’S 2739 (2000) (DTX-110).
  26
    Dayhoff et al., A Model of Evolutionary Change in Proteins, ATLAS OF PROTEIN SEQUENCE &
  STRUCTURE 345–52 (1978) (DTX-351).
  27
   Drossman, The Functional Gastrointestinal Disorders and the ROME II Process, 45(Suppl. II)
  GUT II1-II5 (1999) (DTX-139).
  28
    Dürr et al., Fecal Chymotrypsin: Study on Some Characteristics of the Enzyme, 17 DIGESTION
  396 (1978) (DTX-154).
  29
    Eberle et al., Rapid Oxidation in Vitro of Endogenous and Exogenous Glutathione in Bile of
  Rats, 256(5) J. BIOLOGICAL CHEMISTRY 2115 (Mar. 10, 1981) (DTX-111).
  30
    Evans et al., Measurement of Gastrointestinal pH Profiles in Normal Ambulant Human
  Subjects, 29 GUT 1035 (1988) (DTX-140).
  31
     Ewe, Intestinal Transport in Constipation and Diarrhea, 36:Suppl. 1 PHARMACOLOGY 73
  (1988) (DTX-036).
  32
   Forte, Guanylin Regulatory Peptides: Structures, Biological Activities Mediated by Cyclic
  GMP and Pathobiology, 81 REGULATORY PEPTIDES 25 (1999) (DTX-112).
  33
    Gariépy et al., Structure of the Toxic Domain of the Escherichia coli Heat-Stable Enterotoxin
  ST I, 25 BIOCHEMISTRY 7854 (1986) (DTX-039).
  34
    Gariépy et al., Importance of Disulfide Bridges in the Structure and Activity of Escherichia
  coli Enterotoxin ST1b, 84 PROC. NATL. ACAD. SCI. USA 8907 (1987) (DTX-040).
  35
     Gariépy and Schoolnik, Design of a Photoreactive Analogue of the Escherichia Coli Heat-
  Stable Enterotoxin Stib: Use in Identifying Its Receptor on Rat Brush Border Membranes, 83
  PROC. NATL. ACAD. SCI. USA 483 (Jan. 1986) (DTX-041).
  36
    Giannella, Escherichia coli Heat-stable Enterotoxins, Guanylins, and Their Receptors: What
  Are They and What Do They Do?, 125(2) J. LABORATORY & CLINICAL MED. 173 (1995) (DTX-
  042).

                                                4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 400 of 761 PageID #: 6507



  Greenberg 1983,37 Greenberg 1997,38 the Handbook of Natural Toxins,39 Hamra 1996,40 Hamra

  1997,41 Hirayama,42 Hasegawa,43 Hruby,44 Ikemura,45 Johanson 2002,46 Ladunga,47 Lloyd-

  Williams,48 Lu,49 Marx,50 McCole 2002,51 Mezoff 1992,52 Nakazoto,53 Niu,54 Poulopoulou,55




  37
    Greenberg et al., Reduction of the Secretory Response to Escherichia coli Heat-Stable
  Enterotoxin by Thiol and Disulfide Compounds, 41(1) INFECTION & IMMUNITY 174 (1983)
  (DTX-113).
  38
    Greenberg et al., Comparison of Effects of Uroguanylin, Guanylin and Escherichia coli Heat-
  Enterotoxin STa in Mouse Intestine and Kidney, 45(5) J INV. MEDICINE 276 (1997) (DTX-043).
  39
     T. Hirayama, Heat-Stable Enterotoxin of Escherichia coli, BACTERIAL TOXINS            AND
  VIRULENCE FACTORS IN DISEASE 281–96 (Joel Moss et al. eds., 1995) (DTX-044).
  40
    Hamra et al., Prouroguanylin and Proguanylin: Purification from Colon, Structure, and
  Modulation of Bioactivity by Proteases, 107(1) ENDOCRINOLOGY 257 (1996) (DTX-391).
  41
   Hamra et al., Regulation of Intestinal Uroguanylinyguanylin Receptor-Mediated Responses by
  Mucosal Acidity, 94 PHARMACOLOGY 2705 (1997) (DTX-378).
  42
    Hirayama et al., Heat-Stable Enterotoxin of Escherichia Coli, in 145 HANDBOOK OF EXP.
  PHARMACOLOGY, BACTERIAL PROTEIN TOXINS 577–93 (K. Aktories & I. Just eds., 2000) (DTX-
  114).
  43
    Hasegawa et al., Identification of a Binding Region on Escherichia coli Heat-stable
  Enterotoxin to Intestinal Guanylyl Cyclase C, 4(1) LETTERS IN PEPTIDE SCI. 1 (1997) (DTX-045).
  44
    Hruby, Designing Peptide Receptor Agonists and Antagonists, 1(11) NATURE REVIEW DRUG
  DISCOVERY 847 (Nov. 2002) (DTX-123).
  45
     Ikemura et al., Heat-stable Enterotoxin (STh) of Human Enterotoxigenic Escherichia coli
  (Strain SK-I). Structure-activity Relationship, 57 BULL. CHEM. SOC. JPN. 2550 (1984) (DTX-
  046).
  46
    Johanson et al., Efficacy and Safety of a Novel Compound, RU-0211, for the Treatment of
  Constipation, Suppl. 122(4) GASTROENTEROLOGY A-315 (2002) (DTX-365).
  47
    Ladunga et al., Amino Acid Substitutions Preserve Protein Folding By Conserving Steric and
  Hydrophobicity Properties, 10(3) PROTEIN ENG’G 187–96 (1997) (DTX-352).
  48
    Lloyd-Williams et al., CHEMICAL APPROACHES TO THE SYNTHESIS OF PEPTIDES AND PROTEINS
  19-93, 209-36 (1997) (DTX-047).
  49
    Wuyuan Lu et al., Binding of Amino Acid Side-chains to S1 Cavities of Serine Proteinases,
  266 J. MOL. BIOL. 441 (1997) (DTX-126).
  50
   Marx et al., One Peptide, Two Topologies: Structure and Interconversion Dynamics of Human
  Uroguanylin Isomers, 52 J. PEPT. RES. 229 (1998) (DTX-389).

                                                5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 401 of 761 PageID #: 6508



  Qian,56 Rabenstein,57 Ratnaike 1998,58 Remington 2000,59 Rome II,60 Roussel 1992,61 Sack

  1972,62 Sack 1980,63 Sato,64 Schellenberger 1991,65 Schellenberger 1994,66 Schiller 2001,67



  51
    McCole et al., Transactivation of the Epidermal Growth Factor Receptor in Colonic Epithelial
  Cells by Carbachol Requires Extracellular Release of Transforming Growth Factor-α, 277 J.
  BIOL. CHEM. 42603 (2002) (DTX-330).
  52
    Mezoff et al., Escherichia coli Enterotoxin (STa) Bind to Receptors, Stimulate Guanyl Cyclase,
  and Impairs Absorption in Rat Colon, 102(3) GASTROENTEROLOGY 816 (1992) (DTX-347).
  53
    Nakazoto, Guanylin Family: New Intestinal Peptides Regulating Electrolyte and Water
  Homeostasis, 36 J. GASTOENTEROLOGY 219 (2001) (DTX-049).
  54
    Niu et al., FDA Perspective on Peptide Formulation and Stability Issues, 87 J.
  PHARMACEUTICAL SCI. 1331 (1998) (DTX-051).
  55
    Poulopoulou et al., Extracellular 3’,5’ Cyclic Guanosine Monophosphate Inhibits Kainate-
  Activated Responses in Cultured Mouse Cerebellar Neurons, 286 J. PHARMACOLOGY &
  EXPERIMENTAL THERAPEUTICS 99 (1998) (DTX-159).
  56
    Qian et al., Expression of GC-C, A Receptor-Guanylate Cyclase, and Its Endogenous Ligands
  Uroguanylin and Guanylin along the Rostrocaudal Axis of the Intestine, 141(9)
  ENDOCRINOLOGY 3210 (2000) (DTX-134).
  57
    Rabenstein et al., Kinetics and Equilibria of the Formation and Reduction of the Disulfide
  Bonds in Arginine-Vasopressin and Oxytocin by Thiol/Disulfide Interchange with Glutathione
  and Cysteine, 59 J. ORG. CHEM. 4223 (1994) (DTX-160).
  58
    Ratnaike et al., Mechanisms of Drug-Induced Diarrhea in the Elderly, 13 DRUG AGING 245
  (1998) (DTX-142).
  59
    REMINGTON: THE SCIENCE      AND   PRACTICE   OF   PHARMACY (Alfonso R. Gennaro ed., 20th ed.
  2000) (DTX-052).
  60
     Drossman, ROME II: THE FUNCTIONAL GASTROINTESTINAL DISORDERS: DIAGNOSIS,
  PATHOPHYSIOLOGY AND TREATMENT: A MULTINATIONAL CONSENSUS (2d ed. 2000) (DTX-143).
  61
   Roussel et al., Myoelectric Activity of the Small Intestine in Enterotoxin-Induced Diarrhea of
  Calves, 53:7 AM. J. VET. RES. 1145 (July 1992) (DTX-053).
  62
    Sack et al., Gastric Acidity in Cholera and Noncholera Diarrhea, 47 BULL. WORLD HEALTH
  ORG. 31 (1972) (DTX-144).
  63
     Sack, Enterotoxigenic Escherichia coli: Identification and Characterization, 142(2) J.    OF
  INFECTIOUS DISEASES 279 (Aug. 1980) (DTX-116).
  64
    Sato et al., Structural Characteristics for Biological Activity of Heat-Stable Enterotoxin
  Produced by Enterotoxigenic Escherichia coli, 33 BIOCHEMISTRY 8641 (1994) (DTX-054).
  65
    Schellenberger et al., The Specificity of Chymotrypsin, a Statistical Analysis of Hydrolysis
  Data, 199 EUR. J. BIOCHEM. 623 (1991) (DTX-131).

                                                  6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 402 of 761 PageID #: 6509



  Shimonishi,68 Schmidt,69 Shailubhai,70 Shailubhai ’266 publication,71 the Shailubhai ’628

  publication,72 Silberstein,73 Tabb,74 White,75 Wolfe,76 Woodworth,77 Yoshimura,78 and/or the

  2002 Zelnorm Package Insert.

           4.     Defendants intend to prove that a person of ordinary skill in the art would have

  been      motivated   to   combine     these    prior   art   references   so   as   to   render

  asserted claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent obvious.


  66
    Schellenberger et al., Role of the S’ Subsites in Serine Protease Catalysis, 33 Biochemistry
  4251 (1994) (DTX-161).
  67
    Schiller, Review Article: The Therapy of Constipation, 15 ALIMENT PHARMACOL. THER. 749
  (2001) (DTX-056).
  68
     Shimonishi et al., Mode of Disulfide Bond Formation of a Heat-Stable Enterotoxin (STh)
  Produced by a Human Strain of Enterotoxigenic Escherichia coli, 215 FEBS LETTERS 165
  (1987) (DTX-058).
  69
    Schmidt, Dose-finding Studies in Clinical Drug Development, 34 EUR. J. CLIN. PHARMACOL.
  15 (1988) (DTX-137).
  70
    Shailubhai, Therapeutic Applications of Guanylate Cyclase-C Receptor Agonists, 6 CURRENT
  OPINION DRUG DISCOVERY DEV. 261 (2002) (DTX-057).
  71
       WO 01/25266 A1 (DTX-024).
  72
       U.S. Patent Application Publication No. 2003/0073628 Al (DTX-025).
  73
    Silberstein et al., Botulinum Toxin Type A as a Migraine Preventive Treatment, 40 HEADACHE
  445 (2000) (DTX-055).
  74
    Tabb et al., Characterization of p-Azidophenylalanine as a System L Substrate and a
  Photoaffinity Probe, 45 FEDERATION PROC. 1940 (1986) (DTX-060).
  75
   FMOC SOLID PHASE PEPTIDE SYNTHESIS, A PRACTICAL APPROACH 9-114, 9-13 (Weng C. Chan
  & Peter D. White eds., 2000) (DTX-135).
  76
     Wolfe et al., A Comparative Molecular Field Analysis (COMFA) of the Structural
  Determinants of Heat-Stable Enterotoxins Mediating Activation of Guanylyl Cyclase C, 45 J.
  MEDICINAL CHEMISTRY 1731 (2002) (DTX-061).
  77
     Woodworth et al., Recombinant Fusion Toxins – A New Class of Targeted Biologic
  Therapeutics, in IMMUNOCONJUGATE THERAPY OF HEMATOLOGIC MALIGNANCIES 145–160
  (Steven T. Rosen & Timothy M. Kuzel eds., 1993) (DTX-062).
  78
    Yoshimura et al., Essential Structure for Full Enterotoxigenic Activity of Heat-Stable
  Enterotoxin Produced by Enterotoxigenic Escherichia coli, 181 FEBS LETTERS 138 (1985)
  (DTX-063).

                                                   7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 403 of 761 PageID #: 6510



         5.      Defendants will establish that based on these prior art disclosures the person

  of ordinary skill in the art possessed a reasonable expectation of success in obtaining the subject

  matter encompassed by asserted claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent.

         6.      Defendants will also prove that, for the reasons stated in detail in

  Defendants’ Statement of Disputed Facts, none of Plaintiffs’ alleged secondary considerations

  weighs in favor of non-obviousness of any of asserted claims 2, 9, 33, 37, 39, 43, and 44 of the

  ’036 patent.

         7.      Defendants will establish that Plaintiffs have not met their burden of

  showing the existence of any secondary considerations of non-obviousness with respect to

  asserted claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent.

         B.      The ’727 Patent

         8.      Defendants will prove by clear and convincing evidence that subject matter

  encompassed by asserted claims 3 and 6 of the ’727 patent are invalid under 35 U.S.C. § 103(a),

  because they would have been obvious as of the effective priority date in view of the prior art,

  including the prior art referenced in Section IV(A) above.

         C.      The ’947 Patent

         9.      Defendants will prove by clear and convincing evidence that subject matter

  encompassed by asserted claims 2, 4, and 14 of the ’947 patent are invalid under 35 U.S.C. §

  103(a), because they would have been obvious as of the effective priority date in view of the

  prior art, including the prior art referenced in Section IV(A) above.

         D.      The ’526 Patent

         10.     Defendants will prove by clear and convincing evidence that subject matter

  encompassed by asserted claims 1 and 2 of the ’526 patent are invalid under 35 U.S.C. § 103(a),



                                                    8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 404 of 761 PageID #: 6511



  because they would have been obvious as of the effective priority date in view of the prior art,

  including the prior art referenced in Section IV(A) above.

           E.      The ’573 Patent

           11.     Defendants will prove by clear and convincing evidence that subject matter

  encompassed by asserted claims 1, 2, 7, and 8 of the ’573 patent are invalid under 35 U.S.C. §

  103(a), because they would have been obvious as of the effective priority date in view of the

  prior art, including the Adensunloye ’106 patent,79 Aimoto 1983,80 Andresen 2007,81 Andresen

  2008,82 the Bentz ’393 publication,83 Capelle 2007,84 Carpenter 2002,85 the Chan ’788 patent,86

  Chen 1999,87 the Cini ’298 patent,88 Cleland 1993,89 Crowley 1999,90 the Currie ’811



  79
       U.S. Patent No. 5,874,106 (DTX-151).
  80
    Aimoto et al., Chemical Synthesis of a Highly Potent and Heat-stable Analog of Enterotoxin
  Produced by a Human Strain of Enterotoxigenic Escherichia Coli, 112 BIOCHEMICAL &
  BIOPHYSICAL RES. COMM. 320 (1983) (DTX-028).
  81
    Andresen et al., Effect of 5 Days Linaclotide on Transit and Bowel Function in Females with
  Constipation-Predominant Irritable Bowel Syndrome, 133(3) GASTROENTEROLOGY 761 (2007)
  (DTX-328).
  82
       Andresen et al., Linaclotide Acetate, 33(7) DRUGS OF THE FUTURE 570 (July 2008) (DTX-073).
  83
       International Publication No. WO 04/039392 A2 (DTX-276).
  84
     Capelle, High Throughput Screening of Protein Formulation Stability, 65 EUR. J.
  PHARMACEUTICS & BIOPHARMACEUTICS 131 (2007) (DTX-148).
  85
    RATIONAL DESIGN OF STABLE PROTEIN FORMULATIONS (John F. Carpenter et al., eds., 2002)
  (DTX-293).
  86
       U.S. Patent No. 6,383,788 (DTX-067).
  87
    Chen et al., Influence of Calcium Ions on the Structure and Stability of Recombinant Human
  Deoxyribonuclease I in the Aqueous Lyophilized States, 88(4) J. PHARMAC. SCI. 477 (1999)
  (DTX-075).
  88
       U.S. Patent No. 5,130,298 (DTX-068).
  89
    Cleland et al., The Development of Stable Protein Formulations: A Close Look at Protein
  Aggregation, Deamidation, and Oxidation, 10(4) CRITICAL REV. THERAPEUTIC DRUG CARRIER
  SYST. 307 (1993) (DTX-034).
  90
       Crowley, Excipients as Stabilizers, 2(6) PSIT 237 (1999) (DTX-076).

                                                   9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 405 of 761 PageID #: 6512



  publication,91 del Barrio 2006,92 DiFeo 2003,93 FDA Guidance 1994,94 Glinski 1999,95 Harris

  2007,96 HPE 2006,97 Hu 2001,98 the Iwata ’433 publication,99 Lacy 2006,100 Learoyd 2006,101 Li

  2006,102 Manning 1989,103 the Marra ’248 publication,104 Matubayasi 2002,105 Metz 2004,106


  91
       U.S. Patent Application Publication No. 2005/0020811 A1 (DTX-066).
  92
     del Barrio et al., Simultaneous Determination of Formic Acid and Formaldehyde in
  Pharmaceutical Excipients Using Headspace GC/MS, 41 J. PHARM. BIOMED. ANALYSIS 738
  (2006) (DTX-100).
  93
    DiFeo, Drug Product Development: A Technical Review of Chemistry, Manufacturing, and
  Controls Information for the Support of Pharmaceutical Compound Licensing Activities, 29(9)
  DRUG DEV. & INDUS. PHARMACY 939 (2003) (DTX-165).
  94
   The Food and Drug Administration’s “Guidance for Industry for the Submission of Chemistry,
  Manufacturing, and Controls Information for Synthetic Peptide Substances” (1994) (DTX-077).
  95
    Glinski et al., Surface Properties of Aqueous Solutions of L-Leucine, 84 CHEMISTRY 99 (2000)
  (DTX-446).
  96
    Harris et al., Drug Evaluation: Linaclotide, a New Direction in the Treatment of Irritable
  Bowel Syndrome and Chronic Constipation, 9(4) CURRENT OPINION MOLECULAR THERAPEUTICS
  403 (2007) (DTX-079).
  97
    HANDBOOK      OF   PHARMACEUTICAL EXCIPIENTS (Rowe, R.C. et al., eds., 5th ed. 2006) (DTX-
  078).
  98
    Hu et al., β-Sheet Structure Formation of Proteins in Solid State as Revealed by Circular
  Dichroism Spectroscopy, 62(1) BIOPOLYMERS 15 (2001) (DTX-215).
  99
       EP 1559433 A1 (DTX-146).
  100
    Lacy, ACG 2006 – Evaluation and Treatment of IBS and Chronic Constipation, MEDSCAPE
  GASTROENTEROLOGY, available at www.medscape.com (2006) (DTX-082).
  101
      Learoyd, Chitosan-Based Spray-Dried Respirable Powders for Sustained Delivery of
  Terbutaline Sulfate, 68 EUR. J. PHARMACEUTICS & BIOPHARMACEUTICS 224 (2008) (DTX-447).
  102
      Z. Li et al., Detection and Quantification of Low-Molecular-Weight Aldehydes in
  Pharmaceutical Excipients by Headspace Gas Chromatography, 1104 J. CHROMATOGRAPHY A 1
  (2006) (DTX-084).
  103
     Manning et al., Stability of Protein Pharmaceuticals, 6(11) PHARMA. RES. 903 (1989) (DTX-
  048).
  104
        International Publication No. WO 02/26248 A1 (DTX-069).
  105
     Matubayasi et al., Thermodynamic Quantities of Surface Formation of Aqueous Electrolyte
  Solutions, 250 J. COLLOID & INTERFACE SCI. 431 (2002) (DTX-448).
  106
     Metz et al., Identification of Formaldehyde-Induced Modifications in Proteins: Reactions
  with Model Peptides, 279 J. BIOL. CHEM. 6235 (2004) (DTX-105).

                                                 10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 406 of 761 PageID #: 6513



  Microbia Press Release 2006,107 Microbia Press Release 2007,108 Microbia Press Release

  2008,109 Motheram 2007,110 Ozaki 1991,111 Raula 2007,112 the Rehder ’326 publication,113

  Remington 2000,114 Remington 2006,115 Sato 1994,116 Senderoff 1994,117 Shaheen 2007,118 the

  Sørensen ’278 patent,119 the Sørensen ’858 patent,120 Szenczi 2006,121 USP 23,122 Volkin

  1997,123 the Wahren ’418 publication,124 and/or the Yanagawa ’336 publication.125


  107
     “Linaclotide Shown to Improve Symptoms of Chronic Constipation in Phase 2A Study,” a
  Press Release by Microbia, published on Oct. 24, 2006 (DTX-085).
  108
      “Microbia Announces Positive Phase 2 Results for its Investigational Compound
  Linaclotide,” a Press Release by Microbia, published on May 21, 2007 (DTX-086).
  109
     “Microbia and Forest Laboratories Announce Preliminary Results of Linaclotide Phase 2B
  Studies,” a Press Release by Microbia, published on March 4, 2008 (DTX-087).
  110
    Motheram, Behavior of Recombinant Human Growth Hormone at Solid / Liquid Interfaces,
  University of the Sciences in Philadelphia (Mar. 2007) (Dissertation) (DTX-451).
  111
     Ozaki et al., Molecular Structure of the Toxic Domain of Heat-stable Enterotoxin Produced
  by a Pathogenic Strain of Excherichia Coli, 266(9) J. BIOLOGICAL CHEM. 5934 (1991) (DTX-
  606).
  112
     Raula et al., Study of the Dispersion Behaviour of L-Leucine Containing Microparticles
  Synthesized with an Aerosol Flow Reactor Metho, 177 POWDER TECH. 125 (2007) (DTX-449).
  113
        U.S. Patent Application Publication No. 2008/0124326 A1 (DTX-070).
  114
     REMINGTON: THE SCIENCE AND PRACTICE             OF   PHARMACY (Gennaro A. ed., Lippincott
  Williams & Wilkins, 20th ed. 2000) (DTX-052).
  115
     REMINGTON: THE SCIENCE AND PRACTICE           OF     PHARMACY (Troy et al., eds., Lippincott
  Williams & Wilkins, 21st ed. 2006) (DTX-088).
  116
     Sato et al., Structural Characteristics for Biological Activity of Heat Stable Enterotoxin
  Produced by Enterotoxigenic Escherichia coli, 33(29) BIOCHEMISTRY 8641 (1994) (DTX-054).
  117
     Senderoff et al., Aqueous Stability of Human Epidermal Growth Factor 1-48, 11(12)
  PHARMA. RES. 1712 (1994) (DTX-089).
  118
    Shaheen, Best of DDW 2007, Highlights from Digestive Disease Week and the 108th Annual
  Meeting of the American Gastroenterological Association Institute, May 19-24, 2007,
  Washington D.C., 3(8) GASTROENTEROLOGY & HEPATOLOGY 620 (2007) (DTX-090).
  119
        U.S. Patent No. 5,654,278 (DTX-064).
  120
        U.S. Patent No. 6,022,858 (DTX-071).
  121
    Szenczi et al., The Effect of Solvent Environment on the Conformation and Stability of Human
  Polyclonal IgG in Solution, 34 BIOLOGICALS 5 (2006) (DTX-450).

                                                11
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 407 of 761 PageID #: 6514



           12.    Defendants intend to prove that a person of ordinary skill in the art would have

  been      motivated   to   combine      these    prior   art   references      so   as   to   render

  asserted claims 1, 2, 7, and 8 of the ’573 patent obvious.

           13.    Defendants will establish that based on these prior art disclosures the person

  of ordinary skill in the art possessed a reasonable expectation of success in obtaining the subject

  matter encompassed by asserted claims 1, 2, 7, and 8 of the ’573 patent.

           14.    Defendants will also prove that, for the reasons stated in detail in

  Defendants’ Statement of Disputed Facts, none of Plaintiffs’ alleged secondary considerations

  weighs in favor of non-obviousness of any of asserted c claims 1, 2, 7, and 8 of the ’573 patent.

           15.    Defendants will establish that Plaintiffs have not met their burden of

  showing the existence of any secondary considerations of non-obviousness with respect to

  asserted claims 1, 2, 7, and 8 of the ’573 patent.

           F.     The ’628 Patent

           16.    Defendants will prove by clear and convincing evidence that subject matter

  encompassed by asserted claims 1, 16, 17, 20, and 21 of the ’628 patent are invalid under 35

  U.S.C. § 103(a), because they would have been obvious as of the effective priority date in view

  of the prior art, including the prior art referenced in Section IV(E) above.




  122
     “The United States Pharmacopeia (USP 23): The National Formulary (NF18)” (1995) (DTX-
  092).
  123
     Volkin et al., Degradative Covalent Reactions Important to Protein Stability, 8 MOLECULAR
  BIOTECH. 105 (1997) (DTX-094).
  124
        WO 2006/088418 (DTX-166).
  125
        EP 0943336 A1 (DTX-065).

                                                   12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 408 of 761 PageID #: 6515



         G.      Secondary Considerations

         17.     Plaintiffs bear the burden of production to show that there is a nexus between any

  alleged objective indicia of non-obviousness and the claims of the ’036, ’727, ’947, ’526, ’573,

  and/or ’628 patents asserted against Defendants. To the extent Plaintiffs’ evidence is

  admissible,126 Defendants will, to the extent necessary, introduce evidence to rebut Plaintiffs’

  evidence regarding any nexus between any alleged objective indicia of non-obviousness and the

  claimed subject matter of the ’036, ’727, ’947, ’526, ’573, and/or ’628 patents.

         18.     Plaintiffs bear the burden to show that any objective indicia of non-obviousness,

  including but not limited to long-felt need, copying, acquiescence, failure of others, skepticism,

  unexpected results, and industry praise, demonstrate that the inventions of the ’036, ’727, ’947,

  ’526, ’573, and/or ’628 patents would not have been obvious. Defendants will, to the extent

  necessary, introduce evidence to rebut Plaintiffs’ evidence regarding any objective indicia of

  non-obviousness and demonstrate that the inventions of the ’036, ’727, ’947, ’526, ’573, and

  ’628 patents would have been obvious.

  V.     RELIEF

         19.     Defendants will present evidence in support of their request for a declaration

  under 28 U.S.C. § 2201 that the asserted claims of the ’036, ’727, ’947, ’526, ’573, and/or ’628

  patents are invalid under 35 U.S.C § 103(a).

         20.     Defendants will present evidence in support of their request for a declaration

  under 28 U.S.C. § 2201 that claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent, claims 3 and 6

  of the ’727, and claims 2, 4, and 14 of the ’947 patent are invalid under 35 U.S.C. § 112, ¶ 1 for

  lack of a written description.

  126
      Defendants’ Motion in Limine seeks to limit the Plaintiffs’ assertion of secondary
  considerations to be commensurate with the scope of Plaintiffs’ disclosures during fact and
  expert discovery.

                                                  13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 409 of 761 PageID #: 6516



         21.    Defendants will present evidence in support of their request for a declaration

  under 28 U.S.C. § 2201 that asserted claims 33, 37, 39, 43, and 44 of the ’036 patent are invalid

  under 35 U.S.C § 112, ¶ 1 for lack of enablement.




                                                 14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 410 of 761 PageID #: 6517




                           EXHIBIT 15
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 411 of 761 PageID #: 6518




                                TAB A
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 412 of 761 PageID #: 6519



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  ALLERGAN SALES, LLC, FOREST             )
  LABORATORIES HOLDINGS, LTD.,            )
  ALLERGAN USA, INC. and IRONWOOD         )
  PHARMACEUTICALS, INC.,                  )
                                          )
                      Plaintiffs,         )
                                          )
        v.                                )     C.A. No. 16-1114 (RGA)
                                          )     CONSOLIDATED
  TEVA PHARMACEUTICALS USA, INC.          )
  and SANDOZ INC.,                        )
                                          )
                      Defendants.         )
                                          )

                            PLAINTIFFS’ MOTION IN LIMINE

                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                              Jack B. Blumenfeld (#1014)
                                              Jeremy A. Tigan (#5239)
  OF COUNSEL:                                 1201 North Market Street
                                              P.O. Box 1347
  Peter J. Armenio, P.C.                      Wilmington, DE 19899
  Robert B. Wilson                            (302) 658-9200
  Anne S. Toker                               jblumenfeld@mnat.com
  Krista M. Rycroft                           jtigan@mnat.com
  Allyson Parks
  Laura L. Fairneny                           Attorneys for Plaintiffs
  Sky Adams
  Christopher P. Hill
  QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
  51 Madison Avenue
  New York, NY 10010
  (212) 849-7000

  Gregory A. Morris
  Vikram A. Mathrani
  Simeon G. Papacostas
  HONIGMAN LLP
  155 North Wacker Drive, Suite 3100
  Chicago, IL 60606
  (312) 701-9300

  November 26, 2019
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 413 of 761 PageID #: 6520



         Pursuant to Fed. R. Evid. 402 and 403, Plaintiffs Allergan Sales, LLC, Forest

  Laboratories Holdings, Ltd., Allergan USA, Inc., (collectively, "Allergan") and Ironwood

  Pharmaceuticals, Inc. ("Ironwood") (Allergan and Ironwood, collectively, "Plaintiffs") move to

  preclude Defendants from proffering any claim construction or interpretation of claim terms

  other than the "plain meaning" or "ordinary and customary meaning of the claims." The parties

  had the opportunity to identify terms for claim construction (D.I. 44, at ¶7), and neither side

  identified any claim terms or phrases for construction by the Court. D.I. 110. The ordinary and

  customary meaning therefore governs; any other proffered claim construction is irrelevant and

  prejudicial.

         It is black letter patent law that "the words of a claim 'are generally given their ordinary

  and customary meaning.'" Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en

  banc) (citations omitted). The ordinary and customary meaning of a claim term "is the meaning

  that the term would have to a person of ordinary skill in the art at the time of the invention, i.e.,

  as of the effective filing date of the patent application." Id. at 1313. "In some cases, the ordinary

  meaning of claim language as understood by a person of skill in the art may be readily apparent

  even to lay judges." Id. at 1314. This is one of those cases.

         Pursuant to the Scheduling Order, the parties were to "exchange a list of those claim

  term(s)/phrase(s) that they believe need construction and their proposed claim construction of

  those term(s)/phrase(s)." D.I. 44, at ¶7. None of the Defendants identified any such terms or

  phrases. D.I. 110. In doing so, Defendants waived their right to seek to change the meaning of

  the claims. See, e.g., Abbott Labs. v. Syntron Bioresearch, Inc., 334 F.3d 1343, 1357 (Fed. Cir.

  2003) (finding waiver where request for proposed claim construction that differed from the

  ordinary meaning was not raised in the district court before trial). Under Phillips, if no claim

  construction proceeding is needed to clarify the claim scope, the ordinary and customary
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 414 of 761 PageID #: 6521



  meaning of the claims controls. Phillips, 415 F.3d at 1312. Even if Defendants' decision not to

  identify any claim terms for construction were not a tacit acknowledgment that the claims should

  be given their ordinary or customary meaning (which it is), the parties expressly applied the

  ordinary and customary meaning to the claim terms of the patents-in-suit when Defendants

  stipulated to infringement of the asserted claims. D.I. 279, at ¶¶4-12.

         Thus, in order to avoid any potential issues at trial, Plaintiffs proposed including a

  straightforward stipulation in the Joint Pretrial Order: neither side may proffer any claim

  construction other than ordinary and customary meaning.           Ex. 1, 11/22/2019 Email from

  K. Rycroft. The parties, however, did not agree to the appropriate language for the stipulation.

  That failure to reach agreement, however, should not permit Defendants to proffer any other

  claim construction at trial. Indeed, this Court has repeatedly precluded parties from doing just

  that. E.g., Hologic, Inc. v. Minerva Surgical, Inc., 1:15-cv-1031, 2018 WL 3348998, at *6

  (D. Del. Jul. 6, 2018) (granting, in relevant part, motion in limine seeking to preclude a party

  "from adducing evidence on or arguing positions inconsistent with the court's claim

  construction"); Enova Tech. Corp. v. Initio Corp., No. 10-04-LPS, 2013 WL 12156023, at *1

  (D. Del. Jan. 31, 2013) (granting motion in limine "seeking to exclude testimony and argument

  inconsistent with the Court's claim construction").

         For the reasons set forth above, Plaintiffs respectfully request that the Court preclude

  Defendants from proffering any claim construction or interpretation of claim terms other than

  plain and ordinary meaning.




                                                   2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 415 of 761 PageID #: 6522



                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Jeremy A. Tigan
                                            ____________________________________
                                            Jack B. Blumenfeld (#1014)
                                            Jeremy A. Tigan (#5239)
                                            1201 North Market Street
  OF COUNSEL:                               P.O. Box 1347
                                            Wilmington, DE 19899
  Peter J. Armenio, P.C.                    (302) 658-9200
  Robert B. Wilson                          jblumenfeld@mnat.com
  Anne S. Toker                             jtigan@mnat.com
  Krista M. Rycroft
  Allyson Parks                             Attorneys for Plaintiffs
  Laura L. Fairneny
  Sky Adams
  Christopher P. Hill
  QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
  51 Madison Avenue
  New York, NY 10010
  (212) 849-7000

  Gregory A. Morris
  Vikram A. Mathrani
  Simeon G. Papacostas
  HONIGMAN LLP
  155 North Wacker Drive, Suite 3100
  Chicago, IL 60606
  (312) 701-9300

  November 26, 2019




                                        3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 416 of 761 PageID #: 6523



                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 26, 2019, copies of the foregoing were caused to be

  served upon the following in the manner indicated:

  John W. Shaw, Esquire                                              VIA ELECTRONIC MAIL
  Karen E. Keller, Esquire
  Andrew E. Russell, Esquire
  David M. Fry, Esquire
  SHAW KELLER LLP
  1105 North Market Street, 12th Floor
  Wilmington, DE 19801
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  George C. Lombardi, Esquire                                        VIA ELECTRONIC MAIL
  Samuel S. Park, Esquire
  Christopher B. Essig, Esquire
  Bryce A. Cooper, Esquire
  Jason Z. Pesick, Esquire
  Loren G. Rene, Esquire
  Ivan M. Poullaos, Esquire
  WINSTON & STRAWN LLP
  35 West Wacker Drive
  Chicago, IL 60601
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  Noorossadat Torabi, Esquire                                        VIA ELECTRONIC MAIL
  WINSTON & STRAWN LLP
  275 Middlefield Road, Suite 205
  Menlo Park, CA 94025
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  Sharon Lin, Esquire                                                VIA ELECTRONIC MAIL
  WINSTON & STRAWN LLP
  1700 K Street, N.W.
  Washington, D.C. 20006
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  John C. Phillips, Jr., Esquire                                     VIA ELECTRONIC MAIL
  David A. Bilson, Esquire
  PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
  1200 North Broom Street
  Wilmington, DE 19806
  Attorneys for Defendant Sandoz Inc.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 417 of 761 PageID #: 6524



  William A. Rakoczy, Esquire                                 VIA ELECTRONIC MAIL
  Paul J. Molino, Esquire
  Deanne M. Mazzochi, Esquire
  Jeffery A. Marx, Esquire
  Kevin P. Burke, Esquire
  Lauren M. Lesko, Esquire
  Cynthia H. Sun, Esquire
  RAKOCZY MOLINO MAZZOCHI SIWIK LLP
  6 West Hubbard Street, Suite 500
  Chicago, IL 60654
  Attorneys for Defendant Sandoz Inc.



                                        /s/ Jeremy A. Tigan
                                        ___________________________
                                        Jeremy A. Tigan (#5239)




                                          2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 418 of 761 PageID #: 6525




                         EXHIBIT 1
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 419 of 761 PageID #: 6526




From:                              Krista M. Rycroft
Sent:                              Friday, November 22, 2019 3:31 PM
To:                                Jeff A. Marx; 'Pesick, Jason Z.'; Cooper, Bryce A.; Cynthia H. Sun; Essig, Christopher B.;
                                   Poullaos, Ivan M.; Torabi PhD, Noori; Rene, Loren G.; 'kkeller@shawkeller.com'; David
                                   Fry (dfry@shawkeller.com); Jack Phillips (jcp@pgmhlaw.com); 'David A. Bilson
                                   (dab@pgmhlaw.com)'; Lin, Sharon; William A. Rakoczy; Paul J. Molino; Deanne M.
                                   Mazzochi; Kevin P. Burke
Cc:                                QE-Linzess; Jack Blumenfeld; Jeremy A. Tigan (jtigan@mnat.com); Gregory A. Morris,
                                   Ph.D. - Honigman Miller Schwartz and Cohn LLP (gmorris@honigman.com); Simeon G.
                                   Papacostas - Honigman Miller Schwartz and Cohn LLP (spapacostas@honigman.com);
                                   Mathrani, Vikram A.
Subject:                           RE: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 14 Meet and Confer


Counsel:

This serves as follow-up to today’s meet and confer call regarding potential motions in limine and the PTO.

As Plaintiff’ counsel indicated during the call, if Defendants agree to the stipulations in Paragraphs 75 and 76 of the
proposed PTO shell exchanged on November 19, or some reasonable modification thereof, that would address Plaintiffs’
concerns and avoid the need for Plaintiffs to file a motion in limine. Because Defendants’ responses to the PTO shell are
not due until December 5 and opening briefs for motions in limine are due November 26, please let us know by close of
business today (or Monday morning if you need more time) whether Defendants agree with the language in proposed
Paragraphs 75 and 76 of the PTO or a reasonable modification thereof. For convenience, this language is repeated
below:

        75. The parties shall be precluded from proffering expert opinions or testimony not timely disclosed pursuant to
        Fed. R. Civ. P. 26.

        76. The parties shall be precluded proffering any evidence or argument based on a claim construction or
        interpretation of claim terms other than the "plain meaning" or "ordinary and customary meaning of the
        claims." (See, e.g., D.I. 110; D.I. 279, ¶¶ 4-12).

With respect to Defendants’ potential motion in limine relating to secondary considerations of nonobviousness of the
Formulation Patents, Plaintiffs agreed to provide citations to Plaintiffs’ interrogatory response and Plaintiffs’ witness
testimony supporting failure of others and skepticism. We will do so by Monday morning.

Finally, Defendants’ PTO sections include dozens of pieces of alleged prior art for their 103 defenses. As Plaintiffs
explained, by including so many prior art references in Defendants’ current PTO sections, Plaintiffs do not believe that
Defendants have properly disclosed what defenses they will actually present at trial. Thus, Plaintiffs requested that
Defendants identify which references and prior art combinations Defendants will actually rely upon at trial. Plaintiffs
appreciate Defendants’ apparent willingness during the meet and confer to consider expressly identifying (1) which
disclosed prior art references Defendants may rely upon generally to show the state of the art as of the applicable
priority dates versus (2) the disclosed prior art references that Defendants will rely upon for their obviousness
combinations. We look forward to that identification by the Defendants before finalizing the PTO for submission on
December 17. As discussed, Plaintiffs will raise this issue with the Court during the Pretrial Conference unless the
parties can resolve this issue beforehand.

Regards,

                                                             1
       Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 420 of 761 PageID #: 6527
Krista

From: Jeff A. Marx [mailto:jmarx@rmmslegal.com]
Sent: Thursday, November 21, 2019 6:48 PM
To: Krista M. Rycroft <kristarycroft@quinnemanuel.com>; 'Pesick, Jason Z.' <JPesick@winston.com>; Cooper, Bryce A.
<BCooper@winston.com>; Cynthia H. Sun <CSun@rmmslegal.com>; Essig, Christopher B. <CEssig@winston.com>;
Poullaos, Ivan M. <IPoullao@winston.com>; Torabi PhD, Noori <NTorabi@winston.com>; Rene, Loren G.
<LRene@winston.com>; 'kkeller@shawkeller.com' <kkeller@shawkeller.com>; David Fry (dfry@shawkeller.com)
<dfry@shawkeller.com>; Jack Phillips (jcp@pgmhlaw.com) <jcp@pgmhlaw.com>; 'David A. Bilson (dab@pgmhlaw.com)'
<dab@pgmhlaw.com>; Lin, Sharon <SLin@winston.com>; William A. Rakoczy <wrakoczy@rmmslegal.com>; Paul J.
Molino <paul@rmmslegal.com>; Deanne M. Mazzochi <DMazzochi@rmmslegal.com>; Kevin P. Burke
<KBurke@rmmslegal.com>
Cc: QE-Linzess <qe-linzess@quinnemanuel.com>; Jack Blumenfeld <jblumenfeld@mnat.com>; Jeremy A. Tigan
(jtigan@mnat.com) <jtigan@mnat.com>; Gregory A. Morris, Ph.D. - Honigman Miller Schwartz and Cohn LLP
(gmorris@honigman.com) <gmorris@honigman.com>; Simeon G. Papacostas - Honigman Miller Schwartz and Cohn LLP
(spapacostas@honigman.com) <spapacostas@honigman.com>; Mathrani, Vikram A. <VMathrani@honigman.com>
Subject: RE: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 14 Meet and Confer

                                                                                        [EXTERNAL EMAIL]


Krista,
Confirming the 10am ET meet and confer. Thanks.

JEFF A. MARX | PARTNER
JMARX@RMMSLEGAL.COM
DIRECT | 312.222.6308
OFFICE | 312.527.2157




  SIX WEST HUBBARD STREET | CHICAGO IL 60654
                       WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Krista M. Rycroft [mailto:kristarycroft@quinnemanuel.com]
Sent: Thursday, November 21, 2019 12:12 PM
To: Jeff A. Marx; 'Pesick, Jason Z.'; Cooper, Bryce A.; Cynthia H. Sun; Essig, Christopher B.; Poullaos, Ivan M.; Torabi
PhD, Noori; Rene, Loren G.; 'kkeller@shawkeller.com'; David Fry (dfry@shawkeller.com); Jack Phillips
(jcp@pgmhlaw.com); 'David A. Bilson (dab@pgmhlaw.com)'; Lin, Sharon; William A. Rakoczy; Paul J. Molino; Deanne M.
Mazzochi; Kevin P. Burke
Cc: QE-Linzess; Jack Blumenfeld; Jeremy A. Tigan (jtigan@mnat.com); Gregory A. Morris, Ph.D. - Honigman Miller
Schwartz and Cohn LLP (gmorris@honigman.com); Simeon G. Papacostas - Honigman Miller Schwartz and Cohn LLP
(spapacostas@honigman.com); Mathrani, Vikram A.
Subject: RE: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 14 Meet and Confer
                                                                                               2
        Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 421 of 761 PageID #: 6528

Jeff:

Plaintiffs are not available at your suggested time of 11 am ET, but are available at 10 am ET tomorrow. Please confirm
that Defendants agree to the 10 am ET time. We can use the following call-in information:

          +1-213-306-3065
          Code: 929 279 302

Thanks,
Krista



From: Jeff A. Marx [mailto:jmarx@rmmslegal.com]
Sent: Wednesday, November 20, 2019 2:48 PM
To: Krista M. Rycroft <kristarycroft@quinnemanuel.com>; 'Pesick, Jason Z.' <JPesick@winston.com>; Cooper, Bryce A.
<BCooper@winston.com>; Cynthia H. Sun <CSun@rmmslegal.com>; Essig, Christopher B. <CEssig@winston.com>;
Poullaos, Ivan M. <IPoullao@winston.com>; Torabi PhD, Noori <NTorabi@winston.com>; Rene, Loren G.
<LRene@winston.com>; 'kkeller@shawkeller.com' <kkeller@shawkeller.com>; David Fry (dfry@shawkeller.com)
<dfry@shawkeller.com>; Jack Phillips (jcp@pgmhlaw.com) <jcp@pgmhlaw.com>; 'David A. Bilson (dab@pgmhlaw.com)'
<dab@pgmhlaw.com>; Lin, Sharon <SLin@winston.com>; William A. Rakoczy <wrakoczy@rmmslegal.com>; Paul J.
Molino <paul@rmmslegal.com>; Deanne M. Mazzochi <DMazzochi@rmmslegal.com>; Kevin P. Burke
<KBurke@rmmslegal.com>
Cc: QE-Linzess <qe-linzess@quinnemanuel.com>; Jack Blumenfeld <jblumenfeld@mnat.com>; Jeremy A. Tigan
(jtigan@mnat.com) <jtigan@mnat.com>; Gregory A. Morris, Ph.D. - Honigman Miller Schwartz and Cohn LLP
(gmorris@honigman.com) <gmorris@honigman.com>; Simeon G. Papacostas - Honigman Miller Schwartz and Cohn LLP
(spapacostas@honigman.com) <spapacostas@honigman.com>; Mathrani, Vikram A. <VMathrani@honigman.com>
Subject: RE: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 14 Meet and Confer

                                                   [EXTERNAL EMAIL]


Krista,
Are Plaintiffs available for a meet and confer on Friday, Nov. 22? I’ll tentatively propose 11am ET.

Best,
Jeff
JEFF A. MARX | PARTNER
JMARX@RMMSLEGAL.COM
DIRECT | 312.222.6308
OFFICE | 312.527.2157




  SIX WEST HUBBARD STREET | CHICAGO IL 60654
               WWW.RMMSLEGAL.COM




                                                           3
       Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 422 of 761 PageID #: 6529




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Krista M. Rycroft [mailto:kristarycroft@quinnemanuel.com]
Sent: Monday, November 18, 2019 2:50 PM
To: 'Pesick, Jason Z.'; Cooper, Bryce A.; Jeff A. Marx; Cynthia H. Sun; Essig, Christopher B.; Poullaos, Ivan M.; Torabi
PhD, Noori; Rene, Loren G.; 'kkeller@shawkeller.com'; David Fry (dfry@shawkeller.com); Jack Phillips
(jcp@pgmhlaw.com); 'David A. Bilson (dab@pgmhlaw.com)'; Lin, Sharon; William A. Rakoczy; Paul J. Molino
Cc: QE-Linzess; Jack Blumenfeld; Jeremy A. Tigan (jtigan@mnat.com); Gregory A. Morris, Ph.D. - Honigman Miller
Schwartz and Cohn LLP (gmorris@honigman.com); Simeon G. Papacostas - Honigman Miller Schwartz and Cohn LLP
(spapacostas@honigman.com); Mathrani, Vikram A.
Subject: RE: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 14 Meet and Confer

Counsel:
Following-up on the November 14 meet and confer, Plaintiffs have previously provided a substantive response to
Interrogatory No. 2 and Defendants never filed a motion to compel for additional information. Defendants had the
opportunity to depose Plaintiffs’ fact and expert witnesses according to the case schedule, and Defendants are aware of
the information in their own produced documents. Plaintiffs’ draft sections of the PTO to be exchanged tomorrow—
including the statement of contested facts—will also include the specific indicia of nonobviousness that Plaintiffs will
rely upon at trial for the Formulation Patents. We trust that those PTO sections will resolve any issue that Defendants
may have with respect to the issue but we remain open to discussing the issue further, if necessary, in an attempt to
avoid wasting time with an unnecessary motion in limine.
Regards,
Krista

From: Krista M. Rycroft
Sent: Wednesday, November 13, 2019 2:06 PM
To: 'Pesick, Jason Z.' <JPesick@winston.com>; Cooper, Bryce A. <BCooper@winston.com>; 'Jeff A. Marx'
<jmarx@rmmslegal.com>; Cynthia H. Sun <CSun@rmmslegal.com>; Essig, Christopher B. <CEssig@winston.com>;
Poullaos, Ivan M. <IPoullao@winston.com>; Torabi PhD, Noori <NTorabi@winston.com>; Rene, Loren G.
<LRene@winston.com>; 'kkeller@shawkeller.com' <kkeller@shawkeller.com>; David Fry (dfry@shawkeller.com)
<dfry@shawkeller.com>; Jack Phillips (jcp@pgmhlaw.com) <jcp@pgmhlaw.com>; 'David A. Bilson (dab@pgmhlaw.com)'
<dab@pgmhlaw.com>; Lin, Sharon <SLin@winston.com>; Rakoczy - William A. Rakoczy (wrakoczy@rmmslegal.com)
<wrakoczy@rmmslegal.com>; Paul J. Molino <paul@rmmslegal.com>
Cc: QE-Linzess <qe-linzess@quinnemanuel.com>; Jack B. Blumenfeld (jblumenfeld@mnat.com)
<jblumenfeld@mnat.com>; Jeremy A. Tigan (jtigan@mnat.com) <jtigan@mnat.com>; Gregory A. Morris, Ph.D. -
Honigman Miller Schwartz and Cohn LLP (gmorris@honigman.com) <gmorris@honigman.com>; Simeon G. Papacostas -
Honigman Miller Schwartz and Cohn LLP (spapacostas@honigman.com) <spapacostas@honigman.com>; Mathrani,
Vikram A. <VMathrani@honigman.com>
Subject: RE: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 14 Meet and Confer

Jason:

Let’s schedule the meet and confer for 3:30 pm ET tomorrow. Please use the following call-in information:

             +1-213-306-3065
             Code: 929 279 302


                                                                                             4
     Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 423 of 761 PageID #: 6530
Thanks,
Krista

From: Pesick, Jason Z. [mailto:JPesick@winston.com]
Sent: Wednesday, November 13, 2019 9:51 AM
To: Krista M. Rycroft <kristarycroft@quinnemanuel.com>; Cooper, Bryce A. <BCooper@winston.com>; 'Jeff A. Marx'
<jmarx@rmmslegal.com>; Cynthia H. Sun <CSun@rmmslegal.com>; Essig, Christopher B. <CEssig@winston.com>;
Poullaos, Ivan M. <IPoullao@winston.com>; Torabi PhD, Noori <NTorabi@winston.com>; Rene, Loren G.
<LRene@winston.com>; 'kkeller@shawkeller.com' <kkeller@shawkeller.com>; David Fry (dfry@shawkeller.com)
<dfry@shawkeller.com>; Jack Phillips (jcp@pgmhlaw.com) <jcp@pgmhlaw.com>; 'David A. Bilson (dab@pgmhlaw.com)'
<dab@pgmhlaw.com>; Lin, Sharon <SLin@winston.com>; Rakoczy - William A. Rakoczy (wrakoczy@rmmslegal.com)
<wrakoczy@rmmslegal.com>; Paul J. Molino <paul@rmmslegal.com>
Cc: QE-Linzess <qe-linzess@quinnemanuel.com>; Jack B. Blumenfeld (jblumenfeld@mnat.com)
<jblumenfeld@mnat.com>; Jeremy A. Tigan (jtigan@mnat.com) <jtigan@mnat.com>; Gregory A. Morris, Ph.D. -
Honigman Miller Schwartz and Cohn LLP (gmorris@honigman.com) <gmorris@honigman.com>; Simeon G. Papacostas -
Honigman Miller Schwartz and Cohn LLP (spapacostas@honigman.com) <spapacostas@honigman.com>; Mathrani,
Vikram A. <VMathrani@honigman.com>
Subject: RE: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 12, 5 pm ET PTO Exchange

                                                  [EXTERNAL EMAIL]


Krista,

Defendants are generally available to meet and confer during the timeframe you suggested.

Best,
Jason


Jason Z. Pesick
Winston & Strawn LLP
D: +1 312-558-3266
winston.com




From: Krista M. Rycroft <kristarycroft@quinnemanuel.com>
Sent: Tuesday, November 12, 2019 4:01 PM
To: Cooper, Bryce A. <BCooper@winston.com>; 'Jeff A. Marx' <jmarx@rmmslegal.com>; Cynthia H. Sun
<CSun@rmmslegal.com>; Essig, Christopher B. <CEssig@winston.com>; Poullaos, Ivan M. <IPoullao@winston.com>;
Torabi PhD, Noori <NTorabi@winston.com>; Rene, Loren G. <LRene@winston.com>; 'kkeller@shawkeller.com'
<kkeller@shawkeller.com>; David Fry (dfry@shawkeller.com) <dfry@shawkeller.com>; Jack Phillips (jcp@pgmhlaw.com)
<jcp@pgmhlaw.com>; 'David A. Bilson (dab@pgmhlaw.com)' <dab@pgmhlaw.com>; Lin, Sharon <SLin@winston.com>;
Rakoczy - William A. Rakoczy (wrakoczy@rmmslegal.com) <wrakoczy@rmmslegal.com>; Paul J. Molino
<paul@rmmslegal.com>; Pesick, Jason Z. <JPesick@winston.com>
Cc: QE-Linzess <qe-linzess@quinnemanuel.com>; Jack B. Blumenfeld (jblumenfeld@mnat.com)
<jblumenfeld@mnat.com>; Jeremy A. Tigan (jtigan@mnat.com) <jtigan@mnat.com>; Gregory A. Morris, Ph.D. -
Honigman Miller Schwartz and Cohn LLP (gmorris@honigman.com) <gmorris@honigman.com>; Simeon G. Papacostas -
Honigman Miller Schwartz and Cohn LLP (spapacostas@honigman.com) <spapacostas@honigman.com>; Mathrani,
                                                          5
     Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 424 of 761 PageID #: 6531
Vikram A. <VMathrani@honigman.com>
Subject: Allergan et al v. Teva et al, 16-cv-01114-RGA (D. Del.) - Nov. 12, 5 pm ET PTO Exchange

Counsel:

“Will Call” Witnesses
Without waiving the right to call additional witnesses at trial, consistent with the parties’ agreement to exchange
informal lists of “will call” witnesses today for the purpose of narrowing potential deposition designations that may be
exchanged later in the schedule, and pursuant to the parties’ agreement to exchange formal witness lists on November
19, 2019 that may include both “will call” and “may call” witnesses pursuant to L.R. 16.3(c)(7) (see email exchange
between K. Rycroft and J. Pesick dated Oct. 31-Nov. 4, 2019), Plaintiffs identify the following individuals that will be
called at trial:

    1.     Mark Currie, Ph.D.
    2.     Lin Chang, M.D.
    3.     William DeGrado, Ph.D.
    4.     Alexander M. Klibanov, Ph.D.

If any witness listed as a person who Plaintiffs intend to call to testify in person is unavailable, Plaintiffs reserve the right
to offer deposition testimony from such witness in lieu of live examination. Plaintiffs reserve the right to identify
additional witnesses on November 19 pursuant to L.R. 16.3(c)(7) and the parties’ agreement. Plaintiffs further reserve
the right to introduce testimony through deposition or live examination for any witness that Defendants Teva
Pharmaceuticals USA, Inc. ("Teva") and/or Sandoz Inc. ("Sandoz") (Teva and Sandoz, collectively, "Defendants") identify
on Defendants' list; for any expert witness that submitted an expert report on behalf of Defendants in this action; or as
necessary to establish authenticity or admissibility of any trial exhibit if the authenticity or admissibility of the exhibit is
challenged by Defendants.

Anticipated Motions in Limine
Without waiving the right to identify and serve additional motions in limine, and consistent with the parties’ agreement
to exchange lists of anticipated motions in limine today for the purpose of narrowing potential issues to be raised with
the Court, Plaintiffs identify the following anticipated motions:

    1.  Preclude Defendants from proffering expert opinions or testimony not timely disclosed pursuant to Fed. R. Civ.
       P. 26 and Fed. R. Evid. 403.
    2. Preclude Defendants from proffering any claim construction or interpretation of claim terms other than the
       “plain meaning” or “ordinary and customary meaning of the claims” pursuant to Fed. R. Evid. 402 and 403. (See,
       e.g., D.I. 110; D.I. 279, ¶¶ 4-12.)

Plaintiffs reserve the right to identify and serve additional motions in limine in response to any motion in limine
identified by Defendants. Plaintiffs also reserve the right to identify and serve additional motions in limine in response
to any issues or conflicts that arise, for example, during the exchange of information for submitting the Pretrial Order or
at trial.

With respect to the November 14 meet and confer, Plaintiffs are generally available from 1-4 pm ET. Please let us know
when Defendants are available within that time frame and we will circulate a call-in number.

Regards,
Krista

Krista M. Rycroft
Of Counsel
Quinn Emanuel Urquhart & Sullivan, LLP


                                                                6
      Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 425 of 761 PageID #: 6532
51 Madison Avenue, 22nd Floor
New York, NY 10010
212-849-7461 Direct
212-849-7000 Main Office Number
212-849-7100 FAX
kristarycroft@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading it. Your receipt of this
message is not intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author. Any tax advice contained
in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to avoid penalties under applicable tax laws and regulations.




                                                                                  7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 426 of 761 PageID #: 6533




                                TAB B
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 427 of 761 PageID #: 6534



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  FOREST LABORATORIES, LLC et al.

                   Plaintiffs,                C.A. No. 1:16-cv-01114-RGA

  v.

  TEVA PHARMACEUTICALS USA, Inc., and
  SANDOZ, INC.,

                   Defendants.


          DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE

  SHAW KELLER LLP                       PHILLIPS, GOLDMAN, MCLAUGHLIN &
  John W. Shaw (No. 3362)               HALL, P.A.
  Karen E. Keller (No. 4489)            John C. Phillips, Jr. (No. 110)
  300 Delaware Avenue, Suite 1120       David A. Bilson (No. 4986)
  Wilmington, DE 19801                  1200 North Broom Street
  (302) 298-0700                        Wilmington, DE 19806
  jshaw@shawkeller.com                  (302) 655-4200
  kkeller@shawkeller.com                jcp@pgmhlaw.com
                                        dab@pgmhlaw.com
  Of Counsel:
                                        Of Counsel:
  George C. Lombardi
  Christopher B. Essig                  William A. Rakoczy
  Ivan M. Poullaos                      Deanne M. Mazzochi
  Jason Z. Pesick                       Jeffery A. Marx
  Nathan R. Gilbert                     Kevin P. Burke
  Courtney S. Block                     Cynthia H. Sun
  WINSTON & STRAWN LLP                  RAKOCZY MOLINO MAZZOCHI SIWIK LLP
  35 W. Wacker Drive                    6 West Hubbard Street, Suite 500
  Chicago, IL 60601                     Chicago, IL 60654
  (312) 558-5600                        (312) 222-6304

  Noorossadat Torabi                    Attorneys for Defendant Sandoz Inc.
  WINSTON & STRAWN LLP
  275 Middlefield Road, Suite 205
  Menlo Park, CA 94025
  (650) 858-6500

  Sharon Lin
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 428 of 761 PageID #: 6535



  WINSTON & STRAWN LLP
  1700 K ST NW
  Washington, DC 20006
  (202) 282-5000

  Attorneys for Defendant Teva
  Pharmaceuticals USA Inc.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 429 of 761 PageID #: 6536



          Plaintiffs’ motion improperly seeks to limit the Court’s ability to comply with the law by

  deciding what the “plain and ordinary meaning” of any claim term is, in the event that an as-yet

  uncontemplated disagreement becomes apparent at trial. Defendants simply ask that the language in

  the pretrial order reflect what the law is, instead of attempting to tie the Court’s hands.

                                             BACKGROUND

          Defendants agree with Plaintiffs that the “plain and ordinary meaning” of all claim terms

  applies in this case. The critical issue is that the potential exists for disputes to come to light

  regarding what that plain and ordinary meaning is—issues that neither party has yet recognized. In

  fact, the Court itself may raise an issue of claim construction that did not occur to the parties

  previously. In such a case, the law requires the Court to resolve the issue. Defendants believe the

  pretrial order should permit the Court to comply with the law, instead of unnecessarily restricting

  the Court’s ability to do so.

          As Plaintiffs correctly explained, they proposed a stipulation that “[t]he parties shall be

  precluded from offering any evidence or argument based on a claim construction or interpretation of

  claim terms other than the ‘plain meaning’ or ‘ordinary and customary meaning of the claims.’” In

  response, Defendants proposed their own language to document the agreement, but in a way that is

  consistent with the law:

                  The parties have so far not encountered any claim construction or
                  interpretation issues requiring the Court’s resolution, and the
                  parties do not currently expect to have any. Accordingly, the
                  parties have agreed that the claims carry their “plain meaning” or
                  “ordinary and customary meaning.” (See, e.g., D.I. 110; D.I. 279,
                  ¶¶ 4–12). The parties do not waive their right to raise any disputes
                  that may arise at a later time, or to address any issues related to
                  claim construction that the Court raises.

  Plaintiffs simply rejected this proposal and submitted their motion in limine. It should be denied.




                                                      1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 430 of 761 PageID #: 6537



                                              ARGUMENT

         When a dispute regarding claim construction arises, the court “must resolve that dispute,”

  O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). The

  Court “has considerable latitude in determining when to resolve issues of claim construction,”

  including at trial. CytoLogix Corp. v. Ventana Med. Sys., Inc., 424 F.3d 1168, 1172 (Fed. Cir.

  2005); see also Sofamor Danek Grp., Inc. v. DePuy-Motech, Inc., 74 F.3d 1216, 1221 (Fed. Cir.

  1996) (“Markman does not obligate the trial judge to conclusively interpret claims at an early stage

  in a case. A trial court may exercise its discretion to interpret the claims at a time when the parties

  have presented a full picture of the claimed invention and prior art”).

         In CytoLogix, the parties agreed not to hold a Markman hearing, resulting in claim

  construction taking place at the close of evidence. The Federal Circuit said that “[t]his was not

  erroneous since we have held that the district court has considerable latitude in determining when to

  resolve issues of claim construction.”       424 F.3d at 1172; Jack Guttman, Inc. v. Kopykake

  Enterprises, Inc., 302 F.3d 1352, 1361 (Fed. Cir. 2002) (“District courts may engage in a rolling

  claim construction, in which the court revisits and alters its interpretation of the claim terms as its

  understanding of the technology evolves.”).

         Sometimes, disputes regarding claim construction arise unexpectedly. “This is not an

  uncommon occurrence,” as the Federal Circuit has noted. GE Lighting Solutions, LLC v. Agilight,

  Inc., 750 F.3d 1304, 1310 (Fed. Cir. 2014). “[P]arties in patent cases frequently stipulate to a

  construction or the court construes a term, only to have their dispute evolve to a point where they

  realize that a further construction is necessary.” Id. In GE Lighting, the parties had stipulated to the

  construction of a term, but another dispute arose, requiring additional claim construction at

  summary judgment. Id.



                                                     2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 431 of 761 PageID #: 6538



         Plaintiffs’ case law is irrelevant, and the quotations that Plaintiffs cite address situations in

  which parties improperly try to get a second bite at the claim construction apple by proposing

  constructions that conflict with the Court’s claim construction decision. That is not the case here.

  Rather, this is a situation in which a question of claim construction may arise following the early

  stages of a case. For example, Plaintiffs cite to Abbott Laboratories v. Syntron Bioresearch, Inc.,

  but in that case, the Federal Circuit held that Syntron had waived the right to argue for a particular

  claim construction on appeal because it did not pursue that construction before the trial court. 334

  F.3d 1343, 1357 (Fed. Cir. 2003). Similarly, in Hologic, Inc. v. Minerva Surgical, Inc., the court

  construed the claims following briefing and argument, and Minerva agreed “that it [did] not plan to

  reargue claim construction or take positions inconsistent with the claim construction order.” 2018

  WL 3348998, at *6 (D. Del. July 9, 2018); see also Enova Tech. Corp. v. Initio Corp., 2013 WL

  12156023, at *1 (D. Del. Jan. 31, 2013) (granting motion in limine seeking to exclude testimony

  and argument inconsistent with claim construction order).

         Here, by contrast, the parties agree that the claims should be given their plain and ordinary

  meaning. However, Plaintiffs would foreclose the Court from inquiring into what that meaning is,

  should such a question arise. Plaintiffs’ motion is unnecessary and improper because no party has

  raised any potential claim construction dispute. As Plaintiffs state in their motion, this issue only

  arose because the parties could not agree on language to include in the pretrial order. (Ps’ MIL at

  2).   Defendants agree that no party has raised a claim construction dispute or advanced

  constructions that differ from the plain and ordinary meaning. Defendants simply request that the

  Court not foreclose itself and the parties from considering the plain and ordinary meaning of

  relevant claim terms should an unanticipated issue of their meaning arise.

         The Court should deny Plaintiffs’ misdirected Motion in Limine.



                                                    3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 432 of 761 PageID #: 6539




                                TAB C
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 433 of 761 PageID #: 6540



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                         )
  ALLERGAN SALES, LLC, FOREST
                                         )
  LABORATORIES HOLDINGS, LTD.,
                                         )
  ALLERGAN USA, INC., and IRONWOOD
                                         )
  PHARMACEUTICALS, INC.,
                                         )
                                         )      C.A. No. 16-1114 (RGA)
                      Plaintiffs,
                                         )      Consolidated
                                         )
               v.
                                         )
                                         )
  TEVA PHARMACEUTICALS USA, INC.
                                         )
  and SANDOZ INC.,
                                         )
                                         )
                      Defendants.
                                         )

           PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION IN LIMINE

  OF COUNSEL:                                MORRIS, NICHOLS, ARSHT &TUNNELL LLP
                                             Jack B. Blumenfeld (#1014)
  Peter J. Armenio, P.C.                     Jeremy A. Tigan (#5239)
  Robert B. Wilson                           1201 North Market Street
  Anne S. Toker                              P.O. Box 1347
  Laura L. Fairneny                          Wilmington, DE 19899
  Krista M. Rycroft                          (302) 658-9200
  Sky Adams                                  jblumenfeld@mnat.com
  Christopher P. Hill                        jtigan@mnat.com
  Allyson Parks
  QUINN EMANUEL URQUHART                     Attorneys for Plaintiffs
   & SULLIVAN, LLP
  51 Madison Avenue
  New York, NY 10010
  (212) 849-7000

  Gregory A. Morris
  Vikram A. Mathrani
  Simeon G. Papacostas
  HONIGMAN LLP
  155 North Wacker Drive, Suite 3100
  Chicago, IL 60606
  (312) 701-9300

  December 16, 2019
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 434 of 761 PageID #: 6541



         Defendants seem to agree “that the ‘plain and ordinary meaning’ of all claim terms

  applies in this case.” (Opp. at 1.) But instead of consenting to a stipulation preventing the

  parties from submitting evidence contrary to this meaning, Defendants seek to reserve an alleged

  “right to raise any disputes that may arise at a later time” with respect to claim construction. (Id.)

         Defendants have no such right.        The time for Defendants to propose a new claim

  construction is over and neither party requested that the Court apply a non-plain and ordinary

  meaning construction to any of the claim terms. As this Court has stated, “[a]t trial, parties may

  introduce evidence as to the plain and ordinary meaning of terms not construed by the Court to

  one skilled in the art, so long as the evidence does not amount to arguing claim construction.”

  Ferring Pharm. Inc. v. PAR Pharm., Inc., No. 15-173-RGA, 2016 WL 6471246, at *1 (D. Del.

  Oct. 28, 2016) (internal quotations omitted). Defendants’ effort to prop the door open for

  themselves to raise an untimely, non-plain meaning claim construction should be denied.

         None of Defendants’ cited cases require this Court to hear a new claim construction

  dispute at this late date. In each of Defendants’ cases, one or both parties identified a claim

  construction issue well before trial. In contrast, the Defendants here never raised a claim

  construction issue and purportedly do not currently plan to raise one. (See Opp. at 1.)

         In a final effort to support their position, Defendants argue that Plaintiffs' motion will

  “foreclose the Court from inquiring into what that [plain and ordinary] meaning is, should such a

  question arise.” (Opp. at 3.) But that argument misstates Plaintiffs’ motion. It also conflates

  evidence that is probative of the plain meaning of a claim term with evidence that contradicts

  that plain meaning. Plaintiffs only seek to exclude the latter and establish the ground rule that

  neither party can seek a claim construction (or present evidence in support of a claim

  construction) at this late stage that is contrary to the plain and ordinary meaning of the claims.



                                                    1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 435 of 761 PageID #: 6542



                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Jeremy A. Tigan
                                            ____________________________________
                                            Jack B. Blumenfeld (#1014)
                                            Jeremy A. Tigan (#5239)
                                            1201 North Market Street
  OF COUNSEL:                               P.O. Box 1347
                                            Wilmington, DE 19899
  Peter J. Armenio, P.C.                    (302) 658-9200
  Robert B. Wilson                          jblumenfeld@mnat.com
  Anne S. Toker                             jtigan@mnat.com
  Krista M. Rycroft
  Allyson Parks                             Attorneys for Plaintiffs
  Laura L. Fairneny
  Sky Adams
  Christopher P. Hill
  QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
  51 Madison Avenue
  New York, NY 10010
  (212) 849-7000

  Gregory A. Morris
  Vikram A. Mathrani
  Simeon G. Papacostas
  HONIGMAN LLP
  155 North Wacker Drive, Suite 3100
  Chicago, IL 60606
  (312) 701-9300

  December 16, 2019




                                        2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 436 of 761 PageID #: 6543



                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 16, 2019, copies of the foregoing were caused to be

  served upon the following in the manner indicated:

  John W. Shaw, Esquire                                              VIA ELECTRONIC MAIL
  Karen E. Keller, Esquire
  Andrew E. Russell, Esquire
  David M. Fry, Esquire
  SHAW KELLER LLP
  1105 North Market Street, 12th Floor
  Wilmington, DE 19801
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  George C. Lombardi, Esquire                                        VIA ELECTRONIC MAIL
  Samuel S. Park, Esquire
  Christopher B. Essig, Esquire
  Bryce A. Cooper, Esquire
  Jason Z. Pesick, Esquire
  Loren G. Rene, Esquire
  Ivan M. Poullaos, Esquire
  WINSTON & STRAWN LLP
  35 West Wacker Drive
  Chicago, IL 60601
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  Noorossadat Torabi, Esquire                                        VIA ELECTRONIC MAIL
  WINSTON & STRAWN LLP
  275 Middlefield Road, Suite 205
  Menlo Park, CA 94025
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  Sharon Lin, Esquire                                                VIA ELECTRONIC MAIL
  WINSTON & STRAWN LLP
  1700 K Street, N.W.
  Washington, D.C. 20006
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  John C. Phillips, Jr., Esquire                                     VIA ELECTRONIC MAIL
  David A. Bilson, Esquire
  PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
  1200 North Broom Street
  Wilmington, DE 19806
  Attorneys for Defendant Sandoz Inc.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 437 of 761 PageID #: 6544



  William A. Rakoczy, Esquire                                 VIA ELECTRONIC MAIL
  Paul J. Molino, Esquire
  Deanne M. Mazzochi, Esquire
  Jeffery A. Marx, Esquire
  Kevin P. Burke, Esquire
  Lauren M. Lesko, Esquire
  Cynthia H. Sun, Esquire
  RAKOCZY MOLINO MAZZOCHI SIWIK LLP
  6 West Hubbard Street, Suite 500
  Chicago, IL 60654
  Attorneys for Defendant Sandoz Inc.



                                        /s/ Jeremy A. Tigan
                                        ___________________________
                                        Jeremy A. Tigan (#5239)




                                          2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 438 of 761 PageID #: 6545




                           EXHIBIT 16
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 439 of 761 PageID #: 6546




                                TAB A
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 440 of 761 PageID #: 6547



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


   FOREST LABORATORIES, LLC et al.

                    Plaintiffs,                C.A. No. 1:16-cv-01114-RGA

   v.

   TEVA PHARMACEUTICALS USA, Inc., and
   SANDOZ, INC.,

                    Defendants.


        DEFENDANTS’ MOTION IN LIMINE TO LIMIT PLAINTIFFS’ ASSERTION OF
               SECONDARY CONSIDERATIONS OF NONOBVIOUSNESS

   SHAW KELLER LLP                       PHILLIPS, GOLDMAN, MCLAUGHLIN &
   John W. Shaw (No. 3362)               HALL, P.A.
   Karen E. Keller (No. 4489)            John C. Phillips, Jr. (No. 110)
   300 Delaware Avenue, Suite 1120       David A. Bilson (No. 4986)
   Wilmington, DE 19801                  1200 North Broom Street
   (302) 298-0700                        Wilmington, DE 19806
   jshaw@shawkeller.com                  (302) 655-4200
   kkeller@shawkeller.com                jcp@pgmhlaw.com
                                         dab@pgmhlaw.com
   Of Counsel:
                                         Of Counsel:
   George C. Lombardi
   Christopher B. Essig                  William A. Rakoczy
   Ivan M. Poullaos                      Deanne M. Mazzochi
   Jason Z. Pesick                       Jeffery A. Marx
   Nathan R. Gilbert                     Kevin P. Burke
   Courtney S. Block                     Cynthia H. Sun
   WINSTON & STRAWN LLP                  RAKOCZY MOLINO MAZZOCHI SIWIK LLP
   35 W. Wacker Drive                    6 West Hubbard Street, Suite 500
   Chicago, IL 60601                     Chicago, IL 60654
   (312) 558-5600                        (312) 222-6304

   Noorossadat Torabi                    Attorneys for Defendant Sandoz Inc.
   WINSTON & STRAWN LLP
   275 Middlefield Road, Suite 205
   Menlo Park, CA 94025
   (650) 858-6500
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 441 of 761 PageID #: 6548



   Sharon Lin
   WINSTON & STRAWN LLP
   1700 K ST NW
   Washington, DC 20006
   (202) 282-5000

   Attorneys for Defendants Teva
   Pharmaceuticals USA Inc.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 442 of 761 PageID #: 6549



          Defendants respectfully move under Fed. R. Civ. P. 26 and 37 and Federal Rule of Evidence

  703 to preclude Plaintiffs from asserting the secondary consideration of “teaching away” with respect

  to U.S. Patent Nos. 8,748,573 and 8,802,628 (together, “the Formulation Patents”).

                                              BACKGROUND

          Plaintiffs have for the first time in this case, revealed their intent to rely on a brand new, not

  previously disclosed, argument—one that Plaintiffs easily could have disclosed earlier. Specifically,

  in the context of putting together the parties’ Pretrial Order, Plaintiffs disclosed for the first time their

  intent to argue that the prior art “taught away” from using the ingredients calcium and leucine in the

  claimed linaclotide formulation. (Pretrial Order Exhibit 2 at 4–5). Not only have Plaintiffs never

  disclosed this theory before, they essentially acknowledge their argument is brand new by claiming

  in a footnote that it was Defendants’ expert who disclosed Plaintiffs’ argument. (Id. at 4 n. 2.) This

  alleged disclosure came during the expert’s deposition when he answered questions posed by

  Plaintiffs’ counsel that made no reference to “teaching away.” That is not sufficient and does not

  qualify as a disclosure that gives Defendants the ability to respond.1

          There are two sets of patents in this case: the so-called “Compound Patents” relating to the

  chemical composition of a molecule linaclotide; and the later-issuing “Formulation Patents” relating

  to a particular pharmaceutical formulation containing linaclotide. Through fact and expert discovery,

  Defendants repeatedly sought Plaintiffs’ theories for why those patents are not invalid. In particular,

  Defendants asked Plaintiffs to identify any allegations of “secondary considerations of

  nonobviousness” that they would be relying on, and the reasons that each consideration applied to

  each set of patents. On September 17, 2018, Plaintiffs served interrogatory responses, which



  1
    Plaintiffs’ statement is also wrong. Nowhere did Dr. Gupta opine that the prior art “taught away”
  from the claimed invention. Also, on Nov. 26, Plaintiffs further expanded the alleged evidence to
  include prior art, which they plainly could have properly disclosed.
                                                       1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 443 of 761 PageID #: 6550



  included, contentions on secondary considerations. (Ex. 1, Plfs’ Suppl. Rog. Resp. No. 2 at 13-49).

  Plaintiffs disclosed (among others) an argument that the prior art “taught away” from the alleged

  inventions claimed in the “Compound Patents.” (Id. at 27-45.) Plaintiffs asserted that “the prior art

  generally and specifically taught away from research based on ST peptides, STcore and/or developing

  a G-CC agonist for the treatment of patients suffering from IBS-c or CIC.” (Id. at 44.) Notably,

  Plaintiffs’ “teaching away” argument was limited to showing why the Compound Patents claiming

  linaclotide would not have been obvious. Plaintiffs did not disclose any such “teaching away”

  argument for the Formulation Patents. (Id.) And Plaintiffs certainly disclosed no theory that the prior

  art taught away from the inclusion of calcium and leucine in a linaclotide formulation.

         Months later, on January 18, 2019, Plaintiffs’ sole expert related to the Formulation Patents,

  Dr. Klibanov, served an expert report offering his opinions on Plaintiffs’ alleged secondary

  considerations of nonobviousness. Dr. Klibanov’s only secondary consideration opinion related to

  certain alleged “unexpected results” realized by the claimed formulation. (Ex. 2, Klibanov Rebuttal

  Report ¶¶ 198-202.)2 Plaintiffs never further supplemented their written interrogatory responses, and

  when Dr. Klibanov submitted his supplemental expert report, he again limited his secondary

  considerations opinions to “unexpected results.”       (Ex. 5, Klibanov Supp. Report ¶¶ 107–12.)

  Nowhere does he offer an opinion that the prior art taught away from the inclusion of calcium and

  leucine in a linaclotide formulation, and Plaintiffs have pointed to no such disclosure.

         Now, on the eve of trial, after all expert discovery has been conducted, while the parties are

  preparing the Pretrial Order, and more than a year after their supplemental interrogatory disclosures,

  Plaintiffs have indicated their intent to assert a “teaching away” argument with respect to the


  2
    In contrast, Plaintiffs’ experts relating to the Compound Patents, Dr. DeGrado and Dr. Chang,
  disclosed secondary considerations opinions relating to teaching away, long-felt need, failure of
  others, unexpected results, and praise. (Ex. 3, Chang Report ¶¶ 118-121; Ex. 4, DeGrado Report
  ¶ 224).
                                                     2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 444 of 761 PageID #: 6551



  Formulation Patents. Plaintiffs’ improper disclosure has prejudiced Defendants’ ability to mount a

  defense (including rebuttal expert opinions) against Plaintiffs’ untimely disclosures, especially given

  that Plaintiffs’ could have disclosed this theory at the outset of the case.

                                                     ARGUMENT

          Plaintiffs should be precluded from asserting the secondary consideration of “teaching away”

  as it relates to the Formulation Patents because they failed to timely disclose any such argument. The

  Federal Rules require timely response to, and supplementation of, interrogatories and other forms of

  discovery. See, e.g., Fed. R. Civ. P. 26(e). The penalty for failing to timely disclose and supplement

  is that “the party is not allowed to use that information . . . to supply evidence . . . at a trial, unless the

  failure was substantially justified or harmless.” Fed. R. Civ. P. 37(c)(1). If a party breaches its duty

  to supplement without good cause, the Court must “consider whether exclusion . . . is appropriate

  under Federal Rule of Civil Procedure 37.” St. Clair Intellectual Prop. Consultants, Inc. v.

  Matsushita Elec. Indus. Co., C.A. No. 1436-LPS, 2012 WL 1015993, at *7 (D. Del. Mar. 26, 2012);

  see also Fisher v. Baltimore Life Ins. Co., 235 F.R.D. 617, 628 (N.D. W. Va. 2006) (“[T]he point

  of interrogatories is to obtain a party's admissions and contentions under oath and to narrow the

  issues in the case.”) (quotation omitted). Here, Plaintiffs’ late disclosure is far from harmless.

          Defendants are prejudiced because neither they nor their experts had any reason to consider

  or rebut Plaintiffs’ new argument. Further, Plaintiffs’ vague, new, and untimely disclosures on this

  topic (spanning a few lines in a footnote in the pretrial order) leave the door open to other evidence,

  and Plaintiffs have in fact intimated that they will rely on even more unidentified evidence for their

  new argument. The time for disclosures of case theories was during discovery over a year ago.

  Plaintiffs did not do so. Accordingly, the Court should preclude Plaintiffs from asserting or offering

  testimony supporting the assertion of “teaching away” as to the Formulation Patents.



                                                        3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 445 of 761 PageID #: 6552




                EXHIBIT 1
              REDACTED IN
              ITS ENTIRETY
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 446 of 761 PageID #: 6553




                     EXHIBIT 2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 447 of 761 PageID #: 6554



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
   ALLERGAN SALES, LLC, FOREST
                                                      )
   LABORATORIES HOLDINGS, LTD.,
                                                      )
   ALLERGAN USA, INC. and IRONWOOD
                                                      )
   PHARMACEUTICALS, INC.,
                                                      )
                                                      )
                         Plaintiffs,
                                                      )
                                                      )    C.A. No. 16-1114 (RGA)
                         v.
                                                      )    CONSOLIDATED
                                                      )
   TEVA PHARMACEUTICALS USA, INC. and
                                                      )
   SANDOZ INC.,
                                                      ) Includes Information Designated As
                                                      ) Highly Confidential – Subject to
                         Defendants.
                                                      ) Protective Order
                                                      )
                                                      )
                                                      )

     REBUTTAL EXPERT REPORT OF PROFESSOR ALEXANDER M. KLIBANOV




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 448 of 761 PageID #: 6555



                                                 TABLE OF CONTENTS




  I.     BACKGROUND AND EXPERIENCE ..............................................................................1

         A.        Qualifications ...........................................................................................................1

         B.        Materials considered ................................................................................................3

         C.        Summary of my rebuttal opinions............................................................................4

  II.    THE LEGAL STANDARDS...............................................................................................5

         A.        A person of ordinary skill in the art .........................................................................5

         B.        The standard for obviousness...................................................................................6

         C.        The standard for enablement ....................................................................................7

  III.   BACKGROUND: STABLE PEPTIDE FORMULATION .................................................8

         A.        Developing a shelf-stable peptide formulation is a complex and
                   unpredictable process ...............................................................................................8

         B.        To succeed in developing a shelf-stable peptide formulation, one must
                   understand the peptide's degradation pathways and their relative roles ................12

         C.        Even with an understanding of a peptide's degradation pathways and their
                   relative roles, developing a shelf-stable peptide formulation is difficult and
                   unpredictable, requiring extensive testing and analysis .........................................16

  IV.    THE CHALLENGES OF DEVELOPING A SOLID STABLE FORMULATION
         OF LINACLOTIDE ...........................................................................................................18

         A.        Linaclotide is a complex peptide that would have presented significant
                   challenges to a formulator......................................................................................18

         B.        Linaclotide's degradation pathways and their relative roles are unique and
                   would have been unpredictable ..............................................................................19

         C.        The development of the LINZESS® 145 and 290 µg formulations .......................21

  V.     THE ASSERTED CLAIMS OF THE FORMULATION PATENTS ...............................27

  VI.    DR. BLOCK'S OBVIOUSNESS OPINION IS FLAWED AND BASED ON
         HINDSIGHT ......................................................................................................................28


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                                                                    i
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 449 of 761 PageID #: 6556



         A.     Dr. Block fails to establish a motivation to formulate linaclotide into the
                claimed solid stable compositions comprising Ca2+ and leucine ...........................28

                1.      Dr. Block's approach of identifying and seeking to eliminate
                        linaclotide's potential degradation pathways is flawed and
                        evidences hindsight ....................................................................................28

                        a.         Using hindsight, Dr. Block arbitrarily compiles a list of
                                   four "common" potential peptide degradation pathways
                                   applicable to linaclotide and ignores numerous others ..................28

                        b.         Dr. Block again relies on hindsight to narrow his list of
                                   potential peptide degradation pathways from four to three ...........31

                        c.         Dr. Block uses hindsight when he assumes that his three
                                   potential peptide degradation pathways would actually
                                   operate to degrade linaclotide ........................................................32

                        d.         Dr. Block's analysis fails to account for the relative
                                   importance of linaclotide's degradation pathways .........................33

                2.      Dr. Block's selection of leucine as an additive evidences hindsight
                        bias .............................................................................................................34

                        a.         Dr. Block's rationale for selecting leucine based on
                                   eliminating the "expected" deamidation and formaldehyde-
                                   mediated degradation pathways evidences hindsight bias .............34

                        b.         Dr. Block fails to articulate any chemistry-based reason
                                   why leucine would eliminate deamidation ....................................35

                        c.         Formaldehyde's "expected" role in causing degradation of
                                   linaclotide would have dissuaded a POSA from using
                                   excipients that contain it ................................................................35

                        d.         Dr. Block incorrectly states that leucine was a "well-
                                   known" excipient routinely used in pharmaceutical
                                   formulations ...................................................................................36

                        e.         Even assuming a desire to eliminate the deamidation and
                                   formaldehyde-mediated degradation pathways, there were
                                   numerous alternatives available to a POSA ...................................37

                        f.         Dr. Block fails to establish that his cited references would
                                   have guided a POSA to select leucine ...........................................39

                                   (1)         Sorensen '278 .....................................................................39

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                                                               ii
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 450 of 761 PageID #: 6557



                                  (2)         Metz 2004 ...........................................................................40

                                  (3)         Del Barrio 2006 .................................................................41

                                  (4)         Li 2006 ...............................................................................42

                                  (5)         Adesunloye '106 .................................................................43

                                  (6)         Iwata '433...........................................................................44

                3.     Dr. Block's selection of Ca2+ as an additive evidences hindsight
                       bias .............................................................................................................46

                       a.         Dr. Block's immediate focus on deamidation, aggregation,
                                  and degradation during storage and after oral
                                  administration evidences hindsight bias ........................................46

                       b.         Even assuming a desire to eliminate the deamidation and
                                  aggregation pathways, there were numerous alternatives
                                  available to a POSA .......................................................................47

                       c.         Dr. Block fails to establish that his cited references would
                                  have guided a POSA to select Ca2+................................................49

                                  (1)         Rehder '326 ........................................................................49

                                  (2)         Sorensen '858 .....................................................................51

                                  (3)         Cleland 1993 ......................................................................51

                                  (4)         Bentz '392 ...........................................................................52

                                  (5)         Chan '788 ...........................................................................53

                                  (6)         Chen 1999 ..........................................................................54

                                  (7)         Marra '248 .........................................................................55

                                  (8)         Yanagawa '336 ...................................................................56

                                  (9)         Cini '298 .............................................................................57

                4.     Dr. Block fails to establish the motivation for a POSA to combine
                       Ca2+ and leucine as additives to obtain the claimed solid stable
                       linaclotide compositions ............................................................................58

                       a.         Under Dr. Block's approach, combining Ca2+ and leucine
                                  would have had redundant effects on linaclotide's stability...........58

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                                                             iii
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 451 of 761 PageID #: 6558



                               b.        None of Dr. Block's cited references teaches or suggests a
                                         reason to combine Ca2+ and leucine...............................................60

                               c.        Innumerable possible combinations of excipients were
                                         available to a POSA at the time of the invention ...........................62

                               d.        Dr. Block incorrectly assumes that determination of the
                                         claimed ratios of Ca2+ and leucine for linaclotide would
                                         have been routine ...........................................................................65

                    5.         Dr. Block fails to prove that a POSA would have had a reasonable
                               expectation of successfully arriving at the claimed solid stable
                               linaclotide compositions ............................................................................68

          B.        Dr. Block ignores Allergan and Ironwood's development work, which
                    confirms the unpredictability and complexity of making a solid stable
                    formulation of linaclotide ......................................................................................71

  VII.    UNEXPECTED RESULTS SUPPORT THE NONOBVIOUSNESS OF THE
          FORMULATION PATENTS ............................................................................................72

  VIII.   DR. BLOCK HAS FAILED TO PROVIDE A REASONED BASIS FOR HIS
          NON-ENABLEMENT OPINION .....................................................................................73

  IX.     CONCLUSION ..................................................................................................................74

  X.      TRIAL/HEARING EXHIBITS .........................................................................................74

  XI.     SUPPLEMENTATION OF OPINIONS ...........................................................................74




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                                                                  iv
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 452 of 761 PageID #: 6559



  I.     BACKGROUND AND EXPERIENCE

         1.      I, Alexander M. Klibanov, Ph.D., hereby present the following expert witness

  report. If called to testify at trial in the above-captioned matter, I may testify with regard to the

  opinions and bases set forth below.

         A.      Qualifications

         2.      I am a Professor of Chemistry and Bioengineering at the Massachusetts Institute

  of Technology ("M.I.T."), where I have been teaching and conducting research for over 39 years.

  I currently hold the Novartis Endowed Chair Professorship, which I also held from 2007 to 2011.

         3.      I obtained an M.S. degree in Chemistry in 1971 and a Ph.D. degree in Chemical

  Enzymology in 1974, both from Moscow University in Russia. Between 1974 and 1977, I

  worked as a Research Chemist at Moscow University's Department of Chemistry. In 1977,

  following my immigration to the United States, I was a Post-Doctoral Associate in the

  Department of Chemistry at the University of California in San Diego from 1977 to 1979.

         4.      In 1979, I joined the faculty at M.I.T. From 1979 to 1988, I was an Assistant

  Professor, then an Associate Professor, and thereafter a Full Professor of Applied Biochemistry

  in the Department of Applied Biological Sciences (formerly the Department of Nutrition and

  Food Science). From 1988 to 2007, I was a Professor of Chemistry in the Department of

  Chemistry. Since 2000, I am also a Professor of Bioengineering in the Department of Biological

  Engineering. I held the Roger and Georges Firmenich Endowed Chair Professorship in

  Chemistry from 2012 to 2014.

         5.      Over the last 47-plus years as a practicing chemist, I have extensively researched,

  published, taught, and lectured in many areas of biological, medicinal, protein, and

  pharmaceutical formulation chemistry.

         6.      I have been awarded numerous prestigious professional honors for my work. For


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 453 of 761 PageID #: 6560



  example, I was elected to the U.S. National Academy of Sciences, a distinction considered

  among the highest honors that can be given to an American scientist. I was also elected to the

  U.S. National Academy of Engineering, a distinction considered among the highest honors that

  can be given to an American engineer. In addition, I have received the Arthur C. Cope Scholar

  Award, the Marvin J. Johnson Award, the Ipatieff Prize, and the Leo Friend Award, all from the

  American Chemical Society, as well as the International Enzyme Engineering Prize. I am a

  Founding Fellow of the American Institute for Medical and Biological Engineering and a

  Corresponding Fellow of the Royal Society of Edinburgh, which is Scotland's National Academy

  of Science and Letters.

         7.      I currently serve on the Editorial Boards of over a dozen scientific journals,

  including "Open Journal of Pharmacology," "Applied Biochemistry and Biotechnology,"

  "Nanocarriers," "Journal of Biological Chemistry and Molecular Pharmacology," "Recent

  Patents in Biotechnology," "Current Pharmaceutical Biotechnology," "Archives of Medical

  Biotechnology," "International Journal of Drug Design, Delivery and Safety," and "Medicinal

  Chemistry."

         8.      I have published over 315 scientific papers in various chemical disciplines,

  including protein stability and stabilization, as well as drug formulation and delivery. I am a

  named inventor of 25 issued United States patents and of a number of pending patent

  applications. Several of those patents specifically concern both solid and liquid pharmaceutical

  dosage forms, as well as stabilization of polypeptide-based therapeutic agents.

         9.      I have given over 370 invited lectures at professional conferences, universities,

  and corporations all over the world, many of them dealing with formulation, stability,

  stabilization, delivery, and evaluation of biologically active compounds, including proteins and




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 454 of 761 PageID #: 6561



  peptides.

          10.     In addition to my research and teaching activities at M.I.T., I have consulted

  widely for pharmaceutical, medical diagnostics, biotechnology, and medical device companies.

  My consulting work has been on behalf of both innovator and generic pharmaceutical

  companies.

          11.     I have founded six pharmaceutical companies and have been on the scientific

  advisory boards and/or boards of directors of those companies, as well as of many others. A

  number of these entrepreneurial, consulting, advisory, and directorship activities have dealt with

  the formulation (including excipient selection), stability, stabilization, administration, and

  pharmacological evaluation of protein and peptide-based therapeutic agents.

          12.     I expect to testify at trial regarding my background, qualifications, and experience

  relevant to the issues in this action.

          13.     Attached as Exhibit A is my curriculum vitae which summarizes my background

  and credentials and also includes a list of my publications.

          B.      Materials considered

          14.     My opinions herein are based on my general professional knowledge and

  experience of 47-plus years as a practicing chemist, especially those in the areas of biological,

  medicinal, protein, and pharmaceutical formulation chemistry. My opinions are also informed

  by documents and information that I have considered during the preparation of this expert report,

  including U.S. Patent Nos. 8,748,573 ("the '573 patent") and 8,802,628 ("the '628 patent")

  (collectively, "the Formulation Patents"), their prosecution histories, and the Opening Expert

  Report of Lawrence H. Block, Ph.D., FAPRS, FAAPS ("Opening Block Report" or "Block")

  dated November 9, 2018. A list of all materials I have considered is attached as Exhibit B

  and/or cited in this report and the appendices thereto.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 455 of 761 PageID #: 6562



          15.     I reserve the right to rely upon any additional information or materials that may be

  provided to me, that are relied upon by any of Defendants' experts or other witnesses, or that are

  developed prior to, or at, trial.

          C.      Summary of my rebuttal opinions

          16.     The following is a brief summary of the main opinions I intend to offer in this

  case. It is not intended as a recitation of the scope of opinions I will offer or the bases of these

  opinions. Those are found in the fuller statements set forth in detail in this report.

          17.     The asserted claims 1-4, 7, and 8 of the '573 patent and the asserted claims 1-5,

  16, 17, 20, and 21 of the '628 patent are not invalid. In other words, none of the references that

  Dr. Block cites in his report, either alone or in combination, render the asserted claims obvious.

          18.     Dr. Block's analysis relies on flawed assumptions and hindsight. Dr. Block first

  identifies references containing Ca2+ or leucine based on the teachings of the Formulation

  Patents. Then he opines that a person of ordinary skill in the art ("POSA") would have

  arbitrarily focused on eliminating only the degradation pathways discussed in those hindsight-

  selected references. Not only is Dr. Block's narrow focus the product of impermissible

  hindsight, but it is also based on misstatements regarding the science of peptide degradation. He

  compounds those errors by ignoring other potential ways to stabilize peptides available to a

  POSA.

          19.     A POSA would not have combined the teachings of Dr. Block's asserted

  references because there was no motivation to do so. Moreover, even if those references were

  combined, they would still not have motivated a POSA to formulate linaclotide into the claimed

  solid stable compositions.

          20.     Furthermore, a POSA would not have had a reasonable expectation that adding

  Ca2+ and leucine would result in the claimed solid stable linaclotide compositions.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 456 of 761 PageID #: 6563



         21.     Also, Dr. Block ignores the real-world evidence showing the difficulty of

  formulating a solid stable linaclotide formulation. This evidence further shows the non-

  obviousness of the claimed inventions, and had Dr. Block properly considered it, the evidence

  would have guarded against his use of hindsight.

         22.     In addition, unexpected results further support the nonobviousness of the

  Formulation Patents' inventions.

         23.     Finally, Dr. Block has failed to provide support for his opinion that the asserted

  claims of the Formulation Patents are not enabled.

  II.    THE LEGAL STANDARDS

         24.     Since I am not a lawyer, counsel for Plaintiffs ("counsel") has explained to me the

  legal principles outlined below.

         A.      A person of ordinary skill in the art

         25.     The Court views a patent from the perspective of a POSA. A POSA is someone

  with the requisite training and skill in the field of the invention (but not the highest expertise)

  who is presumed to be familiar with all relevant and publicly available prior art at the time of the

  invention.

         26.     In defining a POSA, I have been instructed by counsel to consider: (1) the

  education level of the inventors of the patents-in-suit; (2) the type of problems encountered in the

  art; (3) prior art solutions to the problem; (4) the rapidity with which innovations were made; (5)

  the sophistication of the technology; and (6) the education level of active workers in the field.

         27.     Based on my review of the Formulation Patents, the pertinent art for those patents

  is the field of drug formulation, development, and/or use of therapeutic agents, including

  potential treatments for gastrointestinal ("GI") disorders. It is my opinion that a POSA for each

  of the asserted claims of the Formulation Patents would have had (i) an M.D. degree and/or a


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 457 of 761 PageID #: 6564



  Ph.D. degree in pharmacology, biology (or a sub-discipline thereof), chemistry (or a sub-

  discipline thereof), chemical engineering (or a sub-discipline thereof), or a related discipline,

  along with one to two years of experience in pharmaceutical formulations, or (ii) a Master's

  degree in the aforementioned disciplines along with four to five years of experience in

  pharmaceutical formulations, or (iii) a Bachelor's degree in the aforementioned disciplines along
                                                                            1
  with six to seven years of experience in pharmaceutical formulations.

          28.     The earliest priority date for the '628 patent is August 15, 2008, and the earliest

  priority date for the '573 patent is August 6, 2009. (See, e.g., '628 patent, at 1; '573 patent, at 1.)

  For each respective patent, those dates represent the relevant time of the invention for purposes

  of assessing the knowledge of a POSA. The opinions expressed in this report are the same

  regardless of which of the two priority dates is used.

          B.      The standard for obviousness

          29.     A United States patent, once issued, is presumed valid. A challenger carries the

  burden of proving invalidity of an issued patent by clear and convincing evidence.

          30.     In order for a patent claim to be found invalid due to obviousness, the differences

  between the prior art and the patent claim must be such that the claimed subject matter as a

  whole would have been obvious to a POSA. In certain circumstances, a patent claim may be

  found invalid for obviousness by a combination of prior art references or by a prior art reference

  combined with the knowledge of a POSA. In determining whether a claim is invalid for

  obviousness, the following factors are considered: (1) scope and content of the prior art; (2) the

  differences between the claim at issue and the prior art; (3) the level of ordinary skill in the



          1
          I have reviewed Dr. Block's proposed definition of a POSA. (Block, ¶¶ 119-120.) The
  opinions expressed in this report would be the same even if I used Dr. Block's POSA definition.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 458 of 761 PageID #: 6565



  pertinent art; and (4) the presence of certain objective considerations of nonobviousness.

         31.     Obviousness is determined at the time of the invention (not the date of application

  or litigation) and any judgment as to obviousness must be made without reliance on hindsight. It

  is wrong to use the Formulation Patents as a guide through multiple prior art references,

  combining the right references in the right way so as to achieve the result of the asserted claims

  of the Formulation Patents.

         32.     A patent cannot be invalidated for obviousness if it combines prior art in a

  nonobvious way. The burden falls on the patent challenger to show by clear and convincing

  evidence that a POSA would have had a reason to attempt to combine the prior art references to

  make the claimed composition and would have had a reasonable expectation of success in doing

  so.

         33.     In order to show obviousness, facts must be provided showing how specific

  references could be combined, which combination of elements would yield a predictable result,

  and how the combinations would operate. Similarly, motivation to combine must be shown

  specifically for the asserted combinations of elements from the specific references.

         34.     Even if all claim elements are disclosed in the asserted prior art references, it

  would not be obvious to combine the prior art references if the separate elements from the prior

  art references would have to be used for a different purpose to achieve the result of the claim.

         35.     Objective indicia of nonobviousness, or "secondary considerations," can include

  evidence of unexpected results. When present, these objective indicia must be considered in

  making the determination regarding obviousness.

         C.      The standard for enablement

         36.     A patent specification satisfies the enablement requirement if it teaches a POSA

  how to make and use the claimed invention without undue experimentation. This requirement is


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 459 of 761 PageID #: 6566



  met when at the time of the filing of the application a POSA, having read the specification, could

  practice the invention without undue experimentation. Whether undue experimentation is

  required is not a single, simple, factual determination, but rather is a conclusion reached by

  weighing many factors outlined in the next paragraph. A specification need not disclose what is

  well known in the art.

          37.     The following factors may be considered when determining whether a disclosure

  requires undue experimentation: (1) the quantity of experimentation necessary, (2) the amount of

  direction or guidance presented, (3) the presence or absence of working examples, (4) the nature

  of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the

  predictability or unpredictability of the art, and (8) the breadth of the claims. These factors are

  illustrative, but not mandatory. What is relevant depends on the facts, and although

  experimentation must not be undue, a reasonable amount of routine experimentation required to

  practice a claimed invention does not violate the enablement requirement.

  III.    BACKGROUND: STABLE PEPTIDE FORMULATION

          A.      Developing a shelf-stable peptide formulation is a complex and unpredictable
                  process

          38.     One of the major challenges in developing a successful pharmaceutical protein or

  peptide therapeutic, such as linaclotide, is creating a formulation that is shelf-stable. Shelf-

  stability requires that, for a sufficient length of time prior to administration, i.e., during

  manufacturing, storing, and distributing the drug, the protein or peptide not appreciably undergo

  deleterious physical or chemical degradation reactions. That was true as of 2008-2009, and

  remains true today. A lack of adequate stability can lead to, among other things, drastically

  diminished efficacy and adverse immune responses in the patient.

          39.     Based on my professional experience, it is an arduous task — and there is no



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 Page 8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 460 of 761 PageID #: 6567



  reasonable certainty — that a POSA, at the time of the invention (and even today), when

  provided with a new therapeutic protein or peptide such as linaclotide, would be able to develop

  a suitably stable pharmaceutical composition to make it commercially viable or pharmaceutically

  useful. My experience in this regard is supported by the relevant literature available, as

  illustrated by several representative scholarly reviews discussed below.

         40.     A 2002 treatise by Carpenter explains that numerous factors influence the

  stability of a therapeutic protein or peptide, such that the development of a suitable

  pharmaceutical composition in each new specific case presents its own unique challenge.

  (RATIONAL DESIGN OF STABLE PROTEIN FORMULATIONS: THEORY AND PRACTICE (John F.

  Carpenter & Mark C. Manning, eds., 2002) ("Carpenter 2002").) Carpenter 2002 explains that

  "[t]he exquisite sensitivity of protein structure, function, and stability to the primary sequence

  does not readily lend itself to a generic approach for protein formulation." (Carpenter 2002, at

  185-186.) "Even for closely related proteins, the relative stability and major pathways for

  degradation might be quite different." (Id.) In other words, there is no "one size fits all"

  approach to protein or peptide stabilization.

         41.     Capelle 2007, a review article relied on by Dr. Block, states that "[p]roteins are

  complex molecules and especially smaller proteins and peptides can have a large number of

  possible conformations." (M. Capelle et al., High Throughput Screening of Protein Formulation

  Stability: Practical Considerations, 65 EUR. J. PHARM. BIOPHARM. 131, 133 (2007) ("Capelle

  2007").) For example, Capelle 2007 further explains that "there are no general stabilization

  approaches for proteins and that for each protein a customized formulation needs to be

  developed." (Id., at 132.) Senderoff 1994, another article relied on by Dr. Block, states that

  "[p]roteins are inherently unstable molecules[], which present unique difficulties in their




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 461 of 761 PageID #: 6568



  purification, formulation, storage, and delivery." (R. Senderoff et al., Aqueous Stability of

  Human Epidermal Growth Factor 1-48, 11 PHARM. RES. 1712, 1712 (1994) ("Senderoff 1994").)

         42.     For each of the many other causes of protein or peptide instability, there are

  likewise numerous influencing factors, such that a likelihood of achieving success would have

  been unknown. For example, Capelle 2007 states that "[t]he formulation of protein drugs is a

  difficult and time-consuming process, mainly due to the complexity of protein structure and the

  very specific physical and chemical properties involved." (Capelle 2007, at Abstract.)

         43.     Antibodies are some of the most common and commercially-important types of

  therapeutic proteins. Yet another review article in a peer-reviewed journal, Wang 2007,

  explains: "[A]ntibodies, like other proteins, may generate a variety of degradants during

  production, processing, and storage both in liquid and solid states. Their tendency to generate

  such degradants depends very much on individual sequence, pI [i.e., the isoelectric point],

  hydrophobicity, and carbohydrate content." (W. Wang et al., Antibody Structure, Instability, and

  Formulation, 96 J. PHARM. SCI. 1, 14 (2007) ("Wang 2007").) Notably, however, as a class,

  antibodies are more uniform and usually more stable than other therapeutic proteins or peptides.

  Wang 2007 discloses that "[t]he available stability data in the literature and the information on

  the commercial antibody products suggest that antibody formulation seems challenging but

  relatively manageable, compared to other protein drugs." (Id., at 21.) Nevertheless, Wang 2007

  stresses that "one formulation excipient stabilizing a specific antibody may not be suitable for

  another because of the differences in their sequence." (Id., at 14.)

         44.     A 2006 review article by Daugherty explains: "A priori, one might assume that by

  finding a stable formulation for one of these antibody drugs, that such a formulation would be

  good for most if not all, similar antibodies. If this were borne out by experience, there would be




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 462 of 761 PageID #: 6569



  no need for a review such as this. Instead, each antibody seems to have a unique personality

  related to its requirements for stability." (See A. Daugherty et al., Formulation and Delivery

  Issues for Monoclonal Antibody Therapeutics, 58 ADV. DRUG DELIV. REV. 686, 690 (2006)

  ("Daugherty 2006").) These statements about antibodies would have been at least as applicable

  and valid with respect to pharmaceutical proteins and peptides in general, as a POSA would have

  recognized at the time of the invention here.

         45.     A pharmaceutical formulator, faced with the task of developing a stable

  pharmaceutical composition containing a protein or peptide such as linaclotide, would need to

  consider numerous variables. One of the most important variables is the unique degradation

  pathways of a given protein or peptide and each pathway's relative level of importance. (See,

  e.g., Carpenter 2002, at 185; Capelle 2007, at 131; Senderoff 1994, at 1720; D. Volkin et al.,

  Degradative Covalent Reactions Important to Protein Stability, 8 MOLECULAR BIOTECH. 105, 119

  (1997) ("Volkin 1997").) Once these degradation pathways are identified, a POSA would have

  needed to identify which stabilizing excipients to include in the formulation, the amounts of each

  one, and other conditions (i.e., pH). A POSA would have also considered numerous formulation

  variables including, for example, pH, stabilizers, solubilizers, antioxidants, buffers, tonicity

  modifiers, and bulking agents. (Carpenter 2002, at 13-14; see also Capelle 2007, at 133.)

         46.     Additionally, a POSA would not have known what formulation components

  would have had a stabilizing effect on a particular peptide, let alone in what amounts. There

  were numerous potential peptide-stabilizing excipients available. (See below ¶¶ 108-112, 135-

  137, 176-181.) A POSA would have been aware that the stabilizing effects of each excipient

  could vary greatly. Therefore, a POSA would have understood that, in general, the conditions

  found to be effective for stabilizing one peptide would not necessarily be predictive of how to




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 11
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 463 of 761 PageID #: 6570



  stabilize another peptide. (See, e.g., J. Cleland et al., The Development of Stable Protein

  Formulations: A Close Look at Protein Aggregation, Deamidation, and Oxidation, 10 CRIT.

  REV. THER. DRUG CARRIER SYST. 307, 359 (1993) ("Cleland 1993"); Capelle 2007, at 132.)

         47.     Further complicating the analysis, as would have been understood by a POSA, the

  components and parameters of a pharmaceutical formulation do not work in isolation but instead

  are interdependent upon one another. Accordingly, changing one or more of these variables can

  profoundly affect both the stability of the peptide in the formulation and the overall viability of

  the formulation as a therapeutically effective composition. This is generally true whether a

  POSA adds, omits, or changes the amount of a component present in a potential formulation.

  Thus, developing a suitable formulation of a therapeutic peptide such as linaclotide would have

  been (and remains today) a complex balancing act involving the consideration of each parameter

  in light of the formulation as a whole, rather than in isolation. For example, Cleland 1993, relied

  upon by Dr. Block, explains: "[I]t may not be possible to choose a formulation that results in the

  lowest rate of each of the [degradation] reactions. Instead, conditions are often chosen such that

  all reaction rates are minimized as much as possible. The effects of protein degradation such as

  deamidation or oxidation cannot be predicted a priori and have to be determined for each

  protein." (Cleland 1993, at 359.)

         B.      To succeed in developing a shelf-stable peptide formulation, one must
                 understand the peptide's degradation pathways and their relative roles

         48.     To develop a stable peptide formulation, a POSA would have started by analyzing

  the specific peptide to be formulated, including all relevant information available about the

  peptide. A POSA would have experimentally investigated the peptide's chemical and physical

  properties in its unformulated state, including its individual degradation pathways and their

  relative contributions at various conditions. As explained by Carpenter 2002, such pre-



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 464 of 761 PageID #: 6571



  formulation studies to determine "the relative importance of various degradation pathways and

  [for] elucidation of instability mechanisms for a given protein are essential." (Carpenter 2002, at

  185.) I agree with Dr. Block that "[t]he prior art taught rational strategies for developing a stable

  peptide or protein formulation." (Block ¶ 90; see also Block, ¶ 184 (citing Volkin 1997, at 106

  ("'The purification and formulation of [therapeutic peptides and proteins] requires an

  understanding of the causes and mechanisms of inactivation in order to develop rational

  strategies for their stabilization.'")).) Therefore, a POSA would have recognized that in order to

  develop a stable peptide formulation, that person would need to engage in studies to determine

  the effect of these factors, both individually and in combination, for the particular peptide being

  formulated.

         49.     Dr. Block agrees. He states that "understanding a protein or peptide's stability at a

  molecular level was important for preparing stable protein or peptide formulations." (Block,

  ¶ 91.) His statement further acknowledges that each protein or peptide is unique. Consequently,

  the various references that Dr. Block cites regarding vastly different peptides would not have

  been per se helpful to a POSA trying to stabilize a solid linaclotide formulation. This

  stabilization is an arduous, time-intensive, and expensive undertaking, and the results are

  unpredictable before such experiments are actually conducted, in part, because each protein or

  peptide has unique properties and characteristics, including its degradation pathways.

         50.     I agree with Dr. Block that the amino acid sequence dictates the causes and

  mechanisms of instability of a protein or a peptide. (See, e.g., id., ¶ 93.) The amino acid

  sequence determines how a protein or a peptide folds to assume its three-dimensional shape (i.e.,

  secondary and tertiary structure). It is the three-dimensional shape of a protein or a peptide as a

  whole that largely determines its stability to degradative processes, such as oxidation and




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 465 of 761 PageID #: 6572



  deamidation. (See, e.g., Carpenter 2002, at 86 ("We hypothesize that both hydrolysis and

  oxidation reactions in proteins are, to some degree, sensitive to the overall conformation of the

  molecule."); see also id., at 89 ("One would expect higher order structure to affect the proximity

  of functional groups relative to the labile Asn residue…could also inhibit or accelerate the rate of

  deamidation by influencing the local environment of the Asn residue and the stability of the

  transition state intermediates in the deamidation pathway….").) A POSA would have

  understood that simply looking at a particular amino acid residue of a protein or a peptide in

  isolation and ignoring the rest of the molecule would not be the proper way to analyze it. Thus,

  the mere presence of certain amino acid residues in a protein or a peptide, by itself, would not

  allow a POSA to predict the molecule’s actual susceptibility to various degradative processes.

  Because distinct peptides are unique in their amino acid sequence, a reference discussing a

  particular peptide would not have given a POSA a reasonable expectation of success in

  developing a solid stable formulation of another peptide, such as linaclotide.

         51.     A POSA also would have understood that peptides and proteins have numerous

  potential degradation pathways. (See below ¶ 94.) There can be well over a dozen distinct

  degradation pathways for any given peptide. Merely identifying all of them is extremely

  difficult. But it is even more difficult to determine which of those degradation pathways are

  most impactful for the instability of a given peptide. (Carpenter 2002, at 7-8.)

         52.     To that end, Carpenter 2002 explained that the "determination of the relative

  importance of various degradation pathways" is essential. (Id., at 185.) This hierarchy of

  degradation pathways is a complicated function of the peptide itself, excipients, and

  environmental factors. Varying the excipients, for example, may reduce some degradation

  pathways but exacerbate others. (See, e.g., Cleland 1993, at 358-359; see above ¶¶ 47, 48.) This




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 466 of 761 PageID #: 6573



  intricate interplay between the roles of various components and parameters must be taken into

  account when performing real-world peptide formulation development.

         53.     A POSA also would have understood that peptide degradation reactions are

  highly dependent on external conditions. (Carpenter 2002, at 7-8; see also Block, ¶ 187, Volkin

  1997, at 120; Capelle 2007, at 133; Senderoff 1994, at 1712.) For example, peptide degradation

  reactions greatly accelerate as the temperature is raised. That means that attempting to formulate

  a peptide to be stable at room temperature is a very different and generally more arduous

  endeavor than attempting to formulate the same peptide to be stored in a refrigerator. The

  temperature difference will affect each of the many degradation pathways of a peptide. And the

  temperature effect will not be uniform, but rather each pathway will experience a unique effect.

  As such, a peptide may be (and often is) sufficiently stable at refrigerated conditions but become

  unstable at room temperature. This matters because it is highly preferable to have sufficient

  stability at room temperature. A formulator that has successfully controlled certain degradation

  pathways under one set of conditions (e.g., under refrigeration) would know that the same

  approach would not be expected to work under a different set of conditions (e.g., at room

  temperature). (Carpenter 2002, at 7-8.)

         54.     Degradation pathways and their relative roles are highly unpredictable because

  they are specific to, and dependent upon, individual peptides and experimental conditions.

  Carpenter 2002 noted that "[e]ven for closely related proteins, the relative stability and major

  pathways for degradation might be quite different." (Id., at 185-186; see also Block, ¶ 187;

  Volkin 1997, at 120.) That is equally true for the rate-limiting deleterious reaction of any given

  peptide, which is the most important contributor to a peptide's instability under a particular set of

  conditions. Degradation pathways and their relative roles simply cannot be predicted in advance




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 15
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 467 of 761 PageID #: 6574



  without experimentation.

         55.     For example, moisture content might have a marked effect on certain peptide

  degradation pathways (e.g., peptide-bond hydrolysis and deamidation) but have little impact on

  others (e.g., oxidation). Likewise, factors that accelerate the oxidation pathway (e.g., O2 level or

  the presence of peroxides) might have no appreciable effect on the rate of peptide-bond

  hydrolysis and deamidation. There are endless iterations and combinations that could affect the

  different peptide degradation pathways, the rate-limiting degradation pathway, and thus, the

  overall degradation of the peptide. (See, e.g., Cleland 1993, at 358-359.) Therefore, the

  effective stabilization strategy, such as for increasing a peptide drug's shelf-life, also would have

  been unpredictable.

         56.     A POSA would have needed to develop and carry out a number of instability tests

  to identify the peptide's specific degradation pathways, as well as their relative roles, as a

  function of experimental conditions. Indeed, a POSA would have had to conduct various pre-

  formulation "accelerated" stability studies in which the peptide would be subjected to "stress"

  conditions (e.g., elevated temperature and humidity). (See, e.g., Carpenter 2002, at 5-6, 193-

  194; Capelle 2007, at 132-133.) A POSA would have then investigated how variations in these

  conditions affect peptide structure, activity, and impurities, among other characteristics, using

  appropriate biochemical and biophysical techniques.

         C.      Even with an understanding of a peptide's degradation pathways and their
                 relative roles, developing a shelf-stable peptide formulation is difficult and
                 unpredictable, requiring extensive testing and analysis

         57.     Based on information gathered from examining a peptide of interest and its

  degradation pathways, a POSA then would have to prepare multiple formulations for testing.

  Such testing would assess various instability hypotheses, with the researcher's ultimate goal of

  finding potential approaches to stabilizing the peptide. For example, a POSA would have needed


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 16
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 468 of 761 PageID #: 6575



  to identify certain pharmaceutically acceptable excipients and their concentrations that would be

  useful for slowing rate-limiting degradation pathways specific to the peptide. (Carpenter 2002,

  at 11-17.) As explained below, there was a large number of potentially stabilizing excipients and

  concentrations of those excipients available to a POSA. (See below ¶¶ 108-112, 135-137, 176-

  181.) A POSA would have also attempted to keep the number of excipients needed to stabilize

  the peptide to a minimum to the extent possible. (See above ¶ 52.) For example, excipients can

  be incompatible with the drug and/or other excipients in the pharmaceutical composition, which

  could lead to a deleterious effect on the drug product's performance. (See, e.g., Carpenter 2002,

  at 21; U.S. Patent Application Publication No. 2008/0124326 A1 ("Rehder '326"), at [0005],

  [0011].) Due to the risk of incompatibility, a POSA would not have liberally added excipients to

  prevent every potential type of degradation. A POSA would only be motivated to address and

  correct known degradation problems.

         58.     A POSA would have to initially test these preliminary formulations in stressed or

  accelerated conditions to learn how the formulation would perform upon storage. If the POSA

  observed a time-dependent peptide deterioration, that person would then need to identify its main

  causes and the corresponding mechanisms. After identifying the rate-limiting peptide

  degradation pathway — a substantial research project in itself — a POSA could have then

  attempted to inhibit that pathway and test the resultant experimental formulations under

  accelerated storage conditions. (Carpenter 2002, at 5-8.) A POSA would not have had any

  guarantee of success at this stage and might have to change formulations or approaches or even

  abandon the project if the results were not promising.

         59.     A POSA then would have conducted stability studies of the promising test

  formulations (if any) under actual desired storage conditions, i.e., at room temperature and for a




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 17
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 469 of 761 PageID #: 6576



  period of 18 months to three years. (Capelle 2007, at 132.) Every time a test formulation was

  thereafter changed, regardless of the reason for the change, the stability study would have to be

  redone. (Carpenter 2002, at 15-16.)

         60.     Accordingly, developing and assessing test formulations of peptides is a

  complicated and uncertain process performed over many months, and ultimately years, because

  formulations are tested and then ultimately abandoned if they are not satisfactory. Likewise,

  formulations are often iteratively refined if they appear promising. A POSA would have been

  required to harness extensive peptide-specific knowledge, gleaned from the pre-formulation

  studies and characterization of degradants, and then use it to experimentally determine which of

  the numerous possible ingredient and parameter combinations would be promising for the

  peptide being formulated. (Id., at 7-8.) This would have been a major, labor-intensive, and

  highly-unpredictable undertaking.

  IV.    THE CHALLENGES OF DEVELOPING A SOLID STABLE FORMULATION
         OF LINACLOTIDE

         A.      Linaclotide is a complex peptide that would have presented significant
                 challenges to a formulator

         61.     Linaclotide is a 14-amino acid peptide (also called a tetradecapeptide) with the

  following chemical structure that uses the conventional 3-letter abbreviations for the constituent

  amino acids:




  (Kunka Dep. Ex. 5 (Package Insert for Linzess® Capsules), ¶ 11.)

         62.     A POSA would have appreciated that linaclotide has three disulfide bonds:



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                         Page 18
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 470 of 761 PageID #: 6577



  between the Cys 1 and Cys 6 positions, the Cys 2 and Cys 10 positions, and the Cys 5 and

  Cys 13 positions, giving it a unique three-dimensional shape and functionality. As of 2008-

  2009, however, very little information relating to degradation behavior of linaclotide was

  publicly available, let alone the crucial knowledge regarding the specific degradation pathways,

  their relative roles, and their relevance that would have been needed to formulate linaclotide into

  a stable solid composition.

         63.     Accordingly, a POSA would have needed to engage in extensive characterization

  of linaclotide, as well as its potential degradants, and conduct thorough pre-formulation studies.

  (See above ¶¶ 48-56.) Only then could a POSA begin rationally creating test formulations of

  linaclotide. And finally a POSA would have needed to conduct substantial experimental studies

  of test formulations under accelerated conditions and also under actual storage conditions.

         B.      Linaclotide's degradation pathways and their relative roles are unique and
                 would have been unpredictable

         64.     A given peptide could have well over a dozen potential degradation pathways.

  (See above ¶ 51, see below ¶ 94.) The inventors of the Formulation Patents, as a result of their

  extensive work to formulate a room-temperature-stable solid linaclotide formulation for oral

  administration, discovered and then focused on eliminating three specific degradation pathways

  occurring in solid linaclotide formulations. This information is not disclosed by any prior art

  reference cited by Dr. Block, but rather, it is disclosed in the Formulation Patents themselves.

         65.     One degradation pathway described in the Formulation Patents involves

  formation of a hydrolysis product where the Asn7 residue of linaclotide is replaced by Asp7.

  (See, e.g., '628 patent, at 4:27-51; '573 patent, at 13:17-28.) This degradation pathway is

  commonly referred to as deamidation.

         66.     A second degradation pathway described in the Formulation Patents involves



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 19
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 471 of 761 PageID #: 6578



  formation of a formaldehyde imine product (a Schiff's base) at the α–amino group of the N-
                                         2
  terminal Cys1 residue of linaclotide. (See, e.g., '628 patent, at 4:52-5:9; '573 patent, at 14:16-

  27.) Finding a major degradation pathway that involved formaldehyde would have been highly

  unusual because formaldehyde, being a known human carcinogen, would not be deliberately

  added to a pharmaceutical formulation. (See U.S. Patent No. 5,705,537 ("Hartman '537"), at

  1:19-20.) The inventors' discovery of this unusual degradation pathway underscores the

  difficulty and unpredictability that a POSA would have encountered when developing a stable

  formulation of a peptide such as linaclotide.

          67.      A third degradation pathway described in the Formulation Patents involves the

  formation of an unusual sulfoxide-like linaclotide oxidation product through the insertion of an

  oxygen atom into at least one of the six sulfur atoms present in the three disulfide bridges of

  linaclotide. (See, e.g., '628 patent, at 5:10-31; '573 patent, at 15:20-36.)

          68.      It was a significant and unpredictable discovery that the inventors of the

  Formulation Patents determined that these three particular degradation pathways played a

  primary role in the instability of linaclotide. Many other degradation reactions could have

  played a significant role in the instability of linaclotide, either instead of or in addition to, those

  three uncovered deleterious processes. (See above ¶¶ 65-67.) But they do not. And there would

  have been no way to predict in advance — without actual experimental studies involving

  linaclotide formulations — that the deamidation, formaldehyde imine product formation (Cys1-

  IMD), and cystine sulfur oxidation would have been the main drivers of linaclotide instability.


          2




                (See, e.g., Fretzen Dep. Tr., at 97:19-98:5; Fretzen Decl., ¶¶ 15-16.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               Page 20
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 472 of 761 PageID #: 6579



         69.     Moreover, the inventors of the Formulation Patents further discovered that

  linaclotide deteriorates to the formaldehyde imine by-product at a faster rate than through either

  the oxidation or deamidation processes, indicating that the formaldehyde imine degradation

  pathway is the rate-limiting degradation pathway. For instance, Examples 10 and 11 of Table 7

  of the '628 patent (i.e., no additives) show diminished linaclotide purity values after 6 months at

  accelerated-storage conditions (40 oC / 75% RH) and reveal that formation of the formaldehyde

  imine is the biggest contributor to the instability. ('628 patent, at 22:60-23:35.)

         70.     Given the myriad of alternative scenarios and the lack of general knowledge (or

  publicly-available information) regarding the storage degradation of linaclotide, a POSA would

  not have been able to predict that the formaldehyde imine formation would be not only a

  significant deleterious reaction for linaclotide but would actually be the rate-limiting linaclotide

  degradation pathway. Similarly, a POSA would not have known or been able to predict in

  advance that the Asn hydrolysis (deamidation) pathway would have been slower than the

  disulfide oxidation pathway. (Id., at Table 7.)

         C.      The development of the LINZESS® 145 and 290 µg formulations

         71.     During the prosecution of the Formulation Patents, Allergan and Ironwood

  submitted a declaration by inventor Dr. Angelika Fretzen that described the real-world obstacles

  that the inventors encountered in developing a room-temperature-stable solid formulation of

  linaclotide for oral administration. (Fretzen Dep. Ex. 25 ("Fretzen Decl."); LINZ_0020809-830.)

         72.     As Dr. Fretzen stated in her declaration, there was "only one other [FDA-

  approved] peptide therapeutic [before Linzess] (desmopressin acetate, also known as DDAVP)

  that is orally delivered in the solid form." (Fretzen Decl., ¶ 9.) The literature that I am aware of

  supports that characterization. (See, e.g., A. Lewis & J. Richard, Challenges in the Delivery of

  Peptide Drugs: An Industry Perspective, 6 THER. DELIV. 149, 156 (2015); Drugs@FDA Entry


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 21
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 473 of 761 PageID #: 6580



  for NDA 019955 (DDAVP® tablets), DRUGS@FDA,

  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=0
                                            3
  19955 (last visited January 14, 2019).)



           3 It is my understanding that Neoral® and Sandimmune® (i.e., cyclosporine) are soft
  gelatin capsules (see, e.g., Neoral® (cyclosporine) [package insert], East Hanover, NJ: Novartis
  Pharmaceuticals Corp., 2005; Sandimmune® (cyclosporine) [package insert], East Hanover, NJ:
  Novartis Pharmaceuticals Corp., 2006), and that Vancocin® (i.e., vancomycin) is a "matrix gel"
  (see, e.g., Vancocin® HCl (vancomycin hydrochloride capsules) [package insert], Indianapolis,
  IN: Eli Lilly and Co., 2003; Vancomycin Hydrochloride Capsules [product monograph],
  Toronto, ON: Fresenius Kabi Canada Ltd., 2017.) It is also my understanding that Colomycin
  (i.e., colistimethate sodium) is only FDA-approved for injection (as Coly-Mycin M®) (see, e.g.,
  Drugs@FDA Entry for NDA 050108 (Coly-Mycin M® for injection), DRUGS@FDA,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=0
  50108 (last visited January 14, 2019)) and a related product, Coly-Mycin S® (colistin sulfate)
  was approved as an oral suspension but was discontinued (see, e.g., Drugs@FDA Entry for NDA
  050355 (Coly-Mycin S® oral suspension), DRUGS@FDA,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=0
  50355 (last visited January 14, 2019)). It is also my understanding that Cytorest® (i.e.,
  cytochrome c), Cachexon® (i.e., glutathione), Ceredist®/Ceredist® OD (i.e., taltirelin hydrate),
  and Anginovag® (i.e., tyrothricin) have not been approved by the FDA. (See, e.g., Product
  Names Beginning with “C,” DRUGS@FDA, page 7,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&produc
  tLetter=C (last visited January 14, 2019); Product Names Beginning with “C,” Drugs@FDA,
  page 1,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&produc
  tLetter=C (last visited January 14, 2019); Product Names Beginning with “C,” DRUGS@FDA,
  pages 2-3,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&produc
  tLetter=C (last visited January 14, 2019); Product Names Beginning with “A,” DRUGS@FDA,
  page 5,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&produc
  tLetter=A (last visited January 14, 2019); Product Names Beginning with “C,” DRUGS@FDA,
  page
  7, https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&pro
  ductLetter=C (last visited January 14, 2019); Product Names Beginning with “G,”
  DRUGS@FDA, page 1,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&produc
  tLetter=G (last visited January 14, 2019); Product Names Beginning with “T,” DRUGS@FDA,
  page 1,
  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&produc
  tLetter=T (last visited January 14, 2019); Product Names Beginning with “T,” DRUGS@FDA,
  page 6,


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                      Page 22
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 474 of 761 PageID #: 6581



          73.     Dr. Fretzen explained that, in 2003, Ironwood (then called Microbia) invented

  linaclotide. Because linaclotide "quickly degraded at room temperature" in pre-clinical

  experiments, it was reconstituted just before use or, alternatively, was formulated as an aqueous

  solution, frozen, and stored as such, and then thawed just before use. (Fretzen Decl., ¶ 6.)

  Linaclotide as used in Phase I, IIa, and IIb clinical trials was stored as a frozen solution, or as a

  frozen lyophilized powder, or as a refrigerated capsule formulation. The inventors realized,

  however, "that linaclotide could not be conveniently delivered to pharmacies and on to patients if

  it had to be refrigerated or frozen" prior to use. (Id.)

          74.     The search for a formulation of linaclotide that was stable at room temperature

  "took approximately three years." (Id., ¶ 7.) Dr. Fretzen reported that her team experienced

  many setbacks along the way and was not sure that it was even possible to create such a

  formulation. They conducted numerous experiments outlined below in order to develop a room-

  temperature-shelf-stable linaclotide formulation. (Id., ¶ 7.)

          75.     For example, the inventors conducted a study with linaclotide tablets containing

  various excipients, including "silicified MCC [i.e., microcrystalline cellulose] (Prosolv HD90),

  MCC (Avicel PH-112) and starch 1500," as well as Avicel PH-102 and Mg stearate, both with

  and without "Opadry as the coating serving as a potential moisture barrier." (Id., ¶ 11.) But the

  results were not promising. All such "tablets showed a considerable loss in linaclotide content"

  and "lacked the desired stability properties." (Id.)

          76.     The inventors then decided to undertake "[a]n extensive excipient compatibility

  study [] with a wide range of 29 different excipients." (Id., ¶ 12.) Yet those extensive studies




  https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=browseByLetter.page&produc
  tLetter=T (last visited January 14, 2019).)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 23
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 475 of 761 PageID #: 6582



  did not yield promising results either. "[N]one of the excipients consistently stabilized

  linaclotide," and "[i]n fact, some of the excipients exacerbated linaclotide's degradation." (Id.)

          77.     In a subsequent study, the inventors incorporated the results of the excipient

  compatibility study to formulate and test additional linaclotide tablets. But even though the

  excipients and their combinations were expressly selected based on the results of the excipient

  compatibility study, "none of the resulting tablets showed encouraging stability," let alone the

  desired long-term stability of at least 18 months. (Id., ¶ 13.)

          78.     Dr. Fretzen reported: "[In subsequent studies] a series of 20 additives and 3

  protective coatings were evaluated with regard to their effect on the stability of linaclotide in a

  capsule formulation. Additives were added to a spraying solution containing linaclotide,

  hydrochloric acid and a binder, which then was layered onto microcrystalline cellulose" to

  produce linaclotide beads. (Id., ¶ 14.) "The linaclotide beads were filled into hard gelatin

  capsules," packaged in containers with a desiccant, and then "placed on stability [studies] at

  25°C/60%RH, 30°C/65%RH, and 40°C/75%RH." (Id.)

          79.     One of the many additives that the inventors tested was the salt calcium chloride

  dihydrate (CaCl2·2H2O), which was discovered to provide a strong stabilizing effect on

  linaclotide. It "appeared to limit the degree of oxidation of linaclotide and slightly decreased the

  formation of a linaclotide-related impurity Cys1-Imidazolidinone (Cys1-IMD)…." (Id., ¶ 15.)

  Notably, CaCl2·2H2O "did not appear to have any effect on hydrolysis [i.e., deamidation]" of

  linaclotide. (Id.)

          80.     The inventors also tested the effects of another one of the many additives, L-

  leucine, on linaclotide. They discovered that, while L-leucine "strongly decreased the formation

  of Cysl-IMD," it also disappointingly "increased the hydrolysis of linaclotide (conversion of




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 24
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 476 of 761 PageID #: 6583



  Asn7 to Asp7)…." (Id.)

         81.        But in combining calcium chloride dihydrate and L-leucine in linaclotide

  formulations, the inventors discovered that the combination of these two excipients surprisingly

  provided a strong stabilizing effect on linaclotide. (Id., ¶ 16.) The inventors carried out a

  detailed analysis of the degradation pathways for linaclotide and found that the "oxidation

  products, asparagine hydrolysis, oxidative deamination at the N-terminus of linaclotide and

  Cys1-Imidazolidinone (Cys1-IMD) formation were limited in the presence of CaCl2·2H2O and L-

  leucine." (Id.)

         82.        The inventors then found that "[u]nexpectedly … compared to the effects of

  calcium cations and leucine as single additives, the combination of calcium cations and leucine

  caused a synergistic stabilizing effect." (Id., ¶ 17.) They also discovered "that calcium cations

  limited the hydrolysis of asparagine to aspartic acid that was observed to increase in the presence

  of leucine alone." The inventors concluded that "[t]he fact that leucine, when used as a single

  additive, increases the hydrolysis of Asn7 to Asp7 in linaclotide further demonstrates the

  unpredictability of formulating peptides." (Id. (underlining in original).)

         83.        Dr. Fretzen reported: "During the course of these experiments and the many

  failures we experienced, it was not clear whether it would be possible to develop a room

  temperature stable solid oral dosage form of linaclotide. But after conducting extensive

  experiments and in-depth evaluations of different degradation pathways, we found that the

  combination of certain cations and amino acids, particularly the combination of leucine and

  calcium cations, permitted us to make a solid oral formulation of linaclotide that was stable at

  room temperature for a long period." (Id., ¶ 18.)

         84.        Ironwood and Allergan's extensive development efforts ultimately resulted in the




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 477 of 761 PageID #: 6584



  Formulation Patents and their commercial embodiments, the LINZESS® products. (Kunka Dep.

  Ex. 5.) The '628 patent discloses that "[t]he linaclotide formulations described herein are stable

  and have a sufficient shelf life for manufacturing, storing, and distributing the drug." ('628

  patent, at Abstract.) The '628 patent also discloses that the formulations are "solid" and "suitable

  for oral administration." (Id., at 1:58-59.) The '628 patent further discloses that "there is a need

  to have a solid linaclotide formulation that is stable at room temperature for at least 12 months"

  and that "formulations described herein are expected to have a shelf life of at least 12 months at

  room temperature storage conditions (e.g., 25° C./60% relative humidity (RH))." (Id., at 1:53-

  54, 1:59-2:3.) Likewise, the '573 patent describes "[s]table formulations of linaclotide." ('573
                  4
  patent, at 1:64.) The Fretzen Declaration, submitted during the prosecution of the '573 patent,

  states that the claimed combination of additives "enabled [the inventors] to make a solid oral

  dosage form of linaclotide that is stable for at least 18 months at room temperature." (Fretzen

  Decl., ¶ 7.)

          85.    Linaclotide is the active pharmaceutical ingredient (API) in LINZESS®, a

  therapeutic drug intended to treat patients suffering from chronic idiopathic constipation (145 µg

  and 290 µg dosage strengths) and irritable bowel syndrome with constipation (290 µg dosage

  strength). Ironwood and Allergan launched LINZESS® in the United States after the FDA

  granted approval for their New Drug Application ("NDA"), No. 202-811, on August 30, 2012.

  The 145 µg and the 290 µg unit dosage forms of LINZESS® contain calcium chloride dihydrate

  and L-leucine. (Kunka Dep. Ex. 5, ¶ 11.)




         4 I agree with Dr. Block that the "[a]sserted [c]laims of the '573 patent and the '628 patent
  are generally directed to a solid stable formulation comprising linaclotide, Ca2+, and leucine" and
  methods of treatment thereof. (See, e.g., Block, ¶¶ 44, 314.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 26
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 478 of 761 PageID #: 6585



  V.     THE ASSERTED CLAIMS OF THE FORMULATION PATENTS

         86.     Plaintiffs have asserted claims 1-4, 7, and 8 of the '573 patent and claims 1-5, 16,

  17, 20, and 21 of the '628 patent against Defendants.

         87.     As examples, asserted claims 1 and 16 of the '628 patent are reproduced below:

                 Claim 1: A solid pharmaceutical composition for oral administration
                 comprising a pharmaceutically acceptable carrier, linaclotide, a Ca2+
                 cation and leucine, wherein linaclotide has the amino acid sequence Cys
                 Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID NO:1)
                 and activates the guanylate cyclase C (GC-C) receptor.

                 Claim 16: The solid pharmaceutical composition according to claim 1,
                 wherein an assay value for linaclotide in a unit dosage form determined on
                 a weight/weight basis decreases by less than 10%, after (a) 18 months of
                 storage of the pharmaceutical composition at 25° C. at 60% relative
                 humidity in a sealed container containing a desiccant or (b) 6 months of
                 storage of the pharmaceutical composition at 40° C. at 75% relative
                 humidity in a sealed container containing a desiccant.

         88.     As an example, asserted claim 1 of the '573 patent is reproduced below:

                 Claim 1: A method of treating chronic constipation or constipation-predominant
                 irritable bowel syndrome in a patient in need thereof, comprising administering to
                 the patient an oral, solid pharmaceutical dosage form comprising:

                 between 100 μg and 300 μg of a peptide consisting of the amino acid
                 sequence Cys1 Cys2 Glu3 Tyr4 Cys5 Cys6 Asn7 Pro8 Ala9 Cys10 Thr11 Gly12
                 Cys13 Tyr14 (SEQ ID NO:1) or a pharmaceutically acceptable salt thereof,
                 wherein the peptide includes disulfide bonds between Cys1 and Cys6, Cys2
                 and Cys10, and Cys5 and Cys13;

                 leucine in a molar ratio of leucine to the peptide between 40:1 and 20:1; and

                 Ca2+ or a salt thereof in a molar ratio of Ca2+ [to] the peptide between 70:1 and
                 50:1.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 27
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 479 of 761 PageID #: 6586




  VI.    DR. BLOCK'S OBVIOUSNESS OPINION IS FLAWED AND BASED ON
         HINDSIGHT

         A.      Dr. Block fails to establish a motivation to formulate linaclotide into the
                 claimed solid stable compositions comprising Ca2+ and leucine

                 1.      Dr. Block's approach of identifying and seeking to eliminate
                         linaclotide's potential degradation pathways is flawed and evidences
                         hindsight

                         a.     Using hindsight, Dr. Block arbitrarily compiles a list of four
                                "common" potential peptide degradation pathways applicable
                                to linaclotide and ignores numerous others

         89.     Dr. Block begins his obviousness analysis by looking for references disclosing

  Ca2+ and leucine — the two additives claimed in the Formulation Patents. But that approach is

  clearly based on Dr. Block's knowledge of the claimed invention, and therefore, it is

  impermissible hindsight. Dr. Block then focuses on the degradation pathways discussed in those

  references because he argues they would have been "known to commonly affect therapeutic

  proteins and peptides." (Block, ¶ 94.) In doing so, Dr. Block lists just four potential degradation

  pathways that would have been "expected" to affect linaclotide: (1) Asn hydrolysis
                 5
  (deamidation), (2) oxidation of cystine amino acid side chain(s), (3) covalent or non-covalent

  aggregation, and (4) N-methyl derivative formation via reaction with formaldehyde. (Id., ¶¶ 94-

  106, 329-353.) Dr. Block's first step in selecting this limited list of four degradation pathways



          5 Dr. Block opines that a POSA would have been motivated by FDA Guidance 1994 to
  minimize linaclotide's degradation during storage. (Block, ¶¶ 327-328 (citing The Food and
  Drug Administration’s “Guidance for Industry for the Submission of Chemistry, Manufacturing,
  and Controls Information for Synthetic Peptide Substances” (1994) at 7, 12 ("FDA Guidance
  1994").) Dr. Block states that the FDA requires the removal of contaminants, including
  deamidation products, when purifying therapeutic peptides. (See Block, ¶¶ 286-290, 327.) FDA
  Guidance 1994's disclosure concerns drug APIs, not peptide formulations. Further, the reference
  does not disclose any methods for stabilizing peptides in a pharmaceutical formulation. A POSA
  would not have had a reasonable expectation of success based on FDA Guidance 1994 that a
  solid room temperature formulation of linaclotide could be achieved.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 28
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 480 of 761 PageID #: 6587



  for linaclotide is not based on the knowledge of a POSA; rather, it is based on impermissible

  hindsight.

         90.     First, Dr. Block fails to point to any evidence in the prior art that a POSA would

  focus on formaldehyde-mediated degradation as a "common" pathway that could affect

  linaclotide. (Id., ¶¶ 94, 104-106.) To the contrary, the reaction of primary amino groups with

  formaldehyde was (and still is) an uncommon degradation pathway in pharmaceuticals, including

  peptide-based ones, at least because it requires the presence of formaldehyde-producing

  excipients. (See above ¶ 66.)




                            (Fretzen Dep. Tr., at 236:6-13.)

         91.     Moreover, the references that Dr. Block himself cited regarding general peptide

  and protein instability are silent about formaldehyde-mediated degradation. For example, Dr.

  Block states that Manning 1989 discloses "chemical reactions known to affect proteins and

  peptides," but Manning 1989 says nothing about formaldehyde-mediated degradation pathways.

  (Block, ¶¶ 159-168 (citing M.C. Manning et al., Stability of Protein Pharmaceuticals, 6 PHARM.

  RES. 903 (1989) ("Manning 1989")).) Similarly, Dr. Block explains that Cleland 1993 contains

  an "overview" of protein degradation pathways, yet Cleland 1993 too is silent on formaldehyde-

  mediated degradation. (Id., ¶¶ 169-179.) Likewise, Dr. Block states that Volkin 1997 discusses

  "mechanisms of [peptide and protein] inactivation," but Volkin 1997 does not mention

  formaldehyde-based degradation. (Id., ¶¶ 183-188.) This silence contradicts Dr. Block's claim




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                         Page 29
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 481 of 761 PageID #: 6588



  that formaldehyde-mediated degradation would have been known to a POSA as a "common"

  pathway affecting linaclotide.

         92.     Dr. Block also fails to identify any reason specific to linaclotide (nor can I think

  of any) that would have led a POSA to suspect formaldehyde-mediated degradation. (See, e.g.,

  below ¶¶ 104, 105, 116-132.) Indeed, Dr. Block's focus on formaldehyde-mediated degradation

  appears to only have come from the disclosures of the Formulation Patents themselves. That is

  impermissible hindsight.

         93.     Second, Dr. Block's opinion that "[o]xidation of the cysteine amino acid side

  chain" is one of four "common" degradation pathways that would have been applicable to

  linaclotide is quite remarkable. (Block, ¶¶ 80, 329, 349-351.) As Dr. Block acknowledges

  elsewhere in his report, linaclotide does not possess cysteine side chains, and instead, "the

  cysteine residues in linaclotide are linked by cystine disulfide bonds." (Id., ¶ 351 (emphasis

  added).) Thus, Dr. Block's focus on "[o]xidation of the cysteine amino acid side chain" of

  linaclotide is misplaced. (Id., ¶¶ 80, 329.)

         94.     Third, Dr. Block's hindsight-based list of four "common" degradation pathways

  also fails to account for many additional potential peptide degradation pathways discussed in his

  own references. A POSA seeking to develop a stable solid peptide formulation would have

  understood that many other degradation pathways beyond Dr. Block's arbitrary list of four could

  potentially be at play (and indeed more impactful) and that it would have been improper and

  scientifically unsound to ignore all others. I list below just some of the numerous categories of

  degradation pathways identified in Dr. Block's cited references that a POSA could have




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 30
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 482 of 761 PageID #: 6589



           6
  explored :

               •   Hydrolysis/cleavage of peptide bonds (see, e.g., Manning 1989, at Abstract;

                   Volkin 1997, at Abstract, 106-107, 109; Cleland 1993, at 326; Capelle 2007, at

                   132)

               •   Various oxidation reactions involving disulfide bonds aside from sulfoxide

                   formation (see, e.g., Manning 1989, at Abstract; Volkin 1997, at 113, 115;

                   Cleland 1993, at 343, 345-346; Capelle 2007, at 132)

               •   Racemization of amino acid residues (see, e.g., Manning 1989, at Abstract, 908)

               •   Beta-elimination of disulfide bonds (see, e.g., id., at Abstract, 909)

               •   Aggregation, both covalent and noncovalent (see, e.g., id., at Abstract, 910;

                   Cleland 1993, at Abstract; Capelle 2007, at 133)

               •   Adsorption to surfaces (see, e.g., Manning 1989, at Abstract, 910)

               •   Cystine reduction, as well as disulfide interchange (see, e.g., Volkin 1997, at

                   Abstract, 111; Manning 1989, at 904, 908)

               •   Photodegradation (see, e.g., Volkin 1997, at 115)

               •   Glycation and carbamylation (see, e.g., id., at Abstract, 117)

                          b.      Dr. Block again relies on hindsight to narrow his list of
                                  potential peptide degradation pathways from four to three

         95.       After erroneously raising the "[o]xidation of the cysteine amino acid side chain"

  as a potential degradation pathway for linaclotide in the first place, Dr. Block relies on



          6 Each of these categories of potential degradation pathways contains many individual
  potential degradation pathways. For example, Carpenter 2002 explains: "The reactive species
  than can cause oxidative damage could come from one of several sources. Different oxidants
  will attack different sites on the protein, producing a specific set of decomposition products."
  (Carpenter 2002, at 93.) Therefore, the oxidation category includes many degradation reactions.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 31
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 483 of 761 PageID #: 6590



  impermissible hindsight to eliminate all other types of oxidation from consideration as well.

  (Block, ¶¶ 315, 329-348, 351-353.) He makes the misguided assumption that linaclotide's

  cystine disulfide bonds would have been "the stable end product in an oxidative reaction." (Id.,

  ¶ 351.) Cleland 1993 is far less absolute than Dr. Block contends, stating that the cystine

  disulfide is "much less susceptible to reaction with mild oxidants (such as H2O2) than either

  methionine or cysteine, and so is often found as the stable end product in an oxidative reaction."

  (Cleland 1993, at 345.) Furthermore, Cleland 1993 explains that "[e]xceptions to this have been

  reported" and even notes that certain reaction conditions are "known to oxidize cystine." (Id.)

         96.     These inconclusive teachings demonstrate the difficulty in trying to predict the

  degradation pathways for proteins and peptides and would not have persuaded a POSA to

  eliminate oxidation of cystine residues from a list of potential linaclotide degradation pathways.

  And even if a POSA had done so, that POSA would have been wrong. The Formulation Patent

  inventors discovered that oxidation of a cystine's sulfur atom is one of the three main causes of

  linaclotide instability. (See, e.g., '628 patent, at 22:25-56, Fig. 1, 22:57-23:36; 24:55-25:23.)

         97.     Dr. Block's failure to consider other potential oxidation reactions that he raises in

  his report is likewise without basis. For example, the Block report states that Tyr oxidation

  could have been a potential peptide degradation pathway. (Block, ¶ 98.) Inexplicably, however,

  even after raising the issue, Dr. Block never explains why a POSA would not have considered

  Tyr oxidation as a potential degradation pathway for linaclotide.

                         c.      Dr. Block uses hindsight when he assumes that his three
                                 potential peptide degradation pathways would actually operate
                                 to degrade linaclotide

         98.     Dr. Block again employs hindsight when he assumes that his hand-picked list of

  three predicted degradation pathways would, in fact, affect linaclotide. He fails to identify any

  way, absent extensive experimentation, that a POSA could have predicted whether those were


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 32
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 484 of 761 PageID #: 6591



  actually influential degradation pathways for linaclotide and whether others were not.

         99.     Moreover, a POSA following Dr. Block's approach to predicting linaclotide's

  degradation pathways would have been wrong. For example, Dr. Block contends that a POSA

  would have expected that covalent and non-covalent aggregation contribute to linaclotide

  degradation in a solid formulation. (Block, ¶¶ 340-348.)



                              (Fretzen Dep. Tr., at 228:3-9, 231:15-16.)

                         d.       Dr. Block's analysis fails to account for the relative importance
                                  of linaclotide's degradation pathways

         100.    Dr. Block's analysis fails to even consider, much less account for, (a) the relative

  contributions of linaclotide's degradation pathways and (b) the importance of identifying the

  rate-limiting (i.e., most responsible for the overall instability of linaclotide) degradation pathway.

  (See, e.g., above ¶¶ 48-56.) Without this understanding, a POSA would have likely focused

  attention on eliminating a degradation pathway that had little or no effect on the overall

  instability of linaclotide, while ignoring the rate-limiting degradation pathway. As discussed

  above, a POSA would have appreciated that linaclotide's degradation pathways are a complicated

  function of multiple overlapping factors, including the nature of the peptide itself, the excipients

  chosen, and environmental factors. (See, e.g., above ¶¶ 48-56; Carpenter 2002, at 185-186.) A

  POSA would have also understood that varying the excipients or conditions that reduce some

  degradation pathways may nonetheless adversely affect others. (See, e.g., above ¶ 52; Cleland

  1993, at 358-359.) Given these intricate factors, a POSA would have had no way to predict in

  advance the relative contributions of linaclotide's degradation pathways, much less the rate-

  limiting pathway, without significant experimentation.

         101.    Dr. Block's flawed approach contradicts the stabilization strategy employed in his



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 33
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 485 of 761 PageID #: 6592



  own cited references, such as U.S. Patent No. 5,654,278 ("Sorensen '278") and U.S. Patent No.

  6,383,788 ("Chan '788"). Sorensen '278 begins by ranking the relative contributions of the

  degradation pathways for human growth hormone ("hGH"), stating that "[t]he predominant

  degradation reactions of hGH are 1) deamidation by direct hydrolysis…and 2) oxidation of the

  methionine residues…." (Sorensen '278, at 1:46-66 (emphasis added).) Sorensen '278 further

  characterizes the various forms of hGH degradants by their relative impacts, i.e., as "major" and

  "minor." (Id., at 1:66-2:3.) Sorensen '278 then uses this information to devise a strategy to

  stabilize hGH. Likewise, Chan '788 states that "[t]he major route of degradation for rhDNase is

  deamidation." (Chan '788, at 9:52-53; Block, ¶ 258.) Thus, Sorensen '278 and Chan '788

  support the premise that a POSA would have known that it is critical to understand the relative

  contributions of linaclotide's degradation pathways in order to map out a strategy to eliminate

  them. Dr. Block's hindsight-based analysis, which ignores the relative contributions of

  linaclotide's degradation pathways altogether, is at best incomplete.

                 2.      Dr. Block's selection of leucine as an additive evidences hindsight bias

                         a.     Dr. Block's rationale for selecting leucine based on eliminating
                                the "expected" deamidation and formaldehyde-mediated
                                degradation pathways evidences hindsight bias

         102.    Dr. Block uses hindsight to select two potential degradation pathways that he

  opines a POSA would have attempted to eliminate by treatment with "an amino acid (such as

  leucine)": 1) Asn deamidation and 2) formaldehyde-mediated degradation. (Block, ¶ 401.) Even

  assuming (incorrectly) that these reactions were occurring, a POSA would not have known

  whether either was rate-limiting. If these degradation pathways were not rate-limiting,

  eliminating them would not have appreciably affected the overall stability of linaclotide. (See,

  e.g., above ¶¶ 54-55.) Furthermore, even assuming that a POSA would have known that

  deamidation and formaldehyde-mediated degradation were rate-limiting (or major) degradation


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                         Page 34
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 486 of 761 PageID #: 6593



  pathways, Dr. Block ignores numerous alternative potential stabilizing techniques discussed in

  his own cited references. (See, e.g., below ¶¶ 108-112.)

                        b.      Dr. Block fails to articulate any chemistry-based reason why
                                leucine would eliminate deamidation

         103.    Dr. Block fails to articulate any valid scientific basis (nor do I see any) for his

  opinion that a POSA would have selected leucine as a means to eliminate deamidation of

  linaclotide's Asn7 residue. Dr. Block's opinion is based entirely on one reference: Sorensen '278.

  (See, e.g., Block, ¶¶ 109, 357-364.) But, as explained below, Sorensen '278 at most would have

  suggested to a POSA that phosphate buffer destabilizes hGH and that avoiding a phosphate

  buffer could potentially decrease deamidation. (See below ¶ 113.) Indeed, Cleland 1993 —

  extensively cited by Dr. Block — confirms that phosphate was known to increase deamidation.

  (See, e.g., Cleland 1993, at 338-339; Block, ¶ 175 ("Cleland 1993 notes that '[a]s early as 1942,

  researchers observed that deamidation was markedly dependent on buffer anion,' and much faster

  rates were observed when, for example, a phosphate buffer was used.").) Moreover, Dr. Block

  ignores that the inventors of the Formulation Patents found that leucine, when added to

  linaclotide on its own, actually increased hydrolysis of Asn7 to Asp7. (Fretzen Decl., ¶ 15.)

                        c.      Formaldehyde's "expected" role in causing degradation of
                                linaclotide would have dissuaded a POSA from using
                                excipients that contain it

         104.    Even assuming (incorrectly) that Dr. Block was correct that a POSA would have

  been concerned with formaldehyde reacting with linaclotide, it defies logic why a POSA would

  have chosen to formulate linaclotide with an excipient that is a formaldehyde source. (Block,

  ¶ 337.) Notably, Dr. Block does not contend that it is impossible to eliminate sources of

  formaldehyde in therapeutic formulations. While he states that formaldehyde may be present in

  "many pharmaceutical materials, including components of packaging," Dr. Block does not argue



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 35
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 487 of 761 PageID #: 6594



  that formaldehyde is present in all such materials or packaging or that it is impossible to use

  materials that contain no formaldehyde. (Id., ¶ 336.)

         105.    In fact, Dr. Block's own cited references confirm that a POSA would have

  avoided formaldehyde-emitting materials had it been suspected as a drug-destabilizing factor.

  For example, Li 2006 explains that many excipients were available that did not release

  formaldehyde. (Z. Li et al., Detection and Quantification of Low-Molecular-Weight Aldehydes in

  Pharmaceutical Excipients by Headspace Gas Chromatography, 1104 J. CHROMATOGR. A 1, 7-8

  (2006) ("Li 2006").) And Del Barrio 2006 teaches that "[e]xcipients [like those forming

  formaldehyde] that react chemically with the drug and result in an increase in the levels of

  degradation products are typically not used for further formulation development." (M. del Barrio

  et al., Simultaneous Determination of Formic Acid and Formaldehyde in Pharmaceutical

  Excipients Using Headspace GC/MS, 41 J. PHARM. BIOMED. ANAL. 738, 738 (2006) ("Del

  Barrio 2006").)

                         d.     Dr. Block incorrectly states that leucine was a "well-known"
                                excipient routinely used in pharmaceutical formulations

         106.    Dr. Block opines that leucine was a "well-known" excipient routinely used in

  pharmaceutical formulations. (Block, ¶¶ 114, 410.) But he fails to cite to a single reference in

  support of this incorrect assertion and the references that he does cite confirm the opposite.

  None of the general peptide and protein stability references Dr. Block relies on — despite having

  extensive discussion about deamidation — mentions leucine. For example, Manning 1989,

  Cleland 1993, Volkin 1997, and Capelle 2007 are all silent on leucine. (Id., ¶¶ 115, 159-179,

  183-188; Capelle 2007.)

         107.    Only two of the references that Dr. Block's relies on for his obviousness opinion




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 36
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 488 of 761 PageID #: 6595



                                                                                      7
  about deamidation and formaldehyde-mediated degradation even mention leucine. (Block,

  ¶¶ 357-382.) The first reference, Sorensen '278, provides no scientific basis for using leucine in

  a solid linaclotide formulation. (See below ¶¶ 113-115.) Also, Sorensen '278 was before the

  PTO during prosecution of the Formulation Patents. The PTO examiners cited and considered

  Sorensen '278, and nevertheless, they allowed the Formulation Patents over that reference. (See

  below p. 39 fn. 8.) The second reference, U.S. Patent No. 5,874,106 ("Adesunloye '106") is

  about reducing crosslinking in a gelatin shell, not peptide stabilization. (See below ¶¶ 125-128.)

                         e.     Even assuming a desire to eliminate the deamidation and
                                formaldehyde-mediated degradation pathways, there were
                                numerous alternatives available to a POSA

         108.    Even assuming that a POSA would have imprudently formulated linaclotide with

  formaldehyde-releasing materials, Dr. Block fails to explain why a POSA would have ignored

  the many methods for eliminating formaldehyde recited in his own cited references. For

  example, EP 1559433 A1 ("Iwata '433") states that the effects of aldehydes can be alleviated by

  proteins, such as gelatin, collagen, albumin, casein, and protamine. (Iwata '433, at [0018],

  [0022].) Selection of any of those or similar stabilizers instead of leucine would have resulted in

  a formulation that is not the claimed invention.

         109.    In addition, Iwata '433 states that aldehydes can be scavenged by amines in

  general, including aminosugars (e.g., N-acetylgalactosamine, N-acetylglucosamine,

  galactosamine, and glucosamine), a polymer of an aminosugar, (e.g., chitin, chitosan,

  chitooligosaccharide), amino acids (e.g., alanine, arginine, lysine, hydroxylysine, ornithine,



          7 Dr. Block contends that Hartman '537 teaches that "amino acids, such as leucine,
  reduce emission of free formaldehyde from a foamed resin." (Block, ¶ 379 fn. 16.) But
  Hartman '537 concerns phenolic foams which "can be used as insulation." (Hartman '537, at
  1:40.) Dr. Block fails to connect the formaldehyde scavenging in Hartman '537 to any peptide,
  let alone specifically to linaclotide.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 37
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 489 of 761 PageID #: 6596



  glutamine, aspartic acid, citrulline), polymers of amino acids, alkylamines (e.g., straight chain or

  branched chain alkylamine having 1-6 carbon atoms), and hydroxyalkylamines. (Id., at [0018]-

  [0021].)

         110.    Notably, Iwata '433 discloses many thousands of amines, including several amino

  acids, but it does not name leucine. Even assuming (incorrectly) that a POSA would have been

  motivated to select an amino acid scavenger based on Iwata '433, that POSA would have chosen

  lysine because it is specifically disclosed and because it has two primary amino (NH2) groups per

  molecule versus leucine's one. And a POSA would have known that it is these NH2 groups that

  react with, and scavenge, formaldehyde. Likewise, a POSA would have selected alanine

  (disclosed in Iwata '433) over leucine (not disclosed in Iwata '433) because it has a higher

  aqueous solubility and lower molecular weight than leucine. These beneficial characteristics

  likely explain why Iwata '433 selected amino acids, such as alanine, arginine, lysine, and

  hydroxylysine, rather than leucine, as formaldehyde scavengers. (Id., at [0021].)

         111.    Likewise, even assuming (incorrectly) that a POSA would have sought to

  eliminate Asn7 deamidation, Dr. Block fails to consider other potential options disclosed in his

  cited references evidences hindsight bias. For example, Cleland 1993 recommends

  experimenting with buffers and salts as excipients. (Cleland 1993, at 338-339.) The number of

  salts, buffers, excipients, and combinations thereof that a POSA could have potentially tested

  would have been thousands upon thousands.

         112.    Furthermore, Dr. Block opines that a divalent metal cation can reduce

  deamidation. (See Block, ¶¶ 365-376.) Yet Dr. Block fails to explain why a POSA would have

  also needed to rely on leucine if that POSA had confidence — as Dr. Block opines — that a

  divalent metal cation would reduce deamidation.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 38
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 490 of 761 PageID #: 6597



                         f.     Dr. Block fails to establish that his cited references would have
                                guided a POSA to select leucine
                                                       8
                                (1)     Sorensen '278

         113.    Dr. Block's opinion that Sorensen '278 would have motivated a POSA to add

  leucine to eliminate the degradation of linaclotide by way of the deamidation of Asn7 is both

  misguided and based on hindsight. Sorensen '278 concerns a formulation of hGH — a protein

  comprising 191 amino acid residues (about 14 times larger than linaclotide). (Sorensen '278, at

  1:16-19.) In his flawed analysis, Dr. Block relies on an example of Sorensen '278 that he states

  demonstrates that "the addition of leucine to a composition comprising human growth hormone

  reduces deamidation of human growth hormone by 25-30% compared to the use of phosphate

  buffer." (Block, ¶ 360 (emphasis added).) But the passage relied on by Dr. Block supports a

  different conclusion: that a phosphate buffer would not be a good choice for preparing a stable

  aqueous hGH formulation because it is less stable than an aqueous hGH formulation containing

  leucine instead. A POSA would not have concluded from Sorensen '278 that leucine would

  provide a particular advantage in stabilizing hGH. Notably, in the example cited by Dr. Block,

  leucine was also tested against histidine and found to provide no additional stabilizing effect

  relative to that amino acid. (Sorensen '278, at 6:14-53.) In addition, Cleland 1993 — repeatedly

  cited by Dr. Block — confirms that phosphate was known to increase deamidation. (Cleland

  1993, at 338-339; Block, ¶ 175; see above ¶ 103.) The fact remains that Dr. Block does not offer

  any chemistry-based rationale (nor can I think of any) for how leucine would reduce deamidation

  of hGH or any other protein or peptide.



          8 Sorensen '278 was before the PTO during prosecution of the Formulation Patents. The
  PTO examiners considered and cited Sorensen '278 and allowed the Formulation Patents over
  that reference. (See, e.g., LINZ_0007360-0010296, at 0007652-654, 0008957-959, 0010235;
  LINZ_0010320-0013218 at 0010526-529, 0013140-141.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 39
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 491 of 761 PageID #: 6598



         114.    Moreover, the example of Sorensen '278 cited by Dr. Block concerns hGH

  stabilization in an aqueous solution. (Sorensen '278, at 6:14-53.) Teachings about formulating

  in aqueous environments are not directly transferable to solid formulations, much less for

  markedly distinct APIs. Many deleterious reactions, such as Asn deamidation, occur because of

  water present in aqueous environments, which would be drastically diminished in a solid

  formulation. Dr. Block himself recognizes this fact. (See, e.g., Block, ¶ 374.) Therefore, a

  POSA would not have had a reasonable expectation that Sorensen '278's techniques to stabilize

  hGH in aqueous environments could be applied to create a stable solid formulation of linaclotide.

         115.    In addition, A POSA would have realized that hGH has its own specific

  mechanisms of instability and degradation profile that is unique to its three dimensional

  structure. (See above ¶ 50.) A POSA would not have been able to predict in advance whether

  linaclotide would be affected in the same way as hGH under the conditions discussed in

  Sorensen '278. Moreover, a POSA who had applied Dr. Block's reasoning to use leucine as a

  stabilizer for linaclotide to eliminate deamidation based on Sorensen '278 would have been

  heading down the wrong path. Indeed, the inventors of the Formulation Patents found that

  leucine, when added to linaclotide on its own, actually increased the rate of hydrolysis of Asn7 to

  Asp7. (Fretzen Decl., ¶ 15.)

                                 (2)    Metz 2004

         116.    Dr. Block cites Metz 2004 to support his hindsight-based opinion that a POSA

  would have "expected" that linaclotide would degrade through reaction of its N-terminal amino
                            9
  group with formaldehyde. (Block, ¶ 377 (citing M. Metz et al., Identification of Formaldehyde-



         9

                                           (Block, ¶ 377 fn. 15.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 40
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 492 of 761 PageID #: 6599



  Induced Modifications in Proteins: Reactions with Model Peptides, 279 J. BIOL. CHEM. 6235

  (2004) ("Metz 2004")).) In my opinion, however, Metz 2004, which states generally that

  "[f]ormaldehyde is a well known cross-linking agent that can inactivate, stabilize, or immobilize

  proteins," does not provide any teachings that would render the claimed formulations of

  linaclotide obvious. (Metz 2004, at 6235.)

         117.    Metz 2004 does not disclose that formaldehyde either exists in pharmaceutical

  excipients or would have caused pharmaceuticals to become unstable. On the contrary, Metz

  2004 actually states the opposite, disclosing that formaldehyde can stabilize proteins by

  crosslinking them. (Id., at 6235.) Further, I disagree that formaldehyde-induced degradation of

  peptide-based APIs was commonly encountered as an influential degradation pathway in the

  pharmaceutical industry. (See above ¶¶ 90-91.)

         118.    Nothing in Metz 2004 — involving the reaction of 24 peptides (none structurally

  related to linaclotide) with an excess of formaldehyde — would allow a POSA to reasonably

  predict whether any of the reactions reported therein would occur with linaclotide. Indeed, Metz

  2004 states that peptides in general could "undergo a great diversity of chemical modifications"

  upon treatment with formaldehyde, and the modifications, if they occurred, would "depend[] on

  their [i.e., peptide's] sequence." (Metz 2004, at 6242.) And Metz 2004 does not mention any

  way to eliminate protein degradation by formaldehyde, let alone by adding leucine or any other

  excipient.

                                (3)     Del Barrio 2006




                                       (Fretzen Dep. Tr., at 232:24-233:3 (emphasis added);
  LINZ_NDA0001823-832.) Thus, this rationalization does not support Dr. Block's opinion about
  what a POSA would have expected at the time of the invention of the Formulation Patents.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 41
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 493 of 761 PageID #: 6600



         119.    Dr. Block contends that Del Barrio 2006 would have motivated a POSA to reduce

  formaldehyde-mediated degradation when formulating linaclotide. (Block, ¶ 378 (citing Del

  Barrio 2006, at 738).) Del Barrio 2006 reports the development of a sensitive analytical

  technique for measuring traces of formaldehyde and related compounds in pharmaceutical

  excipients. According to Del Barrio 2006, "[e]xcipients that react chemically with the drug and

  result in an increase in the levels of degradation product are typically not used for further

  development." (Del Barrio 2006, at 738.) Indeed, the authors of Del Barrio 2006 sought to

  detect traces of formaldehyde and related compounds in pharmaceutical excipients so that they

  could avoid such excipients. (Id.) Thus, a POSA concerned that formaldehyde contained in a

  specific excipient would react with linaclotide causing instability (e.g., discovered by using Del

  Barrio 2006's methodology) would have simply avoided using that excipient and would have

  instead used an excipient not liable to formaldehyde formation.

         120.    Dr. Block relies on Del Barrio 2006's statement that "[f]ormaldehyde is a

  common residual impurity in many excipients such as polysorbate, povidone and polyethylene

  glycol 300" as supporting his obviousness opinion. (Block, ¶ 378 (citing Del Barrio 2006, at

  738).) But Dr. Block fails to explain why the presence of formaldehyde in some pharmaceutical

  excipients would lead a POSA to conclude without using hindsight that a formulation of

  linaclotide would likely contain it as well.

         121.    Moreover, Del Barrio 2006 does not discuss the formulation of proteins or

  peptides at all, much less linaclotide. Nor does Del Barrio 2006 disclose any additives, let alone

  leucine in particular, to eliminate formaldehyde-mediated degradation.

                                 (4)     Li 2006

         122.    The focus of Li 2006 is similar to that of Del Barrio 2006, except that it addresses

  the analytical detection of numerous aldehydes (not just formaldehyde) that may be present as


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               Page 42
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 494 of 761 PageID #: 6601



  trace impurities in certain pharmaceutical excipients. (See, e.g., Li 2006, at 1, 9.) Li 2006 states

  that "a timely evaluation of [the aldehyde's] presence in excipients during formulation design is

  essential to avoid unexpected drug stability problems in later stages of drug development." (Id.,

  at 1.) Thus, a POSA concerned that formaldehyde may be present in a specific excipient (e.g.,

  discovered by using Li 2006's analytical methods) would simply have avoided using that

  excipient and instead used a formaldehyde-free excipient.

         123.    Notably, Li 2006 reports that many pharmaceutical excipients do not contain

  formaldehyde or other aldehydes. (Li 2006, at 7-8.) Thus, Dr. Block fails to explain why a

  POSA would have imprudently used the excipients determined by Li 2006 to contain

  formaldehyde when formulating a stable linaclotide composition, especially when many other

  excipients containing no formaldehyde were identified.

         124.    Moreover, Li 2006 does not discuss the formulation of proteins or peptides at all,

  much less linaclotide. Li 2006 also does not disclose any additives, let alone leucine specifically,

  to eliminate formaldehyde-mediated degradation.

                                 (5)    Adesunloye '106

         125.    Dr. Block contends that Adesunloye '106 supports his opinion that a POSA would

  have been motivated to use an amino acid "as an additive [that] can act as a formaldehyde

  scavenger in a pharmaceutical formulation [to stabilize linaclotide]." (Block, ¶ 379.)

  Adesunloye '106 discloses "a method of reducing crosslinking in [the] gelatin [shell of] capsules"

  that may be caused by carbonyl compounds, including formaldehyde. (Adesunloye '106, at

  Abstract, 2:17-33.) Adesunloye '106's "method of reducing crosslinking in the gelatin shell of a

  filled gelatin capsule [involves] incorporating an amino acid and a carboxylic acid into the

  capsule filling." (Id., at 1:8-11 (emphasis added).)

         126.    Dr. Block fails to explain why a POSA formulating linaclotide would have been


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 43
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 495 of 761 PageID #: 6602



  concerned with eliminating crosslinking in the gelatin shell of a capsule filled with linaclotide or

  why linaclotide would have been necessarily formulated as a capsule in the first place. None of

  Dr. Block's cited references support his hindsight-based assumption that a POSA would have

  focused on a capsule formulation and ignored other more common solid dosage forms, such as

  tablets.

             127.   Moreover, the APIs disclosed in Adesunloye '106 — hydrochlorothiazide,

  triamterene, gemfibrozil, chloramphenicol, etodolac, piroxicam, nifedipine, tetracycline,

  diphenhydramine, hydroflumethiazide, and rifampin — are all very different from linaclotide.

  They are not even peptides. Accordingly, Adesunloye '106 would not have provided guidance to

  a POSA seeking to develop a room-temperature-stable solid linaclotide formulation.

  (Adesunloye '106, at 2:65-3:4.)

             128.   Even assuming (incorrectly) that a POSA decided to follow the methods used in

  Adesunloye '106 to stop crosslinking in a gelatin capsule filled with linaclotide, Dr. Block fails to

  explain why a POSA would have focused immediately on leucine among a list of over 20 other

  amino acids and their salts disclosed in Adesunloye '106. (Id., at 4:58-63.) Indeed, the only

  amino acid actually used in the examples of Adesunloye '106's was glycine. Even assuming

  (incorrectly) that an amine scavenger would have been desired, a POSA would not have

  considered leucine to be a better choice. (See above ¶ 108.)

                                  (6)    Iwata '433

             129.   Dr. Block's opinion that Iwata '433 would have motivated a POSA formulating

  linaclotide to use leucine to combat destabilization by aldehydes is misguided. According to Dr.

  Block, Iwata '433 discloses compositions (1) containing "aldehyde-like substances" and (2)

  "compris[ing] a low-molecular-weight active substance the stability of which is impaired by the

  effects of aldehydes, and a stabilizer having an amine structure and being capable of absorbing


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 44
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 496 of 761 PageID #: 6603



  aldehydes." (Iwata '433, at [0001]; see also Block, ¶ 380.)

         130.    Dr. Block's opinion rests on the flawed assumption that a POSA would have been

  concerned with eliminating "aldehyde-like substances" in a linaclotide formulation in the first

  place. (Block, ¶¶ 380-382; see also above ¶¶ 104, 105, 119, 122.) However, a POSA concerned

  about the effects of formaldehyde or other aldehydes would have formulated linaclotide using

  ingredients that do not contain or form them. (See above ¶¶ 104, 105, 119, 122.)

         131.    Moreover, Dr. Block fails to take into account that Iwata '433 relates to "low-

  molecular weight active substance[s]" — not an API like linaclotide having a molecular weight

  of over 1,500 daltons. (See, e.g., Kunka Dep. Ex. 5, ¶ 11 (“[linaclotide's] molecular weight is

  1526.8”).) Indeed, Iwata '433 does not disclose any formulation with a peptide as an API, much

  less one formulated with linaclotide. The APIs mentioned in Iwata '433 are: dopamine,

  methyldopa, norepinephrine, baclofen, hydralazine, epinephrine, isoproterenol, nadolol,

  tulobuterol, ephedrine, phenylephrine, etilefrine, propranolol, and [3-[(2R)-[[(2R)-(3-

  chlorophenyl)-2-hydroxyethyl]amino]propyl]-1H-indol-7-yloxy]acetic acid, as well as their

  esters. (Iwata '433, at 5:1-5.) These low-molecular-weight drugs vastly differ from linaclotide

  structurally and would not have been instructive to a POSA seeking to develop a stable oral

  linaclotide formulation. (See above ¶ 50.)

         132.    Even assuming (incorrectly) that a POSA would have chosen to formulate

  linaclotide with an amine based on Iwata '433, Dr. Block fails to justify why a POSA would

  have chosen leucine. Iwata '433 discloses a vast array of amines, such as aminosugars and their

  alcohols, amino acids (e.g., alanine, arginine, lysine, hydroxylysine, ornithine, polymers of

  amino acids), alkylamines, proteins, and amine-containing ion-exchange resins. (Iwata '433, at

  [0018]-[0025].) Notably, however, Iwata '433 does not disclose leucine. The only real




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 45
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 497 of 761 PageID #: 6604



  explanation for Dr. Block's selection of leucine is that he is looking backwards with knowledge

  of the inventions of the Formulation Patents — the definition of hindsight.

                 3.     Dr. Block's selection of Ca2+ as an additive evidences hindsight bias

                        a.      Dr. Block's immediate focus on deamidation, aggregation, and
                                degradation during storage and after oral administration
                                evidences hindsight bias

         133.    Dr. Block uses hindsight to construct a list of two potential degradation pathways

  for linaclotide that he opines a POSA would have attempted to eliminate by treatment with "[a]

  divalent cation (such as Ca2+)": 1) Asn deamidation and 2) aggregation. (Block, ¶ 401.) Even

  assuming (incorrectly) that these two reactions were occurring, a POSA would not have known if

  either of them was rate-limiting. If these degradation pathways were not rate-limiting pathways,

  eliminating them would not have appreciably affected the overall stability of linaclotide. (See

  above ¶¶ 54-55.) Furthermore, even assuming that a POSA would have known that deamidation

  and aggregation were rate-limiting (or at least major) degradation pathways, Dr. Block engages

  in hindsight by ignoring numerous alternative potential stabilizing techniques disclosed in his

  own cited references. (See below ¶¶ 135-137.)

         134.     Dr. Block also opines that a POSA formulating linaclotide would have selected

  "[a] divalent cation (such as Ca2+)…[t]o reduce linaclotide degradation during storage, and after
                                          10
  oral administration." (Block, ¶ 401.)        This general pronouncement appears to be nothing more

  than a hindsight recitation of the goals of EP 0943336 A1 ("Yanagawa '336") — a reference that

  does not even mention linaclotide, much less provide a rationale for how a POSA would have




          10 Dr. Block cites HPE 2006 but offers no explanation of how it relates to his opinions.
  (Block, ¶ 208 (citing HANDBOOK OF PHARMACEUTICAL EXCIPIENTS (R.C. Rowe et al., eds., 2006)
  ("HPE 2006").) Should Dr. Block be allowed to supplement his opinions on HPE 2006, I reserve
  the right to supplement my opinions expressed here, including via live testimony.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 46
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 498 of 761 PageID #: 6605



  attempted to stabilize a peptide, such as linaclotide. A POSA would have focused on identifying

  the specific degradation pathways involved and then would have attempted to minimize those

  with a particular emphasis on eliminating the rate-limiting deleterious reaction. (See above

  ¶¶ 48-60.) Moreover, I disagree with Dr. Block's opinion that a POSA seeking to develop a

  room-temperature-stable solid formulation of linaclotide would have been concerned with

  protection from degradation after oral administration. The Formulation Patents are directed to

  solid linaclotide compositions that are stable during storage prior to oral administration, not

  following it.

                           b.     Even assuming a desire to eliminate the deamidation and
                                  aggregation pathways, there were numerous alternatives
                                  available to a POSA

         135.       Even assuming Dr. Block's hindsight opinion that a POSA would have sought to

  eliminate the "expected" Asn7 deamidation and aggregation degradation pathways was correct,

  Dr. Block's laser focus on Ca2+ out of numerous potential options evidences additional
            11
  hindsight.      Many potential methods of stabilizing proteins and peptides were known, including



          11 Dr. Block mischaracterizes Dr. Fretzen's deposition testimony when he states that she
  "admitted that prior art literature taught calcium chloride prevents dimer formation." (Block,
  ¶ 391, fn. 18.) Dr. Fretzen never actually made that statement.


  (Fretzen Dep Tr., at 164:18-165:23; IW_LINZ_00000272.)

                                                                   (Fretzen Dep. Tr. at, 213:10-20;
  Fretzen Dep. Ex. 17; H. Costantino et al., Solid-Phase Aggregation of Proteins under
  Pharmaceutically Relevant Conditions, 83 J. PHARM. SCI. 1662 (1994) ("Costantino Pharm. Sci.
  1994").) This reference would not have motivated a POSA with a reasonable expectation of
  success to add a calcium compound to stabilize linaclotide. It does not even mention calcium
  compounds.                                                                                    (See,
  e.g., Fretzen Dep. Tr., at 157:4-158:19.) I am an author of Costantino Pharm. Res. 1994 that
  discloses the investigation of transition metals to lower the formation of free thiols that may play
  a role in insulin aggregation. (H. Costantino et al., Moisture-Induced Aggregation of Lyophilized
  Insulin, 11 PHARM. RES. 21 (1994) ("Costantino Pharm. Res. 1994").) But Costantino Pharm.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 47
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 499 of 761 PageID #: 6606



  methods to reduce deamidation. (See, e.g., above ¶¶ 108-111.) Additionally, many potential

  methods of stabilizing proteins and peptides to reduce aggregation were known. For example,

  Cleland 1993 recommends using sugars, surfactants, and cyclodextrins towards that end.

  (Cleland 1993, at 308, 317, 322.) The number of sugars, surfactants, cyclodextrins, and other

  excipients that a POSA could have potentially tested, and the potential combinations thereof,

  would lead to numerous formulations that do not contain Ca2+.

         136.    Even assuming (incorrectly) that a POSA would have chosen to stabilize

  linaclotide using a metal cation salt, Dr. Block fails to explain why a POSA would have

  immediately focused on a Ca2+ compound instead of the many other metal cations that were
                       12
  readily available.        When referring to Ca2+, Dr. Block uses the expression "[a] divalent cation

  (such as Ca2+)," acknowledging that other acceptable divalent cations would have been

  alternative choices. (Block, ¶ 401.) Dr. Block's own cited references also disclose many other

  metal cation compounds that are used as stabilizers, but he provides no reasoned basis to support


  Res. 1994 would not have suggested to a POSA that "calcium chloride prevents dimer
  formation" in insulin formulations. To the contrary, it actually states the opposite, that "[a]s a
  negative control, CaCl2 was added to one formulation, which had no influence on insulin
  aggregation in the solid state." (Id. at 26.) Thus, Costantino Pharm. Res. 1994, if anything,
  would have taught away from using Ca2+ to stabilize linaclotide against aggregation. Further,
  insulin is structurally different from linaclotide, and a POSA would not have had a reasonable
  expectation of success that the techniques of Costantino Pharm. Res. 1994 for stabilizing insulin
  could be effectively applied to formulate linaclotide.
          12 Dr. Block opines that Tajima 1976 teaches using Ca2+ as a stabilizer instead of Zn2+.
  (Block, ¶ 111, fn. 10 (citing M. Tajima et al., Role of Calcium Ions in the Thermostability of
  Thermolysin and Bacillus subtilis var. amylosacchariticus Neutral Protease, 64 EUR. J. BIOCHEM.
  243 (1976) ("Tajima 1976")).) But Tajima 1976 reports on the thermostability of two proteolytic
  enzymes that are much larger than linaclotide and lack disulfide bonds, whereas linaclotide has
  three of them. (Tajima 1976, at 243.) Furthermore, Dr. Block neglects to mention that each
  protease in Tajima 1976 has four separate specific Ca2+ binding sites, whereas there was no
  evidence for any Ca2+ binding sites in linaclotide. (Id.) A POSA would have had no reasonable
  expectation that Tajima 1976's disclosure concerning thermostability of the proteases could be
  successfully applied to achieve the storage stability of a pharmaceutical formulation, let alone
  one containing linaclotide.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 48
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 500 of 761 PageID #: 6607



  his opinion that a POSA would have selected Ca2+ to stabilize linaclotide. (See below ¶¶ 138-

  163.)

          137.     Moreover, Dr. Block fails to explain why a POSA would have needed to look to

  Ca2+ to further reduce linaclotide's "expected" deamidation in light of his other opinion that

  leucine would already have been "expected" to reduce deamidation. (See Block, ¶¶ 357-364.)

                             c.     Dr. Block fails to establish that his cited references would have
                                    guided a POSA to select Ca2+

                                    (1)    Rehder '326

          138.     Dr. Block offers the hindsight-based opinion that Rehder '326 would have

  motivated a POSA to seek to reduce the rate of Asn7 hydrolysis for linaclotide. (Block, ¶ 367.)

  To the extent that Rehder '326's techniques relate to the stabilization of polypeptides in aqueous
                   13
  environments, they would not have given a POSA a reasonable expectation of success in

  developing a stable solid formulation of linaclotide. (See above ¶ 114.)

          139.          Furthermore, a POSA would not have had a reasonable expectation of success

  in borrowing techniques used for structurally unrelated polypeptides that likely possess a

  different set of influential instability mechanisms. Rehder '326 is directed to the

  "immunoglobulin superfamily of polypeptides, growth factors, cytokines, cell signaling

  molecules and hormones," with a specific focus on antibodies (that are some 100 times larger

  than linaclotide). (Rehder '326, at [0118].) Rehder '326 describes the "[i]nclusion of divalent

  cations [as] particularly useful in larger polypeptides having complex structures…." (Id., at




          13 Dr.Block mischaracterizes Dr. Fretzen's deposition testimony to argue that
  intravenous ("IV") formulations such as those disclosed in Rehder '326 would have been
  generally relevant to a POSA. (See, e.g., Block, ¶ 373 fn.13.)

                                                    (Fretzen Dep. Tr., at 160:23-25.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 49
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 501 of 761 PageID #: 6608



  [0080].) In contrast, linaclotide is only a tetradecapeptide, and hence it would not be considered

  to be a "larger polypeptide[]." (Id.)

          140.    Rehder '326 confirms that a POSA would not have reasonably expected that the

  techniques used to stabilize one protein or polypeptide could be successfully applied to another.

  For example, Rehder '326 cautions that "[b]ecause of the number and diversity of different

  reactions that can result in protein instability[,] the composition of components in a formulation

  can significantly affect the extent of protein degradation and, consequently, the safety and

  efficacy of the therapeutic." (Id., at [0011].) Rehder '326 further explains that the "[s]tructural

  complexity of biological pharmaceuticals such as proteins make[s] them susceptible to various

  processes that result in structural and functional instability as well as loss of safety." (Id., at

  [0005].) Thus, a POSA would not have had a reasonable expectation that the techniques of

  Rehder '326 for formulating antibody-type polypeptides could be effectively applied to formulate

  linaclotide.

          141.    Even assuming (incorrectly) that a POSA was motivated to use a divalent metal

  cation based on Rehder '326, Dr. Block provides no reason to specifically select Ca2+ from the

  list of over fifteen divalent metal cations disclosed in the publication (e.g., Ca2+, Zn2+, Mn2+,

  Mg2+, Fe2+, Co2+, Ni2+, Cu2+, Sc2+, Ti2+, V2+, Cr2+, Ga2+, Ge2+, and Se2+, as well as their

  combinations). (See, e.g., id., at [0057], [0084].)

          142.    Dr. Block also overlooks the fact that stability was only tested in Rehder '326 for

  4 months and, moreover, that the claims of Rehder '326 call only for "at least 80% stability for

  up to two months…" (Id., at [0249]-[0265], claim 1.) Teachings about these relatively short-

  term and modest stabilities in aqueous solutions would not have given a POSA a reasonable

  expectation that it would be possible to develop a solid linaclotide formulation that possesses




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 50
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 502 of 761 PageID #: 6609



  stability at room temperature for 18 months.

                                (2)     Sorensen '858

         143.    Dr. Block contends that U.S. Patent No. 6,022,858 ("Sorensen '858") would have

  motivated a POSA to use Ca2+ to reduce the deamidation of linaclotide. (See, e.g., Block, ¶ 373.)

  Sorensen '858 is directed to "[a] pharmaceutical formulation comprising a growth hormone

  pretreated with zinc and optionally lysine or calcium ions [that] shows very high stability against

  deamidation, oxidation, and cleavage of peptide bonds." (Sorensen '858, at Abstract.) Sorensen

  '858 involves compositions having hGH — a protein unrelated to, and 10-fold larger than,

  linaclotide, which contains multiple Asn residues. Therefore, a POSA would not have had a

  reasonable expectation that Sorensen '858's approaches for stabilizing hGH would be useful in

  developing a stable linaclotide formulation. (See above ¶¶ 50, 115.)

         144.    Moreover, the example in Sorensen '858 only tested formulations in solution for 7

  days at 37 °C. (Sorensen '858, at 7:1-8:23.) Sorensen '858 also states that the formulation should

  be stable in a lyophilized state "for about one month and additionally for one month in a

  reconstituted [liquid] state[.]" (Id., at 2:54-57.) A POSA would not have been able to

  reasonably predict based on these very different parameters measured in Sorensen '858 whether

  it would be possible to develop a solid linaclotide formulation that possessed stability at room

  temperature for as long as 18 months.

                                (3)     Cleland 1993

         145.    Dr. Block's opinion that Cleland 1993 would have motivated a POSA to decrease

  the deamidation of linaclotide by adding a "hygroscopic excipient, such as calcium chloride" is




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 51
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 503 of 761 PageID #: 6610



                                                                      14,15
  misguided. (Block, ¶¶ 374-375 (discussing Cleland 1993, at 340).)           Cleland 1993 does not

  even mention CaCl2 in its discussion of deamidation, much less that it is a "hygroscopic

  excipient." (Cleland 1993, at 326-341.) The only way Dr. Block is able to select CaCl2 from

  Cleland 1993 is through hindsight.

                                (4)    Bentz '392

         146.    Dr. Block opines that International Publication No. WO 04/039392 A2 ("Bentz

  '392") would have motivated a POSA to seek to eliminate aggregation and to reduce

  dimerization in formulations of linaclotide. (Block, ¶¶ 383-384.) But a POSA would not have

  been able to predict in advance whether aggregation or dimerization would affect linaclotide

  formulations, much less known whether it was a major degradation pathway. (See above ¶¶ 50-

  51, 99.)

         147.    Furthermore, Bentz '392 concerns an implantable device for delivery of a peptide

  belonging to the family of Pituitary Adenylate Cyclase Polypeptide (PACAP) and glucagon-like

  peptides. (Bentz '392, at [0002], [0040].) PACAP and glucagon are unrelated to, and over twice




        14 Dr. Block incorrectly states that "Dr. Fretzen admitted that calcium chloride was
  known to be useful in reducing moisture related to degradation." (Block, ¶ 375 fn. 14.)


                           (Fretzen Dep. Tr., at 162:4-163:3.)
          15 Dr. Block also relies on Crowley 1999 in support of his opinion that a POSA would
  have been motivated to add Ca2+ to a solid linaclotide formulation to reduce the rate of
  linaclotide hydrolysis. (See, e.g., Block, ¶ 375 (citing P. Crowley, Excipients as Stabilizers, 2
  PHARM. SCI. TECHNOL. TODAY 237 (1999) ("Crowley 1999")).) As discussed above, a POSA
  would not have been able to predict without considerable experimentation whether hydrolysis
  was a major degradation pathway for linaclotide. (See, e.g., above ¶ 68.) Even assuming
  (incorrectly) that a POSA had focused on using a hydroscopic excipient to reduce linaclotide
  hydrolysis based on Crowley 1999, that POSA would have been motivated to use talcum, and not
  calcium chloride. Crowley 1999 discloses a rank order assessing the "desiccating capability of
  excipients." Notably, calcium chloride is absent from the rank order. (Crowley 1999, at 238.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 52
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 504 of 761 PageID #: 6611



  the size of, linaclotide. Peptide instability is unpredictable, and the techniques used to reduce the

  aggregation of one peptide generally would not be expected to work on another. (See above

  ¶¶ 38-60.) Bentz '392 confirms this by disclosing that the degradation products of PACAP are

  "covalent dimers, dimer-OAc and PACAP-OAc adducts," none of which would have expected to

  form in an analogous manner with linaclotide. (Bentz '392 at [0042].) If a POSA had followed

  Dr. Block's reasoning and sought to reduce the degradation of linaclotide through aggregation

  based on Bentz '392, that person would have been heading down the wrong path. The inventors

  of the Formulation Patents found that aggregation was not a major degradation pathway in

  linaclotide formulations. (See above ¶ 99.)

                                 (5)    Chan '788

         148.    Dr. Block contends that Chan '788 would have motivated a POSA to seek to

  eliminate degradation of linaclotide due to aggregation. (Block, ¶ 389.) Citing Chan '788, Dr.

  Block states that "calcium ions prevented aggregation [of DNase] by specifically binding to the

  DNase." (Block, ¶ 389 (emphasis added).) But he does not provide any evidence (nor am I

  aware of any) that calcium ions would bind to linaclotide. Based on this marked distinction

  alone, a POSA would have been dissuaded from considering that strategy.

         149.    In addition, DNase is a structurally unrelated protein 20 times the size of

  linaclotide. (Chan '788, at 1:23-26.) Accordingly, a POSA would not have reasonably expected

  the techniques used in Chan '788 could be successfully applied to linaclotide. (See above ¶¶ 38-

  60.)

         150.    Furthermore, Chan '788 concerns stabilization of proteins in aqueous, not in solid,

  formulations. (See, e.g., Block ¶ 257 ("Chan '788 patent teaches liquid solutions, suitable for

  pharmaceutical administration, comprising deoxyribonuclease (DNase)….").) A POSA would

  not have reasonably expected that a set of conditions that stabilized a protein in a liquid


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 53
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 505 of 761 PageID #: 6612



  formulation also would have worked in the context of a solid formulation. (See, e.g., above ¶

  114; Chan '788, at 9:18-19.) Additionally, aggregation was not found to be a major degradation

  pathway for linaclotide formulations, and therefore, a POSA seeking solutions to stop linaclotide

  aggregation would have been heading down the wrong path. (See above ¶ 99.)

                                  (6)     Chen 1999

          151.    Dr. Block opines that Chen 1999 would have motivated a POSA to use Ca2+ to

  prevent aggregation. (Block, ¶ 390 (citing B. Chen et al., Influence of Calcium Ions on the

  Structure and Stability of Recombinant Human Deoxyribonuclease I in the Aqueous and

  Lyophilized States, 88 J. PHARM. SCI. 477 (1999) ("Chen 1999")).) The very first sentence of

  Chen 1999 states that "[i]t has been established that divalent metal cations, particularly Ca2+,

  play an important role in the structure and function of deoxyribonuclease I (DNase)." (Chen

  1999, at 477.) Chen 1999 also states that, in the specific case of rhDNAse, "the stabilizing

  influence of calcium is due to some specific effect (e.g., binding) rather than mediated by

  influence on the Tg of the system." (Id., at 481 (emphasis added).) Thus, a POSA formulating

  linaclotide would have been dissuaded from relying on Chen 1999 because there would have

  been no reasonable basis for expecting that divalent metal cations play a similarly "important

  role in the structure or function" of linaclotide.

          152.    Additionally, Chen 1999 concerns the human enzyme rhDNase (where "rh"

  stands for "recombinant human"), which as stated above, is vastly different from linaclotide. A

  POSA would not have expected that the techniques used to stabilize this protein would also work

  for linaclotide. Furthermore, aggregation was not found to be a major degradation pathway for

  linaclotide formulations, and therefore, a POSA who sought to eliminate aggregation in

  formulating linaclotide based on Chen 1999 would have been heading down the wrong path.

  (See above ¶ 99.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 54
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 506 of 761 PageID #: 6613



                                  (7)     Marra '248

          153.    Dr. Block contends that International Publication No. WO 02/26248 A1 ("Marra

  '248") would have motivated a POSA to include divalent metal cations in a solid oral linaclotide

  formulation, based on its disclosure that Zn2+, Mg2+, and Ca2+ all reduce the rate of conantonkin

  degradation. (Block, ¶¶ 392-395.) Dr. Block ignores that the conantonkins of Marra '248 are

  structurally distinct from linaclotide and "do not normally contain disulfide residues." (Marra

  '248, at 2:4-5.) Linaclotide, on the other hand, contains three disulfide bonds. Notably, the

  divalent metal ions of Marra '248 act by "stabilizing the structure of conantonkins…." (Id.,

  2:31-3:1.) Dr. Block provides no support for the premise that a divalent metal ion would bind to,

  or stabilize the structure of, linaclotide in a similar manner. And a POSA would have had no

  reasonable expectation that it would do so.

          154.    A POSA would not have reasonably expected that teachings about the

  degradation of one peptide could be successfully applied to another peptide. (See above ¶¶ 38-

  60.) For example, the conantonkins of Marra '248 could not undergo degradation via disulfide

  oxidation (since they "do not normally contain disulfide residues"), while that deleterious

  reaction was found by the inventors of the Formulation Patents to be partly responsible for

  linaclotide degradation. (See above ¶ 67.)

          155.    Moreover, the delivery route for the proposed therapy contemplated by Marra

  '248 is via an aqueous conantonkin solution through an infusion pump. A POSA seeking to

  develop a solid oral linaclotide formulation would not have relied on such a reference. (Marra

  '248, at 2:19-25; see above ¶ 114.)

          156.    Dr. Block's reliance on Marra '248 for describing shelf-stable formulations is also

  flawed because Marra '248 achieves a shelf-life of only 51 days (at 37° C) when using Ca2+ as a

  stabilizer. (Id., at 2:20-25, 8:1-4.) This set of stability conditions is different than those of the


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 55
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 507 of 761 PageID #: 6614



  Formulation Patents, which require a solid linaclotide formulation stable at room temperature for

  18 months. (See, e.g., '628 patent, at claims 16, 17.) A POSA would not have reasonably

  expected that a longer shelf life could be achieved for linaclotide based on the results disclosed

  in Marra '248.

         157.      Additionally, Marra '248 discloses that (a) tests performed on a conantonkin

  formulation containing Mg2+ had a 55% longer shelf-life of 79 days (Marra '248, at 8:1-4) and

  (b) Zn2+ was found to be more effective than both Ca2+ and other divalent cations in accelerated

  stability experiments. (Id., at 17:16-29.) Thus, even assuming (incorrectly) that a POSA was

  persuaded by Marra '248 to use a divalent metal cation in a linaclotide formulation, that person

  would have been motivated to use Mg2+ or Zn2+, rather than Ca2+.

                                 (8)     Yanagawa '336

         158.      Dr. Block contends that Yanagawa '336 would have motivated a POSA to use "a

  calcium compound" to increase the "stability of a protein or peptide drug in the GI tract of

  patients." (Block, ¶¶ 397-400.) But he fails to articulate how using an enteric coated dosage

  form to protect peptides from gastric proteases would assist a POSA seeking to increase

  linaclotide's shelf-stability. (Yanagawa '336, at [0024].) To the contrary, Yanagawa '336 would

  have been irrelevant.

         159.      Further, Yanagawa '336's shelf-stability tests involving compositions containing

  insulin, calcium carbonate (as a carrier), and gelatin only lasted up to a month. And Yanagawa

  '336 used gelatin — not a calcium compound — as a stabilizer. (Id., at [0084]-[0090].)

  Moreover, none of the proteins and peptides disclosed in Yanagawa '336, including calcitonin,

  insulin, parathyroid hormone, hGH, luteinizing hormone-releasing hormone, and gonadotropin-

  releasing hormone are structurally similar to linaclotide. (Id., at [0002].) A POSA would not

  have expected that the techniques used to stabilize these proteins and peptides would also work


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 56
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 508 of 761 PageID #: 6615



  for linaclotide. (See above ¶¶ 38-60.) Furthermore, even assuming (incorrectly) that a POSA

  was motivated to use a metal cation based on the teaching of Yanagawa '336, Dr. Block ignores

  that many other metal cations, including aluminum, magnesium, silicon, iron, and zinc are also

  expressly disclosed in Yanagawa '336. (Id., at [0013].)

                                  (9)     Cini '298

            160.    Dr. Block opines that U.S. Patent No. 5,130,298 ("Cini '298") would have

  motivated a POSA to use metal cations to prevent degradation of linclotide. (Block, ¶¶ 405-406,

  410.) While he contends that Cini '298 discloses stabilization of epidermal growth factor (EGF),

  Cini '298 does not disclose how a metal cation acts to stabilize the structure of the EGF protein.

  Therefore, a POSA would not have reasonably expected that linaclotide could be stabilized in the

  same way. (Cini '298, at Abstract.)

            161.   Moreover, EGF, a 53-amino acid polypeptide, is very different from, and about

  four times the size of, linaclotide. Thus, a POSA would not have reasonably expected that the

  disclosure of Cini '298 could be successfully applied to formulating linaclotide. (See above ¶¶

  38-60.)

            162.   In addition, Dr. Block states that "Cini '298…teaches that the metal cation can be

  selected from the group comprising zinc, magnesium, and calcium." (Block, ¶¶ 405-406.) In

  doing so, he ignores numerous other metals disclosed by Cini '298, such as cadmium, nickel, tin,

  potassium, and lithium. (Cini '298, at 4:6-8.) Notably, all of the examples in Cini '298 comprise

  zinc, while none comprise calcium. (Id., at 6:50-8:29.) If anything, a POSA following Cini '298

  would have been motivated to select zinc (the preferred embodiment). (Id., at 1:63-64.)

            163.   Furthermore, Dr. Block fails to address the fact that the examples in Cini '298 test

  stability of EGF in aqueous solution and for only up to 28 days. (Id., at 6:51-68.) For the same

  reasons as described previously, such stability tests would not have been informative to a POSA


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 57
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 509 of 761 PageID #: 6616



  seeking to develop a solid linaclotide formulation that is shelf-stable for 18 months. (See, e.g.,

  above ¶¶ 142, 144, 156; '628 patent, at claims 16, 17.)

                 4.      Dr. Block fails to establish the motivation for a POSA to combine Ca2+
                         and leucine as additives to obtain the claimed solid stable linaclotide
                         compositions

                         a.      Under Dr. Block's approach, combining Ca2+ and leucine
                                 would have had redundant effects on linaclotide's stability

         164.    Dr. Block opines that a POSA would have combined an "amino acid (such as

  leucine)" and "[a] divalent cation (such as Ca2+)" to improve the stability of a solid linaclotide

  formulation. (Block, ¶¶ 401-403.) This opinion is unsupported and based on hindsight. None of

  the references that Dr. Block relies on throughout his report teach or suggest combining leucine
                                                                           16,17
  and Ca2+ to stabilize any peptide, let alone specifically linaclotide.

         165.    Because there is no motivation to combine leucine and Ca2+ in the prior art, Dr.

  Block is forced to take a different approach in an attempt to justify adding both leucine and Ca2+

  to stabilize a linaclotide formulation. He focuses on reducing further an already narrow list of

  degradation pathways of linaclotide that he arbitrarily selects. (Block, ¶ 401.) He then posits

  that a POSA would have in mind that list of hand-picked degradation pathways (which, as



          16 Dr. Block cites USP 23 but offers no explanation of how it relates to his opinions.
  (Block, ¶¶ 291-294, 311 (citing The United States Pharmacopeia (USP 23): The National
  Formulary (NF18) (1995) ("USP 23").) The cited reference does not disclose methods for
  stabilizing peptides in a pharmaceutical formulation. (Id. at 1942-1943.) Should Dr. Block
  articulate an opinion on USP 23, I reserve the right to provide a response.
           17 Dr. Block cites Remington 2000 but offers no explanation of how it relates to his
  opinions concerning the Formulation Patents. (Block, ¶¶ 295-299, 311 (citing REMINGTON: THE
  SCIENCE AND PRACTICE OF PHARMACY (A. Gennaro, ed., 2000) ("Remington 2000").) The cited
  reference does not disclose methods for stabilizing peptides in a pharmaceutical formulation.
  (Id. at 1-47.) A POSA would not have had a reasonable expectation of success based on
  Remington 2000 that a solid room-temperature-stable formulation of linaclotide could be
  achieved. Should Dr. Block provide an opinion on Remington 2000, I reserve the right to
  respond.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 58
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 510 of 761 PageID #: 6617



  discussed above, already suffers from impermissible hindsight), and then would have chosen

  individual excipients to reduce degradation from each of those pathways. (See, e.g., id.; see

  above ¶ 89.)

         166.     Not only is that approach also hindsight-based, it also undermines all of Dr.

  Block's subsequent assertions. (See, e.g., above ¶¶ 102, 133.) As a general matter, a POSA

  would have sought to eliminate redundant ingredients and, therefore, would have reduced the

  number of excipients in a linaclotide formulation to the extent possible. Absent a compelling

  reason to do so, a POSA would not use any more excipients than necessary. (See, e.g., above

  ¶¶ 52, 57.)

         167.     Dr. Block's opinion that a POSA would have been motivated to use both Ca2+ and

  leucine together for the specific purpose of reducing the rate of Asn7 deamidation is unsupported.

  Dr. Block does not identify any reference where both leucine and Ca2+ are used together for the

  same purpose of reducing deamidation (or for any other reason). And he does not contend that

  either Ca2+ or leucine is insufficient on its own for reducing deamidation. Dr. Block also fails to

  give any reason why, if one excipient was effective at reducing deamidation, a POSA would

  have wanted to add a second excipient that would also reduce deamidation. A POSA would be

  motivated to do the opposite — using as few excipients as possible to achieve a desired result.

  (See, e.g., above ¶¶ 52, 57.) Consequently, a POSA would not have been motivated to use Ca2+

  and leucine together to reduce deamidation.

         168.     Relying on Dr. Fretzen's deposition testimony, Dr. Block opines that "addressing

  different degradation pathways" would improve the overall stability of linaclotide. (Block, ¶

  403, fn. 19.)




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 59
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 511 of 761 PageID #: 6618



                (Id.; Fretzen Dep. Tr., at 249:12-17.) By contrast, Dr. Block advocates using both

  Ca2+ and leucine to address the same degradation pathway of Asn deamidation, which is

  misguided and not consistent with what a POSA would have done. (See, e.g., above ¶ 166.)

         169.     Dr. Block also contends that leucine can be used to act as a formaldehyde

  scavenger, while Ca2+ can be used to reduce deamidation, aggregation, or general degradation

  during storage or after oral administration. (Block, ¶ 401.) But that opinion is both unsupported

  and incorrect. A POSA would only have needed a formaldehyde scavenger if formaldehyde was

  actually present in the formulation. (See above ¶¶ 52, 57, 104-105.) If a POSA was concerned

  with the deleterious effects of formaldehyde, that person would have simply formulated

  linaclotide without a formaldehyde source and, therefore, would not have needed to use a

  formaldehyde scavenger in a linaclotide formulation. Even under Dr. Block's faulty framework,

  because Ca2+ alone could have reduced deamidation and because a formaldehyde scavenger

  would not have been required, a POSA would have had no reason to also add leucine to a

  linaclotide formulation.

                          b.     None of Dr. Block's cited references teaches or suggests a
                                 reason to combine Ca2+ and leucine

         170.      Because no single reference provides any reason to combine leucine and Ca2+,

  Dr. Block turns to two general references — Cini '298 and Rehder '326. Both of them focus on

  using divalent metal cations for stabilizing pharmaceutical formulations and only discuss amino

  acids as part of a large list of potential excipients. (See Block, ¶¶ 405-409 (discussing Cini '298

  and Rehder '326).) Neither reference provides motivation to combine leucine and Ca2+, let alone

  for the specific purpose of stabilizing linaclotide, and Dr. Block fails to articulate how they

  would do so.

         171.     A POSA seeking to develop a solid linaclotide formulation would not even look



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 60
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 512 of 761 PageID #: 6619



  to Cini '298, which focuses on stabilizing an aqueous solution of EGF with a zinc cation, as a

  reason to use Ca2+ on its own. (See above ¶¶ 160-163.)

          172.   Even assuming (incorrectly) that a POSA would have selected a calcium cation

  based on Cini '298, there is no motivation in Cini '298 to combine that Ca2+with leucine. Still,

  Dr. Block attempts to rely on Cini '298's limited disclosure that "glycine, leucine, and poly-

  amino acids, may further increase the stability of EGF" by lowering the dielectric constant of the

  solution in order to demonstrate that a POSA would have selected leucine as an additional

  excipient. (Block, ¶ 407.) But a POSA would have recognized that the dielectric constant of an

  aqueous solution is irrelevant to developing a solid, stable linaclotide formulation.

          173.   Even assuming further that a POSA would have expected that decreasing the

  dielectric constant actually would have had a stabilizing effect on linaclotide, that person would

  still have had no reason to select leucine from the numerous excipients in the lengthy and open-

  ended list disclosed in Cini '298. (Cini '298, at 6:16-27.) Cini '298 does not provide any

  teaching or suggestion to use leucine, let alone any motivation to combine it specifically with

  Ca2+.

          174.   Dr. Block's reliance on Rehder '326 to argue that "additional excipients," such as

  amino acids, can be added to pharmaceutical formulations is similarly misguided and based on

  impermissible hindsight. (Block, ¶ 409.) The so-called "additional excipients" disclosed in

  Rehder '326 comprise a long and open-ended list of a wide variety of potential excipients.

  (Rehder '326, at [0061].) While amino acids are mentioned generally among many other types

  of excipients, Rehder '326 finds other categories of excipients, i.e., not amino acids, to be

  "[p]articularly useful." (Id.) Additionally, even though the amino acids glycine, methionine, and

  glutamic acid are specifically listed, leucine is conspicuously not. (Id.) Moreover, Rehder '326




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 61
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 513 of 761 PageID #: 6620



  does not explain any function or purpose served by these amino acids, or even why a POSA

  would have been motivated to use amino acids in a formulation at all. In addition, none of the

  examples in Rehder '326 combine Ca2+ with any amino acid, let alone with leucine specifically.

  (Id., at [0249]-[0263].) Therefore, Rehder '326 provides no reason for a POSA to combine

  leucine with Ca2+.

          175.    To summarize, Dr. Block cites nothing in the references on which he relies that

  would motivate a POSA to combine leucine and Ca2+.

                         c.      Innumerable possible combinations of excipients were
                                 available to a POSA at the time of the invention

          176.    There were a large number of individual excipients available to a POSA to try as

  potential stabilizers, and Dr. Block's identification of Ca2+ and leucine out of that long list is

  squarely based on hindsight rather than on motivation from the prior art. (See above ¶¶ 108-112,

  135-137.) He fails to account for the innumerable possible combinations of stabilizing

  excipients to test.

          177.     Even the articles on which Dr. Block himself relies show the enormous numbers

  of possible combinations of excipients that were available to a POSA at the time of the

  invention. (See above ¶¶ 108-112, 135-137.) For example, in Capelle 2007, Table 1 contains a

  list of “commonly used excipients in protein formulations.” (Capelle 2007, at 134.) That list

  alone contains over 60 different examples of common (i.e., not including less common)

  excipients, and several of those contain further subcategories of excipients (e.g., the “poloxamer

  20/40/80” subcategory expressly includes three distinct surfactants: poloxamer 20, poloxamer

  40, and poloxamer 80; likewise, the “cyclodextrins” subcategory encompasses at least three

  distinct commercially available cyclic sugars: α-cyclodextrin, β-cyclodextrin, and γ-

  cyclodextrin). (Id.) Just with that list alone and even ignoring the subcategories, assuming



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 62
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 514 of 761 PageID #: 6621



  combinations of two excipients, 60 × 59 possible combinations (i.e., over 3,500) could exist.

  Assuming combinations of three excipients, 60 × 59 × 58 combinations (i.e., over 200,000) could

  exist. And so on. Accounting for the subcategories within the list would further greatly multiply

  the number of possible combinations. Notably, however, this list of “commonly used excipients”

  does not contain leucine. That means that a POSA attempting to experiment with all the

  possible combinations of excipients starting with the list in Capelle 2007 might have run

  thousands upon thousands of tests and would still never have arrived at the combination of Ca2+

  and leucine claimed in the Formulation Patents.

         178.    Dr. Block fails to address the issue of the number of combinations of potentially

  stabilizing excipients that would lead to a myriad of additional possible options for stabilizing

  linaclotide. Furthermore, he ignores altogether the use of different concentrations of such

  excipients, which would further dramatically multiply the number of tests for a POSA to run.

  Notably, Cleland 1993, relied upon by Dr. Block, teaches that a POSA could have combined

  excipients at varying quantities, adding yet another layer of experiments to formulation studies.

  (Cleland 1993, at 321 ("a combination of excipients is often used to take advantage of

  characteristics of each excipient.").)

         179.    A POSA could have used different concentrations and combinations of excipients

  depending on the nature and the number of degradation pathways to be tested. Simply put,

  absent additional information (unavailable to a POSA in the case of linaclotide), there would

  have been no way for a POSA to reasonably predict what excipients and their combinations and

  amounts would have worked, much less would have been optimal, in any given situation.

         180.    In addition, potential stabilizing approaches could have been combined with each

  other in many ways. Individual excipients could have been employed together at different




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 63
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 515 of 761 PageID #: 6622



  concentrations and under various environmental conditions. The overall number of permutations

  and combinations available to a POSA would have been many thousands.

         181.    Dr. Block's opinion that a POSA could have "routinely tested the stabilizing

  effects of various excipients and combinations thereof" using "high-throughput screening

  techniques" is unrealistic and misguided. (Block, ¶ 115.) He fails to account for the sheer

  number of combinations and permutations of stabilizing excipients to be tested that, when

  combined with the need to test each formulation for up to 18 months and the unpredictability of

  the ultimate outcome, would have made such experimentation anything but routine. (See above

  ¶¶ 176-180.) Moreover, Capelle 2007, on which Dr. Block relies for his high-throughput

  screening opinion, states that "high-throughput screening techniques…will become an important

  asset for the development of stable pharmaceutical drug formulations," thereby indicating their

  aspirational rather than existing nature. (Capelle 2007, at 144 (emphasis added).) Indeed,

  Capelle 2007 also asserts that "several analytical techniques are discussed with potential use in

  high throughput protein formulation studies." (Id., at 134 (emphasis added).) In fact, Capelle

  2007 affirms that "[a]t present, protein formulation in the pharmaceutical industry is generally a

  slow process and will benefit from a fast formulation screening approach." (Id., at 132.) Thus,

  as Capelle 2007 confirms, the use of such high-throughput methods were not readily available to




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 64
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 516 of 761 PageID #: 6623



                                                                                       18 19
  a POSA at the time, but rather were still in development for "potential" future uses. , (Id., at

  134.)

                         d.     Dr. Block incorrectly assumes that determination of the
                                claimed ratios of Ca2+ and leucine for linaclotide would have
                                been routine

          182.   Dr. Block asserts that the molar ratio of Ca2+ to leucine to linaclotide of claim 21

  of the '628 patent is obvious over the prior art. (Block, ¶¶ 426-445.) I disagree for the following

  reasons.

          183.   As an initial matter, Dr. Block’s opinion depends on the arbitrary assumption that

  a POSA is starting off with the combination of Ca2+ and leucine. However, as discussed

  previously, it would not have been obvious to a POSA to combine these two specific excipients

  in the particular way set forth in the claimed invention. (See above ¶¶ 164-181.) Without the

  starting combination, a POSA could not have conceivably arrived at the claimed ratios.




           18 Assessing the stability of peptide formulations would have required analytical testing
  by HPLC as disclosed in detail, for example, in the Formulation Patents. (See, e.g., '628 patent,
  at 22:23-56.) HPLC would have been time-intensive, and such analysis would have been a
  bottleneck to testing the innumerable potential combinations of peptide formulations. (See, e.g.,
  id., at 22:36-43 ("Elution of linaclotide and its related substances is accomplished with a gradient
  from 0% to 47% MPB [where "MP" stands for "mobile phase"] in 28 minutes followed by a
  ramp to 100% MPB in 4 minutes with a 5 minute hold at 100% MPB to wash the column. Re-
  equilibration of the column is performed by returning to 0% MPB in 1 minute followed by a 10
  minute hold at 100% MPA."); see above ¶¶ 176-180.)
          19 Dr. Block states that Remington 2006 teaches that "90% of labeled potency generally
  is recognized as the minimum acceptable potency level” and that a POSA would have been
  motivated to optimize the linaclotide solid formulation so that it retains that potency over a
  disclosed period of time and at certain conditions, for example, 6 months at accelerated
  conditions. (Block, ¶¶ 453-456 (citing REMINGTON: THE SCIENCE AND PRACTICE OF PHARMACY
  1025-1026 (D.B. Troy et al., eds., 2006) ("Remington 2006").) But Remington 2006 provides no
  guidance on how a POSA would accomplish these goals. Therefore, Remington 2006 would not
  have provided a POSA with a reasonable expectation of successfully developing a solid
  formulation of linaclotide stable at accelerated storage conditions for 6 months or at room
  temperature for 18 months. (See, e.g., '628 patent, at claims 16, 17.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 65
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 517 of 761 PageID #: 6624



         184.    Moreover, Dr. Block’s analysis is flawed in that he attempts to combine three

  different references: one disclosing the molar ratio of leucine to a protein that is not linaclotide

  (Sorensen ‘278) and the other two disclosing the molar ratios of Ca2+ to different proteins that

  are not linaclotide (Yanagawa '336, and Marra ‘248). (Block, ¶¶ 426-445.) But Sorensen '278

  suggests only that a phosphate buffer would not be a good choice for preparing a stable aqueous

  hGH solution — not that leucine would provide a particular advantage in stabilizing hGH,

  rendering any molar ratio in that reference concerning leucine irrelevant to a POSA targeting

  linaclotide. (See above ¶ 113.) Likewise, Yanagawa '336 discloses using an enteric-coated

  dosage form to protect physiological activity of peptides (unrelated to linaclotide) from gastric

  proteases — not to increase shelf stability. (See above ¶¶ 158-159.) And Marra '248 concerns

  delivery of aqueous conantonkin solution through an infusion pump. (See above ¶¶ 153-157.)

  Therefore, these references would not have motivated a POSA to use Ca2+ or leucine together,

  let alone at any given ratio.

         185.    Even assuming that a POSA (incorrectly) would have looked to Sorensen '278,

  Yanagawa '336, and Marra '248 for their use of leucine and Ca2+ as stabilizers, that person

  would not have had a reasonable expectation that any of the molar ratios disclosed in those

  references could be applied to stabilize linaclotide. Each of those references concerns proteins

  that are unrelated to linaclotide and would not have motivated a POSA to use any particular ratio

  of leucine or Ca2+ in a linaclotide formulation.

         186.    Moreover, there was no motivation for a POSA to combine the disclosures in

  Sorensen '278, Yanagawa '336, or Marra '248. Those disparate teachings are unrelated. Dr.

  Block fails to support his misguided opinion that a POSA would look at individual ratios of

  leucine to one protein and Ca2+ to another protein and combine those disclosures from




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 66
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 518 of 761 PageID #: 6625



  unconnected references. None of the references disclose any information to a POSA about what

  ratios of Ca2+ and leucine to use together and what ratios to use to stabilize linaclotide.

         187.    In addition, the ranges of ratios in each of those references are so large and

  disparate that they would have provided no guidance to a POSA about the ratios of leucine and

  Ca2+ that would have been effective in stabilizing linaclotide. For example, Dr. Block states that

  Sorensen '278 discloses adding leucine at a molar ratio of 5.6:1 to 56:1. (Block, ¶¶ 428-430.)

  This 10-fold range would not have provided a POSA with any guidance about the correct molar
                                          20
  ratio of leucine to use with linaclotide.    Similarly, Dr. Block states that Yanagawa '336

  discloses a molar ratio of Ca2+ to a protein "of between 30.4:1 to 2.6×105:1," and Marra '248

  discloses a molar ratio of Ca2+ to a protein "of between 2.5:1 to 100:1." (See id., ¶¶ 437, 441.)

  These broad (40-fold to over 8,000-fold) ranges would have provided a POSA with no useful
                                                                           21
  guidance about the correct molar ratio of Ca2+ to use with linaclotide.

         188.    Dr. Block makes similar arguments for the molar ratio and weight percent

  elements of the asserted claims of the '573 patent. (See Block, ¶¶ 466-484, 490-499, 504-514.)

  They are likewise without merit. (See above ¶¶ 182-187.) Additionally, the weight percent

  ranges of linacotide, leucine, and Ca2+ that Dr. Block cites as being disclosed by Yanagawa '336

  (protein at 0.005% to 30% by weight, i.e., a 6,000-fold range), Marra '248 (active ingredient at



          20 For the same reasons, I disagree that Hepner 2005 supports Dr. Block's opinions.
  (See, e.g., Block ¶ 428 fn. 21; F. Hepner et al., Mass Spectrometrical Analysis of Recombinant
  Human Growth Hormone (Genotropin®) Reveals Amino Acid Substitutions in 2% of the
  Expressed Protein, 3 PROTEOME SCI. 1, 2 (2005) ("Hepner 2005").)
          21 Dr. Block repeatedly refers to Design of Experiment (DOE) as a method to optimize
  ratios of different excipients in a formulation. (See, e.g., Block, ¶¶ 473 fn. 28, 483 fn. 30, 498 fn.
  31.)                                                                   (Fretzen Dep. Tr., at 193:7-
  17.) A POSA would only have employed DOE following extensive experimentation and after
  already arriving at the precise combination of excipients in a formulation. But Dr. Block's
  selecting the combination of leucine and Ca2+ is pure hindsight. (See above ¶¶ 164-181.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 67
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 519 of 761 PageID #: 6626



  0.01% to 10% by weight (i.e., a 1,000-fold range), calcium chloride at 0.0018% to 0.072% and

  1.81% to 72% by weight (i.e., a 40-fold range)), and Sorensen '278 (leucine at 0.024% to 24% by

  weight, i.e., a 1,000-fold range) are so broad that they would have provided a POSA with no

  meaningful guidance about the quantity of ingredients needed to formulate a stable linaclotide
                                          22
  composition. (See Block, ¶¶ 490-499.)

                 5.      Dr. Block fails to prove that a POSA would have had a reasonable
                         expectation of successfully arriving at the claimed solid stable
                         linaclotide compositions

         189.    Even assuming (incorrectly) that Dr. Block's analysis based on hindsight is

  tenable, he does not cite any evidence to show that a POSA would have had a reasonable

  expectation of success in creating a shelf stable formulation of linaclotide. Nor does Dr. Block

  account for the significant evidence showing that a POSA, armed with the prior art, would not

  have had a reasonable expectation of successfully arriving at the claimed invention. Dr. Block

  ignores the contrary teachings of the documents he cites, the intricate and unknown nature of the

  degradation pathways to be tackled, the lack of public information critical to understanding the

  linaclotide instability, and the limits of the knowledge of a POSA at the time of the invention.

  (See, e.g., above ¶¶ 38-188.) In my opinion, for many of the reasons discussed throughout this

  report, a POSA seeking to formulate a solid stable linaclotide composition at the time of the

  invention would not have had a reasonable expectation of succeeding.




          22 Additionally, Dr. Block refers to Adesunloye '106 as disclosing inclusion of an amino
  acid at 0.1 to 25 percent. (See Block, ¶ 495.) However, this reference would not have provided a
  POSA with any guidance about how to stabilize a linaclotide composition. (See above ¶¶ 125-
  128.) Also, Dr. Block fails to explain why a POSA would have focused immediately on leucine
  within a list of over 20 other amino acids and their mixtures disclosed in Adesunloye '106. (See
  above ¶ 128.) Furthermore, the range of 0.1 to 25 percent by weight in Adesunloye '106 is so
  broad (250 fold) that it would not have provided a POSA with any useful guidance about
  quantity of amino acid to use in a linaclotide composition.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 68
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 520 of 761 PageID #: 6627



         190.    First, at the time of the invention, a POSA would have had no information about

  linaclotide's degradation pathways, let alone knowledge of the major ones. (See above, ¶¶ 64-

  70.) A POSA thus would have been faced with having to start from scratch to characterize

  linaclotide’s instability. And because there was no accepted general approach to protein

  formulation, the POSA would have had to generate a novel customized approach. (See, e.g.,

  above ¶¶ 38-56.) In doing so, the POSA would have had to: (i) identify linaclotide’s degradation

  pathways; (ii) identify which of those degradation pathways had the most significant effect; and

  (iii) ascertain how the degradation pathways affected each other. Each requirement was in and

  of itself a daunting process, with no guidance and no reasonable expectation of success. (See

  above ¶¶ 48-56.) Dr. Block's cited references disclose numerous potential degradation pathways

  that a POSA would not have been able to rule out without significant experimentation. (See,

  e.g., above ¶ 94.) A POSA would have had no reasonable expectation of success in identifying

  the exact degradation pathways that operate for linaclotide, much less the major pathways, and

  how they depend on each other. (See, e.g., above ¶¶ 95-101.)

         191.    Second, even if a POSA had identified linaclotide's major degradation pathways,

  that POSA would still have to sufficiently eliminate them to arrive at the claimed solid stable

  compositions. (See above ¶¶ 57-60.) But that too was daunting and unknown. (Id.) It would

  have required trying to eliminate specific degradation pathways by selecting the right

  combination of excipients, out of thousands upon thousands of potential combinations, without

  also exacerbating other degradation pathways at the same time. (See above ¶¶ 108-112, 135-137,

  176-181.) A POSA would have been trying combination after combination out of many

  thousands of possible choices, without any indication of which parameters were critical and with

  no direction as to which of those combinations is likely to be successful. (See above ¶¶ 108-112,




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 69
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 521 of 761 PageID #: 6628



  135-137, 176-181.) Knowledge that a formulation excipient worked to stabilize one protein

  would not have given a POSA a reasonable expectation that it would work to stabilize a different

  protein or peptide. (See, e.g., above ¶¶ 43-44.) On top of that, in the process of trying to identify

  a combination of excipients out of the many thousands of possibilities, a POSA would also be

  faced with having to identify which concentration(s) of each excipient would work, thus

  magnifying the uncertainty and requiring additional significant experimentation. It would have

  been unreasonable, under those circumstances, for a POSA to expect to have successfully arrived

  at the claimed invention.

         192.    Third, without the benefit of hindsight, a POSA would not have known, and could

  not have known, that the combination of Ca2+ and leucine would have led to unexpected results.

  As discussed below, the inventors found that the combination of Ca2+ and leucine provided

  unexpected stabilizing effects on linaclotide's three main degradation pathways: disulfide

  oxidation, Asn7 deamidation, and formation of Cys1-IMD. (See below ¶ 200.) Thus, even if a

  POSA would have had some knowledge of the major degradation pathways, and an

  understanding of which excipients could have been used to reduce or eliminate those pathways,

  that POSA would not have had a reasonable expectation of success of arriving at the claimed

  combination of Ca2+ and leucine because the POSA would not have expected the surprisingly
                                                      23
  beneficial stabilizing effects of that combination.

         193.    Fourth, even if a POSA were to identify a combination of excipients that

  exhibited suppression of the degradation pathways of linaclotide, there would have been no



         23 I disagree with Dr. Block that ascertaining the stabilizing effects of additives would
  have been routine. (Block, ¶ 404 fn. 20.)


                              (Fretzen Dep. Tr., at 69:13-71:13.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 70
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 522 of 761 PageID #: 6629



  guarantee that such a combination would have been sufficiently stable to be commercially viable

  or pharmaceutically useful. As discussed above, a commercially viable formulation would need

  to be shelf-stable for at least eighteen months. (See, e.g., above ¶¶ 59, 142, 144, 156, 163; see

  also, e.g., '628 patent, at claims 16, 17.)

          194.    For each of these individual reasons, let alone taking them in combination, a

  POSA at the time of the invention, with full knowledge of the prior art, would not have had a

  reasonable expectation of successfully arriving at the claimed invention.

          B.      Dr. Block ignores Allergan and Ironwood's development work, which
                  confirms the unpredictability and complexity of making a solid stable
                  formulation of linaclotide

          195.    As explained above, Allergan and Ironwood researchers spent approximately

  three years and experienced numerous setbacks while attempting to develop a room-temperature-

  stable solid oral linaclotide formulation. (See, e.g., above ¶¶ 71-83; Fretzen Decl., ¶¶ 7, 11-18.)

  Those real-world efforts and obstacles are described in detail by inventor Dr. Angelika Fretzen in

  a declaration she submitted during prosecution of the '573 patent. (Fretzen Decl., ¶¶ 7, 11-18.)

  This extensive work, fraught with many failures along the way, confirms the unpredictability and
                                                                  24
  complexity of making a solid stable formulation of linaclotide.



          24 To supporthis incorrect and hindsight-based opinion that a POSA would have
  expected combining Ca2+ and leucine to further improve the stability of a solid formulation of
  linaclotide compared to each excipient individually, Dr. Block mischaracterizes Dr. Fretzen's
  testimony. (Block, ¶ 403 fn. 19.)

                                                                               (Fretzen Dep. Tr., at
  249:5-22.)

                                                (See id.; IW_LINZ_00819338-396, at 390.)



               (Compare, e.g., Fretzen Dep. Tr., at 249:5-22 with Block, ¶ 403 fn. 19.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 71
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 523 of 761 PageID #: 6630



         196.    For example, the inventors of the Formulation Patents found that although leucine

  reduced the formaldehyde imine degradation pathway, it also surprisingly accelerated the Asn

  deamidation pathway. (See above ¶ 80.) A POSA would have had no way of predicting or

  accounting for this unintended and undesirable effect.

         197.    Dr. Block ignores this real-world evidence, which further undermines his opinion

  that the claimed inventions of the Formulation Patents would have been obvious to a POSA at

  the time of the invention.

  VII.   UNEXPECTED RESULTS SUPPORT THE NONOBVIOUSNESS OF THE
         FORMULATION PATENTS

         198.    I understand from counsel that unexpected results must be considered in assessing

  obviousness because it is objective evidence of non-obviousness.

         199.    As discussed previously, the inventors of the Formulation Patents tested, among

  many other things, the effects of Ca2+ on linaclotide, the effects of leucine on linaclotide, and the

  effects of the combination of Ca2+ and leucine on linaclotide. (See above ¶¶ 79-82.) The

  inventors found that the combination of Ca2+ and leucine provided unexpected and remarkable

  stabilizing effects on all of linaclotide's three main degradation pathways: disulfide oxidation,

  Asn7 deamidation, and formation of Cys1-IMD.

         200.    As Dr. Fretzen explained, Ca2+ "appeared to limit the degree of oxidation of

  linaclotide and slightly decreased the formation of a linaclotide-related impurity Cys1-

  Imidazolidinone (Cys1-IMD)" but had no appreciable effect on deamidation. (Fretzen Decl., ¶

  15.) The inventors further found that leucine "strongly decreased the formation of Cysl-IMD"

  but "increased the hydrolysis of linaclotide (conversion of Asn7 to Asp7)." (Id.) And the

  inventors also found that the combination of Ca2+ and leucine unexpectedly limited all three

  degradation products, thereby providing a "strong[] stabilizing effect on linaclotide." (Id., ¶ 16.)



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 72
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 524 of 761 PageID #: 6631



  Dr. Fretzen stated that "compared to the effects of calcium cations and leucine as single

  additives, the combination of calcium cations and leucine caused a synergistic stabilizing effect."

  (Id., ¶ 17.) She further explained that "calcium cations limited the hydrolysis of asparagine to

  aspartic acid that was observed to increase in the presence of leucine alone," even though Ca2+

  alone did not appear to have any effect on hydrolysis. (Id.)

          201.     In view of (i) that Ca2+ had no effect on the deamidation of linaclotide when used

  on its own, and (ii) that leucine increased the deamidation of linaclotide when used on its own, it

  was unexpected that the combination of Ca2+ and leucine decreased the deamidation rate of

  linaclotide.

          202.    Thus, contrary to Dr. Block's opinion, a POSA would not have reasonably

  expected the combination of Ca2+ and leucine to give rise to the much improved stabilizing

  effects in linaclotide.

  VIII. DR. BLOCK HAS FAILED TO PROVIDE A REASONED BASIS FOR HIS NON-
        ENABLEMENT OPINION

          203.    Dr. Block states that claims 1-4 and 7-8 of the '573 patent and claims 1, 3-5, 16,

  17, and 21 of the '628 patent are invalid for lack of enablement. (Block, ¶ 518.) But his

  assertion in this regard is unsupported and conclusory.

          204.    Remarkably, Dr. Block's entire "enablement" analysis is contained in a single

  sentence: "[P]atent data shows [sic] that…CaSO4-2H2O, calcium alginate, and CaHPO4

  increased the hydrolysis degradation," such that the "full claim scope of these asserted claims

  include Ca2+ cations that do not stabilize linaclotide." (Id., ¶ 519.) Dr. Block provides only a

  single citation to Tables 14 & 16B of the '628 patent, and he does not reference the specification

  of the '573 patent at all.

          205.    Therefore, Dr. Block's opinion is not the result of reasoned analysis. Although



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 73
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 525 of 761 PageID #: 6632



  elsewhere in his report Dr. Block recites the factors that may be considered when evaluating

  enablement, he fails to apply any of those factors. (Compare id., ¶¶ 41-42, with ¶¶ 518-519.)

  For example, he fails to explain why a POSA reading the specifications of the Formulation

  Patents could not practice the claimed invention without undue experimentation. Should Dr.

  Block be allowed to supplement his non-enablement opinion, I reserve the right to supplement

  my opinions expressed here, including via live testimony.

  IX.    CONCLUSION

         206.    To sum up, I believe that Dr. Block has failed to prove by clear and convincing

  evidence that the asserted claims of the Formulation Patents are invalid.

  X.     TRIAL/HEARING EXHIBITS

         207.    I may rely on visual aids and demonstratives that illustrate the bases of my

  opinions herein. These visual aids and demonstrative exhibits may include interrogatory

  responses, deposition testimony and exhibits, scientific articles, charts, photographs, diagrams,

  videos, and animated or computer-generated videos. I have not yet prepared any exhibits for use

  at trial as a summary, or in support, of the opinions expressed in this report, but I expect to do so

  in accordance with the Court's scheduling orders.

  XI.    SUPPLEMENTATION OF OPINIONS

         208.    I reserve the right to supplement or amend my opinions in light of any critique of

  my report, alternative evidence or opinions advanced by, or on behalf of, any Defendant, as well

  as additional evidence, testimony, discovery, or other information that may be provided to me

  after the date of this report. In addition, I may be asked to consider and testify about issues that

  may be raised by Defendants' fact witnesses and technical experts at trial or in their reports. It

  may also be necessary for me to modify or to supplement my opinions as a result of ongoing

  expert discovery, Court rulings, testimony at trial, or ongoing studies and investigations.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 74
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 526 of 761 PageID #: 6633
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 527 of 761 PageID #: 6634




                     EXHIBIT 3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 528 of 761 PageID #: 6635



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


   ALLERGAN SALES, LLC, FOREST          )
   LABORATORIES HOLDINGS, LTD.,         )
   ALLERGAN USA, INC., and IRONWOOD     )
   PHARMACEUTICALS, INC.                )
                                        )
                      Plaintiffs,       )
                                        )
              v.                        )   C.A. No. 16-1114 (RGA)
                                        )   Consolidated
   TEVA PHARMACEUTICALS USA, INC.       )
   and SANDOZ INC.                      )
                                        )
                      Defendants.       )
                                        )

                   REBUTTAL EXPERT REPORT OF LIN CHANG, M.D.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 529 of 761 PageID #: 6636



                                                   TABLE OF CONTENTS

                                                                                                                                       Page

  I.      INTRODUCTION ...............................................................................................................1

  II.     BACKGROUND AND QUALIFICATIONS .....................................................................1

  III.    MATERIALS CONSIDERED ............................................................................................3

  IV.     SUMMARY OF OPINIONS ...............................................................................................4

  V.      LEGAL FRAMEWORK FOR MY OPINIONS..................................................................5

          A.         Obviousness .............................................................................................................5

          B.         Level of Ordinary Skill in the Art ............................................................................7

  VI.     THE PATENTS ...................................................................................................................8

          A.         The '036 Patent.......................................................................................................10

          B.         The '727 Patent.......................................................................................................10

          C.         The '947 Patent.......................................................................................................11

          D.         The '526 Patent.......................................................................................................11

  VII.    THE BIOLOGY AND PATHOPHYSIOLOGY OF IBS AND CIC ................................12

          A.         Characteristics and Diagnosis of IBS ....................................................................14

          B.         Characteristics and Diagnosis of CIC ....................................................................17

  VIII.   COSTS TO SOCIETY OF IBS IN THE LATE 1990s AND EARLY 2000s ...................18

  IX.     IN 2003, A PERSON OF ORDINARY SKILL IN THE ART WOULD NOT
          HAVE LOOKED TO THE GC-C RECEPTOR AS A POTENTIAL TARGET
          FOR DRUG DEVELOPMENT FOR IBS-C OR CIC .......................................................19

          A.         My 2002 Publication on Functional Gastrointestinal Disorders ............................20

          B.         The AGA Slideset ..................................................................................................21

  X.      THE EFFICACY OF LINZESS IN TREATING THE PAIN ASSOCIATED
          WITH IBS-C WAS WHOLLY UNEXPECTED ..............................................................28

  XI.     UNSUCCESSFUL ATTEMPTS TO DEVELOP THERAPEUTICS FOR IBS-C
          AND CIC ...........................................................................................................................29

                                                                      i
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 530 of 761 PageID #: 6637



  XII.     OBJECTIVE INDICIA OF NONOBVIOUSNESS ..........................................................30

  XIII.    TRIAL EXHIBITS.............................................................................................................31

  XIV. SUPPLEMENTAL OR AMENDED OPINION ...............................................................31

  XV.      OTHER EXPERT TESTIMONY ......................................................................................31

  XVI. COMPENSATION ............................................................................................................31




                                                                   ii
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 531 of 761 PageID #: 6638



  I.      INTRODUCTION

          1.      I have been retained by Plaintiffs Allergan Sales, LLC, Forest Laboratories

  Holdings, Ltd., Allergan USA, Inc., and Ironwood Pharmaceuticals, Inc. to serve as an expert in

  this case. I expect to testify at trial regarding the subject matter and opinions set forth in this

  report, if asked about those matters by the Court or the parties' attorneys.

  II.     BACKGROUND AND QUALIFICATIONS

          2.      I earned my medical degree from the UCLA School of Medicine and completed

  an internship and residency in internal medicine at Harbor-UCLA Medical Center.

          3.      I completed my gastroenterology fellowship training at the UCLA affiliated

  training program in gastroenterology.

          4.      My clinical expertise is in functional gastrointestinal disorders, which include

  irritable bowel syndrome (IBS), chronic constipation, and functional dyspepsia. I have had a

  specialty practice comprised of functional GI disorders for over 20 years. I regularly prescribe

  Linzess to my patients as a treatment for IBS-C and chronic constipation.

          5.      I am vice-chief of the Vatche and Tamar Manoukian Division of Digestive

  Diseases at UCLA.

          6.      I have been the co-director since 1997 of the G Oppenheimer Center for

  Neurobiology of Stress and Resilience ("CNSR") at UCLA. I am the co-director and a primary

  investigator of the CNSR's NIH Specialized Centers of Research (SCOR) grant studying the role

  of sex and stress on brain-gut mechanisms underlying IBS. I have been doing NIH-funded

  research in functional GI disorders since 1993. My research focuses on the pathophysiology of

  IBS related to stress, sex differences, genetic and epigenetic factors, neuroendocrine alterations,

  and gut microbiome and the treatment of IBS. I have been the principal investigator of multiple

  clinical trials for IBS.

                                                     1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 532 of 761 PageID #: 6639



         7.      I am a recipient of the Janssen Award in Gastroenterology for Basic or Clinical

  Research and the AGA Distinguished Clinician Award.

         8.      I have authored more than 100 original research articles, 55 review articles, and

  20 book chapters.

         9.       I frequently speak at national and international meetings and am active in

  professional organizations. I have given over 400 lectures on functional GI disorders. I have

  also been invited to be a visiting professor at multiple institutions, including the Mayo Clinic, the

  University of Washington, the University of Michigan, Yale University, Vanderbilt University,

  New York University, Mount Sinai, and Baylor College of Medicine, including as a named

  special visiting professor.

         10.     I am a member of the Rome Foundation Board of Directors. The Rome

  Foundation is the leading academic organization for functional GI disorders with respect to

  diagnostic criteria and outcomes. We also review pathophysiology, and a variety of other topics

  in functional gastroenterology. The leaders in functional gastrointestinal disorders have all been

  involved with the Rome Foundation. The FDA currently uses the primary outcome measures

  based on the diagnostic criteria for IBS-C (reduction in pain and improvement in bowel habits).

         11.     I served as a council member and as President of the American

  Neurogastroenterology and Motility Society (ANMS). The ANMS is the only

  neurogastroenterology and motility society in North America. The ANMS runs educational

  courses and training programs and develops patient education materials.

         12.     I am a fellow of the American Gastroenterological Association (AGA) and

  American College of Gastroenterology (ACG) and a member of the Society for Neuroscience. I

  am currently on the AGA governing board. I served on the AGA Council. I was also the course



                                                   2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 533 of 761 PageID #: 6640



  director of the AGA and the ACG postgraduate course. The AGA and ACG are the leading GI

  societies in the United States.

          13.     I have served as an advisor for the International Foundation for Functional GI

  Disorders (IFFGD). The IFFGD is the main patient-focused organization for functional GI

  disorders that provides education for patients and their families.

          14.     I serve on the American Board of Internal Medicine GI Committee. They develop

  the questions for the GI certification and re-certification exams.

          15.     I am a member of the NIH Clinical, Integrative and Molecular Gastroenterology

  Study Section, and FDA GI Advisory Committee.

          16.     I am currently the associate editor of the AGA Journal, Clinical Gastroenterology

  and Hepatology. I also served as associate editor of the ACG Journal, American Journal of

  Gastroenterology. These are the two leading clinical GI journals.

          17.     At UCLA, I am the program director of the GI Fellowship Program.

          18.     I have mentored numerous visiting scientists, medical fellows, medical residents,

  and medical students.

          19.     I have also served on multiple advisory boards for industry related to functional

  bowel disorders.

          20.     I expect to testify at trial regarding my background, qualifications, and experience

  relevant to the issues in this action.

          21.     Attached as Exhibit 1 is my curriculum vitae which summarizes my background,

  credentials, and includes a list of my publications.

  III.    MATERIALS CONSIDERED

          22.     My opinions are based on my general knowledge and extensive experience in the

  area of functional gastrointestinal disorders. My opinions are also based on documents and
                                                    3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 534 of 761 PageID #: 6641



  information that I have considered during the preparation of this report. I have also considered

  the November 9, 2018 report submitted by Dr. Jeffrey L. Barnett, M.D., as well as the documents

  and information cited in that report.

            23.   A list of all materials I have considered is attached as Exhibit 2 and/or cited in this

  report.

            24.   I reserve the right to rely upon any additional information or materials that may be

  provided to me, that are relied upon by any of Defendants' experts or other witnesses, or that are

  developed prior to or at trial.

  IV.       SUMMARY OF OPINIONS

            25.   I have been asked by Plaintiffs Allergan Sales, LLC, Forest Laboratories

  Holdings, Ltd., Allergan USA, Inc., and Ironwood Pharmaceuticals, Inc. to respond to the report

  of Dr. Jeffrey L. Barnett, M.D. In particular, I have been asked to discuss development of new

  treatments for functional digestive disorders such as IBS-C (irritable bowel syndrome with

  constipation) and CIC (chronic idiopathic constipation). My opinions may be summarized as

  follows:

            26.   In 2003, a person of ordinary skill in the art would not have looked to GC-C

  receptors as a potential therapeutic target for IBS-C or CIC.

            27.   The efficacy of Linzess in significantly improving abdominal pain associated with

  IBS-C was wholly unexpected.

            28.   Before 2003 and afterward, there have been a number of unsuccessful efforts to

  develop effective and safe treatments for IBS and CIC.

            29.   Several objective indicia support the nonobviousness of the patents-in-suit,

  including teaching away, long felt need, failure of others, unexpected results, and praise from

  others.
                                                    4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 535 of 761 PageID #: 6642



         30.     To the extent Dr. Barnett opines that Linzess or its use would have been obvious

  to a person of ordinary skill in the art in 2003, I disagree with any such opinion.

  V.     LEGAL FRAMEWORK FOR MY OPINIONS

         31.     For purposes of this report, I have been informed by Plaintiffs' counsel about

  certain aspects of the law that are relevant to my analysis and opinions.

         32.     I understand that the claims of an issued U.S. patent are presumed valid. I further

  understand that the burden of proving a patent invalid is on the defendant who raises patent

  invalidity as an affirmative defense in a patent case.

         33.     I understand that "prior art" generally includes public information, public

  knowledge, and public acts that occur before an application for a patent was filed. Prior art also

  includes certain patents, publications, journals, Internet publications, systems, and products.

         A.      Obviousness

         34.     I understand that a United States patent, once issued, is presumed valid. I also

  understand that a challenger carries the burden of proving invalidity of an issued patent by clear

  and convincing evidence.

         35.     I also understand that in order for a patent claim to be found invalid due to

  obviousness, the differences between the prior art and the patent claim must be such that the

  claimed subject matter as a whole would have been obvious to a person of ordinary skill in the

  art. I understand that in certain circumstances, a patent claim may be found invalid for

  obviousness by a combination of prior art references or by a prior art reference combined with

  the knowledge of a person of ordinary skill in the art. In determining whether a claim is invalid

  for obviousness, I understand that the following factors are considered: (1) scope and content of

  the prior art; (2) the differences between the claim at issue and the prior art; (3) the level of

  ordinary skill in the pertinent art; and (4) the presence of certain objective considerations of

                                                     5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 536 of 761 PageID #: 6643



  nonobviousness.

         36.     I understand that obviousness is determined at the time of the invention, not the

  date of litigation, and any judgment as to obviousness must be made without reliance on

  hindsight. I understand that it is wrong to use the patents-in-suit as a guide through multiple

  prior art references, combining the right references in the right way so as to achieve the result of

  the asserted claims of the patents-in-suit.

         37.     I understand that a patent cannot be invalidated for obviousness if it combines

  prior art in a nonobvious way. I further understand that when the prior art teaches away from a

  particular combination, the discovery of a successful means of combining the prior art is more

  likely to be nonobvious. I understand that a reference may be said to teach away when a person

  of ordinary skill in the art, upon reading the reference, would be discouraged from following the

  path set out in the reference, or would be led in a different direction from the path that was taken

  by the patentee. I also understand that the burden falls on the patent challenger to show by clear

  and convincing evidence that a person of ordinary skill in the art would have had reason to

  attempt to combine the prior art references to make the composition and would have had a

  reasonable expectation of success in doing so.

         38.     I understand that in order to show obviousness, facts must be provided showing

  how specific references could be combined, which combination of elements would yield a

  predictable result, and how the combinations would operate. Similarly, I understand that

  teaching, suggestion, or motivation to combine must be shown specifically for the asserted

  combinations of elements from the specific references.

         39.     I understand that even if all claim elements are disclosed in the asserted prior art

  references, it would not be obvious to combine the prior art references if the separate elements



                                                    6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 537 of 761 PageID #: 6644



  from the prior art references would have to be used for a different purpose to achieve the result

  of the claim.

          40.      I understand that asserted prior art references that were available for a long time

  prior to the claimed invention without any attempts to modify or combine the prior art references

  to achieve the patented result suggests a lack of motivation to combine. I understand that this

  factor may also be evaluated in terms of objective indicia of nonobviousness, which I further

  discuss below.

          41.      I have been informed that objective indicia of nonobviousness, or "secondary

  considerations," can include evidence of unexpected results, skepticism, long-felt but unresolved

  need, and the failure of others. I understand that objective indicia of nonobviousness are

  important checks against the trap of "hindsight bias," because knowing that the inventor

  succeeded in making the patented invention, a fact finder might develop a hunch that the claimed

  invention was obvious, and then construct a selective version of the facts to confirm the

  hunch. Thus, I understand that reading into the prior art the teachings of the invention at issue is

  also improper. I further understand that objective indicia may often be the most probative and

  cogent evidence of nonobviousness, and that when present, these objective indicia must be

  considered in making the determination regarding obviousness.

          B.       Level of Ordinary Skill in the Art

          42.      I understand that the Court views the patents-in-suit from the perspective of one

  of ordinary skill in the art. I understand that the person of ordinary skill is someone with the

  requisite training and skill, but not necessarily the highest expertise, in the field of the invention.

          43.      In defining a person of ordinary skill, I was asked to consider: (1) the education

  level of the inventors of the patents-in-suit; (2) the type of problems encountered in the art; (3)

  prior art solutions to the problem; (4) the rapidity with which innovations are made; (5) the
                                                     7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 538 of 761 PageID #: 6645



  sophistication of the technology; and (6) the education level of active workers in the field.

         44.      The pertinent art for the '036 patent, '947 patent, '526 patent, and '727 patents, as

  shown by the description in the specification and the claims, is the field of research,

  development, and/or use of pharmaceutical therapeutics, including potential treatments for

  gastrointestinal disorders.

         45.     It is my opinion that the person of ordinary skill in the art of these patents as of

  the date of invention for each of the asserted claims would have had an M.D. and/or a Ph.D. in

  pharmacology, biology or a sub-discipline thereof, chemistry or a sub-discipline thereof, or

  chemical engineering or a sub-discipline thereof, or related disciplines, along with one to two

  years of experience in those areas. Alternatively, a person of ordinary skill in the art would have

  had a Master's Degree in pharmacology, biology or a sub-discipline thereof, chemistry or a sub-

  discipline thereof, or chemical engineering or a sub-discipline thereof, or related disciplines,

  along with four to five years of experience in those areas. Alternatively, a person of ordinary

  skill in the art would have had a Bachelor's Degree in pharmacology, biology or a sub-discipline

  thereof, chemistry or a sub-discipline thereof, or chemical engineering or a sub-discipline

  thereof, or related disciplines, along with six to seven years of experience in those areas.1

  VI.    THE PATENTS

         46.     I have been asked to consider four of the asserted patents in this case: U.S. Patent

  Nos. 7,304,036 ("the '036 patent") (Exhibit 3), 7,371,727 ("the '727 patent") (Exhibit 4),

  7,704,947 ("the '947 patent") (Exhibit 5), and 8,080,526 ("the '526 patent") (Exhibit 6). I have



         1
            I understand that Defendants' experts have offered different levels of education and
  experience than I have for a person of ordinary skill in the art for the '036, '727, '947, and '526
  patents. All of my opinions as set forth in this report remain the same regardless of which level
  of ordinary skill the Court adopts.

                                                    8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 539 of 761 PageID #: 6646



  been informed that Plaintiffs have asserted the following claims against the Defendants in this

  case:

          '036 Patent: Claims 2, 9, 33, 37, 39, 43, and 44;

          '727 Patent: Claims 3 and 6;

          '947 Patent: Claims 2, 4, and 14;

          '526 Patent: Claims 1 and 2.

          47.    I understand the '036 patent and '727 patents have similar specifications, and

  claim priority to an application filed January 28, 2003.

          48.    I understand that the '526 and '947 patents share the same specification and claim

  priority to an application filed January 28, 2003.

          49.    I understand that the '036, '727, '947, and '526 patents generally describe

  pharmaceutical compositions and methods for treating IBS and other gastrointestinal disorders

  and conditions. (See, e.g., Exhibit 3, '036 patent at 2:11-13.) I further understand that the '036,

  '727, '947, and '526 patents describe compositions that feature peptides that activate the

  guanylate cyclase C (GC-C) receptor. (See, e.g., Exhibit 3, '036 patent at 2:23-25.) I further

  understand that the '036, '727, '947, and '526 patents state that these peptides are also useful

  because, in the case of IBS and other gastrointestinal disorders, they can decrease gastrointestinal

  pain or visceral pain. (See, e.g., Exhibit 3, '036 patent at 2:35-38.)

          50.    I further understand that these patents describe peptides that have some sequence

  similarity to ST peptides, but include amino acid changes and/or additions that improve

  functionality. (See, e.g., Exhibit 3, '036 patent, 7:13-15.)

          51.    I understand that the asserted claims of the '036, '727, '947, and '526 patents in

  this case include composition claims, method of treatment claims, and method of making claims.



                                                    9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 540 of 761 PageID #: 6647



         A.        The '036 Patent

         52.       I understand the '036 patent claims priority to three provisional applications, U.S.

  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This

  claim of priority is made through the '036 patent's parent application, of which the '036 patent is

  a continuation in part, Application No. 10/766,735, filed on January 28, 2004.

         53.       As one example, claim 2 of the '036 patent is reproduced below.

                  Claim 2: A purified peptide consisting of the amino acid sequence: Cys Cys Glu
                   Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID NO:31).

  (Exhibit 3, '036 patent at 107:49-51.)

         B.        The '727 Patent

         54.       I understand the '727 patent claims priority to three provisional applications, U.S.

  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This

  claim of priority is made through the '727 patent's parent application, Application No.

  10/845,895, filed on May 14, 2004, of which the '727 patent is a continuation in part. That

  application is a continuation in part of Application No. 10/796,719 (which issued as the '036

  patent), filed on March 9, 2004, which is a continuation in part of Application No. 10/766,735,

  filed on January 28, 2004, which claims priority to the provisional applications identified above.

         55.       As one example, claim 3 of the '727 patent, and claim 1, from which it depends,

  are reproduced below:

                  Claim 1: A method for preparing a purified peptide comprising SEQ ID NO:3,
                   the method comprising: (a) chemically synthesizing a peptide comprising the
                   amino acid sequence of SEQ ID NO:3; and (b) purifying the peptide.

                  Claim 3: The method of Claim 1 wherein the peptide consists of the amino acid
                   sequence of SEQ ID NO:3.

                                                    10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 541 of 761 PageID #: 6648



  (Exhibit 4, '727 patent at 65:46-50, 53-54.)

         C.        The '947 Patent

         56.       I understand the '947 patent claims priority to three provisional applications, U.S.

  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This

  claim of priority is made through the '727 patent's parent application, Application No.

  10/766,735, filed on January 28, 2004, of which the '947 patent is a divisional.

         57.       As one example, claim 2 of the '947 patent, along with claim 1 from which it

  depends, are reproduced below:

                  Claim 1: A polypeptide comprising the amino acid sequence Cys Cys Glu Xaa
                   Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr wherein Xaa is selected from Phe, Trp
                   or Tyr (SEQ ID NO:125) or a pharmaceutically acceptable salt thereof.

                  Claim 2: The polypeptide of claim 1 consisting of the amino acid sequence Cys
                   Cys Glu Xaa Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr wherein Xaa is selected
                   from Phe, Trp or Tyr (SEQ ID NO:125).

  (Exhibit 5, '947 patent at 85:16-23.)

         D.        The '526 Patent

         58.       I understand the '526 patent claims priority to three provisional applications, U.S.

  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This

  claim of priority is made through the '727 patent's parent application, Application No.

  11/930,696 (which issued as the '947 patent), filed on January 28, 2004. That application is a

  divisional of Application No. 10/766,735, filed on January 28, 2004, which claims priority to the

  provisional applications identified above.

         59.       As one example, claim 1 of the '526 patent is reproduced below:

                  Claim 1: A peptide consisting of the amino acid sequence

                                                    11
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 542 of 761 PageID #: 6649



                 Cys6 Cys7 Glu8 Tyr9 Cys10Cys11 Asn12 Pro13 Ala14 Cys15 Thr16 Gly17 Cys1
                 8 Tyr19 (SEQ ID NO: 31), wherein disulfide bonds are present between Cys6-
                 Cys11, Cys7-Cys15, and Cys10-Cys18.

  (Exhibit 6, '526 patent at 83:21-25.)

         60.     I understand that the sequence of linaclotide is H-Cys-Cys-Glu-Tyr-Cys-Cys-Asn-

  Pro-Ala-Cys-Thr-Gly-Cys-Tyr-OH and that it is a GC-C receptor agonist. (Exhibit 7, Linzess

  Prescribing Information at Section 12. 1 (LINZ_0023418 at LINZ0023425).)

  VII.   THE BIOLOGY AND PATHOPHYSIOLOGY OF IBS AND CIC

         61.     Functional bowel disorders ("FBDs") such as IBS and CIC are highly prevalent

  disorders found worldwide. (Exhibit 8, Lacy et al., Bowel Disorder, 150 GASTROENTEROLOGY

  1393-1407 (2016) ("Lacy") at p. 1393.) IBS and CIC are multifactorial complex conditions that

  are diagnosed by symptom criteria because there is no objective reliable diagnostic test or

  marker. (Exhibit 9, Videlock and Chang, Irritable bowel syndrome, Chap. 75, pp. 1495-1521,

  Yamada's Textbook of Gastroenterology (6th ed. 2015) ("Videlock") at p. 1499, 1507; Exhibit

  10, Cash et al., Update On The Management Of Adults With Chronic Idiopathic Constipation,

  56(2) SUPPLEMENT TO THE JOURNAL OF FAMILY PRACTICE S13-S20 (2007) ("Cash") at S13.)

  Most treatments, at best, are effective only in subgroup of patients. No pharmacologic treatment

  has been shown to be effective in all patients.

         62.     These disorders have the potential to affect all members of society, regardless of

  age, sex, race, creed, color, or socioeconomic status. (Exhibit 8, Lacy at p. 1393.) FBDs impose

  a negative economic impact to the global health care system in addition to reducing quality of

  life. (Exhibit 8, Lacy at p. 1393.)

         63.     FBDs are a spectrum of chronic gastrointestinal (GI) disorders characterized by

  predominant symptoms or signs of abdominal pain, bloating, distention, and/or bowel habit

  abnormalities (e.g., constipation, diarrhea, or mixed constipation and diarrhea). (Exhibit 8, Lacy

                                                    12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 543 of 761 PageID #: 6650



  at p. 1393.)

         64.     FBDs can be distinguished from other GI disorders based on chronicity (greater

  than or equal to 6 months of symptoms at the time of presentation), current activity (symptoms

  present within the last 3 months), frequency (symptoms present, on average, at least 1 day per

  week), and the absence of obvious anatomic or physiologic abnormalities identified by routine

  diagnostic examinations, as deemed clinically appropriate. (Exhibit 8, Lacy at p. 1393.)

         65.     The FBDs can be generally classified into five distinct categories: (1) irritable

  bowel syndrome (IBS), (2) functional constipation (FC), (3) functional diarrhea (FDr), (4)

  functional abdominal bloating/distention, and (5) unspecified FBD. (Exhibit 8, Lacy at p. 1393.)

         66.     The Rome criteria are the most commonly used criteria employed in clinical

  research for diagnosis of FBDs. There have been four different versions of the Rome criteria

  published and I have been involved in drafting and creating Rome III and IV educational

  documents and Rome IV criteria for IBS and functional constipation (also known as chronic

  idiopathic constipation). See Exhibit 8, Lacy (Rome IV); Exhibit 11, Longstreth et al.,

  Functional Bowel Disorders, 130 GASTROENTEROLOGY 1480-1491 (2006) (Rome III); Exhibit

  12, Drossman, The Functional Gastrointestinal Disorders And The Rome II Process, 45 (Supp

  II) GUT II1-II5 (1999) (discussing change to Rome II).

         67.     As I discuss further below, under the Rome criteria, pain is a key component of

  IBS-C (Exhibit 8, Lacy at p. 1395.) It has been increasingly recognized that IBS-C and

  functional constipation ("FC"), also known as chronic idiopathic constipation ("CIC"), are

  disorders on a continuous spectrum. For example, while the Rome III criteria did not include

  pain as a possible symptom of FC/CIC, the Rome IV criteria state: "Patients with FC should not

  meet IBS criteria, although abdominal pain and/or bloating may be present but are not



                                                  13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 544 of 761 PageID #: 6651



  predominant symptoms." (Exhibit 8, Lacy at 1399 (emphasis added).) The Rome IV criteria

  expressly discuss this change from Rome III regarding the criteria for FC/CIC:

         Rationale for Changes From Previous Criteria
                 The following points highlight notable changes from the Rome III criteria.
         It is now specified that abdominal pain and/or bloating may be present but are
         not predominant symptoms (ie, the patient does not meet criteria for IBS). This
         supports the concept that FC and IBS-C are disorders that exist on a
         continuous spectrum.

  (Exhibit 8, Lacy at p. 1400 (emphases added).)

         A.      Characteristics and Diagnosis of IBS

         68.     IBS is one of the most common FBDs in the United States. (Exhibit 13, Tillisch

  and Chang, Diagnosis And Treatment of Irritable Bowel Syndrome: State Of The Art, 7 CURRENT

  GASTROENTEROLOGY REPORTS 249-256 (2005) ("Tillisch") at 249). It is a GI disorder that is

  characterized by recurrent abdominal pain associated with defecation or a change in bowel

  habits. (Exhibit 8, Lacy at p. 1393.) Abdominal pain must be present for a diagnosis of IBS.

  (Exhibit 8, Lacy at p. 1395; see also Exhibit 9, Videlock at p. 1495.)

         69.     Patients with IBS have impaired quality of life, increased rates of disability, and

  more frequent work absenteeism than the healthy population. (Exhibit 8, Lacy at p. 1397.) In

  addition to symptoms such as chronic pain, bloating and distention, fecal urgency, or

  incontinence, IBS patients often have comorbid extraintestinal symptoms of fatigue, impaired

  sleep, depression, and anxiety. (See, e.g., Exhibit 9, Videlock at p. 1497.)

         70.     IBS is classified into three main subtypes according to the predominant disorder

  in bowel habits: IBS-C, IBS-D, and IBS-M. (Exhibit 8, Lacy at p. 1395.) Patients who meet

  diagnostic criteria for IBS but whose bowel habits cannot be accurately categorized into one of

  the three groups should be categorized as having IBS unclassified, though this group is not

  prevalent. (Exhibit 8, Lacy at p. 1395.)


                                                   14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 545 of 761 PageID #: 6652



         71.     The pathophysiology of IBS is complex, and our understanding of it is still far

  from complete. (Exhibit 8, Lacy at p. 1397; Exhibit 9, Videlock at p. 1499.) Factors that

  increase the risk of developing IBS include genetic, environmental, and psychosocial factors.

  (Exhibit 8, Lacy at p. 1397.) Factors that trigger the onset or exacerbation of IBS symptoms

  include prior gastroenteritis, food intolerances, chronic stress, diverticulitis, and surgery.

  (Exhibit 8, Lacy at p. 1397.) The resulting pathophysiologic mechanisms are variable and

  patient independent, and include altered GI motility, visceral hyperalgesia, increased intestinal

  permeability, immune activation, altered microbiota, and disturbances in brain-gut function.

  (Exhibit 8, Lacy at p. 1397.)

         72.     Gut sensation and function is influenced by the state and activity of multiple

  domains, including the gut lumen, mucosa, enteric nervous system (ENS), and central nervous

  system (CNS), as well as communication between these domains. (Exhibit 9, Videlock at p.

  1499.) A unifying theory in the pathogenesis of IBS and other FBDs is that there is a

  dysregulation in the complex interplay among these domains that results in altered sensation and

  motility. (Exhibit 9, Videlock at p. 1499.)

         73.     Mechanical, chemical, and other stimuli are detected in the gut by primary

  afferent neurons, which are extrinsic, intrinsic, or intestinofugal. (Exhibit 9, Videlock at p.

  1499.) The primary nociceptors in the colon and rectum are the spinal primary afferent neurons.

  (Exhibit 9, Videlock at p. 1499.) The process of increased sensitivity of primary afferent

  neurons is referred to as peripheral sensitization, and it can occur via mediators released by

  various cell types including platelets, lymphocytes, mast cells, and epithelial cells, and may also

  occur via alterations in second messenger systems or changes in gene expression. (Exhibit 9,

  Videlock at p. 1499.)



                                                    15
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 546 of 761 PageID #: 6653



         74.     Spinal primary afferent neurons have cell bodies in the dorsal root ganglion.

  (Exhibit 9, Videlock at p. 1499.) Their central processes synapse in the dorsal horn, and input is

  conveyed along the ipsilateral dorsal column to the contralateral ventroposterolateral nucleus of

  the thalamus. (Exhibit 9, Videlock at p. 1499.) The CNS can modulate the response to visceral

  input and can change the responsiveness of reflexes controlling gut function in response to input

  from visceral afferents. (Exhibit 9, Videlock at p. 1499.) The degree to which input results in

  conscious sensation can also be moderated. (Exhibit 9, Videlock at p. 1499.) For example,

  injury or inflammation, in addition to increasing sensitivity of primary afferent neurons, can

  change the sensitivity of central circuits. (Exhibit 9, Videlock at p. 1499.) This central

  sensitization leads to decreased thresholds for sensation and increased responsiveness. (Exhibit

  9, Videlock at p. 1499.)

         75.     Enhanced perception of visceral stimuli can occur in IBS patients either as a result

  of greater sensitivity of visceral afferent pathways or as central amplification of visceral afferent

  input. (Exhibit 9, Videlock at p. 1499.) This phenomenon may represent dysfunction in any, or

  even a combination of, the components involved in gut sensation, including signal transmission

  from the gut, signal transmission to the CNS, and modulation and processing of sensation by the

  CNS. (Exhibit 9, Videlock at p. 1499.)

         76.     Enhanced visceral perception is a reproducible finding in a significant subset of

  patients with IBS. (Exhibit 9, Videlock at p. 1499.) Increased visceral perception is based on

  having decreased pressure thresholds to pain and other sensations, and/or increased sensory

  ratings and viscerosomatic referral areas to barostat distension. (Exhibit 9, Videlock at p. 1499.)

  It has been confirmed in many studies, with demonstrated reproducibility between centers,

  though there is high intraindividual variation. (Exhibit 9, Videlock at p. 1499.)



                                                   16
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 547 of 761 PageID #: 6654



          77.    Central sensitization is hypothesized to occur at both the spinal cord and brain

  level. (Exhibit 9, Videlock at p. 1500.) The important brain regions can be grouped into those

  associated with visceral sensation (in healthy controls as well), those involved in endogenous

  pain modulation, and those involved in emotional circuits. (Exhibit 9, Videlock at p. 1500.)

  Studies have shown that patients without enhanced visceral perception, despite having similar

  symptoms to patients with enhanced perception, have brain activation patterns that are more

  similar to healthy controls. (Exhibit 9, Videlock at p. 1500.) In addition to changes in brain

  activity, changes in brain structure have been associated with IBS. These changes include

  thinning of the ACC, insula, and thalamus and reduced density of the prefrontal cortex (PFC).

  (Exhibit 9, Videlock at p. 1500.)

          B.     Characteristics and Diagnosis of CIC

          78.    Chronic constipation is a highly prevalent, multisymptom GI condition that is

  associated with significant morbidity, reduced quality of life, and substantial effects on

  socioeconomics. (Exhibit 10, Cash at S13.) Although most patients with chronic constipation

  ("CC") try traditional therapies before consulting a physician, dissatisfaction with lifestyle

  interventions and OTC medications prompt them to seek medical help. (Exhibit 10, Cash at p.

  S19.)

          79.    Constipation is a symptom of many diseases. (Exhibit 10, Cash at p. S15.) When

  constipation is caused by another disease, it is referred to as "secondary." (Exhibit 10, Cash at p.

  S15.) Secondary CC may result from endocrine and metabolic diseases (i.e., diabetes,

  hypothyroidism, hypercalcemia, and hypokalemia), neurologic disorders (i.e., peripheral or

  autonomic neuropathy, multiple sclerosis, and chronic pseudo-obstruction), and collagen-

  vascular diseases (e.g., progressive systemic sclerosis). Long-term use of specific drugs also

  may lead to secondary CC. (Exhibit 10, Cash at p. S15.)
                                                   17
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 548 of 761 PageID #: 6655



         80.     When there is no known underlying disorder, CC is termed "primary" or

  "idiopathic." (Exhibit 10, Cash at p. S15.) The pathophysiology of idiopathic CC, also known

  as chronic idiopathic constipation or CIC, is thought to involve behavioral, endocrine, and

  neurogenic processes. (Exhibit 10, Cash at p. S15.)

         81.     CIC is an FBD with symptoms of difficult, infrequent, or incomplete defecation

  predominate. (Exhibit 8, Lacy at p. 1399.) Although patients with CIC do not meet the full IBS-

  C criteria, abdominal pain and/or bloating may be present. (Exhibit 8, Lacy at p. 1399.)

  VIII. COSTS TO SOCIETY OF IBS IN THE LATE 1990s AND EARLY 2000s

         82.     IBS-C and CIC are common worldwide conditions. There are also high indirect

  costs associated with loss of work productivity. IBS is also associated with impaired quality of

  life. Many patients report a lack of satisfactory treatment for IBS and CIC.

         83.     IBS is a multi-determined disorder in which genetic factors may play a role in the

  onset or clinical expression of the disorder. (See, e.g., Exhibit 9, Videlock at p. 1505.) Genetic

  factors may influence the individual's susceptibility to inflammation and sensitization via

  polymorphisms involving cytokine producing alleles or serotonin (5HT) transporter function.

  (See, e.g., Exhibit 9, Videlock at p. 1505.) There may also be genetic influences on CNS

  regulatory pathways determining pain sensitivity and stress responsiveness. (See, e.g., Exhibit 9,

  Videlock at p. 1505.) The latter may be related to the frequent association of more severe types

  of IBS with affective disorders including anxiety, post traumatic stress disorder, and depression.

  (See, e.g., Exhibit 9, Videlock at pp. 1502-1505.)

         84.     In 1998, the estimated prevalence of IBS in the United States was 15,396,000

  cases. (Exhibit 14, Sandler et al., The Burden of Selected Digestive Diseases in the United

  States, 122 GASTROENTEROLOGY 1500-1511 (2002) ("Sandler") at p. 1504.) That year, patients

  made about 87,000 visits to doctors and hospitals seeking treatment for IBS. (Exhibit 14,
                                                  18
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 549 of 761 PageID #: 6656



  Sandler at p. 1505.)

         85.     Studies estimated the total costs associated with these IBS cases to be more than

  $1.5 billion annually, including direct costs of $848 million in hospital facility costs, $228

  million in office visits, $149 million in inpatient physician services, $80 million in medication,

  $35 million in hospital outpatient department, and $13 million in visits to the emergency room.

  (Exhibit 14, Sandler at p. 1505.) Indirect costs, estimated at $205 million, included lost

  workdays from IBS-related healthcare visits, and lost workdays resulting from the illness itself.

  (Exhibit 14, Sandler at p. 1504.)

         86.     By 2000, studies estimated the total cost of IBS to be more than $1.6 billion

  annually. (See, e.g., Exhibit 14, Sandler at p. 1507.)

  IX.    IN 2003, A PERSON OF ORDINARY SKILL IN THE ART WOULD NOT HAVE
         LOOKED TO THE GC-C RECEPTOR AS A POTENTIAL TARGET FOR DRUG
         DEVELOPMENT FOR IBS-C OR CIC

         87.     At the time of the invention of Linzess, a person of ordinary skill in the art would

  not have looked to the GC-C receptor as a target for drug development in the field of IBS-C or

  constipation, including CIC. As I discuss in detail below, the field was very focused on

  serotonin pathways as approaches for developing therapies for these conditions. Zelnorm, a drug

  that modulated the serotonin pathway, seemed efficacious, and appeared to work via a

  mechanism that made sense to those of us in the field as a way to treat pain.

         88.     Moreover, a person of ordinary skill in the art at the relevant time would not have

  considered using ST as a therapeutic for IBS-C and CIC. People in the field at the relevant time

  were not thinking about or talking about inducing diarrheal states to treat conditions such as CIC

  and IBS-C. In fact, the safety of treatments for functional bowel disorders was considered

  primary at the time. As I discuss below, in 2000, alosetron was withdrawn from the market as a

  result of serious safety issues, and the field was aware that safety was an extremely significant
                                                   19
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 550 of 761 PageID #: 6657



  concern for anyone seeking to develop treatments for FBDs such as IBS-C. As a result, people

  in the field at the time would not have wanted to treat one serious gastrointestinal condition, IBS-

  C or CIC, by inducing a different one – diarrhea. Diarrhea was known to be a "very important

  problem for human health, causing the death of many people, especially infants and children,

  each year . . . ." (Exhibit 15, Hirayama, Heat-Stable Enterotoxin of Escherichia coli, in

  HANDBOOK OF NATURAL TOXINS Vol 8, 12:281-296 (Anthony Tu ed., 1995) ("Handbook of

  Natural Toxins") at p. 281.)

         A.      My 2002 Publication on Functional Gastrointestinal Disorders

         89.     In 2002, some colleagues and I published an article entitled, "Evolving

  Pathophysiological Model of Functional Gastrointestinal Disorders: Implications for

  Treatment," in The European Journal of Surgery. (Exhibit 16, Mayer et al., Evolving

  Pathophysiological Model of Functional Gastrointestinal Disorders: Implications for

  Treatment, Suppl. 587 EUR. J. SURG. 3-9 (2002) ("Mayer").) This article discussed both

  pathways that had already been successfully targeted for drug development for conditions such

  as IBS-C and CIC, and also discussed evolving targets for drug discovery for such conditions.

  Yet we never mentioned the GC-C receptor as a potential target, let alone the ST peptide as a

  potential GC-C receptor agonist on which to base a drug.

         90.     In this article, we discussed newly developing animal models for functional

  visceral disorders affecting the gastrointestinal and urogenital tracts. Based on these new animal

  models, we evaluated plausible targets for future drug development both in the periphery and in

  the central nervous system.

         91.     We discussed both receptor systems that had already been targeted successfully

  for drug development (serotonin receptor subtypes), as well as evolving targets (neurokinin

  receptors, CRF receptors, somatostatin receptors).
                                                  20
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 551 of 761 PageID #: 6658



         92.     For treatment of IBS-D, we discussed alosetron, a drug that was already on the

  market, and cilansetron (both 5-HT3 receptor agonists), which was in development, as promising

  therapies. We also discussed tegaserod (5-HT4 receptor agonist) as another promising therapy

  for IBS-C and constipation.

         93.     Nonetheless, we noted that it was unlikely that a purely peripheral agent would

  have a major effect on extrinsic visceral afferent fibers involved in visceral pain transmission.

         94.     We discussed one of the somatostatin receptors (SST2) as an attractive target for

  the development of drugs for IBS. We also discussed neurokinin receptors within the enteric

  nervous system, the spinal cord, and within the emotional motor system, as attractive therapeutic

  targets for development of drugs for IBS with potential beneficial effects on both visceral

  hypersensitivity and increased motility responses. We discussed some of our own preliminary

  data suggesting that short term treatment with an NK-1 antagonist in patients with IBS reduces

  the emotional responses of patients to a noxious-visceral stimulus.

         95.     We also discussed the corticotropin-releasing factor-1 receptor as a plausible

  target to improve gastrointestinal motility and alleviate pain in IBS.

         96.     As I mentioned above, in this entire article, we never once mentioned GC-C

  receptors as plausible, or even possible, targets for drug development for IBS or CIC. Nor did

  we discuss ST peptides as GC-C agonists on which to base a therapeutic drug. The absence of

  any such discussion demonstrates that neither GC-C receptors nor ST peptides were being

  considered by those of us in the field as therapeutic targets for drug development for conditions

  such as IBS-C and CIC.

         B.      The AGA Slideset

         97.     At around the same time we published this article, the AGA put an educational

  slideset together on IBS for educational and training purposes for all AGA members, including
                                                   21
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 552 of 761 PageID #: 6659



  international members. These slidesets are developed by leading IBS experts. I believe that Dr.

  Douglas Drossman led the development of this particular slideset.

         98.     Dr. Drossman asked me to develop the slides on the ascending and descending

  visceral pain pathways. (Exhibit 17, AGA Educational Slide Set on IBS at Slides 69 and 70.) I

  discuss these slides in detail below.

         99.     Slide 69 shows a diagram of the ascending pain pathways. The figure depicts the

  principal afferent nociceptive pathways that originate from the colon, project to the spinal cord

  and then ascend to the thalamus, and include the spinothalamic, spinoreticular, and

  spinomesencephalic tracts (white labels). The spinothalamic tract (pathway on right) terminates

  in the medial thalamus (green synapse on left in thalamus) that contains the parafascicular (Pf)

  nucleus, and also terminates in the posterior thalamus (green synapse on right in thalamus) that

  contains the VPL/VPM nuclei (nuclei not labelled). Thalamocortical fibers then project to the

  somatosensory cortex (blue label). The spinothalamic pathway is important for sensory

  discrimination and localization of visceral and somatic stimuli.




                                                  22
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 553 of 761 PageID #: 6660




  (Exhibit 17, AGA Educational Slide Set on IBS at Slide 69.)

         100.    The spinoreticular tract (middle pathway) conducts sensory information from the

  spinal cord to the reticular formation in the brainstem. The reticular formation has almost no

  information about where on the body surface noxious stimulation occurs and is mainly involved

  in the reflexive, affective, and motivational properties of such stimulation. The reticulothalamic

  tract projects from the dorsal and caudal medullary reticular formation (dorsal reticular nucleus –

  DRN) to the medial thalamus. The spinomesencephalic tract pathway (on the left) ascends the

  spinal cord with fibers to various regions in the brain stem, including the periaqueductal grey,

  locus coeruleus, and dorsal reticular nucleus in the medulla (small green arrows in midbrain).

  Thalamocortical projections from the medial thalamus transmit sensory input to different areas of

  the brain such as the cingulate cortex and insula which are involved with the processing of

  noxious visceral and somatic information (green arrows more rostral in brain).

                                                  23
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 554 of 761 PageID #: 6661



         101.    The brain regions innervated by these pathways that are activated in response to

  painful colorectal stimuli include the thalamus, anterior insula, amygdala, and anterior cingulate

  cortex. The latter region is comprised of two components, perigenual ACC (pACC) and

  midcingulate cortex (MCC), with the former involved in affect and the latter in behavioral

  response modification. Other pathways for transmission of noxious visceral stimuli (such as the

  dorsal column pathway) exist, but are not shown on this slide.

         102.    Slide 70 shows a diagram of the descending pain pathways. The figure depicts

  principal components of descending pain modulatory pathways that are activated in response to a

  painful visceral stimulus such as noxious balloon distension of the colon. Ponto-medullary

  networks including the periaqueductal gray (PAG), rostral ventral medulla (RVM), and the raphe

  nuclei are modulated by inputs from the anterior cingulate cortex (ACC), amygdala, and other

  cortical regions (yellow descending pathways). The major descending pain inhibitory pathways

  are mediated via the opioidergic, serotonergic, and noradrenergic systems (schematic as gold

  descending pathways). These pathways modulate pain transmission at the level of the dorsal

  horn of the spinal cord.




                                                  24
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 555 of 761 PageID #: 6662




  (Exhibit 17, AGA Educational Slide Set on IBS at Slide 70.)

         103.   The slideset also discussed potential targets for IBS, as shown below:




                                                25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 556 of 761 PageID #: 6663



                                        Potential Targets for Treatment of IBS

      IBS - Treatment

                                  Potential Targets
                                                  CNS
                                             SSRIs / SNRIs
                                                 Tricyclics
                                      NK receptor antagonists

                                     CCK antagonists
                              a2 Adrenergic agents
                            Probiotics
                                                                        k Opioid
                                 Anti-spasmodics                         agonist
              Altered
             motility /                   5-HT agents                               Altered
             secretion                                                             sensation
                                                                                                        97



  (Exhibit 17, AGA Educational Slide Set on IBS at Slide 97.)

         104.    Here, the AGA identified potential targets for treatment in irritable bowel

  syndrome as including the central nervous system or pain perception, altered motility or

  secretion, and altered sensation. The AGA referred to the image above as demonstrating the

  classes of medications that were either known to have effects on these different targets or were

  being investigated for their potential effects on the different targets. The location of each class

  of drugs within the triangle illustrates the putative site of action on the three major mechanisms

  involved in the pathophysiology of irritable bowel syndrome.

         105.    The following slide was also part of the AGA slideset:




                                                        26
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 557 of 761 PageID #: 6664




  (Exhibit 17, AGA Educational Slide Set on IBS at Slide 98.)

         106.    The AGA slideset stated that new therapeutic options in the treatment of irritable

  bowel syndrome include CCK antagonists, antidepressants, 5-HT3 antagonists, neurokinin

  antagonists, 5-HT4 agonists, kappa opioids, and -2 adrenergic agonists. The slideset discussed

  tegaserod at length, outlining its mechanism of action.

         107.    Notably, the slideset did not mention GC-C receptors as a potential therapeutic

  target for IBS, or ST peptides as potential GC-C agonists on which to base a drug. The absence

  of any such discussion further supports my opinion that people in the field at the time were not

  considering the GC-C pathway or ST peptides as targets for treatment of conditions such as IBS-

  C and CIC.




                                                  27
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 558 of 761 PageID #: 6665



  X.     THE EFFICACY OF LINZESS IN TREATING THE PAIN ASSOCIATED WITH
         IBS-C WAS WHOLLY UNEXPECTED

         108.    As I have discussed, treating pain, the hallmark of IBS-C, was, and still is,

  considered a critical component of any therapy for IBS-C.

         109.    I remember that when the first clinical data for treatment of pain by Linzess came

  out, the expert advisors were impressed. The data on Amitiza's effect on pain and tegaserod's

  effect on pain were not as impressive.

         110.    I remember that the group developing Linzess at Ironwood very carefully and

  thoroughly assessed the symptom patterns in patients and how to best measure efficacy for a

  treatment for IBS-C and CIC. At that time, people were using adequate relief to measure

  efficacy. In 2006, I organized a Rome Foundation meeting on endpoints for functional GI

  disorders and invited industry, experts in the field, clinicians, and the FDA. At that meeting, the

  FDA came up with interim endpoints for IBS to re-start clinical trials for IBS. As I described

  above, those endpoints are still in use today and are based on the "Rome criteria," i.e., abdominal

  pain and altered bowel habits.

         111.    People in the field at the time were surprised by the efficacy of Linzess in treating

  pain (see, e.g., Exhibit 7, Linzess Prescribing Information at Section 12.1 (LINZ_0023418 at

  LINZ_0023425)) because it modified secretions through activation of the GC-C receptor – a

  pathway not understood at the time to be involved in gastrointestinal pain pathways. Moreover,

  it was surprising that the efficacy data for Linzess appeared to be superior to those of tegaserod,

  a serotonin 5-HT4 receptor agonist, which was thought to work on pain pathways and would

  have been expected to treat pain associated with IBS-C.




                                                   28
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 559 of 761 PageID #: 6666



  XI.      UNSUCCESSFUL ATTEMPTS TO DEVELOP THERAPEUTICS FOR IBS-C
           AND CIC

           112.   Before Linzess, there was a real need for agents to treat IBS-C and CIC that could

  be taken every day to alleviate the symptoms, particularly to reduce the pain associated with

  IBS-C.

           113.   Over the counter laxatives can cause cramping and other side effects. They do

  not help reduce pain and, in fact, can cause pain.

           114.   As far as prescription medications for IBS and CIC, there had been a history of

  failures of these therapies. A number of marketed compounds had either limited efficacy or

  significant toxicity, or both, associated with them. I discuss specific examples below.

           115.   Cisapride: Cisapride was a gastroprokinetic agent that increased motility. It was

  a serotonin 5-HT4 receptor agonist. Approved in 1993, it was voluntarily withdrawn from the

  market by the manufacturer on July 14, 2000 because it produced severe cardiac side effects,

  including cardiac arrhythmias. (Exhibit 18, Zalewski, Cisapride Withdrawal Requires

  Alternative Therapy, 3:2 CLEVELAND CLINIC PHARMACOTHERAPY UPDATE (May/June 2000),

  http://www.clevelandclinicmeded.com/medicalpubs/pharmacy/mayjune2000/cisapride.htm (last

  visited 1/5/2019).)

           116.   Alosetron: Alosetron is a serotonin 5-HT3 receptor blocker or antagonist that

  slowed motility. Alosetron was approved February 9, 2000. Over the next few months, it

  produced extreme constipation, impaction, and ischemic colitis in some patients. It was

  withdrawn from the market voluntarily by the manufacturer on November 28, 2000. On June 7,

  2002, the FDA approved its return to the market under restricted marketing to treat only women

  with severe diarrhea-predominant IBS. (Exhibit 19, Alosetron - withdrawn: severe adverse

  reactions, Essential Drugs in Brief No. 003-2001: REGULATORY MATTERS (2001),


                                                  29
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 560 of 761 PageID #: 6667



  http://apps.who.int/medicinedocs/en/p/printable.html (last visited 1/5/2019).)

         117.    Tegaserod (Zelnorm): Tegaserod was a serotonin 5-HT4 receptor agonist used to

  treat IBS-C and constipation, including CIC. Approved in 2002, it was removed from the market

  in 2007 because the FDA was concerned about cardiovascular adverse effects. (Exhibit 20, FDA

  Public Health Advisory: Tegaserod maleate (marketed as Zelnorm) (March, 30, 2017)

  (LINZ_0107088).) On October 17, 2018 the FDA's Gastrointestinal Drugs Advisory Committee

  of the FDA voted to recommend that Zelnorm be approved for the treatment of IBS-C in women.

  The FDA has not yet made a final decision to follow or not to follow that recommendation.

  XII.   OBJECTIVE INDICIA OF NONOBVIOUSNESS

         118.    As I mentioned above, I have been informed that objective indicia of

  nonobviousness, or "secondary considerations" include teaching away, evidence of long felt

  need, failure of others, unexpected results, and praise by others. In my opinion, at least these

  objective indicia of nonobviousness are present here.

         119.    As I discussed above, as shown by my 2002 paper and the AGA slideset, the art in

  the field taught people of skill at the relevant time to pursue pathways such as the serotonin

  pathway to develop treatments for conditions such as IBS-C and CIC, and did not teach those of

  skill in the art to consider pathways such as the GC-C receptor pathway or ST peptides as

  approaches to develop these treatments (teaching away).

         120.    As I also discussed above, by 2002, the costs to society of IBS were substantial.

  As shown in my 2002 article and in the AGA slideset, people in the field at the time were

  actively looking for new safe and effective treatments for conditions such as IBS-C and CIC, to

  address this substantial unmet need (long-felt need). In addition, as I also discussed above, a

  number of marketed compounds proved to have either limited efficacy or significant toxicity or

  both (failure of others). As I further discussed above, the efficacy of linaclotide on pain was
                                                  30
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 561 of 761 PageID #: 6668



  wholly unexpected (unexpected results). In my opinion these factors support the nonobviousness

  of the patents-in-suit.

           121.   I have found linaclotide to be a safe and effective therapy for IBS-C and CIC in

  my clinical practice. I prescribe this medication more frequently than the other prescription

  medications for IBS-C and CIC due to its efficacy (praise by others).

  XIII. TRIAL EXHIBITS

           122.   I may utilize any of the documents cited and/or listed herein as exhibits at any

  hearing or trial in this litigation. I may further prepare and use exhibits that summarize portions

  of my testimony, or key terms or concepts presented therein, at any hearing or trial in this

  litigation.

  XIV. SUPPLEMENTAL OR AMENDED OPINION

           123.   I reserve the right to modify or supplement my opinions, or the bases for my

  opinions, in response to the opinions expressed by Defendants' expert(s), after the Court issues

  its claim constructions, and/or in light of additional evidence or testimony brought to my

  attention after the date of my signature below.

  XV.      OTHER EXPERT TESTIMONY

           124.   I have not testified as an expert, at trial or by deposition, in the preceding four

  years.

  XVI. COMPENSATION

           125.   I am being compensated for my work in this matter at my customary rate of $600

  per hour plus expenses. My compensation is in no way tied to the outcome of this matter or the

  content of this report.




                                                    31
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 562 of 761 PageID #: 6669
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 563 of 761 PageID #: 6670




                     EXHIBIT 4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 564 of 761 PageID #: 6671



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


  ALLERGAN SALES, LLC, FOREST           )
  LABORATORIES HOLDINGS, LTD.,          )
  ALLERGAN USA, INC., and IRONWOOD      )
  PHARMACEUTICALS, INC.                 )
                                        )
                   Plaintiffs,          )
                                        )
              v.                        )   C.A. No. 16-1114 (RGA)
                                        )   Consolidated
  TEVA PHARMACEUTICALS USA, INC.        )
  and SANDOZ INC.                       )
                                        )
                   Defendants.          )

           REBUTTAL EXPERT REPORT OF WILLIAM DEGRADO, PH.D.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 565 of 761 PageID #: 6672



                                                      TABLE OF CONTENTS

                                                                                                                                           Page

  I.         INTRODUCTION .............................................................................................................. 1

  II.        BACKGROUND AND QUALIFICATIONS .................................................................... 1

  III.       MATERIALS CONSIDERED ........................................................................................... 4

  IV.        SUMMARY OF OPINIONS .............................................................................................. 4

  V.         LEGAL FRAMEWORK FOR MY OPINIONS................................................................. 6

        A.     Level of Ordinary Skill in the Art .................................................................................... 6

        B.     Obviousness ...................................................................................................................... 7

        C.     Written Description .......................................................................................................... 9

        D.     Enablement ..................................................................................................................... 10

  VI.        THE PATENTS ................................................................................................................ 11

        A.     The '036 Patent ............................................................................................................... 12

        B.     The '727 Patent ............................................................................................................... 13

        C.     The '947 Patent ............................................................................................................... 13

        D.     The '526 Patent ............................................................................................................... 14

  VII.       A POSA WOULD NOT HAVE TARGETED GC-C TO DEVELOP A TREATMENT
             FOR IBS-C AND CIC ...................................................................................................... 15

  VIII.      A POSA WOULD NOT HAVE SELECTED ST CORE AS A LEAD COMPOUND ... 16

        A.     A POSA Would Have Been Very Concerned About Toxicity....................................... 17

        B.     The Literature on ST at the Relevant Time Was Incomplete and Contradictory ........... 18

        C.     A POSA Would Have Started With Guanylin or Uroguanylin as a Lead Compound
               Rather than ST or ST Core ............................................................................................. 25

  IX.        A POSA WOULD NOT HAVE SOUGHT TO INSERT A PROTEOLYTIC
             CLEAVAGE SITE INTO ST CORE................................................................................ 30

        A.     A POSA Would Not Have Sought to Shorten the Lifetime of ST Core Through
               Addition of a Proteolytic Cleavage Site ......................................................................... 30


                                                                         i
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 566 of 761 PageID #: 6673



       B.    A POSA Would Not Have Sought to Insert a Chymotrypsin Cleavage Site into ST Core
                 33

  X.        A POSA WOULD NOT HAVE SUBSTITUTED TYROSINE FOR LEUCINE AT THE
            9 POSITION OF ST CORE .............................................................................................. 34

       A.    A POSA Would Not Have Believed the 9 Position of ST to Be Accessible to
             Chymotrypsin Cleavage ................................................................................................. 34

       B.    A POSA Would Not Have Preferred the N-Terminal Region to the C-Terminal Region
             As a Location for a Putative Proteolytic Site ................................................................. 42

       C.    A POSA Would Not Have Understood Tyr to be Preferred Over Phe or Trp as
             Chymotrypsin Cleavage Sites......................................................................................... 46

       D.    A POSA Would Not Have Understood Tyr and Leu to Have Similar Hydrophilicity .. 49

  XI.       NO REASONABLE EXPECTATION OF SUCCESS .................................................... 62

       A.    No Reasonable Expectation of Success Using the Toxic ST Core Peptide As a Lead
             Compound ...................................................................................................................... 63

       B.    No Reasonable Expectation of Success Substituting in a Putative Chymotrypsin Site at
             Position 9 ........................................................................................................................ 65

  XII.      OBJECTIVE INDICIA OF NONOBVIOUSNESS ......................................................... 67

  XIII.     THE CLAIMS ARE SUFFICIENTLY DESCRIBED ..................................................... 67

       A.    Claims 2 and 9 of the '036 Patent ................................................................................... 68

       B.    Claims 33, 37, 39, 43, and 44 of the '036 Patent ............................................................ 71

       C.    The Asserted Claims of the '727 Patent .......................................................................... 71

       D.    The Asserted Claims of the '947 Patent .......................................................................... 74

  XIV. THE CLAIMS ARE ENABLED ...................................................................................... 76

       A.    Factor 1: Quantity of Experimentation Necessary ........................................................ 80

       B.    Factors 2 and 3: Amount of Direction Presented/Presence of Working Examples ....... 81

       C.    Factors 4 and 5: Nature of the Invention/State of the Prior Art .................................... 81

       D.    Factor 6: Relative Skill in the Art.................................................................................. 82

       E.    Factor 7: Predictability of the Art .................................................................................. 83



                                                                        ii
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 567 of 761 PageID #: 6674



      F.      Factor 8: Breadth of the Claims..................................................................................... 83

  XV.       TRIAL EXHIBITS............................................................................................................ 83

  XVI. SUPPLEMENTAL OR AMENDED OPINION .............................................................. 84

  XVII. OTHER EXPERT TESTIMONY ..................................................................................... 84

  XVIII. COMPENSATION ........................................................................................................... 84




                                                                   iii
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 568 of 761 PageID #: 6675



  I.      INTRODUCTION

          1.      I have been retained by plaintiffs Allergan Sales, LLC, Forest Laboratories

  Holdings, Ltd., Allergan USA, Inc., and Ironwood Pharmaceuticals, Inc. to serve as an expert in

  this case. I expect to testify at trial regarding the subject matter and opinions set forth in this

  report, if asked about those matters by the Court or the parties' attorneys.

  II.     BACKGROUND AND QUALIFICATIONS

          2.      I am a Professor in the Department of Pharmaceutical Chemistry, University of

  California San Francisco.

          3.      I obtained a Bachelor's Degree in Chemistry from Kalamazoo College in 1977. I

  obtained a Ph.D. in Chemistry from the University of Chicago in 1981. My Ph.D. work focused

  largely on toxic peptides, including the small disulfide-rich peptide apamine, as well as the

  cytotoxic peptide melittin.

          4.      I spent 15 years in industry (DuPont Central Research, DuPont Pharma, DuPont

  Merck Pharmaceutical Company), reaching the level of Senior Director of Medicinal Chemistry.

  My group was composed of about 30 chemists who ultimately developed several molecules that

  reached clinical trials.

          5.      I serve on scientific advisory boards for companies involved in peptide-related

  drug development, including ADRx, Alzheon, Amai, Daiichi Sankyo (Chair of SAB for joint

  effort with UCSF in the Institute for Neurodegeneration), Longevity, Pliant, and Cytegen.

          6.      In my laboratory, we study the structural characterization of membrane proteins

  and de novo protein design in order to understand biological processes relevant to human disease

  and to develop novel therapeutics.

          7.      One primary research interest is de novo design, in which one designs proteins

  beginning from first principles. This approach critically tests our understanding of protein

                                                     1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 569 of 761 PageID #: 6676



  folding and function, while also laying the groundwork for the design of proteins and biomimetic

  polymers with properties not seen in nature.

         8.        We have studied the structures and functions of a number of pharmacologically

  interesting systems, including:

                  We were the first to introduce cyclic disulfide bonded peptide libraries on phage;

                  Signal transduction of integrins;

                  Small molecule peptide and peptide mimetic inhibitors (including disulfide
                   bonded peptides) of integrins resulting in molecules that reached clinical trials. I
                   also was one of the scientific founders of Pliant Therapeutics, which has raised
                   over $100 million to develop integrin antagonists;

                  Antimicrobial host-defense peptides (defensin, a disulfide-rich peptide) mimics,
                   which show considerable promise for treating antibiotic-resistant infections and
                   are in development having successfully completed Phase II clinical trials;

                  Molecules that target protein structures critical to the pathogenesis of HIV and
                   Alzheimer's disease;

                  Structure of the M2 proton channel from the influenza A virus.

         9.        We have been at the forefront of using chemical, biophysical, and computational

  methods to tackle key problems in biological systems. For example, rapidly occurring mutations

  within HIV and influenza viruses are rendering existing treatments ineffective and could possibly

  lead to a pandemic. Similarly, the increasing prevalence of drug-resistant bacterial infections

  require the development of novel points of attack to have any recourse against these infections.

  With the aging of the baby boomer population, age-related neurodegenerative diseases like

  Alzheimer's disease are becoming more prevalent, and fast action in understanding disease

  pathogenesis and developing effective therapeutics is desperately needed. My lab draws on

  expertise in a diverse set of basic science technologies to combat these current health crises.

         10.       Our lab leverages structural data to rationally design proteins and small

  molecules. The Protein Data Bank (PDB) provides a rich source of structural information on


                                                       2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 570 of 761 PageID #: 6677



  proteins and ligand binding sites. In the last few years, few new globular protein folds have been

  discovered, suggesting we have exhaustively sampled them. Thus, we can confidently mine

  these structures for common motifs to incorporate into our designed proteins and protein-ligand

  interactions, using computational tools. However, fewer membrane protein structures are

  available in the PDB. We are studying several transmembrane proteins and designing new ones

  in hopes of adding to this small but growing body of knowledge.

         11.      I have published over 350 articles in peer reviewed journals.

         12.      I have received the major awards given by the American Peptide Society

  including The du Vigneaud Award (1988), The Makineni Award (2009), and The Merrifield

  Award (2003).

         13.      From the Protein Society I have received the Protein Society Young Investigator

  Award (1989) as well as their most senior award, the Stein and Moore Award (2015).

         14.      From the American Chemical Society, I have received the Eli Lilly Award in

  Biological Chemistry (1992), the Ralph F. Hirschmann Award in Peptide Chemistry (2008), The

  Cope Scholar Award (2018), and The Murray Goodman Memorial Prize (2017).

         15.      My honors also include election to the National Academy of Sciences (1999), the

  National Academy of Inventors (2014), and the American Association for the Advancement of

  Arts and Sciences (1998).

         16.      I currently serve, have served, or have been appointed to serve on the editorial

  boards of 20 journals, including Biopolymers Peptide Research, Protein Engineering,

  Proceedings of the National Academy of Sciences (PNAS), Cell Structure, Journal of Peptide

  Research (Associate Editor), Journal of the American Chemical Society (JACS), and Proteins

  (Founding Editor).



                                                   3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 571 of 761 PageID #: 6678



            17.   I was President of the Protein Society and was a member of the Council of the

  Peptide Society.

            18.   I have taught a number of topics and lectures in medicinal chemistry courses at

  University of Pennsylvania, and the UCSF School of Pharmacy. I also taught a class on peptide

  and protein chemistry at the University of Pennsylvania.

            19.   I expect to testify at trial regarding my background, qualifications, and experience

  relevant to the issues in this action.

            20.   Attached as Exhibit 1 is my curriculum vitae which summarizes my background,

  credentials, and includes a list of my publications.

  III.      MATERIALS CONSIDERED

            21.   My opinions are based on my general knowledge and extensive experience in the

  area of protein structure and function including the rational design of drugs for human use. My

  opinions are also based on documents and information that I have considered during the

  preparation of this report. I have also considered the November 2, 2018 report submitted by Dr.

  Stephen Kent, as well as the documents and information cited in that report.

            22.   A list of all materials I have considered is attached as Exhibit 2 and/or cited in this

  report.

            23.   I reserve the right to rely upon any additional information or materials that may be

  provided to me, that are relied upon by any of Defendants' experts or other witnesses, or that are

  developed prior to or at trial.

  IV.       SUMMARY OF OPINIONS

            24.   I have been asked by Plaintiffs Allergan Sales, LLC, Forest Laboratories

  Holdings, Ltd., Allergan USA, Inc., and Ironwood Pharmaceuticals, Inc. to respond to the report

  of Dr. Kent. My opinions may be summarized as follows:

                                                    4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 572 of 761 PageID #: 6679



          25.      A person of ordinary skill ( or "POSA") at the relevant time would not have

  targeted the GC-C receptor or the GC-C receptor pathway for drug development for a treatment

  for IBS-C and CIC. A POSA would most likely have looked to the serotonin pathway for drug

  development targets.

          26.      A POSA at the relevant time would not have sought to develop a treatment for

  IBS-C or CIC based on ST or ST Core, a toxic peptide from enterotoxigenic bacteria that causes

  severe diarrhea. A person of ordinary skill seeking to develop a drug for human use would have

  tried to minimize every avenue for potential risk. If a POSA at the relevant time sought to

  develop a drug to bind to the GC-C receptor, that person would have chosen instead to develop a

  drug based on one of the endogenous ligands, guanylin or uroguanylin, known to bind to that

  receptor.

          27.      If for some reason a POSA sought to develop a drug based on a toxic ST peptide,

  that person would not have sought to shorten the lifetime of ST by introducing a proteolytic

  cleavage site.

          28.      If for some reason a POSA sought to insert a proteolytic cleavage site into an ST

  peptide, that person would not have chosen to replace the leucine at the 9 position with tyrosine

  as the location for this putative chymotrypsin cleavage site.

          29.      Several objective indicia support the nonobviousness of the patents-in-suit,

  including teaching away and unexpected results.

          30.      For the reasons set out above, it is my opinion that claims 2, 9, 33, 37, 39, 43, and

  44 of the '036 Patent, claims 3 and 6 of the '727 Patent, claims 2, 4, and 14 of the '947 Patent,

  and claims 1 and 2 of the '526 Patent would not have been obvious to a person of ordinary skill

  in the art at the time of the invention.



                                                     5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 573 of 761 PageID #: 6680



         31.     In my opinion, the specifications of the patents clearly convey to a POSA at the

  relevant time that the inventors were in possession of the claimed inventions and the asserted

  clams in the patent-in-suit are sufficiently described.

         32.     In my opinion, claims 33, 37, 39, 43, and 44 of the '036 patent are enabled

  because the patent allows a POSA to practice the claimed invention without undue

  experimentation given the guidance provided in the patent.

  V.     LEGAL FRAMEWORK FOR MY OPINIONS

         33.     For purposes of this report, I have been informed by Plaintiffs' counsel about

  certain aspects of the law that are relevant to my analysis and opinions.

         34.     I understand that the claims of an issued U.S. patent are presumed valid. I further

  understand that the burden of proving a patent invalid is on the defendant who raises patent

  invalidity as an affirmative defense in a patent case.

         35.     I understand that "prior art" generally includes public information, public

  knowledge, and public acts that occur before an application for a patent was filed. Prior art also

  includes certain patents, publications, journals, Internet publications, systems, and products.

         A.      Level of Ordinary Skill in the Art

         36.     I understand that the claims and specification of a patent are addressed to and

  intended to be read by the person of ordinary skill in the art to which the patent pertains, or

  which the patent is most nearly connected, at the time of the filing of the patent application. I

  further understand that the question whether a patent claim is obvious is to be determined from

  the perspective of the person of ordinary skill.

         37.     It is my opinion that the pertinent art for the patents I am considering is the field

  of research and development of peptide drugs for use in gastrointestinal disorders.

         38.     It is also my opinion that that the person of ordinary skill in the art of the patents I

                                                     6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 574 of 761 PageID #: 6681



  am considering as of the date of invention for each of the asserted claims would have had an

  M.D. or a Ph.D. in pharmacology, molecular biology, structural biology, biology, biochemistry,

  medicinal chemistry, chemistry, or chemical engineering, along with one to two years of

  experience in those areas. Alternatively, a person of ordinary skill in the art would have had a

  Master's Degree in pharmacology, molecular biology, structural biology, biology, biochemistry,

  medicinal chemistry, chemistry, or chemical engineering, along with four to five years of

  extensive research experience in those areas. Alternatively, a person of ordinary skill in the art

  would have had a Bachelor's Degree in pharmacology, molecular biology, structural biology,

  biology, biochemistry, medicinal chemistry, chemistry, or chemical engineering, along with six

  to seven years of extensive research experience in those areas.1

         B.      Obviousness

         39.     I understand that a United States patent, once issued, is presumed valid. I also

  understand that a challenger carries the burden of proving invalidity of an issued patent by clear

  and convincing evidence.

         40.     I also understand that in order for a patent claim to be found invalid due to

  obviousness, the differences between the prior art and the patent claim must be such that the

  claimed subject matter as a whole would have been obvious to a person of ordinary skill in the

  art. I understand that in certain circumstances, a patent claim may be found invalid for

  obviousness by a combination of prior art references or by a prior art reference combined with

  the knowledge of a person of ordinary skill in the art. In determining whether a claim is invalid

  for obviousness, I understand that the following factors are considered: (1) scope and content of


         1
           I have reviewed Dr. Kent's proposed definition of a POSA. (Kent Rep. at ¶¶ 102-103.)
  The opinions expressed in this report would be the same even if I used Dr. Kent's definition.


                                                   7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 575 of 761 PageID #: 6682



  the prior art; (2) the differences between the claim at issue and the prior art; (3) the level of

  ordinary skill in the pertinent art; and (4) the presence of certain objective considerations of

  nonobviousness.

         41.     I understand that obviousness is determined at the time of the invention, not the

  date of litigation, and any judgment as to obviousness must be made without reliance on

  hindsight. I understand that it is wrong to use the patents-in-suit as a guide through multiple

  prior art references, combining the right references in the right way so as to achieve the result of

  the asserted claims of the patents-in-suit.

         42.     I understand that a patent cannot be invalidated for obviousness if it combines

  prior art in a nonobvious way. I further understand that when the prior art teaches away from a

  particular combination, the discovery of a successful means of combining the prior art is more

  likely to be nonobvious. I understand that a reference may be said to teach away when a person

  of ordinary skill in the art, upon reading the reference, would be discouraged from following the

  path set out in the reference, or would be led in a different direction from the path that was taken

  by the patentee. I also understand that the burden falls on the patent challenger to show by clear

  and convincing evidence that a person of ordinary skill in the art would have had reason to

  attempt to combine the prior art references to make the composition and would have had a

  reasonable expectation of success in doing so.

         43.     I understand that in order to show obviousness, facts must be provided showing

  how specific references could be combined, which combination of elements would yield a

  predictable result, and how the combinations would operate. Similarly, I understand that

  teaching, suggestion, or motivation to combine must be shown specifically for the asserted

  combinations of elements from the specific references.



                                                     8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 576 of 761 PageID #: 6683



         44.       I understand that even if all claim elements are disclosed in the asserted prior art

  references, it would not be obvious to combine the prior art references if the separate elements

  from the prior art references would have to be used for a different purpose to achieve the result

  of the claim.

         45.       I understand that asserted prior art references that were available for a long time

  prior to the claimed invention without any attempts to modify or combine the prior art references

  to achieve the patented result suggests a lack of motivation to combine. I understand that this

  factor may also be evaluated in terms of objective indicia of nonobviousness, which I further

  discuss below.

         46.       I have been informed that objective indicia of nonobviousness, or "secondary

  considerations," can include evidence of unexpected results, skepticism, long-felt but unresolved

  need, and the failure of others. I understand that objective indicia of nonobviousness are

  important checks against the trap of "hindsight bias," because knowing that the inventor

  succeeded in making the patented invention, a fact finder might develop a "hunch" that the

  claimed invention was obvious, and then construct a selective version of the facts to confirm the

  hunch. Thus, I understand that reading into the prior art the teachings of the invention at issue is

  also improper. I further understand that objective indicia may often be the most probative and

  cogent evidence of nonobviousness, and that when present, these objective indicia must be

  considered in making the determination regarding obviousness.

         C.        Written Description

         47.       I understand that a patent specification satisfies the written description

  requirement if it describes the claimed invention in sufficient detail that a person of ordinary skill

  in the art can reasonably conclude that the inventor had possession of the claimed invention.

         48.       I understand that, in the chemical and biochemical fields, the written description

                                                     9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 577 of 761 PageID #: 6684



  requirement is satisfied if the patent discloses sufficiently detailed, relevant identifying

  characteristics, i.e., complete or partial structure, other physical and/or chemical properties,

  functional characteristics when coupled with a known or disclosed correlation between function

  and structure, or some combination of such characteristics. I further understand that a claim is

  sufficiently described if the specification discloses relevant identifying characteristics that

  distinguish the claimed compound from other compounds.

          D.      Enablement

          49.     I understand that a patent specification satisfies the enablement requirement if it

  teaches a person of ordinary skill in the art how to make and use the claimed invention without

  undue experimentation. I understand that this requirement is met when at the time of the filing

  of the application a person of ordinary skill in the art, having read the specification, could

  practice the invention without undue experimentation. I also understand that whether undue

  experimentation is required is not a single, simple factual determination, but rather is a

  conclusion reached by weighing many factors. I also understand that a specification need not

  disclose what is well known in the art.

          50.     I understand that the following factors may be considered when determining if a

  disclosure requires undue experimentation: (1) the quantity of experimentation necessary, (2)

  the amount of direction or guidance presented, (3) the presence or absence of working examples,

  (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the

  art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. I

  understand that these factors are illustrative but not mandatory. I further understand that what is

  relevant depends on the facts, and although experimentation must not be undue, a reasonable

  amount of experimentation required to practice a claimed invention does not violate the

  enablement requirement.

                                                      10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 578 of 761 PageID #: 6685



  VI.     THE PATENTS

          51.    I have been asked to consider four of the asserted patents in this case: U.S. Patent

  Nos. 7,304,036 ("the '036 patent") (Exhibit 3), 7,371,727 ("the '727 patent") (Exhibit 4),

  7,704,947 ("the '947 patent") (Exhibit 5), and 8,080,526 ("the '526 patent") (Exhibit 6). I have

  been informed that Plaintiffs have asserted the following claims against the Defendants in this

  case:

                '036 Patent: Claims 2, 9, 33, 37, 39, 43, and 44;

                '727 Patent: Claims 3 and 6;

                '947 Patent: Claims 2, 4, and 14;

                '526 Patent: Claims 1 and 2.

          52.    I understand the '036 patent and '727 patents have similar specifications, and

  claim priority to an application filed January 28, 2003.2

          53.    I understand that the '526 and '947 patents share the same specification and claim

  priority to an application filed January 28, 2003.

          54.    I understand that the '036, '727, '947, and '526 patents generally describe

  pharmaceutical compositions and methods for treating IBS and other gastrointestinal disorders

  and conditions. (Exhibit 3, '036 patent at 2:11-13.)

          55.    I further understand that the '036, '727, '947, and '526 patents describe

  compositions that feature peptides that activate the guanylate cyclase C (GC-C) receptor.

  (Exhibit 3, '036 patent at 2:23-25.) I further understand that the '036, '727, '947, and '526 patents

  state that these peptides are also useful because, in the case of IBS and other gastrointestinal

  disorders, they can decrease gastrointestinal pain or visceral pain. (Exhibit 3, '036 patent at 2:35-




                                                   11
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 579 of 761 PageID #: 6686



  38.)

         56.     I further understand that these patents describe peptides that have some sequence

  similarity to ST peptides, but include amino acid changes and/or additions that improve

  functionality. (Exhibit 3, '036 patent, 7:13-15.)

         57.     I further understand that the patents state that the peptides of the invention, like

  the bacterial ST peptides, have six cysteine residues. (Exhibit 3, '036 patent, 24:15-16.) The

  patents state that these six cysteine residues form three disulfide bonds in the mature and active

  form of the peptide. (Exhibit 3, '036 patent, 24:16-17.)

         58.     I further understand that the patents state that "[i]f the six cysteine residues are

  identified, from the amino to carboxy terminus of the peptide, as A, B, C, D, E, and F, then the

  disulfide bonds form as follows: A-D, B-E, and C-F." (Exhibit 3, '036 patent, 24:18-20.)

         59.     I further understand that the patents state that "[c]ertain of the peptides of the

  invention include a potentially functional chymotrypsin cleavage site, e.g., a Trp, Tyr or Phe

  located between either Cys B and Cys D or between Cys E and Cys F." (Exhibit 3, '036 patent,

  24:22-25.)

         60.     I understand that the asserted claims of the '036, '727, '947, and '526 patents in

  this case include composition claims, method of treatment claims, and method of making claims.

         A.      The '036 Patent

         61.     I understand the '036 patent claims priority to three provisional applications, U.S.

  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This


         2
             Even if Defendants are correct and the asserted claims are entitled only to the latest
  priority date for any of the patents-in-suit, my opinions would not change.


                                                      12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 580 of 761 PageID #: 6687



  claim of priority is made through the '036 patent's parent application, of which the '036 patent is

  a continuation in part, Application No. 10/766,735, filed on January 28, 2004.

         62.     As one example, claim 2 of the '036 patent is reproduced below:

         Claim 2: A purified peptide consisting of the amino acid sequence: Cys Cys Glu
                  Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr (SEQ ID NO:31).

  (Exhibit 3, '036 patent at 107:49-51.)

         B.      The '727 Patent

         63.     I understand the '727 patent claims priority to three provisional applications, U.S.

  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This

  claim of priority is made through the '727 patent's parent application, Application No.

  10/845,895, filed on May 14, 2004, of which the '727 patent is a continuation in part. That

  application is a continuation in part of Application No. 10/796,719 (which issued as the '036

  patent), filed on March 9, 2004, which is a continuation in part of Application No. 10/766,735,

  filed on January 28, 2004, which claims priority to the provisional applications identified above.

         64.     As one example, claim 3 of the '727 patent is reproduced below, along with claim

  1, from which claim 3 depends:

         Claim 1: A method for preparing a purified peptide comprising SEQ ID NO:3,
                  the method comprising: (a) chemically synthesizing a peptide
                  comprising the amino acid sequence of SEQ ID NO:3; and (b)
                  purifying the peptide.

         Claim 3: The method of Claim 1 wherein the peptide consists of the amino acid
                  sequence of SEQ ID NO:3.

  (Exhibit 4, '727 patent at 65:46-50, 53-54.)

         C.      The '947 Patent

         65.     I understand the '947 patent claims priority to three provisional applications, U.S.



                                                   13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 581 of 761 PageID #: 6688



  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This

  claim of priority is made through the '727 patent's parent application, Application No.

  10/766,735, filed on January 28, 2004, of which the '947 patent is a divisional.

         66.     As one example, claim 2 of the '947 patent is reproduced below (along with claim

  1, from which claim 2 depends):

         Claim 1: A polypeptide comprising the amino acid sequence Cys Cys Glu Xaa
                  Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr wherein Xaa is selected
                  from Phe, Trp or Tyr (SEQ ID NO:125) or a pharmaceutically
                  acceptable salt thereof.

         Claim 2: The polypeptide of claim 1 consisting of the amino acid sequence Cys
                  Cys Glu Xaa Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr wherein Xaa
                  is selected from Phe, Trp or Tyr (SEQ ID NO:125).

  (Exhibit 5, '947 patent at 85:16-23.)

         D.      The '526 Patent

         67.     I understand the '526 patent claims priority to three provisional applications, U.S.

  Application No. 60/443,098, filed on January 28, 2003; U.S. Application No. 60/471,288, filed

  on May 15, 2003; and U.S. Application No. 60/519,460, filed on November 12, 2003. This

  claim of priority is made through the '727 patent's parent application, Application No.

  11/930,696 (which issued as the '947 patent), filed on January 28, 2004. That application is a

  divisional of Application No. 10/766,735, filed on January 28, 2004, which claims priority to the

  provisional applications identified above.

         68.     As one example, claim 1 of the '527 patent is reproduced below:

         Claim 1: A peptide consisting of the amino acid sequence
                  Cys6 Cys7 Glu8 Tyr9 Cys10Cys11 Asn12 Pro13 Ala14 Cys15 Thr16 G
                  ly17 Cys18 Tyr19 (SEQ ID NO: 31), wherein disulfide bonds are
                  present between Cys6-Cys11, Cys7-Cys15, and Cys10-Cys18.

  (Exhibit 6, '526 patent at 83:21-25).

                                                  14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 582 of 761 PageID #: 6689



         69.     I understand that the sequence of linaclotide is H-Cys-Cys-Glu-Tyr-Cys-Cys-Asn-

  Pro-Ala-Cys-Thr-Gly-Cys-Tyr-OH and that it is a GC-C receptor agonist. (Exhibit 7, Linzess

  Prescribing Information at Section 12. 1 (LINZ_0023418 at LINZ0023425).)

  VII.   A POSA WOULD NOT HAVE TARGETED GC-C TO DEVELOP A
         TREATMENT FOR IBS-C AND CIC

         70.     I disagree with Dr. Kent that a POSA would have started with GC-C as a target to

  develop a new treatment for IBS-C or CIC at the time of the invention. I have reviewed the

  expert report of Dr. Kim Barrett, which sets out that a POSA at the relevant time would not have

  been looking to modulate secretions as a therapy for CIC or IBS-C and would not have selected

  GC-C as a target for drug development. (Barrett Rep., ¶¶ 57-92) Dr. Barrett further explains

  that even if a POSA at the relevant time were looking to modulate secretions as a treatment for

  CIC or IBS-C, such a POSA would not have attempted to do so indirectly, by targeting GC-C,

  but would have attempted to do so directly, through other channels such as CFTR. (Barrett Rep.,

  ¶ 80) I find Dr. Barrett's report persuasive and reliable and I have no reason to disagree with the

  opinions she has set out therein.

         71.     I agree with Dr. Barrett that a POSA would have investigated a diversity of pro-

  kinetic agents, such as agents that targeted the serotonin pathway and hormones. (Barrett Rep.,

  ¶¶ 71-72) I further agree with Dr. Barrett that a POSA seeking to develop new therapies for IBS-

  C or CIC at the relevant time would have been aware that serotonin receptor agonists such as

  Zelnorm were already on the market for these conditions. (See, e.g., Barrett Rep., ¶ 70; Exhibit

  8, Zelnorm Approval Letter (LINZ_0104789).) A POSA would have further been aware that at

  the relevant time, the pharmaceutical industry had been largely focused on small molecule drugs,

  such as Zelnorm, and had only a scant history with proteins or peptides as therapeutics.

         72.     A POSA at the relevant time would therefore have first sought to improve on


                                                  15
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 583 of 761 PageID #: 6690



  drugs such as Zelnorm, for example, by maximizing potency and by minimizing any possible

  off-target activity. A POSA would not have looked to develop a peptide therapeutic that worked

  in a completely different pathway by a completely different mechanism.

         73.     A POSA would also have considered whether a mixed serotonin receptor

  agonist/antagonist would have improved the efficacy of drugs such as Zelnorm. Increasing the

  specificity of the drug for a particular receptor would have been understood by a POSA to reduce

  the potential for adverse effects from the drug.

         74.     At the time, Zelnorm was approved only for twice daily dosing and needed to be

  taken before meals. (Exhibit 9, Zelnorm Package Insert at Dosage and Administration

  (LINZ_0105608 at 612, 617).) A POSA therefore would also have considered developing an

  analog of a drug such as Zelnorm for once-daily dosing that did not need to be taken at a specific

  time relative to the ingestion of food.

         75.     Dr. Kent argues that a POSA would have been motivated to start with GC-C

  receptors as a therapeutic target for IBS-C and CIC as the result of work carried out by Dr. Mark

  Currie on the endogenous ligands, guanylin and uroguanylin. (Kent Rep. at ¶¶ 237-240.) But

  Dr. Barrett points out that although Dr. Currie, an expert in this area, had investigated guanylin

  and uroguanylin, the lack of ongoing research would have dissuaded a POSA from looking at

  these endogenous ligands as possible treatments for constipation. (Barrett Rep., ¶ 60) I have no

  reason to disagree with Dr. Barrett and find her report persuasive.

  VIII. A POSA WOULD NOT HAVE SELECTED ST CORE AS A LEAD COMPOUND

         76.     From my extensive experience working in drug development, including at the

  time of the invention, it is my opinion that a POSA would not have attempted to develop a

  treatment for IBS-C or CIC based on toxic ST peptides at the time of the invention. In particular,

  I have been part of drug development teams in industry composed of chemists and biologists,

                                                     16
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 584 of 761 PageID #: 6691



  where we worked closely together to explore potential targets and design effective screens to

  identify drug candidates based on those targets.

          77.      Dr. Kent argues that a POSA, after beginning with the GC-C receptor as a target,

  would have selected ST core as a lead compound for drug development.3 Even if a person of

  ordinary skill would have chosen to target the GC-C receptor for development of a therapeutic to

  treat IBS-C and CIC, which I do not believe based on Dr. Barrett's expert report, I nonetheless

  disagree with Dr. Kent that the POSA would have selected ST core for a number of reasons.

          A.       A POSA Would Have Been Very Concerned About Toxicity

          78.      First and foremost, a POSA would have been very concerned about the toxicity of

  a drug based on an ST peptide. In my opinion, the inventors took quite a leap of faith that an

  agent capable of causing severe diarrhea could be useful as the basis for a human therapeutic.

          79.      It has been my experience that the average drug developer worries about every

  possible avenue of risk, particularly every risk that a putative drug will ultimately be shown not

  to be safe for patients.

          80.      A toxin such as an ST peptide would be expected to have a very small therapeutic

  window (if any), which would pose a major concern for a person of ordinary skill. It would

  therefore have made much more sense to have started with the endogenous ligands.

          81.      Therefore, a drug developer would not have chosen an ST peptide as a lead

  compound, let alone ST core, which a POSA would have understood to be more toxic than full

  length ST. (Exhibit 10, Aimoto et al., Chemical Synthesis of a Highly Potent and Heat-stable

  Analog of an Enterotoxin Produced by a Human Strain of Enterotoxigenic Escherichia coli,

  112:1 BIOCHEM. BIOPHY. RES. COMMUN. 320-326 (1983) ("Aimoto") at p. 321.)


          3
               I note that Dr. Kent refers to ST core as "STh(6-19)."


                                                     17
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 585 of 761 PageID #: 6692



         82.        As I discuss further below, if a person of ordinary skill in the art at the relevant

  time was attempting to make a treatment based on a GC-C receptor agonist, the endogenous

  ligands, guanylin and uroguanylin, would have provided natural starting compounds. These

  ligands were known to activate the GC-C receptor and would not have posed the same toxicity

  concerns as ST peptides. These compounds also might have provided a much larger potential

  therapeutic window than ST peptides.

         83.        Dr. Kent suggests that a POSA would not have been concerned about the toxicity

  of ST peptides because according to Dr. Kent they were known to produce "short-lived hyper-

  secretion." (Kent Rep. at ¶ 247.) Data from publications such as Aimoto suggest that the

  duration of action of ST peptides in vivo is about 9-10 hours. I do not agree that such a duration

  of action would be considered by a POSA to be "short-lived" or that it would alleviate concerns

  about toxicity.

         84.        Also, a POSA would worry about achieving a reasonable efficacy/safety ratio for

  a compound that is clearly very toxic. Typically, drug developers try to stay within the

  therapeutic window for a drug, meaning the range of concentrations between the minimum toxic

  concentration and the minimum effective concentration. (Exhibit 19, Knittel and Zavod, Drug

  Design and Relationship of Functional Groups to Pharmacologic Activity, in FOYE'S PRINCIPLES

  OF MEDICINAL CHEMISTRY (Williams and Lemke eds., 5th Ed. 2002) ("Lemke") at 156.)

  Threading the needle between efficacy and safety is never an easy thing, but becomes more

  problematic when trying to achieve efficacy with an agent that has potential toxicity and a

  duration of action of less than 24 hours.

         B.         The Literature on ST at the Relevant Time Was Incomplete and
                    Contradictory

         85.        Dr. Kent argues that a POSA would have started with ST core (STh(6-19)) as a


                                                      18
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 586 of 761 PageID #: 6693



  lead compound because ST peptides "had been extensively studied and the structure activity

  relationship of this peptide was relatively well characterized." (Kent Rep. at ¶¶ 241-46.) I

  disagree with Dr. Kent in several respects.

         86.     First, I disagree that the structure-activity relationship of ST peptides was well

  characterized in the literature at the relevant time. On the contrary, it is my opinion that the

  literature on which Dr. Kent relies provided at best incomplete and contradictory information

  about the structure-activity relationship of ST peptides.

         87.     For example, Dr. Kent states that the asparagine (Asn, N) that resides in the

  central region of the ST core was known to interact directly with the receptor. (Kent Rep. at ¶

  242.) Dr. Kent relies on the Hasegawa reference to support this statement. I disagree with Dr.

  Kent's argument in several respects.

         88.     First, the Hasegawa reference reports the results of experiments in which an

  amino acid analog, p-azido-phenylalanine ("Pap"), was substituted in at various positions in ST

  core, as follows:




  (Exhibit 11, Hasegawa et al., Identification of a binding region on Escherichia coli heat-stable

  enterotoxin to intestinal guanylyl cyclase C, 4:1 LETTERS IN PEPTIDE SCIENCE 1-11 (1997)

  ("Hasegawa") at p. 2.) The resulting mutant ST peptides were assayed for their ability to bind to

  the GC-C receptor in in vitro assays.

         89.     While it is true that in one assay, the mutant with Pap substituted at the Asn11

                                                   19
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 587 of 761 PageID #: 6694



  position cross-linked to the GC-C receptor, indicating a potential interaction, other data in the

  Hasegawa paper make it difficult to draw a firm conclusion about the role of Asn11 in receptor

  binding.

         90.     In particular, the receptor-binding activity of the variant with the Pap analog

  substituted at the Asn11 position decreased by only about 10-fold as compared to the native, or

  wild-type, ST peptide. (See Exhibit 11, Hasegawa at p. 8, Fig. 6.) Therefore, because (1)

  mutation of Asn11 to Pap did not abolish receptor-binding in this assay, which would be expected

  if Asn11 were critical for receptor binding, and (2) binding potency does not equate to in vivo

  efficacy in mouse models as shown in Carpick 1991 (also cited by Dr. Kent in a different

  context), a POSA would not be certain what conclusion could be drawn from the data in

  Hasegawa showing cross linking of Pap at this position to the receptor. Overall, the data

  presented in Hasegawa indicate that Asn11 is not critical for binding of ST to the GC-C receptor.

         91.     In addition, Hasegawa's experiments were limited to receptor binding assays, and

  did not look at activity in vivo. Also, the modification using the synthetic Pap residue is not

  equivalent to substitution of a Tyr into the peptide. A POSA would understand that the azido

  group on Pap is chemically different and behaves differently from the OH group on Tyr.

         92.     Dr. Kent also relies on the Handbook of Natural Toxins to support his argument

  regarding the importance of what he calls "the central binding region" to biological activity of

  ST peptides. (Kent Rep. at ¶ 256.) Dr. Kent defines the "central binding region" as Asn(N)12-

  Cys(C)15. I note that the numbering convention for the ST peptides can be variable – so that

  what Dr. Kent refers to as "Asn(N)12" is sometimes referred to as "Asn11," as it is in the

  Hasegawa reference.




                                                   20
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 588 of 761 PageID #: 6695



         93.     The Handbook of Natural Toxins data show that various replacements at the

  Asn11 site have various effects on activity. In particular, replacing Asn11 (numbered as Asn12 in

  the Handbook numbering scheme) with Val, Ala, Phe, Ser, or Gly has relatively little effect on

  activity: "Replacement by neutral amino acids, such as alanine, phenylalanine, serine, and

  glycine, influenced enterotoxic activity relatively little compared to replacement by basic amino

  acids such as arginine and lysine." (Exhibit 12, Hirayama, Heat-Stable Enterotoxin of

  Escherichia coli, in HANDBOOK OF NATURAL TOXINS Vol 8, 12:281-296 (Anthony Tu ed.,

  1995) ("Handbook of Natural Toxins") at p. 283.)

         94.     Dr. Kent also relies on the Carpick 1991 (Exhibit 13, Carpick and Gariepy,

  Structural Characterization of Functionally Important Regions of the Escherichia coli Heat-

  Stable Enterotoxin STIb, 30 BIOCHEMISTRY 4803-4809 (1991) ("Carpick 1991")) reference for

  his argument that amino acid replacements at positions outside the central binding region showed

  moderate to slight reductions in biological activity. (Kent Rep. at ¶ 256.) But in my opinion, the

  Carpick 1991 reference describes a dissection between binding and efficacy that would not lead a

  POSA to avoid mutations in the central binding region.

         95.     For example, Table 1 of Carpick 1991, is reproduced below:




  (Exhibit 13, Carpick 1991 at p. 4805.)



                                                  21
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 589 of 761 PageID #: 6696



         96.     I note that different publications number the amino acids in the ST peptide

  sequences differently. Sequence numbering in this paper is: C6-C7-E8-L9-C10-C11-N12-P13-

  A14-C15-T16-G17-C18-Y19:




  (Exhibit 13, Carpick 1991 at p. 4804.)

         97.     Table 1 of Carpick 1991 shows relative binding affinities and relative

  enterotoxicities of various mutants. But the relative binding affinity (RA) and relative

  enterotoxicity (RE) do not always align. As a result, the RA:RE ratios frequently differ

  substantially from 1.0: the lowest ratio is 0.08, and several ratios are 0.4 or less. In fact, the

  ratio for the Gly substitution at the Ala 14 position, one of the positions that Dr. Kent identifies

  as critical for ST function, is only 0.4, indicating that in this assay, this particular mutant was

  considerably more enterotoxic than its binding affinity for the receptor would indicate. While its

  binding affinity was only 4% that of native ST, its enterotoxicity was 10% of the native ST.

         98.     It is therefore my opinion that a POSA would not understand Carpick 1991 to

  indicate that substitutions should not be made in the central region. In fact, if a POSA were

  seeking to target the GC-C receptor (which I do not believe a POSA would have done) by using

  ST as a lead compound (which I also do not believe a POSA would have done), a modified ST

  peptide with 10% of the toxicity of the native ST might seem as appropriate as any other lead

  compound based on ST. Therefore, even if a POSA had targeted the GC-C receptor, and even if

  a POSA had used ST as a lead compound, based on Carpick 1991, a POSA would have

  considered making substitutions in the core binding region.


                                                    22
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 590 of 761 PageID #: 6697



          99.    Moreover, the Wolfe reference (Exhibit 14, Wolfe and Waldman, A Comparative

  Molecular Field Analysis (COMFA) of the Structural Determinants of Heat-Stable Enterotoxins

  Mediating Activation of Guanylyl Cyclase C, 45 J. MED. CHEM. 1731-1734 (2002) ("Wolfe")),

  which Dr. Kent relies on for a different argument, contradicts Dr. Kent's argument about the

  importance of the Asn11 residue. The Wolfe reference reports results from the creation of a

  model to predict structure-function relationships for the ST peptide. In order to "train" the

  model, the authors extracted data from a number of published studies of various mutants of ST,

  as shown in Table 1:




  (Exhibit 14, Wolfe at p. 1732.) Sequence numbering in the Wolfe paper is: C5-C6-E7-L8-C9-

  C10-N11-P12-A13-C14-T15-G16-C17-Y18. (Exhibit 14, Wolfe at p. 1732.) According to

  Wolfe Table 1, mutations at the Asn11 position, such as the "Ala11" mutant and the "Gly11Thr15"

  mutant, did not abolish the activity of the peptide and in fact, caused only a small perturbation in

  activity.

          100.   And while the analysis in the Wolfe paper identifies multiple other amino acids in

  the peptide as important for contacting the receptor, there is no such discussion of Asn11. For

                                                   23
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 591 of 761 PageID #: 6698



  example, the Wolfe reference states:

         The COMFA model predicts that the backbone of Cys5-Cys6-Glu7-Leu8 adopts a
         conformation that tightly interacts with a hydrophobic region of GC-C to achieve
         maximum potency (Figure 3). Within this region, the receptor appears to makes
         intimate contact with the peptide backbone and the β carbons of Cys5 and Cys6, as
         well as the alkyl side chains of Glu7 and Leu8.

  (Exhibit 14, Wolfe at p. 1732.)

         101.    Notably, Dr. Kent does not discuss the Wolfe paper in this part of his argument.

  In general, and as I discuss further below, Dr. Kent appears to select data and quotations from

  various papers to support a given conclusion, rather than providing a balanced view of the field,

  as would be understood by a POSA reviewing the literature at the relevant time. A POSA would

  have been aware of the data in balance, and would not have been able to conclude anything

  definitive about the role of Asn11 in ST binding to the receptor or activity.

         102.    Moreover, the Sato reference, which Dr. Kent addresses only briefly, would not

  have provided guidance or motivation to a POSA to avoid mutations in the central (Asn-Pro-Ala

  (NPA)) region. The Sato reference states that substitutions in the NPA region with negatively or

  positively charged residues would be disfavored:

         The substitution of Asn11 in STp by a charged amino acid residue such as Asp,
         Glu, Arg, or Lys causes about 100-l000-fold decrease in the toxic activity
         (Okamoto et al., 1988; Takeda et al., 1991), whereas its replacement by Val does
         not affect the activity (Takeda et al., 199l). Removal of the side chain of Pro12
         (replacement by Gly) causes considerable decrease in both the binding affinity
         and the enterotoxicity (Waldman et al., 1989), but other substitutions at this
         residue result in only moderate reduction of the toxicity; for instance, replacement
         of Pro12 by Val or Ala causes only 3- or 4-fold decrease in the enterotoxicity
         (Carpick & Gariepy, 1991; Takeda et al., 1991).

  (Exhibit 15, Sato et al., Structural Characteristics for Biological Activity of Heat-Stable

  Enterotoxin Produced by Enterotoxigenic Escherichia coli: X-ray Crystallography of Weakly

  Toxic and Nontoxic Analogs, 33 BIOCHEMISTRY 8641-8650 (1994) ("Sato") at p. 8649.)

  Therefore, to the extent that a POSA was considering substituting a Tyr at an internal position in

                                                   24
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 592 of 761 PageID #: 6699



  ST to introduce a chymotrypsin cleavage site, Sato would not have discouraged introduction of

  such a site at the NPA region – Tyr is not a charged residue and is not one of the residues that

  Sato lists as potentially problematic in that region.

         103.    A sequence alignment of ST with guanylin and uroguanylin also does not support

  Dr. Kent's arguments that the NPA region would have been avoided as a possible location for

  introduction of a chymotrypsin cleavage site, to the extent a POSA sought to introduce one. As

  shown in the sequence alignment below, guanylin, an agonist of the GC-C receptor, lacks the

  NPA site, suggesting that this site can be modified without destroying activity.




  (Exhibit 16, Greenberg et al., Comparison of Effects of Uroguanylin, Guanylin, and Escherichia

  coli Heat-Stable Enterotoxin STa in Mouse Intestine and Kidney: Evidence that Uroguanylin is

  an Intestinal Natriuretic Hormone, 45:5 J. OF INVESTIGATIVE MEDICINE 276-283 (1997)

  ("Greenberg 1997") at p. 277.)

         C.      A POSA Would Have Started With Guanylin or Uroguanylin as a Lead
                 Compound Rather than ST or ST Core

         104.    In my opinion, if a POSA had chosen GC-C as a therapeutic target, which I do not


                                                    25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 593 of 761 PageID #: 6700



  believe, a POSA would have chosen one of the endogenous ligands, guanylin or uroguanylin,

  rather than ST core, as a lead compound, given the toxicity concerns with ST and ST core that I

  discussed above.

         105.    Even if Dr. Kent were correct, which I do not believe he is, that there was

  coherent structure-activity information in the literature about ST core, there was also structure-

  activity information about guanylin. In fact, a structure of guanylin was published in 1994.

  (Exhibit 15, Sato at p. 8642.) A structure for uroguanylin was published in 1998. (Exhibit 17,

  Marx et al., One Peptide, Two Topologies: Structure and Interconversion Dynamics of Human

  Uroguanylin Isomers, 52 J. PEPT. RES. 229-240 (1998) ("Marx").)

         106.    Dr. Kent argues that a POSA would have selected ST over guanylin or

  uroguanylin because "unlike guanylin and uroguanylin, ST peptides were known to have pH-

  independent activity." (Kent Rep. at ¶ 243.)

         107.    I disagree with Dr. Kent. As a preliminary matter, I rely on Dr. Barrett's

  discussion in her report that the activities of these peptides at varying pH would not have led a

  POSA to select ST over guanylin or uroguanylin, (Barrett Rep, at ¶¶ 101-104)

         108.    Moreover, to the extent that a POSA sought a pH independent lead compound, the

  POSA would have been aware of literature reporting that removal of two amino acids (Asp and

  Glu) at the N-terminus of uroguanylin largely eliminated its responsiveness to pH changes, while

  maintaining activity across a wide pH range. (Exhibit 18, Hamra et al., Regulation of intestinal

  uroguanylinyguanylin receptor-mediated responses by mucosal acidity, 94 Pharmacology 2705-

  2710 (1997) ("Hamra 1997") at p. 2709, Fig. 5.) In fact, the peptide with these two acidic amino

  acids deleted was somewhat more potent at alkaline pH than at acidic pH. (Exhibit 18, Hamra

  1997 at pp. 2708-2709.) Thus, there was good evidence that the pH responsiveness of



                                                   26
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 594 of 761 PageID #: 6701



  uroguanylin could be modulated at will.

         109.    Dr. Kent further argues that a POSA would have chosen a lead compound with

  higher potency over a lead compound with lower potency. (Kent Rep. at ¶ 244.) It is important

  to be careful when we use terms such as "potency" to define the effect we are referring to. One

  possible definition of "potency" is in relation to the dose response curve, i.e., what is the IC50, the

  concentration at which half (50%) maximal effect is observed. The other definition of potency

  relates to the size of the maximal effect the compound produces in a signaling or efficacy assay.

         110.    In my opinion, Dr. Kent is oversimplifying the drug discovery problem here. In

  my opinion, a POSA would seek high receptor binding affinity but only partial agonism at the

  receptor. (Exhibit 19, Lemke at 17.) In other words, a POSA would have sought a lead

  compound with a maximal response less than that of ST on the receptor. In this way, you could

  saturate the receptor without causing unacceptable toxicity through overstimulation of a

  biological response to the compound or without worrying about causing an overdose. I refer to

  that as a "partial agonist," meaning a muted maximal response.

         111.    Dr. Kent cites to the Greenberg 1997 reference to argue that a POSA would have

  chosen ST over guanylin or uroguanylin, based on the following figure:




                                                    27
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 595 of 761 PageID #: 6702




         112.    Dr. Kent points to the apparent lack of activity of guanylin in this assay. But the

  Greenberg reference states expressly that the lack of activity of guanylin in this assay is the result

  of digestion by chymotrypsin proteases. Specifically, the Greenberg reference describes

  experiments in which proteases were not present, and also experiments where proteases were

  present but protease inhibitors were added. In both cases, guanylin showed ability to stimulate

  fluid secretion at about the same levels as uroguanylin. (Exhibit 16, Greenberg 1997 at pp. 279-

  280.) The Greenberg reference concludes that "[t]he results suggest that the decrease or lack of

  in vivo potency of guanylin is caused by inactivation of guanylin by proteases." (Exhibit 16,

  Greenberg 1997 at p. 279.)

         113.    Moreover, the potency of guanylin on the receptor is significant, as measured by

  its ability to stimulate cGMP by binding to the GC-C receptor in the intestinal loop assay.

  (Exhibit 16, Greenberg 1997 at p. 280, Fig. 5.)



                                                    28
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 596 of 761 PageID #: 6703



         114.    In my opinion, Dr. Kent is inconsistent in arguing, first, that a POSA would not

  select guanylin as a lead compound because it is susceptible to proteolytic cleavage by

  chymotrypsin, and then, in a later part of his report (Kent Rep. at ¶¶ 247-248), argue that a

  POSA would select ST core as a lead compound and then insert a chymotrypsin site to decrease

  potency. In my opinion, even if a POSA had targeted the GC-C receptor, a POSA would have

  started with guanylin or uroguanylin as a lead compound and, in the case of guanylin, worked to

  improve its resistance to proteolytic cleavage. Along these lines, a POSA would have

  understood that guanylin has a chymotrypsin site, while uroguanylin does not, as indicated in

  Figure 1 from the Greenberg reference:




  (Exhibit 16, Greenberg 1997 at p. 277 (rectangular box added).)

         115.    As can be seen from the sequence alignment in Figure 1 of Greenberg, all forms

  of guanylin have a chymotrypsin cleavage site (Y or F) in the middle of the peptide (indicated by

  black box), while uroguanylin lacks any such chymotrypsin cleavage site, and has an Asn residue

  at that location. (See Exhibit 20, Forte, Guanylin regulatory peptides: structures, biological



                                                  29
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 597 of 761 PageID #: 6704



  activities mediated by cyclic GMP and pathobiology, 81 REGULATORY PEPTIDES 25-39 (1999)

  ("Forte") at p. 27 ("The asparagine makes uroguanylin and ST peptides quite resistant to attack

  by chymotrypsin, while guanylin is readily cleaved and inactivated by hydrolysis of peptide

  bonds COOH-terminal to the tyrosine or phenylalanine residues of guanylin.").)

         116.    In summary, if a POSA sought to target the GC-C receptor, which I do not believe

  would have been the case, I believe that the POSA would have begun with the endogenous

  ligands and modified them to try to develop a therapeutic, For example, possible starting points

  for a POSA would have been mutation of the chymotrypsin site in guanylin to render it resistant

  to proteolytic cleavage and/or mutation of uroguanylin to alter its potency and activity at varying

  pH.

         117.    Dr. Kent further argues that a POSA would have selected the ST core as a lead

  compound as a result of its thermal stability. (Kent Rep. at ¶ 245.) I disagree with Dr. Kent for

  several reasons. First, while STh(6-19) is more stable than longer versions of the peptide, it

  should be realized that all of the peptides were in fact extremely stable at physiological

  temperature (37 °C) and that the degradation that was observed occurred only at elevated

  temperature (100 °C, boiling water). (Exhibit 10, Aimoto at p. 324.)

         118.    Second, to the extent that a POSA sought heat stability for the lead compound, a

  POSA would have known that the heat stability of uroguanylin could be increased by truncating

  the peptide sequence.

  IX.    A POSA WOULD NOT HAVE SOUGHT TO INSERT A PROTEOLYTIC
         CLEAVAGE SITE INTO ST CORE

         119.    Dr. Kent argues that a POSA would have been motivated to modify ST core to

  add a Tyr as a proteolytic cleavage site. I disagree for a number of reasons.

         A.      A POSA Would Not Have Sought to Shorten the Lifetime of ST Core
                 Through Addition of a Proteolytic Cleavage Site

                                                   30
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 598 of 761 PageID #: 6705



         120.    Dr. Kent argues that a POSA at the relevant time would have been motivated to

  insert a proteolytic cleavage site "to facilitate the peptide's inactivation and degradation." (Kent

  Rep. at ¶ 248.) I disagree.

         121.    First, Dr. Kent's arguments are again internally inconsistent. Dr. Kent states both

  that "ST peptides were known to produce 'short-lived hypersecretion' in the intestine," (see, e.g.,

  Exhibit 21, Cohen and Giannella, Jejunal Toxin Inactivation Regulates Susceptibility of the

  Immature Rat to STa, 102 GASTROENTEROLOGY 1988–1996 (1992) ("Cohen & Giannella") at

  Fig. 1) and that they were known to be "'long-lived superagonists of guanylin' because they are

  not susceptible to proteolytic degradation like guanylin." (See, e.g., Exhibit 22, Carpick and

  Gariepy, The Escherichia coli Heat-Stable Enterotoxin Is a Long-Lived Superagonist of

  Guanylin, 61:11 INFECTION AND IMMUNITY 4710-4715 (1993) ("Carpick 1993") at 4710; Kent

  Rep. at ¶ 247.) Dr. Kent does not acknowledge the contradiction in these statements.

         122.    In fact, there was no clear consensus in the literature at the relevant time about the

  definition of "short" vs. "long," because the authors of the references Dr. Kent relies on were not

  thinking in terms of therapeutics. The data from Aimoto are instructive:




                                                   31
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 599 of 761 PageID #: 6706




  (Exhibit 10, Aimoto at p. 324, Fig. 4.)

         123.    We see from Aimoto that the onset of action of STh(6-19) is about one to two

  hours, and its duration is approximately 9 – 10 hours. For a conventional therapeutic, a POSA

  would want to extend the duration to about a day to provide once-a-day dosing without large

  peaks or troughs. Safety is then achieved by varying the dose and the degree to which the

  compound serves as an agonist at the receptor.

         124.    Adding a proteolytic cleavage site to ST core would have decreased the lifetime

  of the peptide in the system. However, there was no evidence at the time that a drug with a short

  lifetime would have been effective to treat the conditions the inventors sought to treat – IBS-C

  and CIC.

         125.    Typically, a POSA skilled in medicinal chemistry would attempt to achieve the

  ideal of making a drug that has a duration of action sufficient to provide an effect over 24 hours

  for once a day dosing. Shortening the duration of action would result in a brief peak of activity

  followed by a long "trough" in which the drug is no longer active. The long trough runs the risk


                                                   32
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 600 of 761 PageID #: 6707



  of insufficient efficacy and the high peak runs the risk of compromised safety due to target-based

  toxicity.

          126.   As I have said above, I do not agree with Dr. Kent that a POSA would have been

  targeting GC-C or selecting ST or ST core as a lead compound. Nonetheless, if a POSA for

  some reason were motivated to make those unlikely choices, then a POSA skilled in medicinal

  chemistry would have wanted to extend the duration of ST core to about a day to provide once-a-

  day dosing without large peaks or troughs. (Exhibit 19, Lemke at p. 62.) A POSA would not

  have sought to shorten the lifetime by adding a chymotrypsin site.

          B.     A POSA Would Not Have Sought to Insert a Chymotrypsin Cleavage Site
                 into ST Core

          127.   As I have discussed above, I do not believe that a person of ordinary skill would

  have begun with a toxic ST peptide and then attempted to modify it to reduce its toxicity to make

  it more similar to the endogenous GC-C ligands, guanylin and uroguanylin, rather than simply

  starting with those ligands. Once again, Dr. Kent arrives at a contradiction here. He argues first

  that a POSA would not choose guanylin as a lead compound, relying on Greenberg, which shows

  that guanylin's reduced activity in certain assays was the result of proteolytic cleavage by

  chymotrypsin (Kent Rep. at ¶ 244). He argues inconsistently at the same time that "a person of

  ordinary skill in the art would have been motivated to modify STh(6-19) to insert a proteolytic

  cleavage site to facilitate the peptide's inactivation and degradation." (Kent Rep. at ¶ 248.) In

  particular, Dr. Kent argues that a POSA would have inserted a chymotrypsin cleavage site.

  (Kent Rep. at ¶ 251.)

          128.   I disagree that if, for some reason, a POSA had chosen to attempt to modify a

  toxic ST peptide such as ST core to shorten its lifetime through proteolytic degradation, a POSA

  would have chosen to insert a chymotrypsin site.


                                                  33
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 601 of 761 PageID #: 6708



         129.    Chymotrypsin is active in the small intestine. (See, e.g., Exhibit 23, Hamra et al.,

  Prouroguanylin and Proguanylin: Purification from Colon, Structure, and Modulation of

  Bioactivity by Proteases, 107:1 ENDOCRINOLOGY 257-265 (1996) ("Hamra 1996").) Therefore,

  if chymotrypsin cleavage actually occurred, the drug might be present at a higher concentration

  in the upper gut and a low concentration in the lower gut as it progressively encounters

  chymotrypsin. I understand from Dr. Barrett's report that a POSA would have understood that

  such an effect would not be desirable. (Barrett Rep. at ¶¶108-110.)

         130.    Moreover, chymotrypsin cleavage is dependent on food intake. A person of

  ordinary skill would not have considered this type of cleavage as a preferred approach for a

  reliable or desirable method of controlling the toxicity of an ST peptide to make a drug.

  X.     A POSA WOULD NOT HAVE SUBSTITUTED TYROSINE FOR LEUCINE AT
         THE 9 POSITION OF ST CORE

         131.    Dr. Kent argues that a POSA seeking to introduce a chymotrypsin site into ST

  core to reduce its potency would have substituted a Tyr (Y) for the Leu (L) in the N-terminal

  region of ST core. I disagree with this argument in numerous respects. In my view, this

  argument is pure hindsight.

         A.      A POSA Would Not Have Believed the 9 Position of ST to Be Accessible to
                 Chymotrypsin Cleavage

         132.    Dr. Kent argues that a POSA "would have understood that the proteolytic

  cleavage site, tyrosine, should not be substituted into the central binding region of STh(6-19),

  because it would potentially disrupt the ability of the peptide to bind to the GC-C receptor and

  significantly reduce the biological activity of the peptide." (Kent Rep. at ¶ 254.)

         133.    However, as I discussed above, the Hasegawa reference (on which Dr. Kent

  relies) showed that the receptor-binding activity of the variant with the Pap analog substituted at

  the Asn11 position (in the "central binding region" that Dr. Kent identifies as critical for receptor

                                                   34
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 602 of 761 PageID #: 6709



  binding) decreased by only about 10 fold as compared to the native, or wild-type, ST peptide.

  (See Exhibit 11, Hasegawa at p. 8, Fig. 6.), and that its potency in vivo was not evaluated.

  Therefore, because mutation of Asn11 to Pap did not abolish receptor-binding in this assay and in

  vivo potency was not measured, a POSA would not be certain what conclusion could be drawn

  from the data in Hasegawa showing cross linking of Pap at this position to the receptor. Overall,

  Hasegawa indicates that Asn11 is not critical for binding of ST to the GC-C receptor.

         134.    As I also discussed above, the Wolfe reference, which Dr. Kent relies on for a

  different argument, further contradicts Dr. Kent's argument about the importance of the Asn11

  residue in the "central binding region" of ST. According to the data in Table 1 of the Wolfe

  reference, mutations at the Asn11 position, such as the "Ala11" mutant and the "Gly11Thr15"

  mutant, did not abolish the activity of the peptide and in fact, caused only a small perturbation in

  activity. And while the analysis in the Wolfe paper identifies multiple other amino acids in the

  peptide as important for contacting the receptor, there is no such discussion of Asn11. For

  example, the Wolfe reference states:

         The COMFA model predicts that the backbone of Cys5-Cys6-Glu7-Leu8 adopts a
         conformation that tightly interacts with a hydrophobic region of GC-C to achieve
         maximum potency (Figure 3). Within this region, the receptor appears to makes
         intimate contact with the peptide backbone and the  carbons of Cys5 and Cys6, as
         well as the alkyl side chains of Glu7 and Leu8.

  (Exhibit 14, Wolfe at p. 1732.)

         135.    Dr. Kent argues (Kent Rep. at ¶288) that the Wolfe reference would have led a

  POSA to view "leucine as a natural position for substitution of tyrosine as a proteolytic cleavage

  site," relying on part of the following discussion in the Wolfe reference:

         [t]he primary site of electrostatic interactions within the model is derived from
         Glu7, which is typically occupied by polar or charged residues in potent analogues
         but is intolerant to isomerization. Similarly, neither Cys6 nor Leu8 can tolerate a
         D-amino acid substitution without a dramatic drop in efficacy. Whereas side
         chain mutations of Leu8 have only minimal effect, the Cys6-14 disulfide cannot be

                                                   35
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 603 of 761 PageID #: 6710



          replaced without a complete loss of efficacy, suggesting that it has a key role in
          maintaining the biologically active structure.

  (Exhibit 14, Wolfe at p. 1732.) But to the extent a POSA was considering mutating the Cys5-

  Cys6-Glu7-Leu8 based on the Wolfe reference, which I do not believe a POSA would have been

  considering, the data in the Wolfe reference would not direct a POSA to mutating the Leu8

  position rather than the Glu7 position.

          136.    In particular, Wolfe's Table 1 includes data showing that Glu7 can be mutated

  with little to no effect on activity:




  (Exhibit 14, Wolfe at p. 1732.) The table shows that an Ala7 construct, where Glu7 has been

  mutated to Ala, has essentially full activity. Therefore, a POSA would not have selected Leu8 as

  a location for substitution over Glu7.

          137.    Following on from the erroneous premise that a POSA would have avoided the


                                                   36
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 604 of 761 PageID #: 6711



  "central binding region," Dr. Kent evaluates the N-terminal and C-terminal regions of ST as

  possible locations for insertion of a chymotrypsin cleavage site.

         138.    Dr. Kent argues that a POSA would have chosen to insert a chymotrypsin

  cleavage site into the N-terminal region because the resultant degradant product would lack two

  disulfide bonds and therefore be inactive. (Kent Rep. at ¶ 267.) Dr. Kent further argues that a

  POSA would not have chosen to insert a chymotrypsin site into the C-terminal region because

  such a cleavage site "would have been reasonably expected to produce a degradant product that

  could form two of the disulfide bonds essential for biological activity." (Kent Rep. at ¶ 267.)

         139.    In my view, Dr. Kent's reasoning and conclusion are precisely the opposite of

  those of a POSA at the relevant time. The following figures are taken from Dr. Kent's report:




  (Kent Rep. at ¶¶ 267-68.) As these diagrams show, the N-terminal region, particularly the Leu9

  position, are in the middle of a tightly constrained region, involving all three disulfide bonds. It

  also is not clear what the X marks denote in this figure, as proteases cleave peptide bonds, not

  disulfide bonds.

         140.    A POSA would understand that, in general, the larger the loop, the more flexible


                                                   37
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 605 of 761 PageID #: 6712



  the loop; the smaller the loop, the more constrained the loop. In ST peptides, the first loop is the

  smallest and the most constrained – that loop is missing in guanylin and uroguanylin.

         141.    The three dimensional structure of the ST peptide is similar to a knotted ball, held

  tightly together by the three disulfide bonds. The amide bond between Leu9 and Cys10 is in the

  middle of this ball, and could not be forced into an extended conformation – necessary for

  cleavage by chymotrypsin. A POSA would have recognized that for cleavage to occur at an

  inserted proteolytic site in the N-terminal region, particularly the Leu9 position, it would be

  necessary to disrupt two macrocycles in the ST peptide. By contrast, for cleavage to occur at an

  inserted proteolytic site in the C-terminal region, disruption of only one macrocycle would be

  required.

         142.    It is my opinion that a POSA, based on the information available at the time about

  the three-dimensional structure of ST peptides, would have believed that the amide bond

  between Leu9 and Cys10 would not be an accessible location for enzymatic cleavage. A POSA

  would have understood that for a protease such as chymotrypsin to cleave the peptide at this

  location, it would be necessary to disrupt the three dimensional structure, and extend out the

  peptide to expose various sites to enzymatic cleavage.

         143.    It is important to understand that a POSA would have recognized that proteases

  do not cleave amino acid sidechains. Instead they cleave the main chain, the peptide backbone.

  The key question is therefore whether the amide bonds in STh can adopt an extended

  conformation to fit into the chymotrypsin binding site and be cleaved. Only if they adopt an

  extended conformation will cleavage occur at an appreciable rate. In essence, the chain cannot

  be extended when it is bunched up into a disulfide-bonded tertiary structure.




                                                   38
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 606 of 761 PageID #: 6713



         144.    Moreover, I note that potential residual activity of the hypothetical cleavage

  product that Dr. Kent describes resulting from chymotrypsin cleavage at a Tyr substituted for

  Thr in the C terminal region of the peptide is very low. Dr. Kent's arguments rely on a large

  number of assumptions, that are speculative at best. First, he states:

         A person of ordinary skill in the art would have known that the redox state of the
         intestinal lumen in the GI tract is maintained by a redox system involving the
         reduced and oxidized forms of glutathione and cysteine. Overall a reducing
         potential is maintained. In such an environment, a peptide containing disulfide
         bonds will exist in an equilibrium state that comprises fully oxidized, partially
         reduced, and reduced forms of the peptide. If the peptide contains a site for
         proteolytic degradation, that site will be cleaved in the reduced forms of the
         peptide.

  (Kent Rep. at ¶ 250.)

         145.    A person of ordinary skill in the art would also have known that the ability to

  reduce a disulfide-bonded peptide depends entirely on the redox potential of the peptide. The

  disulfide-bonded form is generally stabilized by cooperative folding; that is, for a given protein,

  disulfide formation is favored when the conformation of the molecule brings the sulfur atoms

  into the correct proximity and orientation for reaction. (Exhibit 24, Creighton, Disulfide bonds

  as probes of protein folding pathways, 131 METHODS ENZYMOL. 83-106 (1986) ("Creighton

  1986"); Exhibit 25, Creighton, Disulphide bonds and protein stability, 8 BioEssays 57-63 (1988)

  ("Creighton 1988"); Exhibit 26, Creighton, The disulfide folding pathway of BPTI, 256 SCIENCE

  111-114 (1992) ("Creighton 1992")).

         146.    Without knowing the equilibrium constant for disulfide formation under the

  conditions of the intestinal lumen it cannot be predicted whether the disulfides of ST would or

  would not be reduced to any significant extent. Moreover, amino acid substitutions to disulfide-

  rich peptides distant from the disulfide in question were known to have large effects on the

  equilibrium constant for disulfide formation (see e.g., Exhibit 27, Goldenberg, BIOCHEMISTRY


                                                   39
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 607 of 761 PageID #: 6714



  1993, 32:2835-2844), which introduces additional uncertainty. Individual disulfides in disulfide-

  rich proteins were known to have different reduction potentials, so it could not be predicted

  which would be reduced most easily (see e.g., Exhibit 27, Goldenberg).

         147.    Most importantly, it stands to reason that the disulfides might have been difficult

  to reduce in ST, because this toxin has evolved in enteric bacteria over millions of years to

  function in the intestinal track of their hosts. Dr. Kent emphasizes that the biological activity of

  ST depends on forming the appropriate 3D structure – and that this in turn depends critically on

  the formation of the disulfides. Thus, a POSA would have reason to believe that the equilibrium

  constants for disulfide formation in ST are evolutionarily poised to minimize the formation of

  inactive reduced peptides. Otherwise, the toxin would not fulfill its function and the bacteria

  would have no strong reason to express it, so the gene would be lost. Also, we would not expect

  to see potent intestinal activity when purified ST analogues were administered orally if the

  peptide was easily reduced, given the fact that the reduced form is inactive and also because

  there are many proteases that can act on linear peptides in the gut. Thus, a POSA would not

  conclude that the three disulfides of ST would be easily reduced to generate a linear reduced

  peptide that could be acted on by chymotrypsin, just because a Tyr was introduced into the

  peptide.

         148.    I note that Dr. Kent's opinion on the relative hydrophilicities of Tyr and Leu,

  which I disagree with and which I discuss in detail below, nonetheless supports my opinion that

  a POSA would not have sought to substitute in a proteolytic cleavage site at the N-terminal

  region. In particular, Dr. Kent argues that a POSA would have sought to substitute Tyr for Leu

  at the 9 position because "these residues have similar hydrophilicity, and the resultant peptide

  would therefore be expected to have similar biological properties." (Kent Rep. at ¶ 268.)



                                                   40
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 608 of 761 PageID #: 6715



         149.    According to Dr. Kent's argument, such a substitution would not have

  significantly changed the folding of the ST peptide. Therefore, substitution of a tyrosine for the

  leucine would not be expected to disrupt the structure and therefore would not be expected to

  expose that site or any other on the molecule to enzymatic cleavage. As I discuss below, I agree

  that a POSA would have understood that a Tyr for Leu substitution at position 9 would not

  expose the backbone at that location and therefore would not result in proteolytic cleavage, but

  not for the reasons that Dr. Kent sets out relating to relative hydrophilicity.

         150.    Dr. Kent relies on the Hruby reference for the proposition that it would have been

  routine for a POSA to have evaluated a modified ST peptide with a Tyr substituted for Leu at

  position 9. (Kent Rep. at ¶ 313.) But the Hruby reference is concerned with removing

  proteolytic liability, not adding it. Hruby stresses the importance of building macrocycles,

  meaning small rings, to inhibit proteolysis: "Indeed, it has been found with many

  conformationally constrained peptide hormones and neurotransmitters that conformational

  constraints, particularly cyclic conformational constraints, greatly stabilize peptides against

  proteolysis and enhance permeability through the blood-brain barrier." (Exhibit 28, Hruby,

  Designing Peptide Receptor Agonists and Antagonists, 1 NATURE REVIEWS 847-858 (2002)

  ("Hruby") at 852.) The Hruby reference therefore supports my opinion that a POSA would not

  have sought to replace Leu 9 with Tyr because a POSA would have understood that a residue

  tightly constrained within multiple macrocycles would not have presented an attractive, or even a

  possible site for proteolytic cleavage.

         151.    Therefore a POSA would have avoided the N-terminal region because cleavage

  there is likely to be difficult and unsuccessful, given that the peptide backbone is inaccessible as

  a result of the constrained structure formed by the two loops in that region.



                                                    41
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 609 of 761 PageID #: 6716



         152.    In addition, a POSA would have been aware of the natural toxin, EAST 1, which

  is a naturally occurring E. coli bacterial toxin sharing homology to ST and guanylin. EAST 1

  causes diarrhea in human beings and animals. (See, e.g., Exhibit 29, Nataro et al., Heterogeneity

  of Enteroaggregative Escherichia coli Virulence Demonstrated in Volunteers, 171:2 THE

  JOURNAL OF INFECTIOUS DISEASES 465-468 (1995) ("Nataro 1995") at p. 465; Exhibit 30,

  Menard and Dubreuil, Enteroaggregative Escherichia coli Heat-Stable Enterotoxin 1 (EAST1):

  A New Toxin with an Old Twist, 28:1 CRITICAL REVIEWS IN MICROBIOLOGY 43-60 (2002)

  ("Menard 2002") at p. 43; Exhibit 31, Lin et al., Bacterial Heat-Stable Enterotoxins: Translation

  of Pathogenic Peptides into Novel Targeted Diagnostics and Therapeutics, 2 TOXINS 2028-2054

  (2010) at 2030.)

         153.    The figure below shows the sequence of EAST1:



  (Exhibit 30, Menard 2002 at p. 54.) EAST1 has a "W" or Trp, which is a chymotrypsin cleavage

  site, in the region of the Leu in ST. Yet, despite the presence of this chymotrypsin cleavage site,

  EAST1 is a toxic peptide that causes diarrhea.

         154.    A POSA would therefore have been aware that there is a naturally occurring

  chymotrypsin cleavage site (Trp (W)) in EAST 1, which nonetheless is toxic, and would

  therefore not have believed that inserting a chymotrypsin cleavage site at that position in ST core

  would have reduced the toxicity of ST core.

         B.      A POSA Would Not Have Preferred the N-Terminal Region to the C-
                 Terminal Region As a Location for a Putative Proteolytic Site

         155.    There would have been multiple reasons, if a POSA sought to insert a

  chymotrypsin cleavage site into ST core, to make the substitution at the C-terminal region.

  Unlike the N-terminal region, which is constrained by two loops (one of which is quite small),


                                                   42
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 610 of 761 PageID #: 6717



  the C-terminal region is part of only one loop. This loop is larger and hence is more accessible

  to cleavage.

            156.   In addition, the Thr at the 16 position at the C-terminal region would have been a

  much more likely choice for a POSA as a location for a Tyr substitution than Leu9. A POSA

  would have recognized that in homologous peptides of the ST family, such as Y. entero ST and

  V. cholera ST, a potential chymotrypsin cleavage site, Phe (F) is already present. Therefore, a

  POSA seeking to insert a chymotrypsin site into ST core would have sought to introduce such a

  site at the Thr 16 position. The alignment that defendants rely on in their invalidity contentions

  shows the presence of the Phe (F) at the Thr 16 location:




  (Defendants' Joint Final Amended Invalidity Contentions at pp. 88-89.)

            157.   Dr. Kent argues that a POSA would not have sought to introduce a chymotrypsin

  cleavage site at the C-terminal region because a POSA would have been aware of the Albano

  reference, which, according to Dr. Kent, disclosed that a closely related homologue of STh

  without the C-terminal residues (including Thr 16) retained "significant activity." (Kent Rep. at

  ¶ 277.)

            158.   Toxin A-2 of Albano is shown below:




                                                   43
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 611 of 761 PageID #: 6718




  (Exhibit 32, Albano et al., Structural and Functional Features of Modified Heat-Stable Toxins

  Produced by Enteropathogenic Klebsiella Cells, 48:5 PEDIATRIC RESEARCH 685-689 (2000)

  ("Albano") at p. 688, Table 1.)

         159.    I disagree with Dr. Kent's interpretation of the Albano reference. Dr. Kent relies

  on Figure 3 of Albano, shown below:




  (Exhibit 32, Albano at p. 688, Fig. 3.)

         160.    Dr. Kent points to the data for Toxin A-2 in this figure, indicated by the curve

  with small diamonds (note that concentrations are plotted with logarithmic rather than linear

  spacings). This figure shows that the IC50 for STh is approximately 50 ng/ml (the maximum on

  the y axis is about a 50% increase, so that at about half maximum, or 25%, the concentration on

  the x axis is about 50 ng/ml). But at the greatest concentration, 1000 ng/ml, Toxin A-2 has


                                                  44
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 612 of 761 PageID #: 6719



  reached only about a 22% increase. By this measure, Toxin A-2 is 20 fold less active than STh.

  Moreover, this residual activity could be the result of traces of other toxins that were not

  removed during purification in this assay.

         161.    I note that Dr. Kent relies on the Handbook of Molecular Toxins (Kent Rep. at

  ¶257), which, in turn relies on data from a research paper by Yamasaki et al. that Dr. Kent does

  not discuss. (Exhibit 33, Yamasaki et al., "Structural Requirements for the Spatial Structure and

  Toxicity of Heat-Stable Enterotoxin (STh) of Enterotoxigenic Escherichia coli," 61 BULL. CHEM.

  SOC. JPN. 1701-1706 (1988).) The work of Yamasaki that is alluded to by Dr. Kent strongly

  supports the suggestion that the residual activity reported in Albano could be the result of traces

  of other toxins. Yamasaki chemically synthesized C-terminally truncated two-disulfide

  fragments of ST analogous to Albano’s Toxin A-2 (where the possibility of trace contaminants

  of biologically derived materials is not a complication); these peptides showed 200 to 300-fold

  reductions in activity of the parent peptide, STH 6-18, much lower than the activity reported by

  Albano.

         162.    Moreover, breaking an amide bond at this location from proteolytic cleavage is

  often the first step to degradation by a variety of processes, such as reduction of the disulfide

  bonds, which might occur in the reducing environment of the intestinal track, leading to still

  lower activity. If the POSA assumed that the disulfides could very readily be reduced (and I am

  not suggesting that one could have assumed this), then for Dr. Kent's argument to be correct one

  would need to assume that the peptide would be cleaved only in the introduced chymotrypsin site

  and the other two remaining disulfides would remain formed in the reducing environment of the

  intestine. Dr. Kent has presented no evidence that this would indeed happen within the intestine.

         163.    In summary, a POSA would not consider the cleavage to be inconsequential to



                                                   45
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 613 of 761 PageID #: 6720



  biological activity.

          164.     For these reasons, I disagree with Dr. Kent that a POSA would avoid substitution

  at the Thr 16 position based on Albano.

          C.       A POSA Would Not Have Understood Tyr to be Preferred Over Phe or Trp
                   as Chymotrypsin Cleavage Sites

          165.     Dr. Kent argues that a POSA seeking to insert a chymotrypsin cleavage site would

  have selected Tyr over other possible cleavage sites (Trp, Phe) because it was known at the

  relevant time that Tyr was preferred by the chymotrypsin enzyme. (Kent Rep. at ¶ 252.) I

  disagree with Dr. Kent that any such preference would have been known by a POSA at the

  relevant time.

          166.     Dr. Kent, for example, relies on Table 1 of the Lu reference to support his

  argument that chymotrypsin favors Tyr over Phe. I disagree with Dr. Kent's interpretation of Lu

  because the Lu reference is addressing the effectiveness of inhibitors of chymotrypsin, not

  substrates for chymotrypsin. (Exhibit 34, Lu et al., Binding of Amino Acid Side-chains to S1

  Cavities of Serine Proteinases, 266 J. MOL. BIOL. 441-461 (1997) ("Lu") at p. 443.) Lu et al.

  created a series of mutants of a well known inhibitor of chymotrypsin and other proteases and

  then tested the binding affinity of chymotrypsin for the mutated inhibitors. A POSA would not

  have understood binding of chymotrypsin to an inhibitor to be equivalent to binding of

  chymotrypsin to a substrate.

          167.     I note that Figure 8 of the Lu reference also presents data relating to binding of

  chymotrypsin to various substrates. (Exhibit 34, Lu at p. 455.) This figure, however, does not

  include error bars for the data points. As a result, I would interpret the data points for binding to

  Tyr, Trp, and Phe to be approximately the same.




                                                    46
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 614 of 761 PageID #: 6721



         168.    Moreover, Leu itself is a chymotrypsin cleavage site, as shown in Figure 8 of the

  Lu reference. Given that Leu is already present in ST core, and that the peptide is resistant to

  proteolytic cleavage, I do not believe a POSA at the relevant time would have sought to replace

  Leu with a different chymotrypsin cleavage site. Instead, in my opinion, a POSA would have

  understood that the 9 position would not be readily accessible to proteolytic cleavage, given its

  location within two disulfide bonded rings.

         169.    Dr. Kent similarly relies on the Schellenberger reference. (Kent Rep. at ¶ 252.)

  This reference collected and analyzed data from other studies reported in the published literature

  using statistical methods. (Exhibit 35, Schellenberger et al., The specificity of chymotrypsin, A

  statistical analysis of hydrolysis data, 199 EUR. J. BIOCHEM. 623-636 (1991) ("Schellenberger")

  at p. 623.) But Table 2, which Dr. Kent relies on, shows Tyr and Trp to be essentially

  equivalent:




  (Exhibit 35, Schellenberger at p. 625.)

         170.    Schellenberger also states: "The calculated contributions allow an easy

  estimation of Kcat/KM values for all possible substrates that exclusively consist of the fragments

  given in Table 1. It is sufficient to add the contributions of all fragments and μ according to Eqn

                                                  47
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 615 of 761 PageID #: 6722



  (1). Usually, the deviation of the calculated rate constant from the correct value should not

  exceed 1 (logarithmic scale). A prediction of this precision will be helpful in the application of

  chymotrypsin in technical processes." (Exhibit 35, Schellenberger at p. 626.)

         171.    It is noteworthy that the difference between the coefficients for Tyr and Trp is

  within 0.2 (logarithmic scale), so the difference between them would be small relative to the

  overall variation from: (1) the context that these residues found in other positions in the

  sequence; and (2) the error inherent to the group additivity principle used by Schellenberger. In

  summary, a POSA at the relevant time would not have had a good reason to favor Tyr over Trp

  (or Phe).

         172.    Schellenberger explains this deviation by stating that "tyrosine and tryptophan

  correspond to the upper limit in the binding capacity of the specificity pocket" of chymotrypsin,

  again suggesting the equivalence of Tyr and Trp as chymotrypsin substrates. (Exhibit 35,

  Schellenberger at p. 635.) A POSA would therefore view Schellenberger as disclosing that

  chymotrypsin has no preference for Tyr over Trp.

         173.    Like the Lu reference, the Schellenberger reference indicates that chymotrypsin’s

  preferred "secondary" cleavage preference is at Met and Leu. (See, e.g., Exhibit 35,

  Schellenberger at Fig. 2). Given that there was no suggestion in the prior art that was any

  proteolytic cleavage by chymotrypsin takes place at the Leu9 position in ST, a POSA would not

  seek to increase cleavage at that position by substituting an amino acid such as Trp, Tyr, or Phe.

  Instead, in my opinion, a POSA would have understood from Schellenberger, as from Lu, that

  there is already a reasonable P1 amino acid at position 9, which does not lead to significant

  cleavage of the peptide. Therefore, the POSA would have concluded that this site must not be

  accessible to chymotrypsin. As a result, to the extent the POSA were seeking to introduce a



                                                   48
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 616 of 761 PageID #: 6723



  chymotrypsin cleavage site into ST, based on Schellenberger in addition to Lu, the POSA would

  have looked to other sites in the molecule to substitute rather than Leu9.

         174.    Dr. Kent also relies on the following statement in the Appel reference:

  "Physiologically, chymotrypsin hydrolyses peptide bonds in proteins and polypeptides. The

  equilibrium is far on the side of hydrolysis. The carboxylic side of amino acids with aromatic

  side groups like tyrosine, tryptophan and, phenylalanine are predominantly attacked." (Exhibit

  36, Appel, Chymotrypsin: Molecular and Catalytic Properties, 19 CLINICAL BIOCHEMISTRY 317-

  322 (1986) ("Appel") at p. 318.) This statement, however, does not inform a POSA about the

  relative preferences of chymotrypsin for Tyr, Trp, or Phe.

         D.      A POSA Would Not Have Understood Tyr and Leu to Have Similar
                 Hydrophilicity

         175.    I disagree with Dr. Kent's statement that "[a] person of ordinary skill in the art

  would have preferred to substitute tyrosine at the position of leucine because these residues have

  similar hydrophilicity, and the resultant peptide would therefore be expected to have similar

  biological properties." (Kent Rep. at ¶ 268.) As I discuss in detail below, examination of the

  hydrophilicity and hydrophobicity scales available to a POSA at the relevant time demonstrates

  that judgments about relative hydrophilicity, hydrophobicity, or substitutability of amino acids

  were highly dependent on the scale that was used.

         176.    A useful diagram of substitutions is in Bioinformatics for Geneticists:




                                                   49
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 617 of 761 PageID #: 6724




  (Exhibit 37, Barnes and Gray, Amino Acid Properties and Consequences of Substitutions, Chap.

  14, pp. 289-316, Bioinformatics for Geneticists (2003) at p. 297.) This figure shows that while

  Leu (L) is in the aliphatic circle, with Val (V) and Ile (I), Tyr (Y) is in the aromatic and polar

  circles, indicating that their hydrophobicities and properties are not very similar. This diagram

  would have led a POSA to conclude that substitution of Tyr for Leu would not be a conservative

  substitution.

         177.     Moreover, I believe that some of the references Dr. Kent relies on actually lead to

  the opposite conclusion, namely, that Leu and Tyr are not easily substitutable for one another.

         178.     For example, the Dayhoff reference, on which Dr. Kent relies, includes the

  following table of "relative mutabilities" of the amino acids, indicating how easy it is to

  substitute each amino acid in a peptide or protein without affecting structure and function:




                                                   50
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 618 of 761 PageID #: 6725




  (Exhibit 38, Dayhoff et al., A Model of Evolutionary Change in Proteins, 5 Supp. 3 ATLAS OF

  PROTEIN SEQUENCE AND STRUCTURE 345-352 (1978) ("Dayhoff") at p. 347.) According to this

  table, Leu is one of the three least mutable amino acids, with only Cys and Trp ranking below

  Leu on this scale. In contrast, Thr is ranked near the top, with a mutability of 97, compared with

  40 for Leu. Therefore, according to this analysis, Thr is about two and a half times more

  mutable than Leu.

         179.    Dayhoff's substitution matrix similarly does not support Dr. Kent's argument. The

  substitution matrix, reproduced below, shows values that indicate the likelihood of particular

  pairings of amino acids showing up at the same position in related sequences – another way to

  think about the matrix is that it shows how evolutionarily conserved certain residues are in

  related peptides or proteins:




                                                  51
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 619 of 761 PageID #: 6726




          180.    According to the legend, "the neutral score is zero. A score of -10 means that the

  pair would be expected to occur only one-tenth as frequently in related sequences as random

  chance would predict, and a score of +2 means that the pair would be expected to occur 1.6 times

  as frequently." Therefore, the higher the value, the more favored the substitution of one amino

  acid for the other, and the lower the value, the less favored the substitution of one amino acid for

  the other.

          181.    For example, Cys/Cys has a very high value in the matrix of +12, indicating a

  very favored pairing, or, in other words, that it is difficult to substitute a different amino acid for

  a cysteine, because cysteine plays a unique role in disulfide bond formation in a protein or

  peptide. For Leu/Leu, the value is +6, and for Thr/Thr the value is +3. In other words, it is not

                                                    52
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 620 of 761 PageID #: 6727



  as difficult to substitute a different amino acid for Thr as for Leu, but it is more difficult to

  substitute another residue for Cys than for either Leu or Thr.

          182.    The value for Val/Leu or Ile/Leu substitutions is +2 and the value for substitution

  of Leu/Tyr is -1. Notably, the values for Leu range from -6 to +6, indicating that a value of -1 is

  approximately in the middle – essentially random, but somewhat disfavored, and therefore not a

  conservative substitution. A POSA would therefore understand Dayhoff to show that a

  substitution of Tyr for Leu 9 would not be a conservative substitution. Thus, in appropriate

  context as stated here, Dr. Kent's statement on p. 147 (¶ 269), which states "see also Exhibit 38,

  Dayhoff at 351-52 (exchange of tyrosine and leucine has a score of -1 in Figure 84, which

  indicates that this is a conservative substitution)" appears to not be correct.

          183.    Dayhoff's matrix (which was the metric chosen by Dr. Kent) can also be used to

  compute the mean evolutionary distance (indicating how conserved particular residues are at

  particular positions) between STh and the sequences in the alignment that defendants relied on in

  their invalidity contentions:




  (Defendants' Joint Final Amended Invalidity Contentions at pp. 88-89.)

          184.    I created the following table, showing the results of this analysis:

 Res.     C6     C7      E8       L9    C10     C11        N12   P13   A14     C15     T16    G17     C18
 Score    7.6    12      3.9      4.3   12      8.0        1.4   4.3   2.0     12      0.71   5.0     12
 The mean score taken for the alignment was computed using Dayhoff's table. Small numbers


                                                      53
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 621 of 761 PageID #: 6728



 indicate a more significant evolutionary distance (less likely to be conserved). According to this
 alignment and using Dayhoff's matrix, L9 is more conserved than E8, N12, A14, T16, G17.


          185.     I arrived at the values based on the following equation, Equation (1): LOij(ave) =

  ( LOi,j)/(n).

          186.     For Equation (1), LOij(ave) = the average log odds score associated with a given

  position in the aligned sequences; LOij = the log odds score seen for the substitution at a given

  residue in a specific location in the aligned sequences (STh was chosen as the reference to which

  others were compared); the subscript i refers to the reference amino acid in STh and the subscript

  j is the amino acid seen at the corresponding position of the aligned sequence; n = the number of

  aligned sequences (including the parent); and the summation is evaluated for each position of the

  aligned sequences, including the parent sequence.

          187.     The sequence alignment shows that Leu9 is replaced in the aligned sequences with

  Val and Ile. Dayhoff's matrix shows that Leu/Leu scores a +6, and Leu/Val and Leu/Ile each

  score a +2. So, for position 9, LOij(ave) = (6 + 6 + 6 + 2 + 2 + 2 + 6)/7 = 4.3. For position 16

  (Thr in STh), Thr/Thr scores +3, Thr/Ala scores +1, and Thr to Phe scores a (-3). So for

  position 16, LOij(ave) = (3 + 1 + 1 + (-3) + (-3) + 3 + 3)/7 = 0.71. In other words, using the

  Dayhoff matrix method, position 16 is predicted to be more easily substituted to another amino

  acid (with retention of function) than is position 9. Indeed, of the positions that are not Cys in

  STh, more than half (E8, N12, A14, and T16) are predicted to be more easily substituted than L9

  within this family of sequences. Thus, by this method, these would all be better candidate

  positions for substitution in STh. Furthermore, P13 has a score equal to L9, and G17 is only

  slightly higher. In summary, the use of Dayhoff's method does not support the contention that

  L9 would be an obvious position to change to Tyr.



                                                   54
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 622 of 761 PageID #: 6729



          188.    A key part of Dr. Kent's argument is that Leu and Tyr have similar properties, and

  that a POSA would have chosen Tyr as an obvious replacement for Leu. At the relevant time,

  however, there were many hydrophobicity scales available to a POSA. Depending on which

  scale was chosen, a POSA would come to very different conclusions about the similarity of Leu

  to Tyr. In Figures 1-6 below, I list six common scales. The polarity of the sidechains are listed

  in decreasing order (1 most polar, 20 most hydrophobic). What is immediately clear is that in

  only one scale are Leu and Tyr considered to be similar. The others indicate that the two

  residues are quite different in polarity.

          189.    First, the Kyte Doolittle (Exhibit 39) scale:




          190.    From Kyte Doolittle, a POSA would conclude that Tyr is a mildly polar residue

                                                    55
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 623 of 761 PageID #: 6730



  while Leu is a strongly apolar residue.

         191.    Next, the Hopp-Woods (Exhibit 40) scale:




         192.    Note that the sign of the values is flipped in this scale versus the others. By this

  scale, Leu and Tyr have similar hydrophobicities.

         193.    Next, the Cornette (Exhibit 41) scale:




                                                   56
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 624 of 761 PageID #: 6731




         194.   By this scale, Tyr and Leu are both hydrophobic. However, Leu ranks as most

  hydrophobic (rank = 20) versus a rank of 14 for Tyr.

         195.   Next, the Eisenberg (Exhibit 42) scale:




                                                 57
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 625 of 761 PageID #: 6732




         196.   By this scale, Leu ranks with the hydrophobic residues while Tyr is neither polar

  nor apolar.

         197.   Next, the Janin (Exhibit 43) scale:




                                                 58
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 626 of 761 PageID #: 6733




        198.   By this scale, Leu is considered hydrophobic, while Tyr is considered polar.

        199.   Next, the Engelman (Exhibit 44) scale:




                                               59
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 627 of 761 PageID #: 6734




           200.   According to this scale, Leu is considered hydrophobic, while Tyr is considered

  polar.

           201.   The main conclusion to be drawn from these scales, all available to a POSA at the

  relevant time, is that relative hydrophobicity depends entirely on what scale you choose. A

  POSA would not have been able to come to any definitive conclusion based on the varying

  relative values for Leu and Tyr among these different scales.

           202.   Dr. Kent also relies on the Ladunga reference to support his arguments about the

  substitutability of Tyr for Leu. In particular, he quotes the following sentence: "leucine 'easily

  replaces (or is replaced by) other hydrophobic residues and even hydrophilic ones that have

  extended side chains (serine, threonine, tyrosine, glutamine, lysine, etc.)'" (Kent Rep. at ¶ 197



                                                   60
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 628 of 761 PageID #: 6735



  (citing Exhibit 45, Ladunga and Smith, Amino acid substitutions preserve protein folding by

  conserving steric and hydrophobicity properties, 10:3 PROTEIN ENGINEERING 187-196 (1997)

  ("Ladunga") at p. 194)).

         203.    As a preliminary matter, this statement incorrectly describes serine as having an

  "extended sidechain[ ]." Serine's sidechain is CH2-OH. This is not an extended sidechain. In

  fact, serine has the third smallest molecular weight of the 20 commonly occurring amino acids.

  As a result, I view the accuracy of this entire statement as suspect.

         204.    In addition, in my opinion there is no evidence to support that statement in the

  Ladunga reference. For example, Figure 1 provides no support for the statement:




  (Exhibit 45, Ladunga at p. 191, Fig. 1.)

                                                   61
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 629 of 761 PageID #: 6736



         205.    Figure 1 of the Ladunga reference shows "substitution patterns" ("SPs") for

  different pairs of amino acids. Notably, Leu is never paired with Tyr in any of the pairings in

  Figure 1.

         206.    Table II of Ladunga similarly provides no support for the sentence on which Dr.

  Kent relies:




  (Exhibit 45, Ladunga at p. 192, Table II.) Like Figure 1, Table II does not provide an example of

  a Leu to Tyr substitution. Instead, Leu appears in a "Ile-Leu-Val," "Ile-Leu-Met," "Leu-Met-

  Val," "Ile-Leu-Met-Val," "Ala-Ile-Leu-Val," and "Ile-Leu-Thr-Val" substitution patterns.

  Notably, these are all conservative substitutions. I note further that of all of the conservative

  substitutions discussed in Table II of Ladunga, none involves Tyr.

         207.    Dr. Kent does not explain his rationale for selecting these particular scales over

  others that give conflicting results regarding the relative substitutability of Leu and Tyr.

  XI.    NO REASONABLE EXPECTATION OF SUCCESS

         208.    I disagree with Dr. Kent that a POSA would have had any reasonable expectation



                                                   62
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 630 of 761 PageID #: 6737



  of success at any stage.

          A.      No Reasonable Expectation of Success Using the Toxic ST Core Peptide As a
                  Lead Compound

          209.    For the reasons I set out above regarding the toxicity and other characteristics of

  ST core, I believe that a POSA would not have had a reasonable expectation of success

  attempting to use ST core as a lead compound to create a safe and effective therapeutic.

          210.      Dr. Kent identifies the Woodworth reference (Exhibit 46, Woodworth and

  Nicols, Recombinant Fusion Toxins - A New Class of Targeted Biological Therapeutics, 68

  CANCER TREAT RES. 145-160 (1993)) as disclosing DAB486IL-2, "the first fusion toxin to be

  evaluated in clinical trials." (Kent Rep. at ¶ 233.) As a preliminary matter, the "fusion toxin"

  discussed in the Woodworth reference was a chimera of sequences from human interleukin-2

  (IL-2) and the enzymatic and membrane translocation domains of diphtheria toxin. (Exhibit 46,

  Woodworth at p. 185.) Woodworth describes the chimera as a molecule that "specifically targets

  and kills cells that express the high-affinity form of the IL-2 receptor." (Exhibit 46, Woodworth

  at p. 185.) The toxin there was being developed expressly to target and kill particular cells of the

  immune system – i.e., to function as a toxin – offering "therapeutic potential for the treatment of

  IL-2R-expressing malignancies as well as selective immunosuppressive therapy for autoimmune

  diseases and allograft rejection." (Exhibit 46, Woodworth at p. 185.) In other words, this was a

  very targeted agent, which relies on IL-2 to direct it to a specific cell and the diphtheria toxin to

  kill the targeted cell.

          211.    In contrast, linaclotide was developed as a therapy, not to target and kill particular

  cells, but to activate a specific receptor for beneficial therapeutic effects. A POSA would not

  have understood the Woodworth reference to have any relevance to development of a therapeutic




                                                    63
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 631 of 761 PageID #: 6738



  such as linaclotide from a toxic peptide, let alone to provide a reasonable expectation of success

  for such a project.

          212.       Dr. Kent also discusses the Silberstein reference, which reports an assessment of

  the safety and efficacy of using Botulinum Toxin Type A as a Migraine Preventive Treatment.

  (See Kent Rep. at ¶¶ 71, 217.) As with the Woodworth reference, a POSA would not have

  understood the Silberstein reference to have any relevance to development of a therapeutic such

  as linaclotide from a toxic peptide, let alone to provide a reasonable expectation of success for

  such a project.

          213.       In particular, botulinum toxin causes botulism when it is consumed, inhaled, or it

  enters the body through a wound. (See, e.g., Exhibit 47, Sobel, Botulism, 41 CLINICAL

  INFECTIOUS DISEASES 1167-73 (2005) ("Sobel") at 1168.) The toxin then enters the bloodstream

  and circulates throughout the body, leading to botulism. (See, e.g., Exhibit 47, Sobel at p. 1171.)

  When used as a treatment, on the other hand, Botox is injected at a specific site for local action.

  (See, e.g., Exhibit 48, Silberstein et al., Botulinum Toxin Type A as a Migraine Preventive

  Treatment, 40 HEADACHE 445-450 (2000) at 449.)

          214.       A POSA would not have understood therapeutic uses of this toxin to have any

  relevance to development of a therapy for IBS-C or CIC based on toxic ST peptides. Such a

  therapeutic would be administered orally and reach its intended target through entry into the

  intestinal lumen. In such a case, the route of administration of the potential therapeutic based on

  the toxic ST peptide is the same route through which the toxin (ST) causes severe and sometimes

  lethal diarrhea.

          215.       I also disagree with Dr. Kent that a POSA would have had a reasonable

  expectation of success that inserting an internal chymotrypsin cleavage site into ST would have



                                                     64
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 632 of 761 PageID #: 6739



  sufficiently reduced or eliminated the biological activity of the peptide or its metabolites and

  degradation products to avoid toxicity while preserving sufficient efficacy. As I discussed

  above, a POSA at the relevant time would have understood that proteolytic cleavage would

  decrease the lifetime of the peptide. But there Dr. Kent has cited no evidence available to a

  POSA at the time showing that a therapeutic with a shorter lifetime would have been desirable as

  a therapeutic targeting the GC-C receptor to treat IBS-C and CIC.

         B.      No Reasonable Expectation of Success Substituting in a Putative
                 Chymotrypsin Site at Position 9

         216.    I also do not believe that there was any reasonable expectation of success that

  substituting in a putative chymotrypsin cleavage site at the Leu9 position of ST core would have

  produced a useful therapeutic for several reasons.

         217.    First, there was no reasonable expectation of success that the modified peptide

  would be able to bind to the GC-C receptor and stimulate intestinal fluid secretion. Dr. Kent

  argues that substitution at Leu9 would not disrupt structural features important for ST core

  biological activity, because substitution at this position does not disrupt the three disulfide bonds

  or Asn(12)-Pro(13)-Ala(14), the three amino acid residues important for binding and biological

  activity. (Kent Rep. at ¶ 254-56) Yet, as I discussed above, the Wolfe reference would predict

  just the opposite.

         218.    Also as I discussed above, the Hasegawa reference in my opinion does not

  support Dr. Kent's opinion that substituting Tyr at the Leu 9 position would not affect the

  peptide's ability to bind to and activate GC-C receptors. Hasegawa substituted in at that position

  an amino acid analog that has different properties from Tyr and also measured only binding, not

  activation. Specifically, the Pap residue that Hasegawa used for the substitution is considerably

  less polar than Tyr. Pap has an azide group where Tyr has a hydroxyl group. The two groups


                                                   65
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 633 of 761 PageID #: 6740



  have different properties and therefore a POSA would not have been able to extrapolate from

  results about binding obtained with a Pap substitution to the effect of a Tyr substitution on

  binding and activity.

         219.    As I have also discussed above, I disagree with Dr. Kent that, based on references

  such as the Sato reference, a POSA would have believed that a Tyr substituted at the 9 position

  would have been accessible to proteolytic cleavage. A POSA at the relevant time would have

  understood that this putative cleavage site would be situated within two macrocycles, and also

  that it would be located in the smallest and most knotted segment of the peptide.

         220.    Dr. Kent has not cited any evidence available to a POSA at the relevant time

  showing that the region around Leu9 is accessible to proteases. For example, in the Carpick 1991

  reference, Leu9 was changed to Lys, with retention of substantial activity, about one-fifth the

  enterotoxicity of ST. (Exhibit 13, Carpick 1991 at p. 4805, Table 1.) Given that Lys is the

  canonical residue for cleavage by Trypsin (see, e.g., Exhibit 49, Hubbard et al., Modeling studies

  of the change in conformation required for cleavage of limited proteolytic sites, 3 PROTEIN

  SCIENCE 757-768 (1994) at p. 761), a POSA would have expected proteolysis (in the gut) if the

  ring were not so rigid and the 9 position in the peptide were accessible to proteases.

         221.    Further, to the extent that a POSA at the relevant time sought to test whether a

  Tyr substituted at the 9 position would be accessible to chymotrypsin and result in proteolytic

  cleavage of the peptide, an in vitro proteolytic stability assay would likely have indicated that a

  Tyr at the 9 position is not in fact accessible and no such cleavage occurs. In particular, during

  development of linaclotide, an in vitro stability study showed that linaclotide "is resistant to

  many proteases and conditions found in the gut and intestine." (Exhibit 50, In Vitro Proteolytic

  Stability of MD-1100 Acetate at p. 10 (IW_LINZ_IND00000383).) In this study, linaclotide



                                                   66
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 634 of 761 PageID #: 6741



  "was incubated with chymotrypsin, trypsin, pepsin, aminopeptidase, carboxypeptidase A, and

  simulated gastric fluid (SGF) at pH 1.0." (Exhibit 50, In Vitro Proteolytic Stability of MD-1100

  Acetate at p. 10 (IW_LINZ_IND00000383).)

         222.    The results showed that only carboxypeptidase A was able to proteolyze

  linaclotide, by cleaving off the carboxy-terminal tyrosine – there was no cleavage at the 9

  position, and no cleavage by chymotrypsin. (Exhibit 50, In Vitro Proteolytic Stability of MD-

  1100 Acetate at p. 10 (IW_LINZ_IND00000383).) A POSA would therefore not have had a

  reasonable expectation of success in achieving proteolytic cleavage by chymotrypsin of an ST

  peptide with a Tyr substituted at the 9 position.

         223.    In summary, a POSA would not have had a reasonable expectation of success at

  any stage of this project.

  XII.   OBJECTIVE INDICIA OF NONOBVIOUSNESS

         224.    As I mentioned above, I have been informed that objective indicia of

  nonobviousness, or "secondary considerations" include unexpected results and teaching away.

  In my opinion, these objective indicia of nonobviousness are present here. For all the reasons I

  have discussed above, it was unexpected that the inventors would have been able to harness a

  toxic peptide, ST core, to provide a safe and effective therapeutic for patients (unexpected

  results). As I stated above, I also believe that the prior art taught a POSA to make a therapeutic

  based on a small molecule drug such as Zelnorm, rather than to pursue a peptide drug based on a

  toxin with a completely different mechanism (teaching away). In my opinion, these

  considerations strongly support the nonobviousness of the patents-in-suit.

  XIII. THE CLAIMS ARE SUFFICIENTLY DESCRIBED

         225.    I disagree with Dr. Kent that certain of the asserted claims are invalid for lack of

  written description. In my opinion, the specifications of the patents clearly convey to a person of

                                                      67
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 635 of 761 PageID #: 6742



  ordinary skill at the relevant time that the inventors were in possession of the claimed inventions.

  I understand that, in the chemical and biochemical fields, the written description requirement is

  satisfied if the patent discloses sufficiently detailed, relevant identifying characteristics, i.e.,

  complete or partial structure, other physical and/or chemical properties, functional characteristics

  when coupled with a known or disclosed correlation between function and structure, or some

  combination of such characteristics. I further understand that a claim is sufficiently described if

  the specification discloses relevant identifying characteristics that distinguish the claimed

  compound from other compounds. In particular, the sequence of the claimed peptide, in addition

  to the location of the three disulfide bonds in the fully folded peptide, are described in the

  asserted patents. (See, e.g., Exhibit 3, '036 patent at 7:12-13) Under this standard, each of the

  asserted claims is sufficiently described.

          A.        Claims 2 and 9 of the '036 Patent

          226.      Dr. Kent argues that claims 2 and 9 of the '036 patent lack written description

  because, according to Dr. Kent, claims 2 and 9 claim the amino acid sequence of linaclotide

  without specifying its disulfide pairings. (Kent Rep. at ¶¶ 400-405.) I disagree.

          227.      In addition to providing the complete amino acid sequence, the specification

  provides substantial additional description of the claimed peptide, including its disulfide or other

  internal crosslinks. For example, the specification describes the specific disulfide bonds in the

  fully folded peptide: "When fully folded, disulfide bonds are present between: Cys6 and Cys11;

  Cys7 and Cys15; and Cys10 and Cys18." (Exhibit 3, '036 patent at 7:12-13.) The specification

  further states:

          The peptides of the invention, like the bacterial ST peptides, have six Cys
          residues. These six Cys residues form three disulfide bonds in the mature and
          active form of the peptide. If the six Cys residues are identified, from the amino to
          carboxy terminus of the peptide, as A, B, C, D, E, and F, then the disulfide bonds


                                                     68
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 636 of 761 PageID #: 6743



         form as follows: A-D, B-E, and C-F. The formation of these bonds is thought to
         be important for GC-C receptor binding.

  (Exhibit 3, '036 patent at 24:15-27.) Thus, the specification expressly describes peptides with the

  native disulfide bonds. In contrast, it does not describe peptides with non-native disulfide bonds.

         228.    The specification further sets out multiple descriptions and in vitro and in vivo

  working examples that demonstrate how to prepare the claimed peptide, elucidate the mode of

  action of the claimed peptide, and demonstrate the effectiveness and pharmacokinetic properties

  of the claimed peptide as a therapeutic for conditions such as IBS-C and CIC. (See e.g., Exhibit

  3, '036 patent at 2:11-25; 2:35-38; 7:12-24; 9:60-10:3; 10:15-34: 11:36-47; 12:66-13:4: 21:19-

  26; 22:3-19; 28:27-37:22.)

         229.    I disagree with Dr. Kent that "a person of ordinary skill in the art would

  understand that the claims are not limited to peptides with only these three disulfide pairings,

  because the disulfide bonds are not claimed, and the specification discloses alternative

  embodiments of the invention." (Kent Rep. at ¶401.) In particular, I disagree that a POSA

  would "understand that claim 2 encompasses a large number of peptides that are neither

  described nor disclosed in the specification of the '036 patent." (Kent Rep. at ¶ 402.) In my

  opinion, a POSA would understand the specification to describe embodiments of the invention

  that, at most, involve three, two, one, or none of the native three disulfide bonds found in the

  fully folded isomer described above, or alternative linkages in place of one or more of these

  native disulfide bonds. (See e.g., Exhibit 3, '036 patent at 3:45-50; 4:45-52; 7:25-39; 28:11-25.)

  Dr. Kent speculates that various other disulfide bonded isomers are theoretically possible (see,

  e.g., Kent Rep. at ¶ 402), but presents no evidence that any of these actually exist or that they

  would be understood by a POSA to be described in the specification.




                                                   69
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 637 of 761 PageID #: 6744



            230.   The specification therefore describes a small number of isomers, as follows: one

  isomer with no disulfide bonds, three isomers with one disulfide bond, three isomers with two

  disulfide bonds, and one isomer with three disulfide bonds. That is a total of eight isomers.

            231.   I note in particular that it would have been well known to a POSA at the time that

  peptides will equilibrate to a native or most stable conformation (see, e.g., Exhibit 26, Creighton

  1992; Exhibit 51, Weissman and Kim, Reexamination of the folding of BPTI: predominance of

  native intermediates, 253 SCIENCE 1386-93 (1991) ("Weissman")), so that it is not clear to what

  extent many of the hypothetical peptide isomers Dr. Kent speculates about in his report would

  actually exist as stable isomers under physiological conditions. Dr. Kent presents no evidence to

  support his arguments regarding the stability of the hypothetical structures he discusses. If a

  POSA were to consider synthesizing them (and I am not suggesting that one would) it is

  expected that at least some of them would equilibrate to the native form under appropriate

  conditions.

            232.   I note further that a POSA at the relevant time seeking to develop a therapeutic

  for conditions such as IBS-C and CIC would have understood that unstable, short-lived isomers

  of the peptide would not have been suitable therapeutics. For this reason also, a POSA would

  have understood the specification to be directed to stable isomers of the claimed peptides, rather

  than the collection of hypothetical and potentially unstable isomers that Dr. Kent discusses in his

  report.

            233.   In my opinion, the specification discloses a relatively small number of possible

  isomers – namely, those with disulfide bonds or other types of linkages at the exact positions of

  the native disulfide bonds. Claims 2 and 9 of the ‘036 patent are therefore sufficiently described

  in the specification and meet the written description requirement.



                                                   70
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 638 of 761 PageID #: 6745



         B.      Claims 33, 37, 39, 43, and 44 of the '036 Patent

         234.    Dr. Kent argues that claims 33, 37, 39, 43, and 44 of the '036 patent lack written

  description because, according to Dr. Kent, these claims depend from 9, which Dr. Kent argues

  is not adequately described. (Kent Rep. at ¶¶ 400-407.) As I explained above, I disagree.

         235.    Dr. Kent further argues that claims 33, 37, 39, 43, and 44 of the '036 patent lack

  written description because a person of ordinary skill at the relevant time would have been

  uncertain whether effective amounts of different isomers of the claimed peptide could ever be

  administered in pharmaceutical compositions to treat patients suffering from conditions such as

  IBS-C and CIC. (Kent Rep. at ¶ 408.)

         236.    I disagree with Dr. Kent. As I discussed above, the specification contains ample

  information sufficient to convey to a person of ordinary skill at the relevant time that the

  inventors were in possession of the claimed invention, i.e., that an effective amount of the

  claimed peptide could be administered in pharmaceutical compositions to treat patients with

  conditions such as IBS-C and CIC. The specification sets out multiple descriptions and in vitro

  and in vivo working examples that demonstrate how to prepare the claimed peptide, elucidate the

  mode of action of the claimed peptide, and demonstrate the effectiveness and pharmacokinetic

  properties of the claimed peptide as a therapeutic for conditions such as IBS-C and CIC. (See

  e.g., Exhibit 3, '036 patent at 2:11-25; 2:35-38; 7:12-24; 9:60-10:3; 10:15-34: 11:36-47; 12:66-

  13:4: 21:19-26; 22:3-19; 28:27-37:22.)

         C.      The Asserted Claims of the '727 Patent

         237.    Dr. Kent argues that claims 3 and 6 of the '727 patent lack written description

  because, according to Dr. Kent, claims 3 and 6 claim the amino acid sequence of linaclotide

  without specifying its disulfide pairings. (Kent Rep. at ¶¶ 410-414.) I disagree.



                                                   71
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 639 of 761 PageID #: 6746



          238.      In addition to providing the complete amino acid sequence, the specification

  provides substantial additional description of the claimed peptide, including its disulfide or other

  internal crosslinks. For example, the specification describes the specific disulfide bonds in the

  fully folded peptide: "When fully folded, disulfide bonds are present between: Cys6 and Cys11;

  Cys7 and Cys15; and Cys10 and Cys18." (Exhibit 4, '727 patent at 10:26-28) The specification

  further states:

          The peptides of the invention, like the bacterial ST peptides, have six Cys
          residues. These six Cys residues form three disulfide bonds in the mature and
          active form of the peptide. If the six Cys residues are identified, from the amino to
          carboxy terminus of the peptide, as A, B, C, D, E, and F, then the disulfide bonds
          form as follows: A-D, B-E, and C-F. The formation of these bonds is thought to
          be important for GC-C receptor binding.

  (Exhibit 4, '727 patent at 43:29-36.) Thus, the specification expressly describes peptides with the

  native disulfide bonds. In contrast, it does not describe peptides with non-native disulfide bonds.

          239.      The specification further sets out multiple descriptions and in vitro and in vivo

  working examples that demonstrate how to prepare the claimed peptide, elucidate the mode of

  action of the claimed peptide, and demonstrate the effectiveness and pharmacokinetic properties

  of the claimed peptide as a therapeutic for conditions such as IBS-C and CIC. (See e.g., Exhibit

  4, '727 patent at 2:22-36; 2:46-49; 10:26-39; 13:4-15; 13:27-37: 14:16-26; 14:56-63: 39:46-55;

  40:40-56; 47:8-56:16.)

          240.      I disagree with Dr. Kent that "a person of ordinary skill in the art would

  understand that the claims are not limited to peptides with only these three disulfide pairings,

  because the disulfide bonds are not claimed, and the specification discloses alternative

  embodiments of the invention." (Kent Rep. at ¶ 412.) In particular, I disagree that a POSA

  would "understand that claims 1, 3 and 6 encompasses a large number of peptides that are neither

  described nor disclosed in the specification of the '727 patent." (Kent Rep. at ¶413.) In my


                                                     72
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 640 of 761 PageID #: 6747



  opinion, a POSA would understand the specification to describe embodiments of the invention

  that, at most, involve three, two, one, or none of the three disulfide bonds found in the fully

  folded isomer described above, or alternative linkages in place of one or more of these native

  disulfide bonds. (See e.g., Exhibit 4, '727 patent at 4:5-10; 10:40-47; 47:1-6.) Dr. Kent

  speculates that various other disulfide bonded isomers are theoretically possible (see, e.g., Kent

  Rep. at ¶ 412), but presents no evidence that any of these actually exist or that they would be

  understood by a POSA to be described in the specification.

         241.    The specification therefore describes a small number of isomers, as follows: one

  isomer with no disulfide bonds, three isomers with one disulfide bond, three isomers with two

  disulfide bonds, and one isomer with three disulfide bonds. That is a total of eight isomers.

         242.    I note in particular that it would have been well known to a POSA at the time that

  peptides will equilibrate to a native or most stable conformation (see, e.g., Exhibit 26, Creighton

  1992; Exhibit 51, Weissman), so that it is not clear to what extent many of the hypothetical

  peptide isomers Dr. Kent speculates about in his report would actually exist as stable isomers

  under physiological conditions. Dr. Kent presents no evidence to support his arguments

  regarding the stability of the hypothetical structures he discusses. If a POSA were to consider

  synthesizing them (and I am not suggesting that one would) it is expected that at least some of

  them would equilibrate to the native form under appropriate conditions.

         243.    I note further that a POSA at the relevant time seeking to develop a therapeutic

  for conditions such as IBS-C and CIC would have understood that unstable, short-lived isomers

  of the peptide would not have been suitable therapeutics. For this reason also, a POSA would

  have understood the specification to be directed to peptides folded into stable isomers, rather




                                                   73
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 641 of 761 PageID #: 6748



  than the collection of hypothetical and potentially unstable isomers that Dr. Kent discusses in his

  report.

            244.    In my opinion, the specification discloses a small number of possible isomers –

  namely, those with disulfide bonds or other types of linkages at the exact positions of the native

  disulfide bonds. Claims 3 and 6 of the '727 patent are therefore sufficiently described in the

  specification and meet the written description requirement.

            D.      The Asserted Claims of the '947 Patent

            245.    Dr. Kent argues that claims 2, 4, and 14 of the '947 patent lack written description

  because, according to Dr. Kent, claims 2, 4, and 14 claim the amino acid sequence of linaclotide

  without specifying its disulfide pairings. (Kent Rep. at ¶¶ 414-421.) I disagree.

            246.    In addition to providing the complete amino acid sequence, the specification

  provides substantial additional description of the claimed peptide, including its disulfide or other

  internal crosslinks. For example, the specification describes the specific disulfide bonds in the

  fully folded peptide: "When fully folded, disulfide bonds are present between: Cys6 and Cys11;

  Cys7 and Cys15; and Cys10 and Cys18." (Exhibit 5, '947 patent at 5:31-32) The specification

  further states:

            The peptides of the invention, like the bacterial ST peptides, have six Cys
            residues. These six Cys residues form three disulfide bonds in the mature and
            active form of the peptide. If the six Cys residues are identified, from the amino to
            carboxy terminus of the peptide, as A, B, C, D, E, and F, then the disulfide bonds
            form as follows: A-D, B-E, and C-F. The formation of these bonds is thought to
            be important for GC-C receptor binding.

  (Exhibit 5, '947 patent at 20:42-49.) Thus, the specification expressly describes peptides with the

  native disulfide bonds. In contrast, it does not describe peptides with non-native disulfide bonds.

            247.    The specification further sets out multiple descriptions and in vitro and in vivo

  working examples that demonstrate how to prepare the claimed peptide, elucidate the mode of


                                                     74
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 642 of 761 PageID #: 6749



  action of the claimed peptide, and demonstrate the effectiveness and pharmacokinetic properties

  of the claimed peptide as a therapeutic for conditions such as IBS-C and CIC. (See e.g., Exhibit

  5, '947 patent at 2:11-23; 2:33-36; 5:31-43; 8:20-30; 8:41-61: 9:60-10:3; 11:20-25: 17:26-33;

  18:15-30; 25:5-33:49.)

         248.    I disagree with Dr. Kent that "a person of ordinary skill in the art would

  understand that the claims are not limited to peptides with only these three disulfide pairings,

  because they are not claimed, and the specification discloses alternative embodiments of the

  invention." (Kent Rep. at ¶ 417.) In particular, I disagree that a POSA would "understand that

  claims 2 and 4 encompass a large number of peptides that are neither described nor disclosed in

  the specification of the '947 patent." (Kent Rep. at ¶ 418.) In my opinion, a POSA would

  understand the specification to describe embodiments of the invention that, at most, involve

  three, two, one, or none of the three disulfide bonds found in the fully folded isomer described

  above, or alternative linkages in place of one or more of these native disulfide bonds. (See e.g.,

  Exhibit 5, '947 patent at 3:20-25; 5:44-51; 24:57-25:3.) Dr. Kent speculates that various other

  disulfide bonded isomers are theoretically possible (see, e.g., Kent Rep. at ¶ 418), but presents no

  evidence that any of these actually exist or that they would be understood by a POSA to be

  described in the specification.

         249.    The specification therefore describes a small number of isomers, as follows: one

  isomer with no disulfide bonds, three isomers with one disulfide bond, three isomers with two

  disulfide bonds, and one isomer with three disulfide bonds. That is a total of eight isomers.

         250.    I note in particular that it would have been well known to a POSA at the time that

  peptides will equilibrate to a native or most stable conformation (see, e.g., Exhibit 26, Creighton

  1992; Exhibit 51, Weissman), so that it is not clear to what extent many of the hypothetical



                                                   75
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 643 of 761 PageID #: 6750



  peptide isomers Dr. Kent speculates about in his report would actually exist as stable isomers

  under physiological conditions. Dr. Kent presents no evidence to support his arguments

  regarding the stability of the hypothetical structures he discusses. If a POSA were to consider

  synthesizing them (and I am not suggesting that one would) it is expected that at least some of

  them would equilibrate to the native form under appropriate conditions.

            251.   I note further that a POSA at the relevant time seeking to develop a therapeutic

  for conditions such as IBS-C and CIC would have understood that unstable, short-lived isomers

  of the peptide would not have been suitable therapeutics. For this reason also, a POSA would

  have understood the specification to be directed to peptides folded into stable isomers, rather

  than the collection of hypothetical and potentially unstable isomers that Dr. Kent discusses in his

  report.

            252.   In my opinion, the specification discloses a relatively small number of possible

  isomers – namely, those with disulfide bonds or other types of linkages at the exact positions of

  the native disulfide bonds. Claims 2, 4, and 14 of the '947 patent are therefore sufficiently

  described in the specification and meet the written description requirement

  XIV. THE CLAIMS ARE ENABLED

            253.   I disagree with Dr. Kent that claims 33, 37, 39, 43, and 44 of the '036 patent are

  invalid for lack of enablement. In my opinion, claims 33, 37, 39, 43, and 44 of the '036 patent

  are enabled. I note that Dr. Kent does not dispute that the '036 patent enables asserted claims 2

  and 9 of the '036 patent, which claim the purified peptide and a pharmaceutical composition

  comprising the purified peptide. I further note that Dr. Kent argues that claims 33, 37, 39, 43,

  and 44 are not enabled only with respect to peptide isomers other than the native isomer

  containing three disulfide bonds. (Kent Rep. at ¶ 422.)



                                                    76
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 644 of 761 PageID #: 6751



         254.    I understand that the enablement requirement is satisfied if the patent's disclosure

  enables one of ordinary skill in the art to make and use the claimed invention without undue

  experimentation. I also understand that the asserted claims are enabled if the scope of the claims

  bears a reasonable correlation to the scope of enablement provided by the specification to

  persons of ordinary skill in the art. I also understand that a patentee is not required to provide

  actual working examples, or to provide efficacy data in a patent, and that only a sufficient

  description enabling a person of ordinary skill in the art to carry out an invention is needed. I

  also understand that the patent does not need to disclose specific examples corresponding to

  every claimed embodiment. I further understand that the enablement requirement is satisfied if

  the patent’s description enables any mode of making and using the claimed invention.

         255.    The claims at issue relate to methods for administering to patients suffering from

  various conditions an effective amount of a pharmaceutical composition comprising the claimed

  peptide. Dr. Kent argues that these claims are not enabled because the specification does not

  provide sufficient guidance to a POSA on two principal grounds: (1) to the extent that I dispute

  that it would have been routine to determine the effective amount of a peptide to administer in a

  pharmaceutical composition for treating patients with IBS, IBS-C, chronic constipation, and

  idiopathic constipation, Dr. Kent argues that such an opinion would weigh against enablement;

  and (2) that the claims do not enable determination of an "effective amount" regarding isomers

  or linkages other than those of the fully-folded native peptide. (See Kent Rep. at ¶¶ 422, 426,

  437)

         256.    I disagree on both counts. It is my opinion that the '036 patent is not obvious, for

  all the reasons I have set out above in my report, and I do dispute that it would have been routine

  for a POSA at the relevant time to have developed a therapeutic based on an ST peptide to treat



                                                   77
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 645 of 761 PageID #: 6752



  conditions such as IBS-C and CIC, and to have determined an "effective amount" of such a

  peptide to treat these conditions. Contrary to Dr. Kent's arguments, however, there is no

  inconsistency between this opinion and an opinion that the '036 patent enables the full scope of

  the asserted claims. It is my understanding that the enablement standard requires that the patent

  allow one of skill in the art to practice the claimed invention without undue experimentation,

  given the guidance provided in the patent.

         257.    As I have set out above in my discussion of the written description requirement, it

  is my opinion that the descriptions in the '036 patent restrict the embodied isomers to those that

  include at most three, two, one, or none of the native disulfide bonds found in the fully folded

  isomer described above, or alternative linkages in place of one or more of these native disulfide

  bonds. (See e.g., Exhibit 3, '036 patent at 3:45-50; 7:25-39; 28:11-25.)

         258.    As I have also set out above in my discussion of the written description

  requirement, the '036 patent provides multiple descriptions and in vitro and in vivo working

  examples that demonstrate how to prepare the claimed peptide, elucidate the mode of action of

  the claimed peptide, and demonstrate the effectiveness and pharmacokinetic properties of the

  claimed peptide as a therapeutic for conditions such as IBS-C and CIC. (See e.g., Exhibit 3, '036

  patent at 2:11-25; 2:35-38; 7:12-24; 9:60-10:3; 10:15-34: 11:36-47; 12:66-13:4: 21:19-26; 22:3-

  19; 28:27-37:22.) These descriptions and working examples enable the full scope of the claimed

  methods of treatment.

         259.    Dr. Kent discusses the "Wands factors" in his expert report. It is my

  understanding that consideration of all of these factors is not required in determining whether a

  patent claim is enabled. It is also my understanding that the Wands factors do not even come

  into play until a patent challenger has put forward non-conclusory evidence that undue



                                                  78
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 646 of 761 PageID #: 6753



  experimentation is necessary to practice the claimed methods or that any claimed embodiment is

  inoperable. It is my opinion that Dr. Kent’s report does neither.

         260.    I disagree with Dr. Kent that "a person of ordinary skill in the art would

  understand that claim 9 encompasses peptides having amino acid SEQ ID NO:31 with no

  disulfide bonds, one disulfide bond, two disulfide bonds, three disulfide bonds, and alternative

  covalent cross-links." (Kent Rep. at ¶ 438.) In particular, I disagree that a POSA would

  "reasonably expect that numerous peptides having amino acid SEQ ID NO:31 with one or two

  disulfide bonds and alternative covalent cross-links could bind to and activate the GC-C

  receptor." (Kent Rep. at ¶ 438.) In my opinion, a POSA would understand the specification to

  describe embodiments of the invention that, at most, involve three, two, one, or none of the

  native disulfide bonds found in the fully-folded isomer described above, or alternative linkages

  in place of one or more of these native disulfide bonds. (See e.g., Exhibit 3, '036 patent at 3:45-

  50; 7:25-39; 28:11-25.) Dr. Kent speculates that various other disulfide bonded isomers are

  theoretically possible (see, e.g., Kent Rep. at ¶ 438), but presents no evidence that any of these

  actually exist or that they would be understood by a POSA to be described in the specification.

         261.    The specification therefore describes a small number of isomers, as follows: one

  isomer with no disulfide bonds, three isomers with one disulfide bond, three isomers with two

  disulfide bonds, and one isomer with three disulfide bonds. That is a total of eight isomers. It

  would not require undue experimentation for a POSA to synthesize a small number of isomers

  and determine whether they are stable, and, if stable, whether they are biologically active.

         262.    I note in particular that it would have been well known to a POSA at the time that

  peptides will equilibrate to a native or most stable conformation (see, e.g., Exhibit 26, Creighton

  1992; Exhibit 51, Weissman), so that it is not clear to what extent many of the hypothetical



                                                   79
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 647 of 761 PageID #: 6754



  peptide isomers Dr. Kent speculates about in his report would actually exist as stable isomers

  under physiological conditions. Dr. Kent presents no evidence to support his arguments

  regarding the stability of the hypothetical structures he discusses. If a POSA were to consider

  synthesizing them (and I am not suggesting that one would) it is expected that at least some of

  them would equilibrate to the native form under appropriate conditions.

         263.    I note further that a POSA at the relevant time seeking to develop a therapeutic

  for conditions such as IBS-C and CIC would have understood that unstable, short-lived isomers

  of the peptide would not have been suitable for use as therapeutics. For this reason also, a POSA

  would have understood the specification to be directed to peptides folded into stable isomers,

  rather than the collection of hypothetical and potentially unstable peptides that Dr. Kent

  discusses in his report.

         264.    Dr. Kent presents no evidence to support his arguments that any of these

  hypothetical isomers exist or would be stable, or that, if stable, would be inoperative.

  Nonetheless, I briefly address the Wands factors below. I reserve the right to supplement this

  opinion should Dr. Kent put forward such non-conclusory evidence and/or evidence that any

  claimed embodiment is inoperable.

         A.      Factor 1: Quantity of Experimentation Necessary

         265.    Factor 1, the quantity of experimentation necessary, weighs in favor of

  enablement. As I have discussed, the specification sets out multiple working examples of in

  vitro and in vivo assays to test the binding and activity of the claimed peptide. These working

  examples demonstrate how to prepare the claimed peptide, elucidate the mode of action of the

  claimed peptide, and demonstrate the effectiveness and pharmacokinetic properties of the

  claimed peptide. (See e.g., Exhibit 3, '036 patent at 30:12-37:22) Given the guidance in the



                                                   80
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 648 of 761 PageID #: 6755



  specification, a POSA, without undue experimentation, could have made any of the relatively

  small number of possible isomers of the claimed peptide and tested them in these assays.

         B.      Factors 2 and 3: Amount of Direction Presented/Presence of Working
                 Examples

         266.    Like Factor 1, Factors 2 and 3, the amount of direction presented and the presence

  of working examples, weigh in favor of enablement. I note preliminarily, as I stated above, that

  it is my understanding that a patentee is not required to provide any working examples for a

  claim to be enabled. Nonetheless, as I discussed above, the specification sets out multiple

  descriptions and in vitro and in vivo working examples that demonstrate how to prepare the

  claimed peptide, elucidate the mode of action of the claimed peptide, and demonstrate the

  effectiveness and pharmacokinetic properties of the claimed peptide. (See e.g., Exhibit 3, '036

  patent at 30:12-37:22.) And Dr. Kent concedes many other examples and disclosures relevant to

  this issue. (Kent Rep. at ¶¶ 428-435.)

         C.      Factors 4 and 5: Nature of the Invention/State of the Prior Art

         267.    Like Factors 1-3, Factors 4 and 5, the nature of the invention and the state of the

  prior art, weigh in favor of enablement. While, as I have discussed at length, it is my opinion

  that the claimed peptide and the claimed methods of treatment were not obvious at the time of

  the invention, a POSA reading the specification in view of the prior art would have had sufficient

  information to make and use the claimed invention. As Dr. Kent himself points out (e.g., Kent

  Rep. at ¶¶ 75-91, 93-100), the prior art contains multiple scientific reports and analyses of the ST

  peptide and analogous peptides in in vitro and in vivo assays. And, as I state above, the

  specification sets out multiple descriptions and in vitro and in vivo experiments that demonstrate

  how to prepare the claimed peptide, elucidate the mode of action of the claimed peptide, and

  demonstrate the effectiveness and pharmacokinetic properties of the claimed peptide. (See e.g.,


                                                  81
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 649 of 761 PageID #: 6756



  Exhibit 3, '036 patent at 30:12-37:22) Thus, it is my opinion that the nature of the invention and

  state of the prior art weigh in favor of a finding that the claims are enabled.

         268.    As I stated above, I disagree with Dr. Kent because I believe that it was not

  obvious to develop a therapeutic based on a modified ST peptide to treat patients suffering from

  conditions such as IBS-C and CIC, my opinion supports his non-enablement arguments. (Kent

  Rep. at ¶ 450.) The inquiry is whether the claims are enabled based on the specification, in the

  context of the nature of the invention and state of the prior art. Without the information in the

  specification, a POSA would not have reasonably expected to develop a therapeutic based on a

  modified ST peptide to treat patients suffering from IBS, IBS-C, chronic constipation, and/or

  idiopathic constipation. But, given the numerous descriptions and working examples in the

  specification, it is my opinion that a POSA would have been able to make and use the claimed

  invention.

         D.      Factor 6: Relative Skill in the Art

         269.    As stated above, it is my opinion, and Dr. Kent appears to agree, that a POSA at

  the relevant time would have had a fairly high level of education and skill. (Kent Rep. at ¶ 452.)

  It is my opinion that this level of skill weighs in favor of a finding that such a POSA would have

  been able to make and use the claimed invention without undue experimentation, given the

  guidance in the ‘036 patent. For example, a POSA would have been able to carry out the in vitro

  and in vivo assays described in the specification given the relatively small number of different

  peptide isomers described without undue experimentation.

         270.    As I discussed above, I disagree with Dr. Kent that because I believe that it was

  not obvious to develop a therapeutic based on a modified ST peptide to treat patients suffering

  from conditions such as IBS-C and CIC, my opinion supports his non-enablement arguments.

  (Kent Rep. at ¶ 454.) As I discussed above, it is my understanding that the enablement inquiry

                                                   82
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 650 of 761 PageID #: 6757



  focuses on whether the claims are enabled given the guidance provided in the patent, in view of

  the relative level of skill in the art. Based on the specification, a POSA would have been able to

  make and use the claimed invention.

            E.     Factor 7: Predictability of the Art

            271.   It is my opinion that the relevant art is somewhat unpredictable. However, I

  understand that some amount of unpredictability in the art does not necessarily weigh against

  enablement. Given the thorough descriptions set out in the '036 patent, as described above, and

  the relatively high level of skill in the art, it is my opinion that this factor is neutral or weighs in

  favor of a finding that the claims are enabled.

            F.     Factor 8: Breadth of the Claims

            272.   It is my opinion that the descriptions in the specification bear a reasonable

  correlation to the scope of the asserted claims. As I have set out above, it is my opinion that the

  descriptions in the ‘036 patent restrict the embodied isomers to those that include at most three,

  two, one, or none of the native disulfide bonds found in the fully folded isomer described above,

  or alternative linkages in place of one or more of these native disulfide bonds. (See e.g., Exhibit

  3, '036 patent at 3:45-50; 7:25-39; 28:11-25.) As I have also discussed, it is my opinion that a

  POSA seeking to practice the invention would have understood that unstable peptide isomers

  would not be appropriate for therapeutic use, further confirming my understanding that the

  isomers described in the specification are restricted as I have stated. A POSA would have been

  able to test this relatively small number of possible isomers in the assays described in the '036

  patent.

  XV.       TRIAL EXHIBITS

            273.   I may utilize any of the documents cited and/or listed herein as exhibits at any

  hearing or trial in this litigation. I may further prepare and use exhibits that summarize portions

                                                     83
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 651 of 761 PageID #: 6758



  of my testimony, or key terms or concepts presented therein, at any hearing or trial in this

  litigation.

  XVI. SUPPLEMENTAL OR AMENDED OPINION

           274.   I reserve the right to modify or supplement my opinions, or the bases for my

  opinions, in response to the opinions expressed by Defendants' expert(s), and/or in light of

  additional evidence or testimony brought to my attention after the date of my signature below.

  XVII. OTHER EXPERT TESTIMONY

           275.   I have not testified as an expert, at trial or by deposition, in the preceding four

  years.

  XVIII. COMPENSATION

           276.   I am being compensated for my work in this matter at my customary rate of

  $1,000 per hour plus expenses. My compensation is in no way tied to the outcome of this matter

  or the content of this report.




                                                    84
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 652 of 761 PageID #: 6759




  DATED: January 18, 2019




                                         ____________________________________
                                                 William DeGrado, Ph.D.




                                       85
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 653 of 761 PageID #: 6760




                     EXHIBIT 5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 654 of 761 PageID #: 6761



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
   ALLERGAN SALES, LLC, FOREST
                                                      )
   LABORATORIES HOLDINGS, LTD.,
                                                      )
   ALLERGAN USA, INC. and IRONWOOD
                                                      )
   PHARMACEUTICALS, INC.,
                                                      )
                                                      )
                         Plaintiffs,
                                                      )
                                                      )    C.A. No. 16-1114 (RGA)
                         v.
                                                      )    CONSOLIDATED
                                                      )
   TEVA PHARMACEUTICALS USA, INC. and
                                                      )
   SANDOZ INC.,
                                                      ) Includes Information Designated As
                                                      ) Highly Confidential – Subject to
                         Defendants.
                                                      ) Protective Order
                                                      )
                                                      )
                                                      )

                        SECOND REBUTTAL EXPERT REPORT OF
                         PROFESSOR ALEXANDER M. KLIBANOV




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 655 of 761 PageID #: 6762



                                                 TABLE OF CONTENTS




  I.     INTRODUCTION ...............................................................................................................1

         A.        Materials considered ................................................................................................1

         B.        Summary of my second rebuttal opinions ...............................................................2

  II.    BACKGROUND: STABLE PEPTIDE FORMULATION ................................................3

  III.   THE CHALLENGES OF DEVELOPING A SOLID STABLE FORMULATION
         OF LINACLOTIDE .............................................................................................................4

  IV.    DR. GUPTA'S OBVIOUSNESS OPINIONS ARE FLAWED AND BASED ON
         HINDSIGHT ........................................................................................................................5

         A.        Dr. Gupta fails to establish a motivation to formulate linaclotide into the
                   claimed solid stable compositions comprising Ca2+ and leucine .............................5

                   1.         Without first determining the impactful degradation pathways of
                              linaclotide, a POSA would not have had a reasonable expectation
                              of success in reducing them .........................................................................5

                              a.         Using hindsight, Dr. Gupta ignores numerous potential
                                         degradation pathways of linaclotide ................................................5

                              b.         Dr. Gupta's predictions about the degradation pathways of
                                         linaclotide would have been incorrect ...........................................10

                                         (1)        Oxidation was found to be a major degradation
                                                    pathway of linaclotide ........................................................11

                                         (2)        Aggregation was found not to be a major
                                                    degradation pathway of linaclotide ....................................13

                              c.         A POSA would have followed the rational approach to
                                         verify the "expected" degradation pathways of linaclotide
                                         before trying to inhibit them ..........................................................14

                              d.         Dr. Gupta's analysis fails to even consider, much less
                                         account for, the relative importance of linaclotide's
                                         degradation pathways.....................................................................16

                   2.         Dr. Gupta's selection of leucine as an additive is based solely on
                              hindsight bias .............................................................................................17

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                                                                    i
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 656 of 761 PageID #: 6763



                        a.     Dr. Gupta's designation of linaclotide's Asn deamidation as
                               a major degradation pathway is based on hindsight ......................17

                               (1)       Hu 2001 ..............................................................................22

                               (2)       Ozaki 1991 .........................................................................24

                               (3)       Sato 1994 ...........................................................................26

                               (4)       Handbook of Natural Toxins 1995 .....................................27

                        b.     A POSA would not have been able to predict in advance
                               that linaclotide deamidation would be a major degradation
                               pathway merely based on the presence of an Asn residue .............28

                        c.     Sorensen '278 would not have motivated a POSA to add
                               leucine to a linaclotide formulation ...............................................32

                        d.     Dr. Gupta's rationale for selecting leucine based on its
                               surfactant-like properties is untenable and evidences
                               hindsight bias .................................................................................35

                               (1)       Szenczi 2006 .......................................................................38

                               (2)       Glinski 1999 .......................................................................42

                               (3)       Matubayasi 2002 ................................................................43

                               (4)       Raula 2007 .........................................................................44

                               (5)       Learoyd 2006 .....................................................................46

                        e.     Wahren '418 would not have motivated a POSA to use
                               leucine in a linaclotide formulation ...............................................48

                        f.     A POSA would not have been motivated to scavenge
                               formaldehyde in linaclotide formulations ......................................49

                               (1)       Dr. Gupta's cited review articles do not even
                                         mention formaldehyde-mediated degradation ...................49

                               (2)       Dr. Gupta does not deny that non-formaldehyde-
                                         emitting excipients existed in his cited references .............49

                               (3)       Even if a POSA were motivated to reduce
                                         formaldehyde-mediated degradation, at least lysine
                                         and glycine would have been better amino acid
                                         formaldehyde scavengers than leucine ..............................50

  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                                                         ii
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 657 of 761 PageID #: 6764



                    3.         Dr. Gupta's selection of Ca2+ as an additive evidences hindsight
                               bias .............................................................................................................51

                    4.         A POSA would not have been motivated to combine Ca2+ and
                               leucine as additives to obtain the claimed solid stable linaclotide
                               compositions ..............................................................................................54

                               a.         A POSA would not have been motivated to add leucine and
                                          Ca2+ to a formulation that is already stable ....................................54

                               b.         Dr. Gupta's cited references do not teach combining Ca2+
                                          and leucine in a solid linaclotide formulation ................................54

                               c.         Dr. Gupta incorrectly asserts that determination of the
                                          claimed ratios of Ca2+ and leucine would have been routine .........55

                    5.         A POSA would not have had a reasonable expectation of
                               successfully arriving at the claimed solid stable linaclotide
                               compositions ..............................................................................................56

          B.        Dr. Gupta ignores Allergan and Ironwood's development work, which
                    confirms the unpredictability and complexity of making a solid stable
                    formulation of linaclotide ......................................................................................56

  V.      UNEXPECTED RESULTS SUPPORT THE NONOBVIOUSNESS OF THE
          FORMULATION PATENTS ............................................................................................57

  VI.     CONCLUSION ..................................................................................................................60

  VII.    TRIAL/HEARING EXHIBITS .........................................................................................63

  VIII.   SUPPLEMENTATION OF OPINIONS ...........................................................................63




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                                                                      iii
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 658 of 761 PageID #: 6765



  I.     INTRODUCTION

         1.      I, Alexander M. Klibanov, Ph.D., hereby present the following expert witness

  report. If called to testify at trial in the above-captioned matter, I may testify with regard to the

  opinions and bases set forth below.

         2.      I am the same Alexander M. Klibanov who submitted the Rebuttal Expert Report

  of Professor Alexander M. Klibanov, dated January 17, 2019 ("Rebuttal Report" or "Klibanov

  Rebuttal"). In that report I set forth my opinions that the asserted claims 1-4, 7, and 8 of U.S.

  Patent No. 8,748,573 ("the '573 patent") and the asserted claims 1-5, 16, 17, 20, and 21 of U.S.

  Patent No. 8,802,628 ("the '628 patent") (collectively, "the Formulation Patents") are not invalid.

         3.      I incorporate by reference the Klibanov Rebuttal and my March 8, 2019

  deposition transcript, as if fully set forth. I reserve the right, and indeed do, rely on them to

  support the opinions I offer in this report and in this case.

         A.      Materials considered

         4.      My opinions herein are based on my general professional knowledge and

  experience of 47-plus years as a practicing chemist, especially in the areas of biological,

  medicinal, protein, and pharmaceutical formulation chemistry. My opinions are also informed

  by documents and information that I have considered during the preparation of this expert report

  and my Rebuttal Report, including: the Formulation Patents, their prosecution histories; the

  Opening Expert Report of Lawrence H. Block, Ph.D., FAPRS, FAAPS ("Block Opening") dated

  November 9, 2018; the Reply Expert Report of Lawrence H. Block, Ph.D., FAPRS, FAAPS

  ("Block Reply") dated February 15, 2019; the March 20, 2019 deposition transcript of Lawrence

  H. Block, Ph.D.; my March 8, 2019 deposition transcript; and the Expert Report of Pardeep K.

  Gupta, Ph.D. ("Gupta Report") dated August 9, 2019. A list of all materials I have considered is

  attached as Exhibit A and/or cited in this report.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 659 of 761 PageID #: 6766



          5.      I reserve the right to rely upon any additional information or materials that may be

  provided to me, that are relied upon by any of Defendants' experts or other witnesses, or that are

  developed prior to, or at, trial.

          B.      Summary of my second rebuttal opinions

          6.       The following is a brief summary of the additional opinions I intend to offer in

  this case. It is not intended as a recitation of the scope of opinions I will offer or the bases of

  these opinions. Those are found in the fuller statements set forth in detail in this report, in my

  Rebuttal Report, and in my March 8, 2019 deposition transcript.

          7.      The asserted claims 1-2 and 7-8 of the '573 patent and the asserted claims 1, 16,

  17, 20, and 21 of the '628 patent are not invalid. In other words, none of the references that Drs.

  Gupta or Block cite in their reports, either alone or in combination, render the asserted claims

  obvious.

          8.      Dr. Gupta's analysis relies on flawed assumptions and hindsight. Dr. Gupta first

  identifies references containing Ca2+ or leucine based on the teachings of the Formulation

  Patents. Then he opines that a person of ordinary skill in the art ("POSA") would have

  arbitrarily focused on eliminating only the degradation pathways discussed in those hindsight-

  selected references. Not only is Dr. Gupta's narrow focus the product of impermissible

  hindsight, but it is also based on misstatements regarding the science of peptide degradation. He

  compounds those errors by ignoring other potential ways to stabilize peptides available to a

  POSA at the time of the invention.

          9.      A POSA would not have combined the teachings of Dr. Gupta's asserted

  references because there was no motivation to do so. Moreover, even if those references were

  combined, they still would not have motivated a POSA to formulate linaclotide into the claimed

  solid stable compositions.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 660 of 761 PageID #: 6767



         10.     Furthermore, a POSA would not have had a reasonable expectation that adding

  Ca2+ and leucine would result in the claimed solid stable linaclotide compositions.

         11.     Also, Dr. Gupta ignores the real-world evidence showing the difficulty of

  formulating a solid stable linaclotide formulation. This evidence further shows the non-

  obviousness of the claimed inventions and, had Dr. Gupta properly considered it, the evidence

  would have guarded against his use of hindsight.

         12.     In addition, unexpected results further support the nonobviousness of the

  Formulation Patents' inventions.

  II.    BACKGROUND: STABLE PEPTIDE FORMULATION

         13.     Dr. Gupta (based on the adoption of Dr. Block's opinions) takes the erroneous

  position that my mention of reviews and other literature involving antibodies in the context of

  explaining the difficulty of peptide formulation is supposedly improper "because linaclotide is

  neither a large nor structurally complex protein." (See Block Reply, ¶¶ 27, 34-38, 44; Gupta

  Report, ¶¶ 6, 41.) Dr. Gupta's criticism contradicts his own reliance on antibody-related

  literature, such as Rehder '326, Szenczi 2006, and other references concerning APIs that are

  "large" and/or "structurally complex." (See, e.g., Gupta Report, ¶¶ 66, 75; Block Opening, ¶¶

  278-285, 366-368, 373; Block Reply, ¶¶ 50-52, 212; U.S. Patent Application Publication No.

  2008/0124326 A1 ("Rehder '326"); A. Szenczi et al., The Effect of Solvent Environment on the

  Conformation and Stability of Human Polyclonal IgG in Solution, 34 BIOLOGICALS 5 (2006)

  ("Szenczi 2006").) If the reliance on antibodies is improper, however, then, by Drs. Gupta's and

  Block's logic, a POSA would not have relied on Rehder '326 or Szenczi 2006 when attempting to

  formulate a solid formulation of linaclotide.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 661 of 761 PageID #: 6768



  III.   THE CHALLENGES OF DEVELOPING A SOLID STABLE FORMULATION
         OF LINACLOTIDE

         14.     In my Rebuttal Report, I cited to a statement where Dr. Fretzen (a named inventor

  on the Formulation Patents) explained that there was "only one other [FDA-approved] peptide

  therapeutic [before Linzess] (desmopressin acetate, also known as DDAVP) that is orally

  delivered in the solid form." (See Klibanov Rebuttal, ¶ 72; Fretzen Dep. Ex. 25 ("Fretzen
                                                                                  1
  Decl."), ¶ 9.) Notably, Dr. Gupta does not deny the accuracy of this statement. Instead, he

  takes the erroneous position that it is not relevant to the obviousness analysis because many

  proteins and peptides were not administered orally due to their low bioavailability. (Gupta

  Report, ¶¶ 50-51.) Even assuming that Dr. Gupta were correct that a POSA would have viewed

  oral delivery as less desirable because of bioavailability problems, this would only serve to

  further highlight the lack of precedent that would have been available to a POSA in developing a

  peptide therapeutic composition that is orally administered in the solid form. There was no

  roadmap or guide to excipient selection available for solid oral peptide formulations in the prior

  art since it was such a rare endeavor at the time.




          1 Dr. Gupta points to cyclosporine as a peptide drug that was marketed "before the
  priority date of the Formulation Patents." (Gupta Report, ¶ 50, fn. 9.) But, as noted both in my
  Rebuttal Report and at my deposition, cyclosporine was administered as soft gelatin capsules and
  is not "what most pharmaceutical formulators would – would call a – a solid." (Klibanov
  Rebuttal, ¶ 72, fn. 3; Klibanov Dep. Tr., at 210:23-211:2.) Moreover, neither DDAVP nor the
  cyclosporine products used Ca2+ and/or leucine in their formulations. (See Fretzen Decl., ¶ 9;
  Neoral® (cyclosporine) [package insert], East Hanover, NJ: Novartis Pharmaceuticals Corp.,
  2005; Sandimmune® (cyclosporine) [package insert], East Hanover, NJ: Novartis
  Pharmaceuticals Corp., 2006.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 662 of 761 PageID #: 6769



  IV.    DR. GUPTA'S OBVIOUSNESS OPINIONS ARE FLAWED AND BASED ON
         HINDSIGHT

         A.      Dr. Gupta fails to establish a motivation to formulate linaclotide into the
                 claimed solid stable compositions comprising Ca2+ and leucine

                 1.      Without first determining the impactful degradation pathways of
                         linaclotide, a POSA would not have had a reasonable expectation of
                         success in reducing them

                         a.     Using hindsight, Dr. Gupta ignores numerous potential
                                degradation pathways of linaclotide

         15.     Dr. Gupta states that "a POSA would have reasonably expected that the following

  three degradation pathways would primarily contribute to linaclotide's instability in a solid

  formulation": "deamidation of the asparagine amino acid side chain to form aspartic acid;"

  "formaldehyde-mediated degradation" [i.e., formation of Cys1-Imidazolidinone ("Cys1-IMD")];

  "and aggregation." (Gupta Report, ¶ 59.) He also explicitly adopts Dr. Block's views that a

  POSA would not have expected that "additional degradation pathways would destabilize

  linaclotide." (Id., ¶ 59; Block Reply, ¶ 100.) This flawed viewpoint, however, is contradicted

  even by Dr. Block's admission at his deposition that

                                                                                           Block

  Dep. Tr., at 118:20-23.)



                                                             (Id., at 70:22-71:12.)



                                               (Id., at 127:12-14.)

         16.     The difficulty in predicting linaclotide's degradation pathways would have been

  exacerbated by the lack of data about its degradation behavior in the prior art.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 663 of 761 PageID #: 6770




  (Block Dep. Tr., at 48:7-49:4.) To my knowledge, none of the prior-art references in this case,

  including the new references put forth by Dr. Gupta, provide stability data for linaclotide or

  explicitly show the degradation pathways to which linaclotide would be susceptible.



                                         (Id., at 132:14-22.) I agree with Dr. Block that a significant

  amount of experimentation would be required to determine the actual degradation products of

  linaclotide.

          17.     In my Rebuttal Report, I listed numerous additional potential degradation

  pathways of linaclotide that a POSA would have been aware of and likely investigated.

  (Klibanov Rebuttal, ¶ 94.) Dr. Gupta adopts Dr. Block's (incorrect) arguments that "a POSA

  would not have reasonably expected these additional degradation pathways would destabilize

  linaclotide." (Gupta Report, ¶ 59; Block Reply, ¶ 100.) As explained below, I disagree.

          18.     Hydrolysis/cleavage of peptide bonds: Drs. Gupta and Block opine that a POSA

  would not have reasonably expected that hydrolysis (cleavage) of peptide bonds would

  contribute to linaclotide's instability because "linaclotide does not have an Asp residue" and Asp-

  X peptide bonds are subject to cleavage at greater rates than other peptide bonds. (See, e.g.,

  Block Reply, ¶¶ 101-102.) Drs. Gupta and Block do not dispute, however, that peptides lacking

  Asp residues nonetheless can still undergo peptide-bond hydrolysis, especially if they (like

  linaclotide) contain Glu residues. Only by using hindsight are they able to rule out the

  possibility that hydrolysis of peptide bonds, such as Glu-Tyr in linaclotide, would contribute to

  linaclotide instability in a solid formulation.

          19.     Racemization of amino acid residues: Drs. Gupta and Block opine that "[b]ecause




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 664 of 761 PageID #: 6771



  linaclotide does not have an Asp residue, and other amino acids were known to undergo

  racemization at much slower rates, a POSA would not have reasonably expected that

  racemization would contribute to linaclotide instability at room temperature." (Block Reply,

  ¶ 104.) Drs. Gupta and Block do not dispute, however, that peptides that lack Asp residues

  nonetheless can still undergo racemization of their amino acid residues. (See, e.g., M.C.

  Manning et al., Stability of Protein Pharmaceuticals, 6 PHARM. RES. 903 (1989) ("Manning

  1989"), at 904, 908.) Only by using hindsight are they able to rule out the possibility that

  racemization of amino acid residues would contribute to linaclotide instability in a solid

  formulation.

         20.     Beta-elimination of disulfide bonds: Drs. Gupta and Block opine that a POSA

  would not have reasonably expected that β-elimination of disulfide bonds would contribute to

  linaclotide's instability. (Block Reply, ¶ 106.) Drs. Gupta and Block do not dispute that any of

  the three disulfide bonds of linaclotide can undergo β-elimination. Only by using hindsight are

  they able to rule out the possibility that this common peptide and protein degradation reaction

  would contribute to linaclotide instability in a solid formulation. (See, e.g., D. Volkin et al.,

  Degradative Covalent Reactions Important to Protein Stability, 8 MOLECULAR BIOTECH. 105

  (1997) ("Volkin 1997"), at 111-113; M. Capelle et al., High Throughput Screening of Protein

  Formulation Stability: Practical Considerations, 65 EUR. J. PHARM. BIOPHARM. 131 (2007)

  ("Capelle 2007"), at 132.)

         21.     Adsorption to surfaces: Drs. Gupta and Block opine that a POSA would not have

  reasonably expected that adsorption to surfaces would contribute to linaclotide's instability

  because "studies in pharmaceutical formulations were limited" and "[t]he only well-studied

  example was insulin…." (Block Reply, ¶ 107.) Drs. Gupta and Block then make the erroneous




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 665 of 761 PageID #: 6772



  and unsupported conclusion that "[a] POSA would have understood that adsorption to surfaces is

  not a primary concern for stability of solid formulations during storage." (Id.) A POSA would

  not have ignored a potential degradation pathway because studies thereof "were limited." If

  anything, limited information might have prompted a POSA to investigate further. Indeed, much

  of the Motheram 2007 doctoral thesis, introduced by Dr. Gupta in his report, specifically deals

  with the adsorption of human growth hormone ("hGH") onto various surfaces. (See, e.g.,

  Rajeshwar Motheram, Behavior of Recombinant Human Growth Hormone at Solid / Liquid

  Interfaces, University of the Sciences in Philadelphia (Mar. 2007) (Dissertation) ("Motheram

  2007"), at Abstract, 6-161.) Moreover, Drs. Gupta and Block do not dispute that peptides and

  proteins can undergo adsorption to surfaces. (See, e.g., Manning 1989, at 904, 910; Capelle

  2007, at 133.) Only by using hindsight are Drs. Gupta and Block able to rule out the possibility

  that adsorption to surfaces would contribute to linaclotide instability in a solid formulation.

         22.     Photodegradation: Drs. Gupta and Block opine that a POSA would not have

  reasonably expected that photodegradation would contribute to linaclotide's instability. (Block

  Reply, ¶ 108.) Drs. Gupta and Block admit that UV radiation (such as from sunlight or used for

  sterilization) was known to cause peptide degradation, especially of those peptides that, like

  linaclotide, contain such aromatic residues as Tyr. (See, e.g., Volkin 1997, at 115-117.) Drs.

  Gupta and Block do not dispute that linaclotide could be exposed to UV light during storage or

  manufacturing and could undergo photodegradation. Only by using hindsight are they able to

  rule out the possibility that photodegradation would contribute to linaclotide instability in a solid

  formulation.

         23.     Glycation or carbamylation: Drs. Gupta and Block opine that in the absence of

  reducing sugars or urea, a POSA would not have reasonably expected that glycation or




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 666 of 761 PageID #: 6773



  carbamylation would contribute to linaclotide's instability during storage. (Block Reply, ¶ 109.)

  Drs. Gupta and Block do not dispute, however, that a POSA could have formulated linaclotide

  with reducing sugars (e.g., lactose or glucose, that are frequently used excipients in

  pharmaceutical formulations), potentially causing glycation of linaclotide. (See, e.g., Capelle

  2007, at 134.) Only by using hindsight are they able to rule out the possibility that glycation or

  carbamylation would contribute to linaclotide instability in a solid formulation, especially since

  the peptide contains an unprotected N-terminal α-NH2 group. (Id., at 132.) Moreover, Drs.

  Block and Gupta do not (and cannot) explain their unfounded double standard where they

  assume the presence of excipients that could cause formaldehyde-mediated chemical

  modification of linaclotide, while assuming the absence of excipients that could cause its

  glycation or carbamylation (even though both types of processes target the very same N-terminal

  α-NH2 group of the peptide).

         24.     Given the difficulty and unpredictability in formulating a stable formulation of a

  peptide such as linaclotide, a POSA would not have been able to determine in advance whether

  such deleterious processes as hydrolysis of peptide bonds, racemization of amino acid residues,

  beta-elimination of disulfide bonds, adsorption to surfaces, photodegradation, or glycation and

  carbamylation would be operating to degrade linaclotide and, if so, to what extent, without

  conducting experimentation.

         25.     Instead, Dr. Gupta again uses hindsight to focus on three potential degradation

  pathways of linaclotide, while ignoring numerous others widely discussed even in his cited

  references. (Gupta Report, ¶ 59.) For example, he cites the '573 patent specification (i.e., the

  inventors' own work) in support of his opinion that aggregation would be "expected" to be a

  potential degradation pathway of linaclotide but chooses to ignore that the '573 patent also




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 9
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 667 of 761 PageID #: 6774



  discloses that an acetylation product could be a potential degradation pathway for linaclotide.

  ('573 patent, at 16:23-37.) Likewise, Dr. Gupta also ignores that the '573 patent specification

  discloses linaclotide degradation via disulfide bond reduction as well as via various types of

  disulfide scrambling. (Id., at 17:64-19:45.)

         26.     Dr. Gupta also relies on Motheram 2007 to argue that phosphate buffer used in

  Sorensen '278 does not affect the stability of hGH (human growth hormone). (Gupta Report, ¶

  49, fn. 8; Motheram 2007; U.S. Patent No. 5,654,278 ("Sorensen '278").) Dr. Gupta also

  contends that "hGH and linaclotide are strikingly similar." (Gupta Report, ¶ 48.) But, Motheram

  2007 states that "[c]hemical degradation of r-hGH [i.e., recombinant hGH] can occur by

  deamidation, oxidation, disulfide exchange, and hydrolysis [of peptide bonds]." (Motheram

  2007, at 5.) Out of those, Dr. Gupta focuses exclusively on deamidation as a degradation

  pathway of linaclotide. But, if he is correct that "hGH and linaclotide are strikingly similar,"

  (they are not) then only by hindsight can Dr. Gupta ignore, for example, disulfide exchange or

  hydrolysis, as well as their relative contributions when addressing linaclotide's instability.

                         b.      Dr. Gupta's predictions about the degradation pathways of
                                 linaclotide would have been incorrect

         27.      A POSA following Dr. Gupta's approach to predicting linaclotide's degradation

  pathways would have been proven wrong. For instance, contrary to Dr. Gupta's prediction,

  aggregation did not "primarily contribute to linaclotide's instability." (Gupta Report, ¶ 59; see

  below ¶¶ 32-33.) He also misses another linaclotide degradation pathway, oxidation. (Gupta

  Report, ¶ 59; see below ¶¶ 28-31; Klibanov Rebuttal, ¶¶ 96, 99.) Dr. Gupta's incorrect

  predictions further confirm my opinion that a high degree of uncertainty existed in attempting to

  anticipate in advance linaclotide's degradation pathways and their relative roles. (Klibanov

  Rebuttal, ¶¶ 64-70.)



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 10
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 668 of 761 PageID #: 6775



                                 (1)    Oxidation was found to be a major degradation
                                        pathway of linaclotide

         28.     Dr. Gupta argues that the data in the Formulation Patents do not support my

  opinion that oxidation "played a significant role in the instability of linaclotide." (Gupta Report,

  ¶¶ 68-69.) First, while proclaiming that "[t]he data in Tables 7 and 17 of the '628 patent is highly

  variable," he fails to explain what exactly he means by that and why. (Id., ¶ 69.) Second, despite

  having declared the data in Tables 7 and 17 unreliable, Dr. Gupta nevertheless relies on these

  data and concludes that they do not support my opinion. (Id., ¶¶ 70-71.) That Dr. Gupta is

  incorrect is evident from the '628 patent's Tables depicted and highlighted by him on pages 23
                          2
  and 24 of his report.

         29.     The only two Examples in Table 1 of the '628 patent with no added stabilizers

  (i.e., no divalent cation and no amine, such as Ca2+ and leucine, respectively), are Examples 10

  and 11. ('628 patent, at 18:25-19:20.) Tables 7 and 17 present the percentages of three detected

  linaclotide degradants (formed due to oxidation, deamidation, and formaldehyde-imine

  formation) determined by HPLC after a 6-month storage at 40°C/75% RH (Table 7) or a 24-

  month storage at 25°C/60% RH (Table 17) for various solid linaclotide formulations, including

  Examples 10 and 11. (Id., at 22:58-23:36; 30:44-31:30.) Tables 7 and 17 of the '628 patent

  combined contain seven sets of data (Examples 10 and 11 in Table 7 and Examples 10, 10a, 10b,

  10c, and 11 in Table 17) corresponding to solid linaclotide formulations with no added

  stabilizers. For every single one of these seven data sets the HPLC area % for the oxidation




           2 Dr. Gupta also ignores Dr. Fretzen's deposition testimony about the data in the Tables
  of the '628 patent.
                                                                       (Fretzen Dep. Tr., at 93:23-
  94:11.)
                                                      (Id., at 95:5-13 (emphasis added).)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 11
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 669 of 761 PageID #: 6776



  product substantially exceeds that for the deamidation product (respectively, 0.37 vs. 0.29; 1.18

  vs. 0.49; 0.38 vs. 0.26; 0.50 vs. 0.39; 0.44 vs. 0.34; 0.30 vs. 0.26; 1.03 vs. 0.42). (Id.) Therefore,

  if Dr. Gupta disagrees with my assertion that linaclotide's oxidation "played a primary role" or "a

  significant role in the instability of linaclotide," then he must also conclude that deamidation did

  not play a primary or significant role in the instability of linaclotide. Such a finding, however,

  would run directly contrary to what Dr. Gupta repeatedly asserts a POSA would have expected,

  i.e., that deamidation would "primarily contribute" and "play a significant role" in the

  degradation of linaclotide in a solid formulation. (See, e.g., Gupta Report, ¶¶ 59, 60, 67, 81, 84.)

  This contradiction highlights Dr. Gupta's faulty reasoning and the high degree of uncertainty that

  existed in attempting to predict in advance linaclotide's degradation pathways and their relative

  roles. (Klibanov Rebuttal, ¶¶ 64-70.)

         30.     Dr. Gupta also contends that the data in Table 7 of the '628 patent show that the

  degree of oxidation for four linaclotide formulations without Ca 2+ would be "considered

  acceptable" by "FDA guidelines on stability and shelf-life expectations." (Gupta Report, ¶ 70;

  see also id., ¶ 104, fn. 18.) First, Dr. Gupta's report provides neither a citation to which FDA

  guidelines he is referring to nor the text of the document, thus making it impossible to
                                                                    3
  understand the basis for his positions, much less fully respond. Second, Dr. Gupta's blanket

  statement attributed to the FDA about what percentage of an impurity the FDA would consider

  acceptable cannot possibly be correct without a determination of the toxicity of that impurity.




          3 Dr. Gupta admits that one of the four linaclotide formulations in Table 7 of the '628
  patent without Ca2+ had an oxidation product above 0.5 area % when stored at 40 oC/75% RH for
  6 months. (Gupta Report, ¶ 70.) He does not explain why this fourth example should be ignored
  in his assessment of whether the pathway is "significant," given that it shows a 1.18 area %
  oxidation product, which would be unacceptable according to his own (unsupported) definition.
  (Id.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 12
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 670 of 761 PageID #: 6777



  The more toxic the impurity, the lower the percentage of that impurity would be deemed

  tolerable. Dr. Gupta has not provided a toxicity analysis of any linaclotide impurity, let alone

  specifically of an oxidized linaclotide product.

         31.     Dr. Gupta's contention that Figure 1 of the '628 patent does not support my
                                                                                                          4
  opinion that oxidation played a significant role in the instability of linaclotide is also misguided.

  (Gupta Report, ¶ 72.) According to Dr. Gupta, "[t]here are other peaks in this figure that are

  more pronounced than the peak identified as the oxidation peak." (Id.) But Figure 1 also shows

  that the area of the oxidation peak (at 17.107 min) is quite similar to that of the deamidation peak

  (at 17.973 min). ('628 patent, at Figure 1.) Therefore, if Dr. Gupta deems the oxidation peak to

  be less "pronounced" compared to "other peaks" in the HPLC chromatogram, then the

  deamidation peak would likewise be less "pronounced" compared to "other peaks." In sum, if

  Dr. Gupta dismisses the degradation of linaclotide by oxidation as insignificant based on the data

  in Tables 7 and 17 and Figure 1 of the '628 patent, then by the same logic he would also be

  dismissing the deamidation of linaclotide as being even less significant. This conclusion,

  however, would undercut his opinion that a POSA would have been able to correctly predict in

  advance linaclotide's degradation pathways, such as Asn deamidation, without experimentation.

                                 (2)     Aggregation was found not to be a major degradation
                                         pathway of linaclotide

         32.     Dr. Gupta disagrees with my assertion that "aggregation actually was not found to




         4



                                       (Fretzen Dep. Tr., at 96:5-12.)

               (Id., at 96:25-97:14 (emphasis added).)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 13
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 671 of 761 PageID #: 6778



  be a major degradation pathway in linaclotide formulations" because the specification of the '573

  patent "contradict[s]" my opinion and lists formation of linaclotide multimers as an example of a

  linaclotide degradation pathway. (Klibanov Rebuttal, ¶ 99; Gupta Report, ¶ 73 (emphasis

  added).) First, Dr. Gupta neglects to mention that I expressly referred to Dr. Fretzen's deposition

  testimony — i.e., not to the '573 patent — as a basis for making that assertion. (Klibanov

  Rebuttal, ¶ 99.) Second, the statement in the '573 patent specification that Dr. Gupta points to

  does not characterize formation of linaclotide multimers as "a major degradation pathway."

  Therefore, there is no contradiction with my statement.

         33.     Furthermore, a POSA would have understood that numerous degradation

  pathways could contribute in various degrees to the degradation of linaclotide in solid

  formulations. For example, the '573 patent also explicitly lists linaclotide with reduced disulfide

  bonds, linaclotide with scrambled (i.e., reshuffled) disulfide bonds, and an acetylation product of

  linaclotide as possible degradants. ('573 patent, at 17:64-18:1, 18:52-60, 16:23-37.) Dr. Gupta

  fails to recognize that the critical inquiry to a pharmaceutical formulator would not have been

  what processes might inconsequentially contribute to linaclotide's degradation upon storage but

  which degradation processes would be major or at least significant contributors (including the

  rate-limiting process(es)) and their relative roles. (See, e.g., Klibanov Rebuttal, ¶¶ 48, 51-54, 62,

  100-102, 190; Klibanov Dep. Tr., at 85, 167, 187, 220.)

                         c.      A POSA would have followed the rational approach to verify
                                 the "expected" degradation pathways of linaclotide before
                                 trying to inhibit them

         34.     Dr. Gupta argues, without citing any information other than the inventors' own

  work that led to the inventions of the Formulation Patents, that a pharmaceutical formulator

  would not follow the "rational approach" to peptide formulation and "rarely waits until she has

  experimentally determined a peptide's individual degradation pathways" before testing the


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 14
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 672 of 761 PageID #: 6779



  "formulations reasonably expected to address the peptide's stability concerns." (Gupta Report,

  ¶ 44.) He is wrong. As a preliminary matter, I note that Dr. Gupta's position in this regard

  directly contradicts teachings in the references relied on in the Block Opening and Block Reply

  ("Block Reports") that Dr. Gupta expressly embraces. (Gupta Report, ¶ 6.) For example, Dr.

  Block’s Capelle 2007 references states that "[u]nderstanding protein degradation pathways is

  essential for the success of a biopharmaceutical drug." (Capelle 2007, at Abstract.) As

  explained in my Rebuttal Report, the rational approach that a POSA would have used involves

  elucidating the actual degradation pathways of proteins and peptides, as well as their relative

  contributions under particular conditions. (Klibanov Rebuttal, ¶¶ 48-56.) In contrast, Dr.

  Gupta's proposed formulation approach intentionally fails to verify linaclotide's "expected"

  degradation pathways. This is the opposite approach of what a POSA would have taken and also

  contradicts admissions made by Dr. Block that support my opinion. For example, Dr. Block

  states that "[t]he prior art taught rational strategies for developing a stable peptide or protein

  formulation" and that "gaining an understanding of the causes and mechanisms of protein and

  peptide degradation is an important step in preparing a stable pharmaceutical formulation."

  (Block Reply, ¶ 46.)

                                                               (Block Dep. Tr., at 72:9-73:16.)

  Furthermore, the prior art that Dr. Gupta relies on, including Volkin 1997 and Capelle 2007,

  discusses the "rational approach" that a POSA would have used. (See, e.g., Klibanov Rebuttal, ¶

  48; Volkin 1997, at 106; Capelle 2007, at 131.) Knowing the degradation pathways of linaclotide

  would have been critical because it would have been easier for a POSA to reduce known

  degradation pathways than pathways that were unknown.

         35.     Dr. Gupta is also misguided when he contends that the inventors of the




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 15
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 673 of 761 PageID #: 6780



  Formulation Patents did not follow the rational approach to peptide formulation.



                                                                                             (Fretzen

  Dep. Tr., at 215:16-17 (emphasis added).)

                                                                                              (Id., at

  215:19-21 (emphasis added).)



                                      (Id., at 216:5-8 (emphasis added).)




                         d.      Dr. Gupta's analysis fails to even consider, much less account
                                 for, the relative importance of linaclotide's degradation
                                 pathways

         36.     Dr. Gupta's analysis is also deficient because he ignores that a POSA would not

  have been able to predict in advance the relative importance of various potential linaclotide

  degradation pathways. I explained in detail in my Rebuttal Report how Dr. Block's obviousness

  analysis fails to consider the relative importance (i.e., contributions) of linaclotide's degradation

  pathways. (See, e.g., Klibanov Rebuttal, ¶¶ 100-101.) As discussed above, Dr. Gupta misses

  that the critical inquiry to a pharmaceutical formulator is not what processes might contribute to

  linaclotide's demise upon storage, but which degradation processes are actually major or

  significant contributors (including the rate-limiting process(es)) and their relative roles. (See

  above ¶ 33.) In fact, I agree with Dr. Block's opinion



                                 (Block Dep. Tr., at 120:5-13.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 16
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 674 of 761 PageID #: 6781



                 2.      Dr. Gupta's selection of leucine as an additive is based solely on
                         hindsight bias

                         a.        Dr. Gupta's designation of linaclotide's Asn deamidation as a
                                   major degradation pathway is based on hindsight

         37.     Drs. Gupta and Block take the untenable position that a POSA would have

  "reasonably expected" linaclotide's Asn residue to be "exposed" and, thus, susceptible to

  deamidation. (Gupta Report, ¶¶ 65-67; Block Reply, ¶¶ 49-50.) They do not base their opinions
                                                                 5
  on the actual three-dimensional (3D) structure of linaclotide. Instead, both take the position that

  linaclotide's 3D crystal structure would have been "reasonably expected" based on (a) the

  secondary structure of STh(6-18) set forth in Figure 2 of the Handbook of Natural Toxins 1995
                                                                                                   6
  and (b) the aqueous 3D structures of three unnatural ST derivatives, such as Mpr 5-STp(5-17),

  examined in Sato 1994 and Ozaki 1991. (See, e.g., Block Reply, ¶¶ 49-50; Gupta Report, ¶¶ 60-

  67; HANDBOOK OF NATURAL TOXINS: BACTERIAL TOXINS AND VIRULENCE FACTORS IN DISEASE

  (J. Moss et al., eds., 1995) ("Handbook of Natural Toxins 1995"); H. Ozaki et al., Molecular

  Structure of the Toxic Domain of Heat-stable Enterotoxin Produced by a Pathogenic Strain of

  Escherichia coli, 266 J. BIOL. CHEM. 5934 (1991) ("Ozaki 1991"); T. Sato et al., Structural

  Characteristics for Biological Activity of Heat-Stable Enterotoxin Produced by Enterotoxigenic

  Escherichia coli: X-ray Crystallography of Weakly Toxic and Nontoxic Analogs, 33

  BIOCHEMISTRY 8641 (1994) ("Sato 1994").) As explained below, I disagree.

         38.     As noted in my Rebuttal Report, a protein's or peptide's amino acid sequence



         5 Dr. Gupta does not contend that the 3D structure of linaclotide was known in the prior
  art.
                              (Block Dep. Tr., at 117:18-25.)
           6 Dr. Gupta refers to Mpr5-STp(5-17) as a "linaclotide's precursor peptide[]." (Gupta
  Report, ¶¶ 33, 65.) I disagree with this characterization. Mpr 5-STp(5-17) is not a "precursor"
  (i.e., predecessor) of linaclotide and is substantially different from linaclotide. (See below ¶ 40.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 17
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 675 of 761 PageID #: 6782



  determines how it folds to assume its 3D structure. (Klibanov Rebuttal, ¶ 50.) Furthermore, I

  pointed out (and Dr. Gupta expressly agrees) that a protein's or peptide's 3D structure determines

  its stability to degradative processes, such as Asn deamidation. (Id.; Gupta Report, ¶ 63.) Dr.

  Gupta also admits that STh(6-18) and Mpr5-STp(5-17) do not have the same amino acid

  sequence as linaclotide. (Gupta Report, ¶ 33.)

         39.     STh(6-18): STh(6-18)'s amino acid composition and sequence differ from

  linaclotide's in that it has a Leu residue instead of a Tyr at position 9 of the peptide and also lacks

  a Tyr residue at the C-terminus. (Id.; Block Reply, ¶ 42.) Dr. Gupta provides no analysis

  comparing the respective structural effects of the Leu and Tyr residues, let alone any basis for a

  POSA to reasonably expect that substituting one for the other would not significantly change the

  3D shape of the peptide. Likewise, Dr. Gupta fails to perform any analysis to determine how the

  lack of C-terminal Tyr residue would change the 3D structure of the peptide. A POSA would

  have needed to conduct experiments to determine whether and/or how these marked amino acid

  differences would affect the peptide structure.

         40.     Mpr5-STp(5-17): Mpr5-STp(5-17) contains a β-mercaptopropionic acid on what

  used to be the N-terminus of the peptide (thereby abolishing the N-terminal NH 2 group). It also

  contains a substitution of Leu for Tyr at position 9 of the peptide. Moreover, Mpr 5-STp(5-17)

  differs from linaclotide in that it does not contain a Tyr at the C-terminus of the peptide. (Gupta

  Report, ¶ 33.) Dr. Gupta fails to perform any analysis or experimentation to assess how these

  substantial differences would change the 3D structure of the peptide. A POSA would have

  needed to conduct experimentation to determine whether and/or how these differences would

  affect the peptide structure.

         41.     Dr. Gupta's reliance on Sato 1994 and Ozaki 1991 is misplaced because the 3D




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 18
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 676 of 761 PageID #: 6783



  structures disclosed in those references are of aqueous crystals. (See Gupta Report, ¶¶ 34-37,

  60-62, 86-88; Klibanov Rebuttal, ¶¶ 86-88.) A POSA would generally be unable to predict the

  3D structure of a protein or peptide in a solid formulation from X-ray crystallography data for

  the aqueous crystalline form with a reasonable expectation of success. (See below ¶¶ 42-44.)

         42.     The 3D molecular structure of peptides and proteins dissolved in aqueous solution

  at physiological pH values and ambient temperature is typically referred to as the native

  structure. Knowledge about the native structure of peptides and proteins typically comes from

  X-ray crystallographic studies conducted on the peptides and proteins crystallized from their

  aqueous solutions. Since the resultant crystals necessarily contain a large quantity of water

  (typically about 50% by weight), peptide or protein molecules therein are situated in what is

  essentially an aqueous microenvironment. Consequently, their structures are presumed to be

  virtually undisturbed compared to those dissolved in aqueous solution. Indeed, more recent

  high-resolution NMR investigations of peptides and proteins dissolved in water have confirmed

  this presumption. In other words, the 3D structure of a peptide or protein in an aqueous solution

  and in an aqueous-crystalline state would be deemed to be one and the same (i.e., native).

         43.     Aqueous crystals of proteins or peptides, while widely used in X-ray

  crystallographic studies, are rarely, if ever, employed in pharmaceutical formulations both

  because they are difficult and expensive to prepare (especially on a commercial scale) and

  because the abundance of water therein is conducive to various deleterious reactions upon

  storage. Instead, peptides and proteins for pharmaceutical formulations are obtained by various

  other methods, including lyophilization (also called freeze-drying), spray-drying, and solvent

  precipitation. A common feature of solid peptides and proteins obtained by such other methods

  is that the residual water content therein is far lower than in the aqueous crystals (it usually does




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 19
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 677 of 761 PageID #: 6784



  not exceed a few percent by weight), thereby depriving the peptide and protein molecules of their

  customary and "hospitable" aqueous microenvironment. This drastic dehydration (given the

  important role that water plays in maintaining the native peptide and protein structure) exerts a

  profound effect on the 3D structure of peptides and proteins in the resultant solid state. As

  discussed in the next paragraph, it has been known for more than a quarter of a century that, in

  general, the solid structure of a peptide or protein is not native, but is instead substantially

  altered or denatured (albeit usually reversibly so, and recoverable upon reconstitution, if the

  dehydration is done carefully under mild conditions) compared to that in aqueous solution or in

  aqueous crystals.

         44.     My research laboratory at MIT in the 1990s was among those investigating this

  phenomenon. We used various biophysical techniques and determined that the 3D structures of

  numerous examined solid peptides and proteins (e.g., obtained by lyophilization) are drastically

  distinct from their native structures and also that the specifics of the denatured solid-state

  structure depend on the particular method of dehydration employed. These findings are

  highlighted in my Griebenow 1995 paper (thoroughly discussed during my deposition in this

  case) where by means of Fourier-transform infrared (FTIR) spectroscopy we endeavored to

  investigate changes in the secondary structure of some dozen different proteins (both small and

  large, with the majority also containing multiple disulfide linkages) upon lyophilization of their

  aqueous solutions. (See, e.g., Klibanov Dep. Tr., at 53:25-64:22, 119:2-124:24; K. Griebenow

  and A. Klibanov, Lyophilization-induced Reversible Changes in the Secondary Structure of

  Proteins, 92 PROC. NATL. ACAD. SCI. USA 10969 (1995) ("Griebenow 1995").) We found that

  lyophilization invariably substantially increases the β-sheet content of proteins — presumably

  due to the newly formed intermolecular β-sheets — and concurrently lowers the α-helix content




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 20
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 678 of 761 PageID #: 6785



  of all the proteins examined. (Griebenow 1995, at Abstract, 10975.) Furthermore, the extent of

  the observed changes in the secondary structure was found to greatly depend on how a protein

  was dehydrated — i.e., by what means its solid-state was obtained, whether by lyophilization, by

  precipitation using cold acetone or propanol, or by rotary evaporation. (Id., at 10974.) The

  conclusions stemming from the Griebenow 1995 paper, the references cited therein, and many

  subsequent studies by us and others are that: (1) the 3D structure of solid peptides and proteins

  obtained by pharmaceutically relevant methods is generally non-native; (2) the degree of this

  deviation from the native structure is unpredictable in advance and depends on both the peptide

  or protein and conditions of dehydrations; and (3) the arbitrary extrapolation of a peptide or

  protein's 3D structure in an aqueous crystal to that in other solid dehydrated forms is

  unwarranted and scientifically untenable. In equating the peptide structure in an aqueous crystal

  to that in a solid form in general, Dr. Gupta ignores the well-established science of peptide and

  protein structure in solid compositions, as exemplified in the Griebenow 1995 paper. (See, e.g.,

  Gupta Report, ¶¶ 32, 34, 40, 48, 54, 60-62, 64-65, 89.) In fact, Dr. Gupta disregards the express

  teachings of the very references that he and Dr. Block rely on. For example, Cleland 1993 states

  that "[f]or solid formulation, the components of the formulation (such as buffer, excipients, etc.),

  the method of achieving the dry state (such as lyophilization), and the conditions of the dry

  state affect protein stability." (Cleland et al., The Development of Stable Protein Formulations:

  A Close Look at Protein Aggregation, Deamidation, and Oxidation, 10 CRIT. REV. THER. DRUG

  CARRIER SYST. 307 (1993) ("Cleland 1993"), at 309 (emphasis added).)

         45.     Even assuming (incorrectly) that a POSA would have "expected" the 3D structure

  of linaclotide to be similar to the 3D structures of STh(6-18) or Mpr 5-STp(5-17), a POSA would

  not have been able to predict what degradation pathways the latter peptides would be susceptible




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 21
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 679 of 761 PageID #: 6786



  to with a reasonable expectation of success. For example, Dr. Gupta cites to no reference that

  provides any basis to conclude that STh(6-18) or Mpr 5-STp(5-17) would undergo significant
                             7
  deamidation upon storage. Only by hindsight can he make that conclusion.




                                       (Block Dep. Tr., at 49:23-50:4, 49:13-16.) Moreover, given

  Dr. Gupta's opinion that STh(6-18) and Mpr5-STp(5-17) were "intrinsically stable," he does not

  explain why "intrinsically stable" peptides would be susceptible to any form of degradation, let

  alone to multiple degradation pathways. (Gupta Report, ¶¶ 32, 39-40; Block Reply, ¶¶ 41-45.)

         46.     Even assuming (incorrectly) that a POSA somehow could have predicted

  degradation pathways of linaclotide from the 3D aqueous crystalline structure of STh(6-18) or

  Mpr5-STp(5-17), a POSA would have known neither the extent of deamidation nor whether it

  would have been a major or minor contributor to linaclotide's instability. (See above ¶¶ 33, 36.)

  As explained below, Carpenter 2002 notes that the rate of Asn deamidation is affected by a

  number of structural factors, all of which Dr. Gupta ignores. (See below ¶ 62; RATIONAL DESIGN

  OF STABLE PROTEIN FORMULATIONS: THEORY AND PRACTICE (J. Carpenter and M. Manning,

  eds., 2002) ("Carpenter 2002").)

                                 (1)      Hu 2001

         47.     Dr. Gupta states that linaclotide has a "rigid structure" and that Hu 2001 discloses

  that rigid proteins show little or no structure rearrangement upon transition from solution to a




         7 Dr. Gupta also makes the unsupported assertion that "ST p(5-17) and STh(6-18) peptides
  with the same disulfide bonds are very similar in structure and stability." (Gupta Report, ¶ 34.)
  But he cites to no stability data comparing STp(5-17) and STh(6-18) that would support that
  conclusion.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 22
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 680 of 761 PageID #: 6787



  solid state. (Gupta Report, ¶¶ 32, 54; H. Hu et al., β-Sheet Structure of Proteins in Solid State as

  Revealed by Circular Dichroism Spectroscopy, 62 BIOPOLYMERS (BIOSPECTROSCOPY) 15 (2001)

  ("Hu 2001").) Hu 2001 qualitatively assessed the secondary structure of several proteins and

  peptides associated in thin films deposited onto the surface of quartz glass. (Hu 2001, at

  Abstract, 16-19.) Such glass-deposited dry thin films represent a very specialized modality of

  solid peptides and proteins with no apparent parallel to the solid oral pharmaceutical dosage

  forms at issue in this case.

          48.     Hu 2001 found that while some proteins and peptides "show no or slight structural

  rearrangement" upon transition from aqueous solution to glass-deposited dry thin films, others

  "undergo structural transformation with an increase of ß-sheet structure" during this mode of

  dehydration. (Hu 2001, at Abstract.) Notably, Hu 2001 discloses that several proteins even in

  the former group still "undergo subtle rearrangements [upon transition] from solution to the solid

  state." (Id., at 18.) Hu 2001 also states that "it is likely that the protein in the solid state appears

  more compact" and that "some flexible residues tend to adopt an ordered structure." (Id.) Hu

  2001 also discusses that "some proteins undergo structural transformations from native structures

  in [aqueous] solution into β-sheet predominant structures in the solid state." (Id., at 16, 18.)

          49.     It is noteworthy that the secondary structure of one of Hu 2001's proteins, insulin,

  was previously quantitatively studied in the lyophilized state and found to be strongly distorted

  compared to that in aqueous solution. (Griebenow 1995, at Table 3.) This comparison confirms

  one of the conclusions of Griebenow 1995 — i.e., that the resultant solid-state 3D peptide and

  protein structure is greatly dependent on how the dehydration was carried out. (See also above

  ¶ 44.) This conclusion undermines the credibility of Dr. Gupta's arbitrary "one size fits all"

  approach to assessing a peptide's or protein's solid-state structure. (See, e.g., Gupta Report,




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               Page 23
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 681 of 761 PageID #: 6788



  ¶¶ 32, 40, 59, 78, 79, 82, 89.)

         50.     Notably, Hu 2001 also reports that two of the peptides examined therein "adopt

  different secondary structures in the solid state, albeit they share almost 50% sequence

  homology." (Hu 2001, at 20.) This observation contradicts Dr. Gupta's contention that various

  STp peptides would have "very similar" solid-state 3D structures because of their homologous

  sequences. (See, e.g., Gupta Report, ¶¶ 32, 34, 40.)

                                    (2)   Ozaki 1991

         51.     Dr. Gupta opines that Ozaki 1991 teaches that the side chain of the Asn residue of

  synthetic analogue of STp, Mpr5-STp(5-17), is "oriented to the outside of the molecule." (See,

  e.g., Gupta Report, ¶ 61.) Ozaki 1991 reports the 3D molecular structure in water of a Mpr5-

  STp(5-17) peptide consisting of 13 amino acid residues from Cys(5) to Cys(17), whereby ST p is

  heat-stable enterotoxin produced by porcine strain of enterotoxigenic E. coli and Mpr is β-

  mercaptopropionic acid. (Ozaki 1991, at 5934.) Dr. Gupta admits that the amino acid

  composition of this peptide differs from that of linaclotide. (See, e.g., Gupta Report, ¶ 33.)

         52.     Dr. Gupta agrees that the 3D structure in Ozaki 1991 was obtained using X-ray

  crystallography of the Mpr5-STp(5-17) peptide crystallized from water. (Id., ¶ 34.) Therefore, it

  is deemed to be native — i.e., corresponding to that in aqueous solution. Since linaclotide and

  the Mpr5-STp(5-17) peptide are substantially distinct chemical compounds, their respective

  native molecular structures are necessarily different.

         53.     The molecular structure of a protein or peptide in a non-aqueous solid state (e.g.,

  obtained by lyophilization, solvent precipitation, or spray-drying) generally would be expected

  by a POSA to differ greatly from the native one. (See above ¶¶ 41-44.) This is yet another

  reason why the molecular structure of linaclotide in solid compositions cannot be legitimately

  inferred from that of the Mpr5-STp(5-17) peptide in water, as Dr. Gupta contends. (See, e.g.,


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 24
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 682 of 761 PageID #: 6789



  Gupta Report, ¶¶ 32, 60-61, 64-65.)

           54.   Dr. Gupta also fails to consider the likely role of hydrogen bonding in the

  susceptibility of linaclotide's Asn7 to deamidation. (Gupta Report, ¶¶ 40, 48, 59, 65-67.) Ozaki

  1991 teaches that "[t]he toxin [i.e., Mpr5-STp(5-17)] molecule is conformationally stabilized not

  only by three intramolecular disulfide bonds but also by five intra- or inter-turn (intramolecular)
                                                          8
  hydrogen bondings, as shown in Fig. 4 and Table III." (Ozaki 1991, at 5938.) This emphasis in

  Ozaki 1991 on the stabilizing role of hydrogen bonds is in agreement with the teachings of Stryer

  1988, relied on by Drs. Block and Gupta. (BIOCHEMISTRY (L. Stryer, 1988) ("Stryer 1988").)

  Stryer 1988 states that “[p]roteins are stabilized by many reinforcing hydrogen bonds.” (Stryer

  1988, at 40.) Moreover, Ozaki 1991 states that "the water molecules hydrating the [Mpr5-STp(5-

  17)] peptide play a role in … stabilization of the peptide" and "crystals of the present toxic

  peptide [i.e., of Mpr5-STp(5-17)] are hydrated by 13 water molecules per peptide molecule."

  (Id., at 5939.) Fig. 4 and Table III of Ozaki 1991 show that four hydrogen bonds (two of them

  with crystallographic water) involve the sole Asn residue of the Mpr 5-STp(5-17) peptide. (Id., at

  5937.) Further, linaclotide's amino acid composition and primary structure are distinct from

  those of the Mpr5-STp(5-17) peptide. Thus, for this additional reason, its propensity to form

  hydrogen bonds (whether intramolecularly or with bound water) would necessarily differ as
       9
  well. The differences in hydrogen bonding patterns between Mpr 5-STp(5-17) (aqueous native)



          8 Thus, Ozaki 1991 also contradicts Dr. Gupta's exclusive reliance on disulfide bonds as
  a rigidifying factor in ST peptides. (See, e.g., Gupta Report, ¶¶ 32, 34, 48.)
          9 For example, while linaclotide possesses an N-terminal primary amino group — a
  likely participant in hydrogen bondings — the Mpr5-STp(5-17) peptide lacks a terminal (or any
  other) amino group because its corresponding terminal residue (β-mercaptopropionic acid) is not
  even an amino acid. Likewise, whereas the Tyr4 residue in linaclotide can form hydrogen bonds
  both with other amino acid residues and with adjacent water, its counterpart Leu residue in the
  Mpr5-STp(5-17) peptide cannot.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 25
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 683 of 761 PageID #: 6790



  and linaclotide (solid-state) would inevitably lead to structural differences in the rigidity between

  the two peptide molecules and, in turn, to different rates of Asn deamidation. Therefore, a POSA

  would not have been able to predict the rate of deamidation of linaclotide by examining the

  aqueous-crystal structure of Mpr5-STp(5-17).

                                 (3)     Sato 1994

         55.     Dr. Gupta opines that Sato 1994 "shows [that] the side chain of the Asn residue is

  exposed on the surface of the peptide." (Gupta Report, ¶ 62.) Sato 1994, published by the same

  Osaka University research group as Ozaki 1991, also reports the 3D aqueous crystal structures of

  two additional STp analogs determined by X-ray crystallography. Like the Mpr5-STp(5-17)

  peptide, both of these analogs have amino acid compositions that are substantially distinct from

  that of linaclotide. Also, the molecular structures in Sato 1994 are necessarily native (aqueous

  crystal form), and a POSA would not have been able to predict their counterpart structure in the

  dehydrated solid state (e.g., obtained by lyophilization, solvent precipitation, or spray-drying),

  much less use them as a basis to predict linaclotide's 3D structure in the solid state. (See

  discussion above of Ozaki 1991, at ¶¶ 51-54.) Finally, Dr. Gupta asserts that linaclotide's

  supposedly "rigid structure" and its conformation that is supposedly "highly constrained by

  intrachain disulfide bonds locking the structure[] in place" support his opinion that "linaclotide

  would have been expected to exist in a very similar 3D structure in solution and solid form."

  (Gupta Report, ¶¶ 32, 48 (emphases added).) But he takes no notice of the fact that this opinion

  is clearly contradicted by repeated assertions in his new reference, Sato 1994, that (1) STp

  peptides even in aqueous crystals exhibit "inherent flexibility at the junctions of the three [of its

  structural] segments and in the central segment," (2) demonstrate "the flexibility of the central

  segment of the ST molecule," and (3) "demonstrate the flexibility of the molecular structure of

  ST." (Sato 1994, at Abstract, 8647, 8642 (emphases added).)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 26
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 684 of 761 PageID #: 6791



                                  (4)    Handbook of Natural Toxins 1995

         56.     Dr. Gupta (based on his adoption of Dr. Block's opinions) also contends that

  Figure 2 of the Handbook of Natural Toxins 1995 shows that the Asn residue of ST (and by

  extension, of linaclotide) would be "exposed." (Block Reply, ¶¶ 42, 49; Gupta Report, ¶¶ 34,

  52.) During his deposition, Dr. Block testified that Figure 2 of the Handbook of Natural Toxins

  1995 (reproduced below) is just "a schematic drawing, not an actual structure." (Block Dep. Tr.,

  at 144:6-12.) Indeed, the caption of Figure 2 refers to it as a "[s]chematic ribbon drawing."

  (Handbook of Natural Toxins 1995, at 287.) A POSA would have needed to know the location

  of the side chain of the Asn residue to see whether it was exposed, which is not shown. Dr.

  Block agreed at his deposition that Figure 2 of the Handbook of Natural Toxins 1995 "does not

  show the side chains." (Block Dep. Tr., at 140:23-141:2.)




  (Handbook of Natural Toxins 1995, at 287 ("N" within the upper left (clear) portion of the ribbon

  stands for the Asn residue).)

         57.     Dr. Gupta's reliance on the Handbook of Natural Toxins 1995 is flawed for the

  additional reason that Figure 2 is based on a native (i.e., not solid-state) structure of STh(6-18).

  The Handbook of Natural Toxins 1995 states that Figure 2 was constructed using "nuclear

  Overhauser effects (NOE) data obtained by two-dimensional 1H-NMR spectroscopy (Ohkubo et

  al. 1986)." (Handbook of Natural Toxins 1995, at 285.) NOE-NMR is an analytical method that


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 27
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 685 of 761 PageID #: 6792



  is performed using an aqueous solution. Indeed, the Handbook of Natural Toxins 1995 cites the

  Ohkubo et al. 1986 reference titled "A conformational study of polypeptides in [aqueous]

  solution by 1H-NMR and distance geometry." (Id., at 295.) This confirms that Figure 2 was

  based on a native (i.e., not solid-state) structure.

                                                                                               (Block

  Dep. Tr., at 146:12-15.) A POSA would not have been able to predict peptide solid-state

  structures from those in aqueous solution with a reasonable expectation of success. (See above

  ¶¶ 41-44.) And also as discussed above, since the structure of STh(6-18) would not be the same

  as linaclotide's, a POSA could not have predicted one based on the other. (See above ¶¶ 37-39.)

                          b.      A POSA would not have been able to predict in advance that
                                  linaclotide deamidation would be a major degradation
                                  pathway merely based on the presence of an Asn residue

          58.     Dr. Gupta contends that supposed "striking[] similar[ities]" between hGH and

  linaclotide allow him to conclude that linaclotide would be susceptible to deamidation just like

  hGH. (Gupta Report, ¶ 48.) He argues that a POSA would have understood that information

  concerning the chemical degradation of a protein may be "extrapolate[d]" even to a much smaller

  peptide's chemical degradation and that "chemical degradation is generally the same across the

  board irrespective of size of peptides or proteins." (Id., ¶ 47.) I disagree. A "protein or peptide's
                                                                   10
  size" is actually highly relevant to its chemical degradation.        The longer the polypeptide chain,

  for example, the more sites of chemical degradation it can possess and the more the reactivity of

  those sites is likely to be affected by the surrounding 3D structure.




          10 To the extent Dr. Gupta merely contends that size of a peptide or a protein alone does
  not determine the susceptibility and extent of its chemical degradation, I do not disagree. Indeed,
  no single peptide or protein characteristic is solely responsible for its stability. (Gupta Report, ¶
  47.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 28
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 686 of 761 PageID #: 6793



         59.       Dr. Gupta takes the untenable position that hGH and linaclotide are "strikingly

  similar" because (1) they both have "compact structures," (2) both molecules comprise single

  polypeptide chains, (3) both are highly constrained by disulfide bonds, and (4) both contain Asn

  side chains exposed to solvent. (Gupta Report, ¶ 48.) I disagree. hGH is almost 14-fold longer

  than linaclotide and contains nine Asn residues, rather than the single Asn residue in linaclotide.

  And even though hGH is far larger than linaclotide (191 amino acid residues vs. 14 amino acid

  residues, respectively), it contains fewer disulfide bonds than linaclotide (2 disulfide bonds vs. 3

  disulfide bonds, respectively). (Id.) Therefore, the ratio of the number of disulfide bonds to the

  total number of amino acids residues in linaclotide is over 20 times greater than that in hGH

  (0.21/0.010). Under Dr. Gupta's own framework, this much greater density of intramolecular

  disulfide bonds would make linaclotide far more conformationally constrained than hGH, and

  therefore, the molecules would not be "strikingly similar" at all. (See, e.g., id., ¶¶ 34, 54.)

  Indeed, Cleland 1993, relied on by Drs. Block and Gupta, cites hGH as an example where

  conformational flexibility of the polypeptide chain is a key factor that enhances the role of

  deamidation. Cleland 1993 explains that "[f]urther support for the importance of the peptide

  chain flexibility is deamidation of Asn149 in the sequence Asp-Thr-Asn-Ser-His in recombinant

  hGH." (Cleland 1993, at 331 (emphases added).) Indeed, Cleland 1993 describes that far from

  being "highly constrained," as asserted by Dr. Gupta, "[t]he crystal structure of hGH shows [a]

  poorly ordered polypeptide conformation in the region of residues 147 to 153." (Id.) Dr. Gupta

  bases his "strikingly similar" argument on his assertion that "it was well known as of the priority

  date that both hGH and linaclotide have compact structures." (Gupta Report, ¶ 48 (emphasis

  added).) In particular, Dr. Gupta states that "hGH is a compact, constrained protein with a well-

  defined structure" and that "[l]inaclotide also has a compact structure." (Id.) But this argument




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 29
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 687 of 761 PageID #: 6794



  ignores the teachings of Stryer 1988, relied on by Dr. Block, that states, in general, "[w]ater-

  soluble proteins fold into compact structures with nonpolar cores." (Stryer 1988, at 29

  (emphasis added); Block Reply, ¶ 200.) A POSA would have understood that there are

  thousands of single-chain globular proteins with "compact structures" containing disulfide

  bonds. Under Dr. Gupta's theory, all of these proteins would be "strikingly similar" to linaclotide

  (and each other), which is nonsensical. Thus, a POSA would not have arrived at Dr. Gupta's

  conclusion that hGH and linaclotide are "strikingly similar." (Gupta Report, ¶ 48.)

         60.     Even assuming (incorrectly) that the Asn residue in linaclotide were "exposed,"

  Dr. Gupta fails to explain to what extent its deamidation would occur upon storage and whether

  it would be a major or minor contributor to linaclotide's instability. (See above ¶ 36.)

         61.     For example, Sorensen '278 discloses that two of hGH's Asn residues are not
                                        11
  equally susceptible to deamidation.        (Gupta Report, ¶ 48.) In particular, Sorensen '278

  comments on the relative rates of deamidation of the Asn 149 and Asn152 residues in hGH. (See,

  e.g., Block Reply, ¶ 217; Sorensen '278, at 2:1-3.) Sorensen '278 explains that "[d]eamidation
                                                                                                       12
  takes place to a major extent at the Asn in position 149 and to a minor extent in position 152."

  (Sorensen '278, at 2:1-3 (emphasis added).) While Dr. Gupta does not provide a rationale for

  (and in fact, ignores) this conspicuous difference, there would have been no reason for a POSA

  to presume that the Asn residue in linaclotide, in terms of its propensity to deamidate, would be

  analogous to the Asn149 as opposed to Asn152 in hGH (or for that matter, to either of them).

  Further, Dr. Gupta does not provide any basis for his assertion that hGH's "side chains of




         11 Sorensen '858, also relied upon by Drs. Block and Gupta, points out this fact as well.
  (U.S. Patent No. 6,022,858 ("Sorensen '858"), at 2:4-5.)
         12 Sorensen '278 is silent on deamidation, if any, of the other seven Asn residues.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               Page 30
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 688 of 761 PageID #: 6795



  asparagine residues" are "exposed to [] solvent." (Gupta Report, ¶ 48.)

         62.       Capelle 2007 discloses that "[t]he sequence, conformation and flexibility of the

  protein is important for the catalytic effect [on the rate of deamidation] of appropriate residues or

  side chains in close proximity to Asn and Gln." (Capelle 2007, at 132.) Likewise, Carpenter

  2002 explains that rate of deamidation can be affected by a number of factors, all of which Dr.

  Gupta summarily disregards. For example, Carpenter 2002 states that rate of deamidation can

  be affected by "neighboring steric factors" within the protein molecule, as well as by protein
                  13
  conformation.        (Carpenter 2002, at 89.) As noted in my Rebuttal Report, Carpenter 2002 also

  states that "[o]ne would expect higher order structure to affect the proximity of functional groups

  relative to the labile Asn residue…could also inhibit or accelerate the rate of deamidation by

  influencing the local environment of the Asn residue and the stability of the transition state

  intermediates in the deamidation pathway…." (Id.; Klibanov Rebuttal, ¶ 50.) Dr. Gupta fails to

  even acknowledge that, much less address how the higher order structure of linaclotide would

  "inhibit or accelerate the rate of deamidation." Carpenter 2002 also states that "Asn and Asp

  residues in stable proteins are constrained by their conformation from attack by neighboring

  residues" and that "[d]ifferences in deamidation rates result when changes in protein

  conformation allow local flexibility in the polypeptide chain, thus allowing formation of the

  [cyclic] imide intermediate necessary for deamidation." (Carpenter 2002, at 90.) If linaclotide

  is "intrinsically stable," as Dr. Gupta contends, then he fails to explain why linaclotide would be

  liable to deamidate in light of Carpenter 2002's teachings that Asn residues in stable proteins

  "are constrained by their conformation from attack." (See, e.g., Gupta Report, ¶ 39.) Moreover,




         13 It is worth noting that in linaclotide the Asn's neighbor on the C-terminal side is Pro,
  which is a bulky and sterically constraining amino acid residue.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 31
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 689 of 761 PageID #: 6796



  Dr. Gupta argues that linaclotide is "rigid." (Id., ¶ 32.) If this is the case, then Dr. Gupta fails to

  address how linaclotide would have the "local flexibility in the polypeptide chain" to allow for

  "formation of the imide intermediate necessary for deamidation," as taught by Carpenter 2002.

  (Id.; Carpenter 2002, at 90.) Rather than focusing on a particular constituent amino acid residue

  (e.g., presence of Asn residue) of linaclotide (or Mpr5-STp(5-17) or STh(6-18)) in isolation, a

  POSA would instead have considered the peptide as a whole. It is the 3D shape of a protein or a

  peptide as a whole that largely determines its stability to degradative processes, such as oxidation

  and deamidation, as Dr. Gupta himself expressly concedes in ¶ 63 of his report. In other words,

  a POSA would have understood that simply looking at a particular amino acid residue of a

  protein or a peptide in isolation and ignoring the rest of the molecule would not be the proper

  way to analyze it. Thus, the mere presence of certain amino acid residues in a protein or a

  peptide, by itself, would not have allowed a POSA to predict the molecule’s actual susceptibility

  to various degradative processes. Because distinct peptides are unique in their amino acid

  sequences, a reference discussing a particular peptide would not have given a POSA a

  reasonable expectation of success in developing a solid stable formulation of another distinct

  peptide, such as linaclotide in this case. (See, e.g., Klibanov Rebuttal, ¶ 50.)

                          c.      Sorensen '278 would not have motivated a POSA to add
                                  leucine to a linaclotide formulation

          63.     Dr. Gupta contends that Sorensen '278 would have motivated a POSA to use

  leucine to reduce deamidation in a linaclotide formulation. (Gupta Report, ¶¶ 48-49, 81.) He

  opines that hGH and linaclotide are "strikingly similar" because they both (1) "have compact

  structures," (2) "are single chains," (3) are "highly constrained by intrachain disulfide bonds

  locking the structures in place," and (4) contain Asn "side chains exposed to solvent." (Id., ¶ 48.)

  Dr. Gupta asserts that a POSA "would have considered the teachings of Sorensen '278 to be



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 32
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 690 of 761 PageID #: 6797



  particularly relevant to preparing pharmaceutical formulations of linaclotide" because of these

  supposed "striking[] similar[ities]." (Id., ¶¶ 48-49.) He also contends that "a POSA would not

  have been confused about whether the phosphate buffer or leucine provided the beneficial effect

  reported in Sørensen '278." (Id., ¶ 49, fn. 8.)

         64.     First, Dr. Gupta is incorrect because there was no suggestion that "phosphate

  buffer [] provided the beneficial effect reported in Sørensen '278." (Id.) Rather, as explained in

  my Rebuttal Report, Sorensen '278 at most would have suggested to a POSA that phosphate

  buffer destabilizes hGH and that avoiding a phosphate buffer could potentially decrease

  deamidation. (Klibanov Rebuttal, ¶¶ 103, 113; Sorensen '278, at 6:14-51.)

         65.     Second, I disagree with Dr. Gupta that the structures of hGH and linaclotide are

  "strikingly similar" and indeed find his assertion absurd given the 14-fold difference in size and

  the lack of any sequence homology. I explained in my Rebuttal Report that linaclotide and hGH

  are each structurally unique and have their own specific mechanisms of instability. (See, e.g.,

  Klibanov Rebuttal, ¶¶ 113-115.) Dr. Gupta offers no support for his proposition that in both

  linaclotide and hGH the Asn side chains are "exposed to solvent." (Gupta Report, ¶ 48.)

  Notably, Sorensen '278 is silent on whether the side chains of any of hGH's nine Asn residues are

  "exposed to solvent." Nor, as explained above, would a POSA have been able to predict whether

  linaclotide's Asn side chain in a solid formulation would be "exposed to solvent." (See above ¶¶

  37-57.) In fact, there is no "solvent" there.

         66.     Third, Dr. Gupta's claim about the role of leucine in the beneficial effect reported
                                         14
  in Sorensen '278 is unsubstantiated.        (Gupta Report, ¶ 49, fn. 8.) Dr. Gupta relies on an



         14 Dr. Gupta cites to Motheram 2007 to argue "that phosphate buffer did not affect the
  chemical stability of hGH as of the priority date." (Gupta Report, ¶ 49, fn. 8.) But Dr. Gupta
  does not cite to any specific place in Motheram 2007 (a document that is 180 pages long), nor


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 33
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 691 of 761 PageID #: 6798



  example of Sorensen '278 that he states demonstrates that "adding leucine to a pharmaceutal

  composition comprising hGH reduced deamidation of hGH 25-30% compared to the use of a

  phosphate buffer." (Id., ¶ 49 (emphasis added); Sorensen '278, at 6:14-51.) As stated in my

  Rebuttal Report, the passage relied on by Dr. Gupta supports a different conclusion: that a

  phosphate buffer would not be a good choice for preparing a stable aqueous hGH formulation

  because it gives less stability than an aqueous hGH formulation containing leucine instead.

  (Klibanov Rebuttal, ¶¶ 103, 113; Sorensen '278, at 6:14-51.) Moreover, I explained that a POSA

  would not have concluded from Sorensen '278 that leucine would provide a particular advantage

  in stabilizing hGH. In the example cited by Dr. Gupta, for instance, leucine was tested against

  histidine and found to provide no additional stabilizing effect relative to that amino acid. (Id.) I

  also explained that Cleland 1993 — extensively cited by Dr. Block (and adopted by Dr. Gupta)

  — confirms that phosphate was known to promote Asn deamidation. (Klibanov Rebuttal, ¶¶

  103, 113; Cleland 1993, at 338-339.)




                                                                 (Block Dep. Tr., at 187:19-188:13.)

  In addition, Pearlman 1989, a publication about formulating hGH for pharmaceutical use,

  confirms that deamidation of hGH can be reduced by "reducing the amounts of known catalysts

  for deamidation, such as phosphate ions." (R. Pearlman and T. Nguyen, Formulation Strategies

  for Recombinant Proteins: Human Growth Hormone and Tissue Plasminogen Activator, in

  THERAPEUTIC PEPTIDES AND PROTEINS: FORMULATIONS, DELIVERY, AND TARGETING 23 (D.



  have I seen any, that clarifies this issue. Motheram 2007 never examined whether phosphate
  buffer could have deleterious effects on hGH's stability. Nor does Motheram 2007 mention
  leucine either.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 34
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 692 of 761 PageID #: 6799



  Marshak and D. Liu, eds., 1989) ("Pearlman 1989"), at 25 (emphasis added).) Furthermore, in

  response to a question about whether Sorensen '278 states that leucine stabilizes hGH or whether

  phosphate buffer has a deleterious effect on hGH, Dr. Block testified at his deposition that "[i]t is

  difficult to evaluate this simply because the details are not complete." (Block Dep. Tr., at 193:5-

  194:3.)




                                                                                       (Id., at 195:21-

  196:7 (emphasis added).) I agree with Dr. Block's assessment during his deposition and note that

  Dr. Gupta ignores Dr. Block's testimony about the teachings of Sorensen '278.

                         d.      Dr. Gupta's rationale for selecting leucine based on its
                                 surfactant-like properties is untenable and evidences hindsight
                                 bias

            67.   Dr. Gupta opines that a POSA would have selected leucine as a stabilizer in a

  linaclotide formulation because leucine "decreases the aggregation tendency [of polyclonal IgG

  antibodies]" due to its "surfactant properties." (Gupta Report, ¶ 75.) I disagree. As a

  preliminary matter, as I have detailed previously, the inventors of the Formulation Patents found

  that aggregation was not actually a major degradation pathway of linaclotide. (See above ¶¶ 32-

  33; Klibanov Rebuttal, ¶ 99.) And even if aggregation were found to be a major degradation

  pathway for linaclotide, Dr. Gupta fails to explain why a POSA would have been motivated to

  use leucine to decrease aggregation, given that Drs. Block and Gupta both allege that a POSA

  would have already selected Ca2+ for that purpose. (See, e.g., Block Opening, ¶ 401; Block


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 35
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 693 of 761 PageID #: 6800



  Reply, ¶ 294.)

         68.       In the Block Reports (totaling over 180 pages), Dr. Block lists all the benefits of

  adding leucine to a pharmaceutical formulation and all the degradation pathways it would

  supposedly reduce. Yet, Dr. Block never once mentions that a POSA would have selected

  leucine to decrease aggregation. (See, e.g., Block Opening, ¶¶ 354-401; Block Reply, ¶¶ 113-

  173.) Moreover, while entire sections in the Block Reports are devoted to reducing linaclotide's

  "expected" aggregation, these sections are silent on using a surfactant, much less leucine in

  particular. (See, e.g., Block Opening, ¶¶ 383-391; Block Reply, ¶¶ 197-207.) In fact, the word

  "surfactant" never even appears in the Block Reports (adopted by Dr. Gupta). Far from it being

  obvious to Dr. Block to use leucine in order to lower aggregation, he explicitly asserts that a

  POSA would not have used leucine to reduce aggregation: "[A] POSA would have reasonably

  expected that the following degradation pathways that were reasonably expected to contribute to

  linaclotide’s instability would be reduced by leucine or calcium cation, not both:…

  Aggregation: reasonably expected to be reduced by calcium cation." (Block Reply, ¶ 249

  (emphasis added).) I agree with Dr. Block that a POSA would not have expected that the

  aggregation of linaclotide would be reduced by leucine. I further substantiate this view below

  when discussing the Shiraki 2002 reference. (See below ¶ 76; T. Shiraki et al., Biophysical

  Effects of Amino Acids on the Prevention of Protein Aggregation, 132 J. BIOCHEM. 591 (2002)

  ("Shiraki 2002").)

         69.       Even if a POSA somehow were looking to decrease aggregation of linaclotide and

  had chosen to use a surfactant, I disagree that the POSA would have chosen leucine specifically.

  For example, Glinski 1999, introduced and relied on by Dr. Gupta, correctly calls leucine "a very

  weak surfactant." (See below ¶ 78; J. Glinski et al., Surface Properties of Aqueous Solutions of




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 36
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 694 of 761 PageID #: 6801



  L-Leucine, 84 BIOPHYSICAL CHEMISTRY 99 (2000) ("Glinski 1999"), at Abstract (emphasis

  added).) Dr. Gupta fails to explain, nor does it make sense, why a POSA who wanted to use a

  surfactant would have used a "very weak" one. A POSA instead would have undoubtedly

  selected a strong conventional surfactant (many of which are commonly used in pharmaceutical

  formulations, such as sodium dodecylsulfate ("SDS") or those within the Tween ® surfactant

  family) over leucine. (See below ¶ 77.) Indeed, in the references relied on by Drs. Block and

  Gupta that discuss the use of surfactants in a pharmaceutical formulation, leucine is never even

  mentioned as a surfactant. (See, e.g., Cleland 1993, at 320-321; Capelle 2007, at 134.) Cleland

  1993 lists numerous potentially suitable surfactants, such as SDS, polysorbates (e.g., Tweens),

  polyethers (e.g., Pluronics), but does not mention leucine. (Cleland 1993, at 320-321.) In

  Capelle 2007, Table 1 contains a list of over 60 "commonly used excipients in protein

  formulations." That list contains multiple surfactants (poloxamers 188/407, polysorbates

  20/40/80, and SDS), but not leucine in either this or any other excipient capacity. (Capelle 2007,

  at 134.)

         70.     Using hindsight and misguided reasoning, Dr. Gupta also relies on references

  about "dispersion efficiency of spray dried power formulations" where leucine was used for

  pulmonary administration (i.e., delivery by inhalation) to allege that a POSA would have been

  motivated to use leucine as an excipient in a solid formulation of linaclotide. (Gupta Report,

  ¶¶ 76-79.) While this finding may be potentially useful for efficient particle delivery of

  aerosolized small-molecule drugs into the alveolar region of the lungs, it would not have been

  relevant to a POSA formulating an oral peptide therapeutic. (See below ¶¶ 84-85, 88-90.) In

  any event, Dr. Gupta’s speculations in this regard contradict the teachings of Carpenter 2002, as

  discussed later in this report. (See below ¶ 91.)




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 37
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 695 of 761 PageID #: 6802



                                (1)     Szenczi 2006

         71.     Dr. Gupta asserts that "Szenczi 2006 teaches the stabilizing effect of leucine in

  protein antibody preparations." (Gupta Report, ¶ 75; A. Szenczi et al., The Effect of Solvent

  Environment on the Conformation and Stability of Human Polyclonal IgG in Solution, 34

  BIOLOGICALS 5 (2006) ("Szenczi 2006").) This assertion is misleading, and another statement in

  the same paragraph of the Gupta Report — that Szenczi 2006 showed that leucine "is included in

  the list of standard stabilizers for proteins"— is demonstrably false. (See below ¶ 76.) Szenczi

  2006 discusses the structure and stability, including against thermal aggregation of a polyclonal

  IgG (immunoglobulin G) antibody in aqueous solution in the presence of several excipients,

  including sugars and leucine, as a function of pH. Szenczi 2006's abstract states that "[a]lthough,

  0.3% leucine does not increase [IgG's] conformational stability, it decreases the aggregation

  tendency." Notably, the "aggregation tendency" in question is protein precipitation caused by

  the heating of IgG's aqueous solutions at 75oC, which is distinct from potential aggregation of a
                                            15
  solid peptide formulation upon storage.        (Szenczi 2006, at Abstract.)

         72.     The anti-precipitation effect of leucine in Szenczi 2006 is attributed by the authors

  to the fact that it is a hydrophobic amino acid. For example, the reference states that

  "[h]ydrophobic amino acids could provide efficient additives against aggregation." (Szenczi

  2006, at Abstract, 13.) Therefore, if anything, a POSA would have concluded that more

  hydrophobic amino acids would have been advantageous compared to leucine. According to the

  classical hydrophobicity scale of amino acids established by Nozaki and Tanford (cited in Dr.

  Gupta's Glinski 1999 reference) — which is still widely used today — the hydrophobicities of




         15 Separately, Szenczi 2006 concludes based on its data that leucine "[does] not affect the
  dimerization" of IgG. (Szenczi 2006, at 10, 11.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 38
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 696 of 761 PageID #: 6803



  several common amino acids exceed that of leucine. (See Glinski 1999, at 103; Y. Nozaki and C.

  Tanford, The Solubility of Amino Acids and Two Glycine Peptides in Aqueous Ethanol and

  Dioxane Solutions. Establishment of the Hydrophobicity Scale, 246 J. BIOL. CHEM. 2211 (1971)

  ("Nozaki 1971"), at 2216.) In particular, tryptophan, norleucine, phenylalanine, and tyrosine are

  more hydrophobic than leucine. (Nozaki 1971, at 2216.) Therefore, if a POSA were to use

  amino acid's hydrophobicity as a guide, then that POSA would have selected one of these more

  hydrophobic amino acids, not leucine, as an anti-aggregation excipient for linaclotide

  formulations based on Szenczi 2006.

         73.     Moreover, observations reported in Szenczi 2006 underscore the unpredictability

  of excipients as protectors against protein aggregation. Szenczi 2006 states: "All the investigated

  additives elicit a delay in the [IgG thermal] aggregation process, in these cases, aggregation

  occurs later compared to the stabilizer-free reference. Sugars [glucose and sorbitol], in lowered

  concentration, have only little effect, but leucine delays the aggregation to a higher extent.

  Increased amount of sorbitol (5%) produced the same effect as 0.3% leucine. Interestingly,

  simultaneous addition of 1% sorbitol and 0.3% leucine slightly decreases the aggregation

  delaying effect of leucine." (Szenczi 2006, at 10 (emphasis added).) Szenzci 2006 further

  explains that "[i]n case of simultaneous addition [of sorbitol and leucine], these agents appear to

  act antagonistically on the kinetics of heat aggregation (Fig. 6)." (Id., at 12 (emphasis added).)

  This complex and unpredictable observed behavior is contrary to Dr. Gupta's simplistic approach

  to selecting protein stabilizers and ignores their frequently observed intricate mutual interactions

  and influence on one another's effects. (See, e.g., Klibanov Rebuttal, ¶¶ 47, 52.)

         74.     A POSA could not and would not have been able to make scientifically legitimate

  inferences related to the stabilization of linaclotide against aggregation in solid formulations




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 39
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 697 of 761 PageID #: 6804



  based on the heat-induced precipitation of IgG from aqueous solution reported in Szenczi 2006.

  Even aside from some 100-fold greater size and vastly distinct 3D structure of the IgG

  molecules, linaclotide by definition cannot fall out of solution in its solid compositions, thus

  eliminating a supposed need for adding leucine. This is especially true since Szenczi 2006 found

  that leucine did "not increase [protein's] conformational stability." (Szenczi 2006, at Abstract,

  11.) Furthermore, Dr. Gupta's basis for concluding that hGH and linaclotide are "strikingly

  similar" and that ST peptides and linaclotide would have similar stability properties is that they

  (1) "have a single [poly]peptide chain," (2) are "highly constrained peptide[s]," (3) possesses

  "rigid structure[s]," and (4) have "compact structure[s]." (Gupta Report, ¶¶ 32, 48.) In stark

  contrast to these features, as expressly taught in the Stryer 1988 reference relied on by Drs.

  Block and Gupta, Scenzci 2006's IgG (1) has multiple (i.e., not "single") polypeptide chains, (2-

  3) is a "flexible" and "mobil[e]" molecule that "contains a hinge that gives it segmental

  flexibility" (i.e., is neither "highly constrained" nor "rigid"), (4) which "has the shape of the

  letter Y" or "T-shaped" (i.e., is not "compact"). (Stryer 1988, at 893-894, 901.) Thus, by Dr.

  Gupta’s own reasoning, a POSA would not have applied the IgG findings of Szenczi 2006 to

  stabilizing linaclotide’s compositions.

         75.     In addition to the foregoing, even if a POSA were somehow motivated to search

  for amino acids that can protect peptides or proteins against aggregation, that POSA would not

  have relied on Szenczi 2006 where leucine was the only amino acid tested to inhibit thermal

  precipitation of just a single protein, IgG. Rather, a POSA would have relied on a prior-art

  study where many different amino acids were compared to each other with respect to their ability

  to protect multiple unrelated proteins against various types of aggregation. Shiraki 2002,

  discussed in the next paragraph, is an example of such a comprehensive study.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 40
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 698 of 761 PageID #: 6805



         76.     Shiraki 2002 examined the effect of 15 different amino acids (including leucine)

  on two types of protein aggregation, heat-induced aggregation (similar to Szenczi 2006) and

  dilution-induced aggregation, of eight different proteins. (Shiraki 2002, at Abstract.) Focusing
                                   16
  first on hen egg-white lysozyme, Shiraki 2002 found that arginine and lysine were by far the

  most effective amino acids in preventing protein denaturation (regardless of whether it was heat-

  or dilution- induced) and expressly stated that both were much more potent than leucine.

  (Shiraki 2002, at 593-594.) Arginine was also determined to be the strongest anti-aggregation

  amino acid for all the other seven proteins studied. For example, Shiraki 2002 discloses that

  "Arg has the most significant effect on the prevention of aggregation of various kinds of proteins

  despite differences in [their] pI [isoelectric point] and molecular weight." (Shiraki 2002, at 595.)

  In fact, Shiraki 2002 repeatedly concludes "that hydrophilicity rather than hydrophobicity of the

  additive is the important factor for preventing [protein] aggregation." (Id. (emphasis added).)

  Therefore, if anything, a POSA would have selected the amino acids arginine or lysine, not

  leucine (as advocated by Dr. Gupta), to protect linaclotide against aggregation. Notably, an extra

  benefit of lysine, for example, would have been its potential to be more effective than leucine in

  protecting linaclotide against formaldehyde-mediated degradation. (See, e.g., Klibanov Rebuttal,

  ¶¶ 109-110; see below ¶ 97.)

         77.     Finally, Dr. Gupta ignores other reported methods of effectively inhibiting protein

  aggregation that involve no amino acids, much less specifically leucine. For example, Carpenter

  2002 discloses that the surfactants Tween 20 (a brand name for polysorbate 20) and Pluronic F88




          16 According to Dr. Gupta, this protein should be even more "strikingly similar" to
  linaclotide than hGH because it is closer to linaclotide in terms of size and the number of
  disulfide bonds, while also being "a compact, constrained protein with a well-defined structure"
  and "having a single peptide chain." (Gupta Report, ¶ 48.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 41
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 699 of 761 PageID #: 6806



  (a brand name for a polyethylene glycol polypropylene glycol block copolymer) "greatly reduced

  the extent of aggregation" of hGH in aqueous solution. (Carpenter 2002, at 152-153.) Because

  Dr. Gupta contends that "hGH and linaclotide are strikingly similar," there would have been no

  reason for a POSA to use leucine, rather than these well-known surfactants, to stabilize

  linaclotide against aggregation based on such prior-art teachings. (Gupta Report, ¶ 48.)

                                (2)     Glinski 1999

         78.     Dr. Gupta asserts that Glinski 1999 shows that "leucine causes a change in

  properties of water and decreases the surface tension of solution in a concentration and pH

  dependent manner, thereby acting as a surfactant…." (Gupta Report, ¶ 76.) But he neglects to

  mention that Glinski 1999 also states that "L-Leucine was found to be a very weak surfactant."

  (Glinksi 1999, at Abstract (emphasis added).) Therefore, to the extent that Dr. Gupta stresses the

  surfactant properties of leucine, it highlights that a POSA, if anything, would have selected a

  strong conventional pharmaceutically acceptable surfactant instead of leucine. (Gupta Report, ¶¶

  76, 77, 79; see also above ¶ 77; see, e.g., Cleland 1993, at 320-321.)

         79.     It is also noteworthy that any surfactant (and with respect to pH, any other ionic

  surfactant), not just leucine, would necessarily "cause[] a change in properties of water and

  decrease[] the surface tension of solution in a concentration and pH dependent manner." (Gupta

  Report, ¶ 76.) Furthermore, as reflected even by the title of the Glinski 1999 publication, leucine

  was the only amino acid that was the subject of surface properties examination in the paper.

  Therefore, without hindsight, a POSA would have had no reason to select leucine in particular as

  a surfactant, especially given the numerous other surfactants that were well-known and available

  at the time, including many that were approved as pharmaceutical excipients in solid dosage

  forms, including for oral administration.

         80.     Furthermore, according to the authors of Glinski 1999, the reason that "L-


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 42
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 700 of 761 PageID #: 6807



  [l]eucine was chosen as the solute [therein was] because its molecule is rather small and

  structurally very similar to those of short-chained normal alcohols investigated recently [such as

  n-butanol and n-propanol]." (Glinski 1999, at 100, see also, at 102.) First, several other

  common amino acids meet these criteria at least as well, including valine, isoleucine, norleucine,

  and norvaline. Second, this stated reason in Glinski 1999 for selecting leucine certainly would

  not have motivated a POSA to use leucine for stabilizing linaclotide in solid pharmaceutical

  compositions, much less provided a reasonable expectation of success.

          81.     Glinski 1999 reports measuring the surface tension of neutral, acidic, and alkaline

  aqueous solutions as a function of the concentration of L-leucine and of the temperature.

  (Glinski 1999, at 101.) Glinski 1999 neither concerns nor has anything to do with (1)

  pharmaceutical compositions or dosage forms, much less solid ones; (2) oral (or any other) drug

  administration; (3) proteins or peptides or their properties; or (4) linaclotide, let alone its

  stability. Therefore, I disagree with Dr. Gupta that Glinski 1999 is "within the scope of the art

  relevant to preparing a suitably stable formulation of linaclotide." (Gupta Report, ¶ 56.)

                                  (3)     Matubayasi 2002

          82.     Dr. Gupta asserts that his newly introduced Matubayasi 2002 reference "showed

  that leucine molecules can form a film at the [aqueous] surface and have the property of

  decreasing the surface tension in proportion to their concentration in the system." (Id., ¶ 76; N.

  Matubayasi et al., Thermodynamic Quantities of Surface Formation of Aqueous Electrolyte

  Solutions, 250 J. COLLOID & INTERFACE SCI. 431 (2002) ("Matubayasi 2002"), at Abstract.) Dr.

  Gupta further asserts that Matubayasi 2002 "also showed that this effect from leucine is higher

  than from the other aliphatic amino acids with hydrophobic side chains such as valine, alanine,

  and glycine. (Matubayasi 2002, at Fig. 12.)" (Id.) Dr. Gupta fails to mention, however, that any

  surfactant "can decreas[e] the surface tension in proportion to their concentration in this system."


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 Page 43
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 701 of 761 PageID #: 6808



  In fact, this is the reason why they are called surface-active agents or surfactants. Thus, as with

  Glinski 1999 above, there is nothing unique from this perspective about leucine in particular.

  And while leucine may be a better surfactant than valine, alanine, or glycine, it still "a very weak

  surfactant" and indeed far inferior when compared to conventional pharmaceutical surfactants

  like SDS or Tweens®. (See above ¶ 78.)

         83.     Matubayasi 2002 reports measuring the surface tension of aqueous solutions of

  several aliphatic amino acids, including leucine, as a function of their concentrations and of the

  temperature. Like Glinski 1999, Matubayasi 2002 neither concerns nor has anything to do with

  (1) pharmaceutical compositions or dosage forms, much less specifically solid ones; (2) oral (or

  any other) drug administration; (3) peptides or proteins or their properties; or (4) specifically

  linaclotide, let alone its stability. Therefore, I disagree with Dr. Gupta that Matubayasi 2002 is

  "within the scope of the art relevant to preparing a suitably stable formulation of linaclotide."

  (Gupta Report, ¶ 56.)

                                 (4)     Raula 2007

         84.     Dr. Gupta contends that Raula 2007 would have further motivated a POSA to use

  leucine as an excipient in a solid formulation of linaclotide. (Id., ¶ 78; J. Raula et al., Study of

  the Dispersion Behaviour of L-Leucine Containing Microparticles Synthesized with an Aerosol

  Flow Reactor Method, 177 POWDER TECHNOL. 125 (2007) ("Raula 2007").) I disagree. Raula

  2007 reports using leucine to optimize the production by spray-drying of particles containing

  either the drug salbutamol sulfate or a NaCl control. The resultant powders are expressly

  intended for pulmonary administration (i.e., delivery by inhalation) in an aerosol form. (Raula

  2007, at 125.) Salbutamol sulfate is a low-molecular-weight drug used to treat asthma and other

  lung disorders. Salbutamol sulfate is not even an amino acid, much less a peptide, and is

  structurally and/or functionally unrelated to linaclotide.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 44
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 702 of 761 PageID #: 6809



         85.     The main finding of Raula 2007 related to leucine is that "[i]n general, the

  incorporation of L-leucine improved [particle] dispersion efficiency as well as decreased

  dependence on dispersing flow rate of all the powders." (Raula 2007, at Abstract.) This finding

  concerning efficient particle delivery of aerosolized drugs into the alveolar region of the lungs

  would not be helpful to a POSA attempting to formulate a solid oral dosage form of linaclotide.

  Moreover, Dr. Gupta again uses hindsight to focus on "preparing capsules filled with spray

  coated beads" to ensure content uniformity in solid dosage forms containing small amount of

  active ingredients. (Gupta Report, ¶ 79.) In any event, there were many other common

  techniques, such as lyophilization, that a POSA could have used to ensure content uniformity in

  a solid oral dosage form that would not have needed leucine.

         86.     Because leucine was the only dispersing excipient examined in Raula 2007, there

  was no comparison of its efficiency with other well-known and available surfactants, including a

  number of those suitable and approved for pharmaceutical formulations. Consequently, there is

  no valid basis for Dr. Gupta's opinions that either "[t]he teachings of Raula 2007 [] would have

  further motivated a POSA to use leucine as an excipient in a solid formulation of linaclotide" or

  "the surfactant-like properties of leucine would have further motivated a POSA to use leucine in

  a solid oral formulation of linaclotide." (Id., ¶¶ 78-79.) Nor does Dr. Gupta provide any basis

  for his opinion that "a POSA would have been motivated to select leucine with a reasonable

  expectation that it would stabilize a linaclotide solid formulation." (Id., ¶ 80.) Dr. Gupta's

  opinions are nothing more than mere hindsight-driven speculations in view of the wide

  pharmaceutical utility of many other stabilizing agents referred to in Raula 2007. (Raula 2007,

  at 125.)

         87.     Finally, Dr. Gupta's assertion that Raula 2007 supposedly demonstrated that "the




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 45
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 703 of 761 PageID #: 6810



  stability of the [salbutamol sulfate] formulation [] was improved by the addition of leucine" is

  false. (Gupta Report, ¶ 79, fn. 17.) The effect of leucine on drug stability was not even

  investigated in Raula 2007. For all the foregoing reasons, I disagree with Dr. Gupta that Raula

  2007 is "within the scope of the art relevant to preparing a suitably stable formulation of

  linaclotide." (Id., ¶ 57.)

                                 (5)     Learoyd 2006

          88.     Dr. Gupta contends that Learoyd 2006 would have further motivated a POSA to

  use leucine as an excipient in a solid formulation of linaclotide. (Id., ¶ 78; T. Learoyd et al.,

  Chitosan-based Spray-dried Respirable Powders for Sustained Delivery of Terbutaline Sulfate,

  68 EUR. J. PHARM. BIOPHARM. 224 (2008) ("Learoyd 2006").) I disagree. Learoyd 2006 reports

  using leucine as "an aerosolisation enhancer" and "a dispersibility enhancer" in order to optimize

  the production by spray-drying of particles containing the drug terbutaline sulfate. (Learoyd

  2006, at Abstract, 225.) The resultant powders were expressly intended for pulmonary

  administration in the form of inhalable aerosols. Terbutaline sulfate, like salbutamol sulfate in

  Raula 2007, is a low-molecular-weight drug used to treat asthma and other lung disorders. It is

  not even a peptide and is structurally and/or functionally unrelated to linaclotide. Notably, the

  main focus of Learoyd 2006 is not even on leucine but on the polysaccharide chitosan used as a

  drug-release modifier. (Id., at Abstract.)

          89.     Dr. Gupta opines that Learoyd 2006 teaches that "[l]eucine is a particularly

  hydrophobic amino acid, and its surfactant-like properties may result in the capacity for leucine

  to migrate to the droplet surface…." (Id., at 230 (emphasis added); Gupta Report, ¶ 77.) But Dr.

  Gupta fails to note that, according to the classical Nozaki and Tanford amino acid

  hydrophobicity scale, several common amino acids — e.g., tryptophan, phenylalanine, and

  tyrosine — are more hydrophobic than leucine. (Nozaki 1971, at 2216; see above at ¶ 72.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 46
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 704 of 761 PageID #: 6811



  Additionally, the use of the permissive word "may" by the authors of Learoyd 2006 indicates that

  the quoted phrase is merely their hypothesis. Moreover, Dr. Gupta omitted part of the quoted

  sentence which explains that the role of leucine in Learoyd 2006 concerns "highly dispersible

  particles that display optimal aerosolisation properties"— i.e., it is limited to aerosols. (Learoyd

  2006, at 230.)

         90.       My comments concerning Dr. Gupta's hindsight focus on the effect of leucine on

  drug stability in his discussion of Raula 2007 apply equally to Learoyd 2006. (See above ¶¶ 84-

  87.) In particular, Dr. Gupta's assertion that Learoyd 2006 demonstrated that "the stability of the

  [terbutaline sulfate] formulation [] was improved by the addition of leucine" is false. (Gupta

  Report, ¶ 79, fn. 17.) The effect of leucine on drug stability was not even investigated in

  Learoyd 2006. For all the foregoing reasons, I disagree with Dr. Gupta's opinion that Learoyd

  2006 would have been "within the scope of the art relevant to preparing a suitably stable

  formulation of linaclotide." (Id., ¶ 57.)

         91.       Finally, presumably to buttress his hindsight-driven conclusion that "the

  surfactant-like properties of leucine would have further motivated a POSA to use leucine in a

  solid oral formulation of linaclotide," Dr. Gupta speculates that "[a] POSA would have

  understood that the teachings of Raula 2007 and Learoyd 2006 regarding spray dried

  formulations of solid formulations (i.e. dry powders) are applicable to preparing capsules filled

  with spray coated beads." (Gupta Report, ¶ 79.) In this regard, it is worth noting that the

  Carpenter 2002 book has a whole chapter specifically entitled "Spray-Drying of Proteins."

  Tellingly, this chapter never even mentions leucine, and one of its central conclusions is: "The

  extent of protein aggregation and/or inactivation during and after spray drying can be minimized

  by means of formulation measures, such as the inclusion of surfactants and stabilizing sugars."




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 47
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 705 of 761 PageID #: 6812



  (Carpenter 2002, at 156 (emphasis added).) Surfactants and certain sugars can also improve the

  morphology, shape, uniformity, and dispersibility of spray-dried protein particles. (Id., at 154.)

  Thus, Dr. Gupta’s focus on leucine in this regard is a "red herring."

                           e.     Wahren '418 would not have motivated a POSA to use leucine
                                  in a linaclotide formulation

         92.        Dr. Gupta (based on his adoption of Dr. Block's opinions) relies on Wahren '418

  to argue that a POSA would have considered using leucine in a linaclotide formulation. (Block

  Reply, ¶¶ 126-128; International Publication No. WO 2006/088418 A1 ("Wahren '418").)

  Specifically, Drs. Gupta and Block erroneously suggest that because "[l]eucine was a known

  water-soluble excipient used in pharmaceutical formulations, for example, as a lubricant in solid

  formulations," a POSA would have considered using leucine as a stabilizer of proteins and

  peptides. (Id.)

         93.        As explained in my deposition testimony, I disagree that Wahren '418 would have

  motivated a POSA to investigate leucine in formulating a solid oral dosage form of linaclotide

  (or any other protein or peptide). (Klibanov Dep. Tr., at 195:25-197:6.) Wahren '418 "relates to

  a composition being substantially free from water comprising a powder containing

  microencapsulated polyunsaturated long-chain esterified fatty acids," as well as a process for

  producing the composition in capsule, tablet, or granule form, containers comprising that

  composition, and the use of those products. (Wahren '418, at 1:4-12 (emphasis added).) Wahren

  '418 states that in some of those capsules "the composition may contain" leucine as one of many

  potential lubricants. (See, e.g., Wahren '418, at 8:5-9; see also id., at 9:13-15.) A POSA would

  not have looked to a lubricant contained in formulations of polyunsaturated long-chain esterified

  fatty acids when trying to stabilize a solid peptide composition. Even assuming (incorrectly) that

  a POSA would have done so, there would have been many well-known lubricants to consider.



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           Page 48
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 706 of 761 PageID #: 6813



  (Id.) Only by hindsight do Drs. Gupta and Block focus on leucine.

         94.     Moreover, Drs. Gupta and Block fail to take into account that Wahren '418, being

  limited to encapsulating "polyunsaturated long-chain esterified fatty acids," does not relate to

  formulating proteins or peptides at all. (See, e.g., Wahren '418, at 1:4-12.) Indeed, Wahren '418

  does not disclose any formulation with a peptide or protein as an API, much less one containing

  linaclotide. Therefore, a POSA would not have had a reasonable expectation that Wahren '418's

  disclosures regarding lubricants for encapsulating fatty acid esters would be useful in developing

  a stable linaclotide formulation.

                         f.      A POSA would not have been motivated to scavenge
                                 formaldehyde in linaclotide formulations

                                 (1)    Dr. Gupta's cited review articles do not even mention
                                        formaldehyde-mediated degradation

         95.     Dr. Gupta adopts Dr. Block's opinions relating to formaldehyde-mediated

  degradation, including Dr. Block's contention that it would have been an expected degradation

  pathway of linaclotide. (Gupta Report, ¶ 82.) As stated in my Rebuttal Report, Dr. Block's cited

  references regarding general peptide and protein instability in pharmaceutical formulations —

  e.g., Manning 1989, Cleland 1993, Volkin 1997, Capelle 2007 — are all conspicuously silent

  about formaldehyde-mediated degradation. (See, e.g., Klibanov Rebuttal, ¶ 91; Manning 1989;

  Cleland 1993; Volkin 1997; Capelle 2007.)




                          (Block Dep. Tr., at 201:21-23, 202:17-203:18.)

                                 (2)    Dr. Gupta does not deny that non-formaldehyde-
                                        emitting excipients existed in his cited references

         96.     In response to Dr. Block's argument (adopted by Dr. Gupta) that a POSA would



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 49
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 707 of 761 PageID #: 6814



  have been concerned with formaldehyde reacting with linaclotide, my Rebuttal Report explained

  that "it defies logic why a POSA would have chosen to formulate linaclotide with an excipient

  that is a formaldehyde source" and also pointed out that "Dr. Block does not argue that

  formaldehyde is present in all such materials or packaging or that it is impossible to use materials

  that contain no formaldehyde." (Klibanov Rebuttal, ¶ 104; Block Opening, ¶¶ 336-338.) I

  further noted that at least two of Dr. Block's cited references — Li 2006 and Del Barrio 2006 —

  confirm that a POSA would have simply avoided formaldehyde-emitting materials had

  formaldehyde been suspected as a drug-destabilizing factor. Notably, those references explain

  that many excipients were available that do not contain formaldehyde (either inherently or due to

  aging-induced decomposition). (Id., ¶¶ 105, 119, 122-123; Z. Li et al., Detection and

  Quantification of Low-Molecular-Weight Aldehydes in Pharmaceutical Excipients by Headspace

  Gas Chromatography, 1104 J. CHROMATOGR. A 1 (2006) ("Li 2006"), at 8; M. del Barrio et al.,

  Simultaneous Determination of Formic Acid and Formaldehyde in Pharmaceutical Excipients

  Using Headspace GC/MS, 41 J. PHARM. BIOMED. ANAL. 738 (2006) ("Del Barrio 2006"), at 738,

  742.)

                                                                                   (Block Dep. Tr.,

  at 244:7-10, 253:10-13.) Dr. Gupta does not deny that many non-formaldehyde-emitting

  pharmaceutical excipients existed even in his cited references and simply ignores Dr. Block's

  deposition testimony. (See, e.g., Gupta Report, ¶ 82.)

                                (3)     Even if a POSA were motivated to reduce
                                        formaldehyde-mediated degradation, at least lysine and
                                        glycine would have been better amino acid
                                        formaldehyde scavengers than leucine

          97.    Dr. Gupta (through adoption of Dr. Block's opinions) takes the misguided and

  hindsight-driven position that a POSA somehow would have been motivated to add leucine to a



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 50
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 708 of 761 PageID #: 6815



  solid linaclotide formulation in order to "manage formaldehyde-mediated degradation." (Block

  Reply, ¶ 125.) As explained in my Rebuttal Report, however, a POSA would have had no

  rational reason to consider leucine over other potential stabilizers disclosed in Dr. Block's cited

  references. (See, e.g., Klibanov Rebuttal, ¶¶ 108, 128.) Even assuming (incorrectly) that a

  POSA would have been motivated to reduce formaldehyde-mediated degradation when

  formulating a solid dosage form of linaclotide and somehow decided to do so using amino acids

  (as opposed to amines in general), that POSA would have reasonably expected that at least the

  common amino acids lysine and glycine would be better formaldehyde scavengers than leucine.

  The mechanism for scavenging formaldehyde involves reacting formaldehyde with amino groups

  to form Schiff's bases. Leucine has only one amino group, whereas lysine has two amino groups,

  thus making lysine a more attractive choice to a POSA attempting to scavenge formaldehyde.

  (Id., ¶ 110; Klibanov Dep. Tr., at 169:11-16; see also Block Opening, ¶ 76 (where R is

  CH2CH(CH3)2 for leucine and CH2CH2CH2CH2NH2 for lysine).) Leucine has another

  disadvantage compared to lysine and glycine in that leucine is not very soluble in water.

  (Klibanov Rebuttal, ¶ 110; Klibanov Dep. Tr., at 169:17-20; see also Glinski 1999, at 100.) A

  POSA considering an amino acid for use in a solid peptide formulation would have understood

  the benefits of selecting one that is well soluble in water so that it can be more uniformly

  dispersed at a higher concentration with the API in the formulation. Glycine would also have

  been a more appealing formaldehyde scavenger than leucine because it has a much lower

  molecular weight and is more soluble in water. (Klibanov Dep. Tr., at 171:19-21.)

                 3.      Dr. Gupta's selection of Ca2+ as an additive evidences hindsight bias

         98.     Dr. Gupta speculates that "a POSA would have reasonably expected that the side

  chain of the linaclotide Glu residue in linaclotide in a solid formulation would be exposed on the

  surface of the peptide, which would allow calcium cations to form 'ionic linkages' or 'salt bridges'


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              Page 51
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 709 of 761 PageID #: 6816



  with the peptide molecule, which in turn limit the interaction between peptide molecules, and

  thus reduce peptide dimerization." (Gupta Report, ¶ 89; Block Reply, ¶¶ 199-200.) Dr. Gupta

  bases this convoluted speculation on the 3D aqueous crystal structures of ST-related peptides
                                              17
  determined in Ozaki 1991 and Sato 1994.          As explained above, however, a POSA would not

  have been able to predict the structure of linaclotide in a dehydrated solid formulation —

  including the location of Glu's side chain — from the aqueous crystal structures of distinct
              18
  peptides.        (See above ¶¶ 37-57.)

         99.          Dr. Gupta fails to explain why a POSA would have expected an exposed Glu

  residue in linaclotide (even assuming it were actually exposed and not engaged in hydrogen

  bonding in a solid state) to form "ionic linkages or salt bridges." He (through adoption of Dr.

  Block's opinions) bases this contention on "Bentz '392 teach[ing] that metal cations reduce

  [PACAP, which stands for "pituitary adenylate cyclase polypeptide," and glucagon-like] peptide




          17 Dr. Gupta's hypothesis that STp may act as a Ca2+-binding peptide (ionophore) in a
  solid state based on structural data from Sato 1994 is flawed because Sato 1994 undeniably
  concerns the native structure of molecules that are not even linaclotide. (See, e.g., Gupta Report,
  ¶¶ 37, 86, 87, 90.) Since the solid-state peptide structure generally would have been expected to
  differ greatly from the native one, a POSA would not have been able to predict the applicability
  of this hypothesis to solid-state compositions of STp-related peptides, much less to linaclotide
  specifically. (Griebenow 1995.)
          18 Dr. Gupta (through his adoption of Dr. Block's opinions) asserts, based on Stryer
  1988, that because "physiologically active proteins and peptides spontaneously fold [and] form a
  three-dimensional structure in which the hydrophobic side chains of their amino acids are buried
  inside the three-dimensional structure and the polar and charged side chains of their amino acids
  are on the surface of the three-dimensional structure" that a negatively charged amino acid
  residue (e.g., Glu in linaclotide) could interact with metal cations to form ionic linkages or salt
  bridges. (Block Reply, ¶ 200; Stryer 1988, at 30.) But the section of Stryer 1988 cited by Drs.
  Gupta and Block expressly examines protein folding and side chain behavior in an "aqueous
  environment." (Stryer 1988, at 29-30.) As explained above, however, a POSA would not have
  been able to predict the structure of linaclotide in a dehydrated solid formulation — including the
  location of Glu's side chain and its noncovalent-bonding pattern — from teachings about peptide
  behavior in an "aqueous environment." (See above ¶¶ 37-57.)


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 52
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 710 of 761 PageID #: 6817



  dimerization by forming ionic linkages or salt bridges with the [PACAP and glucagon-like]

  peptide molecule, which in turn limit the interaction between [PACAP and glucagon-like]

  peptide molecules, and thus reduce [PACAP and glucagon-like] peptide dimerization." (Block

  Reply, ¶ 199.) But Dr. Gupta does not explain why a POSA would have expected linaclotide —

  a far different molecule than either PACAP or glucagon-like peptides in Bentz '392 — to behave

  the same way. (Klibanov Rebuttal, ¶¶ 146-147; International Publication No. WO 04/039392 A2

  ("Bentz '392").)

         100.    Dr. Gupta also takes the untenable position that "a POSA would have reasonably

  expected that Asn deamidation would contribute to instability of a solid formulation of

  linaclotide" because Rehder ’326 teaches that polypeptides with exposed asparagine residues,

  such as antibodies, are susceptible to degradation via asparagine deamidation. (Gupta Report, ¶¶

  66-67.) As explained above, however, a POSA would not have been able to predict in advance

  that deamidation would be one of linaclotide's major degradation pathways merely based on the

  presence of an Asn residue. (See, e.g., above ¶¶ 58-62.) A POSA would have understood that

  simply zeroing in on a particular amino acid residue of a protein or a peptide in isolation and

  ignoring the rest of the molecule would not be the proper way to analyze it. Thus, the mere

  presence of certain amino acid residues in a protein or a peptide, by itself, would not allow a

  POSA to predict the molecule’s actual susceptibility to certain degradative processes. (See

  above ¶ 62.) Furthermore, as explained in my Rebuttal Report, a POSA would not have had a

  reasonable expectation that the techniques of Rehder '326 for formulating antibody-type

  polypeptides, including the use of divalent metal ions such as Ca 2+, could be effectively applied

  to linaclotide. (Klibanov Rebuttal, ¶¶ 138-142.) Moreover, given the vast structural differences

  between linaclotide and antibodies, by Dr. Gupta’s own reasoning, a POSA would not have




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 53
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 711 of 761 PageID #: 6818



  applied the antibody findings of Rehder ’326 to stabilizing linaclotide’s compositions. (See

  above ¶ 74.)

                 4.      A POSA would not have been motivated to combine Ca2+ and leucine
                         as additives to obtain the claimed solid stable linaclotide compositions

                         a.      A POSA would not have been motivated to add leucine and
                                 Ca2+ to a formulation that is already stable

         101.    Dr. Gupta states repeatedly "that a POSA would have reasonably expected

  linaclotide to be intrinsically stable." (See, e.g., Gupta Report, ¶¶ 39, 59.) Given that purported

  expectation of "intrinsic[] stab[ility]," he fails to explain why a POSA would have been

  motivated to formulate linaclotide with any stabilizers at all, let alone specifically with Ca 2+ and

  leucine. As described in my Rebuttal Report, formulating linaclotide was no easy task and took

  the inventors of the Formulation Patents approximately three years to accomplish with numerous

  setbacks encountered along the way. (Klibanov Rebuttal, ¶¶ 195-197; Fretzen Decl., ¶¶ 7, 11-

  18.) This fact is consistent with, for example, the teachings of Capelle 2007 that "[t]he

  formulation of protein drugs is a difficult and time-consuming process" and "protein formulation

  in the pharmaceutical industry is generally a slow process." (Capelle 2007, at Abstract, 132.) A

  POSA would have had no reason to attempt this "difficult and time-consuming" undertaking if

  linaclotide was already "intrinsically stable."

                         b.      Dr. Gupta's cited references do not teach combining Ca 2+ and
                                 leucine in a solid linaclotide formulation

         102.    None of the eight new references introduced by Dr. Gupta in support of his

  obviousness analysis, either by themselves or in combination with any of the references put

  forward by Dr. Block, teach or even suggest any reason to combine Ca2+ and leucine in a solid

  linaclotide formulation. In fact, like Dr. Block's cited references, none of Dr. Gupta's eight new

  references discloses leucine and Ca2+ together in a formulation of any peptide or protein (or any



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 54
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 712 of 761 PageID #: 6819




  other drug type), including linaclotide. , Furthermore, none of Dr. Gupta's eight new
                                          19 20




  references even mentions linaclotide, much less its instability or stabilization.

                         c.      Dr. Gupta incorrectly asserts that determination of the claimed
                                 ratios of Ca2+ and leucine would have been routine

         103.    Dr. Gupta contends that he has "seen no evidence or data to suggest that the molar

  ratios claimed in the formulation patents are unexpected and/or anything but the result of routine

  optimization." (Gupta Report, ¶¶ 93-94.) In any event, even though my Rebuttal Report

  extensively discussed why the claimed ratios of Ca2+ and leucine to linaclotide would not have

  been obvious, Dr. Gupta simply ignores this discussion. (Klibanov Rebuttal, ¶¶ 182-188.) The



           19 Dr. Gupta (through his adoption of Dr. Block's opinions) asserts, citing DiFeo 2003,
  that drug and excipient compatibility testing is "routine" and that a POSA would have tested the
  compatibility of linaclotide with other excipients used in the formulation with Ca 2+ and leucine.
  (Block Reply, ¶ 55; T. DiFeo, Drug Product Development: A Technical Review of Chemistry,
  Manufacturing, and Controls Information for the Support of Pharmaceutical Compound
  Licensing Activities, 29 DRUG DEV. IND. PHARM. 939 (2003) ("DiFeo 2003").) But there is
  nothing routine about finding the precise combination and concentration of excipients that would
  result in a stable linaclotide solid formulation. Dr. Gupta ignores that there was an enormous
  number of possible combinations and concentrations of excipients that were available to a POSA
  at the time of the invention. (Klibanov Rebuttal, ¶¶ 176-181.) A POSA might have had to
  conduct thousands of tests to see how various excipients interacted with each other. Even after
  those tests, a POSA may still have never arrived at the combination of Ca 2+ and leucine claimed
  in the Formulation Patents. (Id.) DiFeo 2003, a general review about "due diligence" for drug
  acquisition or licensing, does not even mention leucine, linaclotide, or calcium. A POSA would
  not have had a reasonable expectation of success based on DiFeo 2003 that a solid, room-
  temperature-stable formulation of linaclotide could be achieved.
          20 Dr. Gupta contends that "[b]ased on the generally followed procedures for formulating
  a stable product, a POSA would have been motivated to use a divalent cation and a primary
  amine compound, such as an amino acid, with a reasonable expectation that they would improve
  the stability of a linaclotide solid formulation." (Gupta Report, ¶ 42.)
                                                                           (LINZ_NDA0001835
  (3.2.P.2.2 Drug Product (Linaclotide Capsules, 145 µg), at LINZ_NDA0001852-53).)


          (Fretzen Dep. Tr., at 232:24-233:3 (emphasis added).) Thus, Dr. Gupta's rationalization
  does not support his opinion about what a POSA would have reasonably expected at the time of
  the invention of the Formulation Patents.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                         Page 55
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 713 of 761 PageID #: 6820



  fact remains that neither Dr. Block nor Dr. Gupta cites to prior-art protein or peptide

  formulations that use leucine and Ca2+ together as stabilizers, let alone in the particular ratios or

  with the other claim elements present in the Formulation Patents.

         104.       Dr. Gupta also states that "the data in Plaintiffs' NDA show that" Ca 2+ and leucine

  individually at a molar ratio to linaclotide anywhere in the range of 20-100:1 "stabilize

  linaclotide solid formulations." (Gupta Report, ¶ 94.) But even though these ratios of Ca 2+ and

  leucine to linaclotide cited in the LINZESS® NDA provide some stabilizing effect, a POSA

  would not have been able to predict the specific ratios in that range that would give rise to a solid

  linaclotide formulation possessing specific claimed stability levels. (See, e.g., '628 patent, at

  claims 16, 17.)

                    5.     A POSA would not have had a reasonable expectation of successfully
                           arriving at the claimed solid stable linaclotide compositions

         105.       My Rebuttal Report explains in detail why a POSA would not have had a

  reasonable expectation of successfully arriving at the claimed solid stable linaclotide

  compositions of the Formulation Patents. (Klibanov Rebuttal, ¶¶ 189-194.) None of Dr. Gupta's

  eight new references, individually or in combination, change my opinions in this regard.

         B.         Dr. Gupta ignores Allergan and Ironwood's development work, which
                    confirms the unpredictability and complexity of making a solid stable
                    formulation of linaclotide

         106.       My Rebuttal Report explained that the inventors of the Formulation Patents spent

  approximately three years and experienced numerous setbacks while attempting to develop

  room-temperature-stable solid linaclotide formulations. (Klibanov Rebuttal, ¶¶ 195-197; Fretzen

  Decl., ¶¶ 7, 11-18; Klibanov Dep. Tr., at 226:15-227:2.) This further undermines Dr. Gupta's

  opinions that the claimed inventions of the Formulation Patents would have been obvious to a

  POSA at the time of the invention. Dr. Gupta also ignores the real-world evidence that, although



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 56
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 714 of 761 PageID #: 6821



  linaclotide's amino acid sequence was known publicly by early 2005, none of Drs. Block's and

  Gupta's prior art recognized the problem of linaclotide's instability (indeed Dr. Gupta to this day

  calls linaclotide "intrinsically stable"). (See, e.g., Gupta Report, ¶¶ 39, 59; Block Reply, ¶¶ 39,

  44; U.S. Patent Application Publication No. 2005/0020811 A1 ("Currie '811").) Only after a

  long effort and numerous setbacks the inventors of the Formulation Patents recognized and

  solved the problem of linaclotide's instability in a solid formulation.

  V.     UNEXPECTED RESULTS SUPPORT THE NONOBVIOUSNESS OF THE
         FORMULATION PATENTS

         107.    Dr. Gupta's opinion that I supposedly have not "offered any data to support [my]

  assertion" that "it was unexpected that the combination of Ca 2+ and leucine decreased the

  deamidation rate of linaclotide" is misguided. (Gupta Report, ¶ 96.) In actuality, I expressly

  referred and cited to Dr. Fretzen's declaration — which is part of the prosecution history of the

  Formulation Patents — that describes many of the experiments conducted and results obtained

  by the inventors of the Formulation Patents. (See, e.g., Klibanov Rebuttal, ¶¶ 199-200; see

  generally Fretzen Decl.)

         108.    To reiterate, a POSA would have understood that (1) if additive A (i.e., Ca2+) has

  no effect on the rate of degradative process X (i.e., the deamidation of linaclotide) and (2)

  additive B (i.e., leucine) increased the rate of that process X, then (3) it would be unexpected

  and certainly unpredictable that a combination of A and B would decrease the rate of process X,

  as discovered by the inventors of the Formulation Patents. (See, e.g., Klibanov Rebuttal, ¶¶ 199-

  200; see also Fretzen Decl., ¶¶ 15-17.)

         109.    I find Dr. Gupta's analysis of the data in the '628 patent specification to be

  misguided. (Gupta Report, ¶¶ 98-105.) He notes that because the '628 patent states that certain

  experimental data therein "are likely due to insufficient desiccant capacity at six months for these



  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               Page 57
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 715 of 761 PageID #: 6822



  particular storage conditions" they "do not appear to be reliable for drawing any conclusion to

  support Prof. Klibanov's opinion." (Id., ¶ 100.) But as Dr. Gupta himself acknowledges

  elsewhere in his report, there are many other data in the Formulation Patents that do not have this

  supposed issue. In any event, I reaffirm my opinion that the totality of the data in the ’628 patent

  combined with additional information provided in the Fretzen Declaration show that Ca 2+ and

  leucine together give rise to an unexpected storage stability of the claimed solid linaclotide

  compositions.

         110.     Dr. Gupta opines that Examples 9 and 11 of the '628 patent contradict my

  assertion that Ca2+ had no effect on deamidation of linaclotide when used on its own. (Gupta

  Report, ¶¶ 104-105.) He compares Example 11 (a linaclotide formulation without either Ca 2+ or

  leucine) to Example 9 (a linaclotide formulation with Ca 2+ but no leucine) and concludes "that

  addition of calcium chloride [i.e., Ca2+] decreased the amount of linaclotide hydrolysis." (Id.,

  ¶ 104.) Dr. Gupta is mistaken. As Dr. Fretzen explained, "Ca2+ 'appeared to limit the degree of

  oxidation of linaclotide and slightly decreased the formation of a linaclotide-related impurity

  Cys1-Imidazolidinone (Cys1 -IMD)' but had no appreciable effect on deamidation." (Klibanov

  Rebuttal, ¶ 200; Fretzen Decl., ¶ 15.) This is what the data in Examples 9 and 11 show to a

  POSA. Table 7 of the '628 patent illustrates that the addition of Ca 2+ drastically reduced

  oxidation (from 1.18 to 0.2 area % by HPLC, i.e., almost 6 fold) and also "slightly decreased the

  formation of … Cys1-Imidazolidinone (Cys1-IMD)" (1.38 to 1.06 area % by HPLC, i.e., by

  23%). (Id.) Table 7 also shows that Ca2+ alone did not have much of an effect on hydrolysis
                                                                                                21
  (i.e., Asn deamidation), changing the HPLC area % from 0.49 to 0.41 (i.e., by only 16%).



           21 Dr. Gupta opines that "using Ca2+ alone would improve the stability of a linaclotide
  solid formulation to a level that would be considered acceptable under the FDA guidelines on
  stability and shelf-life expectations." (Gupta Report, ¶ 104, fn. 18.) As before, Dr. Gupta fails to


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 58
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 716 of 761 PageID #: 6823



  ('628 patent, at 23:6-36.)

                111.   Comparing the '628 patent Examples 11 and 8 (Ca2+-free linaclotide formulations

  without and with leucine, respectively) illustrates the statement made in my Rebuttal Report

  "that leucine strongly decreased the formation of Cys l –IMD but increased the hydrolysis of

  linaclotide" (i.e., deamidation of Asn7). (Klibanov Rebuttal, ¶ 200; Fretzen Decl., ¶ 15.) Table 7

  of the '628 patent indeed shows that the addition of leucine strongly decreased the formation of

  Cys1-IMD" (from 1.38 to 0.49 area % by HPLC, i.e., almost 3 fold) but increased the formation

  of hydrolysis (i.e., Asn deamidation) product (from 0.49 to 1.85 area % by HPLC, i.e., almost 4
           22
  fold).        ('628 patent, at 23:6-36.)

                112.   Examples 1, 3, 4, and 5 of the '628 patent show the unexpected results of

  combining Ca2+ and leucine. ('628 patent, at 18:25-19:20; 23:6-36.) As seen in Table 7, each of

  these Examples contain both Ca2+ and leucine and exhibit a much lower (several fold)

  deamidation area % by HPLC than Example 8, which contains leucine alone, even though Ca 2+

  alone did not have much of an effect on Asn deamidation: 0.41 area % with Ca 2+ (Example 9) vs.

  0.29 and 0.49 area % without Ca2+ or any other divalent cation (Examples 10 and 11,

  respectively). (Id.)




  cite or provide a copy of the particular FDA guidelines he is referring to, thus making it
  impossible to independently verify his claim. Additionally, as explained in my Rebuttal Report,
  a formulation with Ca2+ alone only slightly decreased the formation of Cys1-IMD, making it an
  unlikely candidate for FDA approval. (Klibanov Rebuttal, ¶ 200.) Finally, as noted above, Dr.
  Gupta's statement attributed to the FDA about how much of an impurity the FDA would consider
  acceptable cannot possibly be correct without a prior determination of the toxicity of the
  impurity in question. The more toxic the impurity, the lower percentage thereof as an impurity
  would be deemed tolerable. And Dr. Gupta provided no toxicity analysis of any linaclotide
  impurity. (See above ¶ 30.)
       22 Comparing Examples 8 and 9 to Example 10 (another linaclotide formulation without
     2+
  Ca or leucine) also demonstrates this same trend.


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                Page 59
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 717 of 761 PageID #: 6824



  VI.    CONCLUSION

         113.    According to Dr. Gupta, a POSA would have expected linaclotide to be

  "intrinsically stable." Thus, applying Dr. Gupta's logic, a POSA would not have been motivated

  to formulate linaclotide with any stabilizers at all, let alone specifically with Ca 2+ and leucine,

  much less with them combined in the claimed ratios.

         114.    None of the prior-art references asserted by Defendants in this case, including the

  new references put forth in the Gupta Report, provide instability data for linaclotide or discuss

  linaclotide's degradation pathways. As a result, even if a POSA were motivated to formulate

  linaclotide with stabilizers, that POSA would have been required to start from scratch in order to

  first uncover linaclotide’s instability/degradation mechanisms.

         115.    As Dr. Block admitted, it would have required undue experimentation to

  determine the main degradants of linaclotide formed upon aging. In the absence of such a

  determination, a POSA seeking to formulate linaclotide with effective stabilizers would have

  been engaging in extensive empirical testing, i.e., trial and error with no reasonable expectation

  of success. Notably, there was no roadmap or guide to stabilizing-excipient selection available

  for solid oral peptide formulations in the prior art since it was such a rare endeavor at the time.

         116.    Contrary to Dr. Gupta’s suggestion, a POSA would have understood that simply

  looking at a particular amino acid residue of a protein or peptide in isolation (and comparing it to

  the same amino acid residue of another protein or peptide in isolation) and ignoring the rest of

  the molecule would not be a proper way to analyze the problem of selecting appropriate

  stabilizers. Thus, the mere presence of certain amino acid residues in a protein or peptide, by

  itself, would not have allowed a POSA to predict the molecule’s actual susceptibility to various

  degradative processes. Indeed, the real-world evidence in this case shows that linaclotide's

  amino acid sequence was known publicly by early 2005, yet none of Drs. Block's and/or Gupta's


  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 60
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 718 of 761 PageID #: 6825



  cited prior art recognized the problem of linaclotide's instability/degradation.

         117.    Because there was no roadmap — and no ability to extrapolate based on the mere

  presence of a particular amino acid residue in linaclotide — a POSA seeking to find an effective

  stabilizer for linaclotide would have had to: (1) identify linaclotide’s degradation pathways; (2)

  identify which of those degradation pathways were the most significant; and (3) ascertain the

  relative contributions of the degradation pathways. Each of these requirements was, in and of

  itself, a daunting process, with no guidance and no reasonable expectation of success. Drs.

  Block's and Gupta's cited references disclose numerous potential degradation pathways that a

  POSA would not have been able to rule out without significant experimentation. And a POSA

  would have had no reasonable expectation of success in identifying the specific degradation

  pathways that actually operate for linaclotide, much less the major ones and their relative roles,

  without undue experimentation.

         118.    Even if a POSA were able to identify linaclotide's major degradation pathways in

  a timely fashion, that POSA would still have to sufficiently eliminate them to arrive at the

  claimed solid stable compositions. But that too was a daunting and unknown process. It would

  have required trying to eliminate specific degradation pathways by selecting the right

  combination of excipients, out of thousands of excipients and their potential combinations,

  without also exacerbating other degradation pathways at the same time. A POSA would have

  been trying one possibility after another out of thousands of possible choices without any

  indication of which parameters were critical and with no direction as to which of those

  combinations of excipients would likely be successful. On top of that, a POSA would also be

  faced with having to identify which concentration(s) of each excipient would work, thus

  magnifying the uncertainty and requiring additional significant experimentation. Under those




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          Page 61
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 719 of 761 PageID #: 6826



  circumstances, a POSA would not have a reasonable expectation of success without undue

  experimentation.

         119.    Confirming the lack of guidance in the prior art, Drs. Block and Gupta cite to no

  prior-art protein or peptide formulations that used leucine and Ca 2+ together as stabilizers, let

  alone in the claimed ratios or with the other claim elements present in the Formulation Patents,

  and certainly not in a linaclotide formulation.

         120.    Without the benefit of hindsight, a POSA would not have known, and could not

  have known, that the combination of Ca2+ and leucine would have led to unexpected favorable

  results. The inventors of the Formulation Patents found that the combination of Ca 2+ and leucine

  provided unexpected stabilizing effects on linaclotide's three main degradation pathways:

  disulfide oxidation, Asn7 deamidation, and formation of Cys1-IMD. Thus, even if a POSA

  would have had some knowledge of the major degradation pathways and an understanding of

  which excipients could have been used to reduce or eliminate those pathways, that POSA would

  not have had a reasonable expectation of success in arriving at the claimed combination of Ca 2+

  and leucine because the POSA would not have expected the surprisingly beneficial stabilizing

  effects of that combination.

         121.    Even if a POSA were to identify a combination of excipients that exhibited

  suppression of the degradation pathways of linaclotide, there would have been no reasonable

  expectation that such a combination would have resulted in a sufficiently stable linaclotide

  formulation to be commercially viable or pharmaceutically useful (including being shelf-stable

  for at least 18 months at room temperature).

         122.    It took a sizable team of scientists (led by PhDs) about three years to arrive at the

  claimed formulations after many failed attempts and setbacks. This real-world evidence of




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            Page 62
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 720 of 761 PageID #: 6827



  nonobviousness contradicts Dr. Gupta’s simplistic opinions on what a POSA would have done or

  could have accomplished without undue experimentation.

         123.    To sum up, I believe that Dr. Gupta has failed to prove by clear and convincing

  evidence that the asserted claims of the Formulation Patents are invalid.

  VII.   TRIAL/HEARING EXHIBITS

         124.    I may rely on visual aids and demonstratives that illustrate the bases of my

  opinions herein. These visual aids and demonstrative exhibits may include interrogatory

  responses, deposition testimony and exhibits, scientific articles, charts, photographs, diagrams,

  videos, and animated or computer-generated videos. I have not yet prepared any exhibits for use

  at trial as a summary, or in support, of the opinions expressed in this report, but I expect to do so

  in accordance with the Court's scheduling orders.

  VIII. SUPPLEMENTATION OF OPINIONS

         125.    I reserve the right to supplement or amend my opinions in light of any critique of

  my report, alternative evidence or opinions advanced by, or on behalf of, any Defendant, as well

  as additional evidence, testimony, discovery, or other information that may be provided to me

  after the date of this report. In addition, I may be asked to consider and testify about issues that

  may be raised by Defendants' fact witnesses and technical experts at trial or in their reports. It

  may also be necessary for me to modify or to supplement my opinions as a result of ongoing

  expert discovery, Court rulings, testimony at trial, or ongoing studies and investigations.




  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             Page 63
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 721 of 761 PageID #: 6828
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 722 of 761 PageID #: 6829




                        Exhibit A
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 723 of 761 PageID #: 6830



                       SECOND REBUTTAL EXPERT REPORT OF
                        PROFESSOR ALEXANDER M. KLIBANOV
                                (SEPTEMBER 20, 2019)
                          LIST OF MATERIALS CONSIDERED

   No.                          Description                        Beginning Bates Number
    1    U.S. Patent No. 8,748,573 ("the '573 patent")           LINZ_0007300
    2    U.S. Patent No. 8,802,628 ("the '628 patent")           LINZ_0010297
    3    File History for U.S. Patent No. 8,748,573              LINZ_0007360
    4    File History for U.S. Patent No. 8,802,628              LINZ_0010320
    5    Declaration of Angelika Fretzen (Fretzen Dep. Ex. 25)   LINZ_0007765
         Opening Expert Report of Lawrence H. Block, Ph.D.,
    6                                                            N.A.
         FAPRS, FAAPS, dated Nov. 9, 2018 ("Block Opening")
    7    U.S. Patent No. 5,130,298 ("Cini '298")                 DEFS-LINA-00000932
    8    U.S. Patent No. 5,705,537 ("Hartman '537")              DEFS-LINA-00001041
    9    U.S. Patent No. 5,654,278 ("Sørensen '278")             DEFS-LINA-00000808
   10    U.S. Patent No. 5,874,106 ("Adesunloye '106")           DEFS-LINA-00002537
   11    U.S. Patent No. 6,022,858 ("Sørensen '858")             DEFS-LINA-00001036
   12    U.S. Patent No. 6,383,788 ("Chan '788")                 DEFS-LINA-00000913
         U.S. Patent Application Publication No.                 DEFS-LINA-00000830
   13
         2005/0020811 A1 ("Currie '811")
         U.S. Patent Application Publication No.                 DEFS-LINA-00000994
   14
         2008/0124326 A1 ("Rehder '326")
         International Publication No. WO 02/26248 A1            DEFS-LINA-00000938
   15
         ("Marra '248")
         International Publication No. WO 04/039392 A2           IW_LINZ_00773253
   16
         ("Bentz '392")
   17    EP 0943336 A1 ("Yanagawa '336")                         DEFS-LINA-00000813
   18    EP 1559433 A1 ("Iwata '433")                            DEFS-LINA-00002331
         V. Andresen et al., Effect of 5 Days Linaclotide on     LINZ_0156019
         Transit and Bowel Function in Females with
   19    Constipation-Predominant Irritable Bowel Syndrome,
         133 GASTROENTEROLOGY 761 (2007) ("Andresen
         2007")
         V. Andresen et al., Linaclotide Acetate, 33 DRUGS OF    DEFS-LINA-00001046
   20
         THE FUTURE 570 (2008) ("Andresen 2008")
         B. Chen et al., Influence of Calcium Ions on the        DEFS-LINA-00001059
         Structure and Stability of Recombinant Human
   21
         Deoxyribonuclease I in the Aqueous Lyophilized
         States, 88 J. PHARM. SCI. 477 (1999) ("Chen 1999")


                                              1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 724 of 761 PageID #: 6831



   No.                            Description                       Beginning Bates Number
         J. Cleland et al., The Development of Stable Protein      DEFS-LINA-00000251
         Formulations: A Close Look at Protein Aggregation,
   22
         Deamidation, and Oxidation, 10 CRIT. REV. THER.
         DRUG CARRIER SYST. 307 (1993) ("Cleland 1993")
         P. Crowley, Excipients as Stabilizers, 2 PHARM. SCI.      DEFS-LINA-00001065
   23
         TECHNOL. TODAY 237 (1999) ("Crowley 1999")
         M. del Barrio et al., Simultaneous Determination of       DEFS-LINA-00001520
         Formic Acid and Formaldehyde in Pharmaceutical
   24
         Excipients Using Headspace GC/MS, 41 J. PHARM.
         BIOMED. ANAL. 738 (2006) ("Del Barrio 2006")
         The Food and Drug Administration's "Guidance for          DEFS-LINA-00001072
         Industry for the Submission of Chemistry,
   25
         Manufacturing, and Controls Information for Synthetic
         Peptide Substances" (1994) ("FDA Guidance 1994")
         L. Harris et al., Drug Evaluation: Linaclotide, a New     DEFS-LINA-00001092
         Direction in the Treatment of Irritable Bowel Syndrome
   26
         and Chronic Constipation, 9 CURR. OPIN. MOL. THER.
         403 (2007) ("Harris 2007")
         F. Hepner et al., Mass Spectrometrical Analysis of        DEFS-LINA-00001100
         Recombinant Human Growth Hormone (Genotropin®)
   27    Reveals Amino Acid Substitutions in 2% of the
         Expressed Protein, 3 PROTEOME SCI. 1 (2005) ("Hepner
         2005")
         HANDBOOK OF PHARMACEUTICAL EXCIPIENTS                     DEFS-LINA-00001088
   28
         (R.C. Rowe et al., eds., 2006) ("HPE 2006")
         B. Lacy, ACG 2006 – Evaluation and Treatment of           DEFS-LINA-00001116
         IBS and Chronic Constipation, MEDSCAPE
   29
         GASTROENTEROLOGY, available at
         www.medscape.com (2006) ("Lacy 2006")
         Z. Li et al., Detection and Quantification of Low-        DEFS-LINA-00001125
         Molecular-Weight Aldehydes in Pharmaceutical
   30
         Excipients by Headspace Gas Chromatography, 1104
         J. CHROMATOGR. A 1 (2006) ("Li 2006")
         M.C. Manning et al., Stability of Protein                 DEFS-LINA-00000581
         Pharmaceuticals, 6 PHARM. RES. 903 (1989)
   31
         ("Manning 1989")
         M. Capelle et al., High Throughput Screening of Protein   DEFS-LINA-00002383
   32    Formulation Stability: Practical Considerations, 65
         EUR. J. PHARM. BIOPHARM. 131 (2007) ("Capelle 2007")
         M. Metz et al., Identification of Formaldehyde-           DEFS-LINA-00001555
         Induced Modifications in Proteins: Reactions with
   33
         Model Peptides, 279 J. BIOL. CHEM. 6235 (2004)
         ("Metz 2004")
                                                2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 725 of 761 PageID #: 6832



   No.                          Description                           Beginning Bates Number
         Linaclotide Shown to Improve Symptoms of Chronic            DEFS-LINA-00001135
         Constipation in Phase 2A Study, a Press Release by
   34
         Microbia, published on Oct. 24, 2006 ("Microbia
         Press Release 2006")
         Microbia Announces Positive Phase 2 Results for its         DEFS-LINA-00001137
         Investigational Compound Linaclotide, a Press
   35
         Release by Microbia, published on May 21, 2007
         ("Microbia Press Release 2007")
         REMINGTON: THE SCIENCE AND PRACTICE OF                      DEFS-LINA-00000616
   36    PHARMACY (A. Gennaro, ed., 2000) ("Remington
         2000")
         REMINGTON: THE SCIENCE AND PRACTICE OF                      DEFS-LINA-00001143
   37    PHARMACY (D.B. Troy et al., eds., 2006) ("Remington
         2006")
         R. Senderoff et al., Aqueous Stability of Human             DEFS-LINA-00001154
   38    Epidermal Growth Factor 1-48, 11 PHARM. RES. 1712
         (1994) ("Senderoff 1994")
         T. Shaheen, Best of DDW 2007, Highlights from               DEFS-LINA-00001163
         Digestive Disease Week and the 108th Annual Meeting
   39    of the American Gastroenterological Association
         Institute, 3 GASTROENTEROLOGY & HEPATOLOGY 620
         (2007) ("Shaheen 2007")
   40    BIOCHEMISTRY (L. Stryer, 1988) ("Stryer 1988")              DEFS-LINA-00002401
         M. Tajima et al., Role of Calcium Ions in the               DEFS-LINA-00002532
         Thermostability of Thermolysin and Bacillus subtilis var.
   41
         amylosacchariticus Neutral Protease, 64 EUR. J.
         BIOCHEM. 243 (1976) ("Tajima 1976")
         "The United States Pharmacopeia (USP 23): The               DEFS-LINA-00001181
   42
         National Formulary (NF18)" (1995) ("USP 23")
         D. Volkin et al., Degradative Covalent Reactions            DEFS-LINA-00001194
   43    Important to Protein Stability, 8 MOLECULAR BIOTECH.
         105 (1997) ("Volkin 1997")
         Deposition of Angelika Fretzen, August 16, 2018             N.A.
   44
         ("Fretzen Dep. Tr.")
         Microbia Lab Notebook No. 436, assigned to                  IW_LINZ_00000244
   45
         Angelika Fretzen
         Linaclotide Development Report CMC-103-DP-                  IW_LINZ_00819338
   46
         DTR-006
         3.2.P.2.1 Components of the Drug Product                    LINZ_NDA0001823
   47
         (Linaclotide Capsules, 145 µg)
   48    Linzess® Package Insert (Kunka Dep. Ex. 5)                  N.A.


                                                 3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 726 of 761 PageID #: 6833



   No.                          Description                 Beginning Bates Number
         RATIONAL DESIGN OF STABLE PROTEIN                IW_LINZ_01054243
         FORMULATIONS: THEORY AND PRACTICE
   49
         (John F. Carpenter & Mark C. Manning, eds.,
         2002) ("Carpenter 2002")
         W. Wang et al., Antibody Structure,              IW_LINZ_01054486
   50    Instability, and Formulation, 96 J. PHARM.
         SCI. 1 (2007) ("Wang 2007")
         A. Daugherty et al., Formulation and             IW_LINZ_01054465
         Delivery Issues for Monoclonal Antibody
   51
         Therapeutics, 58 ADV. DRUG DELIV. REV. 686
         (2006) ("Daugherty 2006")
         H. Costantino et al., Solid-Phase Aggregation    IW_LINZ_01054547
         of Proteins under Pharmaceutically Relevant
   52
         Conditions, 83 J. PHARM. SCI. 1662 (1994)
         ("Costantino Pharm. Sci. 1994")
         H. Costantino et al., Moisture-Induced           IW_LINZ_01054538
         Aggregation of Lyophilized Insulin, 11
   53
         PHARM. RESEARCH 21 (1994) ("Costantino
         Pharm. Research 1994")
         A. Lewis et al., Challenges in the Delivery of   IW_LINZ_01054566
   54    Peptide Drugs: An Industry Perspective, 6
         THER. DELIV. 149 (2015)
         Drugs@FDA Entry for NDA 019955                   IW_LINZ_01054557
         (DDAVP® tablets), DRUGS@FDA,
   55    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=overview.process&Appl
         No=019955 (last visited January 14, 2019)
         Neoral® (cyclosporine) [package insert], East    IW_LINZ_01054581
   56    Hanover, NJ: Novartis Pharmaceuticals Corp.,
         2005
         Sandimmune® (cyclosporine) [package              IW_LINZ_01054612
   57    insert], East Hanover, NJ: Novartis
         Pharmaceuticals Corp., 2006
         Vancocin® HCl (vancomycin hydrochloride          IW_LINZ_01054641
   58    capsules) [package insert], Indianapolis, IN:
         Eli Lilly and Co., 2003
         Vancomycin Hydrochloride Capsules                IW_LINZ_01054647
   59    [product monograph], Toronto, ON: Fresenius
         Kabi Canada Ltd., 2017




                                                4
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 727 of 761 PageID #: 6834



   No.                         Description                 Beginning Bates Number
         Drugs@FDA Entry for NDA 050108 (Coly-           IW_LINZ_01054536
         Mycin M® for injection), DRUGS@FDA,
   60    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=overview.process&Appl
         No=050108 (last visited January 14, 2019)
         Drugs@FDA Entry for NDA 050355 (Coly-           IW_LINZ_01054537
         Mycin S® oral suspension), DRUGS@FDA,
   61    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=overview.process&Appl
         No=050355 (last visited January 14, 2019)
         Product Names Beginning with “C,”               IW_LINZ_01054555
         DRUGS@FDA, page 7,
   62    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=C (last visited January 14, 2019)
         Product Names Beginning with “C,”               IW_LINZ_01054518
         Drugs@FDA, page 1,
   63    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=C (last visited January 14, 2019)
         Product Names Beginning with “C,”               IW_LINZ_01054524
         DRUGS@FDA, pages 2,
   64    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=C (last visited January 14, 2019)
         Product Names Beginning with “C,”               IW_LINZ_01054530
         DRUGS@FDA, pages 3,
   65    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=C (last visited January 14, 2019)
         Product Names Beginning with “A,”               IW_LINZ_01054512
         DRUGS@FDA, page 5,
   66    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=A (last visited January 14, 2019)
         Product Names Beginning with “G,”               IW_LINZ_01054560
         DRUGS@FDA, page 1,
   67    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=G (last visited January 14, 2019)




                                                5
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 728 of 761 PageID #: 6835



   No.                           Description               Beginning Bates Number
         Product Names Beginning with “T,”               IW_LINZ_01054632
         DRUGS@FDA, page 1,
   68    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=T (last visited January 14, 2019)
         Product Names Beginning with “T,”               IW_LINZ_01054638
         DRUGS@FDA, page 6,
   69    https://www.accessdata.fda.gov/scripts/cder/d
         af/index.cfm?event=browseByLetter.page&pr
         oductLetter=T (last visited January 14, 2019)
         Rebuttal Expert Report of Professor             N.A.
   70    Alexander M. Klibanov, dated January 17,
         2019 ("Klibanov Rebuttal")
         Reply Expert Report of Lawrence H. Block,       N.A.
   71    Ph.D., FAPRS, FAAPS, dated Feb. 15, 2019
         ("Block Reply")
         S. Aimoto et al., Chemical Synthesis of a       DEFS-LINA-00000172
         Highly Potent and Heat-stable Analog of
         Enterotoxin Produced by a Human Strain of
   72
         Enterotoxigenic Escheria coli, 112 BIOCHEM.
         BIOPHYS. RES. COMMUN. 320 (1983) ("Aimoto
         1983")
         T. DiFeo, Drug Product Development: A           DEFS-LINA-00002697
         Technical Review of Chemistry,
         Manufacturing, and Controls Information for
   73
         the Support of Pharmaceutical Compound
         Licensing Activities, 29 DRUG DEV. IND.
         PHARM. 939 (2003) ("DiFeo 2003")
         3.2.P.1 Description and Composition of the      LINZ_NDA0713481
   74
         Drug Product (Linaclotide Capsules, 72 µg)
         HANDBOOK OF NATURAL TOXINS: BACTERIAL           DEFS-LINA-00000421
         TOXINS AND VIRULENCE FACTORS IN DISEASE
   75
         (J. Moss et al., eds., 1995) ("Handbook of
         Natural Toxins 1995")
         International Publication No. WO                DEFS-LINA-00002717
   76
         2006/088418 A1 ("Wahren '418")
         Deposition of Alexander M. Klibanov, March      N.A.
   77
         8, 2019 ("Klibanov Dep. Tr.")
         Deposition of Lawrence H. Block, March 20,      N.A.
   78
         2019 ("Block Dep. Tr.")
         Expert Report of Pardeep K. Gupta, Ph.D.,       N.A.
   79
         dated August 9, 2019

                                                6
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 729 of 761 PageID #: 6836



   No.                           Description               Beginning Bates Number
         T. Sato et al., Structural Characteristics for   DEFS-LINA-00000669
         Biological Activity of Heat-Stable Enterotoxin
         Produced by Enterotoxigenic Escherichia coli:
   80
         X-ray Crystallography of Weakly Toxic and
         Nontoxic Analogs, 33 BIOCHEMISTRY 8641
         (1994) ("Sato 1994")
         H. Ozaki et al., Molecular Structure of the      LINZ_0107080
         Toxic Domain of Heat-stable Enterotoxin
   81    Produced by a Pathogenic Strain of
         Escherichia coli, 266 J. BIOL. CHEM. 5934
         (1991) ("Ozaki 1991")
         A. Szenczi et al., The Effect of Solvent         DEFS-LINA-00004970
         Environment on the Conformation and
   82    Stability of Human Polyclonal IgG in
         Solution, 34 BIOLOGICALS 5 (2006) ("Szenczi
         2006")
         J. Glinski et al., Surface Properties of         DEFS-LINA-00004939
         Aqueous Solutions of L-Leucine, 84
   83
         BIOPHYSICAL CHEMISTRY 99 (2000) ("Glinski
         1999")
         N. Matubayasi et al., Thermodynamic              DEFS-LINA-00004955
         Quantities of Surface Formation of Aqueous
   84    Electrolyte Solutions, 250 J. COLLOID &
         INTERFACE SCI. 431 (2002) ("Matubayasi
         2002")
         J. Raula et al., Study of the Dispersion         DEFS-LINA-00004962
         Behaviour of L-Leucine Containing
   85    Microparticles Synthesized with an Aerosol
         Flow Reactor Method, 177 POWDER
         TECHNOL. 125 (2007) ("Raula 2007")
         T. Learoyd et al., Chitosan-based Spray-dried    DEFS-LINA-00004944
         Respirable Powders for Sustained Delivery of
   86
         Terbutaline Sulfate, 68 EUR. J. PHARM.
         BIOPHARM. 224 (2008) ("Learoyd 2006")
         H. Hu et al., β-Sheet Structure of Proteins in   DEFS-LINA-00004932
         Solid State as Revealed by Circular
   87
         Dichroism Spectroscopy, 62 BIOPOLYMERS
         (BIOSPECTROSCOPY) 15 (2001) ("Hu 2001")
         Rajeshwar Motheram, Behavior of                  DEFS-LINA-00004980
         Recombinant Human Growth Hormone at
   88    Solid / Liquid Interfaces, University of the
         Sciences in Philadelphia (Mar. 2007) (Ph.D.
         Dissertation) ("Motheram 2007")

                                                7
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 730 of 761 PageID #: 6837



   No.                           Description                 Beginning Bates Number
         3.2.P.2.2 Drug Product (Linaclotide Capsules,     LINZ_NDA0001835
   89
         145 µg)
         Y. Nozaki and C. Tanford, The Solubility of       LINZ_0173074
         Amino Acids and Two Glycine Peptides in
         Aqueous Ethanol and Dioxane Solutions.
   90
         Establishment of the Hydrophobicity Scale,
         246 J. BIOL. CHEM. 2211 (1971) ("Nozaki
         1971")
         T. Shiraki et al., Biophysical Effects of Amino   LINZ_0173094
         Acids on the Prevention of Protein
   91
         Aggregation, 132 J. BIOCHEM. 591 (2002)
         ("Shiraki 2002")
         K. Griebenow and A. Klibanov,                     LINZ_0169785
         Lyophilization-induced Reversible Changes in
   92    the Secondary Structure of Proteins, 92 PROC.
         NATL. ACAD. SCI. USA 10969 (1995)
         ("Griebenow 1995")
         R. Pearlman and T. Nguyen, Formulation            LINZ_0173082
         Strategies for Recombinant Proteins: Human
         Growth Hormone and Tissue Plasminogen
   93    Activator, in THERAPEUTIC PEPTIDES AND
         PROTEINS: FORMULATIONS, DELIVERY, AND
         TARGETING 23 (D. Marshak and D. Liu, eds.,
         1989) ("Pearlman 1989")
         All documents, publications, or other items       N.A.
   94    cited in the body of this report.




                                                 8
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 731 of 761 PageID #: 6838




                                TAB B
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 732 of 761 PageID #: 6839



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                         )
 ALLERGAN SALES, LLC, FOREST
                                         )
 LABORATORIES HOLDINGS, LTD.,
                                         )
 ALLERGAN USA, INC., and IRONWOOD
                                         )
 PHARMACEUTICALS, INC.,
                                         )
                                         )      C.A. No. 16-1114 (RGA)
                     Plaintiffs,
                                         )      Consolidated
                                         )
              v.
                                         )
                                         )
 TEVA PHARMACEUTICALS USA, INC.
                                         )
 and SANDOZ INC.,
                                         )
                                         )
                     Defendants.
                                         )

          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE

 OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT &TUNNELL LLP
                                             Jack B. Blumenfeld (#1014)
 Peter J. Armenio, P.C.                      Jeremy A. Tigan (#5239)
 Robert B. Wilson                            1201 North Market Street
 Anne S. Toker                               P.O. Box 1347
 Laura L. Fairneny                           Wilmington, DE 19899
 Krista M. Rycroft                           (302) 658-9200
 Sky Adams                                   jblumenfeld@mnat.com
 Christopher P. Hill                         jtigan@mnat.com
 Allyson Parks
 QUINN EMANUEL URQUHART                      Attorneys for Plaintiffs
  & SULLIVAN, LLP
 51 Madison Avenue
 New York, NY 10010
 (212) 849-7000

 Gregory A. Morris
 Vikram A. Mathrani
 Simeon G. Papacostas
 HONIGMAN LLP
 155 North Wacker Drive, Suite 3100
 Chicago, IL 60606
 (312) 701-9300

 December 9, 2019
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 733 of 761 PageID #: 6840



        By their motion, Defendants seek to preclude Plaintiffs from eliciting evidence of

 teaching away with respect to the formulation patents during their cross-examination of

 Defendants’ substitute formulation expert, Dr. Gupta. But the evidence in question only came to

 light during Dr. Gupta’s October 17, 2019 deposition and November 27, 2019 deposition errata.

 By their motion, Defendants seek to bury that evidence. If there is any prejudice, it would be to

 Plaintiffs if they are precluded from fully cross-examining Dr. Gupta at trial. Defendants’

 motion in limine should be denied.

        Dr. Gupta’s deposition testimony undercuts Defendants’ obviousness theories with

 respect to the formulation patents, and refutes any supposed motivation to combine the prior art

 with a reasonable expectation of success. In re Cyclobenzaprine Hydrochloride Extended-

 Release Capsule Patent Litig., 676 F.3d 1063, 1068-69 (Fed. Cir. 2012) (obviousness requires

 clear and convincing evidence that a POSA would have had reason to combine the teaching of

 the prior art references to achieve the claimed invention and would have had a reasonable

 expectation of success in doing so). Thus, it is beyond dispute that Dr. Gupta’s testimony is

 relevant.

        Apparently conceding on relevance, Defendants argue that Plaintiffs’ reliance on

 Dr. Gupta’s admissions of teaching away is late under the Scheduling Order. But that argument

 is meritless. After the close of expert discovery, and as the parties were preparing for a June

 2019 trial, Defendants requested that they be allowed to serve an expert report from Dr. Gupta as

 a “substitute” formulation expert. (D.I. 281.) On August 9, Plaintiffs received an expert report

 from Dr. Gupta that added new opinions, which the Court allowed given Plaintiffs’ ability to,

 inter alia, depose Dr. Gupta. (D.I. 300; Ex. A, 8/26/2019 Hearing Tr., at 15:1-10 (“THE

 COURT: ‘…You still have plenty of time to respond. And then depositions would be available




                                                 1
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 734 of 761 PageID #: 6841



 for Dr. Gupta … ’”.) When Plaintiffs deposed Dr. Gupta as permitted by the Court, they learned

 about Dr. Gupta’s new opinions, but also learned that the prior art and the general knowledge of

 a person of ordinary skill in the art (POSA) taught away from the asserted claims to formulations

 of linaclotide with calcium and leucine. Defendants chose not to ask Dr. Gupta about his

 admissions on redirect at his deposition. Having offered new opinions from Dr. Gupta to support

 their case, Defendants now want to exclude his deposition admissions that undercut their case.

 That would be grossly unfair.

        As an example of the admissions Defendants want to exclude, Dr. Gupta testified that a

 POSA would have selected calcium as an excipient because it increases the stability of a protein

 drug in the gastrointestinal tract of a patient. (Ex. B, Gupta Dep. Tr., at 214:15-215:9.) But

 Defendants’ peptide expert, Dr. Kent, opined that one would be motivated to do the exact

 opposite of what Dr. Gupta suggests—one would actually want to encourage linaclotide’s

 degradation by proteolytic enzymes in patients. (Ex. B, at 216:4-9, 217:4-22.) Confronted with

 this glaring contradiction, Dr. Gupta admitted that prior art such as the Yanagawa ’336

 application teaches away from the claimed formulations by teaching that calcium would have a

 protective effect and reduce the degradation of linaclotide by the patient’s enzymes. (Ex. B, at

 229:24-230:13, 231:8-21.)

        Dr. Gupta also admitted that the Marra ’248 publication on which he relies teaches away

 from using calcium in favor of using magnesium, because of magnesium’s superior stabilizing

 effect in other peptides with properties in common with linaclotide. (Ex. B, at 311:21-312:7,

 316:4-8; see also 309:15-310:14, 316:4-13, 317:4-13.)

        Although Dr. Gupta refused to agree that a POSA would avoid using calcium based on the

 American Association of Gastroenterologist’s finding that calcium-containing medications may




                                                 2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 735 of 761 PageID #: 6842



 cause constipation (Ex. B, at 279:18-281:6), he agreed that a POSA would have used excipients

 “chosen to maximize the pharmaceutical quality of the product (i.e., stability and activity) without

 introducing significant side effects.” (Ex. B, at 209:10-18.) Again, this admission demonstrates

 teaching away from using calcium with linaclotide because a POSA would have avoided using

 calcium in favor of one of the countless other potential excipients that would not potentially cause

 harm to sensitive patient populations already suffering from chronic idiopathic constipation (CIC)

 or irritable bowel syndrome with constipation (IBS-c).

        As a final example, Dr. Gupta testified that an excipient should not react with an active

 pharmaceutical ingredient such as linaclotide. (Ex. B, at 45:17-46:4.) This general “common

 sense” knowledge of a POSA teaches away from using leucine with linaclotide.                Indeed,

 Dr. Gupta admitted that real-world evidence shows that the addition of leucine increases the

 unwanted degradation of linaclotide via deamidation (a hydrolysis reaction) and converts the

 asparagine residue in linaclotide to aspartic acid. (Ex. B, at 159:11-160:23.)

        In sum, Defendants requested to add their substitute expert to this case after the close of

 fact and expert discovery, and were permitted to do so given that, inter alia, the substitute expert

 would be deposed. Defendants’ criticism of Plaintiffs’ intention to use the admissions obtained

 during the permitted deposition rings hollow.1 Defendants should not be allowed to preclude

 portions of Dr. Gupta’s cross-examination at trial simply because his permitted deposition

 revealed contradictions in their case.

        For all these reasons, Plaintiffs respectfully request that the Court deny Defendants’

 motion.


 1
   Each of Defendants’ cited cases is inapposite. Neither addresses the situation where a substitute
 expert testified long after the close of discovery.




                                                   3
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 736 of 761 PageID #: 6843



                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jeremy A. Tigan
                                         ____________________________________
                                         Jack B. Blumenfeld (#1014)
                                         Jeremy A. Tigan (#5239)
                                         1201 North Market Street
  OF COUNSEL:                            P.O. Box 1347
                                         Wilmington, DE 19899
  Peter J. Armenio, P.C.                 (302) 658-9200
  Robert B. Wilson                       jblumenfeld@mnat.com
  Anne S. Toker                          jtigan@mnat.com
  Krista M. Rycroft
  Allyson Parks                          Attorneys for Plaintiffs
  Laura L. Fairneny
  Sky Adams
  Christopher P. Hill
  QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
  51 Madison Avenue
  New York, NY 10010
  (212) 849-7000

  Gregory A. Morris
  Vikram A. Mathrani
  Simeon G. Papacostas
  HONIGMAN LLP
  155 North Wacker Drive, Suite 3100
  Chicago, IL 60606
  (312) 701-9300

  December 9, 2019
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 737 of 761 PageID #: 6844



                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 9, 2019, copies of the foregoing were caused to be

  served upon the following in the manner indicated:

  John W. Shaw, Esquire                                             VIA ELECTRONIC MAIL
  Karen E. Keller, Esquire
  Andrew E. Russell, Esquire
  David M. Fry, Esquire
  SHAW KELLER LLP
  1105 North Market Street, 12th Floor
  Wilmington, DE 19801
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  George C. Lombardi, Esquire                                       VIA ELECTRONIC MAIL
  Samuel S. Park, Esquire
  Christopher B. Essig, Esquire
  Bryce A. Cooper, Esquire
  Jason Z. Pesick, Esquire
  Loren G. Rene, Esquire
  Ivan M. Poullaos, Esquire
  WINSTON & STRAWN LLP
  35 West Wacker Drive
  Chicago, IL 60601
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  Noorossadat Torabi, Esquire                                       VIA ELECTRONIC MAIL
  WINSTON & STRAWN LLP
  275 Middlefield Road, Suite 205
  Menlo Park, CA 94025
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  Sharon Lin, Esquire                                               VIA ELECTRONIC MAIL
  WINSTON & STRAWN LLP
  1700 K Street, N.W.
  Washington, D.C. 20006
  Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

  John C. Phillips, Jr., Esquire                                    VIA ELECTRONIC MAIL
  David A. Bilson, Esquire
  PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
  1200 North Broom Street
  Wilmington, DE 19806
  Attorneys for Defendant Sandoz Inc.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 738 of 761 PageID #: 6845



  William A. Rakoczy, Esquire                                 VIA ELECTRONIC MAIL
  Paul J. Molino, Esquire
  Deanne M. Mazzochi, Esquire
  Jeffery A. Marx, Esquire
  Kevin P. Burke, Esquire
  Lauren M. Lesko, Esquire
  Cynthia H. Sun, Esquire
  RAKOCZY MOLINO MAZZOCHI SIWIK LLP
  6 West Hubbard Street, Suite 500
  Chicago, IL 60654
  Attorneys for Defendant Sandoz Inc.



                                        /s/ Jeremy A. Tigan
                                        ___________________________
                                        Jeremy A. Tigan (#5239)




                                          2
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 739 of 761 PageID #: 6846




                             Exhibit A
                 Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 740 of 761 PageID #: 6847
                                                                                                3
                                                                                           1
                                                                                                        11:08:20   1                  THE COURT: Okay. W ell, good m orning to you
                 1                     IN THE UNITED STATES DISTRICT COURT                              11:08:23   2    a ll.
                 2                        FOR THE DISTRICT OF DELAWARE
                                                                                                        11:08:23   3                  M R . ARM E N IO : G ood m orn ing to you, Your H onor.
                 3
                                                                                                        11:08:24   4                  THE COURT: And M r. Bilson, there you are. You
                 4      ALLERGAN SALES, LLC, FOREST           )
                        LABORATORIES HOLDINGS, LTD.,          )                                         11:08:26   5    represent Sandoz?
                 5      ALLERGAN USA, INC. and IRONWOOD       )
                        PHARMACEUTICALS, INC.,                )                                         11:08:27   6                  M R . BILSON: Correct, Y our Honor. And w ith m e
                 6                                            )
                                            Plaintiffs,       )
                 7                                            ) C.A. No. 16-1114-RGA                    11:08:29   7    is Jeff M arx of the Pakoczy M olin o firm .
                        v.                                    )
                 8                                            )                                         11:08:32   8                  THE COURT: All right. A nd Ms. Keller, you
                        TEVA PHARMACEUTICALS USA, INC.        )
                 9      and SANDOZ INC.,                      )                                         11:08:35   9    represent Teva that I learned a long tim e ago how to
                                                              )
                 10                         Defendant.        )
                                                                                                        11:08:39   10   pronounce.
                 11
                                                                  J. Caleb Boggs Courthouse             11:08:40   11                 M S . KELLER: Yes, Your Honor.
                 12                                               844 North King Street
                                                                  Wilmington, Delaware                  11:08:40   12                 THE COURT: W ho do you have with you?
                 13
                                                                  Monday, August 26, 2019               11:08:41   13                 M S . KELLER: This is C hris Essig from W inston &
                 14                                               11:07 a.m.
                                                                  Discovery Dispute Proceeding
                 15
                                                                                                        11:08:44   14   S tra w n .

                 16     BEFORE:   THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.                          11:08:44   15                 THE COURT: Okay. So I read your letters. I

                 17     APPEARANCES:                                                                    11:08:47   16   went back, and I read the tw o transcripts that were on the
                 18                    MORRIS NICHOLS ARSHT & TUNNELL LLP                               11:08:51   17   docket of telephone calls I had with you.
                                       BY: JACK B. BLUMENFELD, ESQUIRE
                 19
                                                   -and-                                                11:08:54   18                 I am correct in thinking that the order that I
                 20
                                       QUINN EMANUEL URQUHART & SULLIVAN, LLP                           11:08:57   19   so ordered w hich you filed on July 22nd, so I probably
                 21                    BY: PETER J. ARMENIO, ESQUIRE
                                                                                                        11:09:04   20   didn't order it un til -- I'm not sure when I ordered it, but
                 22                                -and-
                                                                                                        11:09:09   21   whenever it w as that I ordered it is the Paragraph 6 that
                 23                    HONIGMAN BUSINESS LAW FIRM
                                       BY: GREGORY A. MORRIS, Ph.D.,
                 24                                                                                     11:09:12   22   talks about the expert report of D r. G upta, and responses,
                                                                  For the Plaintiffs
                 25                                                                                     11:09:18   23   et cetera, et cetera, that was -- was that som ething that w e

                                                                                                        11:09:22   24   had discussed at som e point because I'm finding from w h a t I

                                                                                                        11:09:25   25   saw , the only th ing that you had discussed w ith m e was when
                                                                                       2                                                                                          4
            1     A P P E A R A N C E S C O N T IN U E D :
                                                                                                        11:09:28   1    the trial w ould be, and w e had interm inable discussions
            2                S H A W KELLER LLP                                                         11:09:32   2    about that.
                             BY: KAREN E. KELLER, E S Q U IRE
            3                                                                                           11:09:33   3                  But in term s of what D r. G upta or any other new
                                        -a nd-                                                          11:09:38   4    expert w itness would be doing, was that just betw een the
            4
                                                                                                        11:09:40   5    parties?
                             W IN S T O N & S T R A W N LLP
            5                BY: CHRIS T O P H E R B . E S S IG , E S Q U IRE                           11:09:42   6                  M R . ESSIG: I think that's correct, Your H onor.

                                                                                                        11:09:44   7                  M R . BLUM ENFELD: Yes, it w as. W e had been
            6                                    For the Teva Defendant
                                                                                                        11:09:46   8    negotiatin g that stipulation since April, and we w ere the
            7
                                                                                                        11:09:50   9    ones -- and Mr. Arm enio dra fted it. W e were the ones w ho
                             PHILLIPS GOLDM A N M C LA U G H LIN & HALL, P.A .
            8                BY: DAVID A. BILSON, ESQUIRE                                               11:09:53   10   insisted that that provision in Paragraph 6 be included.

                                                                                                        11:09:58   11                 THE COURT: Okay. So I read it, com ing to it
            9                           -a nd-
                                                                                                        11:10:01   12   fresh, as som eth ing I signed, but did not partake in the
            10               R A K O C Z Y M O L IN O M A Z Z O C H I S IW IK LLP
                                                                                                        11:10:06   13   discussion leading up to it. And I see that there's
                             BY: JEFFREY A. M A RX , E S Q U IRE
            11                                                                                          11:10:14   14   perm itted to serve an expert report of Dr. Gupta recording
                                                 For the Sandoz Defendant                               11:10:18   15   the opinions and analyses previously disclosed by the
            12
                                  ***      P R O C E E D IN G S     ***                                 11:10:21   16   unavailable expert w itness.
            13                                                                                          11:10:22   17                 Fine. Then I see six weeks la ter, plaintiffs
 11:07:36   14               T H E C O U R T : All right. G ood m orn ing. Don't get
                                                                                                        11:10:27   18   a re perm itted to serve a responsive expert report.
 11:07:38   15    up.
 11:07:39   16               (E veryone said, Good m orning Your Honor.)                                11:10:31   19                 And m y question would be: If there w asn't going
 11:07:40   17                   T H E C O U R T : S o this is the discovery m a tter in
                                                                                                        11:10:34   20   to be som e em bellish m ent b y D r. G upta, w h y w o u ld plaintiffs
 11:07:48   18    A llergan Sales versus Teva and Sandoz. Actually, I guess
 11:07:53   19    I'm learning it's pronounced Sandoz, which is Civil A ction                           11:10:39   21   even need a responsive expert report?
 11:07:58   20    N u m b e r 16-1114.
                                                                                                        11:10:41   22                 M R . BLUM ENFELD: W e expected -- and w e had
 11:08:06   21                  And so, M r. B lum enfeld, th ere you are. You
 11:08:09   22    represent the plaintiff here?                                                         11:10:46   23   discussions about this at length over the phone -- w e
 11:08:14   23               M R . BLUM ENFELD: Yes, Your H onor, and Peter
                                                                                                        11:10:49   24   expected that Dr. G upta w as going to put things into his own
 11:08:15   24    A rm enio from Q u inn Em anuel is w ith m e, along w ith G reg
 11:08:18   25    M orris from the Honigm an firm in C h icago.                                         11:10:55   25   w o rds and was going to put his own spin on things. W hat we
1 of 11 sheets                                                                                 Page 1 to 4 of 24                                                       08/30/2019 12:26:25 PM
                 Case 1:16-cv-01114-RGA Document13314 Filed 12/27/19 Page 741 of 761 PageID #: 6848
                                                                                                 15
 11:23:38    1                  Do you have anything more to say,                            11:26:21    1               THE COURT: And yet, even though it closed

 11:23:44    2    Mr. Blumenfeld?                                                            11:26:24    2   because of the unfortunate circumstances, it seemed to be

 11:23:44    3                  MR. BLUMENFELD: Yeah, just a couple things.                  11:26:31    3   envisioned that they would submit something. You would have

 11:23:47    4    One, this is not embellishment. If it would have been                      11:26:36    4   plenty of time to respond. You still have plenty of time to

 11:23:52    5    embellishment, we wouldn't be here.                                        11:26:40    5   respond. And then depositions would be available for

 11:23:55    6                  This surfactant as the motivation is totally                 11:26:48    6   Dr. Gupta, for Dr. Klibanov, if he responds, for anybody

 11:23:58    7    new. It's not something we had seen before, and that wasn't                11:26:52    7   else who does anything in this time frame.

 11:24:02    8    the purpose of the stipulation we did and of the procedure                 11:27:00    8               I mean, I hear what you're saying, but it seems

 11:24:06    9    that we set up and everything from paragraph --                            11:27:07    9   like at least some of this was envisioned, maybe not exactly

 11:24:10   10                  THE COURT: I'm sorry. You said surfactant as                 11:27:10   10   the way it's played out.

 11:24:12   11    the motivation. Was it motivation or reasonable expectation                11:27:12   11               MR. BLUMENFELD: The new leucine argument

 11:24:14   12    of success?                                                                11:27:15   12   certainly was not envisioned. The surfactant argument, not

 11:24:15   13                  MR. BLUMENFELD: I think that it may be both,                 11:27:18   13   on our side. And if it was envisioned on their side, they

 11:24:17   14    but it certainly is the motivation for a person skilled in                 11:27:21   14   didn't tell us about it for the three months that we were

 11:24:19   15    the art to select leucine, and it does say with a reasonable               11:27:24   15   dealing with this.

 11:24:24   16    expectation for the additional reason that it would act as a               11:27:25   16               And we had phone calls where it's not going to

 11:24:27   17    surfactant. But this whole surfactant point, both on                       11:27:28   17   be anything new. It's just going to -- you know, I don't

 11:24:29   18    motivation and reasonable expectation, that's something that               11:27:31   18   know if they used embellish, but he's just going to put his

 11:24:33   19    was never in this case. It wasn't in their invalidity                      11:27:36   19   spin on Dr. Block's report. And my colleagues may remember

 11:24:37   20    contention. It wasn't in Dr. Block's report. And the first                 11:27:42   20   the words. It wasn't these lawyers who were handling those

 11:24:39   21    time we're getting it is the day that the stipulation was                  11:27:47   21   calls.

 11:24:44   22    signed.                                                                    11:27:47   22               But when you look at even the cases they cite,

 11:24:45   23                  THE COURT: So I never heard of Dr. Gupta                     11:27:51   23   the cases say that it's prejudicial when you have a

 11:24:51   24    before, so far as I know. I've seen Dr. Klibanov                           11:27:54   24   substitute expert because it's not substantively similar.

 11:24:56   25    approaching half a dozen times now.                                        11:27:59   25   It's the Lefta case, the Morel case.

                                                                              14                                                                                       16
 11:24:59    1                  You've got a world-class expert. Is there any                11:28:02    1               And in fact, in the Lefta case, which seems to

 11:25:03    2    prejudice to you in this?                                                  11:28:04    2   be their lead case, when the issue came up, the party that

 11:25:04    3                  MR. BLUMENFELD: I think the prejudice is a few               11:28:07    3   had put in the expert report struck the most problematic

 11:25:07    4    things. I mean, one, when you have an agreement and someone                11:28:13    4   portions of it, the new part, and the Court let some of the

 11:25:11    5    doesn't seek leave of Court, I'm not sure that prejudice is                11:28:16    5   rest of it in and didn't let some of it in. But I don't

 11:25:14    6    even necessary.                                                            11:28:19    6   think that when we entered into a procedure to substitute an

 11:25:17    7                  But put that aside for the moment. In terms of               11:28:24    7   expert because of very unfortunate circumstances, that they

 11:25:20    8    prejudice, there's a number of things. I'm not suggesting                  11:28:28    8   then get a windfall and get to put in new arguments a year

 11:25:24    9    Dr. Klibanov can't, you know, do whatever he has to do, but                11:28:32    9   later.

 11:25:28   10    first of all, we don't know when we get an invalidity                      11:28:32   10               Your Honor kind of went through this in a little

 11:25:40   11    contention like this exactly what they're going to do                      11:28:35   11   different context in the Robocast case where there was an

 11:25:43   12    because this is this with this, and or this, and or this.                  11:28:39   12   ill expert and couldn't appear, and you didn't permit the

 11:25:47   13                  THE COURT: But really the report, if I                       11:28:45   13   plaintiff's expert to put in a new report to deal with that.

 11:25:52   14    understood the time, like followed three days later; right?                11:28:48   14               THE COURT: Well, see, that's the problem or not

 11:25:55   15                  MR. BLUMENFELD: Four days later.                             11:28:51   15   the problem, but I mean, I had this come up last week in

 11:25:56   16                  THE COURT: Four days later. So whatever they                 11:28:54   16   some other case where I was much more involved on what the

 11:25:58   17    may have said in the contention, you're now dealing with                   11:29:00   17   scope of what the new expert would do. And you know, and if

 11:26:01   18    what they've got in the report; right?                                     11:29:11   18   I had been ruling on this the way I had ruled on -- ruled

 11:26:02   19                  MR. BLUMENFELD: Right. We are dealing with                   11:29:19   19   might not be the right word, but the way that I indicated

 11:26:03   20    what they got in the report. And I guess the prejudice to                  11:29:21   20   that I thought it should go last week, I would be agreeing

 11:26:07   21    us is that we negotiated an agreement so that this wouldn't                11:29:24   21   with you.

 11:26:12   22    happen, and now we're faced with it happening.                             11:29:34   22               You know, the language that's actually adopted

 11:26:15   23                  I mean, this discovery, expert discovery closed              11:29:36   23   in this Paragraph 6 seems to me to be subject to more than
 11:26:18   24    a year ago. This is not the time this was supposed to                      11:29:47   24   one interpretation. I mean, he will submit an expert report

 11:26:20   25    happen. This is --                                                         11:29:51   25   regarding the opinions and analyses previously disclosed by
08/30/2019 12:26:25 PM                                                             Page 13 to 16 of 24                                                                 4 of 11 sheets
                 Case 1:16-cv-01114-RGA Document21314 Filed 12/27/19 Page 742 of 761 PageID #: 6849
                                                                                                 23
 11:35:21    1    report, he was very limited. He was very narrow. He wanted           11:52:24    1   But based on the way the order that I entered is written, I
 11:35:24    2    to make a few additions, and he made those very small                11:52:33    2   think there is some room for interpretation, and I can't say
 11:35:28    3    additions because he thought those were important to his             11:52:41    3   that what I think defendants have done here is such an
 11:35:30    4    report and to his -- and that's -- I'm not going to say              11:52:51    4   obviously wrong interpretation that I shouldn't permit it.
 11:35:34    5    there aren't other reasons that he believes that the patents         11:52:59    5                It did provide for the reopening of the
 11:35:37    6    are obvious, but these are important reasons to him, and             11:53:01    6   discovery position, discovery period. I have every
 11:35:41    7    they were reasons to bear on his own experience. And they            11:53:14    7   confidence that, in fact, there's no recognizable prejudice
 11:35:44    8    give him the ability to explain fully what he views and why          11:53:17    8   to plaintiffs here. Their expert has plenty of time to
 11:35:49    9    he views that patent to be obvious or invalid.                       11:53:26    9   respond to these references about stability and motivation
 11:35:54   10                THE COURT: Okay. Do defendants have anything             11:53:32   10   to use leucine.
 11:36:02   11    more to say?                                                         11:53:37   11                The two structural references, Sako and Ozaki,
 11:36:02   12                MR. ESSIG: The only other thing I would add is           11:53:42   12   though not used in this context, are references that have
 11:36:05   13    Mr. Armenio's comment about the playing field, I think the           11:53:46   13   been in the case for a while. And I do see what Dr. Gupta
 11:36:08   14    playing field is exactly the same as it was even when we             11:53:55   14   has done as being what seems to me to be fairly modest
 11:36:10   15    made additions before.                                               11:54:07   15   supplementation. I'm not entirely sure what bad faith would
 11:36:12   16                Expert discovery was still open. It was put in           11:54:09   16   mean in this context other than I suppose plaintiffs trying
 11:36:15   17    this paragraph that it would be open for this expert.                11:54:15   17   to interpret -- I'm sorry, defendants interpreting an order
 11:36:19   18    Expert discovery still open. We provided the contentions as          11:54:19   18   completely contrary to its obvious meaning. So I don't
 11:36:22   19    soon as we could, and we told them in a meet and confer even         11:54:23   19   think defendants are acting in bad faith here.
 11:36:26   20    before Dr. Gupta's report that his report was coming, and            11:54:28   20                You know, I have trouble evaluating the
 11:36:28   21    that it will explain exactly why and how he's using these            11:54:30   21   importance of the information because, on the one hand, I
 11:36:32   22    five or six references.                                              11:54:34   22   think Dr. Block provided complete theories as to why the
 11:36:35   23                THE COURT: Anything more?                                11:54:43   23   patents are invalid. I say that without knowing what he
 11:36:37   24                MR. ESSIG: No.                                           11:54:48   24   did, but just, you know, that's what experts in these kinds
 11:36:37   25                THE COURT: Anything more from you?                       11:54:53   25   of cases do. So I'm not sure how much defendants actually

                                                                       22                                                                                     24
 11:36:38    1                MR. MARX: No.                                            11:55:01    1   need this.

 11:36:38    2                THE COURT: From you all?                                 11:55:03    2                On the other hand, I'm not sure that this is

 11:36:40    3                MR. BLUMENFELD: Your Honor, just to follow up            11:55:10    3   drawing the stake through the heart of plaintiffs' case

 11:36:42    4    on the point that I think you were getting to, I mean he             11:55:13    4   either, so that's really hard to evaluate. But the main

 11:36:46    5    does say in Paragraph 74, this is Dr. Gupta, I've reviewed           11:55:17    5   thing is, I think, any prejudice can be cured. Trial is not

 11:36:50    6    Block's report. I agree with him that a POSA would have              11:55:23    6   going to be disrupted. I don't think there's bad faith.
                                                                                       11:55:27    7                And so I'm not going to strike defendants'
 11:36:54    7    been motivated to select leucine with a reasonable
                                                                                       11:55:36    8   invalidity contentions, or Dr. Gupta's 35-page report, or
 11:36:56    8    expectation that it would stabilize. And then he goes on to
                                                                                       11:55:44    9   the particular paragraphs that they've asked me to strike.
 11:36:59    9    say, and here's five more reasons why, and they obviously
                                                                                       11:55:48   10                All right?
 11:37:05   10    don't need that because they have an opinion already.
                                                                                       11:55:51   11                MR. ESSIG: Thank you, Your Honor.
 11:37:09   11                And I think the harm to us is greater than the
                                                                                       11:55:51   12                MR. BLUMENFELD: Thank you, Your Honor.
 11:37:11   12    harm to them from having to deal with five new references.
                                                                                       11:55:53   13                THE COURT: Okay. Well, thank you.
 11:37:15   13                THE COURT: All right. So why don't you all
                                                                                       11:55:55   14                (Everyone said, Thank you, Your Honor.)
 11:37:17   14    hold on for a second. Let me go consult here, and I will be
                                                                                                  15                (Discovery dispute conference was concluded at
 11:37:21   15    back shortly, I think.
                                                                                                  16   11:55 a.m.)
 11:37:28   16                (Recess was taken.)
                                                                                                  17                I hereby certify the foregoing is a true and
 11:51:36   17                THE COURT: You can continue talking.
                                                                                                  18   accurate transcript from my stenographic notes in the
            18                MR. ESSIG: We were discussing baseball.
                                                                                                       proceeding.
 11:51:42
                                                                                                  19
 11:51:44   19                THE COURT: So I'm going to rule in defendants'                      20                       /s/ Heather M. Triozzi
 11:51:53   20    favor here. I do that notwithstanding the fact that if I                                                 Official Merit Reporter
 11:51:56   21    had been involved in the negotiations or if this had been                       21                       U.S. District Court
 11:52:01   22    brought to me as a dispute about what should the order say,                     22
 11:52:06   23    I would have tended to want to go the way plaintiffs are                        23
 11:52:11   24    saying which is essentially you can't expand the expert                         24
 11:52:19   25    report, and adding new references is certainly an expansion.                    25
08/30/2019 12:26:25 PM                                                       Page 21 to 24 of 24                                                              6 of 11 sheets
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 743 of 761 PageID #: 6850




                             Exhibit B
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 744 of 761 PageID #: 6851


                                                                        Page 1
 1           IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE
 2    _______________________
                                 )
 3    ALLERGAN SALES, LLC;       )
      FOREST LABORATORIES        )
 4    HOLDINGS, LTD.; ALLERGAN )
      USA, INC.; and IRONWOOD    )
 5    PHARMACEUTICALS, INC.,     )
                                 ) Case No. 16-cv-01114(RGA)
 6              Plaintiffs,      )
                                 )
 7           -vs-                )
                                 )
 8    TEVA PHARMACEUTICALS USA, )
      INC., and SANDOZ INC.,     )
 9                               )
                Defendants.      )
10    _______________________
11
12

        COURTYARD PHILADELPHIA SOUTH AT THE NAVY YARD
13                   1001 INTREPID AVENUE
              PHILADELPHIA, PENNSYLVANIA 19112
14                     OCTOBER 17, 2019
                          8:32 A.M.
15
16
17                   VIDEOTAPED DEPOSITION OF
                      PARDEEP K. GUPTA, PH.D.
18
19
20
21
22
23      REPORTED BY:
24      DEBRA SAPIO LYONS, RDR, CRR, CRC, CCR, CLR, CPE
25      JOB NO. 170187

                   TSG Reporting - Worldwide     877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 745 of 761 PageID #: 6852

                                            Page 2                                                   Page 3
 1                                                        1   APPEARANCES:
                                                          2    QUINN EMANUEL URQUHART & SULLIVAN
 2
                                                               BY: PETER ARMENIO, ESQUIRE
 3                                                        3       KRISTA RYCROFT, ESQUIRE
 4                                                             51 Madison Avenue
                                                          4    New York, New York 10010
 5            October 17, 2019                            5
                                                          6
 6      Videotaped deposition of Pardeep K. Gupta,                   AND
 7   Ph.D., held at the Courtyard Philadelphia South      7    HONIGMAN MILLER SCHWARTZ AND COHN
 8                                                             BY: GREGORY MORRIS, PH.D., ESQUIRE
     at The Navy Yard, 1001 Intrepid Avenue,              8    155 North Wacker Drive
 9   Philadelphia, Pennsylvania 19112, before Debra            Chicago, Illinois 60606
                                                          9    Attorneys for Plaintiffs
10   Sapio Lyons, a Registered Diplomat Reporter, a      10
11   Certified Realtime Reporter, a Certified Realtime   11

12                                                             WINSTON & STRAWN
     Captioner, a Certified LiveNote Reporter, an        12    BY: CHRISTOPHER ESSIG, ESQUIRE
13   Approved Reporter of the United States District           BY: NOORI TORABI, ESQUIRE
                                                         13    35 West Wacker Drive
14   Court for the Eastern District of Pennsylvania, a         Chicago, Illinois 60601
15   Certified Court Reporter of the State of New        14    Attorneys for Defendant Teva
16   Jersey, a Notary Public of the States of New              Pharmaceuticals USA, Inc.
                                                         15
17   Jersey, Delaware and the Commonwealth of            16
18                                                       17
     Pennsylvania.                                       18
19                                                       19
20                                                       20    RAKOCZY MOLINO MAZZOCHI SIWIK
                                                               BY: KEVIN BURKE, ESQUIRE
21                                                       21    Six West Hubbard Street
22                                                             Chicago, Illinois 60654
                                                         22    Attorneys for Defendant Sandoz Inc.
23                                                       23   ALSO PRESENT:
24                                                             GERARD ALFE, VIDEOGRAPHER
                                                         24    TSG REPORTING, INC.
25                                                       25



                                            Page 4                                                   Page 5
 1         Pardeep K. Gupta, Ph.D.                        1              Pardeep K. Gupta, Ph.D.
 2        THE VIDEOGRAPHER: This deposition               2     EXAMINATION
 3   is now beginning. The date October 17th,             3     BY MR. ARMENIO:
 4   2019. The time 8:33. This is the                     4          Q. Good morning, Dr. Gupta.
 5   deposition of Pardeep Gupta, Ph.D. taken in          5          A. Good morning.
 6   the matter of Allergan Sales, LLC, et al.            6          Q. Do you understand you have just
 7   versus Teva Pharmaceuticals.                         7     been sworn in to give testimony today?
 8        Counsel will now introduce                      8          A. Yes.
 9   themselves.                                          9          Q. Okay. Is there any reason today
10        MR. ESSIG: Counsel for Teva, Chris             10     that you don't believe you could answer my
11   Essig from Winston & Strawn and Noori               11     questions truthfully and accurately?
12   Torabi.                                             12          A. No.
13        MR. BURKE: Counsel for Sandoz,                 13          Q. During the day today if you don't
14   Kevin Burke from Rakoczy Molino Mazzochi &          14     understand one of my questions, do you agree
15   Siwik.                                              15     to ask me to either repeat the question or
16        MR. ARMENIO: Peter Armenio from                16     rephrase it so you do understand it?
17   Quinn Emanuel for Plaintiffs.                       17          A. Yes.
18        MS. RYCROFT: Krista Rycroft from               18          Q. Great. You prepared an expert
19   Quinn Emanuel for Plaintiffs.                       19     report in this case; is that right?
20        MR. MORRIS: Greg Morris from                   20          A. Could you say that again?
21   Honigman for Plaintiffs.                            21          Q. Sure. You prepared an expert
22             ---                                       22     report --
23        Pardeep K. Gupta, Ph.D., having been           23          A. Yes.
24   first duly sworn, was examined and                  24          Q. -- in this case? Great.
25   testified as follows:                               25             MR. ARMENIO: Why don't we mark what



                                                                                                          2
                         TSG Reporting - Worldwide                 877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 746 of 761 PageID #: 6853

                                          Page 42                                               Page 43
 1             Pardeep K. Gupta, Ph.D.                   1            Pardeep K. Gupta, Ph.D.
 2         Q. So the kind of stabilizing of              2   already described for me today with respect to
 3    peptides you're talking about is in your lab       3   HGH and the like?
 4    you have peptides that you use --                  4           MR. ESSIG: Object to form.
 5         A. Yes.                                       5           THE WITNESS: I can't recall.
 6         Q. -- and so you would like them to           6   BY MR. ARMENIO:
 7    stay stable so they don't go bad and you don't     7        Q. Now, in terms of adding things to
 8    have to buy new ones; right?                       8   a protein formulation, are there some general,
 9            MR. ESSIG: Object to form.                 9   common sense rules that all the people of
10            THE WITNESS: That is one reason.          10   ordinary skill in this area follow?
11        The second reason is that when you do         11        A. Yes.
12        produce a formulation, you -- even if it is   12        Q. Would one of those common sense
13        not for eventual human use, you do want       13   rules be if you're intending to give a
14        some stability data. You want to make sure    14   formulation to a human being, don't use a
15        that what you made is -- stays that way for   15   toxic or carcinogenic additive?
16        a long period of time within the -- the       16        A. Yes.
17        specification that, you know, FDA has of      17        Q. Would another common sense rule
18        the thing.                                    18   for formulation be don't use an additive
19            So, yes, we did look at stability,        19   that's going to react with the active
20        but not specifically for any formulation      20   ingredient in the formulation?
21        that was going to be given to humans.         21           MR. ESSIG: Object.
22    BY MR. ARMENIO:                                   22   BY MR. ARMENIO:
23         Q. And for this kind of stability on         23        Q. Would that be another common sense
24    the shelf in the laboratory work, did it          24   rule that formulators of ordinary skill would
25    include anything other than what you've           25   observe?

                                          Page 44                                               Page 45
 1            Pardeep K. Gupta, Ph.D.                    1             Pardeep K. Gupta, Ph.D.
 2            MR. ESSIG: Object to form.                 2       reaction," do you mean that the reaction
 3            THE WITNESS: Well, you know, that          3       continues even after the material is dosed
 4       depends on what you mean by "react."            4       to the humans, or is it only during the
 5       Coming back to your mention of calcium,         5       process of storage of the product?
 6       there is evidence or data that calcium          6   BY MR. ARMENIO:
 7       makes electrostatic bonds with proteins,        7        Q. Right now all the questions are
 8       which in a strict chemical sense can be         8   looking at storage.
 9       looked upon as a reaction, but it is a          9        A. Okay.
10       positive reaction. So you -- you would not     10        Q. And you had clarified in a prior
11       rule out adding something that would make a    11   response about the possibility of a maybe
12       reversible reaction with a protein as long     12   beneficial reversible reaction.
13       as it does not result on -- in a negative      13        A. Yes. Uh-huh.
14       effect on the protein.                         14        Q. And I heard what you said, and so
15   BY MR. ARMENIO:                                    15   I adjusted for the next question.
16        Q. Taking your testimony into                 16        A. Uh-huh.
17   account, would it be one of the common sense       17        Q. Would one of the things as a
18   rules that you don't use a substance as an         18   common sense rule you'd want to avoid as a
19   additive that would have an irreversible           19   formulator, putting something in a formulation
20   reaction with the active ingredient in the         20   that while the formulation is sitting on the
21   formulation while sitting on the shelf?            21   shelf is going to have an irreversible, right,
22            MR. ESSIG: Object to form.                22   a final reaction with the active ingredient in
23            THE WITNESS: I would like a               23   the formulation?
24       clarification on that question.                24            Is that a common sense rule that
25            When you say "irreversible                25   we want to avoid that happening?



                                                                                                        12
                         TSG Reporting - Worldwide             877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 747 of 761 PageID #: 6854

                                          Page 46                                                Page 47
 1             Pardeep K. Gupta, Ph.D.                   1             Pardeep K. Gupta, Ph.D.
 2            MR. ESSIG: Object to form.                 2            MR. ESSIG: Object to form.
 3            THE WITNESS: Based on my                   3            THE WITNESS: Yes.
 4        experience, that seems reasonable, yes.        4   BY MR. ARMENIO:
 5    BY MR. ARMENIO:                                    5         Q. As another common sense rule,
 6         Q. Is it another common sense rule            6   would a drug formulator of ordinary skill know
 7    for drug formulation in general, but peptide       7   that you shouldn't include anything as an
 8    formulation in specific, you don't want to use     8   additive in a formulation that actually makes
 9    anything as an additive that's going to change     9   the disease you're trying to treat in the
10    your desired activity of the peptide?             10   human being worse?
11            MR. ESSIG: Object to form, vague.         11            MR. ESSIG: Object to form.
12            THE WITNESS: And once again,              12            THE WITNESS: You know, therapeutic
13        desired activity once it is administered to   13        treatment is based on balancing benefit and
14        the humans?                                   14        toxicity; and it is not uncommon to use
15    BY MR. ARMENIO:                                   15        ingredients that can be toxic or harmful,
16         Q. Yes.                                      16        but the overall benefit of adding them
17         A. Yes, that would be a common sense         17        outweighs the harm that may be caused to
18    rule.                                             18        the body.
19         Q. So the peptide formulator or drug         19   BY MR. ARMENIO:
20    formulator of ordinary skill, he or she is        20         Q. I think I understand your
21    going to have as a common sense rule don't use    21   response. So let's ask a question this way:
22    as an additive with a peptide something that      22   If a drug formulator has more than one option
23    could change the activity of that peptide         23   available --
24    inside the body of a human being receiving the    24         A. Uh-huh.
25    drug; right?                                      25         Q. -- will a drug formulator as a

                                          Page 48                                                Page 49
 1             Pardeep K. Gupta, Ph.D.                   1            Pardeep K. Gupta, Ph.D.
 2   common sense rule avoid the option as an            2   additive in the formulation. One of them
 3   additive that as part of a formulation              3   makes the disease that is trying to be treated
 4   administered to a human being could make the        4   worse, one of them does not. Wouldn't the
 5   disease that is trying to be treated worse?         5   drug formulator of ordinary skill always look
 6            MR. ESSIG: Object to form,                 6   at the option that doesn't make the disease
 7        incomplete hypothetical.                       7   state worse, at least they'd look at it first?
 8            THE WITNESS: You know, once again,         8           MR. ESSIG: Object to form,
 9        I will have to go back to what I said a        9       incomplete hypothetical.
10        minute ago. That is really based on           10           THE WITNESS: I would agree with
11        assessment of overall benefit to possible     11       your statement of look at it first, but I
12        harm to the body. So beyond that, I -- I      12       would not agree with you saying always look
13        don't know how I can more specifically        13       at the one that is less likely to cause
14        answer that question.                         14       harm because a formulator should know the
15   BY MR. ARMENIO:                                    15       possible positive effects and -- and
16         Q. Okay. I'll try one more time.             16       negative effects.
17         A. Okay.                                     17   BY MR. ARMENIO:
18         Q. Let's say you have two possible           18        Q. So if I've got this range of
19   additives --                                       19   options, and in my options I have something
20         A. Yes.                                      20   that might make the disease I'm trying to
21         Q. -- to a drug formulation meant to         21   treat worse and I've got something that is not
22   treat a human being.                               22   known to make the disease I'm trying to treat
23         A. Uh-huh.                                   23   worse, I'll look at the additives that aren't
24         Q. They both are thought in the              24   known to make the disease state worse first
25   literature to accomplish the same effect as an     25   without ruling out that I may look at other



                                                                                                         13
                         TSG Reporting - Worldwide             877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 748 of 761 PageID #: 6855

                                        Page 158                                              Page 159
 1             Pardeep K. Gupta, Ph.D.                  1            Pardeep K. Gupta, Ph.D.
 2          Q. Yeah, it ends in 381.                    2   report on August 9th, 2019. Did you -- do you
 3          A. Okay. I'm very close.                    3   remember looking at it and taking the
 4          Q. Great.                                   4   materials in this document regarding single
 5          A. (Reviewing document.)                    5   excipient studies into account before you
 6          Q. Okay. So the first question is           6   signed your report?
 7    going to be on the page that has the little       7            MR. ESSIG: Object to form.
 8    production number at the bottom that ends in      8            THE WITNESS: You know, I -- I am
 9    381, it also says Page 43 of 58 in the --         9       not sure. I honestly do not remember.
10    internally in the document. Okay?                10   BY MR. ARMENIO:
11          A. I'm two pages away from that.           11        Q. So let's look on page ending in
12            (Reviewing document.)                    12   381. At the bottom of the first paragraph,
13          Q. Great. Ready?                           13   the last sentence says, quote, L-leucine shows
14          A. Give me just one moment. Read           14   an accelerating effect on the asparagine to
15    this.                                            15   aspartic acid hydrolysis most notably at 40
16            Yes.                                     16   degrees C/75 percent RH storage condition,
17          Q. Have you seen this document             17   Figure 6.
18    before?                                          18            Do you see that?
19          A. I believe I have, but I may not         19        A. Yes. Yes.
20    have seen it in its entirety because some of     20        Q. And this asparagine to aspartic
21    the figures and diagrams do not look familiar.   21   acid hydrolysis, that's sometimes called
22    I, however, do believe that since it is a part   22   deamidation?
23    of the NDA, it was given to me, so I have it.    23        A. That is correct.
24          Q. My question is whether you saw          24        Q. And RH, that's relative humidity?
25    this document before you actually signed the     25        A. Yes.

                                        Page 160                                              Page 161
 1             Pardeep K. Gupta, Ph.D.                  1            Pardeep K. Gupta, Ph.D.
 2         Q. And this is saying L-leucine is           2   account before you signed your report on
 3    bad because it increases deamidation; right?      3   August 9th, 2019?
 4            MR. ESSIG: Object to form.                4        A. Yes, I did, not based on this
 5            THE WITNESS: Well, this particular        5   particular document, but this information is
 6        single experiment may point to increased      6   also included in Patent '628. I believe in
 7        deamidation.                                  7   Example 10 or 11.
 8    BY MR. ARMENIO:                                   8        Q. Let's take a further look. Going
 9         Q. Okay. And let's look at Figure 6,         9   forward into the pages that end 387 and 388,
10    which is on the prior page.                      10   there's a two-page chart.
11         A. Okay.                                    11        A. Yes.
12         Q. And we look and we can see an asp,       12        Q. Did you take this two-page chart
13    A-S-P, 7 with an arrow, do you see that?         13   into account before signing your expert report
14         A. Yes.                                     14   on August 9th, 2019?
15         Q. And that arrow is pointing to a          15        A. (Reviewing document.)
16    peak in a chromatogram where the indication is   16           I did not look at this data in --
17    this has been asparagine that's turned into      17   in detail before signing my report.
18    aspartic acid; right?                            18        Q. If we look on the page ending in
19         A. That is what they claim, yes.            19   388, that's a leucine-only formulation; is
20         Q. And so that's showing a peak of          20   that right?
21    degradation via deamidation in a leucine-only    21        A. Page 388, which lot number?
22    experiment?                                      22        Q. 177-1451-RD [sic].
23         A. Yes.                                     23        A. Okay. The one that is
24         Q. Did you take this figure and the         24   highlighted, okay, in -- in bold, yes.
25    next -- statement in the next page into          25        Q. That's a leucine-only formulation,



                                                                                                       41
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 749 of 761 PageID #: 6856

                                        Page 206                                              Page 207
 1              Pardeep K. Gupta, Ph.D.                 1            Pardeep K. Gupta, Ph.D.
 2         experimentation to understand degradation    2   stabilizer, it's not mentioned as a
 3         pathways of every peptide.                   3   preservative, it's not mentioned as an
 4    BY MR. ARMENIO:                                   4   anti-degradant, it just says, among others
 5          Q. You see on Table 1, the page             5   compounds, it's a salt; right?
 6    ending in 386, Capelle includes what in the       6           MR. ESSIG: Object.
 7    author's view is a list of commonly used          7           THE WITNESS: Well --
 8    excipients in protein formulations. Do you        8           MR. ESSIG: Object to form. The
 9    see that?                                         9       document speaks for itself.
10          A. Yes.                                    10           THE WITNESS: Well, you know, it --
11          Q. There are six amino acids listed;       11       the title of that column is "Excipients,"
12    is that right?                                   12       and the excipients here are listed as their
13          A. Yes.                                    13       chemistry. So as a -- as a chemical, yes,
14          Q. None of them is leucine; right?         14       calcium chloride is a salt, but that does
15          A. That is correct.                        15       not preclude its functions as a stabilizer.
16          Q. Leucine's nowhere mentioned on the      16   BY MR. ARMENIO:
17    list anywhere for any purpose; right?            17        Q. In the same salt category you've
18          A. You mean only in this table, not        18   got zinc chloride; is that right?
19    in the entire reference?                         19        A. Yes.
20          Q. Just focused on this table.             20        Q. And you have magnesium in both
21          A. Yes, yes, you are correct.              21   chloride form and sulfate form; is that right?
22          Q. Okay. And we see calcium chloride       22        A. Yes.
23    is mentioned as a salt; is that right?           23        Q. And zinc and magnesium are
24          A. Yes.                                    24   divalent metal cations; right?
25          Q. It's not mentioned as a                 25        A. That's right.

                                        Page 208                                              Page 209
 1            Pardeep K. Gupta, Ph.D.                   1            Pardeep K. Gupta, Ph.D.
 2        Q. Let's take a look at another               2   273, please.
 3   document.                                          3        A. That is at the bottom; right?
 4           MR. ARMENIO: This is for you.              4        Q. Yeah, that's correct, the bottom
 5           (Exhibit Gupta-16, multipage               5   production numbers that end in 273.
 6       document entitled Rational Design of Stable    6        A. Okay. Yes, I am there.
 7       Protein Formulations Theory and Practice,      7        Q. You see the paragraph where it
 8       is marked for identification.)                 8   talks about "Overview of the process"?
 9           MR. ARMENIO: These are for you             9        A. Yes.
10       guys.                                         10        Q. It tells us that, quote, Various
11           MR. ESSIG: Thank you.                     11   formulations excipients and buffers (Table 7)
12   BY MR. ARMENIO:                                   12   can be utilized, and must, therefore, be
13        Q. If we look in what we've marked as        13   chosen to maximize the pharmaceutical quality
14   Exhibit 16, this is actually a book on            14   of the product (i.e., stability and activity)
15   Rational Design of Stable Protein                 15   without introducing significant side effects.
16   Formulations; right?                              16           Do you agree with that statement?
17        A. Yes, that is the title.                   17        A. (Reviewing document.)
18        Q. Do you have this book in your             18           Yes.
19   library?                                          19        Q. Do you see on Table 6 there is an
20        A. I am not sure if we have it in --         20   entry for deamidation?
21   in our library, but I have seen it.               21        A. Yes.
22        Q. Have you used it in your career?          22        Q. For deamidation the possible
23        A. I don't remember in particular. I         23   solutions indicated are pH optimization; is
24   rely more on published literature than books.     24   that right?
25        Q. If we turn to the page ending in          25        A. Yes, that is correct.



                                                                                                        53
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 750 of 761 PageID #: 6857

                                        Page 214                                               Page 215
 1            Pardeep K. Gupta, Ph.D.                   1             Pardeep K. Gupta, Ph.D.
 2         A. In general, yes.                          2   here in this deposition whether you agree with
 3         Q. And was that statement as a               3   that statement.
 4   general statement true in 2008 and 2009?           4         A. Yes, I do.
 5         A. Yes.                                      5         Q. Calcium chloride would be a
 6         Q. Let's look at Dr. Block's first           6   polyvalent metal compound such as a calcium
 7   report. I want to look at Paragraph 399.           7   compound as referred to in Paragraph 399 of
 8   It's on Page 76.                                   8   Dr. Block's report and as you adopt it; right?
 9            MR. ESSIG: Exhibit 7?                     9         A. Yes, it would be.
10            MR. ARMENIO: Yes, it is.                 10         Q. We talked earlier about Dr. Kent's
11            THE WITNESS: Paragraph 399 you           11   report. You told me that you never saw it
12        said?                                        12   before; right?
13   BY MR. ARMENIO:                                   13         A. I don't remember seeing it.
14         Q. Yes, please.                             14         Q. Well, let me -- I'm not going to
15            Dr. Block in Paragraph 399 states,       15   ask you to read the whole thing, it's big, but
16   quote, Therefore, a POSA would have recognized    16   let's just put the document in front of you,
17   that the presence of a polyvalent metal           17   see if it jogs your memory about whether
18   compounds, such as a calcium compound,            18   you've seen the whole big thing.
19   increases stability of a protein or peptide       19         A. Okay.
20   drug in the GI tract of patient, close quote.     20         Q. I promise I'm not going to ask you
21            Do you see that statement?               21   about the whole thing.
22         A. Yes.                                     22         A. You can if you want. No problem.
23         Q. In your report you have indicated        23            (Exhibit Gupta-17, Opening Expert
24   that you agree with the statement in              24        Report of Stephen Brian Henry Kent, Ph.D.,
25   Paragraph 399, but I want to ask you sitting      25        is marked for identification.)

                                        Page 216                                               Page 217
 1             Pardeep K. Gupta, Ph.D.                  1             Pardeep K. Gupta, Ph.D.
 2            THE WITNESS: Thank you.                   2            (Reviewing document.)
 3    BY MR. ARMENIO:                                   3            Okay.
 4         Q. So, Doctor, my question is a very         4         Q. So if you look at the last
 5    general one. Do you remember seeing as part       5   sentence of Paragraph 247, Dr. Kent, who was
 6    of your work on this case the opening expert      6   another expert for Defendants in this case,
 7    report of Stephen Brian Henry Kent, Ph.D., the    7   says, quote, A person of ordinary skill in the
 8    very large document sitting in front of you?      8   art would have therefore been motivated to
 9         A. No, I -- I don't.                         9   modify STh 6 through 19 to tune the peptide's
10         Q. Okay. Now, I'm going to ask you          10   activity and facilitate the peptide's
11    to look at Paragraph 247. It's the only          11   inactivation and degradation by proteolytic
12    paragraph I think we're going to be talking      12   enzymes to reduce the risk of adverse
13    about, but we'll see, and that paragraph         13   events -- excuse me -- adverse effects such as
14    starts on Page 128 and it ends on Page 129.      14   diarrhea, close quote.
15            I'm only going to ask you a              15            Do you see that?
16    question about the last sentence, but you can    16         A. Yes.
17    read the whole paragraph if you want.            17         Q. So Dr. Kent is saying what a POSA
18         A. Which paragraph number is that?          18   would have been motivated to do is modify an
19         Q. 247.                                     19   ST, to tune the ST's activity to facilitate
20         A. 247. Okay.                               20   its inactivation and degradation by
21            (Reviewing document.)                    21   proteolytic enzymes; right?
22         Q. Have you had a chance to finish          22         A. Yes.
23    reading Paragraph 247?                           23            MR. ESSIG: Just object to the form
24         A. Yes, but I'm also reading                24        and foundation with respect to questioning
25    Paragraph 246. Just a couple of more minutes.    25        on this document.



                                                                                                        55
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 751 of 761 PageID #: 6858

                                          Page 226                                              Page 227
 1              Pardeep K. Gupta, Ph.D.                   1             Pardeep K. Gupta, Ph.D.
 2    the GI tract of patients; correct?                  2   by stabilizing it and making it last longer in
 3             MR. ESSIG: Object to form,                 3   the GI tract of patients?
 4         misstates testimony.                           4            MR. ESSIG: Object to form.
 5             THE WITNESS: That is not correct           5   BY MR. ARMENIO:
 6         because I obviously by accepting               6        Q. Can we agree that far?
 7         Dr. Block's Paragraphs 390 -- 397 to 399, I    7            MR. ESSIG: Object to form.
 8         agree that a side benefit of using calcium     8            THE WITNESS: Neither of these
 9         would be to afford enough protection to get    9       references talk about activity. They talk
10         linaclotide to its site of action.            10       about the duration and the site of action.
11    BY MR. ARMENIO:                                    11       Dr. Block talks about getting linaclotide
12          Q. Where does it say enough                  12       in its intact form where it is needed and
13    protection to get to its site of action            13       Dr. Kent talks about the duration of time
14    anywhere in Dr. Block's report or your report?     14       it is active once it is where it is needed.
15          A. It doesn't say in so many words,          15   BY MR. ARMENIO:
16    but the intent of a formulation is always to       16        Q. So I don't think you and I are
17    get the active to where it is needed, whether      17   ever going to agree on Dr. Kent and Dr. Block,
18    it is for site of action or for drug               18   so I'm asking you a separate question.
19    absorption, so that is really a part of -- of      19        A. Okay.
20    the discussion here.                               20        Q. Okay. Can you and I agree that if
21          Q. Can we agree this far: That after         21   you're a drug formulator receiving a drug and
22    having designed the linaclotide protein to         22   the people who designed the drug say, "We
23    reduce its activity as compared to ST, that        23   worked very hard to reduce the activity from
24    the last thing anyone would have wanted to do      24   ST and make this more susceptible to
25    with linaclotide is to increase its activity       25   degradation in the GI tract," as a drug

                                          Page 228                                              Page 229
 1             Pardeep K. Gupta, Ph.D.                    1             Pardeep K. Gupta, Ph.D.
 2    formulator, the last thing you're going to          2         Q. The site of action for linaclotide
 3    want to do is to counteract that effort and         3   is the entire GI tract. The -- not one part
 4    actually make the formulation more stable and       4   of it, the entire part. Okay? So this is why
 5    more resistant to degradation in the GI tract?      5   I'm not understanding why you keep trying to
 6            Can we agree on that common sense           6   say "site of action." It's the entire GI
 7    proposition?                                        7   tract, entire small intestine, the entire
 8            MR. ESSIG: Object to form.                  8   large intestine.
 9            THE WITNESS: That is not -- I'm             9            Now, if you've got a drug where
10        sorry.                                         10   according to your own expert it was designed
11            That is not a common sense                 11   to reduce its activity and make it more
12        proposition, sir, because you're talking       12   susceptible to degradation, as a drug
13        about two different things. One is the         13   formulator you should not try to undo that
14        activity or the duration of activity to be     14   effort and make it less susceptible to
15        more specific at the site of activity, at      15   degradation. Can we agree that far?
16        the site of action; and the second one is      16            MR. ESSIG: Object to form to the
17        getting it to the site of action.              17        extent it misstates the evidence, vague,
18    BY MR. ARMENIO:                                    18        incomplete hypothetical.
19         Q. See, I think where we're                   19            Go ahead.
20    missing --                                         20            THE WITNESS: We cannot agree on
21         A. Opposite studies may be needed to          21        that, and I can give you reasons if you
22    achieve both at the same time.                     22        want.
23         Q. I think you might be missing one           23   BY MR. ARMENIO:
24    fact, so let me provide it and we'll see.          24         Q. We have no disagreement that
25         A. Uh-huh.                                    25   according to you and Dr. Block and the



                                                                                                          58
                          TSG Reporting - Worldwide             877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 752 of 761 PageID #: 6859

                                        Page 230                                               Page 231
 1            Pardeep K. Gupta, Ph.D.                   1            Pardeep K. Gupta, Ph.D.
 2   Yanagawa reference, if you put calcium             2   known to persons of ordinary skill in the art
 3   chloride or another Ca2+-providing substance in    3   in 2008 and 2009 based on, for example, the
 4   with a peptide like linaclotide, you're going      4   Yanagawa '336 reference that you and Dr. Block
 5   to stabilize it and make it more resistant to      5   cite; right?
 6   degradation by proteolytic enzymes in the GI       6        A. I would not say "known." I will
 7   tract of patients. We can agree on that;           7   say expected.
 8   right?                                             8        Q. So a person of ordinary skill in
 9        A. According to Dr. Block's report,           9   the art 2008 and 2009 would have expected if
10   it applies once the formulation has left the      10   they put calcium chloride or another
11   stomach because otherwise it would not be         11   Ca2+-providing substance in with a peptide that
12   enteric coated. So if we can agree on that,       12   when that peptide was administered in the
13   that it only happens in intestines, then, yes.    13   small intestine and large intestine of the
14        Q. Okay. So let's phrase it that             14   patient, the calcium would have a protective
15   way. For a formulation of a peptide where         15   effect and reduce the degradation of the
16   you're adding a calcium compound or a             16   peptide by the patient's proteolytic enzymes;
17   Ca2+-providing compound as an additive, it will   17   right?
18   in the small intestine and large intestine be     18            MR. ESSIG: Object to form,
19   more stable and more resistant to proteolytic     19       incomplete hypothetical, foundation.
20   degradation in a patient?                         20            THE WITNESS: That could happen,
21        A. It could happen --                        21       yes.
22            MR. ESSIG: Object to form.               22   BY MR. ARMENIO:
23            THE WITNESS: -- yes.                     23        Q. That's what a POSA would expect;
24   BY MR. ARMENIO:                                   24   right?
25        Q. And that would have been something        25            MR. ESSIG: Same objections.

                                        Page 232                                               Page 233
 1              Pardeep K. Gupta, Ph.D.                 1              Pardeep K. Gupta, Ph.D.
 2             THE WITNESS: No, it -- I -- I can't      2   test, it's not a certainty?
 3        agree with exact terminology. I agree with    3         A. It's not a certainty.
 4        the concept. I think a POSA would expect      4         Q. Now, in this case, there's been a
 5        that as a possibility, but POSA would not     5   fair bit of discussion about asparagine,
 6        be sure about that and -- and -- and would    6   deamidation of asparagine.
 7        not, you know, have a full reason to          7         A. Yes.
 8        believe that that would happen.               8         Q. Can we agree that the amino acid
 9    BY MR. ARMENIO:                                   9   next to asparagine makes a big difference with
10         Q. For all these other things on            10   respect to whether or not it will deamidate at
11    formulation, you say if it's in a paper,         11   any appreciable rate?
12    that's enough to predict it, expect it,          12         A. Certain residuals are known to
13    anticipate it. Why on this issue are you         13   make a difference in the rate of reaction,
14    less -- less willing to rely on what the         14   yes.
15    Yanagawa paper or other papers say?              15         Q. And it was known in 2008/2009 that
16             MR. ESSIG: Object to form.              16   if, for example, you put a proline to the
17             THE WITNESS: I'm not saying that it     17   right of asparagine in the normal
18        will not be expected or -- or anticipated.   18   left-to-right sequence convention for amino
19        I'm saying that it's a possibility. It's     19   acids that the asparagine will be more
20        not a certainty.                             20   resistant to deamidation; correct?
21    BY MR. ARMENIO:                                  21             MR. ESSIG: Object to form,
22         Q. Same with degradation. When you          22        foundation.
23    read about it in the papers and the additives,   23             THE WITNESS: I have to --
24    you might expect something, you might            24   BY MR. ARMENIO:
25    anticipate something, but until you run the      25         Q. Oh, why don't I show you a couple



                                                                                                        59
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 753 of 761 PageID #: 6860

                                       Page 278                                             Page 279
 1             Pardeep K. Gupta, Ph.D.                 1             Pardeep K. Gupta, Ph.D.
 2        of calcium in this case would not be a       2            MR. ESSIG: Object to form.
 3        factor because amount of calcium in the      3            THE WITNESS: Only if I have reason
 4        formulation is exceedingly small. You get    4       to believe that the amount that I'm using
 5        a lot more calcium from food sources on a    5       is likely to cause problems.
 6        daily basis.                                 6   BY MR. ARMENIO:
 7    BY MR. ARMENIO:                                  7        Q. Okay. So let's take a look at
 8         Q. In linaclotide how much more             8   Gupta Exhibit 26.
 9    calcium is there on a molar basis than           9        A. I don't have that.
10    linaclotide itself?                             10        Q. It's coming.
11         A. I believe I'll have to look up,         11        A. Coming. Okay.
12    but the ratio is, what, 20 to 40 to 1.          12            (Exhibit Gupta-26, multipage
13         Q. We can agree that it's tens of          13       document entitled AGA Technical Review on
14    times more calcium on a molar basis than        14       Constipation from the year 2000, is marked
15    linaclotide in a Linzess dosage; right?         15       for identification.)
16         A. Yes, as long as we recognize that       16            THE WITNESS: Thank you.
17    the amount of linaclotide is exceedingly        17   BY MR. ARMENIO:
18    small. It is in the microgram quantities.       18        Q. And this is American
19         Q. Can we agree -- I think we did          19   Gastroenterological Association review. It's
20    earlier today, but let me find out -- that if   20   called an "AGA Technical Review on
21    you've got, as a drug formulator, a choice      21   Constipation" from the year 2000.
22    between two additives, and one of them has a    22            Did you review this document in
23    potential problem and one of them doesn't,      23   connection with preparing your report in this
24    you're likely going to favor looking at the     24   case?
25    one that doesn't have the problem first?        25        A. I don't remember one way or the

                                       Page 280                                             Page 281
 1               Pardeep K. Gupta, Ph.D.               1             Pardeep K. Gupta, Ph.D.
 2    other. I reviewed so many articles, I can't      2        stating this is a POSA would have been
 3    say for sure if I did.                           3        aware of the fact that amount of calcium
 4         Q. We can agree hopefully on Table          4        contained or proposed to be contained in
 5    2 -- it's the third page of the article --       5        linaclotide is not likely to cause
 6    that medications associated with constipation    6        constipation.
 7    include antacids, especially                     7   BY MR. ARMENIO:
 8    calcium-containing and calcium supplements;      8         Q. Well, let's -- let's push on that
 9    right?                                           9   a second. How do you know, right? Because
10              MR. ESSIG: Object to form,            10   the disease states for Linzess are chronic
11        foundation.                                 11   idiopathic constipation --
12              THE WITNESS: Yes, they're listed as   12         A. Yes.
13        medication associated with constipation.    13         Q. -- right? That's one of them.
14    BY MR. ARMENIO:                                 14            And the other one is IBS-C,
15         Q. Table 3, two pages further, a           15   irritable bowel syndrome with constipation?
16    disease state associated with constipation is   16         A. Yes.
17    hypercalcemia; right?                           17         Q. Have you read the transcript from
18         A. That is correct.                        18   the medical doctor expert from Defendants,
19         Q. So calcium can cause constipation.      19   Dr. Barnett?
20    That's not an issue of dispute in 2008/2009.    20         A. I don't believe I have read it
21    A POSA would have been aware of that fact,      21   and --
22    calcium can cause constipation; right?          22         Q. He told us that the "I" in CIC,
23              MR. ESSIG: Object to form,            23   idiopathic, means I don't know what's causing
24        foundation, misstates testimony.            24   the constipation. He also said that nobody
25              THE WITNESS: A better way of -- of    25   knows what causes IBS-C.



                                                                                                     71
                        TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 754 of 761 PageID #: 6861

                                        Page 306                                              Page 307
 1             Pardeep K. Gupta, Ph.D.                  1             Pardeep K. Gupta, Ph.D.
 2    Invention."                                       2            MR. ARMENIO: Okay. Let's mark as
 3         A. Uh-huh.                                   3        Exhibit 31 an article by Chen, et al, that
 4            Yes.                                      4        you cited to us.
 5         Q. No amino acid in the formulation;         5            (Exhibit Gupta-31, article entitled
 6    right?                                            6        Influence of Calcium Ions on the Structure
 7         A. That is right.                            7        and Stability of Recombinant Human
 8         Q. No -- so, since there's no amino          8        Deoxyribonuclease 1 in the Aqueous and
 9    acid, of course, there's no leucine, which is     9        Lyophilized States, is marked for
10    an amino acid; right?                            10        identification.)
11         A. Yes.                                     11   BY MR. ARMENIO:
12         Q. And it says "Divalent Cation";           12         Q. And the Chen article, you cited
13    right?                                           13   this to us because it talks about calcium; is
14         A. Yes.                                     14   that right?
15         Q. And we've talked about that many         15         A. Yes, it is apparently about
16    times today?                                     16   calcium, yes. It is about calcium.
17         A. Uh-huh.                                  17         Q. And in the "Introduction" it
18         Q. There is more than one of those;         18   explains to us in the last sentence, in the
19    right?                                           19   left-hand column, quote, In addition, the
20         A. More than one of those.                  20   presence of Ca2+ has been shown to increase
21         Q. Rehder does not say anything about       21   bDNase's resistance to proteolysis (e.g. by
22    combining a divalent metal cation with           22   trypsin); right?
23    leucine; right?                                  23         A. Yes.
24         A. Not with leucine but with other          24         Q. Resistance to proteolysis. Where
25    stabilizers.                                     25   does trypsin occur in the human body?

                                        Page 308                                              Page 309
 1             Pardeep K. Gupta, Ph.D.                  1            Pardeep K. Gupta, Ph.D.
 2         A. It's present to some degree in the        2   excuse me, '248 publication, Gupta-32, Marra
 3   stomach. Also in intestines.                       3   actually prefers magnesium chloride as the
 4         Q. And this is another article               4   stabilizer; right?
 5   telling us that calcium can increase the           5        A. It mentions on Page 3, Line 11 --
 6   resistance of a protein to proteolysis; right?     6   10 and 11 that divalent metal -- metal in any
 7         A. You can make that deduction, yes.         7   physiologically acceptable divalent metal
 8         Q. And proteolysis is the degradation        8   ions, preferably zinc, magnesium and calcium
 9   of proteins via enzymes; right?                    9   or mixtures thereof.
10         A. Yes.                                     10        Q. So let's look at Page 8; and if
11         Q. And the Chen article is 1999; is         11   you look at the data presented, there were
12   that right?                                       12   formulations of the conantokin, I guess,
13         A. Yes.                                     13   formulation. C-O-N-A-N-T-O-K-I-N.
14         Q. So certainly well available to a         14        A. Yes.
15   person of ordinary skill in the art in 2008 or    15        Q. Maybe it's supposed to be "toxin"
16   2009; right?                                      16   but we'll read it as written, tokin
17         A. It should be, yes.                       17   formulation. And they have one that contains
18            MR. ARMENIO: Okay. Let's mark as         18   calcium, Ca2+, and they have another one with
19        the next exhibit, Gupta-32. This is the      19   magnesium2+; right?
20        Marra '248 paper that you cite to us.        20        A. Yes.
21            (Exhibit Gupta-32, International         21        Q. And the magnesium2+ had a shelf
22        Application Publication Number WO 02/26248   22   life at 37 degrees centigrade of 79 days;
23        A1, is marked for identification.)           23   right?
24   BY MR. ARMENIO:                                   24        A. That is correct, although they
25         Q. Now, in the Marra '248 paper --          25   have not defined the criteria for shelf life.



                                                                                                        78
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 755 of 761 PageID #: 6862

                                        Page 310                                              Page 311
 1              Pardeep K. Gupta, Ph.D.                 1             Pardeep K. Gupta, Ph.D.
 2         Q. And whatever criteria they're             2   preferred formulation is; right?
 3    using, they say for the calcium2+, it has a       3        A. What lines?
 4    shelf life of 37 degrees C of 51 days --          4        Q. It starts on Line 19 where it says
 5         A. Yes.                                      5   the words "Preferred Formulation."
 6         Q. -- right?                                 6        A. Yes.
 7         A. Yes.                                      7        Q. And then it gives us its preferred
 8         Q. And whatever we might disagree on,        8   formulation in the next four lines or so. Do
 9    we can agree that 79 days is longer, and          9   you see that?
10    longer shelf life, when we're talking about      10        A. Yes, I did.
11    drug degradation, is better; right?              11        Q. And Marra '248 application, you
12             MR. ESSIG: Object to form.              12   know, it's a document you cited to us, and it
13             THE WITNESS: Yes, in terms of shelf     13   tells us that the preferred formulation -- in
14        life it is.                                  14   fact, it says, quote, The optimal formulation
15    BY MR. ARMENIO:                                  15   within the variable ranges studied, close
16         Q. Looking at Page 37, Lines 23 to          16   quote. And then it talks about what it's
17    25, Marra again tells us about a comparison      17   going to contain, and one of the things it's
18    between calcium and magnesium saying, quote,     18   going to contain is 10 millimolar Mg2+; right?
19    This formulation would be preferred over the     19        A. You talking about second line in
20    Ca2+-containing formulation because of the       20   Paragraph 20?
21    improved shelf life for the Mg2+-containing      21        Q. The second line after "Preferred
22    formulation; right?                              22   Formulation," Page 38 of the Marra '248
23         A. For this particular peptide.             23   application, Gupta-32.
24         Q. Okay. The next page, 38, around          24        A. Yes.
25    Line 19 it talks to us and tells us what its     25        Q. And then it goes on in the next

                                        Page 312                                              Page 313
 1              Pardeep K. Gupta, Ph.D.                 1            Pardeep K. Gupta, Ph.D.
 2    line, it says, "This formulation would be         2   peptide, but you are right, I mean, that the
 3    preferred over the calcium-containing             3   focus was peptides and proteins.
 4    formulation because of the improved shelf life    4         Q. And these peptides are actually --
 5    for the magnesium-containing formulation";        5   they're pretty specific. If we look at the
 6    right?                                            6   first page of the application, these peptides
 7         A. That's what it says, yes.                 7   are typically 10 to 30 amino acids in length,
 8         Q. Magnesium ion-containing                  8   and they're typically highly constrained
 9    substances have been used in drug formulations    9   peptides due to their high density of
10    for decades; right?                              10   disulfide bonds.
11         A. Yes, there is evidence to that,          11           And for that I'm reading at
12    yes.                                             12   Lines 21 to 23 of Page 1 of Marra '248, which
13         Q. So by -- and by 2008 and 2009,           13   is Gupta Exhibit 32.
14    that was already true, magnesium                 14         A. They haven't shown the structures
15    ion-containing substances had been used in       15   of peptides here, have they?
16    FDA-approved drugs for decades; right?           16         Q. Well, you --
17         A. I would generally agree with that        17         A. There is --
18    statement, yes.                                  18         Q. -- you cited the document to us.
19         Q. And Marra here -- and it's talking       19         A. There is a -- no, I -- but I don't
20    about peptide; right?                            20   remember the detail of every cited document.
21         A. Yes.                                     21         Q. Okay. So --
22         Q. You -- you wouldn't have cited           22         A. There is -- there are amino acid
23    this to us if it didn't talk about peptides;     23   sequences.
24    right?                                           24         Q. There are sequences on Page 3, if
25         A. Well, likely, but yeah, not just         25   those are interesting to you. And there may



                                                                                                       79
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 756 of 761 PageID #: 6863

                                        Page 314                                               Page 315
 1             Pardeep K. Gupta, Ph.D.                  1            Pardeep K. Gupta, Ph.D.
 2    be additional sequences. And, in fact, there      2       speaks for itself.
 3    are.                                              3           THE WITNESS: No. Looking at the
 4             But maybe the easier thing to ask        4       structure, I don't see where they have
 5    you is: Is linaclotide a peptide with between     5       multiple disulfide bonds.
 6    10 and 30 amino acid residues?                    6           Can you point to multiple disulfide
 7         A. Yes, it is.                               7       bonds in the structures that are listed on
 8         Q. Is linaclotide highly constrained         8       Page 3?
 9    due to its high density of disulfide bonds?       9   BY MR. ARMENIO:
10         A. Yes, it is.                              10        Q. It says, "high density of
11         Q. And linaclotide, it's a linear           11   disulfide bonds," on Line 23 of this document
12    peptide; right? There aren't branches off of     12   that you have cited to us; right?
13    the linaclotide peptide, right? They're all      13        A. Yes, but that is a subjective
14    -- the sequence is all in a row, right,          14   statement. It doesn't say the ratio of
15    linear?                                          15   disulfide bonds to the peptide length.
16         A. Yes.                                     16        Q. Did you, in looking at the other
17         Q. Okay. So Marra is telling us             17   papers you've cited to us, parse between what
18    about linear peptides, 10 to 30 amino acids in   18   seems to be subjective statements versus what
19    length, highly constrained with high density     19   have data?
20    of disulfide bonds, all features that these      20           MR. ESSIG: Object to form.
21    peptides share with linaclotide.                 21           THE WITNESS: We have made an effort
22             And it's telling us magnesium ion       22       to look at the structure wherever possible.
23    is better than chloride ion for stabilizing;     23   BY MR. ARMENIO:
24    right?                                           24        Q. So let's ask it this way.
25             MR. ESSIG: Object to form, document     25           Human growth hormone over here and

                                        Page 316                                               Page 317
 1              Pardeep K. Gupta, Ph.D.                 1             Pardeep K. Gupta, Ph.D.
 2    conantoxin over here.                             2       amino acid sequence of 191 amino acids.
 3          A. Yes.                                     3   BY MR. ARMENIO:
 4          Q. Conantoxin is about the same             4        Q. Okay. So we can agree, I think,
 5    length as linaclotide, it's linear, and it has    5   but let's find out.
 6    disulfide bonds, according to the author of       6            If someone is looking at
 7    the Marra reference; right?                       7   linaclotide, it's going to look more like a
 8          A. Yes.                                     8   conantoxin than hGH in terms of its size and
 9          Q. hGH has over 180 amino acids, and        9   structure; right?
10    it's not linear; right? Branched?                10        A. Based on the description, it does.
11          A. hGH is linear.                          11            But based on the sequence, I don't
12          Q. So linear and folded?                   12   see it here where the disulfide bonds are. I
13          A. And folded.                             13   see one in the last structure, in ConS1.
14          Q. Okay. And earlier today you said        14        Q. On Page 10 they give us a whole
15    two asparagines, but it's two that are           15   formulation for a conantoxin; right?
16    reactive and really it's nine, or is it just     16        A. Let me go to Page 10.
17    two?                                             17        Q. And they talk about the following
18          A. There could be more --                  18   additives that were used in studies they ran
19             MR. ESSIG: Object to form.              19   on the conantoxins; right?
20             THE WITNESS: -- but two that            20            And they list calcium2+; is that
21         known -- are known to be reactive.          21   right?
22             (Reporter clarification.)               22        A. Yes.
23             THE WITNESS: Yes. There could be        23        Q. They also mention zinc2+, glycine,
24         more, but there are two that are known to   24   lysine, and polylysine; right?
25         be reactive. But I don't know the exact     25        A. Yes.



                                                                                                        80
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 757 of 761 PageID #: 6864

                                        Page 346                                              Page 347
 1             Pardeep K. Gupta, Ph.D.                  1            Pardeep K. Gupta, Ph.D.
 2    linaclotide in one way or another from about      2           THE WITNESS: -- it is possible that
 3    the year 2000 to 2008/2009, generating lots       3       they did not work on some aspects of
 4    and lots of confidential data, in addition to     4       linaclotide, and some other groups or
 5    publicly available data.                          5       researchers had worked on those aspects,
 6            And based on the fact that they           6       and so that would make the other
 7    knew the confidential and the public data,        7       researchers more knowledgeable.
 8    would you agree with me that the scientists at    8   BY MR. ARMENIO:
 9    Ironwood and Microbia and Forest knew more        9        Q. Did you have occasion to talk to
10    about linaclotide than anyone else in the        10   Dr. Block in connection with your work on this
11    world?                                           11   case?
12            MR. ESSIG: Same objections.              12        A. No, I did not.
13            THE WITNESS: No, without knowing         13        Q. Do you know Dr. Block from outside
14        the context of that question, and in the     14   of this case?
15        specific areas of linaclotide research, I    15        A. Yes.
16        can't -- I can't say one way or the other.   16        Q. And professionally, personally,
17    BY MR. ARMENIO:                                  17   both -- or both?
18         Q. So, in your view, Microbia,              18        A. Professionally.
19    Ironwood, and Forest could have worked on        19        Q. And how long have you known him?
20    linaclotide for years and not learned anything   20        A. I've known of him for many years.
21    more than they published in their papers?        21   I have not had one on one interactions with
22            MR. ESSIG: Object to form --             22   him, but I have met -- met him at meetings.
23            THE WITNESS: Well --                     23   We go to the same scientific meetings. I am
24            MR. ESSIG: -- misstates the              24   familiar with his work.
25        testimony.                                   25        Q. But you did not have a chance to

                                        Page 348                                              Page 349
 1             Pardeep K. Gupta, Ph.D.                  1           Pardeep K. Gupta, Ph.D.
 2    talk to him about this case?                      2          I have no further questions for you
 3         A. No, I did not.                            3      at this point.
 4                                                      4          THE WITNESS: Okay.
           Q. Okay. And we're right at your
 5                                                      5          MR. ARMENIO: If your counsel asks
      4:45, but I want to ask you as a last
 6                                                      6      questions, I may ask a few more. But as of
      question, which, hopefully, you and your
 7                                                      7      right now, I have no further questions.
      counsel will see as a benefit: Is there
 8                                                      8          THE WITNESS: Okay. Thank you.
      anything you said today that by mistake was
                                                        9          MR. ESSIG: We don't have any
 9    wrong and you want to correct it now or fix it   10      questions.
10    now before we all leave?                         11          THE VIDEOGRAPHER: That now
11            MR. ESSIG: I'll just object to the       12      concludes this deposition, and DVD
12        structure of the question, that we're not    13      Number 4. The time is 14 -- I'm sorry,
13        waiving errata or review or anything like    14      excuse me, 16:46.
14        that. So --                                  15          (Time noted: 4:46 p.m.)
15            THE WITNESS: Yeah.                       16
16            MR. ESSIG: -- you know, you can          17
17        answer.                                                ___________________________________
18            THE WITNESS: Yeah. I mean, at a          18         Pardeep K. Gupta, Ph.D.
19        couple of points I did say that I wasn't     19
20        sure of certain things. Excluding those, I   20   Subscribed and sworn to
21        can't think of anything that I would like    21   before me this   day
22        to correct.                                  22   of,      , 2019.
23            MR. ARMENIO: Okay. Doctor, it was        23
24        a pleasure speaking with you today. Thank    24
25        you for your time.                           25




                                                                                                        88
                         TSG Reporting - Worldwide            877-702-9580
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 758 of 761 PageID #: 6865




                                TAB C
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 759 of 761 PageID #: 6866



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  FOREST LABORATORIES, LLC et al.

                   Plaintiffs,                C.A. No. 1:16-cv-01114-RGA

  v.

  TEVA PHARMACEUTICALS USA, Inc., and
  SANDOZ, INC.,

                   Defendants.


        REPLY IN FURTHER SUPPORT OF DEFENDANTS’ MOTION IN LIMINE

  SHAW KELLER LLP                       PHILLIPS, GOLDMAN, MCLAUGHLIN &
  John W. Shaw (No. 3362)               HALL, P.A.
  Karen E. Keller (No. 4489)            John C. Phillips, Jr. (No. 110)
  300 Delaware Avenue, Suite 1120       David A. Bilson (No. 4986)
  Wilmington, DE 19801                  1200 North Broom Street
  (302) 298-0700                        Wilmington, DE 19806
  jshaw@shawkeller.com                  (302) 655-4200
  kkeller@shawkeller.com                jcp@pgmhlaw.com
                                        dab@pgmhlaw.com
  Of Counsel:
                                        Of Counsel:
  George C. Lombardi
  Christopher B. Essig                  William A. Rakoczy
  Ivan M. Poullaos                      Deanne M. Mazzochi
  Jason Z. Pesick                       Jeffery A. Marx
  Nathan R. Gilbert                     Kevin P. Burke
  Courtney S. Block                     Cynthia H. Sun
  WINSTON & STRAWN LLP                  RAKOCZY MOLINO MAZZOCHI SIWIK LLP
  35 W. Wacker Drive                    6 West Hubbard Street, Suite 500
  Chicago, IL 60601                     Chicago, IL 60654
  (312) 558-5600                        (312) 222-6304

  Noorossadat Torabi                    Attorneys for Defendant Sandoz Inc.
  WINSTON & STRAWN LLP
  275 Middlefield Road, Suite 205
  Menlo Park, CA 94025
  (650) 858-6500

  Sharon Lin
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 760 of 761 PageID #: 6867



  WINSTON & STRAWN LLP
  1700 K ST NW
  Washington, DC 20006
  (202) 282-5000

  Attorneys for Defendant Teva
  Pharmaceuticals USA Inc.
Case 1:16-cv-01114-RGA Document 314 Filed 12/27/19 Page 761 of 761 PageID #: 6868



         Plaintiffs’ opposition is an attempt to re-cast Defendants’ motion as an attack on their ability

  to cross-examine Defendants’ expert, Dr. Gupta, and to somehow blame their nondisclosure on the

  fact that it was necessary for Defendants to replace their expert for serious health reasons. Plaintiffs

  are wrong. Defendants do not seek to limit the cross-examination of Dr. Gupta, but to preclude

  Plaintiffs from improperly asserting a new legal argument that they never before disclosed.

         Plaintiffs do not dispute that they failed to disclose their new argument. Instead, they argue

  that evidence of their new theory “only came to light” during Dr. Gupta’s deposition. It did not. It

  was Defendants who disclosed publications on which Plaintiffs rely for their “teaching away”

  argument (Yanagawa ’336 and Marra ’248), in Defendants’ 2017 invalidity contentions.

  Defendants’ reports from Drs. Block and Gupta also disclose these same public references. They

  are not secret, nor did they belatedly “come to light.” In response to Defendants’ reports, Plaintiffs’

  expert, Dr. Klibanov, did not advance their new argument in either of his two reports. And though

  he testified that he reviewed Dr. Gupta’s deposition before sitting for his own, he still never argued

  that any references “taught away” from the claimed invention. (Ex. A at 247:20–248:20).

         Plaintiffs’ opposition has nothing to do with Defendants being permitted to replace their

  expert and serving a report. Plaintiffs simply attempt to distract from their failure to timely disclose

  their new argument years ago. 1 They did not seek leave to do so, and cannot do so now by way of a

  footnote in the pretrial order. That does not afford Defendants and their experts an opportunity to

  consider it and respond. Defendants respectfully request that the court grant their motion and

  preclude Plaintiffs from arguing that the prior art “taught away” from the claimed invention.
  1
    Plaintiffs’ offer of proof also demonstrates their misconception of the standard for showing that a
  reference “teaches away” from the invention. Defendants need not show that the prior art points to
  the claimed invention as the very best solution (to the exclusion of all others) before obviousness
  can be found. See, e.g., Dupuy Spine, Inc. v. Medtronic, 567 F.3d 1314, 1327 (Fed. Cir. 2009) (“A
  reference does not teach away, however, if it merely expresses a general preference for an
  alternative invention but does not criticize, discredit, or otherwise discourage investigation into the
  invention claimed.”).
                                                     1
